Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21      Page 1 of 331 PageID 8571




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                         Appellee           §

 [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                           APPELLANT RECORD
                               VOLUME 23
Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21   Page 2 of 331 PageID 8572
Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21   Page 3 of 331 PageID 8573
Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21   Page 4 of 331 PageID 8574
Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21   Page 5 of 331 PageID 8575
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                         55 06/09/21 Page 6 of 331 PageID 8576
 Case 3:21-cv-00538-N Document 26-23 Filed



                              EXHIBIT <




                                                                     005769
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                         55 06/09/21 Page 7 of 331 PageID 8577
 Case 3:21-cv-00538-N Document 26-23 Filed




                                                                     005770
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                         55 06/09/21 Page 8 of 331 PageID 8578
 Case 3:21-cv-00538-N Document 26-23 Filed




                                                                     005771
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                         55 06/09/21 Page 9 of 331 PageID 8579
 Case 3:21-cv-00538-N Document 26-23 Filed




                                                                     005772
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 10 of 331 PageID 8580




                                                                     005773
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 11 of 331 PageID 8581




                                                                     005774
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 12 of 331 PageID 8582




                                                                     005775
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 13 of 331 PageID 8583




                                                                     005776
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 14 of 331 PageID 8584




                                                                     005777
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 15 of 331 PageID 8585




                                                                     005778
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 16 of 331 PageID 8586




                                                                     005779
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 17 of 331 PageID 8587




                                                                     005780
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 18 of 331 PageID 8588




                                                                     005781
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 19 of 331 PageID 8589




                                                                     005782
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 20 of 331 PageID 8590




                                                                     005783
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 21 of 331 PageID 8591




                                                                     005784
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 22 of 331 PageID 8592




                                                                     005785
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 23 of 331 PageID 8593




                                                                     005786
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 24 of 331 PageID 8594




                                                                     005787
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 25 of 331 PageID 8595




                                                                     005788
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 26 of 331 PageID 8596




                                                                     005789
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 27 of 331 PageID 8597




                                                                     005790
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 28 of 331 PageID 8598




                                                                     005791
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 29 of 331 PageID 8599




                                                                     005792
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 30 of 331 PageID 8600




                                                                     005793
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 31 of 331 PageID 8601




                                                                     005794
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 32 of 331 PageID 8602




                                                                     005795
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 33 of 331 PageID 8603




                                                                     005796
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 34 of 331 PageID 8604




                                                                     005797
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 35 of 331 PageID 8605




                                                                     005798
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 36 of 331 PageID 8606




                                                                     005799
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 37 of 331 PageID 8607




                                                                     005800
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 38 of 331 PageID 8608




                                                                     005801
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 39 of 331 PageID 8609




                                                                     005802
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 40 of 331 PageID 8610




                                                                     005803
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 41 of 331 PageID 8611




                                                                     005804
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 42 of 331 PageID 8612




                                                                     005805
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 43 of 331 PageID 8613




                                                                     005806
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 44 of 331 PageID 8614




                                                                     005807
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 45 of 331 PageID 8615




                                                                     005808
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 46 of 331 PageID 8616




                                                                     005809
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 47 of 331 PageID 8617




                                                                     005810
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 48 of 331 PageID 8618




                                                                     005811
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 49 of 331 PageID 8619




                                                                     005812
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 50 of 331 PageID 8620




                                                                     005813
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 51 of 331 PageID 8621




                                                                     005814
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 52 of 331 PageID 8622




                                                                     005815
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 53 of 331 PageID 8623




                                                                     005816
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 54 of 331 PageID 8624




                                                                     005817
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 55 of 331 PageID 8625




                                                                     005818
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 56 of 331 PageID 8626




                                                                     005819
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 57 of 331 PageID 8627




                                                                     005820
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 58 of 331 PageID 8628




                                                                     005821
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 59 of 331 PageID 8629




                                                                     005822
Case 19-34054-sgj11 Doc 1822-25 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
 Case 3:21-cv-00538-N Document 26-23 Filed55 06/09/21 Page 60 of 331 PageID 8630




                                                                     005823
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-23 Filed26 06/09/21 Page 61 of 331 PageID 8631



                               EXHIBIT =




                                                                     005824
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-23 Filed26 06/09/21 Page 62 of 331 PageID 8632

                                                                                                                                                                             EXECUTION COPY




                                                                           SERVICING                      AGREEMENT


                               This Servicing                   Agreement                   dated     as of      November 30 2006                          is   entered        into by           and     among
  GRAYSON CLO                     LTD              an     exempted            company               incorporated              under          the laws          of the Cayman                 Islands       with

  its   registered        office       located           at    the offices of Ogier Fiduciary                                 Services           Cayman            Limited P.O Box 1234

  Queensgate            House South                  Church            Street          George          Town               Cayman Cayman Islands together with
                                                                                                                      Grand
  successors             and        assigns                   permitted                hereunder                the    Issuer       and     HIGHLAND       CAPITAL
  MANAGEMENT                        L.P             Delaware            limited              partnership           with        its
                                                                                                                          principal   offices located at Two Galleria


  Tower       13455          Noel    Road               Suite     1300 Dallas                   Texas          75240        as       servicer         Highland               or in such capacity
  the    Servicer

                                                                                             WITNESSETH

                               WHEREAS                        the Issuer          and        GRAYSON               CLO CORP                         the   Co-Issuer and                   together         with

  the Issuer           the   Co-Issuers                   intend        to    issue          U.S.$1015000000                          of    their     Class     A-la         Floating            Rate    Senior

  Secured         Extendable Notes                       due     2021         the           Class A-i              Notes                  U.S.$1 11500000                    of their Class                A-lb

  Floating        Rate       Senior         Secured            Extendable Notes                     due     2021       the Class A-lb Notes and                                     together           with the

  Class     A-la        Notes          the        Class A-i             Notes                  U.S.$68000000                         of     their     Class      A-2 Floating                    Rate    Senior

   Secured        Extendable Notes                       due    2021         the       Class A-2 Notes and                                together        with the Class               A-i Notes the

  Class            Notes             U.S.$72000000                           of    their       Class             Floating             Rate       Senior        Secured         Deferrable               Interest

  Extendable Notes                  due       2021                   Class                  Notes          and     U.S.$75000000                          of   their    Class             Floating         Rate
                                                          the
   Senior    Secured           Deferrable                Interest Extendable                     Notes          due    2021           the       Class            Notes and                together         with

  the     Class          Notes         and        the     Class              Notes            the     Senior Notes                        and       the   Issuer       will     individually               issue

  U.S.$3     1000000              of    its    Class              Floating             Rate     Senior          Secured              Deferrable           Interest Extendable                     Notes        due

  2021      the        Class            Notes and                 together             with     the       Senior       Notes              the    Notes           pursuant            to   the      Indenture

  dated     as    of November                     30     2006        the      Indenture                     among             the     Co-Issuers           and     Investors              Bank             Trust

  Company              as trustee           the     Trustee                and         52500          Class        Preference                Shares        $0.01       par     value         the        Class
  Preference           Shares               and     75000            Class        II    Preference             Shares            $0.01          par    value      the        Class          II    Preference

   Shares        and      together           with the Class                   Preference               Shares          the       Preference               Shares        and         together           with the

  Notes      the       Securities                 pursuant        to    the Preference                 Share Documents



                               WHEREAS                         the     Issuer               intends       to     pledge              certain          Collateral         Obligations                    Eligible

   Investments           and      Cash        all        as    defined        in       the     Indenture              and      certain          other      assets      all     as     set        forth    in   the

   Indenture           collectively               the     Collateral                   to    the Trustee          as security               for the       Notes


                               WHEREAS                        the Issuer          wishes         to    enter      into      this
                                                                                                                                      Servicing           Agreement             pursuant            to   which

   the Servicer                        to                       on     behalf          of the Issuer              certain        duties          with respect           to    the    Collateral           in the
                         agrees               perform
   manner        and    on the terms               set    forth herein                 and



                               WHEREAS                        the Servicer              has     the capacity             to    provide           the services           required          hereby and             is



  prepared        to    perform         such services                upon         the terms           and      conditions             set    forth herein




   OHS West2601         11005.6




                                                                                                                                                                                                 005825
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-23 Filed26 06/09/21 Page 63 of 331 PageID 8633




                             NOW           THEREFORE                          in    consideration                of the           mutual            agreements                 herein           set    forth          the

   parties hereto       agree       as follows



                                           Definitions



                             Terms        used        herein            and        not      defined            below         shall        have           the      meanings             set        forth        in     the

   Indenture


                             Advisers           Act         shall       mean         the Investment Advisers                              Act of 1940 as amended



                             Agreement                 shall       mean         this       Servicing            Agreement                 as    amended             from time              to     time



                             Governing                 Instruments                     shall            mean         the         memorandum                       articles           or      certificate               of

   incorporation        or    association             and        by-laws             if     applicable               in    the     case        of          corporation                the       certificate            of

   formation       if   applicable          or the              partnership            agreement                in    the        case     of         partnership                or    the         certificate          of

   formation       if   applicable or the limited                               liability           company agreement                               in     the     case        of         limited         liability


   company


                             HFP           shall       mean           collectively                  Highland              Financial             Partners            L.P and                any         subsidiary

   thereof



                             Independent                   Advisor                 shall       have            the    meaning                  specified            in     Section           IV.B          of         the

   Collateral   Acquisition               Agreement


                             Offering           Memorandum                           shall         mean         the        Offering            Memorandum                       of the            Issuer        dated

   November 28 2006                 prepared           in connection                 with the offering                      of the Securities



                             Servicer           Breaches                shall      have        the meaning                 specified           in   Section          10a

                             Special        Procedures                  Obligation                 shall have             the meaning                specified            in    Section            IV.A of            the

   Collateral   Acquisition               Agreement


                                           General Duties                     of the Servicer


                                                                The     Servicer           shall
                                                                                                        provide services                  to    the Issuer           as follows




                                                                                Subject            to    and     in       accordance                with the terms the Indenture                                     and

                             this   Agreement                   the Servicer               shall        supervise          and     direct the administration                               acquisition               and

                             disposition           of the Collateral                        and         shall perform              on     behalf           of the Issuer               those           duties        and

                             obligations           of the Servicer                    required            by the Indenture                      and        this
                                                                                                                                                                   Agreement                    and     including

                             the    furnishing             of orders               requests             and    officers           certificates              and      such certifications                        as are

                                            of the Servicer                   under          the Indenture                 with respect               to    permitted            purchases              and         sales
                             required
                             of the Collateral                    Obligations Eligible                          Investments                and           other     assets           and      other        matters

                             and     to    the extent                                    or appropriate               to                        such duties               the Servicer                 shall        have
                                                                  necessary                                                 perform
                             the                      to        execute            and       deliver            all
                                                                                                                          necessary              and           appropriate                documents                  and
                                     power
                             instruments              on behalf           of the Issuer                  with respect thereto                        The       Servicer          shall          subject         to    the

                             terms        and      conditions                 of     this      Agreement                   and      the        Indenture              perform               its
                                                                                                                                                                                                      obligations

                             hereunder and                  thereunder              with reasonable                       care    and      in
                                                                                                                                                 good          faith      using              degree        of        skill


                             and    attention              no    less    than        that      which           the    Servicer            exercises               with respect               to
                                                                                                                                                                                                      comparable
                             assets that         it   services           or manages                 for others            having similar objectives                             and       restrictions               and

                             in      manner           consistent              with practices                   and        procedures followed                        by        institutional             servicers




   OHS West2601     11005.6                                                                              -2-




                                                                                                                                                                                                   005826
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-23 Filed26 06/09/21 Page 64 of 331 PageID 8634




                        or    managers              of national                 standing              relating             to        assets       of the           nature          and      character         of the

                        Collateral                for    clients          having            similar            objectives                   and           restrictions              except         as     expressly

                        provided              otherwise                 in     this        Agreement                   andlor                  the        Indenture                  To      the        extent        not

                        inconsistent               with the foregoing                            the Servicer              shall           follow          its
                                                                                                                                                                  customary standards policies
                        and     procedures                in performing                    its    duties        under            the Indenture                    and        hereunder            The      Servicer

                        shall      comply               with       all       terms         and        conditions                 of the           Indenture               affecting          the        duties        and

                        functions             to    be     performed                  hereunder                The          Servicer                  shall       not    be        bound      to     follow           any
                        amendment                  to    the Indenture                    until       it    has      received               written             notice        thereof        and     until       it   has

                        received                  copy    of the amendment from the Issuer                                                  or the Trustee                    provided         however                that

                        the     Servicer           shall not be                bound         by any           amendment                        to the Indenture                   that     affects       the rights

                                                                    or        duties        of the           Servicer                unless           the       Servicer           shall    have         consented
                        powers           obligations

                        thereto         in        writing             The       Issuer            agrees            that        it    shall       not       permit            any        amendment            to      the

                        Indenture             that               affects             the    rights            powers                 obligations                  or    duties           of the      Servicer           or

                                affects           the amount             or priority              of any            fees payable                     to    the    Servicer           to    become         effective

                        unless         the Servicer              has been             given prior written                             notice          of such           amendment and consented
                        thereto        in
                                              writing


                                                          ii                  the     Servicer              shall     select               any        Collateral             which        shall     be    acquired

                        by    the Issuer            pursuant             to    the Indenture                  in    accordance                   with the Eligibility Criteria



                                                          iii                 the Servicer                  shall     monitor                  the Collateral                on    an ongoing             basis       and

                        provide         to        the Issuer          all      reports            certificates              schedules                     and     other       data       with respect            to    the

                        Collateral            which         the Issuer               is   required            to    prepare                and    deliver          under           the Indenture           and        any

                        Hedge          Agreement                   in     the        form         and       containing                 all       information                 required        thereby         and        in


                        reasonable                time for the Issuer                      to     review            such required                                       certificates           schedules              and
                                                                                                                                                      reports
                        data     and         to    deliver         them         to    the parties              entitled               thereto             under        the    Indenture            the Servicer

                        shall     undertake                to    determine                 to     the       extent         reasonably                     practicable              whether               Collateral

                        Obligation                has    become                 Defaulted                  Collateral                Obligation                  and    the Servicer            shall      monitor

                        any      Hedge             Agreements                  and        direct        the     Trustee               on        behalf of the Issuer                        in respect           of    all

                        actions         to    be taken          thereunder                 by the Issuer



                                                          iv                  the Servicer                   subject            to    and        in       accordance              with the provisions                   of

                        the Indenture                   may      at     any time            permitted               under            the Indenture                     and    shall       when       required          by
                        the Indenture                   direct the Trustee                       to           dispose                of         Collateral             Obligation Equity                   Security

                        or Eligible               Investment or other                       securities received                            in respect             thereof          in    the open         market or

                        otherwise                       acquire              as security              for the Notes                       in    substitution                 for or in       addition        to       any
                        one     or     more        Collateral             Obligations                 or Eligible                Investments included                               in    the Collateral              one

                        or more          substitute             Collateral                Obligations               or Eligible                  Investments                  or          direct the Trustee

                        to      take         the        following              actions            with                                to              Collateral              Obligation             or    Eligible
                                                                                                               respect

                        Investment


                                                                                                 retain       such Collateral                         Obligation              or Eligible            Investment
                                        or



                                                                                                 if
                                                                                                        applicable                    tender               such         Collateral            Obligation                or

                                        Eligible           Investment pursuant                              to an Offer                    or



                                                                                                 if     applicable                    consent               to
                                                                                                                                                                   any        proposed             amendment
                                        modification                  or waiver              pursuant               to an        Offer or




   OHS West2601   11005.6                                                                             -3-




                                                                                                                                                                                                   005827
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-23 Filed26 06/09/21 Page 65 of 331 PageID 8635




                                                                                                      retain         or        dispose             of    any         securities         or        other        property

                                             if other than                 Cash            received           pursuant                 to    an Offer or


                                                                                                      waive              any           default          with          respect          to     any             Defaulted

                                             Collateral              Obligation or


                                                                                                      vote          to      accelerate                  the        maturity            of     any             Defaulted

                                             Collateral              Obligation                  or



                                                                                                      exercise             any         other         rights        or     remedies           with            respect              to


                                             such         Collateral                 Obligation               or         Eligible            Investment                 as    provided            in        the        related

                                             Underlying                   Instruments                   including              in      connection with any                       workout               situations              or

                                             take
                                                         any      other             action       consistent               with the terms                     of the Indenture                 which               is    in    the

                                             best        interests         of the Holders of the Securities



                                                                                    subject           to    and     in     accordance                   with the terms                of the Indenture                       and

                              this    Agreement                 the Servicer                    on behalf of the Issuer                            shall       determine whether                        to    enter          into

                                                                                                                                        or reduce             the notional             amounts               of existing
                              any additional                  hedging               arrangements                   increase

                              Hedge         Agreements                    or    terminate                  existing        Hedge             Agreements and                      the      Servicer             shall         use

                              its    reasonable               efforts          to    cause the Issuer                       promptly                 following            the early          termination                     of

                              Hedge         Agreement                 other than                 on          Redemption                      Date        and     to     the extent           possible             through

                              application               of funds           received              as         result of the                   early termination                  including               the proceeds

                              of the                                 of any               collateral                                         the     hedge         counterparty                   to        enter       into
                                            liquidation                                                       pledged                by
                              replacement Hedge                           Agreement


                                                                vi                  the        Servicer           shall        on      or prior         to    any day           which        is         Redemption

                              Date         direct the Trustee                       to    enter       into contracts                   to    dispose         of the Collateral                Obligations                    and

                              any other            Collateral              pursuant             to      the Indenture                   and       otherwise             comply         with       all
                                                                                                                                                                                                            redemption
                                                                                                                           in the Indenture                     in order               allow the Trustee
                              procedures and                   certification                                                                                                     to                                               to
                                                                                               requirements
                              effect       such redemption                          and



                                                                vii                  if    the        Servicer                 on       behalf           of     the          Issuer         desires            to           make
                              distributions              of Eligible                 Equity           Securities            on         any     Payment Date pursuant                              to    Section              2e
                              of the Preference                         Shares            Paying            Agency              Agreement                    the      Servicer          shall          so     notify          the

                              Trustee             and     the        Preference                  Shares            Paying              Agent            and      provide            the      Trustee              and         the

                              Preference            Shares           Paying Agent                       for forwarding                       to    each       Holder of the Preference                                 Shares

                              with respect                     the                                Record                                           of such Eligible                    Equity           Securities                in
                                                         to
                                                                          applicable                                Date             details


                              accordance                with the procedure                           set     forth        in     Section           3b         of the Preference                    Shares              Paying

                              Agency Agreement

                                                                In    performing                  its      duties        hereunder the Servicer                              shall seek           to    preserve              the

   value      of the Collateral              for the benefit                    of the Holders                     of the Securities                         taking       into    account              the collateral

   criteria      and    limitations         set    forth herein                and        in    the Indenture                  and        the Servicer             shall      use     reasonable               efforts            to

   select     and       service      the    Collateral                     such                            that     will       permit                                 performance              of       all
                                                                                                                                                                                                               payment
                                                                     in
                                                                                               way                                                   timely

   obligations          by the Issuer             under        the Indenture                     provided                 that       the     Servicer           shall not        be responsible                        if    such

   objectives          are not achieved             so long             as the Servicer                     performs             its    duties          under      this      Agreement                 in    the manner

   provided         for herein         and        provided              further            that       there        shall       be no          recourse          to      the Servicer              with respect                    to


   the Notes           or the Preference                Shares             The           Servicer           and     the Issuer               shall       take      such other           action              and        furnish

   such certificates              opinions         and        other       documents                   as     may be            reasonably               requested             by the other                  party      hereto

   in    order    to    effectuate         the     purposes               of    this
                                                                                           Agreement                 and        to     facilitate            compliance               with applicable                        laws

   and     regulations        and     the terms           of    this       Agreement




   OHS West2601         11005.6                                                                              -4-




                                                                                                                                                                                                            005828
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-23 Filed26 06/09/21 Page 66 of 331 PageID 8636




                                                                       The         Servicer        hereby agrees                       to    the following



                                                                                         The       Servicer            agrees               not     to       institute          against             or join           any        other

                                Person            in    instituting                against         the    Issuer            or the Co-Issuer                           any bankruptcy                        reorganization

                                arrangement                        insolvency                  moratorium                   or    liquidation                 proceedings                   or      other       proceedings
                                under        federal              or   state        bankruptcy or similar laws of any jurisdiction                                                          until       at    least      one     year

                                and     one            day         or        if     longer         any     applicable                       preference                 period        plus         one        day         after     the

                                payment                in    full      of     all    Notes         issued       under            the Indenture                     provided                however              that      nothing

                                in    this    clause                    shall
                                                                                     preclude            or be         deemed                to estop             the        Servicer                   from        taking        any
                                action        prior           to      the         expiration         of such            period               in                         case    or        proceeding                voluntarily
                                                                                                                                                             any
                                filed        or    commenced                        by     the      Issuer        or        the        Co-Issuer                  as     the    case         may         be         or            any
                                involuntary                   insolvency                   proceeding                  filed           or         commenced                    against            the        Issuer         or     the

                                Co-Issuer                   as      the       case         may      be         by                Person            other          than         the        Servicer             or                from

                                commencing                       against            the     Issuer        or    the         Co-Issuer               or       any        properties               of the        Issuer       or     the

                                Co-Issuer                   any        legal         action        which          is        not              bankruptcy                      reorganization                    arrangement

                                insolvency                   moratorium                    liquidation           or similar proceeding



                                                                       ii The              Servicer            shall         cause            each        sale          or     purchase             of any            Collateral

                                Obligations                  or Eligible              Investment to be conducted                                        on    an arms-length                      basis



                                                                       iii The             Servicer            shall         notifi           the       Trustee              the     Share          Registrar             and      the

                                Holding            Share              Registrar            of any Affiliate                      of the            Servicer             that    owns         the     Securities              or the

                                Holding            Preference                     Shares



                                                                       iv         The      Servicer            and/or            its        Affiliates             other            than     HFP              will       purchase
                                Class                  Notes            having            an    aggregate               principal                  amount              equal         to     U.S.$       16000000                   the

                                Servicer           and/or              its    Affiliates           other than                HFP              will purchase                    Holding            Preferences               Shares

                                having            an        aggregate               Face       Amount           equal            to     U.S.$20000000                           and        the    Servicer            and/or        its



                                Affiliates              will        purchase              Class      II    Preferences                       Shares          having            an    aggregate
                                                                                                                                                                                                              Face        Amount

                                equal        to    U.S.$75000000


                                                                       The          Servicer         shall        not            act        for     the       Issuer           in
                                                                                                                                                                                     any         capacity             except        as

   provided       in     this        Section                     In     providing               services          hereunder                       the     Servicer             may          employ             third parties

   including      its    Affiliates               to    render              advice        including             advice            with respect                    to    the servicing                of the Collateral

   and     assistance        provided                  however                that      the Servicer             shall not                  be relieved                of any of           its    duties        or    liabilities


   hereunder regardless                      of the performance                                of any      services                   by     third parties                     Notwithstanding                                   other
                                                                                                                                                                                                                      any

   provision      of    this      Agreement                   the Servicer                 shall     not be         required                 to    take      any action              required           of     it
                                                                                                                                                                                                                    pursuant        to


   this    Agreement           or the Indenture                        if    such action            would         constitute                      violation             of any law



                                                                       Notwithstanding                    any       other             provision              of    this
                                                                                                                                                                              Agreement              or the Indenture

          any granted          signatory               powers               or authority            granted            to    the        Servicer             on    behalf           of the Issuer               with respect

   to     the   Special         Procedures                   Obligations                   shall     be        conditioned                    upon           the        prior        written            approval            of the

   Independent           Advisor         and           ii     neither              the Servicer           nor any Affiliate of the Servicer                                              shall    have         any authority
   to   enter   into agreements                        or take          any action              on behalf of the Issuer                                 with respect                to     the Special              Procedures

   Obligations          without         the prior written                          approval         of the Independent                             Advisor




   OHS west26o1         11005.6                                                                                -5-




                                                                                                                                                                                                                005829
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-23 Filed26 06/09/21 Page 67 of 331 PageID 8637




                                                         Brokerage



                                    The        Servicer               shall       seek        to    obtain         the best           prices           and      execution               for     all       orders         placed          with

   respect        to    the Collateral                        considering              all     reasonable                circumstances                       Subject              to    the    objective               of obtaining

   best prices              and     execution                 the Servicer               may          take        into consideration                         research             and     other           brokerage services
   furnished            to    the      Servicer            or    its       Affiliates          by brokers                 and      dealers             which           are not Affiliates                          of the Servicer

   Such      services              may         be     used            by    the       Servicer             or     its    Affiliates               in    connection                     with     its       other        servicing            or

   advisory            activities             or     operations                  The        Servicer              may         aggregate                sales         and      purchase                   orders        of securities

   placed     with respect                     to    the        Collateral             with similar orders                            being made                     simultaneously                       for       other    accounts

   serviced            or    managed               by     Servicer               or   with         accounts             of the Affiliates                      of the Servicer                           if    in the       Servicers
   reasonable               judgment            such aggregation                         shall       result        in    an overall economic                               benefit        to    the Issuer                taking           into

   consideration                  the    advantageous                       selling         or purchase                 price         brokerage commission                                    and         other        expenses             In

   the event           that         sale       or purchase                  of        Collateral             Obligation                or Eligible                Investment in accordance                                     with the

   terms of the Indenture                                 occurs            as    part        of any         aggregate                sales        or     purchase                 orders            the       objective            of the

   Servicer        and any of                  its       Affiliates           involved              in such         transactions                   shall be            to     allocate          the executions                    among
   the     accounts           in an           equitable               manner           and         consistent            with         its
                                                                                                                                              obligations               hereunder and                          under        applicable
   law


                                    In    addition               to    the foregoing                  and         subject       to     the provisions                       of Section                    and       the limitations

   of Section                 the objective                    of obtaining              best prices               and        execution                and     to     the extent              permitted              by applicable
   law                                                   on                      of the Issuer                                                                                                 and        all      of the Eligible
            the    Servicer              may                    behalf                                          direct        the      Trustee            to      acquire              any
   Investments                or    other          Collateral              from          or    sell    Collateral               Obligations                  or      other         Collateral                 to    the Placement

   Agents         the Trustee                 or any of               their      respective            Affiliates              or any             other      firm


                                                         Additional               Activities           of the Servicer



                                    Nothing               herein           shall      prevent          the        Servicer            or any            of     its     Affiliates             from            engaging         in     other

   businesses or from                          rendering               services             of any          kind         to    the     Trustee               the Holders                  of the Securities                       or       any
   other    Person            or entity             to the extent                 permitted            by applicable                   law Without                      prejudice              to     the generality                  of the

   foregoing                the     Servicer              and         partners              directors             officers             employees                     and      agents           of the              Servicer           or    its


   Affiliates          may among                     other           things        and       subject         to    any        limits specified                    in    the Indenture




                                                                            serve        as    directors            whether                 supervisory                 or    managing                        officers       partners

   employees                 agents nominees                          or signatories                  for any           issuer        of any obligations                           included              in the Collateral                   or

   their    respective               Affiliates                 to    the extent              permitted             by        their     Governing                    Instruments                    as    from         time      to      time

   amended              or by        any       resolutions                  duly adopted                   by the Issuer                    its   Affiliates               or any         issuer          of any obligations

   included             in     the        Collateral                  or      their         respective                  Affiliates                pursuant              to        their        respective                 Governing
   Instruments                provided                   that        in the        reasonable               judgment               of the Servicer                           such        activity              shall     not      have
   material        adverse              effect       on any item                   of Collateral                or the        ability         of the Issuer                  to    comply             with each             Collateral

   Quality        Test            provided               further            that      nothing          in    this
                                                                                                                         paragraph                shall        be deemed                 to    limit the duties                     of the

   Servicer        set       forth       in    Section                 hereof


                                                                            receive           fees         for     services            of any             nature            rendered                to    the        issuer       of any

   obligations               included               in    the         Collateral              or    their         respective                Affiliates                provided                that        in       the    reasonable

   judgment             of the Servicer                       such activity                 shall      not        have          material               adverse             effect        on    any item of Collateral
   or the     ability
                               of the Issuer                    to    comply           with each                Collateral             Quality            Test          and        provided                   further     that      if
                                                                                                                                                                                                                                           any
   portion        of such               services              are      related         to      the     purchase               by      the         Issuer        of any             obligations                     included         in     the

   Collateral               the portion              of such               fees relating              to    such         obligations                shall        be     applied           to    the purchase                   price         of

   such obligations                     and




   OHS West2601              11005.6                                                                                    -6-




                                                                                                                                                                                                                       005830
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-23 Filed26 06/09/21 Page 68 of 331 PageID 8638




                                                                       be           secured               or unsecured                creditor             of     or        hold        an equity             interest          in the

   Issuer      its    Affiliates                or     any         issuer       of any               obligation           included                in     the      Collateral                   provided                 that    in       the

   reasonable         judgment                 of the Servicer                      such activity                 shall not have                       material              adverse            effect       on     any item               of
   Collateral        or the         ability            of the Issuer                to    comply             with       each        Collateral              Quality               Test      provided                further              that

   nothing      in    this
                              paragraph                 shall       be deemed                  to    limit the duties                 of the Servicer                       set    forth in Section                       hereof


                                 It      is     understood               that        the           Servicer         and        any         of    its       Affiliates              may          engage             in
                                                                                                                                                                                                                         any        other

   business          and      furnish             servicing                 investment                    management                      and     advisory                  services            to     others             including

   Persons      which    may                  have      policies            similar            to    those        followed            by the Servicer                        with respect                   to the Collateral

   and    which       may own                  securities of the same                              class     or which               are the same                 type         as the Collateral                     Obligations

   or other     securities             of the issuers of Collateral                                      Obligations The                    Servicer             shall        be free           in    its    sole        discretion

   to   make recommendations                                 to    others           or effect             transactions              on behalf              of    itself           or for others               which            may be
   the same       as or different                    from those               effected              with respect               to    the Collateral



                                 Unless the Servicer                                determines in                 its    reasonable                  judgment                 that       such        purchase             or    sale       is



   appropriate            the Servicer                 may         refrain          from           directing        the purchase                     or sale hereunder of securities                                      issued by

         Persons          of which             the      Servicer              its    Affiliates             or    any
                                                                                                                          of        its    or   their       officers               directors           or     employees                  are

   directors         or    officers              ii         Persons            for        which            the    Servicer                or     its    Affiliate                 act     as    financial                adviser           or

   underwriter            or iii Persons                      about         which                                                                                                          information
                                                                                              the        Servicer       or      any of           its    Affiliates                have                                   which           the

   Servicer       deems          confidential                     or non-public                     or    otherwise            might            prohibit          it    from            trading        such         securities             in

   accordance             with      applicable                law The                Servicer              shall not           be     obligated             to
                                                                                                                                                                  pursue any                    particular               strategy          or

   opportunity            with respect                 to    the Collateral



                                                       Conflicts            of Interest


                                                                       The          Servicer              shall    not       direct         the        Trustee           to       acquire         an        obligation              to    be
   included       in the Collateral                         from the Servicer                        or any       of     its    Affiliates              as principal                 or    to    sell       an obligation                  to


   the Servicer            or any         of     its    Affiliates             as principal                 unless              the Issuer               shall         have        received            from         the Servicer

   such information                   relating          to        such acquisition                       or sale as       it
                                                                                                                                may        reasonably                  require           and     shall have               approved
   such acquisition                 which              approval          shall           not       be unreasonably withheld                                 ii         in    the judgment                    of the Servicer
   such     transaction             is    on      terms           no   less         favorable              than     would be                obtained              in          transaction               conducted                on       an
   arms      length        basis         between             third parties unaffiliated                             with each               other        and      iii such transaction                              is
                                                                                                                                                                                                                          permitted

   by the Advisers Act


                                                                       The          Servicer              shall    not       direct         the        Trustee           to       acquire         an        obligation              to    be

   included       in the Collateral                         directly        from          any account               or portfolio                 for which                  the Servicer               serves            as servicer

   or    investment          adviser              or        direct the          Trustee              to    sell    an     obligation                 directly           to
                                                                                                                                                                              any        account             or portfolio                 for

   which      the     Servicer                serves         as    servicer              or    investment               adviser            unless          such         acquisition               or        sale    is          in the

  judgment           of the Servicer                    on terms no                  less          favorable        than        would           be obtained                   in        transaction             conducted                 on

   an arms length                basis          between             third parties unaffiliated                            with each                  other       and         ii permitted                   by the Advisers
   Act


                                                                       The           Servicer              shall        not         undertake               any          transaction                  described                in        this

   Section           unless         such transaction                     is
                                                                               exempt               from      the prohibited                    transaction                 rules of           ERISA           and        the   Code
   In    addition          after         the     initial           distribution                of the         Class                 Notes            and     the        Preference                   Shares             neither          the

   Servicer      nor any of               its     affiliates
                                                                       as      defined              in    the Plan Asset Regulation                                    shall
                                                                                                                                                                                   acquire           any Class                  Notes

   or Preference             Shares            including               pursuant               to    the Extension                   Procedure              or the           Amendment Buy-Out                                  Option
   unless     such acquisition                       would         not        as determined by                      the Trustee                 in     reliance          on representations                         made         in      the

   applicable         transfer                certificates             or     other            investor           agreement                 with        respect              thereto            or    deemed              made            by
   holders     thereof           result          in
                                                        persons             that     have           represented              that         they       are    Benefit               Plan Investors                   owning            25%
   or   more of       the aggregate                    outstanding                  amount               of any of the Class                           Notes           the Class                Preference                Shares           or




   OHS West2601            1005.6                                                                                 -7-




                                                                                                                                                                                                                    005831
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-23 Filed26 06/09/21 Page 69 of 331 PageID 8639




   the Class           II   Preference               Shares          immediately                 after       such acquisition                     determined                       in   accordance                  with Section

   342       of       ERISA              the     Plan Asset Regulation                                the        Indenture             and       the         Preference                 Share         Documents                            The

   Class          Notes            and       the Preference                   Shares        held         as principal               by the Servicer                       or any          of    its       affiliates               shall      be

   disregarded               and       shall        not    be     treated           as     outstanding                  for
                                                                                                                                  purposes              of determining                     compliance                     with           such

   25%      limitation to the extent                           that     such person has represented                                      that     it    is    not        Benefit           Plan Investor



                                                       Records              Confidentiality



                                    The         Servicer          shall       maintain appropriate                            books          of account                 and        records           relating            to    services

                            hereunder               and        such      books             of account                 and        records          shall           be     accessible              for          inspection                 by
   performed
   representative                  of the Issuer                 the Trustee                the       Collateral              Administrator                        the    Holders              of the           Securities                  and

   the Independent                     accountants                                             the Issuer                                   to    the Indenture                     at         mutually agreed                           time
                                                                 appointed by                                           pursuant

   during        normal business                     hours and                           not        less    than        three       Business                 Days         prior notice                      At no         time           shall
                                                                             upon
   the Servicer              make              public          announcement                    concerning                   the issuance                of the Notes                    or the Preference                           Shares
   the Servicers                  role    hereunder or any other aspect                                         of the transactions                          contemplated by                        this
                                                                                                                                                                                                              Agreement                     and

   the Indenture                   The       Servicer           shall
                                                                            keep         confidential                 any        and     all     information                  obtained               in       connection                 with

   the services              rendered hereunder and                                shall    not       disclose              any     such information                          to    non-affiliated                   third parties

   except              with the prior written                           consent            of the Issuer                    ii such            information                as either Rating                          Agency               shall


   reasonably               request            in    connection               with         the       rating           of any           class       of Securities                        iii as           required                  by      law

   regulation               court        order         or the          rules       or    regulations                  of any           self regulating                    organization                      body          or        official


   having jurisdiction                       over      the Servicer                  iv        to    its
                                                                                                            professional                 advisers                        such           information                 as    shall          have

   been     publicly              disclosed            other         than     in    violation              of    this       Agreement                   or    vi        such        information                  that         was        or    is



   obtained           by     the       Servicer           on           non-confidential                     basis provided                       that        the       Servicer           does not know                            or have

   reason        to    know         of any breach                    by such            source           of any confidentiality                              obligations                with respect                thereto                 For

                       of    this       Section                 the     Trustee             the      Collateral               Administrator                       and     the       Holders               of the          Securities
   purposes
   shall    in    no event             be considered                   non-affiliated                    third parties



                                    Notwithstanding                         anything                in     this        Agreement                  or         the       Indenture               to        the        contrary                 the

   Servicer            the Co-Issuers                     the Trustee              and     the Holders                  of the Securities                         and     the beneficial                      owners               thereof

   and      each            of their respective                        employees               representatives                      or      other            agents           may        disclose              to     any           and       all


   Persons            without           limitation             of any         kind         the       U.S         tax    treatment                and         U.S        tax    structure              of the transactions

   contemplated by                      this        Agreement               and      all   materials              of any kind including                                  opinions              or other             tax       analyses
   that    are        provided            to     them       relating           to    such           U.S         tax     treatment              and          U.S         tax    structure                 as    such        terms             are

   defined        under U.S                  federal           state     or local          tax      law


                                                       Obligations                of Servicer



                                    Unless             otherwise               specifically                  required              by                       provision              of      the           Indenture                  or      this
                                                                                                                                            any
                            or                                  law         the Servicer                           use             best reasonable                       efforts          to ensure              that         no     action
   Agreement                      by     applicable                                                      shall               its


   is   taken          by     it       and       shall         not      intentionally                or     with            reckless           disregard                take        any        action            which               would

          materially              adversely              affect        the     Issuer          or the           Co-Issuer              for purposes                     of Cayman                   Islands          law            United

   States        federal          or     state       law or any               other        law known                   to    the       Servicer              to    be    applicable                 to     the      Issuer           or      the

   Co-Issuer                       not be           permitted            under           the     Issuers or the                     Co-Issuers                    respective              governing                  instruments

          violate                   law        rule       or regulation                 of any                                           body          or                      having jurisdiction                             over          the
                            any                                                                          governmental                                         agency
   Issuer        or the Co-Issuer                      including              without           limitation                  any    Cayman                   Islands       or United                 States          federal                state


   or   other         applicable               securities            law the violation                      of which               has      or    could reasonably                         be        expected                 to     have

   material           adverse          effect        on    the Issuer               the Co-Issuer                  or any           of the Collateral                                   require          registration                   of the

   Issuer         the        Co-Issuer               or    the         pooi        of Collateral                  as        an     investment                      company                 under              the        Investment

   Company                  Act                cause       the       Issuer         or     the       Co-Issuer               to    violate             the        terms        of the           Indenture                 including
   without            limitation               any representations                       made by                the Issuer             or    Co-Issuer                  therein           or    any           other       agreement

   contemplated                   by     the        Indenture            or              would             subject          the     Issuer             to    U.S         federal           or       state       net       income               or




   OHS West2601               1005.6                                                                              -8-




                                                                                                                                                                                                                    005832
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 70 of 331 PageID 8640




   franchise           taxation             The        Servicer              covenants                 that       it   shall comply                  in     all      material           respects               with          all    laws and

   regulations           applicable               to    it    in connection                      with the performance                               of    its    duties       under           this       Agreement                       and        the

   Indenture            Notwithstanding                           anything             in    this
                                                                                                       Agreement                  to     the contrary the Servicer                                 shall             not be required

   to    take            action            under       this        Agreement                  or the Indenture                         if    such action               would        violate                                                        law
                 any                                                                                                                                                                                     any applicable
   rule     regulation               or court          order



                                                       Compensation


                                                                          The          Issuer              shall                       to     the         Servicer                for      services                    rendered                    and
                                                                                                                         pay
   performance                 of    its    obligations              under             this       Agreement                      the Servicing                  Fee which                shall           be       payable in such
   amounts         and         at    such        times        as    set      forth          in    the       Indenture                   The     provisions                 of the Indenture                          which          relate           to

   the    amount          and        payment             of the Servicing                             Fee        shall      not        be     amended                 without           the    written               consent                  of the

   Servicer            If on         any     Payment               Date        there          are insufficient                        funds     to    pay            the Servicing              Fee and/or                         any         other

   amounts         due         and        payable            to    the    Servicer                    in    full the             amount         not        so        paid    shall       be     deferred                   and          shall       be

   payable         with         accrued             interest            on        such           later
                                                                                                            Payment                   Date      on        which            funds         are       available                  therefor               as

   provided        in    the Indenture



                                     The         Servicer            hereby                 agrees          to         waive          the      Class            II    Preference               Share                 Portion              of the

   Servicing            Fees         deposited               by     the      Trustee              into        the        Class          II    Preference               Share            Special               Payment               Account

   pursuant        to     the Indenture                      which           would            otherwise                be      payable          to       the Servicer               as     Servicing                   Fees on each
   Payment         Date         during           the    first       two      years            following                the Closing              Date            After       the two-year                      anniversary                     of the

   Closing        Date          the        Servicer           may            in    its      sole        discretion                at     any     time           waive        the        Class           II     Preference                     Share
   Portion        of     its
                                    Servicing           Fees then                 due         and          payable               in     which         event           an     amount            equal              to     such            waived

   portion       will be            paid by the Issuer as Class                                  II    Preference                 Share Special                   Payments              pursuant to the Indenture
   For                         of            calculation                 under           this
                                                                                                      Agreement                  and        the Indenture                  the     Servicer                  shall     be      deemed                to
          purposes                   any
   have     received            the        Servicing              Fee     in      an amount                   equal         to    the        sum of         the       Servicing            Fee          actually              paid            to    the

   Servicer        and     the amount                  distributed                to     the Holders                   of the Class             II    Preference                 Shares         as Class                II     Preference

   Share Special                Payments


                                     In     addition               notwithstanding                            anything                set     out         above             the     Servicer                   may            in        its        sole

   discretion                   waive         all      or any        portion                of the Servicing                      Fee any             funds           representing                 the waived                      Servicing

   Fees     to    be     retained             in the              Collection                Account               for     distribution                as        either       Interest          Proceeds                      or    Principal

   Proceeds            as determined by                            the    Servicer                    pursuant            to      the        Priority of              Payments                or     ii           defer           all     or       any
   portion        of the Servicing                Fee any funds                                                                  the        deferred                                Fees           to        be      retained                 in    the
                                                                 representing                                                                                   Servicing
   Collection           Account               when they will become payable                                                      in     the    same         manner               and     priority                 as    their
                                                                                                                                                                                                                                        original

   characterization                  would          have          required             unless          deferred             again


                                                                          The      Servicer                 shall        be      responsible                for the          ordinary              expenses                   incurred               in

   the performance                    of    its
                                                    obligations                under             this      Agreement                    and    the        Indenture               provided                    however               that           any
   extraordinary                expenses                actually               incurred                by        the        Servicer            in        the         performance                  of          such           obligations

   including             but        not     limited           to     any          fees expenses                        or other              amounts            payable            to    the       Rating Agencies                                  the

   Collateral           Administrator                        the     Trustee                  and          the     accountants                  appointed                   by     the        Issuer                 the       reasonable

   expenses            incurred             by    the        Servicer             to        employ               outside              lawyers         or        consultants              reasonably                      necessary                   in

   connection            with         the     evaluation                  transfer               or restructuring                       of any        Collateral                 Obligations                    or     other            unusual
   matters       arising            in the performance                            of    its      duties          under           this
                                                                                                                                            Agreement                 and    the Indenture                           any reasonable
   expenses            incurred            by the Servicer                   in
                                                                                   obtaining                  advice           from outside                 counsel           with respect                      to     its
                                                                                                                                                                                                                              obligations

   under        this    Agreement                   brokerage commissions                                         transfer             fees registration                     costs         taxes              and       other            similar

   costs    and        transaction            related
                                                                  expenses             and        fees arising                   out of transactions                       effected           for the Issuers account

   and     the     portion            allocated              to     the      Issuer              of any           other           fees        and     expenses               that        the       Servicer                  customarily

   allocates           among          all    of the funds                    or        portfolios                that     it     services            or    manages                 shall       be            reimbursed                   by        the




   OHS West2601          11005.6                                                                                        -9-




                                                                                                                                                                                                                             005833
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 71 of 331 PageID 8641




   Issuer     to       the extent             funds        are available                  therefor              in     accordance               with and                subject             to    the priority                of payments

   and    the other               limitations             contained                in   the Indenture



                                                                          If       this        Agreement                 is       terminated                 pursuant                 to     Section              12        Section        14       or

   otherwise                 the    fees       payable            to     the        Servicer              shall        be     prorated             for        any           partial         periods               between            Payment
   Dates     during               which        this       Agreement                 was         in effect              and    shall be          due          and        payable on                     the    first      Payment               Date

   following                the     date      of such            termination                   and        on      any        subsequent                 Payment                   Dates           to        the     extent         remaining
   unpaid and                in    accordance              with         and        to     the extent              provided              in the Indenture


                                                          Benefit        of the Agreement



                                        The        Servicer        agrees               that    its
                                                                                                         obligations               hereunder                 shall          be    enforceable                     at    the instance                of
   the    Issuer             the Trustee                  on     behalf        of the Noteholders                                 or    the     requisite                   percentage                 of Noteholders                     or     the

   Holders             of the           Preference               Shares             as    applicable                   as     provided             in        the       Indenture                 or     the       Preference               Share

   Paying Agency Agreement                                       as applicable



                                        10                Limits        of Servicer                  Responsibility                     Indemnification


                                                                          The           Servicer            assumes no                  responsibility                       under          this       Agreement                   other       than

   to    render         the        services          called        for hereunder and                                 under        the terms                of the Indenture                             made           applicable              to    it



   pursuant            to    the terms of                 this    Agreement                    in    good         faith       and        subject             to    the standard                   of        liability         described             in

   the    next         sentence               shall       not     be      responsible                     for     any        action       of the Issuer                          or     the       Trustee              in
                                                                                                                                                                                                                             following              or

   declining            to    follow           any advice                recommendation                              or direction               of the Servicer                             The        Servicer              its    directors

   officers            stockholders                                                             and        employees                    and     its        Affiliates                 and        their
                                                                                                                                                                                                               directors             officers
                                                         partners             agents

   stockholders                                                        and     employees                       shall     not      be     liable         to    the Issuer                    the Co-Issuer                     the Trustee
                                  partners           agents

   the    Preference                 Shares          Paying Agent                         the       Holders             of the Securities                          or       any       other        person               for      any      losses

   claims         damages judgments                               assessments                       costs         or other         liabilities               collectively                        Liabilities                     incurred           by
   the Issuer               the Co-Issuer                  the Trustee                  the Preference                      Shares       Paying Agent the Holders of the Securities                                                                 or

   any     other            person         that          arise out            of or        in    connection                   with the performance                                    by the            Servicer              of    its    duties

   under     this
                            Agreement                and       the Indenture                    except            by reason              of             acts           or omissions                    constituting                 bad     faith

   willful misconduct                                      negligence                   or breach               of fiduciary             duty         in     the performance                                or reckless             disregard
                                               gross
   of the obligations                      of the Servicer                    hereunder and                      under        the Indenture                       or    ii with             respect            to      any information
   included             in     the       Offering              Memorandum                           in    the        sections           entitled              The             Servicer                  and         Risk           Factors

   Relating            to     Certain              Conflicts           of InterestThe                             Issuer          Will        Be      Subject                to   Various                   Conflicts              of Interest

   Involving                the     Servicer               and     information                      in the           Offering            Memorandum                              relating              to    the       Servicer            Letter

   Disclosure                that    contain             any untrue                statement              of material              fact       or omits                 to    state           material               fact      necessary             in


   order     to    make             the statements                 therein                in    the       light        of the circumstances                             under              which            they       were        made          not

   misleading                 the        preceding               clauses                       and        ii         collectively               being             the        Servicer                   Breaches                       For       the

   avoidance                of doubt               the    Servicer            shall        have          no      duty        to
                                                                                                                                  independently                         investigate               any         laws not otherwise

   known          to    it   in     connection with                     its    obligations                 under         this      Agreement                      and       the Indenture                         The       Servicer           shall


   be    liable        for any             non-waivable                  breaches               of applicable                     securities             laws               The         Servicer              shall         be deemed               to

   have      satisfied              Section              7f      and          the       requirements                    of the          Indenture                  and        this         Agreement                    relating          to     not

   causing         the        Issuer          to    be     treated            as    engaged               in           trade       or    business                 in    the United                     States          for    U.S         federal

   income          tax        purposes               including                 as       those         requirements                     relate       to        the       acquisition                    including                   manner           of

   acquisition                    ownership                enforcement                     and           disposition              of Collateral                        to     the          extent                 the       Servicer            acts

   consistently               with the Collateral                       Acquisition                      Agreement                with                            to    Collateral               Obligations                  and Eligible
                                                                                                                                           respect
   Investments                    and      ii the          Servicer                does         not        have         actual          knowledge                      that       its       actions               with       respect           to


   Collateral           Obligation                  or an      Eligible             Investment would                          violate         Section                  7f

                                                                          The           Issuer           shall       indemnif and                       hold harmless the                                    Issuer         in     such     case
   the     Indemnifying                            Party           the         Servicer                  its      directors              officers                  stockholders                         partners                 agents         and




   OHS Wcst2601                1005.6                                                                                  10-




                                                                                                                                                                                                                              005834
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 72 of 331 PageID 8642




    employees         such       parties collectively                          in    such case               the Indemnified                          Parties            from            and       against        any and           all


    Liabilities        and       shall        reimburse                    each       such           Indemnified                    Party           for     all    reasonable                      fees     and         expenses

    including         reasonable          fees and                    expenses            of counsel                collectively                     the    Expenses                       as      such         Expenses            are

    incurred      in investigating                      preparing              pursuing              or defending                   any claim               action            proceeding or investigation
    with respect        to
                             any pending                      or threatened               litigation           collectively the                           Actions                   caused           by        or arising           out

    of or in connection                  with            the       issuance           of the Securities                        the        transactions              contemplated                      by        the     Offering

    Memorandum               the Indenture                     or     this    Agreement                    and/or        any        action          taken         by     or any            failure         to    act    by      such
    Indemnified         Party provided                          however              that       no     Indemnified                  Party           shall    be     indemnified                     for any        Liabilities


    or Expenses         it   incurs       as            result of any                 acts or omissions                        by any Indemnified                             Party           constituting              Servicer

    Breaches          Notwithstanding                         anything            contained                herein        to   the contrary the obligations                                         of the Issuer              under
    this    Section     10   shall       be        payable solely                    out of the Collateral                              in accordance                  with the               priorities
                                                                                                                                                                                                                  set    forth       in


    the Indenture        and      shall       survive               termination                of    this    Agreement


                                                                        With        respect           to    any      claim              made         or     threatened                   against          an     Indemnified

    Party or compulsory                                         or request            or other             notice        of any loss                 claim damage                        or                      served
                                          process                                                                                                                                              liability                        upon
    an Indemnified            Party           for which                  such Indemnified                          Party       is       or may be                entitled           to    indemnification                      under

    this    Section     10 such Indemnified                                  Party        shall       or with             respect              to    Indemnified                   Parties          that        are directors

    officers      stockholders                agents               or    employees                  of the         Servicer               the       Servicer           shall         cause          such         Indemnified

    Party    to

                                                                                         give        written         notice              to     the       Indemnifying                        Party        of     such         claim

                              within           ten           10         days        after       such        Indemnified                       Partys         receipt           of actual              notice           that     such

                              claim           is    made              or     threatened                which         notice              to    the     Indemnifying                       Party        shall
                                                                                                                                                                                                                   specify           in


                              reasonable                     detail      the nature             of the claim and                        the amount                or an        estimate              of the amount                   of
                              the     claim provided                              however              that        the failure of any                       Indemnified                    Party       to       provide         such

                              notice           to            the      Indemnifying                    Party          shall          not         relieve           the        Indemnifying                       Party         of     its




                              obligations                     under        this     Section            10     unless          the       Indemnifying                   Party         is    materially              prejudiced

                              or otherwise                     forfeits        rights or defenses                        by reason              of such failure



                                                                        ii               at    the     Indemnifying                      Partys                                provide              the        Indemnifying
                                                                                                                                                            expense
                              Party        such information                           and           cooperation               with respect                  to    such         claim as the Indemnifying

                              Party       may            reasonably                 require           including but not limited                                   to making                appropriate                personnel

                               available                to     the      Indemnifying                   Party        at    such           reasonable               times        as        the Indemnifying                      Party

                              may request


                                                                        iii              at    the Indemnifying                         Partys            expense             cooperate               and       take     all    such

                               steps       as       the         Indemnifying                    Party         may         reasonably                  request            to        preserve           and        protect            any
                               defense             to    such claim



                                                                        iv               in    the     event         suit          is    brought            with         respect              to    such         claim          upon
                              reasonable                      prior          notice             afford         to        the            Indemnifying                   Party             the        right         which             the

                               Indemnifying                        Party       may        exercise            in   its    sole discretion                   and     at       its
                                                                                                                                                                                    expense            to       participate          in


                              the investigation                            defense            and     settlement              of such claim


                                                                                         neither           incur     any       material               expense            to    defend              against        nor release

                               or   settle         any such claim                     or       make any admission with                                    respect        thereto              other        than       routine        or

                               incontestable                       admissions or factual                           admissions                  the     failure          to    make            which         would         expose
                               such Indemnified                            Party         to    unindemnified                   liability              nor permit                    default           or consent               to   the

                               entry      of any judgment                           in
                                                                                          respect           thereof           in    each        case        without           the prior written                    consent           of
                               the Indemnifying                            Party and




    OHS West2601        1005.6                                                                                -11-




                                                                                                                                                                                                                005835
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 73 of 331 PageID 8643




                                                                      vi               upon         reasonable                     prior           notice          afford           to     the       Indemnifying                        Party

                                  the       right        in    its    sole     discretion                   and        at    its     sole           expense              to     assume              the     defense                of such

                                  claim        including but not limited                                     to the right                    to      designate                counsel           reasonably acceptable
                                  to    the Indemnified                     Party      and        to    control              all   negotiations                     litigation                 arbitration             settlements

                                  compromises                   and        appeals          of such claim provided                                        that     if    the Indemnifying                        Party           assumes
                                  the       defense           of such claim                  it   shall       not           be     liable           for any         fees        and        expenses              of counsel                  for

                                  any       Indemnified                Party         incurred               thereafter                  in connection                     with such                  claim except                     that    if


                                  such         Indemnified                    Party           reasonably                         determines                     that          counsel               designated                     by       the

                                  Indemnifying                  Party        has        conflict              of       interest          in        connection with                       its
                                                                                                                                                                                                representation                     of such
                                  Indemnified                   Party          such           Indenmifying                              Party             shall
                                                                                                                                                                        pay         the         reasonable                   fees          and

                                  disbursements                      of one         counsel             in        addition              to                  local        counsel                                     from          its     own
                                                                                                                                               any                                              separate
                                  counsel           for       all    Indemnified                  Parties              in connection                        with any             one           action           or    separate              but

                                  similar           or    related            actions          in        the        same            jurisdiction                   arising           out         of        the    same              general

                                  allegations              or        circumstances                      provided                   further                that      prior        to        entering             into         any          final


                                    settlement            or         compromise such                              Indemnifying                            Party         shall         seek           the     consent                  of     the

                                  Indemnified                  Party        and      use      its
                                                                                                        commercially                          reasonable                 efforts           in       the    light
                                                                                                                                                                                                                           of the then

                                  prevailing              circumstances                     including                       without                limitation                 any     express              or        implied               time

                                  constraint              on     any        pending           settlement                     offer           to     obtain          the        consent              of such            Indemnified

                                  Party        as    to       the     terms         of settlement                      or     compromise                           If    an     Indemnified                     Party            does not

                                    consent          to        the         settlement                  or     compromise                            within                     reasonable                  time             under            the

                                    circumstances                    the Indemnifying                                        shall       not         thereafter               be obligated                 to    indemnify                   the
                                                                                                             Party
                                    Indemnified                Party        for any         amount            in       excess           of such proposed                         settlement                or    compromise


                                                                      In      the       event                that            any         Indemnified                          Party             waives               its
                                                                                                                                                                                                                                 right        to

   indemnification                  hereunder              the       Indemnifying                   Party          shall           not       be      entitled            to
                                                                                                                                                                                appoint             counsel            to
                                                                                                                                                                                                                              represent

   such Indemnified                    Party     nor       shall       the Indemnifying                           Party            reimburse such                        Indemnified                  Party          for any              costs

   of counsel          to    such Indemnified                        Party


                                                                      Notwithstanding                        any            other        provision                of     this       Agreement                   nothing               herein

   shall    in    any        way       constitute                waiver           or    limitation                of any             rights which                       the     Issuer          or    the       Holders               of the
                                                                                             securities laws
   Securities          may have             under         any U.S            federal



                                    11              No     Partnership               or Joint Venture



                                    The     Issuer        and        the Servicer             are not partners                          or joint            venturers            with each                other            and     nothing

   herein    shall          be construed             to    make them such                         partners              or joint             venturers             or impose                   any    liability             as such          on

   either    of them                  The     Servicers               relation          to        the        Issuer           shall           be      deemed              to     be        that       of an            independent

   contractor



                                    12              Term            Termination



                                                                      This     Agreement                     shall           commence                     as of the            date       first      set    forth           above           and
   shall    continue             in force        and          effect        until      the        first      of the              following                 occurs                   the payment                      in     full         of the

   Notes         the    termination             of the Indenture                        in    accordance                      with           its     terms and                 the redemption                        in     full      of the

   Preference           Shares            ii    the liquidation                     of the Collateral                         and        the        final       distribution               of the proceeds                         of such

   liquidation          to     the     Holders of the Securities                              or iii the termination                                       of     this    Agreement                   in    accordance                     with

   subsection                                  or              of    this    Section         12        or Section                  14    of        this    Agreement


                                                                      Subject          to    Section              12e              below             the        Servicer            may resign upon                              90      days
   written       notice        to     the Issuer          or such shorter                     notice              as    is
                                                                                                                              acceptable                   to     the Issuer                   If   the Servicer                   resigns




   OHS West2601             11005.6                                                                           -12-




                                                                                                                                                                                                                       005836
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 74 of 331 PageID 8644




   the Issuer       agrees    to    appoint                 successor                Servicer              to    assume             such duties               and        obligations              in   accordance                      with

   Section      12e

                                                                   This                                         shall        be    automatically                    terminated               in    the       event           that       the
                                                                               Agreement
   Issuer      determines          in     good             faith        that        the     Issuer              or     the        pooi        of Collateral                 has        become               required              to     be

   registered       under         the    provisions                 of the Investment                                 Company                 Act         and        the    Issuer          notifies             the     Servicer

   thereof



                                                                   If   this        Agreement                    is    terminated               pursuant             to    this    Section             12        neither           party

   shall     have   any   further             liability         or obligation                  to the other                       except        as provided                in Sections                 2ci                    10       and

   15   of   this   Agreement


                                                       No        removal or resignation                                  of the Servicer                     shall       be effective             unless



                                                                                                 the            Issuer            appoints                   successor             Servicer                 at    the         written

                             direction            of         Majority               of the Preference                             Shares        excluding                 any Preference                    Shares           held        by
                             the    retiring               Servicer            any        of    its    Affiliates                  or any          account           over       which         the      retiring          Servicer

                             or    its    Affiliates               have        discretionary                     voting            authority           or          with respect              to    Class               Preference

                             Shares             held        by     Investors                Corp                at     such        time         Holding              Preference               Shares              held        by        the

                             retiring           Servicer                any     of    its      Affiliates                or any             account           over which               the retiring Servicer                             or

                             its    Affiliates              have         discretionary                     voting             authority               other        than         with respect                to    the        Class        II


                             Preference                Shares             HFP              provided                  that         with respect                to     the    voting           authority                 of Class           II


                             Preference                Shares            owned             by     HFP                 such        vote        shall     not        be     excluded            only          if    such        vote        is



                             determined                    by           vote         of the            majority                   of     the       independent                    directors                 determined                    in


                             accordance                    with         the         governing                    documents                    of      HFP          and      certified             in        writing           to         the

                             Preference                Shares            Paying Agent                       by any                of the independent                            directors           HFPof                    of    HFP
                             each             such         non-excluded                     Preference                       Share                 Voting                Preference               Share                                such

                             successor               Servicer            has                          in                      to       assume          all    of the        retiring
                                                                                                                                                                                             Servicers                 duties          and
                                                                                    agreed                  writing

                                                                               to    this                                    and the Indenture                       and               such successor                        Servicer
                             obligations               pursuant                                Agreement
                             is    not        objected             to    within            30     days               after        notice        of such            succession               by     either                         Super

                             Majority                of the         Controlling                   Class              of Notes               excluding                any        Notes        held           by     the       retiring


                             Servicer                       Affiliates               or               account                 over        which         the                        Servicer             or       its    Affiliates
                                                     its
                                                                                            any                                                                    retiring

                             have         discretionary                   voting            authority                   other          than     HFP           provided             that           with respect                    to     the


                             voting            authority            of Notes                owned               by      HFP              such      vote       shall        not    be        excluded              only        if       such

                             vote        is    determined by                         vote       of the majority                          of the independent                        directors                determined                    in


                             accordance                    with the governing                          documents                       of   HFP        and         certified       in       writing          to    the Trustee

                             by any of the independent                                         directors                     of   HFP          of     HFP           each such non-excluded Note
                             Voting              Note              or                 Majority                  in     Aggregate                Outstanding Amount                            of the Voting                       Notes

                             voting             as         single        class


                                                                   ii                 if
                                                                                                majority                of the Voting                   Preference                Shares has nominated                                 two

                             or    more           successor               Servicers              that           have         been        objected             to    pursuant           to    the preceding                        clause

                             iC               or has        failed        to    appoint                    successor                Servicer           that        has     not been           objected             to pursuant

                             to     the preceding                       clause        iC               within                60    days         of the date                of notice             of such               removal            or

                                                           of the         Servicer                              the     Issuer           appoints                  successor            Servicer             at        the    written
                             resignation
                                                   of                                                                                                                                                                                  that
                             direction                        Super Majority of the Controlling                                                 Class         of Notes            excluding                  any Notes
                             are not            Voting           Notes                      such successor                          Servicer            has        agreed        in writing             to       assume            all    of

                             the         retiring            Servicers                duties               and          obligations                   pursuant             to     this       Agreement                       and         the

                             Indenture               and                such successor                          Servicer            is    not objected               to    within        30       days       after       notice           of

                             such succession                                                                                 of the Voting                   Preference            Shares
                                                                   by either                      Majority                                                                                             or                Majority
                             in
                                   Aggregate                 Outstanding Amount of the Voting Notes                                                                voting         as        single          class            or




   OHS West260111005.6                                                                                           -13




                                                                                                                                                                                                                  005837
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 75 of 331 PageID 8645




                                                                         iii                if          Majority                of        the    Voting                Preference                     Shares            and            Super
                                   Majority                of the Controlling                          Class         excluding                  any
                                                                                                                                                           Notes             that        are     not        Voting            Notes          has

                                   nominated                    two      or    more             successor            Servicers               that          have        been            objected              to    pursuant            to    the

                                   preceding                clauses             iC               and         iiC            or        has        otherwise                   failed            to      appoint                  successor

                                   Servicer            that        has     not           been      objected             to pursuant                  to     the preceding                      clause             iC           or    ii
                                   within            120        days      of the date                   of notice               of such              removal                 or     resignation                   of the            Servicer

                                           any         Holder             of the            Controlling                 Class             of Notes               excluding                     any         Notes             that    are     not

                                   Voting            Notes              any Holder of Voting                             Preference                   Shares            or the Trustee                      petitions                court    of

                                   competent                authority                to
                                                                                           appoint                successor                Servicer                          such         court        appoints                 successor

                                   Servicer            and                    such          successor                Servicer              has        agreed            in     writing                to     assume            all     of the

                                   retiring           Servicers               duties            and     obligations              pursuant                 to    this     Agreement                     and        the Indenture



                                   In      addition               any         successor                Servicer            must            be        an        established                 institution               which                   has

   demonstrated an                   ability          to    professionally                      and     competently                       perform              duties         similar            to    those         imposed            upon
   the    Servicer          hereunder                  ii         is    legally            qualified              and      has        the       capacity                to    act         as     Servicer               hereunder             as

   successor          to    the      Servicer          under            this
                                                                                    Agreement                in     the assumption                         of    all    of the responsibilities                                duties        and

   obligations             of the Servicer                  hereunder and                       under        the applicable                     terms of the Indenture                                      iii     shall       not cause

   the Issuer         or the pool of Collateral                                 to       become             required        to        register under                     the provisions                       of the Investment

   Company            Act          iv      shall       perform                its     duties          as Servicer               under           this        Agreement                     and       the      Indenture               without

   causing        the       Issuer         the        Co        Issuer        or         any     Holder           of Preference                       Shares            to    become                  subject           to     tax    in any

   jurisdiction            where          such        successor               Servicer             is   established                   as doing business                             and                each        Rating Agency
   has    confirmed             that       the appointment                           of such           successor            Servicer                 shall        not        cause         its      then          current           rating    of

   any    Class       of Notes             to    be    reduced                or withdrawn                        No     compensation                          payable              to         successor                Servicer        from

   payments           on the Collateral                         shall    be greater               than        that      paid         to    the retiring Servicer                            without               the prior written

   consent        of          Super         Majority                   of the            Controlling              Class          of Notes                        Majority                 of the Noteholders                           and

   Majority        of the Preference                             Shares              The         Issuer           the    Trustee             and           the       successor              Servicer               shall        take        such
   action     or      cause          the   retiring              Servicer            to    take       such action                    consistent                with      this
                                                                                                                                                                                     Agreement                    and        the terms        of
   the Indenture             applicable               to    the Servicer                    as    shall      be necessary                   to effectuate                    any such succession


                                                                         In    the         event        of removal               of the Servicer                         pursuant                to        this    Agreement                 the

   Issuer     shall        have      all   of the rights and remedies available                                                 with respect                    thereto           at     law or equity and without

   limiting the foregoing                            the Issuer           or         to    the extent             so provided                   in    the Indenture                       the       Trustee          may by            notice

   in   writing       to    the Servicer                   as provided                   under        this    Agreement                    terminate              all    the rights                 and       obligations              of the

   Servicer       under            this    Agreement                    except              those       that        survive               termination                  pursuant             to      Section             12d above
   Upon      expiration              of the applicable                        notice           period        with respect                  to    termination                   specified               in     this      Section         12    or

   Section      14     of    this
                                        Agreement                      as applicable                  all
                                                                                                             authority           and power                     of the Servicer                      under          this
                                                                                                                                                                                                                             Agreement
   whether        with respect                  to    the Collateral                      or otherwise                shall automatically                              and        without             further           action        by any

   person or entity pass                    to       and        be vested             in    the successor                Servicer               upon           the appointment                         thereof



                                     13               Delegation                    Assignments


                                   This         Agreement                     and         any      obligations              or        duties          of the Servicer                          hereunder                     shall    not     be

   delegated          by the Servicer                       in     whole            or     in    part except               to
                                                                                                                                 any         entity            that            is        controlled               by any of James
   Dondero            Mark Okada and Todd                                 Travers               and     ii     is    one        in    which           any of James                       Dondero                  Mark Okada and
   Todd      Travers          is     involved              in    the day            to     day management and                               operations                 and          in any            such case               pursuant         to

   an    instrument            of delegation                      in    form and                 substance              satisfactory                  to       the     Issuer              without                the     prior       written

   consent      of the Issuer                         Super             Majority            of the Controlling                            Class           of Notes            excluding                     any      Notes           that    are

   not   Voting Notes and                             Majority of the Voting                                 Preference                   Shares           and       notwithstanding                          any       such consent

   no    delegation           of obligations                     or duties            by the Servicer                    including                    without            limitation                   to    an     entity       described

   above       shall        relieve        the Servicer                  from            any     liability          hereunder




   OHS West2601            11005.6                                                                                  -14-




                                                                                                                                                                                                                             005838
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 76 of 331 PageID 8646




                                          Subject            to    Section           12 any assignment of                                    this        Agreement                       to    any        Person            in     whole          or    in


    part by the Servicer                             shall        be     deemed            null and              void unless                         such assignment                               is    consented               to    in writing

    by the Issuer                        Super Majority                       of the Controlling                       Class        of Notes                  excluding                  any Notes                that      are not Voting

    Notes          and                  Majority             of the           Voting           Preference                 Shares              and         ii the               Rating               Agency              Confirmation                    is

                        with                                              such                                                      assignment consented
    satisfied
                                        respect        to
                                                                  any                   assignment                      Any                                                                    to
                                                                                                                                                                                                         by      the    Issuer                 Super
    Majority             of the               Controlling                Class          of Notes                excluding                            Notes               that        are           not     Voting            Notes and
                                                                                                                                             any
    Majority             of the Voting                     Preference                   Shares        shall           bind the assignee                            hereunder in the same manner                                                as      the

    Servicer            is     bound              In       addition             the      assignee               shall        execute            and           deliver           to        the       Issuer           and      the       Trustee

    counterpart                    of   this    Agreement                     naming         such           assignee            as        Servicer                   Upon                the       execution            and           delivery          of
    such          counterpart                   by the assignee                      and    consent              thereto           by the Issuer                           Super               Majority of the Controlling
    Class       of Notes                 excluding                 any Notes              that       are not Voting                     Notes and                         Majority of the Voting                                      Preference

    Shares            the      Servicer              shall         be    released          from           further            obligations                  pursuant                  to    this
                                                                                                                                                                                                        Agreement                                 with
                                                                                                                                                                                                                                   except

    respect        to        its
                                    obligations              arising           under        Section              10     of    this      Agreement                    prior           to       such        assignment and                     except
    with respect                   to   its
                                               obligations               under          Sections           2ci               and        15    hereof               This         Agreement                       shall not be             assigned

    by     the    Issuer                without        the         prior       written           consent              of the Servicer                         and        the         Trustee               except           in     the    case          of

    assignment by the Issuer                                  to          an entity which                        is      successor                  to    the Issuer                 permitted                  under        the Indenture

    in    which          case           such    successor                                                         be bound                   hereunder and                                                        of said assignment
                                                                         organization                 shall
                                                                                                                                                                                by the terms
    in   the same              manner            as the Issuer                 is    bound           thereunder               or     ii the              Trustee           as contemplated                             by the Indenture
    In    the event                of any       assignment by the Issuer                                   the Issuer               shall       cause              its   successor                  to     execute           and        deliver         to

    the    Servicer                 such        documents                 as       the     Servicer              shall        consider               reasonably                      necessary                  to     effect          fully such

    assignment                     The        Servicer            hereby consents                    to    the matters                  set    forth          in    Article              15    of the Indenture


                                          14               Termination                   by the Issuer                  for    Cause


                                         Subject           to      Section          12e          above           this
                                                                                                                             Agreement                   shall       be        terminated                  and        the Servicer                shall

    be    removed                  by    the    Is    suer        for cause             upon         10     days         prior written                        notice           to    the        Servicer              and     upon           written

    notice       to      the Holders                  of the Securities                    as       set   forth         below            but       only        if    directed                 to    do     so     by               the Trustee

    acting       at    the direction                  of           Super Majority                    of the Controlling                         Class          of Notes                  excluding                   any Notes            that are

    not    Voting              Notes            or                the Holders              of             Majority             of the Voting                        Preference                     Shares              For purposes                    of

    determining                    cause             with respect                  to    any        such         termination                  of    this       Agreement                           such         term       shall       mean any
    one    of the following                       events


                                                                               the Servicer                willfully           breaches                  in any           respect                  or takes                      action        that
                                                                                                                                                                                                                      any                                it


    knows         violates              in
                                              any respect                any provision                    of     this    Agreement                   or any              terms of the Indenture                                  applicable             to


    it



                                                                               the       Servicer               breaches             in
                                                                                                                                              any         material                  respect               any         provision              of     this


    Agreement                  or any           terms        of the Indenture                       or the            Collateral              Administration                         Agreement                    applicable              to      it    or

    any    representation                        warranty                certification                or        statement               given            in    writing              by        the        Servicer           shall                       to
                                                                                                                                                                                                                                        prove
    have     been            incorrect           in
                                                       any material                                   when made                 or given                  and the Servicer                              fails    to    cure        such breach
                                                                                     respect
    or take       such action                   so that            the facts            after                         effect       to     such action                     conform                  in     all    material                               to
                                                                                                    giving                                                                                                                            respects
    such representation                          warranty                certificate             or statement                   in      each        case           within           30        days of becoming                          aware          of
    or    receiving                notice        from              the    Trustee           of        such        breach             or       materially                 incorrect                  representation                      warranty
    certificate              or statement



                                                                              the       Servicer           is    wound          up           or dissolved                  other than                           dissolution             in     which
    the remaining                       members              elect       to    continue              the business                  of the Servicer                         in accordance                         with        its
                                                                                                                                                                                                                                      Governing
    Instruments                    or    there        is
                                                             appointed over                    it    or          substantial                  portion           of       its    assets                   receiver            administrator

    administrative                      receiver            trustee           or     similar officer                     or    the           Servicer                    ceases               to    be        able     to        or    admits           in


    writing        its
                             inability to              pay         its   debts          as they           become              due       and        payable               or makes                         general          assignment for
    the benefit               of or enters                 into        any composition                      or arrangement                         with            its   creditors                 generally                ii        applies          for




    OHS West260111005.6                                                                                                 -15-




                                                                                                                                                                                                                                 005839
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 77 of 331 PageID 8647




   or    consents           by       admission             of material                  allegations                 of          petition            or    otherwise               to    the     appointment                  of

   receiver          trustee           assignee custodian                         liquidator              or sequestrator                      or        other       similar official                 of the Servicer

   or    of any           substantial                     of    its     properties                 or    assets            or    authorizes                   such    an     application               or     consent             or
                                                 part

   proceedings seeking                        such appointment                         are   commenced                     without             such authorization                       consent         or application

   against      the Servicer                and        continue         undismissed for 60                            days iii                 authorizes             or    files           voluntary          petition           in


   bankruptcy               or applies            for or consents                  by        admission of material                              allegations             of         petition          or otherwise                 to

   the    application                of any            bankruptcy                reorganization                       arrangement                        readjustment                of debt           insolvency                 or

   dissolution             or authorizes                such application                     or consent               or proceedings                      to   such end            are instituted             against         the

   Servicer          without           such       authorization                  application                  or     consent         and         are      approved            as       properly         instituted            and
   remain undismissed for 60 days                                     or    result           in    adjudication                 of bankruptcy                    or insolvency                  or    iv       permits            or

   suffers      all       or any        substantial            part     of       its
                                                                                        properties              or       assets      to    be       sequestered              or attached              by court           order

   and    the order           remains undismissed for 60 days



                                                                      the     occurrence                 of any            Event          of Default              under        the      Indenture             that     results

   from      any       breach          by     the      Servicer         of       its    duties           under           the    Indenture                or    this    Agreement                    which        breach           or

   default      is    not cured          within                                             cure    period               or
                                                         any applicable


                                                                              the occurrence                    of an act by the Servicer                              related          to    its    activities         in
                                                                                                                                                                                                                              any
   servicing              securities             financial            advisory               or    other           investment                  business              that    constitutes               fraud                  the

   Servicer          being indicted                    or any     of    its
                                                                               principals                being convicted                        of        felony       criminal             offense         related      to    its


   activities         in any         servicing            securities              financial              advisory              or other             investment              business          or            the   Servicer

   being indicted                for adjudged                  liable       in          civil      suit        for or convicted                       of        violation           of the Securities                  Act or

   any    other       United States Federal                       securities                law or any rules or regulations                                      thereunder


                                  If
                                        any of the events                     specified            in this           Section         14    shall
                                                                                                                                                          occur       the Servicer              shall give           prompt
   written      notice           thereof         to    the Issuer             the Trustee                 and        the      Holders            of      all   outstanding              Notes         and     Preference

   Shares       upon        the      Servicers            becoming               aware            of the occurrence                    of such event



                                   15                  Action Upon                Termination


                                                                      From and                after       the        effective            date       of termination                    of    this    Agreement                the

   Servicer           shall       not    be       entitled        to        compensation                       for       further          services             hereunder                but     shall       be     paid        all


   compensation                accrued            to    the date        of termination as provided                                        in    Section               hereof           and    shall be         entitled           to

   receive       any        amounts              owing         under          Section              10     hereof                Upon           the       effective          date       of termination                  of     this


   Agreement               the Servicer                shall   as soon as practicable



                                                                                        deliver          to the          Is   suer   all       property          and        documents               of the Trustee                or

                                  the       Is   suer or otherwise                     relating          to    the Collateral                  then       in   the custody of the Servicer                              and



                                                                      ii                deliver           to       the    Trustee              an    accounting              with respect                to      the    books
                                  and        records           delivered               to    the        Trustee            or    the       successor              Servicer             appointed            pursuant              to

                                   Section             12e     hereof



                                  Notwithstanding                      such termination the Servicer                                           shall          remain        liable      to    the     extent      set       forth

   herein       but        subject       to       Section       10      hereof              for    its        acts    or omissions                   hereunder arising prior                           to     termination

   and    for any             expenses                losses      damages                   liabilities              demands               charges             and     claims           including             reasonable

   attorneys              fees    in respect             of or arising out of                            breach            of the representations                           and      warranties             made by           the

   Servicer          in    Section          16b         hereof or from                      any    failure           of the Servicer                     to    comply        with the provisions                       of     this

   Section       15




   OHS West260l            11005.6                                                                              -16-




                                                                                                                                                                                                            005840
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 78 of 331 PageID 8648




                                                       The             Servicer              agrees               that         notwithstanding                       any          termination                    of      this


   Agreement        it   shall    reasonably cooperate                           in                Proceeding                  arising          in connection                    with       this       Agreement
                                                                                       any
   the Indenture                   of the Collateral
                         or any                                      excluding                any such Proceeding                               in    which          claims         are asserted                   against

   the   Servicer    or    any     Affiliate         of the Servicer                        upon           receipt            of appropriate                  indemnification                         and       expense
   reimbursement



                           16            Representations                    and       Warranties


                                                       The           Issuer       hereby represents                           and warrants                  to the Servicer                    as follows



                                                                           The         Issuer         has         been        duly registered                  and        is     validly         existing           under
                           the    laws     of the Cayman                       Islands             has          full    power            and     authority            to       own      its      assets and              the

                           securities      proposed              to       be     owned             by      it    and         included          in     the     Collateral               and       to    transact          the

                           business       in     which          it   is    presently               engaged                  and     is    duly        qualified            under          the         laws of each

                           jurisdiction          where           its
                                                                          ownership                 or          lease        of property                or     the     conduct                  of     its      business

                           requires       or the performance                           of    its
                                                                                                    obligations                   under        this    Agreement                   the Indenture                    or the

                           Securities          would         require               such            qualification                                      for     failures            to        be        so     qualified
                                                                                                                                    except

                           authorized          or licensed                that    would             not         in     the aggregate                  have           material           adverse              effect       on
                           the business           operations                   assets or financial                          condition          of the Issuer



                                                       ii                  The         Issuer           has          full    power          and       authority             to    execute              deliver           and

                           perform        this       Agreement                   the       Indenture                   and     the        Securities           and         all    obligations                   required

                           hereunder and              thereunder                 and       has     taken             all
                                                                                                                             necessary           action        to    authorize                 this
                                                                                                                                                                                                       Agreement
                           the    Indenture          and     the          Securities             on      the terms                and      conditions               hereof and                 thereof          and      the

                           execution        by the Issuer                      delivery            and          performance                 of    this
                                                                                                                                                            Agreement                   the       Indenture              and

                           the    Securities          and        the       performance                      of       all     obligations               imposed              upon          it     hereunder and

                           thereunder            No     consent                of any         other             person including                       without             limitation                 shareholders

                           and     creditors          of        the       Issuer             and         no          license             permit             approval              or      authorization                   of

                           exemption            by      notice             or     report              to         or        registration               filing         or        declaration                  with         any
                           governmental               authority                other        than        those           that       may be             required         under            state         securities          or

                           blue         sky     laws       and         those          that     have             been         or    shall       be      obtained             in    connection                    with     the

                           Indenture       and       the     Securities               is    required                 by the Issuer               in    connection with                         this    Agreement
                           the    Indenture           and       the        Securities                 or        the        execution             delivery             performance                          validity       or

                           enforceability             of     this
                                                                          Agreement                     the       Indenture               and         the    Securities                or      the         obligations

                           imposed         upon         it      hereunder                   or        thereunder                    This         Agreement                     constitutes                   and        each
                           instrument           or    document                   required             hereunder                    when         executed             and          delivered                hereunder
                           shall    constitute         the legally                valid          and        binding            obligation              of the Issuer                enforceable                    against

                           the Issuer      in    accordance                 with       its    terms               subject          to           the effect           of bankruptcy                         insolvency

                           or    similar       laws affecting                    generally              the          enforcement                of creditors                   rights          and               general

                           equitable       principles



                                                       iii                 The         execution                  by        the    Issuer            delivery         and         performance                      of    this


                           Agreement            and    the       documents                   and        instruments                     required         hereunder                shall        not     violate           any
                           provision       of any existing law or regulation                                                binding        on       the Issuer             or any           order judgment
                           award        or decree       of any             court arbitrator                          or governmental                     authority             binding            on       the Issuer

                           or     the    Governing              Instruments                   of         or       any         securities              issued         by          the    Issuer             or      of any

                           mortgage            indenture               lease          contract              or         other                                 instrument                or        undertaking               to
                                                                                                                                   agreement
                           which        the Issuer         is
                                                                     party        or by          which               the Issuer            or any        of    its    assets           may be bound                      the

                           violation       of which              would            have                material                adverse           effect        on      the        business                  operations
                           assets or financial               condition                of the        Is
                                                                                                         suer and                 shall     not result          in    or require                 the creation             or

                           imposition          of any        lien      on any of             its
                                                                                                      property assets or revenues                                    pursuant to the provisions




   OHS West260111005.6                                                                             -17-




                                                                                                                                                                                                       005841
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 79 of 331 PageID 8649




                        of any             such            mortgage                indenture                       lease            contract                or     other         agreement                   instrument                 or

                        undertaking                   other than                 the       lien       of the Indenture



                                                             iv                   The           Issuer        is    not        in    violation                of     its
                                                                                                                                                                            Governing                Instruments                  or    in

                        breach        or         violation             of or in default                        under           the         Indenture               or any          contract             or    agreement                 to

                        which         it    is
                                                       party           or    by which                   it    or any           of        its     assets          may be bound                       or    any         applicable

                        statute       or any               rule        regulation                 or order               of any court government                                       agency            or body            having
                        jurisdiction              over          the Issuer                  or    its
                                                                                                             properties                  the breach                or      violation           of which               or    default

                        under        which            would            have             material               adverse              effect             on    the validity           or enforceability                        of    this


                        Agreement                 or the performance                              by the Issuer                     of     its      duties         hereunder


                                                                                  True           and          complete                   copies              of the          Indenture               and        the        Issuers

                        Governing                Instruments                     have           been         delivered              to    the Servicer



                        The      Issuer               agrees           to        deliver                   true          and        complete                  copy          of each                amendment                 to    the

   documents      referred      to     in        Section                6av                 above             to     the       Servicer                 as       promptly           as        practicable                  after       its



   adoption    or execution



                                                             The        Servicer                hereby represents                              and warrants                 to    the Issuer             as follows



                                                                                  The           Servicer            is         limited              partnership                  duly organized and                         validly

                        existing           and        in good            standing                under         the laws of the State                                 of Delaware                   has     full       power and
                        authority           to        own        its     assets and                   to     transact           the business                       in which             it    is
                                                                                                                                                                                                   currently            engaged
                        and     is
                                      duly qualified                        and       in good                standing               under           the       laws of each                   jurisdiction              where           its



                        ownership                or lease of property                             or the conduct                          of     its    business            requires               or the performance

                        of     this
                                           Agreement                   would               require            such         qualification                         except           for    those           jurisdictions                  in


                        which         the        failure          to        be    so        qualified               authorized                    or        licensed         would             not       have              material

                        adverse            effect          on the business                         operations                  assets or financial                           condition              of the Servicer                    or

                        on     the     ability              of the Servicer                           to      perform               its        obligations                 under         or        on     the      validity             or

                        enforceability                     of     this
                                                                             Agreement                       and         the provisions                       of the Indenture                       applicable               to       the

                        Servicer




                                                             ii                   The           Servicer            has    full          power and                 authority            to     execute             deliver         and

                        perform            this
                                                       Agreement                  and           all
                                                                                                       obligations                  required                 hereunder and                    under          the provisions

                        of the Indenture                     applicable                    to    the Servicer                   and        has         taken         all
                                                                                                                                                                           necessary               action        to    authorize

                        this    Agreement                       on      the       terms               and        conditions                    hereof            and        the    execution                   delivery            and

                        performance                    of       this        Agreement                      and       all       obligations                   required             hereunder                and        under            the

                        terms of the                       Indenture              applicable                   to        the    Servicer                      No        consent              of any           other         person

                        including                without             limitation                  creditors               of the Servicer                           and      no     license              permit          approval

                        or authorization                     of exemption                         by         notice        or report                   to or registration                      filing         or declaration

                        with         any         governmental                      authority                  is     required                  by       the      Servicer          in        connection                with        this


                        Agreement                     or    the        execution                   delivery                performance                           validity         or         enforceability                 of     this


                        Agreement                 or        the        obligations                    required             hereunder or under                                the    terms               of the        Indenture

                        applicable               to    the      Servicer                   This        Agreement                    has        been and each                      instrument                 and      document

                        required           hereunder or under                               the terms               of the Indenture                             applicable         to       the Servicer               shall          be
                        executed            and        delivered                 by             duly         authorized                                     of the Servicer                    and       this
                                                                                                                                                                                                                   Agreement
                                                                                                                                         partner

                        constitutes               and        each           instrument                  and         document                   required            hereunder or under                            the terms              of

                        the    Indenture                   applicable                 to        the     Servicer               when              executed              and       delivered               by     the        Servicer

                        hereunder or under                             the terms                 of the Indenture                          applicable                 to    the    Servicer              shall        constitute

                        the valid           and        legally              binding              obligations               of the Servicer                         enforceable                 against           the Servicer

                        in     accordance                   with        their         terms                subject         to                    the        effect         of bankruptcy                      insolvency                or




   OHS West2601   11005.6                                                                                    -18-




                                                                                                                                                                                                               005842
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 80 of 331 PageID 8650




                           similar       laws            affecting              generally             the        enforcement                       of creditors                  rights          and                  general

                           equitable       principles



                                                              iii               The      execution                   delivery              and      performance                  of    this       Agreement                  and

                           the terms          of the Indenture                         applicable               to    the       Servicer              and      the documents                     and       instruments

                           required       hereunder or under                            the terms of the Indenture                                     applicable               to    the Servicer                shall      not

                           violate       or    conflict              with        any     provision                   of any            existing             law      or    regulation                 binding           on        or

                           applicable              to     the        Servicer            or         any         order            judgment                   award          or        decree           of        any     court
                           arbitrator          or         governmental                       authority                binding                 on       the         Servicer             or        the           Governing
                           Instruments               of       or     any        securities            issued          by        the        Servicer            or    of any           mortgage                  indenture
                           lease        contract          or       other        agreement                  instrument                  or undertaking                     to    which         the      Servicer              is


                           party    or by          which            the        Servicer        or any            of       its   assets           may        be bound                 the violation               of which
                           would         have                material            adverse            effect           on         the        business            operations               assets             or    financial

                           condition          of the Servicer                     or   its
                                                                                              ability
                                                                                                                to
                                                                                                                     perform               its
                                                                                                                                                   obligations             under        this
                                                                                                                                                                                                  Agreement                  and

                           the provisions                of the Indenture                     applicable                  to    the Servicer                   and    shall          not result            in   or require

                           the creation             or       imposition            of any             lien       on       any         of   its     material           property assets or revenues
                           pursuant           to        the    provisions               of any                 such        mortgage                   indenture                lease        contract              or      other

                           agreement               instrument                  or undertaking



                                                              iv                There          is     no        charge                 investigation                  action            suit          or    proceeding
                           before       or by        pending   court                           or         to    the best knowledge                             of the Servicer                    threatened                that
                                          any
                           if   determined adversely   to the                                  Servicer                   would            have             material           adverse           effect          upon        the

                           performance                  by     the       Servicer            of     its    duties           under             or    on        the validity             or    enforceability                   of
                           this
                                   Agreement                  and        the provisions               of the Indenture                           applicable           to       the Servicer



                                                                                The          Servicer                is           registered                  investment                adviser                 under        the

                           Advisers Act



                                                              vi                The      Servicer               is    not       in violation                  of    its
                                                                                                                                                                           Governing              Instruments                     or

                           in   breach         or violation                    of or in default                      under        any         contract             or agreement                  to    which           it    is



                           party    or by which                     it   or any        of    its
                                                                                                    property               may be bound                        or any          applicable              statute         or any

                           rule     regulation                or     order        of any             court            govermnent                    agency            or       body     having jurisdiction

                           over the Servicer                   or        its
                                                                               properties             the breach                 or violation                 of which           or default                under       which

                           would        have             material              adverse         effect           on        the    validity or                  enforceability                of    this
                                                                                                                                                                                                            Agreement
                           or the       provisions              of the Indenture                          applicable                  to   the      Servicer              or the       performance                     by the
                           Servicer       of       its   duties           hereunder



                           17            Notices


                           Unless expressly                        provided             otherwise                    herein            all       notices           requests            demands                  and       other

    communications          required          or permitted                     under         this     Agreement                       shall      be      in    writing          including                  by telecopy
    and   shall   be   deemed      to    have           been        duly        given        made and                 received                when          delivered            against          receipt             or upon

    actual   receipt    of registered              or    certified              mail     postage                prepaid               return        receipt          requested               or       in    the       case        of

    telecopy      notice   when     received              in legible             form addressed                           as    set    forth        below




    OHS West260111005.6                                                                               -19-




                                                                                                                                                                                                       005843
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 81 of 331 PageID 8651




                                    If to     the Issuer




                              Grayson            CLO Ltd
                              do     Ogier Fiduciary               Services      Cayman          Limited
                              P.O Box 1093GT

                              Queensgate            House
                              South       Church        Street

                              George          Town       Grand       Cayman Cayman                Islands

                              Telephone            345 945-6264
                              Telecopy            345 945-6265
                              Attention The              Directors



                                    If to     the Servicer




                              Highland           Capital     Management                L.P
                              Two        Galleria     Tower
                                13455       Noel    Road        Suite    1300

                              Dallas          Texas     75240

                              Telephone            972 628-4100
                              Telecopy            972 628-4147
                              Attention James               Dondero



                                    If   to   the Trustee



                              Investors          Bank        Trust      Company
                              200    Claredon Street

                              Mailcode            EUC-108
                              Boston Massachusetts                      02116

                              Telecopy            617351-4358
                              Attention           CDO      Services       Group


                                    If   to   the Noteholders



                              In    accordance          with Section           14.4    of the Indenture          at    their
                                                                                                                                  respective   addresses     set    forth on

   the Note        Register


                                    If   to   the Holders          of the Preference            Shares


                              In    accordance           with Section           14.4   of the Indenture           to       the Preference      Shares      Paying Agent
   at   the address      identified           therein



                                    if to     the Rating Agencies



                              In    accordance           with Section           14.3    of the Indenture              to    the    rating   Agencies    at   the    address

   identified       therein



                              Any        party     may     alter    the address         or telecopy      number            to   which   communications             or copies

   are   to   be    sent   by       giving       notice      of such          change     of address         in
                                                                                                                 conformity with the              provisions         of   this


   Section     17    for the giving            of notice




   OHS West2601       11005.6                                                            -20-




                                                                                                                                                             005844
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 82 of 331 PageID 8652




                                    18               Binding          Nature of Agreement                         Successors            and       Assigns


                                    This       Agreement              shall       be binding             upon
                                                                                                                   and       inure      to    the benefit            of the parties hereto                     and
    their
              respective            heirs       personal            representatives                 successors           and      permitted             assigns          as provided           herein          The
    Servicer       hereby consents                     to    the     collateral
                                                                                        assignment of                 this
                                                                                                                              Agreement              as provided                 in   the    Indenture         and
    further       agrees      that       the Trustee              may      enforce          the Servicers             obligations             hereunder



                                    19               Entire       Agreement


                                    This        Agreement                contains           the     entire                              and                                                      the
                                                                                                                 agreement                         understanding                  among                  parties
    hereto        with       respect            to     the       subject          matter           hereof        and         supersedes             all
                                                                                                                                                           prior           and         contemporaneous
    agreements              understandings                       inducements                and     conditions               express         or     implied              oral     or    written         of any
    nature      whatsoever                with        respect         to        the    subject          matter      hereof             The        express           terms         hereof        control        and

    supersede        any course                 of performance                   andlor          usage of the trade                inconsistent            with any of the terms hereof
    This      Agreement             may not            be modified               or    amended            other     than       by an         agreement              in
                                                                                                                                                                          writing       executed         by the
    parties hereto           and      in       accordance            with       the terms          of Section            15.1h         of the Indenture



                                    20               Conflict         with the Indenture



                                    Subject           to    the     last    two         sentences          of     Section         2ai              in    the   event            that    this
                                                                                                                                                                                                Agreement
    requires       any action             to    be taken          with respect              to    any    matter       and      the Indenture              requires          that            different    action

    be    taken     with respect                 to        such     matter            and     such       actions         are      mutually exclusive                        the       provisions         of the
    Indenture        in
                           respect         thereof          shall     control



                                    21               Priority of           Payments


                                    The    Servicer           agrees        that      the payment             of   all     amounts           to   which        it   is    entitled pursuant              to    this

    Agreement             and       the Indenture                shall     be     due       and    payable only              in    accordance             with the           priorities         set     forth    in

    the     Indenture           and       only        to    the     extent        funds           are   available          for     such       payments               in    accordance             with such

    priorities



                                    22               Governing             Law

                 THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
    GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
    ITS PROVISIONS   THAT WOULD RESULT IN THE APPLICATION  OF THE LAWS OF
    ANOTHER JURISDICTION

                                    23               Indulgences            Not        Waivers


                                 Neither             the    failure        nor        any    delay       on     the    part       of any          party    hereto          to     exercise
                                                                                                                                                                                                  any     right

    remedy power                 or privilege               under        this
                                                                                 Agreement              shall operate             as     waiver thereof                    nor shall any              single    or

               exercise          of any right remedy                                         or privilege          preclude                   other       or further exercise                   of the same
    partial                                                                     power                                                  any
    or    of any     other                      remedy                           or                       nor                          waiver           of any
                                    right                         power                privilege                   shall
                                                                                                                               any                                       right        remedy      power         or

    privilege       with        respect          to        any      occurrence              be     construed          as          waiver           of such           right        remedy          power         or

    privilege       with        respect         to    any     other        occurrence              No     waiver         shall     be    effective          unless          it   is    in    writing     and     is


    signed     by the party               asserted          to have        granted           such waiver




    OHS West2601          11005.6                                                                        21--




                                                                                                                                                                                              005845
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 83 of 331 PageID 8653




                                 24           Costs           and    Expenses



                              Except          as       may     otherwise             be agreed                in writing the costs                            and    expenses           including           the fees

   and     disbursements of counsel                           and    accountants                  incurred               by each        party           in connection               with the negotiation
   and     preparation        of and         the execution                 of   this      Agreement                     and     all    matters           incident          thereto           shall be    home by
   such party



                              25              Titles Not              to Affect            Interpretation



                              The          titles       of     paragraphs                 and          subparagraphs                    contained                   in     this
                                                                                                                                                                                    Agreement               are     for

   convenience              only      and         they       neither         fonn               part       of       this
                                                                                                                               Agreement                  nor are           they        to    be     used     in    the

   construction           or interpretation               hereof


                              26              Execution               in   Counterparts



                              This         Agreement                may        be    executed              in      any        number of                 counterparts              by     facsimile       or    other

   written       form of communication                              each       of which                shall        be    deemed             to    be         an    original       as    against        any    party

   whose        signature        appears          thereon            and     all     of which              shall
                                                                                                                         together        constitute                 one    and     the same          instrument
   This     Agreement              shall     become             binding             when          one         or        more      counterparts                     hereof         individually           or   taken

   together       shall     bear      the signatures                of   all    of the parties reflected                           hereon              as the signatories



                              27              Provisions              Separable


                              In      case        any     provision             in       this
                                                                                                 Agreement                     shall     be        invalid            illegal      or        unenforceable           as

   written       such       provision         shall       be    construed                in     the     manner            most         closely           resembling               the apparent           intent of

   the parties with                          to     such provision                  so     as    to    be valid               legal and           enforceable               provided               however         that
                              respect
   if   there    is   no basis        for such                construction                such provision                       shall    be        ineffective             only     to    the extent         of such

   invalidity         illegality
                                        or    unenforceability                      and         unless             the    ineffectiveness                      of such        provision             destroys        the

   basis    of the bargain            for one           of the parties              to    this
                                                                                                  Agreement                     the validity                  legality and                                    of the
                                                                                                                                                                                    enforceability

   remaining provisions                    hereof or thereof                   shall      not     in
                                                                                                        any way be affected                             or impaired               thereby


                              28              Number and Gender


                              Words           used        herein           regardless                 of the            number          and            gender            specifically          used      shall      be
   deemed        and    construed            to    include
                                                                     any     other        number               singular           or plural               and       any    other        gender        masculine
   feminine or neuter                 as the context                requires



                              29              Written           Disclosure               Statement


                              The      Issuer           and    the Trustee                acknowledge                     receipt        of Part              II    of the Servicers                 Form     ADV
   filed    with the Securities                   and    Exchange               Commission                         as    required        by        Rule 204-3               under        the       Advisers        Act
   more than          48 hours prior              to    the date         of execution                 of   this
                                                                                                                        Agreement


                              30              Miscellaneous


                                                                In    the       event           that                    vote     is    solicited               with                      to             Collateral
                                                                                                           any                                                            respect              any
   Obligation the Servicer                        on behalf           of the Issuer                   shall        vote    or refrain             from         voting       any such           security       in
                                                                                                                                                                                                                   any
   manner        permitted         by the Indenture                   that      the Servicer                  has determined                      in    its    reasonable          judgment           shall    be    in

   the best      interests         of the Holders                   of the Securities                         In    addition           with respect                  to    any     Defaulted            Collateral

   Obligation the Servicer                         on    behalf          of the Issuer                   may            instruct       the trustee                  for such       Defaulted            Collateral

   Obligation          to   enforce          the       Issuers rights under                            the         Underlying            Instruments                      governing           such      Defaulted




   OHS West2601        11005.6                                                                           -22-




                                                                                                                                                                                                     005846
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 84 of 331 PageID 8654




   Collateral         Obligation                 and         any       applicable               law         rule       or     regulation            in                 manner           permitted             under            the
                                                                                                                                                              any
   Indenture         that     the        Servicer            has       determined               in    its    reasonable               judgment            shall be          in    the best          interests           of the
   Holders      of the Securities                            In    the      event        any     Offer           is   made with              respect           to     any Collateral                Obligation the

   Servicer      on         behalf         of the Issuer                      may         take       such        action          as    is    permitted              by     the     Indenture              and      that        the

   Servicer      has        determined                 in     its      reasonable              judgment               shall       be    in the          best        interests          of the Holders                   of the

   Securities



                                                                       In     connection                  with    taking          or omitting              any        action       under           the Indenture                or

   this
          Agreement                 the Servicer                                               with counsel                 and                                                        on                           of such
                                                                  may         consult                                                 may     rely       in    good        faith              the advice

   counsel     or any         opinion             of counsel



                                Any corporation                           partnership                or limited             liability        company                into which           the Servicer               may be
   merged       or    converted                 or     with which                 it
                                                                                        may          be     consolidated                or     any       corporation                   partnership            or    limited

   liability    company              resulting               from        any merger                  conversion               or consolidation                  to     which           the Servicer             shall     be

   party or any             corporation                 partnership                or limited               liability        company succeeding                            to    all    or    substantially              all    of
   the servicing            and      collateral
                                                             management                    business              of the Servicer                   shall       be the successor                     to    the      Servicer

   without                  further        action            by        the     Servicer              the     Co-Issuers                 the    Trustee               the    Noteholders                  or              other
                any                                                                                                                                                                                           any
   person or entity


                                31                    Limitation              of Liabilities


                                The        Issuers obligations                            hereunder are solely the corporate                                           obligations             of the Issuer                 and
   the    Servicer          shall        not      have            any       recourse            to     any       of the           directors             officers           shareholders                   members               or

                             of the Issuer                   with respect                                   claims                                                                      indemnities                      other
   incorporators                                                                          to
                                                                                                any                         losses          damages                 liabilities                                    or

   obligations         in     connection                     with        any      transactions                   contemplated                 hereby            except           for                claims          losses
                                                                                                                                                                                            any
   damages        liabilities              indemnities                   or other          obligations                caused           by    the                    negligence               bad    faith       or willful
                                                                                                                                                    gross
   misconduct           of      such            directors               officers           shareholders                     members                or    incorporators                  of     the       Issuer              The

   obligations        of the         Is   suer hereunder                      shall      be limited              to    the net proceeds                   of the Collateral                    if   any       as applied

   in   accordance            with the            Priorities             of Payments                  pursuant              to    the Indenture                 and       following            realization              of the
   Collateral        and      its
                                     application                  in    accordance               with the Indenture                          any        outstanding              obligations              of the Issuer
   hereunder          shall         be    extinguished                      and        shall     not        thereafter            revive            The        provisions               of    this       section         shall

   survive     termination                of    this        Agreement


                                32                    Consent            to    Posting          of Documents                     on    Repository


                                The        Servicer               hereby consents                      to             the posting             of the          final       Offering           Memorandum                      the

   Indenture         and      any         Hedge             Agreements                   collectively                  the       Documents                          and    the     periodic                             to     be
                                                                                                                                                                                                         reports
   delivered         pursuant              to         the     Documents                   and        any         amendments                   or    other            modifications                  thereto         on         the

   Repository as               such term                is    defined             in    the     Indenture              for use          in    the manner                  provided            in the       Repository
   and    ii   the display               of     its    name on              the Repository                  in   connection therewith




   OHS West2601        11005.6                                                                                -23-




                                                                                                                                                                                                          005847
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 85 of 331 PageID 8655




              IN   WITNESS   WHEREOF   the parties hereto   have   executed     this
                                                                                       Agreement   as of the date   first


    written   above



                                           HIGHLAND CAPITAL MANAGEMENT                             L.P   as Servicer


                                           By   Strand     Advisors   Inc     its   General Partner




                                                         avers                      Assisant
                                                                                                Secretaiy
                                            Title        Strand Advisors                Inc    General Partner              of
                                                         Highland       Capital          Management          L.P

                                            GRAYSON CLO            LTD
                                               as Issuer




                                           By
                                           Name
                                            Title




    SERVICING       AGREEMENT



                                                                                                            005848
Case 19-34054-sgj11 Doc 1822-26 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-23 Filed 26 06/09/21 Page 86 of 331 PageID 8656



                IN    WITNESS WHEREOF   the   parties hereto      have   executed   this   Agreement   as of the date

    first   written   above



                                               HIGHLAND           CAPITAL      MANAGEMENT L.P
                                                  as   Servicer


                                              By       Strand      Advisors         Inc       its   General      Partner



                                               By_______________________
                                               Name
                                               Title




                                               GRAYSON CLO LTD
                                                  as Issuer




                                               By_______________________
                                               Name        SCOTT DAKERS
                                               Title




     SERVICING         AGREEMENT

                                                                                                            005849
Case 19-34054-sgj11 Doc 1822-27 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of 9
 Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21 Page 87 of 331 PageID 8657



                               EXHIBIT $$




                                                                      005850
Case 19-34054-sgj11 Doc 1822-27 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of 9
 Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21 Page 88 of 331 PageID 8658
                                                                EXECUTION COPY




                                    GRAYSON CLO LTD.

                                             Issuer

                                   GRAYSON CLO CORP.

                                           Co-Issuer

                                             AND

                          HIGHLAND CAPITAL MANAGEMENT, L.P.

                                            Servicer



                                     AMENDMENT NO. 1

                                              TO

                                  SERVICING AGREEMENT

                                   Dated as of October 2, 2007

                  _________________________________________________________

                          COLLATERALIZED DEBT OBLIGATIONS

                  _________________________________________________________




  OHS West:260248070.2

                                                                          005851
Case 19-34054-sgj11 Doc 1822-27 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of 9
 Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21 Page 89 of 331 PageID 8659



         THIS AMENDMENT NO. 1 TO SERVICING AGREEMENT (the “Amendment”),
  dated as of October 2, 2007, among Grayson CLO Ltd. (the “Issuer”), Grayson CLO Corp. (the
  “Co-Issuer”) and Highland Capital Management, L.P. (the “Servicer”), hereby amends the
  Servicing Agreement, dated as November 30, 2006, among the Issuer, the Co-Issuer and the
  Servicer.



                                       WITNESSETH

        WHEREAS, the Issuer, the Co-Issuer and the Servicer entered into the Servicing
  Agreement;

          WHEREAS, the Issuers and the Servicer desire to change certain provisions with respect
  to the Servicer’s ability to waive certain Servicing Fees;

         WHEREAS, Section 19 of the Servicing Agreement provides that the Servicing
  Agreement may be amended by the Issuer, Co-Issuer and the Servicer in accordance with the
  terms of Section 15.1(h) of the Indenture;

         WHEREAS, Section 15.1(h) of the Indenture provides that the Servicing Agreement may
  be amended by the Issuer, Co-Issuer and the Servicer with the consent of Majority of each Class
  of Notes or a Majority of the Preference Shares have not objected in writing to such amendment;

         WHEREAS, the necessary consents pursuant to the preceding paragraph have been
  obtained;

         WHEREAS, Section 15.1(h) of the Indenture provides that the Ratings Agencies shall
  confirm that this Amendment to the Indenture will not cause the rating of any Class of Notes to
  be reduced or withdrawn; and

          WHEREAS, the Ratings Agencies have confirmed that this Amendment to the Indenture
  will not cause the rating of any Class of Notes to be reduced or withdrawn.

           NOW, THEREFORE, the parties hereto agree as follows:

           SECTION 1. Defined Terms.

         For purposes of this Amendment, all capitalized terms which are used but not otherwise
  defined herein shall have the respective meanings assigned to such terms in the Indenture.

           SECTION 2. Amendment.

         Section 8(a) of the Servicing Agreement is hereby amended and replaced in its entirety
  with the following:

           8.       Compensation.




  OHS West:260248070.2

                                                                                   005852
Case 19-34054-sgj11 Doc 1822-27 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of 9
 Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21 Page 90 of 331 PageID 8660



                  (a)    The Issuer shall pay to the Servicer, for services rendered and performance
  of its obligations under this Agreement, the Servicing Fee, which shall be payable in such
  amounts and at such times as set forth in the Indenture. The provisions of the Indenture which
  relate to the amount and payment of the Servicing Fee shall not be amended without the written
  consent of the Servicer. If on any Payment Date there are insufficient funds to pay the Servicing
  Fee (and/or any other amounts due and payable to the Servicer) in full, the amount not so paid
  shall be deferred and shall be payable with accrued interest on such later Payment Date on which
  funds are available therefor as provided in the Indenture.

          The Servicer hereby agrees to waive the Class II Preference Share Portion of the
  Servicing Fees deposited by the Trustee into the Class II Preference Share Special Payment
  Account pursuant to the Indenture, which would otherwise be payable to the Servicer as
  Servicing Fees, on each Payment Date prior to February 3, 2008. With respect to any Payment
  Date after February 3, 2008, the Servicer may, in its sole discretion, at any time waive a portion
  (or all) of its Servicing Fees then due and payable, in which event an amount equal to such
  waived portion will be paid by the Issuer as Class II Preference Share Special Payments pursuant
  to the Indenture; provided that with respect to the Payment Date in May 2008 such Class II
  Preference Share Special Payments will, at a minimum, include amounts that would otherwise
  constitute a portion (representing the Class II Preference Share Percentage) of the Servicing Fees
  that have accrued from the Payment Date in February 2008 through February 3, 2008. For
  purposes of any calculation under this Agreement and the Indenture, the Servicer shall be
  deemed to have received the Servicing Fee in an amount equal to the sum of the Servicing Fee
  actually paid to the Servicer and the amount distributed to the Holders of the Class II Preference
  Shares as Class II Preference Share Special Payments.

          In addition, notwithstanding anything set out above, the Servicer may, in its sole
  discretion waive all or any portion of the Subordinate Servicing Fee or Supplemental Servicing
  Fee, any funds representing the waived Subordinate Servicing Fees or Supplemental Servicing
  Fees to be retained in the Collection Account for distribution as either Interest Proceeds or
  Principal Proceeds (as determined by the Servicer) pursuant to the Priority of Payments.

           SECTION 3. Effect of Amendment.

          Upon execution of this Amendment, the Indenture shall be, and be deemed to be,
  modified and amended in accordance herewith and the respective rights, limitations, obligations,
  duties, liabilities and immunities of the Issuer, Co-Issuer and the Servicer shall hereafter be
  determined, exercised and enforced subject in all respects to such modifications and
  amendments, and all the terms and conditions of this Amendment shall be deemed to be part of
  the terms and conditions of the Indenture for any and all purposes. Except as modified and
  expressly amended by this Amendment, the Indenture is in all respects ratified and confirmed,
  and all the terms, provisions and conditions thereof shall be and remain in full force and effect.

           SECTION 4. Binding Effect.

          The provisions of this Amendment shall be binding upon and inure to the benefit of the
  Issuer, the Co-Issuer and the Servicer and each of their respective successors and assigns.




  OHS West:260248070.2                            2
                                                                                     005853
Case 19-34054-sgj11 Doc 1822-27 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of 9
 Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21 Page 91 of 331 PageID 8661



           SECTION 5. GOVERNING LAW.

       THIS AMENDMENT TO THE INDENTURE SHALL BE CONSTRUED IN
  ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
  YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN
  WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
  OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
  DETERMINED IN ACCORDANCE WITH SUCH LAWS.

           SECTION 6. Severability of Provisions.

         If any one or more of the provisions or terms of this Amendment shall be for any reason
  whatsoever held invalid, then such provisions or terms shall be deemed severable from the
  remaining provisions or terms of this Amendment and shall in no way affect the validity or
  enforceability of the other provisions or terms of this Amendment.

           SECTION 7. Section Headings.

         The section headings herein are for convenience of reference only, and shall not limit or
  otherwise affect the meaning hereof.

           SECTION 8. Counterparts.

          This Amendment may be executed in several counterparts, each of which shall be an
  original and all of which shall constitute but one and the same instrument.

                                      [Signature pages follow]




  OHS West:260248070.2                           3
                                                                                    005854
Case 19-34054-sgj11 Doc 1822-27 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of 9
 Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21 Page 92 of 331 PageID 8662




                                                                      005855
Case 19-34054-sgj11 Doc 1822-27 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of 9
 Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21 Page 93 of 331 PageID 8663




                                                                      005856
Case 19-34054-sgj11 Doc 1822-27 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of 9
 Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21 Page 94 of 331 PageID 8664




                                                                      005857
Case 19-34054-sgj11 Doc 1822-27 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of 9
 Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21 Page 95 of 331 PageID 8665




                                                                      005858
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        236 06/09/21 Page 96 of 331 PageID 8666
Case 3:21-cv-00538-N Document 26-23 Filed



                              EXHIBIT %%




                                                                     005859
Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21                                          Page 97 of 331 PageID 8667




           4-sgj11 Doc 1822-28 Filed 01/22/21                                Entered 01/22/21 21:50
                                       236

                                                   eBookproof
               To view the attached document please advance to the next page
               by clicking here.

               This PDF is best viewed with Adobe Acrobat® 6 or higher.




                                                                         005860
               This document uses the Java platform. Users may be asked to allow Java to run to view this document.
21   EnteredCase
             01/22/21 21:50:07 Page
                 3:21-cv-00538-N    3 of
                                 Document 26-23 Filed 06/09/21                             Page 98 of 331 PageID 8668
         CONFIDENTIAL

                                             GREENBRIAR CLO, LTD.
                                              GREENBRIAR CLO CORP.
                      U.S.$730,000,000 Class A Floating Rate Senior Secured Extendable Notes Due 2021
                       U.S.$60,000,000 Class B Floating Rate Senior Secured Extendable Notes Due 2021
              U.S.$50,000,000 Class C Floating Rate Senior Secured Deferrable Interest Extendable Notes Due 2021
              U.S.$40,000,000 Class D Floating Rate Senior Secured Deferrable Interest Extendable Notes Due 2021
              U.S.$40,000,000 Class E Floating Rate Senior Secured Deferrable Interest Extendable Notes Due 2021
                                               20,000 Class I Preference Shares
                                               60,000 Class II Preference Shares


              The Securities will be issued on or about December 20, 2007 (the “Closing Date”). The Stated Maturity of the
         Notes and the Scheduled Preference Shares Redemption Date of the Preference Shares are subject to multiple
         extensions if the Issuer provides timely notice and the Extension Conditions are satisfied as described herein.
               The net proceeds of the offering of the Securities will be applied by the Issuer to repay amounts used by the
         Issuer in connection with financing the purchase of certain Collateral Obligations prior to the Closing Date and to
         purchase additional Collateral Obligations on and after the Closing Date, all of which will be pledged under the
         Indenture by the Issuer to the Trustee for the benefit of the secured parties named therein. See “Use of Proceeds.”
         Highland Capital Management, L.P. (“Highland Capital” or, in such capacity, the “Servicer”) will service the Issuer’s
         portfolio.
               The initial offer price of the Senior Notes is 100%. The Initial Purchaser may offer the Senior Notes at other
         prices as may be negotiated at the time of sale. The Class E Notes and the Preference Shares are being offered in
         negotiated transactions at varying prices determined at the time of each sale.
              This Offering Memorandum constitutes a prospectus (the “Prospectus”) for the purposes of Directive
         2003/71/EC (the “Prospectus Directive”). Application will be made to the Irish Financial Services Regulatory
         Authority, as competent authority under the Prospectus Directive for this Prospectus to be approved. Application has
         been made for the Senior Notes to be admitted to the Official List of the Irish Stock Exchange and trading on its
         regulated market.


                            Investing in the Securities involves risks. See “Risk Factors” beginning on Page 27.

              Certain pledged assets of the issuer are the sole source of payments on the Securities. The Securities do not
         represent an interest in or obligations of, and are not insured or guaranteed by, the Holders of the Preference Shares,
         the Servicer, the Trustee, any paying agent, the Preference Shares Paying Agent, the Initial Purchaser, any Hedge
         Counterparty or any of their respective Affiliates.
               The Securities have not been, and will not be, registered under the Securities Act and neither the Issuer nor the
         Co-Issuer will be registered under the Investment Company Act. The Senior Notes will be offered and sold to
         non-U.S. Persons outside of the United States in reliance on Regulation S under the Securities Act. The Senior Notes
         may not be offered or sold within the United States or to, or for the account or benefit of, U.S. Persons except to
         persons that are (i) Qualified Institutional Buyers (as defined in Rule 144A under the Securities Act) and (ii) Qualified
         Purchasers for purposes of Section 3(c)(7) of the Investment Company Act. The Class E Notes and the Preference
         Shares will be offered and sold only to persons that are (i) Qualified Institutional Buyers (or, solely in the case of certain
         Holders purchasing Class E Notes on the Closing Date, institutional Accredited Investors (as defined in clause (1), (2),
         (3) or (7) of Rule 501(a) under Regulation D under the Securities Act)) and (ii) Qualified Purchasers. The Securities
         are not transferable except in accordance with the restrictions described under “Transfer Restrictions.”


               The Senior Notes are being offered, subject to prior sale, when, as and if delivered to and accepted by Goldman,
         Sachs & Co. (the “Initial Purchaser”) and/or its agents and the Class E Notes and the Preference Shares are being
         offered and sold directly by the Issuer. It is expected that the Global Notes will be ready for delivery in book-entry form
         only in New York, New York, on or about December 20, 2007, through the facilities of DTC, against payment therefor in
         immediately available funds. It is expected that delivery of the physical certificates representing the Certificated
         Class E Notes and the Certificated Preference Shares will be made in New York, New York on or about December 20,
         2007 against payment therefor in immediately available funds.

                                                  Goldman, Sachs & Co.

                                            Offering Memorandum dated December 18, 2007.
                                                                                                               005861
Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21 Case
                                                    Page19-34054-sgj11 Doc 1822-28
                                                         99 of 331 PageID  8669    Filed 01




                                                                  005862
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        236 06/09/21 Page 100 of 331 PageID 8670
Case 3:21-cv-00538-N Document 26-23 Filed


 Payment of interest on, and principal of, the Notes will be made by the Issuer in U.S. Dollars on the first
 day of each February, May, August and November of each year (or if such day is not a Business Day, the
 next succeeding Business Day) (each such date a "Payment Date"), commencing on the Payment Date
 in August 2008, to the extent of available cash flow in respect of the Collateral in accordance with the
 Priority of Payments. Each Class of Notes will bear interest at the per annum rates set forth under
 "Summary of Terms—Principal Terms of the Securities." The Preference Shares will receive as dividends
 certain amounts available for distribution to the Holders of the Preference Shares in accordance with the
 Priority of Payments subject to any restrictions under Cayman Islands law. In addition, Holders of the
 Class II Preference Shares are entitled, subject to any restrictions under Cayman Islands law, to the
 Class II Preference Share Special Payments equivalent to the proceeds that would otherwise constitute a
 portion (representing the Class II Preference Share Percentage) of the Servicing Fees payable to the
 Servicer from the Closing Date to February 3, 2008. With respect to any Payment Date after February 3,
 2008, the Servicer may, in its sole discretion, at any time waive a portion (or all) of the Servicing Fees
 then due and payable, in which event an amount equal to such waived portion will be paid by the Trustee
 on behalf of the Issuer to the Preference Shares Paying Agent for payment, subject to the laws of the
 Cayman Islands, pro rata to the Holders of the Class II Preference Shares as Class II Preference Share
 Special Payments; provided that with respect to the Payment Date in August 2008 such Class II
 Preference Share Special Payments will, at a minimum, include amounts that would otherwise constitute
 a portion (representing the Class II Preference Share Percentage) of the Servicing Fees that have
 accrued from the Closing Date to February 3, 2008. See "Description of the Securities—Interest
 Payments on the Notes and Payments of Dividends on the Preference Shares from Interest Proceeds"
 and "—Priority of Payments."

 The Notes will be subject to Optional Redemption in whole, but not in part, on any Payment Date upon
 the occurrence of a Tax Event or at any time after the Non-Call Period, in each case at the direction of the
 applicable Required Redemption Percentage. The Notes will be subject to mandatory redemption on any
 Payment Date, to the extent that any of the Coverage Tests are not satisfied, as described herein. The
 Notes will be subject to Special Redemption, at the discretion of the Servicer, to the extent that at any
 time during the Replacement Period, the Servicer cannot identify satisfactory additional or replacement
 Collateral Obligations. The Notes will be subject to Refinancing after the Non-Call Period on the terms
 and conditions described herein. After redemption in full of the Notes, the Preference Shares will be
 subject to Optional Redemption in whole or in part on any Payment Date by the Issuer at the direction of
 the Holders of the requisite percentage of the Preference Shares at the applicable Redemption Price
 pursuant to the Preference Share Documents, to the extent legally permitted; provided, however, that the
 Preference Shares must be redeemed on or prior to the Scheduled Preference Shares Redemption Date.
 See "Description of the Securities—Optional Redemption," "Optional Redemption—Redemption by
 Refinancing," "—Mandatory Redemption of the Notes," "⎯Special Redemption of Notes If the Servicer
 Does Not Identify Replacement Collateral Obligations as Contemplated by the Indenture" and "—Priority
 of Payments." The principal amount of the Notes will be payable at the Stated Maturity, unless redeemed
 or paid in full prior thereto. The Preference Shares are scheduled to be redeemed at their Redemption
 Price on the Scheduled Preference Shares Redemption Date, unless redeemed prior thereto.

 Application has been made for the Senior Notes to be admitted to the Official List of the Irish
 Stock Exchange (the "ISE") and trading on its regulated market. However, there can be no
 assurance that the ISE will in fact accept the listing of the Senior Notes or, if accepted, that such
 listing will be maintained. Furthermore, the Co-Issuers will not be required to maintain a listing on
 a stock exchange in the European Union if compliance with requirements of the European
 Commission on a member state becomes burdensome in the sole judgment of the Servicer.

 It is a condition of the issuance of the Securities that (i) the Class A Notes be rated "Aaa" by Moody's
 Investors Service, Inc. ("Moody's") and "AAA" by Standard & Poor's Ratings Services, a division of The
 McGraw-Hill Companies, Inc. ("S&P" and, together with Moody's, the "Rating Agencies"), (ii) the Class B
 Notes be rated at least "Aa2" by Moody's and at least "AA" by S&P, (iii) the Class C Notes be rated at
 least "A2" by Moody's and at least "A" by S&P, (iv) the Class D Notes be rated at least "Baa2" by Moody's
 and at least "BBB" by S&P and (v) the Class E Notes be rated at least "Ba2" by Moody's and at least "BB"
 by S&P. Each of the above ratings assumes that no Maturity Extension occurs after the Closing Date. A

                                                      ii

                                                                                           005863
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        236 06/09/21 Page 101 of 331 PageID 8671
Case 3:21-cv-00538-N Document 26-23 Filed


 credit rating is not a recommendation to buy, sell or hold securities and may be subject to revision or
 withdrawal at any time by the assigning Rating Agency. The Preference Shares will not be rated by any
 credit rating agency.

 No person has been authorized to make or provide any representation or information regarding the
 Co-Issuers or the Securities other than as contained in this Offering Memorandum. Any such
 representation or information should not be relied upon as having been authorized by the Co-Issuers or
 the Initial Purchaser. The delivery of this Offering Memorandum at any time does not imply that the
 information contained in it is correct as of any time subsequent to the date of this Offering Memorandum.
 The Co-Issuers disclaim any obligation to update such information and do not intend to do so. Unless
 otherwise indicated, all information in this Offering Memorandum is given as of the date of this Offering
 Memorandum.

 This Offering Memorandum has been prepared by the Co-Issuers solely for use in connection with the
 listing of the Senior Notes and the offering of the Securities as described herein. The Co-Issuers accept
 responsibility for the information contained in this Offering Memorandum (other than the information
 contained in the sections entitled "Risk Factors—Relating to Certain Conflicts of Interest—The Issuer Will
 Be Subject to Various Conflicts of Interest Involving the Servicer" and "The Servicer"), having made all
 reasonable inquiries, confirm that, to the best knowledge and belief of the Co-Issuers, the information
 contained in this Offering Memorandum is in accordance with the facts and does not omit anything likely
 to affect the import of such information. The Co-Issuers (and with respect to the information contained in
 this Offering Memorandum in the sections entitled "Risk Factors—Relating to Certain Conflicts of
 Interest—The Issuer Will Be Subject to Various Conflicts of Interest Involving the Servicer" and "The
 Servicer" only, the Servicer) take responsibility accordingly.

 The information appearing in the sections entitled "Risk Factors—Relating to Certain Conflicts of
 Interest—The Issuer Will Be Subject to Various Conflicts of Interest Involving the Servicer" and "The
 Servicer" has been received from the Servicer and has been accurately reproduced. So far as the Co-
 Issuers are aware and are able to ascertain, no facts have been omitted from such information received
 which would render such information inaccurate or misleading. The Initial Purchaser and the Co-Issuers
 do not assume any responsibility for the accuracy, completeness, or applicability of such information,
 except that the Co-Issuers assume responsibility for accurately reproducing such information in this
 Offering Memorandum.

 None of the Initial Purchaser, the Servicer (except with respect to the sections entitled, "Risk Factors—
 Relating to Certain Conflicts of Interest—The Issuer Will Be Subject to Various Conflicts of Interest
 Involving the Servicer" and "The Servicer") or the Trustee makes any representation or warranty, express
 or implied, as to the accuracy or completeness of the information in this Offering Memorandum. Each
 person receiving this Offering Memorandum acknowledges that such person has not relied on the Initial
 Purchaser, the Servicer (except with respect to the section entitled "Risk Factors—Relating to Certain
 Conflicts of Interest—The Issuer Will Be Subject to Various Conflicts of Interest Involving the Servicer"
 and "The Servicer") or the Trustee or any person affiliated therewith, in connection with its investigation of
 the accuracy of such information or its investment decision. Each person contemplating making an
 investment in the Securities must make its own investigation and analysis of the creditworthiness of the
 Co-Issuers and its own determination of the suitability of any such investment, with particular reference to
 its own investment objectives and experience, and any other factors that may be relevant to it in
 connection with such investment.




                                                       iii

                                                                                             005864
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        236 06/09/21 Page 102 of 331 PageID 8672
Case 3:21-cv-00538-N Document 26-23 Filed



                          NOTICE TO NEW HAMPSHIRE RESIDENTS

 NEITHER THE FACT THAT A REGISTRATION STATEMENT OR AN APPLICATION
 FOR A LICENSE HAS BEEN FILED UNDER CHAPTER 421–B OF THE NEW
 HAMPSHIRE REVISED STATUTES (THE "RSA") WITH THE STATE OF NEW
 HAMPSHIRE NOR THE FACT THAT A SECURITY IS EFFECTIVELY REGISTERED
 OR A PERSON IS LICENSED IN THE STATE OF NEW HAMPSHIRE CONSTITUTES
 A FINDING BY THE SECRETARY OF STATE OF NEW HAMPSHIRE THAT ANY
 DOCUMENT FILED UNDER RSA 421–B IS TRUE, COMPLETE AND NOT
 MISLEADING. NEITHER ANY SUCH FACT NOR THE FACT THAT AN EXEMPTION
 OR EXCEPTION IS AVAILABLE FOR A SECURITY OR A TRANSACTION MEANS
 THAT THE SECRETARY OF STATE HAS PASSED IN ANY WAY UPON THE
 MERITS OR QUALIFICATIONS OF, OR RECOMMENDED OR GIVEN APPROVAL
 TO, ANY PERSON, SECURITY, OR TRANSACTION. IT IS UNLAWFUL TO MAKE,
 OR CAUSE TO BE MADE, TO ANY PROSPECTIVE PURCHASER, CUSTOMER, OR
 CLIENT ANY REPRESENTATION INCONSISTENT WITH THE PROVISIONS OF
 THIS PARAGRAPH.
                                      ________________________

 THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
 SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION OR
 OTHER REGULATORY AUTHORITY, AND NONE OF THE FOREGOING AUTHORITIES HAS
 CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS OFFERING
 MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 This Offering Memorandum contains summaries of certain documents. The summaries do not purport to
 be complete and are qualified in their entirety by reference to such documents. Each person receiving
 this Offering Memorandum acknowledges that such person has been afforded an opportunity to request
 from the Issuer and to review, and has received, all additional information considered by such person to
 be necessary to verify the accuracy and completeness of the information herein. Requests and inquiries
 regarding this Offering Memorandum or such documents should be directed to the Issuer, in care of the
 Initial Purchaser at One New York Plaza, New York, New York 10004. Such requests may also be made
 to the Listing Agent at the address set forth on the final page of this Offering Memorandum.

 The Securities are a new issue of securities. There can be no assurance that a secondary market for any
 of the Securities will develop, or if a secondary market does develop, that it will provide the Holders of
 such Securities with liquidity of investment or that it will continue. Accordingly, investors should be
 prepared to bear the risks of holding the Securities until final payment is made thereon.

 THE CONTENTS OF THIS OFFERING MEMORANDUM ARE NOT TO BE CONSTRUED AS
 ACCOUNTING, LEGAL, BUSINESS OR TAX ADVICE. EACH PROSPECTIVE INVESTOR SHOULD
 CONSULT ITS OWN ACCOUNTANT, ATTORNEY, BUSINESS ADVISOR AND TAX ADVISOR AS TO
 LEGAL, BUSINESS AND TAX ADVICE. NONE OF THE CO-ISSUERS, THE INITIAL PURCHASER,
 THE SERVICER OR ANY OF THEIR RESPECTIVE AFFILIATES MAKES ANY REPRESENTATION TO
 ANY OFFEREE OF THE SECURITIES REGARDING THE LEGALITY OF AN INVESTMENT THEREIN
 BY SUCH OFFEREE UNDER APPLICABLE LEGAL INVESTMENT OR SIMILAR LAWS OR
 REGULATIONS OR THE PROPER CLASSIFICATION OF SUCH AN INVESTMENT THEREUNDER.

 This Offering Memorandum does not constitute an offer of, or an invitation by or on behalf of, the Co-
 Issuers or the Initial Purchaser to subscribe to or purchase any of the Securities in any jurisdiction in
 which it is unlawful to make such an offer or invitation. The distribution of this Offering Memorandum and
 the offering of the Securities in certain jurisdictions may be restricted by law. Persons into whose


                                                     iv

                                                                                         005865
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        236 06/09/21 Page 103 of 331 PageID 8673
Case 3:21-cv-00538-N Document 26-23 Filed


 possession this Offering Memorandum comes are required by the Co-Issuers and the Initial Purchaser to
 inform themselves about and to observe any such restrictions. For a description of certain further
 restrictions on offers and sales of Securities and distribution of this Offering Memorandum, see
 "Description of the Securities," "Plan of Distribution" and "Transfer Restrictions."

 Neither the Issuer nor the Co-Issuer has been registered under the United States Investment Company
 Act of 1940, as amended (the "Investment Company Act"), in reliance on an exclusion from the
 definition of "investment company" under Section 3(c)(7) under the Investment Company Act ("Section
 3(c)(7)"). Each purchaser of Senior Notes represented by an interest in a Rule 144A Global Note will be
 deemed to represent and agree and each purchaser of Class E Notes will be required to represent and
 agree that (i) the purchaser is acquiring such Notes in a principal amount of not less than U.S.$250,000,
 and integral multiples of U.S.$1,000 in excess thereof for such purchaser (and, in the case of the Senior
 Notes, each account for which such purchaser is purchasing such Notes) and (ii) the purchaser (and, in
 the case of the Senior Notes, each such account), is a Qualified Purchaser for purposes of Section
 3(c)(7) ("Qualified Purchaser"). Each purchaser of Preference Shares will be required to represent and
 agree that (i) the purchaser is acquiring such Preference Shares in a number of not less than 100
 Preference Shares and in integral multiples of one Preference Share in excess thereof for such purchaser
 and (ii) the purchaser is a Qualified Purchaser. See "Transfer Restrictions."

 The Issuer and the Co-Issuer may, at any time following the Closing Date, rely on exclusion from the
 definition of "investment company" under Rule 3a-7 under the Investment Company Act ("Rule 3a-7") in
 lieu of the exclusion under Section 3(c)(7) upon (a) receipt of an opinion of counsel from a nationally
 recognized law firm providing that neither the Issuer nor the Co-Issuer is required to register as an
 "investment company" under the Investment Company Act in reliance on such exclusion under Rule 3a-7
 and (b) notice to the Holders of the Securities in accordance with the Indenture and the Preference Share
 Documents. In connection with the Issuer's reliance on Rule 3a-7 in lieu of Section 3(c)(7), the Indenture
 and the Preference Share Documents may be amended without the consent of any Holders and without
 regard to whether or not such amendment adversely affects the interest of the Holders of the Securities to
 prevent the Issuer from becoming an "investment company" as defined in the Investment Company Act or
 to better assure compliance with the requirements of Rule 3a-7 and/or to remove transfer restrictions and
 other requirements relating to Section 3(c)(7). See "Risk Factors—Relating to the Securities—The
 Servicer May Cause the Issuer to Amend the Indenture to Assure Compliance with Rule 3a-7 Without the
 Consent of the Holders of the Securities in a Manner That May Adversely Affect the Holders of
 Securities."

 No invitation to subscribe for the Securities may be made to the public in the Cayman Islands.

 Prospective purchasers are hereby notified that a seller of the Securities may be relying on an exemption
 from the registration requirements of Section 5 of the United States Securities Act of 1933, as amended
 (the "Securities Act") provided by Section 4(2) of the Securities Act ("Section 4(2)").

 In this Offering Memorandum references to "Dollars," "$" and "U.S.$ " are dollars or other equivalent
 units in such coin or currency of the United States of America as at the time shall be legal tender for all
 debts, public and private.

 Notwithstanding anything to the contrary herein, except as necessary to comply with securities laws, each
 prospective investor (and each of their respective employees, representatives or other agents) may
 disclose to any and all persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
 structure of the transactions described herein and all materials of any kind (including opinions or other tax
 analyses) that are provided to them relating to such U.S. tax treatment and U.S. tax structure under
 applicable U.S. federal, state or local tax law. Any such disclosure of the tax treatment, tax structure and
 other tax-related materials shall not be made for the purpose of offering to sell the Securities offered
 hereby or soliciting an offer to purchase any such Securities.

 NO ACTION WAS TAKEN OR IS BEING CONTEMPLATED BY THE CO-ISSUERS THAT WOULD
 PERMIT A PUBLIC OFFERING OF THE SECURITIES OR POSSESSION OR DISTRIBUTION OF THIS

                                                      v

                                                                                            005866
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        236 06/09/21 Page 104 of 331 PageID 8674
Case 3:21-cv-00538-N Document 26-23 Filed


 OFFERING MEMORANDUM OR ANY AMENDMENT THEREOF, OR SUPPLEMENT THERETO OR
 ANY OTHER OFFERING MATERIAL RELATING TO THE SECURITIES IN ANY JURISDICTION
 (OTHER THAN IRELAND) WHERE, OR IN ANY OTHER CIRCUMSTANCES IN WHICH, ACTION FOR
 THOSE PURPOSES IS REQUIRED. NOTHING CONTAINED HEREIN SHALL CONSTITUTE AN
 OFFER TO SELL OR A SOLICITATION OF AN OFFER TO PURCHASE ANY SECURITIES IN ANY
 JURISDICTION WHERE IT IS UNLAWFUL TO DO SO ABSENT THE TAKING OF SUCH ACTION OR
 THE AVAILABILITY OF AN EXEMPTION THEREFROM.

 THIS DOCUMENT IS CONSIDERED AN ADVERTISEMENT FOR PURPOSES OF APPLICABLE
 MEASURES IMPLEMENTING E.U. DIRECTIVE 2003/71/EC.     A PROSPECTUS PREPARED
 PURSUANT TO THE PROSPECTUS DIRECTIVE WILL BE PUBLISHED, WHICH CAN BE OBTAINED
 FROM THE ISSUER AND THE IRISH PAYING AGENT.        SEE "LISTING AND GENERAL
 INFORMATION".  ANY FOREIGN LANGUAGE INCLUDED IN THIS DOCUMENT IS FOR
 CONVENIENCE PURPOSES ONLY AND DOES NOT FORM PART OF THE PROSPECTUS.

                        INFORMATION APPLICABLE TO NON U.S. INVESTORS

 A COPY OF THIS PROSPECTUS WILL BE FILED WITH THE IRISH FINANCIAL SERVICES
 REGULATORY AUTHORITY AND WILL BE AVAILABLE ON THE WEBSITE OF THE IRISH
 FINANCIAL REGULATORY AUTHORITY FROM THE DATE OF APPROVAL. COPIES OF SUCH
 PROSPECTUS WILL BE AVAILABLE FREE OF CHARGE FROM THE IRISH PAYING AGENT.

                          INFORMATION APPLICABLE TO U.S. INVESTORS

 This Offering Memorandum is confidential and is being furnished by the Co-Issuers in connection with an
 offering exempt from registration under the Securities Act, solely for the purpose of enabling a
 prospective investor to consider the purchase of the Securities described herein. Except as otherwise
 authorized herein, any reproduction or distribution of this Offering Memorandum, in whole or in part, and
 any disclosure of its contents or use of any information herein for any purpose other than considering an
 investment in the Securities is prohibited. Each offeree of the Securities, by accepting delivery of this
 Offering Memorandum, agrees to the foregoing.

 THE SECURITIES OFFERED HEREBY HAVE NOT BEEN RECOMMENDED BY ANY UNITED
 STATES FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY.
 FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR
 DETERMINED THE ADEQUACY OF THIS DOCUMENT.          ANY REPRESENTATION TO THE
 CONTRARY IS A CRIMINAL OFFENSE.
                             ________________________

                          NOTICE TO RESIDENTS OF THE UNITED KINGDOM

 THE SECURITIES MUST NOT BE OFFERED OR SOLD AND THE DISTRIBUTION OF THIS
 OFFERING MEMORANDUM AND ANY OTHER DOCUMENT IN CONNECTION WITH THE OFFERING
 AND ISSUANCE OF THE SECURITIES MUST NOT BE ISSUED OR PASSED ON TO PERSONS IN
 THE UNITED KINGDOM EXCEPT TO PERSONS WHO: (i) ARE OUTSIDE OF THE UNITED
 KINGDOM; OR (ii) WHO ARE IN THE UNITED KINGDOM AND (A) HAVE PROFESSIONAL
 EXPERIENCE IN MATTERS RELATING TO INVESTMENTS; OR (B) ARE PERSONS FALLING WITHIN
 ARTICLE 49(2) OF THE FINANCIAL SERVICES AND MARKETS ACT 2000 (FINANCIAL PROMOTION)
 ORDER 2005 OR ARE PERSONS TO WHOM THIS OFFERING MEMORANDUM OR ANY OTHER
 SUCH DOCUMENT MAY OTHERWISE LAWFULLY BE ISSUED OR PASSED ON (ALL SUCH
 PERSONS TOGETHER BEING REFERRED TO AS "RELEVANT PERSONS"). ANY INVESTMENT OR
 INVESTMENT ACTIVITY TO WHICH THIS OFFERING MEMORANDUM RELATES IS AVAILABLE
 ONLY TO RELEVANT PERSONS AND WILL BE ENGAGED IN ONLY WITH RELEVANT PERSONS.




                                                    vi

                                                                                        005867
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 105 of 331 PageID 8675


  RELEVANT PERSONS SHOULD NOTE THAT ALL, OR MOST, OF THE PROTECTIONS OFFERED BY
  THE UNITED KINGDOM REGULATORY SYSTEM WILL NOT APPLY TO AN INVESTMENT IN THE
  SECURITIES AND THAT COMPENSATION WILL NOT BE AVAILABLE UNDER THE UNITED
  KINGDOM FINANCIAL SERVICES COMPENSATION SCHEME.
                              ________________________

        NOTICE TO RESIDENTS OF MEMBER STATES OF THE EUROPEAN ECONOMIC AREA

  In relation to each Member State of the European Economic Area which has implemented the Prospectus
  Directive (each, a "Relevant Member State"), the Initial Purchaser has represented and agreed that with
  effect from and including the date on which the Prospectus Directive is implemented in that Relevant
  Member State (the "Relevant Implementation Date") it has not made and will not make an offer of
  securities to the public in that Relevant Member State prior to the publication of an Offering Memorandum
  in relation to the securities which has been approved by the competent authority in that Relevant Member
  State or, where appropriate, approved in another Relevant Member State and notified to the competent
  authority in that Relevant Member State, all in accordance with the Prospectus Directive, except that each
  may, with effect from and including the Relevant Implementation Date, make an offer of securities to the
  public in that Relevant Member State at any time:

                   (a)    to the legal entities which are authorized or regulated to operate in the financial
          markets or, if not so authorized or regulated, whose corporate purpose is solely to invest in
          securities;

                  (b)     to any legal entity which has two or more of (1) an average of at least 250
          employees during the last financial year; (2) a total balance sheet of more than €43,000,000 and
          (3) an annual net turnover of more than €50,000,000, as shown in its last annual or consolidated
          accounts; or

                  (c)    in any other circumstances which do not require the publication by the issuer of
          an Offering Memorandum pursuant to Article 3 of the Prospectus Directive.

  For the purposes of this provision, the expression an "offer of securities to the public" in relation to any
  Securities in any Relevant Member State means the communication in any form and by any means of
  sufficient information on the terms of the offer and the securities to be offered so as to enable an investor
  to decide to purchase or subscribe the Securities, as the same may be varied in that Member State by
  any measure implementing the Prospectus Directive in that Member State and the expression
  "Prospectus Directive" means Directive 2003/71/EC and includes any relevant implementing measure in
  each Relevant Member State.
                                          ________________________

                           NOTICE TO THE PUBLIC IN THE CAYMAN ISLANDS

  NO OFFER MAY BE MADE TO THE PUBLIC IN THE CAYMAN ISLANDS TO SUBSCRIBE FOR ANY
  SECURITIES AND THIS OFFERING MEMORANDUM MAY NOT BE PASSED TO ANY SUCH
  PERSON.
                             ________________________

                                 NOTICE TO RESIDENTS OF SINGAPORE

  THIS OFFERING MEMORANDUM HAS NOT BEEN REGISTERED AS A PROSPECTUS WITH THE
  MONETARY AUTHORITY OF SINGAPORE. ACCORDINGLY, THIS OFFERING MEMORANDUM AND
  ANY OTHER DOCUMENT OR MATERIAL IN CONNECTION WITH THE OFFER OR SALE, OR
  INVITATION FOR SUBSCRIPTION OR PURCHASE, OF THE SECURITIES MAY NOT BE
  CIRCULATED OR DISTRIBUTED, NOR MAY THE NOTES BE OFFERED OR SOLD, OR BE MADE
  THE SUBJECT OF AN INVITATION FOR SUBSCRIPTION OR PURCHASE, WHETHER DIRECTLY OR


                                                       vii

                                                                                             005868
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 106 of 331 PageID 8676


  INDIRECTLY, TO PERSONS IN SINGAPORE OTHER THAN (I) TO AN INSTITUTIONAL INVESTOR
  UNDER SECTION 274 OF THE SECURITIES AND FUTURES ACT, CHAPTER 289 OF SINGAPORE
  (THE "SFA"), (II) TO A RELEVANT PERSON, OR ANY PERSON PURSUANT TO SECTION 275(1A),
  AND IN ACCORDANCE WITH THE CONDITIONS, SPECIFIED IN SECTION 275 OF THE SFA OR (III)
  OTHERWISE PURSUANT TO, AND IN ACCORDANCE WITH THE CONDITIONS OF, ANY OTHER
  APPLICABLE PROVISION OF THE SFA.
                                  ________________________

                                     NOTICE TO RESIDENTS OF JAPAN

  THE SECURITIES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
  AND EXCHANGE LAW OF JAPAN (THE SECURITIES AND EXCHANGE LAW) AND THE INITIAL
  PURCHASER HAS AGREED THAT IT WILL NOT OFFER OR SELL ANY SECURITIES, DIRECTLY OR
  INDIRECTLY, IN JAPAN OR TO, OR FOR THE BENEFIT OF, ANY RESIDENT OF JAPAN (WHICH
  TERM AS USED HEREIN MEANS ANY PERSON RESIDENT IN JAPAN, INCLUDING ANY
  CORPORATION OR OTHER ENTITY ORGANIZED UNDER THE LAWS OF JAPAN), OR TO OTHERS
  FOR RE-OFFERING OR RESALE, DIRECTLY OR INDIRECTLY, IN JAPAN OR TO A RESIDENT OF
  JAPAN, EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF,
  AND OTHERWISE IN COMPLIANCE WITH, THE SECURITIES AND EXCHANGE LAW AND ANY
  OTHER APPLICABLE LAWS, REGULATIONS AND MINISTERIAL GUIDELINES OF JAPAN.

                                         AVAILABLE INFORMATION

  To permit compliance with Rule 144A under the Securities Act ("Rule 144A") in connection with the sale
  of the Securities, the Issuer (and, solely in the case of the Senior Notes, the Co-Issuers) under the
  Indenture referred to under "Description of the Securities" and the Preference Share Documents will be
  required to furnish upon request of a holder of a Security to such holder and a prospective purchaser
  designated by such holder the information required to be delivered under Rule 144A(d)(4) under the
  Securities Act if at the time of the request the Co-Issuers are not reporting companies under Section 13 or
  Section 15(d) of the United States Securities Exchange Act of 1934, as amended (the "Exchange Act"),
  or exempt from reporting pursuant to Rule 12g3-2(b) under the Exchange Act. Such information may be
  obtained directly from the Issuer or through the paying agent in Ireland at the address set forth on the
  final page of this Offering Memorandum.

                                    FORWARD LOOKING STATEMENTS

  Any projections, forecasts and estimates contained herein are forward looking statements and are based
  upon certain reasonable assumptions. Projections are necessarily speculative in nature, and it can be
  expected that some or all of the assumptions underlying the projections will not materialize or will vary
  significantly from actual results. Accordingly, the projections are only an estimate. Actual results may
  vary from the projections, and the variations may be material. Consequently, the inclusion of projections
  herein should not be regarded as a representation by the Issuer, the Co-Issuer, the Servicer, the Trustee,
  the Collateral Administrator, the Initial Purchaser or any of their respective Affiliates or any other person
  or entity of the results that will actually be achieved by the Issuer. None of the Issuer, the Co-Issuer, the
  Trustee, the Collateral Administrator, the Servicer, the Initial Purchaser and their respective Affiliates has
  any obligation to update or otherwise revise any projections, including any revisions to reflect changes in
  economic conditions or other circumstances arising after the date hereof or to reflect the occurrence of
  unanticipated events, even if the underlying assumptions do not come to fruition.




                                                       viii

                                                                                              005869
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 107 of 331 PageID 8677

                                                                TABLE OF CONTENTS

  SUMMARY OF TERMS ................................................................................................................................ 1
  RISK FACTORS.......................................................................................................................................... 27
    Investor Suitability ................................................................................................................................... 27
    General; Priorities of Securities............................................................................................................... 27
    Relating to the Securities ........................................................................................................................ 27
    Relating to the Servicing Agreement....................................................................................................... 40
    Relating to the Servicer........................................................................................................................... 40
    Relating to the Collateral Obligations...................................................................................................... 42
    Relating to Certain Conflicts of Interest .................................................................................................. 51
  DESCRIPTION OF THE SECURITIES....................................................................................................... 55
    Status and Security ................................................................................................................................. 55
    Interest Payments on the Notes and Payments of Dividends on the Preference
        Shares from Interest Proceeds.......................................................................................................... 57
    Principal Payments on the Notes and Distributions on the Preference Shares
        from Principal Proceeds .................................................................................................................... 59
    Legal Provisions Applicable to the Payments of Dividends from Interest
        Proceeds and Dividends or Other Distributions from Principal Proceeds......................................... 60
    Extension of the Replacement Period, the Stated Maturity and the Scheduled
        Preference Shares Redemption Date ............................................................................................... 60
    Optional Redemption .............................................................................................................................. 62
    Special Redemption of Notes If the Servicer Does Not Identify Replacement
        Collateral Obligations as Contemplated by the Indenture................................................................. 67
    Mandatory Redemption of the Notes ...................................................................................................... 67
    Redemption of the Preference Shares in Connection with Mandatory
        Redemption of the Notes................................................................................................................... 68
    Tax Certification ...................................................................................................................................... 68
    Priority of Payments ................................................................................................................................ 69
    Form, Denomination, Registration and Transfer of the Senior Notes..................................................... 75
    Form, Denomination, Registration and Transfer of the Class E Notes................................................... 76
    Form, Denomination, Registration and Transfer of the Preference Shares ........................................... 76
    The Indenture .......................................................................................................................................... 77
    Supplemental Indentures ........................................................................................................................ 80
    Additional Issuance of Preference Shares.............................................................................................. 85
    Amendment Buy-Out............................................................................................................................... 85
    Notices .................................................................................................................................................... 86
    Certain Covenants .................................................................................................................................. 86
    Certain Additional Issues Relating to Listing of Senior Notes................................................................. 86
    Cancellation............................................................................................................................................. 87
    No Gross-Up ........................................................................................................................................... 87
    Petitions for Bankruptcy .......................................................................................................................... 87
    Standard of Conduct ............................................................................................................................... 87
    Satisfaction and Discharge of Indenture ................................................................................................. 87
    Trustee .................................................................................................................................................... 87
    Governing Law ........................................................................................................................................ 88
    Method of Payments ............................................................................................................................... 88
    Preference Shares Paying Agency Agreement ...................................................................................... 89
    The Issuer Charter .................................................................................................................................. 91
  USE OF PROCEEDS.................................................................................................................................. 92
  SECURITY FOR THE NOTES.................................................................................................................... 93
    Purchase of Collateral Obligations.......................................................................................................... 93
    Eligibility Criteria...................................................................................................................................... 94
    The Collateral Quality Tests.................................................................................................................... 96
    The Coverage Tests................................................................................................................................ 97


                                                                                 ix

                                                                                                                                        005870
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 108 of 331 PageID 8678

   Ramp-Up ............................................................................................................................................... 100
   Sale of Collateral Obligations; Acquisition of Replacement Collateral
      Obligations....................................................................................................................................... 101
   Certain Determinations Relating to Collateral Obligations.................................................................... 103
   The Accounts ........................................................................................................................................ 104
   Hedge Agreements ............................................................................................................................... 109
   Securities Lending................................................................................................................................. 110
  MATURITY AND PREPAYMENT CONSIDERATIONS............................................................................ 112
  THE SERVICER........................................................................................................................................ 112
    General.................................................................................................................................................. 112
    Philosophy and Process........................................................................................................................ 113
    Professionals of the Servicer ................................................................................................................ 113
  THE SERVICING AGREEMENT .............................................................................................................. 116
  THE CO-ISSUERS.................................................................................................................................... 121
    General.................................................................................................................................................. 121
    Capitalization......................................................................................................................................... 122
    Business................................................................................................................................................ 122
    Administration........................................................................................................................................ 123
    Directors ................................................................................................................................................ 123
  PREVENTION OF MONEY LAUNDERING.............................................................................................. 124
  INCOME TAX CONSIDERATIONS .......................................................................................................... 124
    General.................................................................................................................................................. 124
    Tax Treatment of the Issuer .................................................................................................................. 125
    Tax Treatment of U.S. Holders of the Notes......................................................................................... 127
    Tax Treatment of U.S. Holders of Preference Shares .......................................................................... 131
    Certain Reporting Requirements........................................................................................................... 135
    Tax Treatment of Tax-Exempt U.S. Holders of Securities .................................................................... 135
    Tax Return Disclosure and Investor List Requirements........................................................................ 136
    Tax Treatment of Non-U.S. Holders of Securities................................................................................. 136
    Information Reporting and Backup Withholding.................................................................................... 137
    Foreign, State and Local Taxes ............................................................................................................ 137
    Cayman Islands Taxation...................................................................................................................... 137
  CERTAIN ERISA CONSIDERATIONS ..................................................................................................... 139
    The Senior Notes .................................................................................................................................. 140
    The Class E Notes and the Preference Shares .................................................................................... 141
  PLAN OF DISTRIBUTION ........................................................................................................................ 143
  SETTLEMENT AND CLEARING .............................................................................................................. 145
    Book Entry Registration of the Global Notes ........................................................................................ 145
    Global Note Settlement Procedures...................................................................................................... 145
  TRANSFER RESTRICTIONS ................................................................................................................... 146
    Transfer Restrictions Applicable to Rule 144A Global Notes ............................................................... 147
    Transfer Restrictions Applicable to Regulation S Global Notes............................................................ 153
    Transfer Restrictions Applicable to Class E Notes ............................................................................... 153
    Transfer Restrictions Applicable to Preference Shares ........................................................................ 159
  LISTING AND GENERAL INFORMATION ............................................................................................... 166
  LEGAL MATTERS .................................................................................................................................... 167
  GLOSSARY OF DEFINED TERMS.......................................................................................................... 168
  INDEX OF DEFINED TERMS................................................................................................................... 216




                                                                                 x

                                                                                                                                        005871
  Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
  Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 109 of 331 PageID 8679


                                                     SUMMARY OF TERMS
             The following summary of terms does not purport to be complete and is qualified in its entirety by,
     and should be read in conjunction with, the more detailed information appearing elsewhere in this
     Offering Memorandum and the documents referred to in this Offering Memorandum. A Glossary and an
     Index of Defined Terms appear at the back of this Offering Memorandum.
                                             Principal Terms of the Securities
                                                                                                         Class I       Class II
                            Class A        Class B         Class C        Class D         Class E
                                                                                                       Preference     Preference
                             Notes          Notes           Notes          Notes           Notes
                                                                                                         Shares         Shares
                                                           Senior          Senior         Senior
                             Senior         Senior        Secured         Secured        Secured
         Type               Secured        Secured       Deferrable      Deferrable     Deferrable     Extendable      Extendable
                           Extendable     Extendable      Interest        Interest       Interest
                                                         Extendable      Extendable     Extendable
        Issuer(s)         Co-Issuers      Co-Issuers     Co-Issuers      Co-Issuers       Issuer           Issuer         Issuer
  Principal Amount /
                         $730,000,000    $60,000,000     $50,000,000      $40,000,000     $40,000,000   $20,000,000    $60,000,000
 Face Amount (U.S.$)1
    Stated Maturity /
Scheduled Preference
                                                                       November 1, 2021
  Shares Redemption
          Date3
Expected Average Life2         8.5              9.9            9.9              9.9             9.9          N/A            N/A
        Minimum
                           $250,000        $250,000        $250,000         $250,000        $250,000     $100,000        $100,000
Denominations (U.S.$)
                            ($1,000)        ($1,000)        ($1,000)         ($1,000)       ($1,000)      ($1,000)       ($1,000)
  (Integral Multiples)
 Applicable Investment
 Company Act of 1940                                                          3(c)(7)
        Exemption
Expected Initial Ratings
        Moody's               "Aaa"           "Aa2"           "A2"            "Baa2"          "Ba2"          N/A            N/A
           S&P               "AAA"             "AA"            "A"            "BBB"            "BB"          N/A            N/A
                            LIBOR +         LIBOR +         LIBOR +          LIBOR +        LIBOR +
   Note Interest Rate                                                                                        N/A            N/A
                             0.63%           1.10%           1.75%            2.75%           5.00%
Fixed or Floating Rate      Floating        Floating        Floating         Floating        Floating       N/A            N/A
      Pricing Date                                                     November 9, 2007
      Closing Date                                                     December 20, 2007
                                each February 1, May 1, August 1 and November 1 (or if such day is not a Business Day, the next
     Payment Date
                                                                    succeeding Business Day)
  First Payment Date                                                     August 1, 2008
      Record Date                                        15 days prior to the applicable Payment Date
Frequency of Payments                                 Quarterly: February, May, August and November
        Day Count         Actual/360      Actual/360       Actual/360       Actual/360     Actual/360        N/A            N/A
     Priority Class           None               A            A, B            A, B, C      A, B, C, D   A, B, C, D, E A, B, C, D, E
                          B, C, D, E,       C, D, E,          D, E,              E,
                                                                                           Preference
      Junior Class        Preference      Preference      Preference       Preference                       None           None
                                                                                             Shares
                             Shares          Shares          Shares           Shares
   Deferred Interest            No              No            Yes              Yes             Yes           N/A            N/A
  Form of Securities:
         Global                Yes             Yes            Yes              Yes              No           No             No
      Certificated              No              No             No               No             Yes          Yes            Yes
  CUSIPS Rule 144A        393647AA0       393647AB8       393647AC6        393647AD4      39364PAA0     39364P201      39364P300
     CUSIPS Reg S         G27536AA2 G27536AB0 G27536AC8 G27536AD6                               N/A          N/A            N/A
       ISIN Reg S        USG27536AA22 USG27536AB05 USG27536AC87 USG27536AD60                   N/A           N/A           N/A
     CUSIPS Reg D              N/A              N/A           N/A              N/A        39364PAB8         N/A            N/A
  Euroclear Common
                           33655436        33655444        33655479         33655487            N/A          N/A            N/A
          Code
   Clearing Method:
       Rule 144A               DTC             DTC            DTC              DTC          Physical      Physical       Physical
          Reg S            Euroclear       Euroclear       Euroclear        Euroclear       Physical      Physical       Physical
                                                                                           Rule 144A/
      Certificated             N/A             N//A           N/A              N/A                       Rule 144A      Rule 144A
                                                                                              Reg D




                                                                 1
                                                                                                          005872
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 110 of 331 PageID 8680


  1   The Preference Shares will be issued with a Face Amount of U.S.$1,000 per share.
  2   Under a hypothetical scenario in which, as of the Ramp-Up Completion Date (i) the Collateral consists of not less than 90%
      senior secured loans, (ii) the weighted average life of the Collateral is 8.3 years, (iii) 2% per annum by par amount of the
      Collateral Obligations experience defaults, (iv) 75% of the defaulted par amount on loans is recovered immediately and (v)
      25% prepayments on the loans occur, the average life of each Class of the Notes will be as set forth in this table. The
      assumptions set forth above are not predictive or a forecast. They may not necessarily reflect historical performance and
      defaults for loans. The actual average lives may vary from the foregoing approximations. See "Risk Factors—Relating to the
      Securities—The Weighted Average Lives of the Notes May Vary".
  3   The Stated Maturity of the Notes and the Scheduled Preference Shares Redemption Date of the Preference Shares are
      subject to multiple extensions to the applicable Extended Stated Maturity Date (in the case of the Notes) and the applicable
      Extended Scheduled Preference Shares Redemption Date (in the case of the Preference Shares), if the Issuer provides timely
      notice and the Extension Conditions are satisfied. See "Risk Factors—Relating to the Securities—The Weighted Average
      Lives of the Notes May Vary," "—A Maturity Extension May Result in a Longer or Shorter Holding Period Than Expected,"
      "Maturity and Prepayment Considerations" and "Description of the Securities—Extension of the Replacement Period, the
      Stated Maturity and the Scheduled Preference Shares Redemption Date."

                                                 Greenbriar CLO, Ltd. (the "Issuer") and Greenbriar CLO Corp.
                                                 (the "Co-Issuer" and, together with the Issuer, the "Co-Issuers")
                                                 will issue the Class A Floating Rate Senior Secured Extendable
                                                 Notes Due 2021 (the "Class A Notes"), the Class B Floating
                                                 Rate Senior Secured Extendable Notes Due 2021 (the "Class B
                                                 Notes"), the Class C Floating Rate Senior Secured Deferrable
                                                 Interest Extendable Notes Due 2021 (the "Class C Notes") and
                                                 the Class D Floating Rate Senior Secured Deferrable Interest
                                                 Extendable Notes Due 2021 (the "Class D Notes" and, together
                                                 with the Class A Notes, the Class B Notes and the Class C
                                                 Notes, the "Senior Notes"), and the Issuer will issue the Class E
                                                 Floating Rate Senior Secured Deferrable Interest Extendable
                                                 Notes Due 2021 (the "Class E Notes" and, together with the
                                                 Senior Notes, the "Notes"), the Class I Preference Shares (the
                                                 "Class I Preference Shares") and the Class II Preference
                                                 Shares (the "Class II Preference Shares" and, together with the
                                                 Class I Preference Shares, the "Preference Shares" and,
                                                 together with the Notes, the "Securities"), U.S.$0.01 par value
                                                 per share.

                                                 The Senior Notes will be limited recourse debt obligations of the
                                                 Issuer and non-recourse debt obligations of the Co-Issuer. The
                                                 Class E Notes will be limited recourse debt obligations of the
                                                 Issuer. The Notes will be issued pursuant to an indenture, dated
                                                 as of December 20, 2007 (the "Indenture"), among the
                                                 Co-Issuers and State Street Bank and Trust Company, as
                                                 Trustee (the "Trustee").

                                                 The Preference Shares will be part of the issued share capital of
                                                 the Issuer and, accordingly, will not be secured obligations of the
                                                 Issuer. State Street Bank and Trust Company will act as the
                                                 Preference Shares Paying Agent for the Preference Shares and
                                                 will perform various administrative services pursuant to a
                                                 Preference Shares Paying Agency Agreement, dated as of the
                                                 Closing Date (the "Preference Shares Paying Agency
                                                 Agreement") by and between the Issuer and the Preference
                                                 Shares Paying Agent, as amended from time to time in
                                                 accordance with the terms thereof.

                                                 The Class I Preference Shares and Class II Preference Shares
                                                 will be identical in respect of rights to distributions except that the
                                                 Class II Preference Shares (i) are entitled to the Class II
                                                 Preference Share Special Payments from the Closing Date to



                                                                2
                                                                                                             005873
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 111 of 331 PageID 8681


                               February 3, 2008 (and with respect to any Payment Date after
                               February 3, 2008, the Servicer may, in its sole discretion, at any
                               time waive a portion (or all) of the Servicing Fees then due and
                               payable, in which event an amount equal to such waived portion
                               will be paid by the Trustee on behalf of the Issuer to the
                               Preference Shares Paying Agent for payment, subject to the
                               laws of the Cayman Islands, pro rata to the Holders of the Class
                               II Preference Shares as Class II Preference Share Special
                               Payments; provided that with respect to the Payment Date in
                               August 2008 such Class II Preference Share Special Payments
                               will, at a minimum, include amounts that would otherwise
                               constitute a portion (representing the Class II Preference Share
                               Percentage) of the Servicing Fees that have accrued from the
                               Closing Date to February 3, 2008) and (ii) have total control with
                               respect to the appointment and removal of the directors of the
                               Issuer as long as the aggregate number of Class II Preference
                               Shares Outstanding as of the relevant Voting Record Date is
                               higher than the aggregate number of Class I Preference Shares
                               Outstanding as of such date.           See "Description of the
                               Securities—The Issuer Charter—Voting Rights."

                               Payments to each Holder of the Notes of each Class shall be
                               made ratably among the Holders of the Notes of that Class in
                               proportion to the Aggregate Outstanding Amount of the Notes of
                               such Class held by each Holder. Payments to each Holder of
                               the Preference Shares shall be made ratably among the Holders
                               of the Preference Shares in proportion to the Aggregate
                               Outstanding Amount of such Preference Shares held by each
                               Holder (provided that the Class II Preference Share Special
                               Payments shall be paid solely to the Holders of the Class II
                               Preference Shares in proportion to the Aggregate Outstanding
                               Amount of the Class II Preference Shares held by each Holder).

                               Except as provided under "Description of the Securities—Priority
                               of Payments," the Class A Notes will be senior in right of interest
                               and principal payments on each Payment Date to the Class B
                               Notes, the Class C Notes, the Class D Notes, the Class E Notes
                               and payments of dividends on the Preference Shares; the Class
                               B Notes will be senior in right of interest and principal payments
                               on each Payment Date to the Class C Notes, the Class D Notes,
                               the Class E Notes and payments of dividends on the Preference
                               Shares; the Class C Notes will be senior in right of interest and
                               principal payments on each Payment Date to the Class D Notes,
                               the Class E Notes and payments of dividends on the Preference
                               Shares; the Class D Notes will be senior in right of interest and
                               principal payments on each Payment Date to the Class E Notes
                               and payments of dividends on the Preference Shares; the Class
                               E Notes will be senior in right of interest and principal payments
                               on each Payment Date to payments of dividends on the
                               Preference Shares; and the Class I Preference Shares and the
                               Class II Preference Shares will rank pari passu in right of
                               dividend payments on each Payment Date except that any
                               payments to the Holders of Class II Preference Shares of the
                               Class II Preference Share Special Payments will have priority to
                               the extent provided under "Description of the Securities—Priority
                               of Payments."




                                           3
                                                                                 005874
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 112 of 331 PageID 8682


                                               The Securities and certain other obligations of the Co-Issuers will
                                               have the priorities of payment described under "Description of
                                               the Securities—Priority of Payments."

  Co-Issuers ......................................... The Issuer has been incorporated and exists as an exempted
                                                       limited liability company under the laws of the Cayman Islands.
                                                       The Issuer's activities are limited under the Indenture to
                                                       acquiring Collateral Obligations and Eligible Investments,
                                                       entering into any Hedge Agreements, issuing the Securities and
                                                       entering into certain related transactions. The Issuer has been
                                                       established as a special purpose vehicle for the purpose of
                                                       issuing asset-backed securities.

                                               The Co-Issuer is organized as a corporation under the laws of
                                               the State of Delaware for the sole purpose of co-issuing the
                                               Senior Notes. The Co-Issuer has been established as a special
                                               purpose vehicle for the purpose of issuing asset-backed
                                               securities.

                                               The Issuer will not have any significant assets other than
                                               Collateral Obligations, Eligible Investments, any Hedge
                                               Agreements and certain other eligible assets. The Collateral
                                               Obligations, Eligible Investments, the rights of the Issuer under
                                               any Hedge Agreements and other collateral will be pledged to
                                               the Trustee as security for, among other things, the Issuer's
                                               obligations under the Notes.

                                               The Co-Issuer is not expected to have any significant assets and
                                               will not pledge any assets to secure the Senior Notes.

  Trustee ............................................... State Street Bank and Trust Company will act as the Trustee
                                                          under the Indenture on behalf of the Holders of the Notes.

  Servicer.............................................. Certain servicing and administrative functions with respect to the
                                                         Collateral will be performed by Highland Capital Management,
                                                         L.P., a Delaware limited partnership ("Highland Capital" or, in
                                                         such capacity, the "Servicer"), pursuant to the Servicing
                                                         Agreement, which may be amended from time to time without the
                                                         consent of the Holders of the Securities. See "Risk Factors—
                                                         Relating to the Servicing Agreement" and "The Servicing
                                                         Agreement."

                                               On the Closing Date, (i) HFP and/or one or more of its
                                               subsidiaries are expected to purchase all of the Class II
                                               Preference Shares and all of the Class E Notes and (ii) the
                                               Servicer or one or more of its Affiliates is expected to purchase
                                               all of the Class I Preference Shares. No assurance can be given
                                               whether HFP or the Servicer will retain such Class E Notes,
                                               Class I Preference Shares and/or Class II Preference Shares for
                                               any amount of time. See "Plan of Distribution."

                                               The Share Registrar will record in the register maintained by it
                                               which Preference Shares are held by HFP or any of its
                                               subsidiaries. Such Preference Shares will be designated by the
                                               Share Registrar as Class II Preference Shares. Any transfer of
                                               Class II Preference Shares by HFP or any of its subsidiaries to



                                                             4
                                                                                                       005875
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 113 of 331 PageID 8683


                                               any Person other than HFP or any of its subsidiaries will require
                                               redesignation by the Issuer and the Share Registrar of such
                                               Class II Preference Shares as Class I Preference Shares. Any
                                               transfer of Class I Preference Shares to HFP or any of its
                                               subsidiaries will require redesignation by the Issuer and the
                                               Share Registrar of such Class I Preference Shares as Class II
                                               Preference Shares.

                                               The Servicer or its Affiliates may also acquire Securities upon
                                               the occurrence of the Amendment Buy-Out Option or in
                                               connection with a Refinancing. In addition, the Servicer or its
                                               Affiliates may acquire all or any portion of any Extension Sale
                                               Securities in connection with a Maturity Extension. See "The
                                               Servicer," "Risk Factors—Relating to the Securities," "—Relating
                                               to the Servicer" and "—Relating to Certain Conflicts of Interest—
                                               The Issuer Will Be Subject to Various Conflicts of Interest
                                               Involving the Servicer," "Description of the Securities—
                                               Amendment Buy-Out," "Description of the Securities—Optional
                                               Redemption—Redemption by Refinancing," "Description of the
                                               Securities—Extension of the Replacement Period, the Stated
                                               Maturity and the Scheduled Preference Shares Redemption
                                               Date" and "The Servicing Agreement."

  Closing Date ...................................... December 20, 2007.

  Use of Proceeds................................ The gross proceeds of the offering of the Securities received on
                                                  the Closing Date are expected to equal approximately
                                                  U.S.$967,587,000 and will be used by the Issuer to:

                                               •     purchase a portfolio of Collateral Obligations;

                                               •     fund a trust account for Revolving Loans (the "Revolving
                                                     Reserve Account") and a trust account for Delayed
                                                     Drawdown Loans (the "Delayed Drawdown Reserve
                                                     Account") to cover any future draws on Revolving Loans
                                                     and Delayed Drawdown Loans;

                                               •     enter into any Hedge Agreements, as applicable;

                                               •     enter into any Synthetic Security Agreements (and
                                                     correspondingly to fund the related accounts);

                                               •     repay amounts owed to the Pre-Closing Parties in
                                                     connection with the financing of the Issuer's pre-closing
                                                     acquisition of Collateral Obligations;

                                               •     fund the Closing Date Expense Account;

                                               •     pay certain expenses related to the transaction; and

                                               •     undertake certain related activities.

                                               See "Use of Proceeds."




                                                              5
                                                                                                  005876
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 114 of 331 PageID 8684


  Payment Dates .................................. Payment of interest on, and principal of, the Notes will be made
                                                   by the Issuer in U.S. Dollars on the first day of each February,
                                                   May, August and November of each year (or if such day is not a
                                                   Business Day, the next succeeding Business Day), commencing
                                                   on the Payment Date in August 2008, to the extent of available
                                                   cash flow in respect of the Collateral in accordance with the
                                                   Priority of Payments.

  Hedge Agreements ........................... At any time and from time to time on or after the Closing Date,
                                               the Issuer, at the direction of the Servicer, may enter into Hedge
                                               Agreements and will assign its rights (but none of its obligations)
                                               under any Hedge Agreements to the Trustee. See "Hedge
                                               Agreements."

  Interest Payments and
  Distributions from Interest
  Proceeds............................................ The Notes will accrue interest from the Closing Date. Interest on
                                                       the Notes will be payable, to the extent of funds available
                                                       therefor, on each Payment Date.

                                              So long as any Priority Classes are Outstanding with respect to
                                              any Class of Deferred Interest Notes, any payment of interest
                                              due on such Class of Deferred Interest Notes that is not
                                              available to be paid ("Deferred Interest") in accordance with the
                                              Priority of Payments on any Payment Date shall not be
                                              considered "payable" for the purposes of the Indenture (and the
                                              failure to pay the interest shall not be an Event of Default) until
                                              the Payment Date on which the interest is available to be paid in
                                              accordance with the Priority of Payments. Deferred Interest on
                                              any Class of Deferred Interest Notes shall be payable on the first
                                              Payment Date on which funds are available to be used for that
                                              purpose in accordance with the Priority of Payments. To the
                                              extent lawful and enforceable, interest on Deferred Interest with
                                              respect to any Class of Deferred Interest Notes shall accrue at
                                              the Note Interest Rate for such Class (and to the extent not paid
                                              as current interest on the Payment Date after the Interest Period
                                              in which it accrues, shall thereafter be additional Deferred
                                              Interest), until paid. See "Description of the Securities—Interest
                                              Payments on the Notes and Payments of Dividends on the
                                              Preference Shares from Interest Proceeds," "—Priority of
                                              Payments" and "—The Indenture—Events of Default."

                                              On each Payment Date, the Issuer will make distributions to the
                                              Preference Shares Paying Agent for payment to the Holders of
                                              the Preference Shares as dividends on the Preference Shares
                                              pursuant to the Preference Share Documents, to the extent
                                              legally permitted and to the extent of available Interest Proceeds
                                              as described under clauses (22) and (24) under "Description of
                                              the Securities—Priority of Payments—Interest Proceeds;"
                                              provided that, in lieu of payment of such Interest Proceeds, in
                                              whole or in part, the Servicer, on behalf of the Issuer, will have
                                              the right to direct the Trustee to distribute on any Payment Date
                                              Eligible Equity Securities pro rata to the Consenting Holders of
                                              the Preference Shares with respect to such Payment Date to the
                                              extent that the Market Value of such Eligible Equity Securities
                                              (determined by the Servicer as of the relevant Market Value



                                                            6
                                                                                                     005877
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 115 of 331 PageID 8685


                                             Determination Date) is equal to or lower than the aggregate
                                             amount of Interest Proceeds that would otherwise be distributed
                                             on the relevant Payment Date to such Consenting Holders of the
                                             Preference Shares. Interest Proceeds in an amount equal to the
                                             Market Value of such Eligible Equity Securities (determined by
                                             the Servicer as of the relevant Market Value Determination Date)
                                             distributed to the Consenting Holders of the Preference Shares
                                             will be treated for all purposes by the Issuer and the Servicer as
                                             Principal Proceeds available for distribution in accordance with
                                             the Priority of Payments on the relevant Payment Date. The
                                             amount of Interest Proceeds available on the relevant Payment
                                             Date will be reduced and the amount of Principal Proceeds
                                             available on the relevant Payment Date will be increased
                                             accordingly. See "Description of the Securities—Priority of
                                             Payments—Interest Proceeds" and "—Preference Shares
                                             Paying Agency Agreement—Distribution of Eligible Equity
                                             Securities."

                                             In addition, from the Closing Date to February 3, 2008, Holders
                                             of the Class II Preference Shares are entitled to the Class II
                                             Preference Share Special Payments. With respect to any
                                             Payment Date after February 3, 2008, the Servicer may, in its
                                             sole discretion, at any time waive a portion (or all) of the
                                             Servicing Fees then due and payable, in which event an amount
                                             equal to such waived portion will be paid by the Trustee on
                                             behalf of the Issuer to the Preference Shares Paying Agent for
                                             payment, subject to the laws of the Cayman Islands, pro rata to
                                             the Holders of the Class II Preference Shares as Class II
                                             Preference Share Special Payments; provided that with respect
                                             to the Payment Date in August 2008 such Class II Preference
                                             Share Special Payments will, at a minimum, include amounts
                                             that would otherwise constitute a portion (representing the Class
                                             II Preference Share Percentage) of the Servicing Fees that have
                                             accrued from the Closing Date to February 3, 2008. Any Class II
                                             Preference Share Special Payment will be paid by the Issuer in
                                             accordance with the Priority of Payments described under
                                             clauses (3), (18) and (23) under "Description of the Securities—
                                             Priority of Payments—Interest Proceeds."

  Principal Payments and
  Distributions from Principal
  Proceeds............................................ The Notes will mature at par on the Payment Date in November
                                                       2021 or, upon a Maturity Extension (if any), the applicable
                                                       Extended Stated Maturity Date (the "Stated Maturity") and the
                                                       Preference Shares are scheduled to be redeemed at the
                                                       Redemption Price thereof by the Issuer on the Payment Date in
                                                       November 2021 or, upon a Maturity Extension (if any), the
                                                       applicable Extended Scheduled Preference Shares Redemption
                                                       Date (the "Scheduled Preference Shares Redemption Date"),
                                                       in each case unless redeemed or (in the case of the Notes)
                                                       repaid in full prior thereto. The average life of each Class of
                                                       Notes is expected to be shorter than the number of years from
                                                       issuance until the Stated Maturity for such Notes. See "Risk
                                                       Factors—Relating to the Securities—The Weighted Average
                                                       Lives of the Notes May Vary," "—A Maturity Extension May
                                                       Result in a Longer or Shorter Holding Period Than Expected"
                                                       and "Maturity and Prepayment Considerations."



                                                           7
                                                                                                   005878
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 116 of 331 PageID 8686


                               In general, principal payments will not be made on the Notes
                               before the end of the Replacement Period, except in the
                               following circumstances:

                               •      in connection with the payment of Deferred Interest on
                                      any Class of Deferred Interest Notes;

                               •      in connection with an Optional Redemption;

                               •      at the option of the Servicer, to effect a Special
                                      Redemption of the Notes;

                               •      in connection with a Refinancing;

                               •      pursuant to an Optional Redemption made in connection
                                      with a Tax Event; or

                               •      following a mandatory redemption of the Notes caused by
                                      a failure to meet any of the Coverage Tests or a Rating
                                      Confirmation Failure.

                               See "Description of the Securities—Priority of Payments,"
                               "⎯Optional Redemption," "—Special Redemption of the Notes If
                               the Servicer Does Not Identify Replacement Collateral
                               Obligations as Contemplated by the Indenture," "—Optional
                               Redemption—Redemption by Refinancing," "—Mandatory
                               Redemption of the Notes" and "Security for the Notes—Ramp-
                               Up."

                               No payments of principal will be made on the Class B Notes until
                               the principal of the Class A Notes has been paid in full. No
                               payments of principal will be made on the Class C Notes until the
                               principal of the Class A Notes and the Class B Notes has been
                               paid in full. No payments of principal will be made on the Class
                               D Notes until the principal of the Class A Notes, the Class B
                               Notes and the Class C Notes has been paid in full. No payments
                               of principal will be made on the Class E Notes until the principal
                               of the Class A Notes, the Class B Notes, the Class C Notes and
                               the Class D Notes has been paid in full (other than with respect
                               to the use of Interest Proceeds to pay principal of the Class E
                               Notes on any Payment Date to the extent necessary to satisfy
                               the Class E Coverage Tests). However, Principal Proceeds may
                               be used to pay Deferred Interest and other amounts before the
                               payment of principal of the Notes. See "Description of the
                               Securities—Priority of Payments."

                               No principal of any Class of Notes will be payable on any
                               Payment Date other than in accordance with the Priority of
                               Payments and to the extent funds are available therefor on that
                               Payment Date for that purpose, except that the principal of each
                               Class of Notes will be payable in full at the Stated Maturity,
                               unless repaid before that.

                               On each Payment Date, the Issuer will make distributions to the
                               Preference Shares Paying Agent for payment to the Holders of



                                           8
                                                                                005879
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 117 of 331 PageID 8687


                                             the Preference Shares (including, with respect to the Class II
                                             Preference Shares, the Class II Preference Share Special
                                             Payments) pursuant to the Preference Share Documents, to the
                                             extent legally permitted and to the extent of available Principal
                                             Proceeds as described under clauses (11)(A), (15) and (17)
                                             under "Description of the Securities—Priority of Payments—
                                             Principal Proceeds."

                                             For a description of the relative priority of payments and level of
                                             subordination of the Securities and certain fees, expenses and
                                             other liabilities of the Co-Issuers, see "Description of the
                                             Securities—Priority of Payments."

  Extension of the Replacement
  Period, the Stated Maturity and
  the Scheduled Preference Shares
  Redemption Date .............................. The Issuer, if directed by the Servicer, shall be entitled on each
                                                 Extension Effective Date to extend the Replacement Period to
                                                 the applicable Extended Replacement Period End Date up to a
                                                 maximum of four times if (i) in the case of an Extension Effective
                                                 Date occurring after the first Extension Effective Date, the Issuer
                                                 has previously effected a Maturity Extension for each preceding
                                                 Extension Effective Date and (ii) the Extension Conditions are
                                                 satisfied and the Issuer has given written notice of its election to
                                                 extend the Replacement Period no later than 60 days and no
                                                 earlier than 90 days prior to such Extension Effective Date. For
                                                 purposes of the foregoing, "Extension Effective Date" means if
                                                 an Extension has occurred, the sixteenth Payment Date after the
                                                 then current Extension Effective Date (or, in the case of the first
                                                 Extension Effective Date, the Payment Date in November 2012)
                                                 and "Extended Replacement Period End Date" means, if an
                                                 Extension has occurred, the sixteenth Payment Date after the
                                                 then current Extended Replacement Period End Date (or, in the
                                                 case of the first Extension, the Payment Date in November
                                                 2018); provided that the "Extended Replacement Period End
                                                 Date" will in no event be a date later than the Payment Date in
                                                 November 2030.

                                             If the Extension Conditions are satisfied, the Stated Maturity of
                                             the Notes shall be automatically extended to the related
                                             Extended Stated Maturity Date, the Scheduled Preference
                                             Shares Redemption Date shall automatically be extended to the
                                             Extended Scheduled Preference Shares Redemption Date and
                                             the Weighted Average Life Test shall be automatically extended
                                             to the related Extended Weighted Average Life Date, without any
                                             requirement for approval or consent of any Holders of Securities
                                             or amendment or supplement to the Indenture or the Preference
                                             Share Documents (the "Maturity Extension"); provided that the
                                             Issuer will not be permitted to effect more than four Maturity
                                             Extensions. For purposes of the foregoing, "Extended Stated
                                             Maturity Date" means, if a Maturity Extension has occurred, the
                                             sixteenth Payment Date after the then current Extended Stated
                                             Maturity Date (or, in the case of the first Extended Stated
                                             Maturity Date, the Payment Date in November 2025), "Extended
                                             Scheduled Preference Shares Redemption Date" means, if a
                                             Maturity Extension has occurred, the sixteenth Payment Date



                                                          9
                                                                                                  005880
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 118 of 331 PageID 8688


                                            after the then current Extended Scheduled Preference Shares
                                            Redemption Date (or, in the case of the first Extended
                                            Scheduled Preference Shares Redemption Date, November
                                            2025) and "Extended Weighted Average Life Date" means, if a
                                            Maturity Extension has occurred, the sixteenth Payment Date
                                            after the then current Extended Weighted Average Life Date (or,
                                            in the case of the first Extended Weighted Average Life Date,
                                            August 2021); provided that the "Extended Stated Maturity Date"
                                            will in no event be a date later than the Payment Date in
                                            November 2037, the "Extended Scheduled Preference Shares
                                            Redemption Date" will in no event be a date later than the
                                            Payment Date in November 2037 and the "Extended Weighted
                                            Average Life Date" will in no event be a date later than the
                                            Payment Date in August 2033.

                                            As a condition to a Maturity Extension, any Holder of Notes or
                                            Preference Shares will have the right to offer to sell their Notes
                                            or Preference Shares to one or more Extension Qualifying
                                            Purchasers for purchase on the applicable Extension Effective
                                            Date.

                                            If all Extension Conditions are satisfied and a Maturity Extension
                                            is effected, each Noteholder, other than Holders of Extension
                                            Sale Securities, will be entitled to receive the applicable
                                            Extension Bonus Payment, to the extent of available funds and
                                            as provided in the Priority of Payments. Holders of Preference
                                            Shares will not be entitled to receive any Extension Bonus
                                            Payment.

                                            Notwithstanding anything to the contrary herein, in connection
                                            with a sale of Extension Sale Securities, all, but not part, of the
                                            Extension Sale Securities must be purchased and settled at the
                                            applicable Extension Purchase Price on the applicable Extension
                                            Effective Date.

                                            See "Risk Factors—Relating to the Securities—The Weighted
                                            Average Lives of the Notes May Vary," "—A Maturity Extension
                                            May Result in a Longer or Shorter Holding Period Than
                                            Expected," "Maturity and Prepayment Considerations," and
                                            "Description of the Securities—Extension of the Replacement
                                            Period, the Stated Maturity and the Scheduled Preference
                                            Shares Redemption Date."

  Security for the Notes....................... The Notes will be secured by a portfolio having an Aggregate
                                                Principal Balance following the Ramp-Up Period of
                                                approximately U.S.$992,377,774 (in principal amount) and
                                                consisting primarily of Collateral Obligations and certain other
                                                debt securities, in each case having the characteristics set forth
                                                herein. The Notes will also be secured by funds on deposit in
                                                the Issuer Accounts, the Issuer's rights under any Hedge
                                                Agreements, any Securities Lending Agreements, the Servicing
                                                Agreement and the Collateral Administration Agreement. See
                                                "Security for the Notes."

                                            The Preference Shares are unsecured equity interests in the
                                            Issuer.



                                                        10
                                                                                                005881
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 119 of 331 PageID 8689


  Collateral Ramp-Up Period .............. The Issuer expects that, as of the Closing Date, it will have
                                           purchased (or entered into commitments to purchase) Collateral
                                           Obligations to be included in the anticipated portfolio such that
                                           the Overcollateralization Ratio Numerator will be at least
                                           U.S.$992,377,774 as of the Ramp-Up Completion Date. The
                                           "Ramp-Up Completion Date" is the earlier of (i) the Business
                                           Day after the 90th day after the Closing Date, and (ii) the first day
                                           on which the following conditions are satisfied: (x) either (A) the
                                           Aggregate Principal Balance of the Collateral Obligations owned
                                           by the Issuer equals at least U.S.$992,377,774 or (B) the
                                           Aggregate Principal Balance of the Collateral Obligations
                                           purchased (or committed to be purchased) by the Issuer with
                                           proceeds from the sale of the Securities (in each case in this
                                           clause (B), measured solely as of the date of purchase or
                                           commitment, as the case may be) equals at least
                                           U.S.$992,377,774 (for the avoidance of doubt, without giving
                                           effect to any reductions of that amount that may have resulted
                                           from scheduled principal payments, principal prepayments or
                                           dispositions made with respect to any Collateral Obligations on
                                           or before the Ramp-Up Completion Date) and (y) the
                                           Overcollateralization    Ratio     Numerator      is     at     least
                                           U.S.$992,377,774.

                                               In anticipation of the issuance of the Securities, one or more
                                               Affiliates of the Initial Purchaser (the "Pre-Closing Parties") are
                                               financing the acquisition of Collateral Obligations by the Issuer
                                               during the Accumulation Period. On the Closing Date, the funds
                                               advanced by each applicable Pre-Closing Party will be repaid by
                                               the Issuer with proceeds of the offering to the extent not prepaid
                                               prior thereto. In exchange for bearing the risk of loss on the
                                               Collateral Obligations acquired prior to the Closing Date, the
                                               Servicer or one or more of its Affiliates will each be entitled to a
                                               share of the interest and any fees and commissions (net of any
                                               interest and other amounts payable to the Pre-Closing Parties on
                                               funds advanced by them to finance the acquisition of Collateral
                                               Obligations) paid by the obligors of such Collateral Obligations or
                                               accrued on such Collateral Obligations, from the time of
                                               purchase to the Closing Date, plus a share of the amount by
                                               which any realized net gains exceed any realized net losses on
                                               Collateral Obligations sold or fully repaid during the
                                               Accumulation Period, in each case, in proportion to the
                                               percentage of Preference Shares each such party purchases on
                                               the Closing Date. See "Risk Factors—Relating to the Collateral
                                               Obligations—A Substantial Amount of Collateral Obligations Was
                                               Acquired Before the Closing Date, and the Terms of the
                                               Acquisition May Adversely Affect the Issuer."

                                               See "Security for the Notes—Ramp-Up."

  Replacement Period; Acquisition
  of Replacement Collateral
  Obligations ........................................ During the Replacement Period, the Issuer may generally (and
                                                       subject to certain requirements) use Principal Proceeds received
                                                       with respect to the Collateral to purchase additional or
                                                       replacement Collateral Obligations in compliance with the
                                                       Eligibility Criteria (which Eligibility Criteria include requirements



                                                             11
                                                                                                        005882
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 120 of 331 PageID 8690


                                           that an item of Collateral purchased by the Issuer meet the
                                           definition of "Collateral Obligation" and that the portfolio of
                                           Collateral Obligations be in compliance with the Concentration
                                           Limitations to the extent provided in the Eligibility Criteria). See
                                           "⎯Collateral Obligations," "—Concentration Limitations" and
                                           "Security for the Notes—Eligibility Criteria."

                                           The "Replacement Period" will be the period from the Closing
                                           Date through and including the first to occur of:

                                           (i)     the Payment Date after the date that the Servicer notifies
                                                   the Trustee, each Rating Agency and the Administrator, in
                                                   the sole discretion of the Servicer, that, in light of the
                                                   composition of the Collateral, general market conditions,
                                                   and other factors, the acquisition of additional Collateral
                                                   Obligations within the foreseeable future would be
                                                   impractical;

                                           (ii)    the Payment Date in November 2014 or, in the case of an
                                                   Extension, the Extended Replacement Period End Date;

                                           (iii)   the Payment Date on which all Notes are to be optionally
                                                   redeemed or an earlier date after notice of an Optional
                                                   Redemption chosen by the Servicer to facilitate the
                                                   liquidation of the Collateral for the Optional Redemption;
                                                   and

                                           (iv)    the date on which the Replacement Period terminates or
                                                   is terminated as a result of an Event of Default (subject to
                                                   the terms of the Indenture).

                                           No acquisition of Collateral Obligations will be made after the
                                           termination of the Replacement Period, except that
                                           (x) Unscheduled Principal Payments and (y) Sale Proceeds from
                                           Credit Risk Obligations and Credit Improved Obligations may be
                                           used to purchase Collateral Obligations after the Replacement
                                           Period subject to the limitations described under "Security for the
                                           Notes—Eligibility Criteria" and "—Sale of Collateral Obligations;
                                           Acquisition of Replacement Collateral Obligations." After the
                                           termination of the Replacement Period, all Principal Proceeds
                                           (other than Principal Proceeds constituting Unscheduled
                                           Principal Payments and Sale Proceeds from Credit Risk
                                           Obligations and Credit Improved Obligations) must be applied in
                                           accordance with the Priority of Payments.

                                           Notwithstanding anything herein to the contrary, no acquisition or
                                           disposition of a Collateral Obligation or other eligible asset (as
                                           defined in Rule 3a-7) shall be effected by or on behalf of the
                                           Issuer for the primary purpose of recognizing gains or
                                           decreasing losses resulting from market value changes.

  Collateral Obligations....................... Any obligation or security (a "Collateral Obligation") that, when
                                                the Issuer commits to purchase (or otherwise acquire) the
                                                obligation or security, is a Loan, High-Yield Bond, Structured
                                                Finance Obligation or Synthetic Security with a Reference




                                                        12
                                                                                               005883
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 121 of 331 PageID 8691


                               Obligation that is a Loan, a Structured Finance Obligation or
                               High-Yield Bond that is:

                                (i)      denominated and payable in U.S. Dollars and is not
                                         convertible by its obligor into any other currency;

                                (ii)     an obligation of an obligor Domiciled in an Eligible
                                         Country;

                                (iii)    an obligation that is eligible by its terms to be assigned
                                         to the Issuer and pledged by the Issuer to the Trustee
                                         for inclusion in the Collateral;

                                (iv)     not an exchangeable or convertible security;

                                (v)      not an equity security or a component of an equity
                                         security or a security that has a component that is an
                                         equity security (other than for avoidance of doubt, a
                                         pass-through trust certificate in a trust holding
                                         Collateral Obligations that is rated by a
                                         nationally-recognized credit rating agency);

                                (vi)     not an obligation or security that has been called for
                                         redemption and not an obligation or security that is the
                                         subject of an Offer other than a Permitted Offer or an
                                         exchange offer in which a security that is not registered
                                         under the Securities Act is exchanged for (a) a security
                                         that has substantially identical terms (except for
                                         transfer restrictions) but is registered under the
                                         Securities Act or (b) a security that would otherwise
                                         qualify for purchase under the Eligibility Criteria;

                                (vii)    an obligation that (a) has a Moody's Rating (including
                                         any estimated or confidential rating which is in respect
                                         of the full obligation of the obligor and which is
                                         monitored) and (b) has an S&P Rating (including any
                                         confidential rating which is in respect of the full
                                         obligation of the obligor and which is monitored), which
                                         S&P Rating does not have a "p", "pi", "q", "r", "t" or "f"
                                         subscript unless S&P otherwise authorizes in writing;

                                (viii)   an obligation that is a Finance Lease (if it is a lease)
                                         and the Rating Condition with respect to S&P has
                                         been satisfied with respect to the acquisition thereof;

                                (ix)     (a) an obligation that is not a Current-Pay Obligation,
                                         Non-Performing Collateral Obligation or Credit Risk
                                         Obligation and (b) in the case of a Collateral Obligation
                                         that has a Moody's Rating of "Caa1" or lower or an
                                         S&P Rating of "CCC+" or lower, an obligation for which
                                         the Servicer has certified in writing that such Collateral
                                         Obligation is not a Credit Risk Obligation;




                                          13
                                                                                 005884
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 122 of 331 PageID 8692


                                (x)      an obligation that (unless it is a High-Yield Bond) is not
                                         subordinated by its terms to other indebtedness for
                                         borrowed money of the applicable issuer; provided that
                                         for the avoidance of doubt, this clause shall not prohibit
                                         the inclusion as Collateral Obligations of Subordinated
                                         Lien Loans or Second Lien Loans;

                                (xi)     an obligation that (a) (unless it is a PIK Security) bears
                                         simple interest payable in cash no less frequently than
                                         annually at a fixed or floating rate that is paid on a
                                         periodic basis on an unleveraged basis and, in the
                                         case of a floating rate, computed on a benchmark
                                         interest rate plus or minus a spread, if any (which may
                                         vary under the terms of the obligation) and (b) provides
                                         for a fixed amount of principal payable in cash
                                         according to a fixed schedule (which may include
                                         optional call dates) or at maturity (or a fixed notional
                                         amount in the case of Synthetic Securities);

                                (xii)    an obligation the payment or repayment of the
                                         principal, if any, of which is not an amount determined
                                         by reference to any formula or index or subject to any
                                         contingency under the terms thereof;

                                (xiii)   an obligation the portion of which to be acquired
                                         (including through a Synthetic Security with respect to
                                         the Reference Obligation) does not represent, directly
                                         or indirectly, more than a 25% interest in the obligation;

                                (xiv)    not an obligation with a maturity later than four years
                                         after the Stated Maturity of the Notes;

                                (xv)     an obligation upon which no payments are subject to
                                         withholding tax imposed by any jurisdiction unless the
                                         obligor thereof or counterparty with respect thereto is
                                         required to make "gross-up" payments that cover the
                                         full amount of any such withholding tax on an after-tax
                                         basis (other than withholding taxes with respect to
                                         commitment fees, facility fees or other similar fees);

                                (xvi)    not a Loan or Synthetic Security that would require the
                                         Issuer after its purchase of the Loan or Synthetic
                                         Security to advance any funds to the related borrower
                                         or Synthetic Security Counterparty or permit the
                                         borrower or Synthetic Security Counterparty to require
                                         that any future advances be made except for:

                                         (A) any Revolving Loan or Delayed Drawdown Loan
                                             if, simultaneously with its purchase of the
                                             Revolving Loan or Delayed Drawdown Loan, the
                                             Issuer deposits into the Revolving Reserve
                                             Account or the Delayed Drawdown Reserve
                                             Account, respectively, the maximum amount of
                                             any advances that may be required of the Issuer
                                             under the related Underlying Instrument (as
                                             provided in the Indenture); and




                                          14
                                                                                 005885
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 123 of 331 PageID 8693


                                          (B) any Synthetic Security if, simultaneously with its
                                              purchase of the Synthetic Security, the Issuer
                                              posts cash collateral with (or for the benefit of) the
                                              Synthetic Security Counterparty simultaneously
                                              with the Issuer's purchase of or entry into the
                                              Synthetic Security in an amount not exceeding
                                              the amount of any future advances;

                                (xvii)    if such obligation is a Structured Finance Obligation
                                          that is a collateralized loan obligation, such obligation:

                                          (A) has been assigned a rating by both Moody's and
                                              S&P;

                                          (B) has a Moody's Rating of "Ba3" or higher and an
                                              S&P Rating of "BB-" or higher; and

                                          (C) has not been placed on the watch list for possible
                                              downgrade by Moody's or S&P;

                                (xviii)   not a Loan that is an obligation of a debtor in
                                          possession or a trustee for a debtor in an insolvency
                                          proceeding other than a DIP Loan;

                                (xix)     with respect to an obligation that provides for the
                                          payment of interest at a floating rate, an obligation for
                                          which such floating rate is determined by reference to
                                          the U.S. Dollar prime rate or other base rate, London
                                          interbank offered rate or similar interbank offered rate,
                                          commercial deposit rate or any other index that the
                                          Rating Condition with respect to each Rating Agency is
                                          satisfied with respect thereto;

                                (xx)      in the case of a Synthetic Security, the Synthetic
                                          Security is one for which the counterparty or issuer, as
                                          the case may be, has a short-term debt rating by
                                          Moody's of at least "P-1" or long-term senior
                                          unsecured rating by Moody's of at least "A3" and, if
                                          rated "A3" by Moody's, such rating is not on watch for
                                          downgrade, and a short-term debt rating by S&P of at
                                          least "A-1+" or, if no short-term rating exists, an issuer
                                          credit rating by S&P of at least "AA-";

                                (xxi)     not an obligation that constitutes Margin Stock;

                                (xxii)    not a Zero-Coupon Security;

                                (xxiii)   not an obligation that is currently deferring interest or
                                          paying interest "in kind" or otherwise has an interest "in
                                          kind" balance outstanding at the time of purchase,
                                          which interest is otherwise payable in cash;
                                (xxiv)    not a security whose repayment is subject to
                                          substantial non-credit related risk as determined by the
                                          Servicer;
                                (xxv)     not an obligation the interest payments of which are
                                          scheduled to decrease (although interest payments



                                           15
                                                                                  005886
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 124 of 331 PageID 8694


                                                        may decrease due to unscheduled events such as a
                                                        decrease of the index relating to a Floating Rate
                                                        Obligation, the change from a default rate of interest to
                                                        a non-default rate of interest or an improvement in the
                                                        obligor's financial condition); and

                                             (xxvi)     not an obligation that will cause the Issuer, the Co-
                                                        Issuer, or the pool of assets to be required to be
                                                        registered as an investment company under the
                                                        Investment Company Act.

                                            Pursuant to the definition of "Synthetic Security," unless the
                                            Rating Condition is otherwise satisfied, any "deliverable
                                            obligation" that may be delivered to the Issuer as a result of the
                                            occurrence of any "credit event" must qualify (when the Issuer
                                            purchases the related Synthetic Security and when such
                                            "deliverable obligation" is delivered to the Issuer as a result of
                                            the occurrence of any "credit event") as a Collateral Obligation,
                                            except that such "deliverable obligation" may constitute a
                                            Defaulted Collateral Obligation when delivered upon a "credit
                                            event."

                                            See "Security for the Notes—Purchase of Collateral Obligations"
                                            and "—Eligibility Criteria."

  Concentration Limitations ............... Upon a purchase of a Collateral Obligation, the Eligibility Criteria
                                            require that each of the limits set forth below with respect to a
                                            particular type of Relevant Obligation (measured by Aggregate
                                            Principal Balance) as a percentage of the Maximum Amount (the
                                            "Concentration Limitations") is satisfied or, if any such limit is
                                            not satisfied, the extent of satisfaction is not reduced:


                                                                                                 Percentage of the
                                                                                                 Maximum Amount
   (1)     Senior Secured Loans and Eligible Investments                                             ≥ 90.0%
   (2)     Senior Unsecured Loans, Subordinated Lien Loans and Second Lien Loans                     ≤ 10.0%
   (3)     Revolving Loans and the unfunded portion of Delayed Drawdown Loans                        ≤ 12.0%
   (4)     DIP Loans                                                                                  ≤ 7.5%
   (5)     PIK Securities                                                                             ≤ 5.0%
   (6)     High-Yield Bonds                                                                           ≤ 7.5%
   (7)     Structured Finance Obligations                                                             ≤ 5.0%
           (a) except that Structured Finance Obligations serviced by the Servicer may not            ≤ 2.5%
                exceed the percentage of the Maximum Amount specified in the right column
           (b) except that a single issuer together with any of its Affiliates (excluding             ≤ 3.0%
                Secondary Risk Counterparties) of a Structured Finance Obligation may not
                exceed the percentage of the Maximum Amount specified in the right column
           (c) except that Structured Finance Obligations that are (i) collateralized debt            ≤ 3.0%
                obligations primarily backed by other collateralized loan obligations and (ii)
                collateralized loan obligations primarily backed by one or more credit default
                swaps (i.e., "Synthetics CDOs") may not exceed the percentage of the
                Maximum Amount specified in the right column.
   (8)     obligors Domiciled other than in the United States and Canada                             ≤ 20.0%
   (9)     obligors Domiciled in Canada or any single Moody's Group I Country                        ≤ 10.0%
   (10)    obligors Domiciled in any single Moody's Group II Country                                 ≤ 5.0%
   (11)    obligors Domiciled in all Moody's Group II Countries in the aggregate                     ≤ 10.0%
   (12)    obligors Domiciled in any single Moody's Group III Country                                ≤ 2.5%




                                                          16
                                                                                                  005887
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 125 of 331 PageID 8695


                                                                                                  Percentage of the
                                                                                                  Maximum Amount
   (13)   obligors Domiciled in all Moody's Group III Countries in the aggregate                       ≤ 5.0%
   (14)   obligors organized in a Tax Advantaged Jurisdiction (other than Structured
                                                                                                        ≤ 3.0%
          Finance Obligations)
   (15)   same S&P Industry Classification                                                             ≤ 10.0%
              except that Relevant Obligations belonging to two S&P Industry Classifications
              may each constitute up to the percentage of the Maximum Amount specified in              ≤ 12.0%
              the right column
   (16)   single obligor and any of its Affiliates (excluding Secondary Risk Counterparties)            ≤ 1.5%
              except that up to each of five individual obligors and any of their Affiliates
              (excluding Secondary Risk Counterparties and any obligor under a DIP Loan)
                                                                                                        ≤ 2.5%
              may each constitute up to the percentage of the Maximum Amount specified in
              the right column
   (17)   Fixed Rate Obligations                                                                        ≤ 7.5%
   (18)   Pay interest less frequently than quarterly but no less frequently than semi-
                                                                                                        ≤ 7.5%
          annually
   (19)   Pay interest less frequently than semi-annually but no less frequently than
                                                                                                        ≤ 3.0%
          annually
   (20)   Synthetic Securities                                                                         ≤ 20.0%
          (a) except that Synthetic Securities that provide for settlement other than by
               physical delivery may not exceed the percentage of the Maximum Amount                    ≤ 5.0%
               specified in the right column
          (b) except that Synthetic Securities that reference a senior secured index
               providing non-leveraged credit exposure to a basket of credit default swaps
               referencing a diversified group of Reference Obligations, with respect to                ≤ 5.0%
               which the principal or notional amount of the credit exposure to any single
               Reference Obligation does not increase over time may not exceed the
               percentage of the Maximum Amount specified in the right column
                       except that Synthetic Securities that reference a single vintage of such         ≤ 2.0%
                       index may not exceed the percentage of the Maximum Amount
                       specified in the right column
   (21)   Participations including Synthetic Letters of Credit structured as a Participation
                                                                                                       ≤ 10.0%
          (provided that no Relevant Obligations may be a Participation in a Participation)
   (22)   Relevant Obligations of which are (i) obligors Domiciled other than in the United
          States, (ii) Collateral Obligations lent under Securities Lending Agreements, (iii)
                                                                                                       ≤ 20.0%
          Participations and (iv) Synthetic Securities, in the aggregate may not exceed the
          percentage of the Maximum Amount specified in the right column
   (23)   Relevant Obligations of which are (i) obligors Domiciled other than in the United          ≤ respective
          States, (ii) Collateral Obligations lent under Securities Lending Agreements, (iii)       percentage in
          Participations and (iv) Synthetic Securities, entered into with, or issued by, a         Secondary Risk
          single Secondary Risk Counterparty                                                         Table under
                                                                                                      "Individual
                                                                                                  Counterparty Limit"
                                                                                                    for applicable
                                                                                                         rating*
   (24)   Relevant Obligations of which are (i) obligors Domiciled other than in the United          ≤ respective
          States, (ii) Collateral Obligations lent under Securities Lending Agreements, (iii)       percentage in
          Participations and (iv) Synthetic Securities, entered into with, or issued by, all       Secondary Risk
          Secondary Risk Counterparties                                                              Table under
                                                                                                     "Aggregate
                                                                                                  Counterparty Limit"
                                                                                                    for applicable
                                                                                                        rating**
   (25)   Deep Discount Obligations                                                                     ≤ 7.5%
   (26)   CCC+/Caa1 Collateral Obligations                                                              ≤ 7.5%
   (27)   Long-Dated Collateral Obligations                                                             ≤ 2.0%
   (28)   Collateral Obligations lent under Securities Lending Agreements                              ≤ 15.0%




                                                         17
                                                                                                   005888
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 126 of 331 PageID 8696


                                                                                                     Percentage of the
                                                                                                     Maximum Amount
   (29)       Collateral Obligations providing for interest at a non-London interbank offered rate
              (excluding, for the avoidance of doubt, the unfunded amount of any Revolving                ≤ 5.0%
              Loan or Delayed Drawdown Loan)
   (30)       Collateral Obligations that are Loans that are part of a credit facility with
                                                                                                         ≤ 10.0%
              a total global aggregate commitment amount of less than $75,000,000
   (31)       Synthetic Letters of Credit                                                                 ≤ 5.0%
   (32)       Current-Pay Obligations                                                                     ≤ 5.0%
     *        Applicable long-term unsecured rating by Moody's or S&P of such Secondary Risk Counterparty
              (using the limit for the lower of such ratings if different).
     **       Long-term unsecured rating by Moody's or S&P at or below a level specified in the Secondary
              Risk Table (using the lower of such ratings for a Secondary Risk Counterparty, if different).

                                                     Subject to the rights in certain circumstances of the
                                                     Servicer to determine otherwise as set out in the Indenture,
                                                     solely for the purpose of determining whether the
                                                     Concentration Limitations are met, Eligible Investments and
                                                     Cash will be treated as Senior Secured Loans and Floating
                                                     Rate Obligations.

                                                     See "Security For the Notes—Eligibility Criteria."

  Coverage Tests and the Retention
  Overcollateralization Test ........................ The "Coverage Tests" will consist of the Overcollateraliza-
                                                      tion Tests and the Interest Coverage Tests. In addition, the
                                                      Retention Overcollateralization Test, which is not a
                                                      Coverage Test, will apply as described herein. See "Secu-
                                                      rity For the Notes—The Coverage Tests—The
                                                      Overcollateralization Tests" and "⎯The Interest Coverage
                                                      Tests" for the formulations of these tests, which are highly
                                                      detailed. The ratios on which they are based are also
                                                      described under such headings. The tests will be used to
                                                      determine, among other things, whether (i) Notes will be
                                                      redeemed in certain circumstances as described under
                                                      "Description of the Securities—Priority of Payments" and (ii)
                                                      in the case of the Coverage Tests, Collateral Obligations
                                                      may be acquired as described under "Security for the
                                                      Notes—Eligibility Criteria."

                                                     There will not be any Coverage Test applicable to the
                                                     Preference Shares.

         The Overcollateralization Tests .........   The Overcollateralization Tests will consist of the "Class
                                                     A/B Overcollateralization Test," the "Class C
                                                     Overcollateralization        Test,"      the     "Class       D
                                                     Overcollateralization       Test" and the "Class              E
                                                     Overcollateralization Test." Each Overcollateralization
                                                     Test will be satisfied with respect to any Class of Notes if,
                                                     as of any Measurement Date, the Overcollateralization
                                                     Ratio for the Class is at least equal to the specified required
                                                     level for the specified Class indicated in the table below:




                                                             18
                                                                                                      005889
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 127 of 331 PageID 8697


                                                                     Test                         Required Level
                                                   Class A/B Overcollateralization Test                114.5%
                                                   Class C Overcollateralization Test                  109.6%
                                                   Class D Overcollateralization Test                  106.1%
                                                   Class E Overcollateralization Test                  104.0%

      The Interest Coverage Tests .............
                                                   The Interest Coverage Tests will consist of the "Class A/B
                                                   Interest Coverage Test," the "Class C Interest Coverage
                                                   Test," the "Class D Interest Coverage Test" and the
                                                   "Class E Interest Coverage Test."             Each Interest
                                                   Coverage Test will be satisfied with respect to any specified
                                                   Class of Notes if, as of the second Payment Date and any
                                                   Measurement Date thereafter on which any Notes remain
                                                   Outstanding, the Interest Coverage Ratio equals or
                                                   exceeds the applicable required level specified in the table
                                                   below for the specified Class:

                                                                     Test                         Required Level
                                                   Class A/B Interest Coverage Test                    114.5%
                                                   Class C Interest Coverage Test                      109.6%
                                                   Class D Interest Coverage Test                      106.1%
                                                   Class E Interest Coverage Test                      104.0%

      Retention Overcollateralization Test..       A test that will be satisfied as of any Measurement Date
                                                   during the Replacement Period on which any Notes remain
                                                   Outstanding, if the Retention Overcollateralization Ratio as
                                                   of such Measurement Date is at least equal to 105.0%.

  Collateral Quality Tests ............................ The Collateral Quality Tests will be used primarily as criteria
                                                        for purchasing Collateral Obligations. See "Security for the
                                                        Notes—Eligibility Criteria." The "Collateral Quality Tests"
                                                        will consist of the Diversity Test, the Weighted Average Life
                                                        Test, the Weighted Average Moody's Recovery Rate Test,
                                                        the Weighted Average S&P Recovery Rate Test, the
                                                        Weighted Average Fixed Rate Coupon Test, the Weighted
                                                        Average Spread Test, the Weighted Average Rating Factor
                                                        Test and the S&P CDO Monitor Test, as described below.

      Diversity Test ....................................... The Diversity Test will be satisfied as of any Measurement
                                                             Date, if the Diversity Score equals or exceeds the Minimum
                                                             Diversity Score.

      S&P CDO Monitor Test........................ The S&P CDO Monitor Test will be satisfied as of any
                                                   Measurement Date if, after giving effect to the sale of a
                                                   Collateral Obligation or the purchase of a Collateral
                                                   Obligation, each Note Class Loss Differential of the
                                                   Proposed Portfolio is positive.




                                                           19
                                                                                                    005890
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 128 of 331 PageID 8698


      Weighted Average Fixed Rate
      Coupon Test......................................... The Weighted Average Fixed Rate Coupon Test will be
                                                           satisfied as of any Measurement Date if the Weighted
                                                           Average Fixed Rate Coupon equals or exceeds 7.50%.

      Weighted Average Life Test................. The Weighted Average Life Test will be satisfied as of any
                                                  Measurement Date if the Weighted Average Life on that
                                                  date of all Collateral Obligations is equal to or less than the
                                                  greater of (a) the number of years (including any fraction of
                                                  a year) between such Measurement Date and August 1,
                                                  2017 or, in the case of a Maturity Extension, the Extended
                                                  Weighted Average Life Date and (b) three years.

      Weighted Average Moody's
      Recovery Rate Test ............................. The Weighted Average Moody's Recovery Rate Test will be
                                                       satisfied as of any Measurement Date if the Moody's
                                                       Minimum Average Recovery Rate is greater than or equal
                                                       to 44.50%.

      Weighted Average Rating Factor
      Test ...................................................... The Weighted Average Rating Factor Test will be satisfied
                                                                  as of any Measurement Date, if the Weighted Average
                                                                  Moody's Rating Factor of the Collateral Obligations
                                                                  (excluding Eligible Investments) as of such Measurement
                                                                  Date is less than or equal to the Maximum Weighted
                                                                  Average Moody's Rating Factor.

      Weighted Average S&P Recovery
      Rate Test.............................................. The Weighted Average S&P Recovery Rate Test will be
                                                              satisfied as of any Measurement Date if the S&P Recovery
                                                              Rate for each Class of Notes is greater than or equal to: (i)
                                                              with respect to the Class A Notes, 60%; (ii) with respect to
                                                              the Class B Notes, 63%; (iii) with respect to the Class C
                                                              Notes, 66%; (iv) with respect to the Class D Notes, 70%;
                                                              and (v) with respect to the Class E Notes, 72%.

      Weighted Average Spread Test........... The Weighted Average Spread Test will be satisfied as of
                                              any Measurement Date if the Weighted Average Spread as
                                              of the Measurement Date equals or exceeds the Minimum
                                              Weighted Average Spread.

                                                    See "Security for the Notes—The Collateral Quality Tests."

  Mandatory Redemption of the Notes
  for Failure to Satisfy Coverage Tests ..... If any of the Coverage Tests are not satisfied on the last
                                              day of any Due Period (each, a "Determination Date"),
                                              funds will be used pursuant to the Priority of Payments to
                                              redeem the Notes to the extent necessary for such failing
                                              Coverage Tests to be satisfied that would otherwise be
                                              used:

                                                    (i)     to purchase additional Collateral Obligations during
                                                            the Replacement Period; or

                                                    (ii)    to make interest and principal payments on the
                                                            Notes and to make dividend or redemption
                                                            payments in respect of the Preference Shares.



                                                            20
                                                                                                        005891
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 129 of 331 PageID 8699


                                                 See "Description of the Securities—Mandatory Redemption
                                                 of the Notes—Mandatory Redemption of the Notes for
                                                 Failure to Satisfy Coverage Tests."

  Certain Consequences of Failure
  to Satisfy the Retention
  Overcollateralization Test ........................ If during the Replacement Period, the Retention
                                                      Overcollateralization Test is not satisfied on any
                                                      Determination Date, certain funds, as described under
                                                      clause (19) under "Description of the Securities—Priority of
                                                      Payments—Interest Proceeds," representing Interest
                                                      Proceeds that would otherwise be used to make payments
                                                      on the Preference Shares and pay certain subordinated
                                                      expenses of the Issuer, will be deposited instead into the
                                                      Collection Account as Principal Proceeds to the extent
                                                      necessary to cause the Retention Overcollateralization Test
                                                      to be satisfied as of that Determination Date after
                                                      application of Principal Proceeds as described under clause
                                                      (1) under "Description of the Securities—Priority of
                                                      Payments—Principal Proceeds."

  Mandatory Redemption of the Notes
  Upon Rating Confirmation Failure .......... No later than 10 Business Days after the Ramp-Up
                                              Completion Date, the Issuer shall (a) provide certain
                                              information to S&P and Moody's as required by the
                                              Indenture and described herein and (b) notify each of the
                                              Rating Agencies in writing of the occurrence of the Ramp-
                                              Up Completion Date (each, a "Ramp-Up Notice") and
                                              request in writing that each of S&P and Moody's confirm in
                                              writing within 25 days of delivery of such Ramp-Up Notice
                                              that it has not reduced or withdrawn the ratings (including
                                              any private or confidential ratings) assigned by it on the
                                              Closing Date to the Notes; provided, however, that the
                                              Issuer shall not be required to request a Rating
                                              Confirmation from Moody's if, as of the Ramp-Up
                                              Completion Date Moody's has received an accountants'
                                              certificate confirming (i) the Issuer is in compliance with
                                              each of the Collateral Quality Tests, the Coverage Tests
                                              and the Concentration Limitations and (ii) the
                                              Overcollateralization Ratio Numerator of the Collateral
                                              Obligations that the Issuer owns or has committed to
                                              purchase is at least equal to U.S.$992,377,774. If the
                                              Issuer is unable to obtain a requested Rating Confirmation
                                              from S&P or, if required, Moody's with respect to any Class
                                              of Notes on or prior to the date 25 days after the delivery of
                                              the Ramp-Up Notice, a "Rating Confirmation Failure" will
                                              be deemed to have occurred and shall thereafter be
                                              deemed to be continuing until the first date thereafter on
                                              which the Trustee shall have received evidence of
                                              confirmation of the Initial Ratings, on which date it shall be
                                              deemed to have been cured. If a Rating Confirmation
                                              Failure is continuing, then, notwithstanding anything herein
                                              to the contrary, all Interest Proceeds remaining after
                                              payment of amounts referred to in clauses (1) through (16)
                                              of "Description of the Securities—Priority of Payments—
                                              Interest Proceeds" will be used to pay principal of the Class



                                                        21
                                                                                                005892
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 130 of 331 PageID 8700


                                                  A Notes, the Class B Notes, the Class C Notes, the Class D
                                                  Notes and the Class E Notes in the Note Payment
                                                  Sequence on the next Payment Date and each Payment
                                                  Date thereafter until the Initial Ratings are confirmed. If
                                                  necessary, after the foregoing payments are made out of
                                                  Interest Proceeds, Principal Proceeds in accordance with
                                                  clause (10) under "Description of the Securities—Priority of
                                                  Payments—Principal Proceeds" will be used to pay
                                                  principal of each Class of the Notes sequentially in order of
                                                  their priority on each Payment Date until the Initial Ratings
                                                  are confirmed.       See "Description of the Securities—
                                                  Mandatory Redemption of the Notes—Mandatory
                                                  Redemption of the Notes Upon Rating Confirmation
                                                  Failure."

  Non-Call Period ......................................... The period from the Closing Date to but not including the
                                                            Payment Date in November 2009 (the "Non-Call Period").

  Optional Redemption................................ Upon the occurrence of a Tax Event, or at any time after
                                                      the Non-Call Period, the applicable Required Redemption
                                                      Percentage may require the Issuer or Co-Issuers, as
                                                      applicable, to redeem the Notes, in whole but not in part,
                                                      from Principal Proceeds and all other funds available for
                                                      that purpose in the Collection Account, the Payment
                                                      Account, the Closing Date Expense Account, the Revolving
                                                      Reserve Account and the Delayed Drawdown Reserve
                                                      Account in accordance with the optional redemption
                                                      procedures described under "Description of the
                                                      Securities—Optional Redemption."

                                                  Notes to be redeemed shall, on the Redemption Date,
                                                  become payable at their Redemption Price. From and after
                                                  the Redemption Date the redeemed Notes will cease to
                                                  bear interest.

                                                  The redemption price payable in connection with the
                                                  Optional Redemption of any Class of Notes will be the sum
                                                  of:

                                                  (i)     the outstanding principal amount of the Note being
                                                          redeemed; plus

                                                  (ii)    accrued interest on the Note (including any
                                                          Defaulted Interest and interest on Defaulted
                                                          Interest); plus

                                                  (iii)   in the case of any Deferred Interest Note, the
                                                          applicable Deferred Interest on the Note; plus

                                                  (iv)    any unpaid Extension Bonus Payment in respect of
                                                          the Note; plus

                                                  (v)    with respect to the Class A Notes, any applicable
                                                         Redemption Premium.
                                                  The redemption price payable in connection with the
                                                  Optional Redemption of the Preference Shares will be (i) at
                                                  the direction of a Majority of the Preference Shares, the



                                                          22
                                                                                                   005893
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 131 of 331 PageID 8701


                                                      entire remaining amount of available funds after all prior
                                                      applications or (ii) as specified by the unanimous direction
                                                      of the Holders of the Preference Shares, in each case, as
                                                      described under "Description of the Securities—Optional
                                                      Redemption."

                                                      In addition, any Class of Notes may be redeemed in whole,
                                                      but not in part, on any Payment Date after the Non-Call
                                                      Period from Refinancing Proceeds obtained from a loan or
                                                      the issuance of a replacement class of notes, subject to the
                                                      written consent of a Majority of the Preference Shares
                                                      (voting as a single class) and to the extent and subject to
                                                      the restrictions and conditions described herein and set
                                                      forth in the Indenture.

  Special Redemption.................................. The Notes will be subject to redemption in whole or in part
                                                       by the Issuer or the Co-Issuers, as applicable, on Payment
                                                       Dates during the Replacement Period if the Servicer elects
                                                       (subject to the Servicing Agreement) to notify the Trustee
                                                       and each Rating Agency that it has been unable, for 45
                                                       consecutive Business Days, to identify additional Collateral
                                                       Obligations that are deemed appropriate by the Servicer in
                                                       its sole discretion and meet the Eligibility Criteria in
                                                       sufficient amounts to permit the use of all or a portion of the
                                                       funds then in the Collection Account available to purchase
                                                       additional Collateral Obligations (a "Special Redemption").
                                                       On the first Payment Date following the Due Period for
                                                       which such notice is effective (a "Special Redemption
                                                       Date"), the funds in the Collection Account or the Payment
                                                       Account representing Principal Proceeds which cannot be
                                                       used to purchase additional Collateral Obligations (the
                                                       "Special Redemption Amount") will be available to be
                                                       applied in accordance with the Priority of Payments. See
                                                       "Description of the Securities—Special Redemption of the
                                                       Notes If the Servicer Does Not Identify Replacement
                                                       Collateral Obligations as Contemplated by the Indenture."

  Additional Issuance of Preference
  Shares ........................................................ At any time during the Replacement Period, the Issuer may
                                                                  issue and sell additional Preference Shares and use the net
                                                                  proceeds to purchase additional Collateral Obligations if the
                                                                  conditions for such additional issuance described under
                                                                  "Description of the Securities—Additional Issuance of
                                                                  Preference Shares" are met. Any amendment to the
                                                                  Indenture, the Preference Share Documents or any other
                                                                  related documents required to provide for or facilitate such
                                                                  additional issuance of Preference Shares will not require
                                                                  the consent of the Holders of Securities.

  The Offering .............................................. The Senior Notes are initially being offered (i) in reliance on
                                                              Regulation S under the Securities Act ("Regulation S") to
                                                              non-U.S. Persons in offshore transactions ("Offshore
                                                              Transactions") as such term is defined in Regulation S and
                                                              (ii) to purchasers that are U.S. persons ("U.S. Persons")
                                                              as such term is defined in Regulation S, that are
                                                              (I) Qualified Institutional Buyers (as defined in Rule 144A)



                                                               23
                                                                                                           005894
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 132 of 331 PageID 8702


                                                    (each, a "Qualified Institutional Buyer") and (II) Qualified
                                                    Purchasers. Subsequent transferees of the Senior Notes
                                                    must be (i) non-U.S. Persons that purchase the Senior
                                                    Notes in Offshore Transactions or (ii)(a) Qualified
                                                    Institutional Buyers and (b) Qualified Purchasers. The
                                                    Class E Notes and the Preference Shares are initially
                                                    offered and may be subsequently transferred only to
                                                    purchasers that are (i) Qualified Institutional Buyers (or,
                                                    solely with respect to the initial offering to certain Holders
                                                    purchasing Class E Notes on the Closing Date, to an
                                                    institutional Accredited Investor (as defined in clauses (1),
                                                    (2), (3) or (7) of Rule 501(a) under Regulation D under the
                                                    Securities Act) (each, an "Institutional Accredited
                                                    Investor")) and (ii) Qualified Purchasers. See "Plan of
                                                    Distribution" and "Transfer Restrictions."

  Form, Registration and Transfer of the
  Senior Notes ............................................. Except as provided herein, the Senior Notes sold in reliance
                                                             on the exemption from registration provided by Rule 144A
                                                             and Qualified Purchasers will be represented by one or
                                                             more permanent global notes in definitive, fully registered
                                                             form without interest coupons (each, a "Rule 144A Global
                                                             Note") deposited with the Trustee as custodian for, and
                                                             registered in the name of, a nominee of the Depository.
                                                             The Depository will credit the account of each of its
                                                             participants with the principal amount of the Senior Notes
                                                             being purchased by or through the participant. Beneficial
                                                             interests in a Rule 144A Global Note will be shown on, and
                                                             transfers thereof will be effected only through, records
                                                             maintained by the Depository and its direct and indirect
                                                             participants. See "Description of the Securities—Form,
                                                             Denomination, Registration and Transfer of the Senior
                                                             Notes."

                                                    Except as provided herein, the Senior Notes sold in
                                                    Offshore Transactions to non-U.S. Persons in reliance on
                                                    Regulation S will be represented by one or more permanent
                                                    global notes in definitive, fully registered form without
                                                    interest coupons (each, a "Regulation S Global Note,"
                                                    and, together with the Rule 144A Global Notes, the "Global
                                                    Notes") which will be deposited with the Trustee as
                                                    custodian for, and registered in the name of, a nominee of
                                                    the Depository for the respective accounts of the beneficial
                                                    owners at Euroclear or Clearstream. Beneficial interests in
                                                    a Regulation S Global Note may be held only through
                                                    Euroclear or Clearstream at any time.

                                                    Except in the limited circumstances described herein,
                                                    certificated Senior Notes will not be issued in exchange for
                                                    beneficial interests in Global Notes. See "Settlement and
                                                    Clearing."

                                                    Transfers of interests in the Senior Notes are subject to
                                                    certain restrictions and must be made in accordance with
                                                    the procedures and requirements set forth in the Indenture.



                                                           24
                                                                                                      005895
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 133 of 331 PageID 8703


                                                         See "Description of the Securities—Form, Denomination,
                                                         Registration and Transfer of the Senior Notes" and
                                                         "Transfer Restrictions." Each purchaser of Senior Notes in
                                                         making its purchase will be required to make, or will be
                                                         deemed to have made, as the case may be, certain
                                                         acknowledgments, representations and agreements. See
                                                         "Transfer Restrictions."

  Form, Registration and Transfers of
  the Class E Notes ..................................... The Class E Notes will be issued in the form of one or more
                                                          certificated Class E Notes in definitive, fully registered form,
                                                          registered in the name of the owner thereof (the
                                                          "Certificated Class E Notes").

                                                         Transfers of the Class E Notes are subject to certain
                                                         restrictions and must be made in accordance with the
                                                         procedures and requirements set forth in the Indenture.
                                                         See "Description of the Securities—Form, Denomination,
                                                         Registration and Transfer of the Class E Notes" and
                                                         "Transfer Restrictions." Each purchaser of Class E Notes in
                                                         making its purchase will be required to make certain
                                                         acknowledgments, representations and agreements. See
                                                         "Transfer Restrictions" for more details.

  Form, Registration and Transfers of
  the Preference Shares.............................. The Preference Shares will be issued in the form of one or
                                                      more certificated Preference Shares in definitive, fully
                                                      registered form, registered in the name of the owner thereof
                                                      (the "Certificated Preference Shares").

                                                         Transfers of the Preference Shares are subject to certain
                                                         restrictions and must be made in accordance with the
                                                         procedures and requirements set forth in the Preference
                                                         Share Documents. See "Description of the Securities—
                                                         Form, Denomination, Registration and Transfer of the
                                                         Preference Shares" and "Transfer Restrictions." Each
                                                         purchaser of Preference Shares in making its purchase will
                                                         be required to make certain acknowledgments,
                                                         representations and agreements.          See "Transfer
                                                         Restrictions" for more details.

  Ratings ........................................................... It is a condition of the issuance of the Securities that each
                                                                      Class of Notes be rated at least as indicated in the table under
                                                                      "––Principal Terms of the Securities" on the Closing Date.

                                                         No rating of the Preference Shares has been sought or
                                                         obtained in connection with the issuance thereof.

                                                         Each of the above ratings assumes that no Maturity
                                                         Extension occurs after the Closing Date.

                                                         A credit rating is not a recommendation to buy, sell or hold
                                                         securities and may be subject to revision or withdrawal at any
                                                         time by the assigning Rating Agency. See "Risk Factors—
                                                         Relating to the Securities—Future Ratings of the Notes Are




                                                                  25
                                                                                                                 005896
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 134 of 331 PageID 8704


                                                      Not Assured and Limited in Scope; the Preference Shares are
                                                      Not Rated."

  Listing ........................................................ Application has been made for the Senior Notes to be
                                                                   admitted to the Official List of the ISE and trading on its
                                                                   regulated market. There can be no assurance that such
                                                                   admission will be granted or maintained. See "Listing and
                                                                   General Information." The issuance and settlement of the
                                                                   Senior Notes on the Closing Date will not be conditioned on
                                                                   the listing of the Senior Notes on the ISE. Furthermore, the
                                                                   Co-Issuers will not be required to maintain a listing on a
                                                                   stock exchange in the European Union if compliance with
                                                                   requirements of the European Commission on a member
                                                                   state becomes burdensome in the sole judgment of the
                                                                   Servicer. In addition, there is currently no market for the
                                                                   Senior Notes and there can be no assurance that a market
                                                                   will develop.

  Governing Law.......................................... The terms and conditions of the Preference Shares (as set
                                                          forth in the Issuer Charter and the Resolutions) will be
                                                          governed by, and construed in accordance with, the law of
                                                          the Cayman Islands.          The Notes, Indenture, any
                                                          supplemental indenture, the Servicing Agreement, the
                                                          Collateral Administration Agreement, the Preference Shares
                                                          Paying Agency Agreement, the Securities Account Control
                                                          Agreement and any Hedge Agreements will be governed
                                                          by, and construed in accordance with, the law of the State
                                                          of New York.

  Tax Status ................................................. See "Income Tax Considerations."

  Certain ERISA Considerations................ See "Certain                ERISA      Considerations"       and    "Transfer
                                               Restrictions."




                                                              26
                                                                                                           005897
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 135 of 331 PageID 8705

                                                 RISK FACTORS
            An investment in the Securities involves certain risks. Prospective investors should carefully
  consider the following factors, in addition to the matters set forth elsewhere in this Offering Memorandum,
  prior to investing in any Class of Securities.

  Investor Suitability

          An investment in the Securities will not be appropriate or suitable for all investors. Structured
  investment products, like the Securities, are complex instruments, and typically involve a high degree of
  risk and are intended for sale only to sophisticated investors who are capable of understanding and
  assuming the risks involved. Any investor purchasing Securities should conduct its own investigation and
  analysis of an investment in the Securities and consult with its own professional advisors as to the risks
  involved in making such investment.

  General; Priorities of Securities

           The Issuer intends to acquire securities and other financial assets with certain risk characteristics
  as provided in the Indenture and the Servicing Agreement. See "Security for the Notes." There can be
  no assurance that the Issuer will be successful in achieving its objectives to ensure that investors receive
  their initial investments under the Securities and that they receive a return (and avoid any losses,
  including total losses) on their investment in the Securities. Prospective investors are therefore advised
  to review this entire Offering Memorandum carefully and should consider, among other things, the
  following risk factors (along with, among other things, the inherent risks of investment activities) before
  deciding whether to invest in the Securities.

          Except as is otherwise stated below, the risk factors are generally applicable to all the Securities,
  although the degree of risk associated with each Class of Securities may vary. In particular, the priorities
  of payment of the Notes are generally in the order of their alphabetic designation from the Class A Notes
  (the highest priority) to the Class E Notes (the lowest priority), the priorities of payment of the Notes are
  higher than priorities of payment of the Preference Shares except with respect to the amount, if any,
  required for payment of Class II Preference Share Special Payments.

  Relating to the Securities

          The Securities Will Have Limited Liquidity

            There is currently no market for the Securities. There can be no assurance that a secondary
  market for any Class of Securities will develop, or if a secondary market does develop, that it will provide
  the Holders of the applicable Class of Securities with liquidity of investment or that it will continue for the
  life of such Class of Securities. In addition, each Class of Securities is subject to certain transfer
  restrictions and can only be transferred to certain transferees as described under "Transfer Restrictions."
  The restrictions on the transfer of the Securities may further limit their liquidity. The Securities are
  designed for long-term investors and should not be considered a vehicle for short-term trading purposes.
  Consequently, an investor in the Securities must be prepared to bear the risk of holding such Securities
  until their Stated Maturity or, in the case of the Preference Shares, the Scheduled Preference Shares
  Redemption Date. To the extent that any secondary market exists for the Securities in the future, the
  price (if any) at which Securities may be sold could be at a discount, which in some cases may be
  substantial, from the principal amount of the Securities. To the extent any market exists for the Securities
  in the future, significant delays could occur in the actual sale of Securities. In addition, the Securities will
  not be registered under the Securities Act or any state securities laws, and the Co-Issuers have no plans,
  and are under no obligation, to register the Securities under the Securities Act. Application has been
  made for the Senior Notes to be admitted to the Official List of the ISE and trading on its regulated
  market. There can be no assurance that any such admission will be granted or maintained.




                                                        27
                                                                                               005898
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 136 of 331 PageID 8706

          The Subordination of the Class B Notes, the Class C Notes, the Class D Notes, the Class E
          Notes and the Preference Shares Will Affect Their Right to Payment in Relation to the More
          Senior Securities

          The Class B Notes are subordinated in right of payment of interest and principal to the Class A
  Notes in the manner and to the extent described in this Offering Memorandum. Payments of interest on
  the Class B Notes will not be made until due and unpaid interest on the Class A Notes and certain other
  amounts (including certain servicing fees payable to the Servicer, certain hedging termination payments
  and certain administrative fees and expenses) have been paid. No payments of principal of the Class B
  Notes will be made until principal of and due and unpaid interest on the Class A Notes and certain other
  amounts have been paid in full.

           The Class C Notes are subordinated in right of payment of interest and principal to the Class A
  Notes and the Class B Notes in the manner and to the extent described in this Offering Memorandum.
  Payments of interest on the Class C Notes will not be made until due and unpaid interest on the Class A
  Notes and the Class B Notes and certain other amounts (including certain servicing fees payable to the
  Servicer, certain hedging termination payments and certain administrative fees and expenses) have been
  paid. No payments of principal of the Class C Notes will be made until principal of and due and unpaid
  interest on the Class A Notes and the Class B Notes and certain other amounts have been paid in full,
  except in connection with the payment of any Class C Deferred Interest.

           The Class D Notes are subordinated in right of payment of interest and principal to the Class A
  Notes, the Class B Notes and the Class C Notes in the manner and to the extent described in this
  Offering Memorandum. Payments of interest on the Class D Notes will not be made until due and unpaid
  interest on the Class A Notes, the Class B Notes and the Class C Notes and certain other amounts
  (including certain servicing fees payable to the Servicer, certain hedging termination payments and
  certain administrative fees and expenses) have been paid. No payments of principal of the Class D
  Notes will be made until principal of and due and unpaid interest on the Class A Notes, the Class B Notes
  and the Class C Notes and certain other amounts have been paid in full, except in connection with the
  payment of any Class D Deferred Interest.

           The Class E Notes are subordinated in right of payment of interest and principal to the Class A
  Notes, the Class B Notes, the Class C Notes and the Class D Notes in the manner and to the extent
  described in this Offering Memorandum. Payments of interest on the Class E Notes will not be made until
  due and unpaid interest on the Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes
  and certain other amounts (including certain servicing fees payable to the Servicer, certain hedging
  termination payments and certain administrative fees and expenses) have been paid. No payments of
  principal of the Class E Notes will be made until principal of and due and unpaid interest on the Class A
  Notes, the Class B Notes, the Class C Notes, the Class D Notes and certain other amounts have been
  paid in full, except in connection with the payment of any Class E Deferred Interest and the use of Interest
  Proceeds to pay principal of the Class E Notes on any Payment Date to the extent necessary to satisfy
  the Class E Coverage Tests.

           No payments will be made out of Interest Proceeds on the Preference Shares on any Payment
  Date (other than, as and to the extent described herein, the Class II Preference Share Special
  Payments), until due and unpaid interest on the Notes (including any Deferred Interest) and certain
  amounts (including certain amounts due under any Hedge Agreements, certain servicing fees payable to
  the Servicer, certain hedging termination payments and certain administrative fees and expenses) have
  been paid on the Payment Date in accordance with the Priority of Payments. No payments will be made
  out of Principal Proceeds on the Preference Shares (other than, as and to the extent described herein,
  the Class II Preference Share Special Payments) until principal of each Class of Notes and certain other
  amounts payable out of Principal Proceeds on each Payment Date have been paid in full. In addition, the
  Preference Shares will not be redeemed until each Class of Notes and certain other amounts have been
  paid in full.

          In addition, the Co-Issuers will have only nominal equity capitalization in the form of Issuer
  Ordinary Shares. Consequently, to the extent that any losses are suffered by any of the Holders of any



                                                      28
                                                                                            005899
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 137 of 331 PageID 8707

  Securities, the losses will be borne first by the Holders of the Preference Shares, and then by the Holders
  of each Class of Notes, sequentially in inverse order of their alphabetic designations.

          See "Description of the Securities."

          Interest Will Be Deferred on Deferred Interest Notes if There Are Insufficient Funds under the
          Priority of Payments for Payment of Interest

           So long as any Class A Notes or Class B Notes are Outstanding, any interest due and accrued
  on the Class C Notes that remains unpaid on any Payment Date because insufficient funds are available
  to pay it in accordance with the Priority of Payments will be added to the Aggregate Outstanding Amount
  of the Class C Notes as Class C Deferred Interest and failure to pay that interest on the Payment Date
  when it originally became due will not be an Event of Default. Class C Deferred Interest will then be
  payable on subsequent Payment Dates in accordance with the Priority of Payments, pursuant to which it
  will remain subordinated to the payment of interest on the Class A Notes and the Class B Notes in the
  application of Interest Proceeds.

           So long as any Class A Notes, Class B Notes or Class C Notes are Outstanding, any interest due
  and accrued on the Class D Notes that remains unpaid on any Payment Date because insufficient funds
  are available to pay it in accordance with the Priority of Payments will be added to the Aggregate
  Outstanding Amount of the Class D Notes as Class D Deferred Interest and failure to pay that interest on
  the Payment Date when it originally became due will not be an Event of Default. Class D Deferred
  Interest will then be payable on subsequent Payment Dates in accordance with the Priority of Payments,
  pursuant to which it will remain subordinated to the payment of interest on the Class A Notes, Class B
  Notes and the Class C Notes in the application of Interest Proceeds.

           So long as any Class A Notes, Class B Notes, Class C Notes or Class D Notes are Outstanding,
  any interest due and accrued on the Class E Notes that remains unpaid on any Payment Date because
  insufficient funds are available to pay it in accordance with the Priority of Payments will be added to the
  Aggregate Outstanding Amount of the Class E Notes as Class E Deferred Interest and failure to pay that
  interest on the Payment Date when it originally became due will not be an Event of Default. Class E
  Deferred Interest will then be payable on subsequent Payment Dates in accordance with the Priority of
  Payments, pursuant to which it will remain subordinated to the payment of interest on the Class A Notes,
  Class B Notes, the Class C Notes and the Class D Notes in the application of Interest Proceeds.

          Interest Proceeds May Be Retained in Priority to any Payments to Holders of Preference Shares

           During the Replacement Period, if the Retention Overcollateralization Test is not met on any
  Determination Date, a portion of the Interest Proceeds that might otherwise have been paid to the
  Holders of the Preference Shares on the related Payment Date will instead be deposited into the
  Collection Account as Principal Proceeds, as described under clause (19) under "Description of the
  Securities—Priority of Payments—Interest Proceeds."

          The Controlling Class Will Control Many Rights under the Indenture; However, Some Rights of
          the Controlling Class to Sell the Collateral in Connection with an Event of Default Are Limited

           Under the Indenture, many rights of the Holders of the Notes will be controlled by a Majority of the
  Controlling Class. Remedies pursued by the Holders of the Controlling Class upon an Event of Default
  could be adverse to the interests of the Holders of Securities subordinated to the Controlling Class. After
  any realization on the Collateral, proceeds will be allocated in accordance with the Priority of Payments
  pursuant to which the Notes and certain other amounts owing by the Co-Issuers will be paid in full before
  any allocation to the Preference Shares (except, as and to the extent described herein, the Class II
  Preference Share Special Payments), and each Class of Notes (along with certain other amounts owing
  by the Co-Issuers) will be paid sequentially in alphabetic order until it is paid in full before any allocation is
  made to the next Class of Notes.

           The ability of the Controlling Class to direct the sale and liquidation of the Collateral is subject to
  certain limitations. As described under "Description of the Securities—The Indenture—Events of Default,"


                                                         29
                                                                                                 005900
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 138 of 331 PageID 8708

  if an Event of Default occurs and is continuing, the Trustee must retain the Collateral intact and collect all
  payments in respect of the Collateral and continue making payments in accordance with the Priority of
  Payments and in accordance with the Indenture unless either (A) the Trustee, in consultation with the
  Servicer, determines that the anticipated net proceeds of a sale or liquidation of the Collateral would be
  sufficient to discharge in full the amounts then due and unpaid on the Notes for principal and interest
  (including Defaulted Interest and Deferred Interest and any interest on the Defaulted Interest and
  Deferred Interest), all Administrative Expenses, all other amounts (if any) then payable to the Hedge
  Counterparty by the Issuer (including any applicable termination payments) net of all amounts then
  payable to the Issuer by the Hedge Counterparty and all other amounts then payable under clause (3)
  under "Description of the Securities—Priority of Payments—Interest Proceeds," and a Majority of the
  Controlling Class agrees with that determination or (B) the Holders of a Super Majority of each of the
  Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes direct,
  subject to the provisions of the Indenture, the sale and liquidation of the Collateral.

          Net Proceeds Less Than Aggregate Amount of the Securities

          It is anticipated that the proceeds received by the Issuer on the Closing Date from the issuance of
  the Securities, net of certain fees and expenses, will be less than the aggregate principal amount of the
  Securities. Consequently, it is anticipated that on the Closing Date the Collateral will be insufficient to
  repay the full principal amount of the Securities in the event an Event of Default were to occur under the
  Indenture on or shortly after the Closing Date.

           In addition, during the lifetime of the transaction, except as described herein, excess interest will
  be distributed as dividends to the Holders of the Preference Shares, rather than being used to purchase
  additional Collateral Obligations. Therefore, it is highly likely that after payments of the Notes and the
  other amounts payable prior to the Preference Shares under the Priority of Payments, Principal Proceeds
  will be insufficient to return the initial investment made in the Preference Shares. Therefore, Holders of
  Preference Shares must rely on distributions of excess interest proceeds to achieve their expected return.

          The Issuer is Highly Leveraged, which Increases Risks to Investors

           The Issuer will be substantially leveraged. The use of leverage in acquiring assets is a
  speculative technique which increases the risk to holders of the Securities, particularly holders of the
  subordinated Securities. In certain scenarios, the Notes may not be paid in full and the Preference
  Shares may be subject to up to 100% loss of invested capital. The leverage provided to the Issuer by the
  issuance of the Securities will result in interest expense and other costs incurred in connection with the
  borrowings that may not be covered by the net interest income, dividends and other cash flow in respect
  of the Collateral Obligations. The use of leverage generally magnifies the Issuer's risk of loss, particularly
  for the more subordinate Classes of Notes and the Preference Shares. The Preference Shares represent
  the most junior Securities in a highly leveraged capital structure. As a result, any deterioration in
  performance of the Collateral, including defaults and losses, a reduction of realized yield or other factors,
  will be borne first by holders of the Preference Shares. In addition, the use of leverage can magnify the
  effects on the Preference Shares of a deterioration in the performance of the Collateral. In certain
  circumstances, such as in connection with the exercise of remedies following an Event of Default, the
  Controlling Class may require the Issuer to dispose of some or all of the Collateral Obligations under
  unfavorable market conditions, thus causing the Issuer to recognize a loss that might not otherwise have
  occurred. In certain circumstances, the Controlling Class are entitled to direct the sales of Collateral
  Obligations and may be expected to do so in their own interest, rather than in the interests of the more
  subordinate Classes of Securities.

          Each of the Co-Issuers Is Recently Formed, Has No Significant Operating History, Has No
          Material Assets Other than the Collateral and Is Limited in Its Permitted Activities

           Each of the Issuer and the Co-Issuer is a recently formed entity and has no significant operating
  history, other than, with respect to the Issuer, in connection with the acquisition of the Collateral
  Obligations during the period up to the Ramp-Up Completion Date. Accordingly, neither the Issuer nor
  the Co-Issuer has a performance history for prospective investors to consider. The performance of other
  CDO vehicles serviced or advised by the Servicer should not be relied upon as an indication or prediction


                                                       30
                                                                                              005901
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 139 of 331 PageID 8709

  of the performance of the Issuer. Such other CDO vehicles may have significantly different
  characteristics, including structures, composition of the collateral pool, objectives, management personnel
  and terms when compared to the Issuer and the Co-Issuer. See "Risk Factors—Relating to the
  Securities—Performance History of the Servicer May Not Be Indicative of Future Results."

           Neither the Issuer nor the Co-Issuer will have any material assets other than, with respect to the
  Issuer, the Collateral. The Indenture provides that the Issuer is not permitted to engage in any business
  activity other than the issuance of the Notes, the Preference Shares and the Issuer Ordinary Shares, the
  acquisition and disposition of Collateral Obligations, certain activities conducted in connection with the
  payment of amounts in respect of the Securities and the servicing of the Collateral, and other activities
  incidental or related to the foregoing and that the Co-Issuer is not permitted to engage in any business
  activity other than the co-issuance and sale of the Senior Notes, the issuance of its share capital, and
  other activities incidental or related to the foregoing. Income derived from the Collateral will be the
  Issuer's principal source of cash.

          The Securities Are Not Registered Under the Securities Act and the Issuer Is Not Registered
          under the Investment Company Act

           The Issuer has not registered the Securities under the Securities Act and the Issuer is not
  registered under the Investment Company Act, in each case in reliance upon applicable exemptions to
  registration under the Securities Act and the Investment Company Act. The Issuer does not expect to
  register the Securities under the Securities Act nor become registered under the Investment Company
  Act at any time in the foreseeable future. As such, investors should be aware that the Issuer and the
  Securities are not subject to many of the regulatory protections and oversight applicable to securities that
  are registered under the Securities Act or applicable to registered investment companies.

          The Notes May Become Subject to Emerging Requirements of the European Union

            As part of the harmonization of securities markets in Europe, the European Commission has
  adopted a directive known as the Transparency Directive (which must be implemented by Member States
  in 2007) that, among other things, imposes continuing financial reporting obligations on issuers that have
  certain types of securities admitted to trading on an E.U. regulated market. In addition, the Market Abuse
  Directive harmonizes the rules on insider trading and market manipulation in respect of securities
  admitted to trading on an E.U. regulated market and requires issuers of such securities to disclose any
  non public, price sensitive information as soon as possible, subject to certain limited exemptions. The
  listing of Notes on the Irish Stock Exchange would subject the Issuer to regulation under these directives,
  although the requirements applicable to the Issuer are not yet fully clarified. Neither the Indenture nor the
  Preference Shares Paying Agency Agreement will require the Issuer to maintain a listing for any Class of
  Securities on an E.U. stock exchange if compliance with these directives (or other requirements adopted
  by the European Commission or a relevant Member State) becomes burdensome in the sole judgment of
  the Servicer.

          The Notes Are Limited Recourse Debt Obligations; Investors Must Rely on Available Collections
          from the Collateral and Will Have No Other Source for Payment

           The Class A Notes, the Class B Notes, the Class C Notes and the Class D Notes are limited
  recourse debt obligations of the Issuer and non-recourse obligations of the Co-Issuer and the Class E
  Notes are limited recourse debt obligations of the Issuer. The Securities are payable solely from the
  Collateral pledged by the Issuer to secure the Notes. None of the security holders, members, officers,
  directors, partners, or incorporators of the Issuer, the Co-Issuer, the Servicer, the Initial Purchaser, the
  Trustee, the Preference Shares Paying Agent, the Collateral Administrator, the Administrator, the Share
  Registrar, the Share Trustee, any of their respective affiliates, or any other person will be obligated to
  make payments on the Notes. The Issuer's ability to make interest payments and principal repayments
  on the Notes will be constrained by the terms of the Indenture. Holders of the Notes must rely solely on
  collections received on the Collateral pledged to secure the Notes and for the payment of interest and
  principal on the Notes, and there can be no assurance that those collections will be sufficient to pay all
  amounts due on the Notes. If distributions on the Collateral are insufficient to make payments on the
  Notes, no other assets will be available for payment of the deficiency and, following liquidation of all of the


                                                        31
                                                                                               005902
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 140 of 331 PageID 8710

  Collateral, the Co-Issuers will not have any obligation to pay any deficiency, which shall be extinguished
  and shall not revive.

          The Preference Shares are not Secured Obligations; Investors Must Rely on Available
          Collections from the Collateral and Will Have No Other Source for Payment

           The Preference Shares will be part of the issued share capital of the Issuer. The Preference
  Shares are equity in the Issuer and are not secured by the Collateral Obligations or other Collateral
  securing the Notes. As such, the Holders of Preference Shares will rank behind all creditors, whether
  secured or unsecured and known or unknown, of the Issuer, including, without limitation, the Holders of
  the Notes and any Hedge Counterparties (other than, to the extent described under the "Description of
  the Securities—Priority of Payments," the Holders of the Class II Preference Shares with respect to the
  Class II Preference Share Special Payments). Except with respect to the obligations of the Issuer to pay
  the amounts described under the "Description of the Securities—Priority of Payments—Interest
  Proceeds" and "—Principal Proceeds," the Issuer does not, however, expect to have any creditors though
  there can be no assurance that this will be the case. In addition, the Issuer is also subject to limitations
  with respect to the business that it may undertake. See "The Co-Issuers—Business." Payments in
  respect of the Preference Shares are subject to certain requirements imposed by Cayman Islands law.
  Any amounts paid by the Preference Shares Paying Agent as dividends on the Preference Shares will be
  payable only if the Issuer has sufficient distributable profits and/or balance in the Issuer's share premium
  account. In addition, dividends and the final payment upon redemption of the Preference Shares will be
  payable only to the extent that the Issuer is and will remain solvent after such dividends or redemption
  payment is paid. Under Cayman Islands law, a company is generally deemed to be solvent if it is able to
  pay its debts as they come due.

           The Issuer's obligation to pay dividends or to make other distributions to the Holders of the
  Preference Shares will therefore not be a secured obligation of the Issuer and such Holders will not be
  entitled to the benefits of the Indenture, nor will the Trustee have any obligation to act on behalf of the
  Holders of Preference Shares. With the exception of the Class II Preference Share Special Payments,
  Holders of the Preference Shares will only be entitled to receive amounts available for payment of
  dividends or other distributions after payment of all amounts payable on each Class of Notes and certain
  other amounts in accordance with the Priority of Payments and only to the extent of distributable profits of
  the Issuer and/or any balance in the Issuer's share premium account and (in each case) only to the extent
  that the Issuer is and will remain solvent following such distributions.

           To the extent the requirements under Cayman Islands law described in the preceding paragraphs
  are not met, amounts otherwise payable to the Holders of the Preference Shares (with the exception of
  the Class II Preference Share Special Payments) will be retained in the Preference Shares Distribution
  Account until, in the case of dividends, the next succeeding Payment Date on which the Issuer notifies
  the Preference Shares Paying Agent such requirements are met and, in the case of any payment on
  redemption of the Preference Shares, the next succeeding Business Day on which the Issuer notifies the
  Preference Shares Paying Agent such requirements are met. Amounts on deposit in the Preference
  Shares Distribution Account will not be available to pay amounts due to the Holders of the Notes, the
  Trustee, the Collateral Administrator, the Servicer, any Hedge Counterparty or any other creditor of the
  Issuer whose claim is limited in recourse to the Collateral. However, amounts on deposit in the
  Preference Shares Distribution Account may be subject to the claims of creditors of the Issuer that have
  not contractually limited their recourse to the Collateral. The Indenture and the Preference Share
  Documents will limit the Issuer's activities to the issuance and sale of the Securities, the acquisition and
  disposition of the Collateral Obligations and Eligible Investments and the other activities related to the
  issuance and sale of the Securities described under the "The Co-Issuers." The Issuer therefore does not
  expect to have any significant full recourse liabilities that would be payable out of amounts on deposit in
  the Preference Shares Distribution Account.

          The Issuer May Distribute Eligible Equity Securities to the Holders of the Preference Shares in
          Lieu of Cash

          The Servicer, on behalf of the Issuer, may direct the Trustee to distribute Eligible Equity
  Securities, in lieu of a distribution of Interest Proceeds, in whole or in part, to the Holders of the


                                                      32
                                                                                            005903
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 141 of 331 PageID 8711

  Preference Shares who consent to such distribution with respect to any applicable Payment Date to the
  extent that the Market Value of such Eligible Equity Securities, determined by the Servicer as of the
  relevant Market Value Determination Date, is equal to or lower than the aggregate amount of Interest
  Proceeds that would otherwise be distributed to such Consenting Holders of the Preference Shares on
  the relevant Payment Date. The Market Value of any Eligible Equity Securities is subject to fluctuations
  and may increase or decrease following any distribution of such Eligible Equity Securities to the
  Consenting Holders of the Preference Shares, which, in certain circumstances, may result in the
  Consenting Holders of the Preference Shares receiving overall a higher or lower internal rate of return
  compared with the internal rate of return received by the Holders of the Preference Shares who have not
  accepted any distribution of the Eligible Equity Securities.

          The Issuer May Not Be Able to Apply Available Funds to Acquire Appropriate Collateral

           The amount of Collateral Obligations purchased on the Closing Date, the amount and timing of
  the purchase of additional Collateral Obligations before the Ramp-Up Completion Date, and the
  subsequent application of Principal Proceeds, will affect the cash flows available to make payments on,
  and the return to the Holders of, the Securities. Reduced liquidity and relatively lower volumes of trading
  in certain Collateral Obligations, in addition to restrictions on acquisition represented by the Eligibility
  Criteria, could result in periods during which the Issuer is not able to fully utilize its available cash to
  acquire Collateral Obligations, and it is unlikely that the Issuer's available cash will be fully applied in
  Collateral Obligations at any time. The longer the period before application of cash or cash-equivalents to
  acquire Collateral Obligations and the larger the amount of such cash or cash equivalents, the greater the
  adverse impact may be on aggregate interest collected and distributed by the Issuer, thereby resulting in
  lower yield than could have been obtained if the net proceeds associated with the offering of the
  Securities and all Principal Proceeds were immediately and fully applied. The associated risk will be
  borne first by the Holders of the Preference Shares and second by the Holders of the Notes (beginning
  with the most subordinated Class of Notes). Although the Servicer may mitigate this risk to some degree
  during the Replacement Period by declaring a Special Redemption, the Servicer is not required to do so,
  and any Special Redemption may result in a lower yield on the Issuer's assets than could have been
  obtained if the net proceeds from the offering of the Securities and all Principal Proceeds were
  immediately and fully applied and no Special Redemption had taken place.

           Generally, Principal Proceeds (together with Interest Proceeds, but only to the extent used to pay
  for accrued interest on Collateral Obligations, and Sale Proceeds received on the Collateral Obligations)
  will be applied during the Replacement Period (and, Principal Proceeds constituting Unscheduled
  Principal Payments and Sale Proceeds from Credit Risk Obligations and Credit Improved Obligations,
  may be applied on any date after the Replacement Period, at the discretion of the Servicer) to purchase
  replacement Collateral Obligations or temporarily held in Eligible Investments pending purchase of
  replacement Collateral Obligations in accordance with the Priority of Payments. The earnings with
  respect to replacement Collateral Obligations will depend, among other factors, on interest rates available
  in the marketplace at the time and on the availability of Collateral Obligations acceptable to the Servicer
  that satisfy the criteria under "Security for the Notes—Eligibility Criteria." The need to satisfy the criteria
  and identify acceptable Collateral Obligations may require the purchase of replacement Collateral
  Obligations having lower yields than those initially acquired or require that Principal Proceeds be held
  temporarily in cash or Eligible Investments, which will reduce the yield earned by the Issuer. Further,
  issuers of Collateral Obligations may be more likely to exercise any rights they may have to redeem them
  when interest rates or spreads are declining. Any decrease in the yield on the Collateral Obligations will
  reduce the amounts available to make payments of principal and interest on the Notes and payments on
  the Preference Shares.

          The Issuer expects that, as of the Closing Date, it will have purchased (or entered into
  commitments to purchase) an Aggregate Principal Balance of the Collateral Obligations to be included in
  the anticipated portfolio equal to at least 90% of the Maximum Amount as of the Ramp-Up Completion
  Date. As such, on the Closing Date, the Issuer is expected to have unapplied proceeds. This will likely
  reduce the amount of Interest Proceeds that would otherwise be available to distribute to the holders of
  the Preference Shares, particularly on the first Payment Date. If the Issuer issues additional Preference
  Shares after the Closing Date, the Issuer would likely have unapplied proceeds of the offering, pending



                                                        33
                                                                                               005904
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 142 of 331 PageID 8712

  the purchase of additional Collateral Obligations. The extent to which cash balances remain unapplied will
  be subject to a variety of factors, including future market conditions and is difficult to predict.

          Valuation Information

          Neither the Issuer nor any other party will be required to provide periodic pricing or valuation
  information to investors.

          Changes in Tax Law Could Result in the Imposition of Withholding Taxes with Respect to
          Payments on the Securities, and the Issuer Will Not Gross-Up Payments to Holders

           Although no withholding tax is currently imposed by the United States or the Cayman Islands on
  payments on the Securities, there can be no assurance that, as a result of any change in any applicable
  law, treaty, rule, regulation, or interpretation thereof, the payments with respect to the Securities would
  not in the future become subject to withholding taxes. If any withholding tax is imposed on payments on
  any Securities, the Issuer will not "gross up" payments to their Holders.

          The Securities Are Subject to Substantial Transfer Restrictions

           The Securities have not been registered under the Securities Act, under any U.S. state securities
  or "Blue Sky" laws, or under the securities laws of any other jurisdiction and are being issued and sold in
  reliance upon exemptions from registration provided by those laws. No Securities may be sold or
  transferred unless: the sale or transfer is exempt from the registration requirements of the Securities Act
  (for example, in reliance on exemptions provided by Rule 144A or Regulation S) and applicable state
  securities laws; and the sale or transfer does not cause either of the Co-Issuers or the pool of Collateral
  to become subject to the registration requirements of the Investment Company Act. See "Transfer
  Restrictions" and "Certain ERISA Considerations."

          Non-Compliance with Restrictions on Ownership of the Securities and Acquisition or Disposition
          of Collateral Obligations under the Investment Company Act Could Adversely Affect the Issuer

          Neither of the Co-Issuers has registered with the United States Securities and Exchange
  Commission (the "SEC") as an investment company pursuant to the Investment Company Act in reliance
  on an exclusion from the definition of "investment company" under Section 3(c)(7) for companies
  organized under the laws of a jurisdiction other than the United States or any of its states whose investors
  residing in the United States are solely "qualified purchasers" (within the meaning given to such term in
  the Investment Company Act and related SEC regulations).

           The Issuer and the Co-Issuer may, at any time following the Closing Date, rely on exclusion from
  the definition of "investment company" under Rule 3a-7 in lieu of the exclusion under Section 3(c)(7) upon
  (a) receipt of an opinion of counsel from a nationally recognized law firm providing that neither the Issuer
  nor the Co-Issuer is required to register as an "investment company" under the Investment Company Act
  in reliance on such exclusion under Rule 3a-7 and (b) notice to the Holders of the Securities in
  accordance with the Indenture and the Preference Share Documents. In connection with this alternate
  reliance, the Indenture and the Preference Share Documents may be amended without the consent of
  any Holders to prevent the Issuer from becoming an "investment company" as defined in the Investment
  Company Act or to better assure compliance with the requirements of Rule 3a-7 and/or to remove
  transfer restrictions and other requirements relating to Section 3(c)(7). See "—The Servicer May Cause
  the Issuer to Amend the Indenture to Assure Compliance with Rule 3a-7 Without the Consent of the
  Holders of the Securities in a Manner that May Adversely Affect the Holders of Securities" below.

           No opinion or no-action position with respect to the registration of either of the Co-Issuers or the
  pool of Collateral under the Investment Company Act has been requested of, or received from, the SEC.
  If the SEC or a court of competent jurisdiction were to find that the Issuer or the Co-Issuer is required, but
  in violation of the Investment Company Act had failed, to register as an investment company, possible
  consequences include the following: (i) the SEC could apply to a district court to enjoin the violation; (ii)
  investors in the Issuer or the Co-Issuer could sue the Issuer or the Co-Issuer, as the case may be, and
  recover any damages caused by the violation; and (iii) any contract to which the Issuer or the Co-Issuer,


                                                       34
                                                                                              005905
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 143 of 331 PageID 8713

  as the case may be, is party whose performance involves a violation of the Investment Company Act
  would be unenforceable by any party to the contract unless a court were to find that under the
  circumstances enforcement would produce a more equitable result than non-enforcement and would not
  be inconsistent with the purposes of the Investment Company Act.

          In addition, the Issuer's being required to register as an investment company would result in an
  Event of Default. See "Description of the Securities—The Indenture—Events of Default." Should the
  Issuer or the Co-Issuer be subjected to any or all of the foregoing, the Issuer or the Co-Issuer, as the
  case may be, would be materially and adversely affected.

          Restrictions on Acquisition or Disposition of Collateral Obligations May Reduce the Earnings of
          the Holders of the Securities

           Rule 3a-7 imposes limitations on the ability of the Issuer to purchase or sell assets, including
  prohibiting the Issuer from purchasing or selling assets for the primary purpose of recognizing gains or
  decreasing losses resulting from market value changes. The Indenture will restrict the Issuer from
  purchasing and selling assets consistent with such requirements of Rule 3a-7. Under these restrictions
  the Issuer may be required to hold a Collateral Obligation or precluded from acquiring a Collateral
  Obligation when it would have sold such Collateral Obligation or acquired such Collateral Obligation, as
  applicable, had it based such determination on the market value changes in the value of such Collateral
  Obligations. As a result, greater losses on the Collateral may be sustained and there may be insufficient
  proceeds on any Payment Date to pay in full any expenses of the Issuer or any amounts payable to the
  Trustee or the Administrator (all of which amounts are payable prior to payments in respect of the Notes)
  and the payments due on the Securities. See "Security for the Notes—Sale of Collateral Obligations;
  Acquisition of Collateral Obligations."

          The Servicer May Cause the Issuer to Amend the Indenture to Assure Compliance with Rule 3a-7
          Without the Consent of the Holders of the Securities in a Manner That May Adversely Affect the
          Holders of Securities

           On the Closing Date, HFP and/or one or more of its subsidiaries will purchase all of the Class II
  Preference Shares. The Servicer will act as the manager for HFP. HFP may need to rely on an
  exception from the definition of "investment company" and the requirement to register under the
  Investment Company Act that in turn depends upon the Issuer not being an investment company required
  to register under the Investment Company Act by reason of Rule 3a-7 thereunder in lieu of the Issuer's
  reliance on Section 3(c)(7). It is expected that, in connection with certain capital raising activities of HFP,
  the SEC may consider the applicability of Rule 3a-7 to the Issuer. If it were determined that the Issuer
  cannot rely on Rule 3a-7, the Servicer may cause the Issuer to amend the Indenture without the consent
  of the Holders of the Notes and without the consent of the Holders of the Preference Shares to enable the
  Issuer to rely on Rule 3a-7 or to better assure compliance therewith, which could require additional
  limitations and prohibitions on the circumstances under which the Issuer may sell assets, on the type of
  assets that the Issuer may acquire out of the proceeds of assets that mature, are refinanced or otherwise
  sold, on the period during which such transactions may occur, on the level of transactions that may occur
  or on other provisions of the Indenture and could adversely affect the earnings of the Issuer and its ability
  to make payments on the Notes and distributions to the Preference Shares. As a condition to the
  effectiveness of any such amendment to the Indenture, the Issuer, the Trustee and the Servicer will
  receive (i) a Rating Confirmation with respect to such amendment and (ii) a customary opinion of counsel
  (which may be supported as to factual matters by any relevant certificates or other documents necessary
  or advisable in the judgment of counsel delivering such opinion) from a nationally recognized law firm
  providing that, after giving effect to such amendment and assuming compliance with the Indenture as so
  amended, the Issuer is exempt from registration as an "investment company" under the Investment
  Company Act in reliance on such exemption under Rule 3a-7. Such nationally recognized law firm may
  also be acting as counsel to the Servicer, certain Holders of Notes and/or Preference Shares. The
  interests of any such parties may not align with the interest of other Holders of Notes and/or Preference
  Shares. See "Description of the Securities—The Indenture—Supplemental Indenture."




                                                        35
                                                                                              005906
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 144 of 331 PageID 8714

          The Weighted Average Lives of the Notes May Vary

           The Stated Maturity of the Notes is November 1, 2021 or, upon a Maturity Extension (if any), the
  applicable Extended Stated Maturity Date. The weighted average life of each Class of Notes is expected
  to be shorter than the number of years until their Stated Maturity. See "Description of the Securities."
  The weighted average life of a Class of Notes will be affected by the amount and timing of payments of
  principal of the Notes and the amount and timing of payments received on the Collateral Obligations. The
  amount and timing of payments of principal on the Notes will be affected by, among other things, any
  Optional Redemption of the Notes, any Refinancing of the Notes, a failure of any Coverage Test, a Rating
  Confirmation Failure, any failure by the Servicer to apply the proceeds of the offering of the Securities in
  Collateral Obligations, a redemption of the Securities made in connection with a Tax Event, any Special
  Redemption of one or more Classes of Notes, and an Event of Default by the Issuer in the payment of the
  Notes and an acceleration of the principal of the Notes in connection with an Event of Default. The
  occurrence of any of the foregoing unscheduled principal repayments of the Notes is, in turn, determined
  by the amount and timing of payments on the Collateral, which will be dependent on, among other things,
  the financial condition of the obligors on or issuers of the Collateral and the characteristics of the
  Collateral Obligations, including the existence and frequency of exercise of any prepayment, optional
  redemption, or sinking fund features, the prevailing level of interest rates, the redemption price, the actual
  default rate and the actual level of recoveries on any Defaulted Collateral Obligations, the frequency of
  tender or exchange offers for the Collateral Obligations and any sales of Collateral Obligations, dividends
  or other distributions received on any obligations that at the time of acquisition, conversion, or exchange
  do not satisfy the requirements of a Collateral Obligation, as well as the risks unique to Collateral
  Obligations of foreign issuers. A shortening of the average life of the Notes may adversely affect returns
  on the Preference Shares. See "Security for the Notes."

           The Collateral Obligations actually acquired by the Issuer may be different from those expected to
  be purchased by the Servicer, on behalf of the Issuer, due to market conditions, availability of such
  Collateral Obligations and other factors. The actual portfolio of Collateral Obligations owned by the Issuer
  will change from time to time as a result of sales and purchases of Collateral Obligations.

          A Maturity Extension May Result in a Longer or Shorter Holding Period Than Expected

           Under the Indenture, the Issuer, if directed by the Servicer, shall be entitled, on each Extension
  Effective Date, to extend the Replacement Period (a maximum of four times) to the applicable Extended
  Replacement Period End Date if (i) in the case of an Extension Effective Date occurring after the first
  Extension Effective Date, the Issuer has previously effected a Maturity Extension for each preceding
  Extension Effective Date and (ii) the Extension Conditions are satisfied and the Issuer has given written
  notice of its election to extend the Replacement Period no later than 60 days and no earlier than 90 days
  prior to such Extension Effective Date. Under the Indenture and the Preference Share Documents, if the
  Replacement Period is so extended, the Stated Maturity of the Notes (or, in the case of the Preference
  Shares, the Scheduled Preference Shares Redemption Date) will be equally extended and the Weighted
  Average Life Test shall be automatically extended without the requirement for any approval or consent of
  any Holders of Securities. Holders of Securities will not be able to prevent or prohibit the extension of the
  Stated Maturity of the Notes (or, in the case of the Preference Shares, the Scheduled Preference Shares
  Redemption Date) so long as the Extension Conditions are satisfied, which include the ability of Holders
  of Securities to sell their Securities at the designated purchase price to a designated purchaser under the
  Indenture. However, in the case of the Preference Shares, the Indenture provides that Holders of
  Preference Shares that have received a Preference Share Internal Rate of Return equal to or in excess of
  12.0% as of the Extension Effective Date will not receive any payment in exchange for their Preference
  Shares sold in connection with a Maturity Extension.

          As a consequence, if the Servicer elects to extend the Replacement Period and the Extension
  Conditions are satisfied, the Holders of the Securities must either hold their Securities for a significantly
  longer period of time than initially expected or sell their Securities at the applicable purchase price under
  the Indenture.




                                                       36
                                                                                              005907
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 145 of 331 PageID 8715

          An Amendment Buy-Out May Result in a Shorter Holding Period Than Expected

           Any Non-Consenting Holder of Securities with respect to an amendment of the Indenture (which
  includes Holders that fail to respond to a consent solicitation within the applicable period) may be forced
  to sell its applicable Securities to the Amendment Buy-Out Purchaser at the Amendment Buy-Out
  Purchase Price, resulting in a shorter holding period than expected at the time of investment in the
  Securities. However, in the case of the Preference Shares, the Indenture provides that the Amendment
  Buy-Out Purchase Price will be zero for Non-Consenting Holders that have received a Preference Share
  Internal Rate of Return equal to or in excess of 12.0% as of the date of an Amendment Buy-Out. See
  "Description of the Securities—Amendment Buy-Out." Given these features, a Holder's ability to affect or
  influence the amendment process through voting against such amendment may be limited, while the
  Servicer's ability to affect or influence the amendment process may be enhanced.

          The Indenture Requires Mandatory Redemption of the Notes for Failure to Satisfy Coverage
          Tests

          If any of the Coverage Tests are not satisfied on any Determination Date on which the Notes of
  the relevant Class are Outstanding, Interest Proceeds available on the related Payment Date in
  accordance with the Priority of Payments (and, to the extent Interest Proceeds are insufficient, Principal
  Proceeds available on the Payment Date in accordance with the Priority of Payments) are required to be
  applied to pay principal of the relevant Class of Notes (and any Classes senior to it) to the extent
  necessary for the relevant Coverage Test to be satisfied. The application of Interest Proceeds and
  Principal Proceeds to pay principal of the Notes to the extent necessary to restore the Coverage Tests to
  certain minimum required levels could result in an elimination, deferral or reduction in the amounts
  available to make distributions on the Preference Shares and interest and principal payments on one or
  more classes of Notes, which would adversely affect the returns to the Holders of the Securities.

          The Indenture Requires Mandatory Redemption of the Notes Upon Rating Confirmation Failure

           If a Rating Confirmation Failure occurs, Interest Proceeds and, if Interest Proceeds are
  insufficient, Principal Proceeds, are required to be diverted in accordance with the Priority of Payments
  and used to pay the principal of the Notes sequentially in order of their relative priority on the next
  Payment Date and each Payment Date after that until each rating is reinstated. The application of
  Interest Proceeds and Principal Proceeds to pay principal of the Notes to the extent necessary for one or
  more ratings to be reinstated could result in an elimination, deferral, or reduction in one or more payments
  or distributions on one or more Classes of Securities, which would adversely affect the returns to the
  Holders of those Classes of Securities.

          The Indenture Permits Special Redemption of Notes Based on the Servicer's Inability to Identify
          Replacement Collateral Obligations

           The Servicer is permitted under the Indenture to elect to have all or a portion of the funds then in
  the Collection Account available to be used to purchase additional Collateral Obligations applied to a
  Special Redemption of the Notes, in whole or in part, on one or more Payment Dates during the
  Replacement Period because it has been unable, for a period of at least 45 consecutive Business Days,
  to identify additional or replacement Collateral Obligations that are deemed appropriate by the Servicer in
  its sole discretion and meet the Eligibility Criteria in sufficient amounts to permit the application of all or a
  portion of the funds then in the Collection Account available to be used to purchase additional or
  replacement Collateral Obligations. On the Special Redemption Date, in accordance with the Indenture,
  the Special Redemption Amount will be applied in accordance with "Description of the Securities—Priority
  of Payments—Principal Proceeds," to the extent available (which includes for this purpose unapplied
  proceeds specified by the Servicer), to pay the principal of the Notes. The application of funds in that
  manner could result in an elimination, deferral, or reduction of amounts available to make payments on
  Securities subordinate in priority to the Securities being amortized. See "Description of the Securities—
  Special Redemption of Notes If the Servicer Does Not Identify Replacement Collateral Obligations as
  Contemplated by the Indenture."




                                                         37
                                                                                                005908
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 146 of 331 PageID 8716

          The Notes Are Subject to Optional Redemption

           Subject to satisfaction of certain conditions, on any Payment Date upon the occurrence of a Tax
  Event or at any time after the Non-Call Period, the applicable Required Redemption Percentage may
  require that the Notes be redeemed as described under "Description of the Securities—Optional
  Redemption." In the case of an Optional Redemption of the Notes, the Servicer may be required to
  aggregate Collateral Obligations to be sold together in one block transaction, thereby possibly resulting in
  a lower realized value for the Collateral Obligations sold. There can be no assurance that the market
  value of the Collateral will be sufficient for the applicable Required Redemption Percentage to direct an
  Optional Redemption of the Notes. A decrease in the market value of the Collateral would adversely
  affect the Sale Proceeds from their sale. Consequently, the conditions precedent to the exercise of an
  Optional Redemption may not be met. Moreover, the Holders of the Notes may not be able to invest the
  proceeds of the redemption of the Notes in investments providing a return equal to or greater than the
  return the Holders of the Notes expected to obtain from their investment in the Notes.

          The Notes are Subject to Redemption by Refinancing

          The Indenture provides that any Class of the Notes may be redeemed in whole, but not in part, on
  any Payment Date after the Non-Call Period from Refinancing Proceeds subject to the satisfaction of
  certain requirements. See "Description of the Securities—Optional Redemption—Redemption by
  Refinancing." Accordingly, a more junior Class of Notes may be redeemed from Refinancing Proceeds in
  whole even if a more senior Class of Notes remains outstanding. Holders of Notes that are refinanced (or
  otherwise optionally redeemed) may not be able to reinvest the proceeds of such Notes in assets with
  comparable interest rates or maturity. An optional redemption from Refinancing Proceeds may also result
  in a shorter investment than a Holder of Notes may have anticipated.

          Future Ratings of the Notes Are Not Assured and Limited in Scope; the Preference Shares Are
          Not Rated

           It is a condition to the issuance of the Notes that they be rated as provided under "Summary of
  Terms—Principal Terms of the Securities." A credit rating is not a recommendation to buy, sell or hold
  securities and is subject to revision or withdrawal at any time. There is no assurance that a rating will
  remain for any given period or that a rating will not be lowered or withdrawn entirely by each Rating
  Agency if in its judgment circumstances in the future so warrant. Any such action could have an adverse
  effect on the Holders of the relevant Class of Securities. If a rating initially assigned to a Class of Notes is
  subsequently lowered for any reason, no person is obligated to provide any additional credit support or
  credit enhancement. The ratings of the Notes are based on the assumption that no Maturity Extension
  occurs at any time.

          No rating of the Preference Shares will be sought or obtained in connection with their issuance.

          Tax Considerations; No Gross-Up

           A Collateral Obligation will be eligible for purchase by the Issuer if, at the time it is purchased (or
  committed for purchase), either the payments thereon are not subject to withholding taxes (except for
  withholding taxes with respect to commitment fees and other similar fees (including, without limitation,
  certain payments on obligations or securities that include a participation in or that support a letter of
  credit) associated with Collateral Obligations constituting Revolving Loans and Delayed Drawdown Loans
  and fees from a borrower under a synthetic letter of credit) imposed by any jurisdiction or the obligor is
  required to make "gross-up" payments that cover the full amount of any such withholding taxes. There
  can be no assurance that, as a result of any change in any applicable law, treaty, rule or regulation or
  interpretation thereof, the payments on certain Collateral Obligations would not become or be treated as
  subject to withholding taxes imposed by any jurisdiction. In addition, the IRS and the United States
  Department of Treasury (the "Treasury") have requested comments on the appropriate treatment of
  credit default swaps, which often are included as Synthetic Securities, and possible alternative treatments
  could result in withholding taxes on payments received by the Issuer. In that event, if the obligors of such
  Collateral Obligations were not then required to make or in fact failed to make "gross-up" payments that
  cover the full amount of any such withholding taxes, the amounts available to make payments on, or


                                                        38
                                                                                               005909
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 147 of 331 PageID 8717

  distributions to, the holders of the Notes would accordingly be reduced. There can be no assurance that
  remaining payments on the Collateral would be sufficient to make timely payments of interest on and
  payment of principal at the Stated Maturity of each Class of Notes and, consequently, to make
  distributions to the holders of the Preference Shares. For additional tax considerations, see "Income Tax
  Considerations".

           In the event that any withholding tax is imposed on payments on the Notes, the holders of such
  Notes will not be entitled to receive "gross-up" amounts to compensate for such withholding tax. In
  addition, upon the occurrence of a Tax Event, the Issuer may on any Payment Date, whether during or
  after the Non-Call Period, simultaneously redeem in whole but not in part, at redemption prices specified
  herein, the Notes in accordance with the procedures described under "Description of the Securities—
  Optional Redemption—Optional Redemption Procedures" below.

           Additional Tax. The Issuer expects to conduct its affairs so that its net income will not become
  subject to U.S. federal income tax. There can be no assurance, however, that its net income will not
  become subject to United States federal income tax as the result of unanticipated activities by the Issuer,
  changes in law, contrary conclusions by the U.S. tax authorities or other causes. Investors should note
  that the Treasury and the IRS recently announced that they are considering taxpayer requests for specific
  guidance on, among other things, whether a foreign person may be treated as engaged in a trade or
  business in the United States by virtue of entering into credit default swaps. However, the Treasury and
  the IRS have not yet provided any guidance on whether they believe entering into credit default swaps
  may cause a foreign person to be treated as engaged in a trade or business in the United States and if
  so, what facts and circumstances must be present for this conclusion to apply. Any future guidance
  issued by the Treasury and/or the IRS may have an adverse impact on the tax treatment of the Issuer.
  See discussion under the heading "Income Tax Considerations—Tax Treatment of the Issuer" below.

          Tax Treatment of Holders of Equity. The Issuer will be a passive foreign investment company
  and may also be a controlled foreign corporation. As a result, United States holders of Preference
  Shares or any class of Notes treated as equity for United States Federal income tax purposes could be
  required to recognize income for tax purposes in excess of cash actually distributable to them ("phantom
  income") in a variety of circumstances and could be subject to certain other potentially adverse
  consequences. Each holder should consult its own tax advisor before investing.

          Certain ERISA Considerations

           If the ownership of the Class E Notes, the Class I Preference Shares or the Class II Preference
  Shares (or of any other class of equity interest of the Issuer, such as another class of Notes which may
  be characterized as equity) (the "ERISA Equity Notes") by Benefit Plan Investors were to equal or
  exceed 25% of the value of the class of equity (as determined under Section 3(42) of ERISA and the Plan
  Asset Regulation issued by the United States Department of Labor at 29 C.F.R. Section 2510.3-101),
  resulting in the assets of the Issuer being deemed to be "plan assets," certain transactions that the Issuer
  might enter into, or may have entered into, in the ordinary course of business might constitute non-
  exempt prohibited transactions under ERISA and/or Section 4975 of the Code and might have to be
  rescinded, at significant cost to the Issuer. Additionally, the Issuer or one or more "parties in interest" (as
  defined in Section 3(14) of ERISA) or "disqualified persons" (as defined in Section 4975(e)(2) of the
  Code) may be subject to other penalties or excise taxes with respect to such transaction. The term
  "Benefit Plan Investor" includes (a) an employee benefit plan (as defined in Section 3(3) of ERISA) that
  is subject to the fiduciary responsibility provisions of ERISA, (b) a plan as defined in Section 4975(e)(1) of
  the Code that is subject to Section 4975 of the Code, (c) any entity whose underlying assets include "plan
  assets" by reason of any such employee benefit plan's or plan's investment in the entity or (d) as such
  term is otherwise defined in any regulations promulgated by the U.S. Department of Labor under Section
  3(42) of ERISA.

          The Issuer intends, through the use of written representations, to restrict ownership of the ERISA
  Equity Notes so that no assets of the Issuer will be deemed to be "plan assets" subject to ERISA or
  Section 4975 of the Code as such term is defined in the Plan Asset Regulation. Although the Issuer
  intends to restrict the acquisition of each class of ERISA Equity Notes, there can be no assurance that



                                                        39
                                                                                               005910
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 148 of 331 PageID 8718

  ownership of the ERISA Equity Notes by Benefit Plan Investors will always remain below the 25%
  Limitation established under the Plan Asset Regulation. See "Certain ERISA Considerations" herein.

  Relating to the Servicing Agreement

          The Servicing Agreement May Be Amended Without the Consent of Holders of Securities
          Whether or Not Such Amendment Adversely Affects Holders of Securities

          The Issuer may, at the request of the Servicer, enter into an amendment or modification of the
  Servicing Agreement from time to time, without the consent of the Holders of the Securities and without
  regard to whether or not the interests of the Holders of the Securities are adversely affected thereby;
  provided that, with respect to any such amendment or modification, (a) the Rating Condition is satisfied
  and (b) a Majority of the Controlling Class of Notes or a Majority of the Holders of the Preference Shares
  have not objected in writing to such amendment or modification by delivering a notice to the Trustee prior
  to the relevant Objection Cut-Off Date. Holders of the Securities other than Holders of the Controlling
  Class of Notes and Holders of the Preference Shares will have no ability to vote against any such
  amendment or modification. The ability of the Holders of the Controlling Class of Notes and Holders of the
  Preference Shares to influence the amendment process is limited to the right of a Majority of either such
  Class to object as described above. To the extent that less than a Majority of the Controlling Class of
  Notes or a Majority of the Holders of the Preference Shares object to the proposed amendment or
  modification, the Servicer may request that the Issuer enter into such amendment or modification and the
  Trustee consent thereto, without regard to the fact that certain Holders of the Securities may have
  objected to such proposed amendment or modification.

  Relating to the Servicer

          The Issuer Will Depend on the Expertise Available to the Servicer and its Key Personnel

          The performance of the Issuer's portfolio of Collateral Obligations depends heavily on the skills of
  the Servicer in analyzing, selecting and monitoring the Collateral Obligations. As a result, the Issuer will
  be highly dependent on the financial and servicing experience of certain professionals associated with the
  Servicer, none of whom is under a contractual obligation to the Issuer to continue to be associated with
  the Servicer for the term of this transaction. The loss of one or more of these individuals could have a
  material adverse effect on the performance of the Co-Issuers. Furthermore, the Servicer has informed
  the Issuer that these professionals are also actively involved in other activities and will not be able to
  devote all of their time to the Issuer's business and affairs. In addition, individuals not currently
  associated with the Servicer may become associated with the Servicer and the cash-flow performance of
  the Collateral Obligations may also depend on the financial and servicing experience of such individuals.
  See "The Servicing Agreement" and "The Servicer."

          The Issuer Will Have Limited Control of the Administration and Amendment of Collateral
          Obligations

           The Servicer will cause the Issuer to exercise or enforce, or refrain from exercising or enforcing,
  its rights in connection with the Collateral Obligations or any related documents or will refuse
  amendments or waivers of the terms of any Collateral Obligation and related documents in accordance
  with its ordinary business practices as if the Servicer were administering the Collateral Obligations for its
  own account. The authority of the Servicer to cause the Issuer to change the terms of the Collateral
  Obligations will generally not be restricted by the Indenture or the Servicing Agreement. As a result, the
  Issuer will be relying on the Servicer's customary standards, policies and procedures with respect to the
  servicing of the Collateral Obligations. The Holders of the Securities and the Issuer will not have any right
  to compel the Issuer or the Servicer to take or refrain from taking any actions other than in accordance
  with its ordinary business practices.

          In addition, when the Issuer holds a Participation, the Issuer generally will have no right to
  enforce compliance by the borrower with the loan or credit agreement or other instrument evidencing the
  related loan obligation, no rights of set-off against the borrower, no direct interest in the collateral
  supporting the loan obligation, and no right to vote with respect to amendments of, or waivers of defaults


                                                       40
                                                                                             005911
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 149 of 331 PageID 8719

  under, the loan obligation. An acquisition by the Issuer of a Synthetic Security related to a Loan involves
  many of the same considerations relevant to Participations. See "—Relating to the Collateral
  Obligations—Loans Involve Particular Risks" and "—Synthetic Securities Involve Particular Risks" below.

           A modification that would increase the commitment of a lender, reduce the interest rate, or
  postpone the final maturity of an obligation under a participation agreement, or release all of the collateral
  for an obligation, generally requires the affirmative vote of the Participating Institution for a loan in which
  the Issuer owns a Participation, or of the Issuer for a Loan purchased by assignment, for the increase,
  reduction, or postponement to be binding. The exercise of remedies may also be subject to the vote of a
  specified percentage of the lenders under the loan obligation. The Servicer will have the authority to
  cause the Issuer to consent to certain amendments, waivers, or modifications to the Collateral Obligations
  requested by obligors or the lead agents for participation agreements relating to Participations (subject to
  operating procedures intended to reduce the risk that the Issuer would be deemed to be engaged in a
  trade or business in the United States for United States federal income tax purposes). The Servicer may,
  subject to the transaction documents, cause the Issuer to extend or defer the maturity, adjust the
  outstanding balance of any Collateral Obligation, reduce or forgive interest or fees, release material
  collateral or guarantees, or otherwise amend, modify, or waive the terms of any related loan agreement,
  including its payment terms. The Servicer will make determinations in accordance with its servicing
  standards under the Servicing Agreement. Any amendment, waiver, or modification of a Collateral
  Obligation could postpone the expected maturity of the Notes or the expected redemption date of the
  Preference Shares, or reduce the likelihood of timely and complete payment of interest or principal under
  the Notes or a full return of an investment in the Preference Shares.

          Performance History of the Servicer May Not Be Indicative of Future Results

           Any prior results of the Servicer, and the persons associated with it or any other entity may not be
  indicative of the Issuer's future results. The nature of, and risks associated with, the Issuer's future assets
  may differ substantially from those assets historically associated with the Servicer, and the persons
  associated with it or any other entity. There can be no assurance that the Issuer's assets will perform as
  well as the past assets serviced or managed by the Servicer, and the persons associated with it or any
  other entity. Moreover, since the criteria that govern the acquisition of the Collateral Obligations do not
  govern the Servicer's activities generally, the acquisition and disposition of Collateral Obligations
  conducted in accordance with the criteria contained in the Indenture, and the results they yield, may differ
  substantially from other assets serviced or managed by the Servicer.

           Other accounts, collateralized debt obligations or other funds managed or serviced by the
  Servicer that are similar to the Issuer ("Other Debt Funds") have been structured to comply with the
  exemption from registration under the Investment Company Act provided by Section 3(c)(7) thereunder,
  whereas the Issuer is also structured to comply with the exemption from registration provided by Rule 3a-
  7 under the Investment Company Act and may in the future, subject to the conditions described herein,
  rely exclusively on such exemption from registration provided by Rule 3a-7. Rule 3a-7 requires certain
  additional limitations and restrictions on the buying and selling of assets of the Issuer that are not
  applicable to the assets of the Other Debt Funds relying on the Section 3(c)(7) exemption from
  registration. As a result, the Issuer's ability to react to changes in market value of the assets is more
  limited and the returns on the Issuer's assets and the Securities, including the returns on the Preference
  Shares, may not be comparable to, and may differ materially from, the performance of the Other Debt
  Funds.

          Notwithstanding the inapplicability of the results obtained and expected to be obtained from the
  past activities of the Servicer, a period of increased volatility in market conditions, including interest rate
  environments, can have an adverse effect on the realized and unrealized returns to investors in the past
  products of the Servicer. There can be no assurance that current economic conditions and the effects of
  increased interest rate and corresponding price volatility will not adversely impact the investment returns
  ultimately realized by investors or continued compliance with, among other things, applicable coverage
  requirements described in this Offering Memorandum.




                                                        41
                                                                                               005912
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 150 of 331 PageID 8720

  Relating to the Collateral Obligations

          In General, the Collateral Obligations Are Subject to Various Risks

          The Collateral Obligations are subject to credit, liquidity, and interest rate risks, among others.
  The Eligibility Criteria and the Collateral Quality Tests have been established to address certain assumed
  deficiencies in payment occasioned by defaults with respect to the Collateral Obligations. If any
  deficiencies exceed certain modeled scenarios, however, payments or distributions on the Securities
  could be adversely affected. To the extent that a default occurs with respect to any Collateral Obligation
  securing the Notes and the Issuer (on the advice of the Servicer) sells or otherwise disposes of the
  Collateral Obligation, it is not likely that the proceeds of the sale or other disposition will be equal to the
  amount of principal and interest owing to the Issuer on the Collateral Obligation.

           The value of the Collateral Obligations generally will fluctuate with, among other things, the
  financial condition of the obligors on or issuers of the Collateral Obligations and, with respect to Synthetic
  Securities, both the financial condition of the related Synthetic Security counterparties and the obligors on
  or issuers of the Reference Obligations, general economic conditions, the condition of certain financial
  markets, political events, developments or trends in any particular industry, and changes in prevailing
  interest rates. Credit markets have recently experienced sharp volatility due to various factors, including
  increased defaults on sub-prime mortgages and related securities. Such volatility has been accompanied
  by increased interest rates, a tightening of liquidity and declines in prices and valuations on various
  classes of assets, not all of which are exposed to the sub-prime mortgage market.

            The ability of the Issuer to sell Collateral Obligations before their maturity is subject to certain
  restrictions under the Indenture including those described under "Security for the Notes—Sale of
  Collateral Obligations; Acquisition of Replacement Collateral Obligations."

          Below Investment-Grade Obligations Involve Particular Risks

           A substantial amount of the Collateral Obligations will consist of loans, bonds and other
  obligations that are below investment grade, including high-yield loans and securities. Those Collateral
  Obligations will have greater credit and liquidity risk than investment-grade obligations. They are also
  often unsecured and may be subordinated to certain other obligations of their issuer. The lower rating of
  those Collateral Obligations reflects a greater possibility that adverse changes in the financial condition of
  an issuer or in general economic conditions or both may impair the ability of their issuer to make
  payments of principal or interest. These Collateral Obligations may be speculative.

          Risks of below investment-grade Collateral Obligations may include (among others):

          (i)      limited liquidity and secondary market support;

          (ii)     in the case of fixed-rate high-yield debt securities, substantial market place volatility
                   resulting from changes in prevailing interest rates;

          (iii)    subordination to the prior claims of senior lenders and creditors;

          (iv)     the operation of mandatory sinking fund or call and redemption provisions during periods
                   of declining interest rates that could cause the Issuer to apply premature redemption
                   proceeds in lower-yielding debt obligations;

          (v)      the possibility that earnings of the below investment-grade issuer may be insufficient to
                   meet its debt service; and

          (vi)     the declining creditworthiness and potential for insolvency of a below investment-grade
                   issuer during periods of rising interest rates and economic downturn.




                                                        42
                                                                                               005913
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 151 of 331 PageID 8721

           An economic downturn or an increase in interest rates could severely disrupt the market for below
  investment-grade obligations and could adversely affect the value of outstanding below investment-grade
  obligations and the ability of their issuers to repay principal and interest.

           Issuers that are below investment grade may be highly leveraged and may not have available to
  them more traditional methods of financing. The risk associated with obligations of below investment-
  grade issuers is generally greater than is the case with investment-grade issuers. For example, during an
  economic downturn or a sustained period of rising interest rates, below investment-grade issuers may be
  more likely to experience financial stress, especially if they are highly leveraged. During those periods,
  timely service of debt obligations may also be adversely affected by specific issuer developments, or the
  issuer's inability to meet specific projected business forecasts or the unavailability of additional financing.
  The risk of loss from default by the issuer is significantly greater for the holders of below investment-grade
  obligations because those obligations may be unsecured and may be subordinated to obligations owed to
  other creditors of the issuer. Further, bankruptcy and similar laws applicable to issuers of the Collateral
  Obligations may limit the amount of any recovery in respect of a Collateral Obligation if its issuer is
  insolvent and may also adversely affect the timing of receipt of any recovery to which the Issuer may be
  entitled. In addition, the Issuer may incur additional expenses to the extent it is required to seek recovery
  upon a default on such an obligation or participate in its restructuring.

           As a result of the limited liquidity of below investment-grade obligations, their prices have at times
  experienced significant and rapid decline when a substantial number of holders decided to sell. In
  addition, it may be difficult or impossible for the Issuer to dispose of certain below investment-grade
  obligations in a timely manner because there may be a thin trading market for them. Even if is possible to
  dispose of such Collateral Obligations, it is unlikely that the proceeds of such disposition would equal the
  unpaid principal and interest thereof. To the extent that a secondary trading market for below investment-
  grade obligations does exist, it is generally not as liquid as the secondary market for highly rated
  obligations. Reduced secondary market liquidity may have an adverse impact on the Issuer's ability to
  dispose of particular Collateral Obligations in response to a specific economic event, such as a
  deterioration in the creditworthiness of the issuer of the Collateral Obligation.

           All risks associated with the Issuer's purchase of such Collateral Obligations will be borne by the
  holders of the Securities in reverse order of seniority, beginning with the Preference Shares as the most
  junior Class.

          Limitations of Portfolio Diversification

           The Indenture will require that certain levels of diversification are maintained or improved in
  connection with purchases of Collateral Obligations. The Collateral Obligations are expected to consist
  primarily of below investment grade debt obligations. To the extent that below investment grade debt
  obligations as an asset class generally underperform or experience increased levels of credit losses or
  market volatility, the Collateral Obligations will likely experience credit losses and losses in connection
  with sales even with significant issuer and industry diversification. In addition, given the leveraged capital
  structure of the Issuer, any losses resulting from defaults and/or trading losses will be borne first by the
  Preference Shares, as the most junior Class. Because the value of the obligations of any single issuer or
  industry sector will represent a higher percentage of the issuance price, as the case may be, of the
  Preference Shares (or any other junior Class) than it represents in relation to the aggregate principal
  amount of the total portfolio, there can be no assurance that the diversification guidelines of the Indenture
  will be effective in minimizing losses on the junior Classes of Securities, particularly the Preference
  Shares.

          Loans Involve Particular Risks

          The Collateral Obligations will consist primarily of Dollar-denominated senior secured and senior
  unsecured loans, which are required by the Indenture to be obligations of corporations, partnerships, or
  other entities organized under the laws of the United States (or any of its states) or of foreign obligors
  meeting specified criteria, or Synthetic Securities the Reference Obligations of which are such loans. See
  "Security for the Notes—Collateral Obligations."



                                                        43
                                                                                              005914
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 152 of 331 PageID 8722

           Loans may become non-performing for a variety of reasons. Non-performing loans may require
  substantial workout negotiations or restructuring that may entail, among other things, a substantial
  reduction in the interest rate or a substantial write-down of the principal of a loan. In addition, because of
  the unique and customized nature of a loan agreement and the private syndication of a loan, loans
  typically may not be purchased or sold as easily as publicly traded securities, and historically the trading
  volume in the bank term loan market has been small relative to the corporate bond market. Loans may
  encounter trading delays due to their unique and customized nature, and transfers may require the
  consent of an agent bank or borrower. Consequently, there can be no assurance that there will be any
  market for any Loan if the Issuer is required to sell or otherwise dispose of such Loan. Depending on the
  terms of the underlying loan documentation, consent of the borrower may be required for an assignment,
  and a purported assignee may not have any direct right to enforce compliance by the obligor with the
  terms of the loan agreement in the absence of this consent.

            The Issuer may acquire interests in loans either directly (by assignment) or indirectly (by
  Participation or through Synthetic Securities). The Issuer may not originate any loans. The purchaser of
  an assignment of a loan obligation typically succeeds to all the rights and obligations of the Participating
  Institution and becomes a lender under the loan or credit agreement with respect to the debt obligation.
  In contrast, a Participation acquired by the Issuer in a portion of a loan obligation held by a Participating
  Institution or a security or other debt obligation typically results in a contractual relationship only with the
  Participating Institution, not with the borrower. The Issuer would have the right to receive payments of
  principal, interest, and any fees to which it is entitled under a Participation only from the Participating
  Institution and only upon receipt by the Participating Institution of those payments from the borrower.
  Participating Institutions commonly reserve the right to administer the Participations sold by them as they
  see fit (unless their actions constitute gross negligence or willful misconduct) and to amend the
  documentation evidencing the obligations in all respects. However, most participation agreements
  provide that the Participating Institutions may not vote in favor of any amendment, modification or waiver
  that forgives principal, interest or fees, reduces principal, interest or fees that are payable, postpones any
  payment of principal (whether a scheduled payment or a mandatory prepayment), interest or fees or
  releases any material guarantee or security without the consent of the participant (at least to the extent
  the participant would be affected by any such amendment, modification or waiver). Participating
  Institutions voting in connection with a potential waiver of a restrictive covenant may have interests
  different from those of the Issuer, and such Participating Institutions might not consider the interests of
  the Issuer in connection with their votes. In addition, many participation agreements that provide voting
  rights to the holder of the Participation further provide that if the holder does not vote in favor of
  amendments, modifications or waivers, the selling lender may repurchase such Participation at par. The
  Issuer will be subject to restrictions on the amount of Participations that may be acquired for inclusion in
  the Collateral. See "Security for the Notes—Eligibility Criteria."

           Holders of Participations are subject to additional risks not applicable to a holder of a direct
  interest in a loan. In the event of the insolvency of the Participating Institution, under the laws of the
  United States and the various States thereof, a holder of a Participation may be treated as a general
  creditor of the Participating Institution and may not have any exclusive or senior claim with respect to the
  Participating Institution's interest in, or the collateral with respect to, the loan. Consequently, the holder of
  a Participation will be subject to the credit risk of the Participating Institution as well as of the borrower.
  Participants also often do not benefit from the collateral (if any) supporting the loans in which they have a
  participation interest because Participations often do not provide a purchaser with direct rights to enforce
  compliance by the borrower with the terms of the loan agreement or any rights of set-off against the
  borrower. The Servicer is not required, and does not expect, to perform independent credit analyses of
  the Participating Institutions.

            Certain of the loans in the Issuer's portfolio may be unsecured or secured by collateral worth less
  than the outstanding balance of the loan. In addition to the general risks associated with loans described
  above, unsecured loans will not be secured by substantial collateral or any collateral and secured loans
  may be substantially under-secured. Without collateral and with materially inadequate collateral, the
  ability of the holder of the loan to recover amounts due from the borrower may be substantially limited.




                                                         44
                                                                                                005915
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 153 of 331 PageID 8723

          Risks Associated with Applying Proceeds of Dispositions

           The Issuer's income will decline if and when the Issuer applies the proceeds from matured,
  prepaid, sold or called Collateral Obligations into lower yielding instruments. A decline in income will
  affect the amount available for distributions on the Securities. Subject to criteria described herein, the
  Servicer will have discretion to use Principal Proceeds to purchase Collateral Obligations in compliance
  with the Eligibility Criteria and other requirements for the acquisition of Collateral Obligations described
  herein. The yield with respect to such Collateral Obligations will depend on, among other factors, interest
  rates available at the time, the availability of assets satisfying the Eligibility Criteria and acceptable to the
  Servicer, and market conditions related to leveraged Loans and high yield bonds in general. The need to
  satisfy the Eligibility Criteria and other requirements for the acquisition of Collateral Obligations described
  herein and identify acceptable assets may require the purchase of Collateral Obligations with a lower
  yield than those replaced, with different characteristics than those replaced (including, but not limited to,
  coupon, spread, maturity, call features and/or credit quality) or require that such funds be maintained in
  Eligible Investments pending such replacement of Collateral Obligations, which will further reduce the
  yield on the Collateral Obligations. Any decrease in the yield on the Collateral Obligations will have the
  effect of reducing the amounts available to make distributions on the Securities, especially the most junior
  Class of Securities. There can be no assurance that in the event Collateral Obligations are sold, prepaid,
  called, or mature, yields on Collateral Obligations that are available and eligible for purchase will be at the
  same levels as those replaced, that the characteristics of any Collateral Obligations purchased will be the
  same as those replaced or as to the timing of the purchase of any such Collateral Obligations.

          Leveraged Loans and privately placed high yield bonds are not as easily (or as quickly)
  purchased or sold as publicly traded securities for a variety of reasons, including confidentiality
  requirements with respect to obligor information, the customized non-uniform nature of loan agreements
  and private syndication. The reduced liquidity and lower volume of trading in such debt obligations, in
  addition to restrictions on purchase represented by the Eligibility Criteria, could result in periods of time
  during which the Issuer is not able to fully apply its cash to purchase Collateral Obligations. The longer
  the period before the application of cash to purchase Collateral Obligations, the greater the adverse
  impact will be on aggregate Interest Proceeds collected and distributed by the Issuer, including on the
  Securities, especially the most junior Class of Securities, thereby resulting in lower yields than could have
  been obtained if proceeds were immediately applied. In addition, leveraged Loans are often prepayable
  by the borrowers with no, or limited, penalty or premium. As a result, leveraged Loans generally prepay
  more frequently than other corporate obligations of the same borrower. Senior leveraged Loans usually
  have shorter terms than more junior obligations and often require mandatory repayments from excess
  cash flow, asset dispositions and offerings of debt and/or equity securities. The increased levels of
  prepayments and amortization of leveraged Loans increase the associated replacement risk on the
  Collateral Obligations which risk will first be borne by holders of the Securities, beginning with the
  Preference Shares as the most junior Class.

          Defaults and Market Volatility

           To the extent that a default occurs with respect to any Collateral Obligation and the Issuer sells or
  otherwise disposes of that Collateral Obligation, it is likely that the proceeds will be less than its unpaid
  principal, interest or its purchase price. This could have a material adverse effect on the payments on the
  Securities. The Issuer also may incur additional expenses to the extent it is required to seek recovery
  after a default or participate in the restructuring of an obligation. Even in the absence of a default with
  respect to any of the Collateral Obligations, the market value of the Collateral Obligation at any time will
  vary, and may vary substantially, from the price at which that Collateral Obligation was initially purchased
  and from the principal amount of such Collateral Obligation, due to market volatility, changes in relative
  credit quality, general economic conditions, the level of interest rates, changes in exchange rates, the
  supply of below investment grade debt obligations and other factors that are difficult to predict. In
  addition, the Indenture places significant restrictions on the Servicer's ability to buy and sell Collateral
  Obligations which restrictions may be greater if amendments are made to assure compliance with Rule
  3a-7. See "—The Servicer May Cause the Issuer to Amend the Indenture to Assure Compliance with
  Rule 3a-7 Without the Consent of the Holders of the Securities in a Manner that May Adversely Affect the
  Holders of Securities".



                                                         45
                                                                                                005916
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 154 of 331 PageID 8724

           The market price of below investment grade debt obligations may from time to time experience
  significant volatility. During certain periods, this market has experienced significant volatility with respect
  to market prices, a significant increase in issues trading at distressed levels, a significant increase in
  default rates, and a significant decrease in recovery rates. No assurance can be given that volatility in
  the below investment grade debt market will not continue in the future. Such volatility can adversely
  impact the liquidity, market prices and other performance characteristics of leveraged Loans and high
  yield bonds.

          Structured Finance Obligations Involve Particular Risks

            A portion of the Collateral Obligations may consist of Structured Finance Obligations. Structured
  Finance Obligations may present risks similar to those of the other types of Collateral Obligations which
  the Issuer may purchase and, in fact, the risks may be of greater significance in the case of Structured
  Finance Obligations. Moreover, purchasing Structured Finance Obligations may entail a variety of unique
  risks. Among other risks, Structured Finance Obligations may be subject to prepayment risk, credit risk,
  liquidity risk, market risk, structural risk, legal risk and interest rate risk (which may be exacerbated if the
  interest rate payable on a Structured Finance Obligation changes based on multiples of changes in
  interest rates or inversely to changes in interest rates). In addition, certain Structured Finance
  Obligations (particularly subordinated collateralized bond obligations) may provide that non-payment of
  interest is not an event of default in certain circumstances and the holders of the securities will therefore
  not have available to them any associated default remedies. During the period of non-payment, unpaid
  interest will generally be capitalized and added to the outstanding principal balance of the related
  security. Furthermore, the performance of a Structured Finance Obligation will be affected by a variety of
  factors, including its priority in the capital structure of its issuer, the availability of any credit enhancement,
  the level and timing of payments and recoveries on and the characteristics of the underlying receivables,
  loans, or other assets that are being securitized, bankruptcy remoteness of those assets from the
  originator or transferor, the adequacy of and ability to realize on any related collateral, and the skill of the
  manager or the servicer of the Structured Finance Obligation in managing or servicing securitized assets.
  The price of a Structured Finance Obligation, if required to be sold, may be subject to certain market and
  liquidity risks for securities of its type at the time of sale. In addition, Structured Finance Obligations may
  involve initial and ongoing expenses above the costs associated with the related direct purchases.

          Synthetic Securities Involve Particular Risks

          A portion of the Collateral Obligations may consist of Synthetic Securities the Reference
  Obligations of which are Loans, Structured Finance Obligations or High-Yield Bonds. Acquiring these
  types of assets through the purchase of Synthetic Securities present risks in addition to those inherently
  associated with direct purchases of such assets. With respect to Synthetic Securities, the Issuer will
  usually have a contractual relationship only with the counterparty of the Synthetic Security, and not the
  reference obligor on the Reference Obligation. The Issuer will have no right to enforce compliance by the
  reference obligor with the Reference Obligation nor any rights of set-off against the reference obligor, nor
  have any voting or other consensual rights of ownership with respect to the Reference Obligation. The
  Issuer will not directly benefit from any collateral supporting the Reference Obligation and will not have
  the benefit of the remedies that would normally be available to a holder of the Reference Obligation.

            In addition, in the event of the insolvency of the Synthetic Security Counterparty, the Issuer will be
  treated as a general creditor of the counterparty and will not have any claim of title with respect to the
  Reference Obligation. Consequently, the Issuer will be subject to the credit risk of the counterparty as
  well as that of the reference obligor and concentrations of Synthetic Securities entered into with any one
  counterparty will subject the Securities to an additional degree of risk with respect to defaults by that
  counterparty. One or more Affiliates of the Initial Purchaser may act as counterparty with respect to all or
  a portion of the Synthetic Securities, which relationship may create certain conflicts of interest. See "—
  Relating to Certain Conflicts of Interest—The Issuer Will Be Subject to Various Conflicts of Interest
  Involving the Initial Purchaser" below. In addition, Synthetic Securities may involve initial and ongoing
  expenses above the costs associated with the related direct acquisitions. The Issuer will be subject to
  restrictions on the amount of Synthetic Securities it may own at any one time.




                                                          46
                                                                                                  005917
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 155 of 331 PageID 8725

          Some of the Collateral Obligations Will Be Illiquid

          Some of the Collateral Obligations purchased by the Issuer will have no, or only a limited, trading
  market. The Issuer's acquisition of illiquid Collateral Obligations may restrict its ability to dispose of
  Collateral Obligations in a timely fashion and for a fair price, as well as its ability to take advantage of
  market opportunities, although the Issuer is generally prohibited by the Indenture from selling Collateral
  Obligations except under certain limited circumstances described under "Security for the Notes—Sale of
  Collateral Obligations; Acquisition of Replacement Collateral Obligations." Illiquid Collateral Obligations
  may trade at a discount from comparable, more liquid assets. The market for below investment grade
  debt obligations may become illiquid from time to time as a result of adverse market conditions, regulatory
  developments or other circumstances. In addition, the Issuer may purchase privately placed Collateral
  Obligations that may or may not be freely transferable under the laws of the applicable jurisdiction or due
  to contractual restrictions on resale, and even if those privately placed Collateral Obligations are
  transferable, the prices realized from their sale could be less than those originally paid by the Issuer or
  less than what may be considered their fair value.

          Insolvency Considerations With Respect to Issuers of Collateral Obligations May Affect the
          Issuer's Rights

           Various laws enacted for the protection of creditors may apply to the Collateral Obligations. If, in
  a lawsuit brought by a creditor or representative of creditors of an obligor under a Collateral Obligation
  (such as a trustee in bankruptcy), a court were to find that the obligor did not receive fair consideration or
  reasonably equivalent value for incurring the indebtedness evidenced by the Collateral Obligation and,
  after giving effect to the indebtedness and the use of the proceeds thereof, the obligor (i) was insolvent,
  (ii) was engaged in a business for which the remaining assets of the obligor constituted unreasonably
  small capital or (iii) intended to incur, or believed that it would incur, debts beyond its ability to pay them
  as they mature, the court could determine to invalidate, in whole or in part, the indebtedness as a
  fraudulent conveyance, to subordinate the indebtedness to existing or future creditors of the obligor, or to
  recover amounts previously paid by the obligor in satisfaction of the indebtedness. There can be no
  assurance as to what standard a court would apply to determine whether the obligor was "insolvent" or
  that, regardless of the method of valuation, a court would not determine that the obligor was "insolvent," in
  each case, after giving effect to the incurrence of the Collateral Obligation and the use of its proceeds. In
  addition, in the event of the insolvency of an obligor under a Collateral Obligation, payments made on the
  Collateral Obligation may be subject to avoidance as a "preference" if made within a certain period before
  insolvency (which may be as long as approximately one year).

           In general, if payments on a Collateral Obligation are avoidable, whether as fraudulent
  conveyances or preferences, the payments can be recaptured either from the initial recipient (such as the
  Issuer) or from subsequent transferees of the payments (such as the Holders of the Securities). To the
  extent that any payments are recaptured from the Issuer, the resulting reduction in payments on the
  Securities will be borne by the Holders of the Securities beginning with the Preference Shares as the
  most junior Class of Securities. A court in a bankruptcy or insolvency proceeding would be able to direct
  the recapture of any payment from a Holder of the Securities to the extent that the court has jurisdiction
  over the Holder or its assets. Since there is no judicial precedent relating to structured securities such as
  the Securities, there can be no assurance that a Holder of Securities will be able to avoid recapture on
  this basis.

           The preceding discussion is based on principles of United States federal and state laws. Insofar
  as Collateral Obligations that are obligations of non-United States obligors are concerned, the laws of
  certain foreign jurisdictions may provide for avoidance remedies under factual circumstances similar to, or
  broader or narrower than, those described above, with consequences that may or may not be analogous
  to those described above under United States federal and state laws.

          Collateral Obligations consisting of obligations of non-U.S. issuers may be subject to various laws
  enacted in their home countries for the protection of debtors or creditors, which could adversely affect the
  Issuer's ability to recover amounts owed. These insolvency considerations will differ depending on the
  country in which each issuer is located and may differ depending on whether the issuer is a non-
  sovereign or a sovereign entity.


                                                        47
                                                                                               005918
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 156 of 331 PageID 8726

          International Collateral Obligations Involve Particular Risks

           A portion of the Collateral Obligations may consist of obligations of obligors Domiciled outside the
  United States. Acquiring assets outside the United States may involve greater risks than acquiring assets
  in the United States. These risks may include: less publicly available information; varying levels of
  governmental regulation and supervision; and the difficulty of enforcing legal rights in a foreign jurisdiction
  and uncertainties as to the status, interpretation and application of laws. Moreover, foreign companies
  may be subject to accounting, auditing, and financial reporting standards, practices, and requirements
  different from those applicable to U.S. companies.

           There generally is less governmental supervision and regulation of exchanges, brokers and
  issuers in foreign countries than there is in the United States. For example, there may be no comparable
  provisions under certain foreign laws with respect to insider trading and similar investor protection
  securities laws that apply with respect to securities transactions consummated in the United States.

            Foreign markets also have different clearance and settlement procedures, and in certain markets
  there have been times when settlements have failed to keep pace with the volume of securities
  transactions, making it difficult to conduct transactions. Delays in settlement could result in periods when
  assets of the Issuer are unapplied and no return is earned on them. The inability of the Issuer to make
  intended purchases of Collateral Obligations due to settlement problems or the risk of intermediary
  counterparty failures could cause the Issuer to miss opportunities to acquire Collateral Obligations. The
  inability to dispose of a Collateral Obligation due to settlement problems could result either in losses to
  the Issuer due to subsequent declines in the value of the Collateral Obligation or, if the Issuer has entered
  into a contract to sell the security, could result in possible liability to the purchaser. Transaction costs of
  buying and selling foreign securities, including brokerage, tax, and custody costs, also are generally
  higher than those involved in domestic transactions. Furthermore, foreign financial markets, while
  generally growing in volume, have, for the most part, substantially less volume than U.S. markets, and
  securities of many foreign companies are less liquid and their prices more volatile than securities of
  comparable domestic companies.

           In certain foreign countries there is the possibility of expropriation, nationalization, or confiscatory
  taxation; limitations on the convertibility of currency or the removal of securities, property, or other assets
  of the Issuer; political, economic, or social instability; or adverse diplomatic developments, each of which
  could have an adverse effect on the Issuer's purchase of Collateral Obligations in the foreign countries
  (which may make it more difficult to pay Dollar-denominated obligations such as the Collateral
  Obligations). The economies of individual non-U.S. countries may also differ favorably or unfavorably
  from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, volatility of
  currency exchange rates, depreciation, capital reinvestment, resource self-sufficiency and balance of
  payments position.

          Lender Liability Considerations and Equitable Subordination Can Affect the Issuer's Rights with
          Respect to Collateral Obligations

           In recent years, a number of judicial decisions in the United States have upheld the right of
  borrowers to sue lenders and bondholders on the basis of various evolving legal theories (collectively
  termed "lender liability"). Generally, lender liability is founded on the premise that a lender has violated
  a duty (whether implied or contractual) of good faith and fair dealing owed to the debtor or has assumed a
  degree of control over the debtor resulting in the creation of a fiduciary duty owed to the debtor or its
  other creditors or shareholders. Because of the nature of the Collateral Obligations, the Issuer may be
  subject to allegations of lender liability. In addition, under common law principles that in some cases form
  the basis for lender liability claims, a court may elect to subordinate the claim of the offending lender to
  the claims of the disadvantaged creditors, a remedy called "equitable subordination," if a lender: (i)
  intentionally takes an action that results in the undercapitalization of a borrower to the detriment of other
  creditors of the borrower; (ii) engages in other inequitable conduct to the detriment of the other creditors;
  (iii) engages in fraud with respect to, or makes misrepresentations to, the other creditors; or (iv) uses its
  influence as a lender to dominate or control a borrower to the detriment of other creditors of the borrower.




                                                         48
                                                                                                005919
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 157 of 331 PageID 8727

             Because the Collateral Obligations are primarily Loans, the Issuer may be subject to claims from
  creditors of an obligor that Collateral Obligations issued by the obligor that are held by the Issuer should
  be equitably subordinated. However, the Servicer does not intend to engage in conduct that would form
  the basis for a successful cause of action based on lender liability or the equitable subordination doctrine.
  Nonetheless, no assurances can be given that actions taken in good faith by the Servicer will not result in
  losses to issuers of Collateral Obligations, and that the Issuer will not be liable for any such losses.
  Furthermore, the Issuer and the Servicer may be unable to control the conduct of lenders under a loan
  syndication agreement requiring less than a unanimous vote, yet the Issuer may be subject to lender
  liability or equitable subordination for such conduct.

           The preceding discussion is based on principles of United States federal and state laws. Insofar
  as Collateral Obligations that are obligations of non-United States obligors are concerned, the laws of
  certain foreign jurisdictions may impose liability on lenders or bondholders under factual circumstances
  similar to, or broader or narrower than, those described above, with consequences that may or may not
  be analogous to those described above under United States federal and state laws.

          Notes May Be Affected by Interest Rate Risks, Including Mismatches Between the Notes and the
          Collateral Obligations

           The Notes bear interest at a rate based on LIBOR as determined on the second Business Day
  prior to the first day of the relevant Interest Period. The Collateral Obligations will consist primarily of
  obligations that bear interest at floating rates, which floating rates may be different than the floating rates
  on the Floating Rate Notes. Accordingly, the Notes are subject to interest rate risk to the extent that there
  is an interest rate mismatch between the rates at which interest accrues on the Notes and the rates at
  which interest accrues on the Collateral. In addition, there may be a timing mismatch between the
  Floating Rate Notes and the Floating Rate Obligations as the interest on the Floating Rate Obligations
  may adjust more or less frequently, on different dates and based on different indices than the interest
  rates on the Floating Rate Notes. Furthermore, any payments of principal of or interest on Collateral
  received during a Due Period will (except to a limited extent specified in the Indenture) be held in Eligible
  Investments maturing not later than the Business Day immediately preceding the next Payment Date.
  There is no requirement that Eligible Investments bear interest at LIBOR or a similar rate, and the interest
  rates available for Eligible Investments are inherently uncertain. As a result of these mismatches, an
  increase or decrease in LIBOR for the relevant maturity could adversely affect the ability of the Issuer to
  make interest payments on the Notes (including due to a rise or a decline in the value of previously
  issued Collateral Obligations or other Collateral that bear interest at a fixed rate as LIBOR decreases or
  increases, as applicable) and to make distributions or final distributions on the Preference Shares. To
  mitigate a portion of the interest rate mismatch, the Issuer may enter into Hedge Agreements that are (in
  the case of Hedge Agreements entered into on or after the Closing Date) subject to a Rating
  Confirmation. However, there can be no assurance that the Collateral Obligations and Eligible
  Investments, together with the Hedge Agreements, will in all circumstances generate sufficient Interest
  Proceeds to make timely payments of interest on the Notes. Moreover, the benefits of any Hedge
  Agreements may not be achieved in the event of the early termination of the Hedge Agreements,
  including termination upon the failure of the related Hedge Counterparty to perform its obligations under
  the Hedge Agreement. Although any Hedge Counterparty will be a highly rated institution at the time of
  entering into the applicable Hedge Agreement, there can be no assurance that it will meet its obligations
  under the applicable Hedge Agreement. In addition, the actual principal balance of any rate mismatch
  between the Collateral Obligations and the Notes may not exactly match the notional balance under any
  Hedge Agreement. All risks associated with any rate or notional balance mismatch will be borne by the
  holders of the Securities, beginning with the Preference Shares as the most junior Class. See "Security
  for the Notes—Hedge Agreements."

         The Servicer may direct the Issuer to reduce the notional amount of, or otherwise adjust the
  terms of, any Hedge Agreement outstanding at any time, subject, in the case of any reduction or
  adjustment made on or after the Ramp-Up Completion Date, to obtaining a Rating Confirmation.




                                                        49
                                                                                              005920
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 158 of 331 PageID 8728

          The Issuer Has the Right to Engage in Securities Lending, which Involves Counterparty Risks
          and Other Risks

           The Collateral Obligations may be loaned for a term of 90 days or less to banks, broker-dealers,
  and other financial institutions (other than insurance companies) that have, or are guaranteed by entities
  that have, long-term and short-term senior unsecured debt ratings or a guarantor with those ratings at the
  time of the loan, of at least "A1" (and not "A1" but on credit watch with negative implications) and "P-1"
  (and not on credit watch for possible downgrade) from Moody's and a long-term senior unsecured debt
  rating of at least "A" from S&P. See "Security for the Notes—Securities Lending." The loans must be
  secured by cash or direct registered debt obligations of the United States of America, in an amount at
  least equal to 102% of the current Ask-Side Market Value of the loaned Collateral Obligations,
  determined on a daily basis. However, if the borrower of a loaned Collateral Obligation defaults on its
  obligation to return the loaned Collateral Obligation because of insolvency or otherwise, the Issuer could
  experience delays and costs in gaining access to the collateral posted by the borrower (and in extreme
  circumstances could be restricted from selling the collateral). If the borrower defaults, the Issuer could
  suffer a loss to the extent that the realized value of the cash or securities securing the obligation of the
  borrower to return a loaned Collateral Obligation (less expenses) is less than the amount required to
  purchase the Collateral Obligation in the open market. This shortfall could be due to, among other
  factors, discrepancies between the mark-to-market and actual transaction prices for the loaned Collateral
  Obligations arising from limited liquidity or availability of the loaned Collateral Obligations and, in extreme
  circumstances, the loaned Collateral Obligations being unavailable at any price.

            The Rating Agencies may downgrade any of the Notes if a borrower of a Collateral Obligation or,
  if applicable, the entity guaranteeing the performance of the borrower has been downgraded by one of
  the Rating Agencies such that the Issuer is not in compliance with the Securities Lending Counterparty
  rating requirements. The Securities Lending Counterparties may be Affiliates of the Initial Purchaser or
  Affiliates of the Servicer, which may create certain conflicts of interest. See "—Relating to Certain
  Conflicts of Interest—The Issuer Will Be Subject to Various Conflicts of Interest Involving the Servicer"
  and "—The Issuer Will Be Subject to Various Conflicts of Interest Involving the Initial Purchaser" below.

          A Substantial Amount of Collateral Obligations Was Acquired Before the Closing Date, and the
          Terms of the Acquisition May Adversely Affect the Issuer

           In anticipation of the issuance of the Securities, one or more Affiliates of the Initial Purchaser (the
  "Pre-Closing Parties") are financing the acquisition of Collateral Obligations by the Issuer during an
  accumulation period before the Closing Date (the "Accumulation Period") pursuant to a credit
  agreement. On the Closing Date, the funds advanced by each Pre-Closing Party will be repaid by the
  Issuer with proceeds of the offering to the extent not yet prepaid prior thereto. In exchange for bearing
  the risk of loss on the Collateral Obligations acquired prior to the Closing Date, the Servicer or one or
  more if its Affiliates will each be entitled to a share of the interest and any fees and commissions (net of
  any interest and other amounts payable to the Pre-Closing Parties on funds advanced by them to finance
  the acquisition of Collateral Obligations) paid by the obligors under such Collateral Obligations or accrued
  on such Collateral Obligations, from the time of purchase to the Closing Date, plus a share of the amount
  by which any realized net gains exceed any realized net losses on Collateral Obligations sold or fully
  repaid during the Accumulation Period, in each case, in proportion to the percentage of Preference
  Shares each such party purchases on the Closing Date. There can be no assurance that the market
  value of any such Collateral Obligation on the Closing Date will be equal to or greater than the price paid
  by the Issuer during the Accumulation Period, and any net losses, and, except to the extent described
  above, net gains, experienced in respect of any such Collateral Obligation during the period in which they
  were warehoused will be for the Issuer's account.

          A portion of the portfolio of the Collateral Obligations acquired by the Issuer during the
  Accumulation Period were purchased from funds serviced or managed by the Servicer or its Affiliates.
  The prices at which the Collateral Obligations were conveyed from such funds serviced or managed by
  the Servicer or its Affiliates to the Issuer were determined by the Servicer primarily by reference to the
  average of bid and ask prices with respect to such Collateral Obligations from third party pricing services.




                                                        50
                                                                                               005921
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 159 of 331 PageID 8729

  Relating to Certain Conflicts of Interest

          In General, the Transaction Will Involve Various Potential and Actual Conflicts of Interest

          Various potential and actual conflicts of interest may arise from the overall servicing, advisory and
  other activities of the Servicer and its Affiliates and from the conduct by the Initial Purchaser and their
  respective Affiliates of other transactions with the Issuer, including acting as counterparty with respect to
  Hedge Agreements, Securities Lending Agreements, and Synthetic Securities. The following briefly
  summarizes some of these conflicts, but is not intended to be an exhaustive list of all such conflicts.

          The Holders of the Class II Preference Shares Control Appointment and Removal of Directors of
          the Issuer

           HFP and/or one or more of its subsidiaries are expected to purchase all of the Class II Preference
  Shares on the Closing Date. Class II Preference Shares will control the appointment and removal of
  directors of the Issuer as long as the aggregate number of Class II Preference Shares Outstanding as of
  the relevant Voting Record Date is higher than the aggregate number of Class I Preference Shares
  Outstanding as of such date. The Class I Preference Shares will have no voting rights with respect to the
  appointment or removal of directors. If the aggregate number of Class II Preference Shares Outstanding
  as of the relevant Voting Record Date does not exceed the aggregate number of Class I Preference
  Shares Outstanding as of such date, the Issuer Ordinary Shares will be entitled to vote with respect to the
  appointment and removal of directors of the Issuer. As of the Closing Date, the Class II Preference
  Shares Outstanding will constitute a Majority of the Preference Shares Outstanding. Any transfer of
  Class II Preference Shares by HFP or any of its subsidiaries to any Person other than HFP or any of its
  subsidiaries will require redesignation by the Share Registrar of such Class II Preference Shares as Class
  I Preference Shares. If at any time, due to such redesignation upon sale of any Class II Preference
  Shares by HFP or any of its subsidiaries, the aggregate number of Class II Preference Shares
  Outstanding is reduced so that it is equal to or lower than the number of Class I Preference Shares
  Outstanding, Class II Preference Shares will automatically become non-voting shares and will no longer
  be entitled to vote with respect to the appointment and removal of directors of the Issuer (and, in such
  case, the directors will be appointed in accordance with the definition of "Board of Directors").

           As long as Class II Preference Shares retain the voting rights with respect to the appointment and
  removal of directors of the Issuer, HFP and/or one or more of its subsidiaries that have purchased such
  Class II Preference Shares will be able to appoint and remove any of the directors. The directors
  appointed by HFP and/or one or more of its subsidiaries may be Affiliates of HFP or the Servicer. No
  Holders of the Securities will have any right to vote with respect to such appointments and removals of
  directors of the Issuer other than the Holders of the Class II Preference Shares for as long as Class II
  Preference Shares retain the voting rights with respect to the appointment and removal of directors of the
  Issuer.

          The Holders of the Class II Preference Shares May Control or Prevent Removal of the Servicer,
          Appointment of a Replacement Servicer and Optional Redemption or Refinancing of the Notes

            The Class II Preference Shares to be purchased by HFP or any of its subsidiaries at closing are
  expected to constitute a Majority of the Preference Shares. As long as HFP and/or one or more of its
  subsidiaries hold a Majority of the Preference Shares, HFP and such subsidiaries will hold the controlling
  vote on any decision to be made under the Indenture or the Servicing Agreement that requires a Majority
  of the Preference Shares (and does not exclude from voting Preference Shares held by the Servicer or its
  Affiliates) and will hold a blocking position with respect to any decision that requires a higher percentage
  of Preference Shares.

           Pursuant to the Servicing Agreement, such agreement may be terminated and the Servicer may
  be removed by the Issuer, if directed by the Trustee (acting at the direction of a Super Majority of the
  Controlling Class of Notes) or by a Majority of the Preference Shares (excluding any Preference Shares
  held by the Servicer, any of its Affiliates or any account for which the Servicer or its Affiliates have
  discretionary voting authority other than, with respect to the Class II Preference Shares, HFP or any of its
  subsidiaries; provided that, with respect to the voting authority of the Class II Preference Shares owned


                                                       51
                                                                                             005922
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 160 of 331 PageID 8730

  by HFP or any of its subsidiaries, such vote shall not be excluded only if such vote is determined by a
  vote of the majority of the "independent directors" (determined in accordance with the governing
  documents of HFP or such subsidiaries and certified in writing to the Preference Shares Paying Agent by
  any of the "independent directors" of HFP) of HFP or such subsidiaries) (each such non-excluded
  Preference Share, a "Voting Preference Share"), in each case for "cause" upon 10 days' prior written
  notice. Further, the Issuer's ability to appoint a successor servicer is subject to, among other things, the
  written direction of a Majority of the Voting Preference Shares. As such, if the Class II Preference Shares
  continue to constitute a Majority of Preference Shares, HFP and any of its subsidiaries that hold Class II
  Preference Shares will collectively control the ability of the Holders of the Preference Shares to both
  remove the Servicer for "cause" and appoint the Servicer's replacement. Since HFP is managed by the
  Servicer, HFP may have a conflict of interest and may be less likely to exercise these rights than the
  Holders of the Class I Preference Shares. In such case, should the Holders of the Class I Preference
  Shares believe that "cause" exists to remove the Servicer, the Holders of the Class II Preference Shares
  may prevent their ability to do so.

           The Holders of a Majority of the Aggregate Outstanding Amount of the Preference Shares may
  give written notice to the Preference Shares Paying Agent, the Trustee, the Issuer and the Servicer
  directing an optional redemption of the Notes upon the occurrence of a Tax Event or at any time after the
  Non-Call Period. After such Notes are retired, the Holders of a Majority or of all of the Preference Shares
  (depending on the form of redemption) may effect an optional redemption of the Preference Shares. As a
  result of the foregoing, and so long as they hold a controlling block of Preference Shares, the vote of HFP
  and/or its applicable subsidiaries will be required to redeem the Securities. As an entity managed by the
  Servicer, HFP may once again have interests that differ from those of the Class I Preference Shares.
  Should the Holders of the Class I Preference Shares seek to redeem the Securities, the Holders of the
  Class II Preference Shares may prevent their ability to do so.

          In addition, at any time after the Non-Call Period, upon a proposal by the Servicer, the Holders of
  a Majority of the Preference Shares may consent to a redemption of any Class of Notes pursuant to a
  Refinancing. As a result of the foregoing, and so long as they hold a controlling block of Preference
  Shares, the vote of HFP and/or its applicable subsidiaries will be required for such Refinancing. If the
  Holders of the Class I Preference Shares seek a redemption of Notes pursuant to Refinancing, the
  Holders of the Class II Preference Shares could prevent their ability to achieve this.

          The Issuer Will Be Subject to Various Conflicts of Interest Involving the Servicer

           Various potential and actual conflicts of interest may arise from the overall activities of the
  Servicer, its Affiliates and the subsidiaries of HFP. The following briefly summarizes some of these
  conflicts, but is not intended to be an exhaustive list of all such conflicts.

          On the Closing Date, (i) HFP and/or one or more of its subsidiaries are expected to purchase all
  of the Class II Preference Shares directly from the Issuer at a discounted purchase price and all of the
  Class E Notes at a discounted purchase price and (ii) the Servicer or one or more of its Affiliates is
  expected to purchase all of the Class I Preference Shares directly from the Issuer at a discounted
  purchase price. The Initial Purchaser will not be acting as Initial Purchaser with respect to the Class E
  Notes, the Class I Preference Shares or the Class II Preference Shares. On the Closing Date, the
  Servicer will be reimbursed by the Issuer for certain of its expenses incurred in connection with the
  organization of the Issuer (including legal fees and expenses). In addition, a broker-dealer Affiliate of the
  Servicer may receive a fee for placing certain of the Securities.

            Conflicts of interest may arise for the Servicer with respect to its obligations to the Issuer from the
  overall activities of the Servicer, its Affiliates and the subsidiaries of HFP, for the accounts of its other
  clients. For example, the Servicer, its Affiliates and their respective clients and the subsidiaries of HFP
  may acquire loans, securities, and other obligations that would be appropriate for inclusion in the Issuer's
  portfolio of Collateral Obligations, as well as in loans, securities, and other obligations that are senior to,
  or have interests different from or adverse to, assets that are pledged to secure the Notes. Furthermore,
  Affiliates of the Servicer may serve as general partners or managers of special-purpose entities organized
  to issue other collateralized loan obligations ("CLOs") secured primarily by corporate loans and
  collateralized debt obligations ("CDOs") secured by corporate debt obligations or asset backed securities.


                                                         52
                                                                                                005923
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 161 of 331 PageID 8731

  The Servicer and its Affiliates may also have ongoing relationships with, render services to, or engage in
  transactions with, companies whose loan obligations or securities are pledged to secure the Notes and
  may now or in the future own (as portfolio assets or otherwise) loan obligations or equity or debt
  securities issued by issuers of or obligors on, Collateral Obligations or other Collateral. An Affiliate of the
  Servicer may earn fees with respect to financial advisory services rendered to companies in connection
  with workouts or the subsequent restructuring of such companies. Such fees and advice may continue for
  a period of time after any such workout or restructure. The Issuer may own an interest in the securities of
  such companies. The Servicer will endeavor to resolve conflicts with respect to opportunities in a manner
  that it deems equitable to the extent possible under the prevailing facts and circumstances.

            The Servicer and its Affiliates may possess information relating to issuers of Collateral
  Obligations or other Collateral that (i) may constrain the Issuer's asset acquisition as a consequence of
  the Servicer's inability to use such information for asset acquisition purposes or otherwise to take actions
  that would be in the best of interests of the Issuer or (ii) is not known to the employees of the Servicer
  responsible for monitoring the Collateral and performing the other obligations of the Servicer under the
  Servicing Agreement. The Servicer, its Affiliates and their respective clients and the subsidiaries of HFP
  may at certain times be simultaneously seeking to purchase or dispose of assets for the respective
  accounts of the Issuer, any similar entity for which it serves as manager or advisor, and for its clients or
  Affiliates.

           Neither the Servicer nor any of its Affiliates has any affirmative obligation to offer any assets to
  the Issuer or to inform the Issuer of any assets before offering any assets to other funds or accounts that
  the Servicer or any of its Affiliates manage or service. Furthermore, the Servicer may be bound by
  affirmative obligations in the future, whereby the Servicer is obligated to offer certain assets to funds or
  accounts that it manages or services before or without the Servicer offering those assets to the Issuer.

            Pursuant to the terms of the Servicing Agreement, the Servicer will not direct the Trustee to
  acquire an obligation to be included in the Collateral from the Servicer or any of its Affiliates as principal
  or to sell an obligation to the Servicer or any of its Affiliates as principal unless (i) the Issuer shall have
  received from the Servicer such information relating to such acquisition or sale as it may reasonably
  require and shall have approved such acquisition, which approval shall not be unreasonably withheld, (ii)
  in the judgment of the Servicer, such transaction is on terms no less favorable than would be obtained in
  a transaction conducted on an arm's length basis between third parties unaffiliated with each other and
  (iii) such transaction is permitted by the United States Investment Advisers Act of 1940, as amended (the
  "Advisers Act"). The Servicing Agreement also provides that the Servicer will not direct the Trustee to
  acquire an obligation to be included in the Collateral directly from any account or portfolio for which the
  Servicer serves as servicer or investment adviser, or direct the Trustee to sell an obligation directly to any
  account or portfolio for which the Servicer serves as servicer or investment adviser unless such
  acquisition or sale is (i) in the judgment of the Servicer, on terms no less favorable than would be
  obtained in a transaction conducted on an arm's length basis between third parties unaffiliated with each
  other and (ii) permitted by the Advisers Act.

           The Servicer currently serves as the servicer or portfolio manager for a number of special
  purpose vehicles that have issued securities secured by or referencing collateral consisting of assets
  similar to the Collateral Obligations, which may create conflicts in allocating its time and services among
  the Issuer and the Servicer's other accounts. The Servicer and its Affiliates and the subsidiaries of HFP
  may own equity or other securities of issuers of or obligors on Collateral Obligations or other Collateral
  and may have provided and may provide in the future, advisory and other services to issuers of
  Collateral. In addition, the Servicer and its Affiliates may act as the Securities Lending Counterparty
  under any Securities Lending Agreement entered into by the Issuer.

           The Servicer may resign at any time and may be removed for cause by the Issuer, if directed by
  the Trustee (acting at the direction of a Super Majority of the Controlling Class of Notes) or by a Majority
  of the Voting Preference Shares. Upon the resignation or removal of the Servicer, the Issuer, at the
  written direction of a Majority of the Voting Preference Shares, may appoint a replacement servicer if (x) a
  Super Majority of the Controlling Class of Notes (excluding any Notes held by the Servicer, its Affiliates or
  any account over which the Servicer or its Affiliates have discretionary voting authority other than HFP or
  any of its subsidiaries; provided that, with respect to the voting authority of Notes owned by HFP or any of


                                                        53
                                                                                               005924
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 162 of 331 PageID 8732

  its subsidiaries, such vote shall not be excluded only if such vote is determined by a vote of the majority
  of the "independent directors" (determined in accordance with the governing documents of HFP or such
  subsidiaries and certified in writing to the Trustee by any of the "independent directors" of HFP) of HFP or
  such subsidiaries) (each such non-excluded Note, a "Voting Note") or (y) a Majority of the Aggregate
  Outstanding Amount of the Voting Notes (voting as a single Class) do not object to the replacement
  servicer. See "The Servicing Agreement." Securities held by the Servicer, its Affiliates or any account for
  which the Servicer or its Affiliates have discretionary voting authority (other than HFP or any of its
  subsidiaries) will have no voting rights with respect to any vote in connection with removal of the Servicer
  for "cause" and appointment of a replacement servicer and will be deemed not to be outstanding in
  connection with any vote to remove the Servicer for "cause" and to appoint a replacement servicer;
  provided that, with respect to the voting authority of Class II Preference Shares or Notes owned by HFP
  or any of its subsidiaries, such vote shall be determined by a vote of the majority of the "independent
  directors" (determined in accordance with the governing documents of HFP or such subsidiary) of HFP or
  such subsidiary. Except to the extent specified otherwise, Securities held by the Servicer, its Affiliates or
  any account for which the Servicer or its Affiliates have discretionary voting authority at the time of such
  vote will have voting rights with respect to all other matters as to which the Holders of the Securities are
  entitled to vote, including any vote to direct an Optional Redemption or a Refinancing. See "The
  Servicing Agreement", "Description of the Securities—Optional Redemption" and "Description of the
  Securities—Optional Redemption—Redemption by Refinancing."

            On the Closing Date, (i) HFP and/or one or more of its subsidiaries are expected to purchase all
  of the Class II Preference Shares and all of the Class E Notes and (ii) the Servicer or one or more of its
  Affiliates is expected to purchase all of the Class I Preference Shares. No assurance can be given
  whether HFP or the Servicer will retain such Class E Notes, Class I Preference Shares and/or Class II
  Preference Shares for any amount of time. In addition, the Servicer or its Affiliates may also acquire
  Securities upon the occurrence of an Amendment Buy-Out or a Maturity Extension or Notes upon the
  occurrence of a Refinancing as described herein. To the extent that the interests of the Holders of the
  Notes differ from the interests of the Holders of the Preference Shares, the holding of Preference Shares
  by the Servicer or its Affiliates may create additional conflicts of interest.

          The Servicer will be entitled to receive the Senior Servicing Fee, the Subordinated Servicing Fee
  and the Supplemental Servicing Fee, as further described herein. The structure of such fees may cause
  the Servicer to direct the Issuer to purchase more speculative Collateral Obligations than it would
  otherwise acquire in the absence of such performance based compensation. See "The Servicing
  Agreement."

           In addition to acting as Servicer to the Issuer, Highland Capital will act as manager for HFP,
  which will, on the Closing Date, purchase all of the Class II Preference Shares. Because Highland
  Capital will receive both a Servicing Fee from the Issuer for servicing the Collateral and a management
  fee from HFP for managing HFP's assets, which will include the Class II Preference Shares (and
  therefore a residual interest in the Collateral), Highland Capital has agreed, in connection with the capital
  raising of HFP, to waive a portion of its Servicing Fees from the Issuer until and including February 3,
  2008 so as not to reduce the income realized by HFP or any of its subsidiaries that hold Class II
  Preference Shares, as the case may be, in respect of such Class II Preference Shares. Thereafter
  Highland Capital may at its discretion continue to waive a portion (or all) of its Servicing Fees or may elect
  to receive its Servicing Fee in its entirety. Accordingly, prior to February 3, 2008, an amount equal to a
  portion (representing the Class II Preference Share Percentage) of the amounts that would otherwise be
  payable to the Servicer as a Servicing Fee will instead be payable as a special payment to the Holders of
  the Class II Preference Shares in accordance with the Priority of Payments. Thereafter, the Servicer may
  elect to continue to waive a portion (or all) of the Servicing Fees then due and payable, in which event
  such amount will be paid by the Trustee on behalf of the Issuer to the Preference Shares Paying Agent
  for payment, subject to the laws of the Cayman Islands, pro rata to the Holders of the Class II Preference
  Shares as Class II Preference Share Special Payments; provided that with respect to the Payment Date
  in August 2008 such Class II Preference Share Special Payments will, at a minimum, include amounts
  that would otherwise constitute a portion (representing the Class II Preference Share Percentage) of the
  Servicing Fees that have accrued from the Closing Date to February 3, 2008. The Class I Preference
  Shares and the Class II Preference Shares will vote together as a single class, except as described
  otherwise in "Description of the Securities—The Issuer Charter—Voting Rights". Receipt of Servicing


                                                       54
                                                                                              005925
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 163 of 331 PageID 8733

  Fees in the form of dividends on Class II Preference Shares may cause HFP to have different incentives
  from the Holders of the Class I Preference Shares.

          The Issuer Will Be Subject to Various Conflicts of Interest Involving the Initial Purchaser

           The Initial Purchaser and/or its Affiliates may have placed or underwritten certain of the Collateral
  Obligations at original issuance and may have provided investment banking services, advisory, banking
  and other services to issuers of Collateral Obligations. The Initial Purchaser may, from time to time as
  principal or through one or more investment funds that it manages, make investments in the equity
  securities of one or more of the issuers of Collateral Obligations with the result that one or more of such
  issuers may be or may become controlled by the Initial Purchaser. The Initial Purchaser may not have
  completed its resale of the Senior Notes by any date certain, which may affect the liquidity of the
  Securities as well as the ability of the Initial Purchaser to make a market in the Senior Notes. From time
  to time, the Servicer on behalf of the Issuer may purchase or sell Collateral Obligations through the Initial
  Purchaser and/or any of its Affiliates (collectively, "Initial Purchaser Entities"). The Issuer may invest in
  the securities of companies affiliated with the Initial Purchaser Entities or in which the Initial Purchaser
  Entities have an equity or participation interest. The purchase, holding and sale of such investments by
  the Issuer may enhance the profitability of the Initial Purchaser Entities' own investments in such
  companies. In addition, an Initial Purchaser Entity may also act as counterparty with respect to one or
  more Synthetic Securities and may act as hedge counterparty with respect to one or more hedge
  agreements. The Issuer may invest in money market funds that are managed by the Initial Purchaser
  Entities or for which the Trustee or its Affiliates provides services; provided that such money market funds
  otherwise qualify as Eligible Investments.

           By purchasing a Security, each investor will be deemed to have acknowledged the existence of
  the conflicts of interest inherent to this transaction, including as described above, and to have consented
  thereto.

                                     DESCRIPTION OF THE SECURITIES

          The Notes will be issued pursuant to the Indenture. The terms of the Preference Shares are
  contained in the Issuer Charter and in certain resolutions adopted by the Issuer's Board of Directors on or
  before the Closing Date authorizing and approving the issuance of the Securities, as reflected in the
  minutes thereof (the "Resolutions" and, together with the Issuer Charter and the Preference Shares
  Paying Agency Agreement, the "Preference Share Documents"). The following summary describes
  certain provisions of the Notes, the Preference Shares, the Indenture and the Preference Share
  Documents. The summary does not purport to be complete and is subject to, and qualified in its entirety
  by reference to, the provisions of the Indenture and the Preference Share Documents. Copies of the
  Indenture may be obtained by prospective purchasers upon request in writing to the Trustee at 200
  Clarendon Street, Mail Code: EUC 108, Boston, MA 02116 Attention: CDO Services Group, and will be
  available at the office of Custom House Administration & Corporate Services Ltd. (in such capacity, the
  "Irish Paying Agent") in the City of Dublin. Copies of the Preference Share Documents may be obtained
  upon request in writing to the Administrator at P.O. Box 1093GT, Boundary Hall, Cricket Square, George
  Town, Grand Cayman, Cayman Islands, Attention: the Directors—Greenbriar CLO, Ltd.

  Status and Security

           The Senior Notes are limited recourse debt obligations of the Issuer and non-recourse debt
  obligations of the Co-Issuer. The Class E Notes are limited recourse debt obligations of the Issuer. Each
  Note within a Class will rank pari passu with all other Notes of that Class. Under the Indenture, the Issuer
  will grant to the Trustee a first-priority security interest in the Collateral to secure the Issuer's obligations
  under the Indenture, the Notes, any Hedge Agreements, the Collateral Administration Agreement, the
  Preference Shares Paying Agency Agreement (to the extent Administrative Expenses arising thereunder
  are payable as provided in the Indenture) and the Servicing Agreement (collectively, the "Secured
  Obligations"). The Notes are payable solely from amounts received in respect of the Collateral pledged
  by the Issuer to secure the Notes. If the amounts received in respect of the Collateral (net of certain
  expenses) are insufficient to make payments on the Secured Obligations, in accordance with the Priority
  of Payments, no other assets will be available for payment of the deficiency and, following liquidation of


                                                         55
                                                                                                005926
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 164 of 331 PageID 8734

  all the Collateral, the obligations of the Issuer or the Co-Issuer, as the case may be, to pay the deficiency
  will be extinguished.

            The Preference Shares are entitled to proceeds of the Collateral only to the extent that any such
  proceeds are remaining on any Payment Date after payment of all interest and principal payable on each
  Class of Notes on that Payment Date and the satisfaction of certain other amounts payable in accordance
  with the Priority of Payments. In addition, the Holders of the Class II Preference Shares will be entitled,
  as and to the extent set forth herein, to the Class II Preference Share Special Payments pursuant to the
  priority provided in the Priority of Payments.

           In furtherance of the priorities of payments among the Classes of Notes and the Preference
  Shares, the Indenture contains express subordination provisions pursuant to which the Holders of each
  Class of Notes that is a Junior Class as described below agree for the benefit of the Holders of the Notes
  of each Priority Class with respect to the Junior Class that the Junior Class shall be subordinate and
  junior to the Notes of each Priority Class to the extent and in the manner provided in the Indenture.

           If any Event of Default has not been cured or waived and acceleration occurs under and in
  accordance with the Indenture, each Priority Class of Notes shall be paid in full in cash or, to the extent a
  Majority of each Class consents, other than in cash, before any further payment or distribution is made on
  account of any Junior Class of Notes with respect to the Priority Class. The Holders of each Junior Class
  of Notes agree, for the benefit of the Holders of the Notes of each Priority Class not to cause the filing of
  a petition in bankruptcy against the Issuer or the Co-Issuer for failure to pay to them amounts due to the
  Junior Class, of the Notes or each Class of Notes, as the case may be, or under the Indenture until the
  payment in full of the Priority Classes or all the Classes, as the case may be and not before one year and
  a day, or if longer, the applicable preference period then in effect, has elapsed since the payment.

           For purposes of this provision, with respect to each Class of Notes, the Classes of Notes that are
  Priority Classes and Junior Classes are as follows:

                       Class                  Junior Classes                     Priority Classes
                         A             B, C, D, E, Preference Shares                   None
                         B              C, D, E, Preference Shares*                      A
                         C                D, E, Preference Shares*                      A, B
                         D                 E, Preference Shares*                      A, B, C
                         E                   Preference Shares*                      A, B, C, D
                Preference Shares                  None**                          A, B, C, D, E
                _______________
                        * Other than with respect to the Class II Preference Share Special Payments,
                which may be payable to the Holders of the Class II Preference Shares as set forth
                herein and will have priority to the extent provided in the Priority of Payments.
                      ** The Preference Shares will be entitled to certain residual cash flow after
                payment of senior obligations in accordance with the Priority of Payments.

           If, notwithstanding the provisions of the Indenture, any Holder of Notes of any Junior Class has
  received any payment or distribution in respect of the Notes contrary to the provisions of the Indenture,
  then, until each Priority Class with respect to the Junior Class of Notes or each Class of Notes, as the
  case may be, or, to the extent a Majority of the Priority Class or the Class, as the case may be, consents,
  other than in cash in accordance with the Indenture, the payment or distribution shall be received and
  held in trust for the benefit of, and shall forthwith be paid over and delivered to, the Trustee, which shall
  pay and deliver the same to the Holders of the applicable Priority Classes of Notes or the Holders of all
  Classes of Notes, as the case may be. If any such payment or distribution is made other than in cash, it
  shall be held by the Trustee as part of the Collateral and subject in all respects to the Indenture.



                                                       56
                                                                                               005927
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 165 of 331 PageID 8735

            Each Holder of Notes of any Junior Class agrees with all Holders of the applicable Priority
  Classes that the Holder of Junior Class Notes shall not demand, accept, or receive any payment or
  distribution in respect of the Notes in violation of the Indenture. After a Priority Class has been paid in
  full, the Holders of Notes of the related Junior Class or Classes shall be fully subrogated to the rights of
  the Holders of the Priority Class. Nothing in these provisions shall affect the obligation of the Issuer to
  pay Holders of any Junior Class of Notes.

           Distributions to Holders of the Preference Shares are subordinate to distributions on the Notes as
  described in the Priority of Payments (other than, as and to the extent set forth herein, with respect to
  distribution of the Class II Preference Share Special Payments).

          The Servicing Fees shall have priority only to the extent provided in the Priority of Payments.

  Interest Payments on the Notes and Payments of Dividends on the Preference Shares from
  Interest Proceeds

           The Notes of each Class will accrue interest during each Interest Period on their Aggregate
  Outstanding Amount (determined as of the first day of the Interest Period and after giving effect to any
  redemption or other payment of principal occurring on that day) at the applicable per annum interest rates
  for each such Class (the "Note Interest Rate") equal to LIBOR for Eurodollar deposits for the applicable
  Interest Period plus the spread, as specified above under "Summary of Terms—Principal Terms of the
  Securities." Interest accrued on the Notes shall be calculated on the basis of the actual number of days
  elapsed in the applicable Interest Period divided by 360. Payment of interest on each Class of Notes
  shall be subordinated to the payments of interest on the related Priority Classes and other amounts in
  accordance with the Priority of Payments.

           So long as any Priority Classes are Outstanding with respect to any Class of Deferred Interest
  Notes, any payment of Deferred Interest in accordance with the Priority of Payments on any Payment
  Date shall not be considered "payable" for the purposes of the Indenture (and the failure to pay the
  interest shall not be an Event of Default) until the Payment Date on which the interest is available to be
  paid in accordance with the Priority of Payments. Deferred Interest on any Class of Deferred Interest
  Notes shall be payable on the first Payment Date on which funds are available to be used for that
  purpose in accordance with the Priority of Payments. To the extent lawful and enforceable, interest on
  Deferred Interest with respect to any Class of Deferred Interest Notes shall accrue at the Note Interest
  Rate for the Class (and to the extent not paid as current interest on the Payment Date after the Interest
  Period in which it accrues, shall thereafter be additional Deferred Interest), until paid.

          Interest shall cease to accrue on each Note, or in the case of a partial repayment, on the part
  repaid, from the date of repayment or its Stated Maturity unless payment of principal is improperly
  withheld or unless there is some other default with respect to the payments of principal.

          On each Payment Date, the Issuer will make distributions to the Preference Shares Paying Agent
  for payment pro rata to the Holders of the Preference Shares as dividends on the Preference Shares,
  pursuant to the Preference Share Documents, to the extent legally permitted and to the extent of
  available Interest Proceeds as described under clauses (22) and (24) under "Description of the
  Securities—Priority of Payments—Interest Proceeds."

           In addition, from the Closing Date to February 3, 2008, Holders of the Class II Preference Shares
  will be entitled to distributions, on a pro rata basis, from the Class II Preference Share Special Payment
  Account, equal to the Class II Preference Share Senior Special Payment, the Class II Preference Share
  Subordinated Special Payment and the Class II Preference Share Supplemental Special Payment (if any)
  (collectively, the "Class II Preference Share Special Payments"). With respect to any Payment Date
  after February 3, 2008, the Servicer may, in its sole discretion, at any time waive a portion (or all) of the
  Servicing Fees then due and payable, in which event an amount equal to such waived portion will be paid
  by the Trustee on behalf of the Issuer to the Preference Shares Paying Agent for payment, subject to the
  laws of the Cayman Islands, pro rata to the Holders of the Class II Preference Shares as Class II
  Preference Share Special Payments; provided that with respect to the Payment Date in August 2008
  such Class II Preference Share Special Payments will, at a minimum, include amounts that would


                                                       57
                                                                                             005928
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 166 of 331 PageID 8736

  otherwise constitute a portion (representing the Class II Preference Share Percentage) of the Servicing
  Fees that have accrued from the Closing Date to February 3, 2008. Any payments to the Holders of
  Class II Preference Shares of the Class II Preference Share Special Payments will have priority to the
  extent provided under "Description of the Securities—Priority of Payments."

           For purposes of calculating the Class II Preference Share Special Payments, the following
  definitions shall apply:

         "Class II Preference Share Percentage" means, for any Payment Date, a fraction, expressed as
  a percentage, the numerator of which is the number of Outstanding Class II Preference Shares on such
  Payment Date and the denominator of which is the total number of Outstanding Preference Shares on
  such Payment Date.

         "Class II Preference Share Portion" means, for any Payment Date, 100% minus the Servicing
  Fee Portion for such Payment Date.

          "Class II Preference Share Senior Special Payment" means, for any Payment Date, an amount
  equal to the product of (a) the Senior Servicing Fee for such Payment Date and (b) the Class II
  Preference Share Portion for such Payment Date.

           "Class II Preference Share Subordinated Special Payment" means, for any Payment Date, an
  amount equal to the product of (a) the Subordinated Servicing Fee for such Payment Date and (b) the
  Class II Preference Share Portion for such Payment Date.

           "Class II Preference Share Supplemental Special Payment" means, for any Payment Date, an
  amount equal to the product of (a) the Supplemental Servicing Fee for such Payment Date and (b) the
  Class II Preference Share Portion for such Payment Date.

           "Servicing Fee Portion" means 100% minus a percentage (between 0% and 100%) selected by
  the Servicer in its sole discretion and reported to the Trustee in writing on or before the related
  Determination Date; provided that, with respect to the Payment Date in August 2008, such percentage
  shall, at a minimum, include amounts that would otherwise constitute a portion (representing the Class II
  Preference Share Percentage) of the Servicing Fees that have accrued from the Closing Date to
  February 3, 2008.

         For purposes of calculating interest on each Class of Notes, the Issuer will initially appoint the
  Trustee as calculation agent (the Trustee in that capacity, and each successor calculation agent, the
  "Calculation Agent").

           As soon as possible after 11:00 a.m. (London time) on the second Business Day before the first
  day of each Interest Period, but in no event later than 11:00 a.m. (London time) on the next Business
  Day, the Calculation Agent will calculate the Note Interest Rate for each Class of Floating Rate Notes for
  the related Interest Period and the amount of interest for the Interest Period payable in respect of each
  $100,000 in principal amount of each Class of Floating Rate Notes (in each case rounded to the nearest
  cent, with half a cent being rounded upward) on the related Payment Date and will communicate the Note
  Interest Rate for each Class of Floating Rate Notes and the date of the next Payment Date to the Trustee,
  the Initial Purchaser, each paying agent, Euroclear, Clearstream, the Depository, and (as long as the
  Senior Notes are listed on the ISE) the ISE.

           The Calculation Agent may be removed by the Co-Issuers at any time. If the Calculation Agent is
  unable or unwilling to act as such or is removed by the Co-Issuers or if the Calculation Agent fails to
  determine the Note Interest Rate for each Class of Floating Rate Notes or the amount of interest payable
  in respect of each Class of Floating Rate Notes for any Interest Period, the Issuer will promptly appoint as
  a replacement Calculation Agent a leading bank which is engaged in transactions in U.S. Dollar deposits
  in the international U.S. Dollar market and which does not control and is not controlled by or under
  common control with the Co-Issuers or any of their respective affiliates. The Calculation Agent may not
  resign its duties without a successor having been duly appointed. The determination of the Note Interest



                                                      58
                                                                                            005929
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 167 of 331 PageID 8737

  Rate with respect to each Class of Floating Rate Notes for each Interest Period by the Calculation Agent
  shall (in the absence of manifest error) be final and binding upon all parties.

          "LIBOR" means the offered rate, as determined by the Calculation Agent for any Interest Period,
  for three month Dollar deposits that appears on Reuters Screen LIBOR01 Page as reported on
  Bloomberg Financial Markets Commodities News (or a page that replaces Reuters Screen LIBOR01
  Page for the purpose of displaying comparable rates), as of 11:00 a.m. (London time) on the second
  Business Day before the first day of the relevant Interest Period.

           If, on the second Business Day before the first day of any relevant Interest Period, that rate does
  not appear on Reuters Screen LIBOR01 Page (or 3750) as reported on Bloomberg Financial Market
  Commodities News (or a page that replaces Reuters Screen LIBOR01 Page (or 3750) for the purpose of
  displaying comparable rates), the Calculation Agent shall determine the arithmetic mean of the offered
  quotations of the Reference Banks to prime banks in the London interbank market for three month Dollar
  deposits in Europe, by reference to requests by the Calculation Agent to four major banks in the London
  interbank market selected by the Calculation Agent (after consultation with the Servicer) (the "Reference
  Banks") for quotations as of approximately 11:00 a.m. (London time) on the second Business Day before
  the first day of the Interest Period. If at least two of the Reference Banks provide quotations as
  requested, LIBOR shall equal such arithmetic mean. If fewer than two Reference Banks provide
  quotations, LIBOR shall be the arithmetic mean of the offered quotations that one or more leading banks
  in New York City selected by the Calculation Agent (after consultation with the Servicer) are quoting to
  the principal London offices of leading banks in the London interbank market on the second Business Day
  before the first day of the relevant Interest Period for three month Dollar deposits.

           If the Calculation Agent is unable to determine a rate in accordance with any of the above
  procedures, LIBOR for the Interest Period shall be calculated on the last day of the Interest Period and
  shall be the arithmetic mean of the rate of interest for each day during the Interest Period determined by
  the Calculation Agent as being the rate of interest most recently announced by the Bank at its New York
  office as its base rate, prime rate, reference rate, or similar rate for Dollar loans (or if the Bank ceases to
  exist or is not quoting a base rate, prime rate, reference rate, or similar rate for Dollar loans, another
  major money center commercial bank in New York City selected by the Calculation Agent (after
  consultation with the Servicer)).

           For the first Interest Period and, unless the Maturity Extension occurs, the last Interest Period,
  LIBOR shall be determined based on the actual number of days in the Interest Period using straight-line
  interpolation of two rates calculated in accordance with the above procedure, except that instead of using
  three month deposits, one rate shall be determined using the period for which rates are obtainable next
  shorter than the Interest Period and the other rate shall be determined using the period for which rates
  are obtainable next longer than the Interest Period. All calculations shall be calculated to at least four
  decimal places and rounded to four decimal places.

  Principal Payments on the Notes and Distributions on the Preference Shares from Principal
  Proceeds

           The principal of each Note of each Class matures at par and is payable on the Payment Date that
  is the Stated Maturity for the Class of Notes, unless the unpaid principal of the Note becomes payable at
  an earlier date by declaration of acceleration, call for redemption, or otherwise. The Preference Shares
  are scheduled to be redeemed on the Scheduled Preference Shares Redemption Date, unless redeemed
  prior thereto. The average life of each Class of Notes is expected to be shorter than the number of years
  from issuance until Stated Maturity for such Notes. See "Risk Factors—Relating to the Securities—The
  Weighted Average Lives of the Notes May Vary" and "Maturity and Prepayment Considerations."
  Notwithstanding the foregoing, and except as set forth below, the payment of principal of each Class of
  Notes: (i) may only occur after principal on each Class of Notes that is a Priority Class with respect to the
  Class has been paid in full and (ii) is subordinated to the payment on each Payment Date of the principal
  and interest payable on the Priority Classes, and other amounts in accordance with the Priority of
  Payments. However, (i) Interest Proceeds may be used to pay principal of the Class E Notes on any
  Payment Date to the extent necessary to satisfy the Class E Coverage Tests and (ii) Principal Proceeds



                                                        59
                                                                                               005930
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 168 of 331 PageID 8738

  may be used to pay Deferred Interest and other amounts before the payment of principal of the Notes.
  See "Description of the Securities—Priority of Payments."

          In general, principal payments will not be made on the Notes before the end of the Replacement
  Period, except in the following circumstances: (i) in connection with the payment of Deferred Interest on
  any Class of Deferred Interest Notes, (ii) in connection with an Optional Redemption, (iii) in connection
  with a Refinancing, (iv) at the option of the Servicer, to effect a Special Redemption of the Notes, (v)
  pursuant to an Optional Redemption made in connection with a Tax Event or (vi) following a mandatory
  redemption of the Notes caused by a failure to meet any of the Coverage Tests or a Rating Confirmation
  Failure. After the Replacement Period, Principal Proceeds will be applied on each Payment Date in
  accordance with the Priority of Payments to pay principal of each Class of Notes (except for Principal
  Proceeds constituting Unscheduled Principal Payments and Sale Proceeds from Credit Risk Obligations
  and Credit Improved Obligations which may be applied to purchase Collateral Obligations to the extent
  described herein). No principal of any Class of Notes will be payable on any Payment Date other than in
  accordance with the Priority of Payments and to the extent funds are available therefor on that Payment
  Date for that purpose, except that the principal of each Class of Notes will be payable in full at the Stated
  Maturity, unless repaid before that.

          On each Payment Date, the Issuer will make distributions to the Preference Shares Paying Agent
  for payment pro rata to the Holders of the Preference Shares as dividends on the Preference Shares,
  pursuant to the Preference Share Documents, to the extent legally permitted and to the extent of
  available Principal Proceeds as described under clauses (11)(A), (15) and (17) under "Description of the
  Securities—Priority of Payments—Principal Proceeds."

  Legal Provisions Applicable to the Payments of Dividends from Interest Proceeds and Dividends
  or Other Distributions from Principal Proceeds

           Interest Proceeds and Principal Proceeds paid to the Preference Shares Paying Agent for
  payment of dividends on, or the payment of the Redemption Price in respect of, the Preference Shares,
  will be distributable to the Holders of the Preference Shares only if the Issuer is and will remain solvent
  following such distribution and Interest Proceeds and Principal Proceeds paid to the Preference Shares
  Paying Agent for payment of dividends in respect of the Preference Shares will be distributable to the
  Holders of the Preference Shares only if the Issuer has sufficient distributable profits and/or share
  premium and if the Issuer is and will remain solvent following such distribution. Payments will be paid by
  the Trustee to the Preference Shares Paying Agent, on behalf of the Issuer, for payment of dividends and
  other distributions to the Holders of the Preference Shares pursuant to the Preference Share Documents,
  to the extent legally permitted, on a pro rata basis according to the number of Preference Shares held by
  each Holder on the Record Date for such Payment Date.

  Extension of the Replacement Period, the Stated Maturity and the Scheduled Preference Shares
  Redemption Date

          General

           The Issuer, if directed by the Servicer, shall be entitled on each Extension Effective Date to
  extend the Replacement Period to the applicable Extended Replacement Period End Date up to four
  times if (i) in the case of an Extension Effective Date occurring after the first Extension Effective Date, the
  Issuer has previously effected a Maturity Extension for each preceding Extension Effective Date and (ii)
  the Extension Conditions are satisfied and the Issuer has given the Trustee written notice of its election to
  extend the Replacement Period no later than 60 days and no earlier than 90 days prior to such Extension
  Effective Date. If the Extension Conditions are satisfied, the Stated Maturity of the Notes shall be
  automatically extended to the related Extended Stated Maturity Date, the Scheduled Preference Shares
  Redemption Date shall be automatically extended to the related Extended Scheduled Preference Shares
  Redemption Date and the Weighted Average Life Test shall be automatically extended to the related
  Extended Weighted Average Life Date, without any requirement for approval or consent of any Holders of
  Securities or amendment or supplement to the Indenture or the Preference Share Documents.




                                                        60
                                                                                               005931
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 169 of 331 PageID 8739

          In the case of a Maturity Extension, any Holder of Notes or Preference Shares wishing to sell all
  or a portion of its Securities to an Extension Qualifying Purchaser pursuant to the Extension Conditions
  must provide the applicable Extension Sale Notice within the Extension Sale Notice Period pursuant to
  "—Extension Procedure" below (such Securities as to which an Extension Sale Notice has been duly
  given, "Extension Sale Securities"). Notwithstanding anything to the contrary herein, in connection with
  a sale of Extension Sale Securities, all, but not part, of the Extension Sale Securities must be purchased
  and settled at the applicable Extension Purchase Price on the applicable Extension Effective Date.

         The Maturity Extension shall be effective only if the following conditions (the "Extension
  Conditions") are satisfied:

          (i)     the purchase of all Extension Sale Securities has been settled by the designated
                  Extension Qualifying Purchasers at the applicable Extension Purchase Price as of the
                  applicable Extension Effective Date;

          (ii)    all such purchases of Extension Sale Securities individually and in the aggregate comply
                  with the applicable transfer restrictions in the Indenture and the Preference Share
                  Documents and described herein immediately after such purchase and the legends on
                  such Extension Sale Securities and all applicable law, rules and regulations (including,
                  without limitation, rules, regulations and procedures of any applicable securities
                  exchange, self-regulatory organization or clearing agency);

          (iii)   (a) the Rating Condition has been satisfied with respect to S&P (so long as any Notes are
                  then rated by S&P) and (b) Rating Condition has been satisfied with respect to Moody's
                  (so long as any Notes are then rated by Moody's);

          (iv)    the Issuer has not effected more than three prior Extensions; and

          (v)     such extension is not effected for the primary purpose of decreasing losses or
                  recognizing gains resulting from market value changes.

          In the case of a Maturity Extension, each Noteholder, other than Holders of Extension Sale
  Securities, shall be entitled to receive an amount equal to the applicable Extension Bonus Payment.
  Holders of Preference Shares shall not be entitled to receive any Extension Bonus Payment.

          The Extension Bonus Payment shall be payable to any applicable qualifying beneficial owners, as
  determined by the Issuer, who have provided the Trustee with an Extension Bonus Eligibility Certification
  on the first Payment Date from and including the Extension Effective Date on which funds are available
  for such purpose in accordance with the Priority of Payments, but in any event, no later than the earlier of
  the Stated Maturity and the date of redemption of the Notes. Extension Bonus Payments which are not
  available to be paid on a Payment Date in accordance with the Priority of Payments shall not be
  considered "due and payable" hereunder. The failure to pay any such Extension Bonus Payment on such
  date shall not be an Event of Default, unless the Issuer shall fail to pay in full such Extension Bonus
  Payment on the earlier of the Stated Maturity and the date of redemption in full of the relevant Securities.
  Unpaid Extension Bonus Payments shall not accrue interest. Such amounts shall be paid, in the case of
  the Notes, to the accounts designated in the applicable Extension Bonus Eligibility Certification or, to the
  extent otherwise required by the rules of any applicable securities exchange or clearing agency, in a
  manner determined by the Issuer.

          Extension Procedure

          Not later than three Business Days following receipt by the Trustee of the notice given by the
  Issuer of its election to extend the Replacement Period (the "Extension Notice"), the Trustee shall mail
  the Extension Notice to all Holders of Notes and the Preference Shares Paying Agent (for forwarding to
  the Holders of the Preference Shares) and each Rating Agency (so long as any rated Notes are
  Outstanding), in the form set out in the Indenture, and shall request the Rating Confirmation for the
  Maturity Extension from each Rating Agency, if applicable.



                                                      61
                                                                                            005932
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 170 of 331 PageID 8740

           Any Holder of Securities may deliver an irrevocable written notice (an "Extension Sale Notice")
  to the Issuer and the Trustee within 30 days after the Trustee has mailed the Extension Notice (the
  "Extension Sale Notice Period") of its intention to sell all or a portion of its Securities to an Extension
  Qualifying Purchaser in the case of a Maturity Extension. Any Extension Sale Notice received by the
  Trustee after the Extension Sale Notice Period shall be disregarded and deemed not to have been given.
  No Holder of Securities that has not delivered such an Extension Sale Notice within the Extension Sale
  Notice Period shall be entitled to sell its Securities to an Extension Qualifying Purchaser in connection
  with the Maturity Extension.

          If any Holder of Class II Preference Shares delivers an Extension Sale Notice notifying the Issuer
  and the Trustee of its intention to sell all or a portion of its Class II Preference Shares such Holder will sell
  such Class II Preference Shares to the Extension Qualifying Purchaser and such Preference Shares will
  be redesignated as Class I Preference Shares.

           On the applicable Extension Determination Date, the Issuer (or its agent) shall confirm, as shall
  be certified to the Trustee by a certificate of an Authorized Officer of the Issuer (i) whether or not
  Extension Qualifying Purchasers for all Extension Sale Securities have been designated to purchase
  such Extension Sale Securities in compliance with all transfer restrictions in the Indenture and the
  Preference Share Documents and the legends on such Extension Sale Securities and all applicable laws,
  rules and regulations (including, without limitation, any rules, regulations and procedures of any securities
  exchange, self-regulatory organization or clearing agency), (ii) whether the requirements of clause (iii) of
  the Extension Conditions are satisfied as of the applicable Extension Determination Date and (iii) whether
  all other Extension Conditions can be satisfied as of the applicable Extension Effective Date.

            On each Extension Effective Date, the Maturity Extension shall automatically become effective
  under the terms of the Indenture and the Preference Share Documents; provided that all Extension
  Conditions set forth above are satisfied, as determined by the Issuer upon consultation with the Servicer
  (and as certified to the Trustee by a certificate of an Authorized Officer of the Issuer). No later than two
  Business Days after each Extension Effective Date, the Trustee based on such determination made by
  the Issuer, at the expense of the Co-Issuers, shall mail a notice to all Holders of Notes, the Preference
  Shares Paying Agent (for forwarding to the Holders of Preference Shares), the Servicer, the Initial
  Purchaser, each Rating Agency (so long as any rated Notes are Outstanding) and the ISE (if and for so
  long as any Class of Senior Notes is listed thereon) confirming whether or not the Maturity Extension
  became effective. If the Maturity Extension became effective, the Issuer shall make any required
  notifications thereof to the Depositary for any Securities subject to the Maturity Extension.

           None of the Initial Purchaser, the Servicer or any of their respective Affiliates shall have any duty
  to act as an Extension Qualifying Purchaser.

  Optional Redemption

          Notes. The applicable Required Redemption Percentage may give written notice to the
  Preference Shares Paying Agent, the Trustee, the Issuer and the Servicer directing an optional
  redemption of the Notes (with respect to the Notes, an "Optional Redemption") upon the occurrence of a
  Tax Event or at any time after the Non-Call Period. Such notice must be given not later than 45 days
  before the Payment Date on which the redemption is to be made. In the event that the Preference
  Shares Paying Agent, the Trustee and the Issuer receive notice directing an Optional Redemption from
  any one or more Holders of Preference Shares holding less than a Majority of the Preference Shares, the
  Preference Shares Paying Agent shall, within five Business Days of receipt of such notice, notify the
  Holders of the Preference Shares (i) of the receipt of such notice and (ii) that any Holder of Preference
  Shares may join in directing an Optional Redemption by notifying the Issuer, the Trustee and the
  Preference Shares Paying Agent in writing within five Business Days after such Holder's receipt of the
  Preference Shares Paying Agent's notice.

          Upon receipt of the written notice directing an Optional Redemption of the Notes, the Co-Issuers
  with respect to the Senior Notes and the Issuer with respect to the Class E Notes are required by the
  Indenture to redeem the Notes (in whole but not in part) from amounts available therefor in accordance
  with "—Optional Redemption Procedures" described below. Any Optional Redemption of the Notes shall


                                                         62
                                                                                                005933
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 171 of 331 PageID 8741

  be made at the applicable Redemption Price. Upon an Optional Redemption of the Notes, the
  Replacement Period will terminate in accordance with the definition of that term. The Issuer shall, at least
  30 days before the Redemption Date (unless the Trustee shall agree to a shorter notice period), notify the
  Trustee, the Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares) and
  each Rating Agency in writing of the Redemption Date, the applicable Record Date, the principal amount
  of Notes to be redeemed on the Redemption Date and the applicable Redemption Prices.

          Preference Shares. On any Payment Date on or after payment in full of the Notes, so long as all
  administrative fees and expenses and other fees (without regard to any payment limitations) payable
  under the Priority of Payments (including the Senior Servicing Fee and the Subordinated Servicing Fee),
  and all amounts owing under the Indenture and any Hedge Agreement to any Hedge Counterparty have
  been discharged:

                  (i)       at the direction of a Majority of the Preference Shares, the Issuer shall cause the
          Trustee to make payments in redemption of all of the Preference Shares, in an aggregate amount
          equal to all of the proceeds from the sale or other disposition of all of the remaining Collateral less
          any fees and expenses owed by the Issuer (including the Redemption Price of any Notes being
          simultaneously redeemed), the aggregate amount to be distributed to the Preference Shares
          Paying Agent for distribution to the Holders of the Preference Shares pro rata in accordance with
          their respective holdings subject to the provisions of the Preference Shares Paying Agency
          Agreement and Cayman Islands law; or

                  (ii)      at the unanimous direction of the Holders of the Preference Shares, the Issuer
          shall cause the Trustee to make payments in redemption of all or a directed portion (representing
          less than all) of the Preference Shares to the Preference Shares Paying Agent for distribution to
          the Holders of the Preference Shares based upon such direction subject to the provisions of the
          Preference Shares Paying Agency Agreement and Cayman Islands law,

  (with respect to the Preference Shares and each of clauses (i) and (ii) above, an "Optional
  Redemption").

           Upon a distribution pursuant to clause (i) above, the Servicer will (subject to the standard of care
  specified in the Servicing Agreement), on behalf of the Issuer (and subject to clause (ii) above), direct the
  sale of all remaining Collateral Obligations. Upon a distribution pursuant to clause (ii) above, the Servicer
  will effect the sale of Collateral Obligations in accordance with the unanimous direction of the Holders of
  the Preference Shares.

           Upon receipt of the written notice directing an Optional Redemption of the Preference Shares, the
  Issuer is required by the Preference Shares Paying Agency Agreement to redeem the Preference Shares
  in the applicable manner described above. Any Optional Redemption of the Preference Shares shall be
  made at the applicable Redemption Price.

           If any Holder of Preference Shares desires to direct the Issuer to optionally redeem the
  Preference Shares after the redemption or repayment of the Notes and in accordance with clauses (i) and
  (ii) above in this section "—Preference Shares", such Holder should notify the Preference Shares Paying
  Agent in writing not later than 30 Business Days (or with the Servicer's consent, not later than 20
  Business Days) prior to the proposed Redemption Date (which must be a Payment Date). Upon
  receiving such notice, the Preference Shares Paying Agent will promptly (and in no event later than two
  Business Days thereafter) notify the Issuer and each Holder of the Preference Shares thereof. Each
  Holder of Preference Shares that also wishes to direct the Issuer to optionally redeem the Preference
  Shares must so notify the Preference Shares Paying Agent in writing (and the Preference Shares Paying
  Agent will promptly notify the Issuer and the Servicer of such direction) within five Business Days after
  receipt of such notice. If the aggregate number of Preference Shares that have directed the Issuer to
  optionally redeem the Preference Shares equals or exceeds the minimum threshold set forth in clauses (i)
  and (ii) above in this section "—Preference Shares", the Issuer will effect an optional redemption of the
  Preference Shares pursuant to the procedures described in the Preference Share Documents.
  Notwithstanding the foregoing, the Preference Shares must be redeemed on or prior to the Scheduled
  Preference Shares Redemption Date. The Preference Shares shall be redeemed from the proceeds of


                                                       63
                                                                                              005934
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 172 of 331 PageID 8742

  any Collateral remaining after giving effect to the redemption or repayment of the Notes and payment in
  full of all expenses of the Co-Issuers.

           Optional Redemption Procedures. The Trustee will give notice of a redemption by first-class mail,
  postage prepaid, mailed not later than 10 Business Days and not earlier than 30 days before the
  applicable Redemption Date, to (i) each Holder of Notes to be redeemed, at the Holder's address in the
  Indenture Register or otherwise in accordance with the rules and procedures of the Depository, Euroclear
  and Clearstream, as applicable, to the Preference Shares Paying Agent (for forwarding to the Holders of
  Preference Shares) and (ii) in the case of an Optional Redemption of the Notes, to each Rating Agency.
  In addition, for so long as any Senior Notes are listed on the ISE and so long as the guidelines of the
  exchange so require, notice of an Optional Redemption of Senior Notes shall also be given to the
  Company Announcements Office of the ISE.

           Notice of redemption having been given as provided above, the Notes to be redeemed shall, on
  the Redemption Date, become payable at the Redemption Price therein specified and from and after the
  Redemption Date (unless the Issuer shall default in the payment of the Redemption Price and accrued
  interest) the Notes shall cease to bear interest on the Redemption Date.

          Upon final payment on a Note to be so redeemed, the Holder shall present and surrender the
  Note at the place specified in the notice of redemption to receive the applicable Redemption Price unless
  the Holder provides an undertaking to surrender the Note thereafter.

          The Notes may not be optionally redeemed unless either of the following conditions is satisfied:

                  (i)      at least 10 Business Days before the Redemption Date, the Servicer shall have
          furnished to the Trustee evidence (in form reasonably satisfactory to the Trustee) that the Issuer
          has entered into a binding agreement (with a financial or other institution or entity whose short-
          term unsecured debt obligations (other than obligations whose rating is based on the credit of a
          person other than the institution) have a credit rating of at least "A-1" from S&P and of "P-1" (and
          not on credit watch for possible downgrade) from Moody's (or to any other institution or entity if
          the Rating Condition with respect to Moody's is satisfied with respect to the other entity) to sell to
          the financial or other institutions, not later than the Business Day before the Redemption Date in
          immediately available funds, all or part of the Collateral (directly or by participation or other
          arrangement) at a Purchase Price at least equal to an amount sufficient (together with any Cash
          and other Eligible Investments not subject to the agreements and maturing on or before the
          Redemption Date and any payments to be received with respect to any Hedge Agreements on or
          before the Redemption Date) to pay all administrative and other fees and expenses payable
          under the Priority of Payments without regard to any payment limitations (including the Senior
          Servicing Fee and the Subordinated Servicing Fee), all amounts owing under the Indenture, all
          amounts owing under the Hedge Agreements to the Hedge Counterparties and to redeem the
          Notes on the Redemption Date at the applicable Redemption Prices; or

                  (ii)     before entering into any binding agreement to sell all or a portion of the Collateral
          and selling or terminating any Hedge Agreement, the Servicer shall have certified that, in its
          commercially reasonable judgment, the settlement dates of the sales will be scheduled to occur
          on or before the Business Day before the Redemption Date and that the expected proceeds from
          the sales are to be delivered to the Trustee no later than the Business Day before the
          Redemption Date, in immediately available funds, in an amount (calculated as applicable in the
          manner provided below) sufficient (together with any Cash and other Eligible Investments not
          subject to the agreements and maturing on or before the Redemption Date and any payments to
          be received with respect to the Hedge Agreements on or before the Redemption Date) to pay all
          administrative and other fees and expenses payable under the Priority of Payments (including the
          Senior Servicing Fee and the Subordinated Servicing Fee), all amounts owing under the
          Indenture, all amounts owing under the Hedge Agreements to the Hedge Counterparties and to
          redeem the Notes on the Redemption Date at the applicable Redemption Prices. For purposes of
          this paragraph, the amount shall be calculated with respect to the classes of Collateral listed in
          the table below by multiplying the expected proceeds of sale of the Collateral by the indicated
          percentage in the table below. For the avoidance of doubt, no Hedge Agreement will be sold or


                                                       64
                                                                                              005935
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 173 of 331 PageID 8743

          terminated unless the third Business Day before the scheduled Redemption Date has passed and
          no notice of withdrawal has been issued.

                                                                  Number of Business Days Between
                                                                 Certification to the Trustee and Sale
                                                              Same         1 to 2       3 to 5      6 to 15
                                                               Day
    1.   Cash or other Eligible Investments                   100%         100%         100%        100%
    2.   Loans (other than 5 below)                           100%          93%          92%         88%
    3.   High-Yield Bonds (other than 5 below) and            100%          89%          85%         75%
         Structured Finance Obligations (in each case,
         other than 4 below)
    4.   High-Yield Bonds (other than 5 below) and            100%          75%          65%          55%
         Structured Finance Obligations, in each case
         with a Moody's Rating of "B3" and on credit
         watch with negative implications or below "B3"
    5.   Synthetic Securities                                 100%          65%          55%          35%

           Any certification delivered by the Servicer shall include (A) the prices of, and expected proceeds
  from, the sale of any Collateral Obligations, Eligible Investments or Hedge Agreements and (B) all
  calculations required by the Indenture.

          Any notice of redemption may be withdrawn by the Issuer up to the fourth Business Day before
  the scheduled Redemption Date by written notice to the Preference Shares Paying Agent (for forwarding
  to the Holders of Preference Shares), the Trustee and the Servicer only if:

                   (i)      in the case of an Optional Redemption of Notes, the Servicer does not deliver the
          sale agreement or certifications required under the Indenture, as the case may be, in form
          satisfactory to the Trustee;

                   (ii)    in the case of an Optional Redemption in whole of either the Notes or the
          Preference Shares as described above in "—Optional Redemption—Notes" and clause (i) of the
          first paragraph under "—Optional Redemption—Preference Shares," the Issuer receives the
          written direction of the Holders of the Preference Shares (or, in the case of an Optional
          Redemption of the Notes resulting from a Tax Event, the Affected Class) to withdraw the notice of
          redemption delivered by the percentage of the Holders of the Preference Shares (or, in the case
          of an Optional Redemption of the Notes resulting from a Tax Event, the Affected Class)
          requesting redemption under "—Optional Redemption—Notes" or clause (i) of the first paragraph
          under "—Optional Redemption—Preference Shares," as applicable; or

                  (iii)    in the case of an Optional Redemption of Preference Shares as described in
          clause (ii) of the first paragraph under "Optional Redemption—Preference Shares," the Issuer
          receives the unanimous written direction of the Holders of the Preference Shares to withdraw the
          notice of redemption (and the Issuer hereby agrees for the benefit of the directing Holders to
          withdraw the applicable notice of redemption if it receives the written direction referred to in the
          preceding clause (ii) or this clause (iii)).

          Notice of any withdrawal shall be sent, not later than the third Business Day before the scheduled
  Redemption Date (assuming that the Trustee has received timely written notice from the Issuer as
  provided above), by the Trustee, to each Holder of Notes scheduled to be redeemed at the Holder's
  address in the Indenture Register by overnight courier guaranteeing next day delivery (or, to the extent
  the address contained in the Indenture Register is not sufficient for that purpose, by first-class mail) and
  the Preference Shares Paying Agent (for forwarding to each Holder of Preference Shares). If the Issuer
  so withdraws any notice of redemption or is otherwise unable to complete any redemption of the Notes,
  the Sale Proceeds received from the sale of any Collateral Obligations sold in accordance with the
  Indenture may, during the Replacement Period (and, in respect of Sale Proceeds from Credit Risk
  Obligations and Credit Improved Obligations, after the Replacement Period) at the Servicer's discretion,
  be used to purchase replacement Collateral Obligations in accordance with the Eligibility Criteria.

                                                      65
                                                                                            005936
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 174 of 331 PageID 8744

           Notice of redemption shall be given by the Co-Issuers or, upon an Issuer Order, by the Trustee in
  the name and at the expense of the Co-Issuers. Failure to give notice of redemption, or any defect
  therein, to any Holder of any Note selected for redemption or the Preference Shares Paying Agent (for
  forwarding to each Holder of Preference Shares) shall not impair or affect the validity of the redemption of
  any other Securities.

            Redemption by Refinancing. In addition, any Class of the Notes may be redeemed in whole, but
  not in part, on any Payment Date after the Non-Call Period from Refinancing Proceeds if the Servicer, on
  behalf of the Issuer, proposes to the Holders of the Preference Shares in writing (by notice to the
  Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares)) with a copy to the
  Trustee and the Rating Agencies) at least 30 days prior to the Payment Date for such redemption (such
  date, the "Refinancing Date") to redeem such Notes in accordance with the Indenture, which notice
  shall, among other things, specify the Refinancing Date and the Class of Notes to be refinanced. Such
  redemption will be effected by the Issuer obtaining a loan or an issuance of a replacement class of notes
  ("Refinancing Notes"), the terms of which loan or issuance will be negotiated by the Servicer, on behalf
  of the Issuer, from one or more financial institutions or purchasers (which may include the Servicer or its
  Affiliates) selected by the Servicer (a refinancing provided pursuant to such loan or issuance, a
  "Refinancing"), and provided that (i) such proposal is approved by a Majority of the Preference Shares
  (voting as a single class) at least 15 days prior to the Refinancing Date and (ii) the Servicer completes
  such Refinancing and causes the Refinancing Proceeds to be deposited with the Trustee (in immediately
  available funds) no later than the close of the Business Day immediately preceding the Refinancing Date.

           The Issuer will obtain a Refinancing only if the Servicer determines and certifies to the Trustee
  that:

            (i)     (A) a Rating Confirmation has been obtained from each Rating Agency for each Class of
  Notes not subject to Refinancing and (B) a rating letter has been obtained from each Rating Agency with
  respect to each class of Refinancing Notes that such Refinancing Notes shall be rated at least as high as
  the Initial Rating of the Class of Notes subject to the Refinancing;

          (ii)   the proceeds from the Refinancing will be at least sufficient to pay the Refinancing Price
  plus any Administrative Expenses of the Issuer related to the Refinancing;

          (iii)    the interest rate payable in respect of the obligations providing the Refinancing is less
  than the interest rate payable on the Notes being refinanced;

          (iv)    the principal amount of any obligations providing the Refinancing is no greater than the
  principal amount of the Notes being redeemed with the proceeds of such obligations;

          (v)     the stated maturity of the obligations providing the Refinancing is no earlier than the
  Stated Maturity of the Notes being refinanced;

           (vi)    the Refinancing Proceeds will be used (to the extent necessary) to redeem the applicable
  Notes;

          (vii)    the agreements relating to the Refinancing contain limited recourse, non-recourse and
  non-petition provisions, investor qualification provisions and transfer restrictions equivalent to those
  applicable to the Notes being redeemed, as set forth in the Indenture;

          (viii)  the obligations providing the Refinancing are subject to the Priority of Payments and do
  not rank higher in priority pursuant to the Priority of Payments than the Class of Notes being redeemed;
  and

          (ix)     the expenses in connection with the Refinancing have been paid or will be adequately
  provided for.

          Any Refinancing Proceeds will not constitute Interest Proceeds or Principal Proceeds but will be
  applied directly on the related Refinancing Date pursuant to the Indenture to redeem the Notes being


                                                      66
                                                                                            005937
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 175 of 331 PageID 8745

  refinanced and pay Administrative Expenses in connection with the Refinancing without regard to the
  Priority of Payments; provided that, to the extent that any Refinancing Proceeds exceed the amount
  necessary to redeem the Notes being refinanced (and any associated Administrative Expenses), such
  excess Refinancing Proceeds will be treated as Principal Proceeds.

          Refinancing Notes may be issued from time to time pursuant to a Refinancing as described
  above and subject to and in compliance with the terms of the Indenture. Any such Refinancing Note will
  be issued by the Issuer and, if any such Refinancing Note is a Senior Note, the Co-Issuer and will be
  authenticated by the Trustee upon delivery to the Trustee of an order of the Issuer and the applicable
  opinion of counsel as set forth in the Indenture.

  Special Redemption of Notes If the Servicer Does Not Identify Replacement Collateral Obligations
  as Contemplated by the Indenture

           Principal payments on the Notes shall be made in whole or in part, at par, in accordance with the
  Priority of Payments if, at any time during the Replacement Period, the Servicer elects (subject to the
  Servicing Agreement) to notify the Trustee and each Rating Agency that it has been unable, for 45
  consecutive Business Days, to identify additional or replacement Collateral Obligations that are deemed
  appropriate by the Servicer in its sole discretion and meet the Eligibility Criteria in sufficient amounts to
  permit the application of all or a portion of the funds then in the Collection Account available to be used to
  purchase additional or replacement Collateral Obligations.

           On the Special Redemption Date, the Special Redemption Amount will be available to be applied
  in accordance with "—Priority of Payments—Principal Proceeds" to the extent of available Principal
  Proceeds. Notice of payment of the Special Redemption Amount shall be given by first-class mail,
  postage prepaid, mailed not later than three Business Days before the applicable Special Redemption
  Date, to each Holder of Notes to be redeemed, at the Holder's address in the Indenture Register or
  otherwise in accordance with the rules and procedures of the Depository. In addition, for so long as any
  Senior Notes are listed on the ISE and so long as the guidelines of the exchange so require, notice of a
  Special Redemption of the Senior Notes shall also be given to the Company Announcements Office of
  the ISE.

           In connection with a Special Redemption, the principal of the Notes will be paid from Principal
  Proceeds in an aggregate amount equal to the Special Redemption Amount (first to any Class A Notes to
  be redeemed, then to any Class B Notes to be redeemed, then to any Class C Notes to be redeemed,
  then to any Class D Notes to be redeemed and then to any Class E Notes to be redeemed, in each case
  until paid in full) in accordance with the Priority of Payments. See "Description of the Securities—Priority
  of Payments—Principal Proceeds."

  Mandatory Redemption of the Notes

          General

          In the event of a Rating Confirmation Failure or a failure to meet any Coverage Test on any
  Determination Date, a mandatory redemption of one or more Classes of Notes in whole or in part will be
  required. Any mandatory redemption could result in an elimination, deferral or reduction in interest or
  principal payments to one or more Classes of Securities, which would adversely affect the returns to the
  Holders of the Class or Classes of Securities. See "Risk Factors—Relating to the Securities—The
  Indenture Requires Mandatory Redemption of the Interests for Failure to Satisfy Coverage Tests" and
  "⎯The Indenture Requires Mandatory Redemption of the Notes Upon Rating Confirmation Failure."

          Mandatory Redemption of the Notes for Failure to Satisfy Coverage Tests

           Except with respect to payments made pursuant to an Optional Redemption or a redemption
  made in connection with a Tax Event as described under "—Optional Redemption," on any Payment Date
  with respect to which any Coverage Test (as described under "Security for the Notes—The Coverage
  Tests") is not met on any Determination Date, principal payments on the Notes will be made as described
  under "—Priority of Payments."


                                                       67
                                                                                              005938
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 176 of 331 PageID 8746

          Mandatory Redemption of the Notes Upon Rating Confirmation Failure

            Upon the event of a Rating Confirmation Failure, all Interest Proceeds remaining after payment of
  amounts referred to in clauses (1) through (16) of "—Priority of Payments—Interest Proceeds" will be
  used to pay principal of the Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes and
  the Class E Notes in the Note Payment Sequence on the next Payment Date and each Payment Date
  thereafter until the Initial Ratings are confirmed. If necessary, after the foregoing payments are made out
  of Interest Proceeds, Principal Proceeds in accordance with clause (10) "—Priority of Payments—
  Principal Proceeds" will be used to pay principal of each Class of the Notes sequentially in order of their
  priority on each Payment Date until the Initial Ratings are confirmed.

          Upon receipt of notice of a Rating Confirmation Failure and if available Interest Proceeds and
  Principal Proceeds are insufficient to effect the redemption of the Notes, at par on any subsequent
  Payment Date in accordance with the Priority of Payments as and to the extent necessary for each of
  Moody's and S&P to confirm in writing the Initial Ratings assigned by it on the Closing Date to the Notes,
  then the Servicer may direct and, upon such direction and in accordance with the instructions of the
  Servicer, the Trustee shall sell Collateral Obligations so that the proceeds from the sale and all other
  funds available for the purpose in the Collection Account will be used to redeem the Notes (but only to the
  extent necessary for each of Moody's and S&P to confirm in writing the Initial Ratings assigned by it on
  the Closing Date to the Notes) and to pay all administrative and other fees, expenses and obligations
  payable under the Priority of Payments. Any sale under these provisions shall be conducted in such a
  manner that:

                   (i)     after giving effect to the sale, each Overcollateralization Test is satisfied or, if any
          Overcollateralization Test is not satisfied, the extent of compliance with the Overcollateralization
          Test is not reduced;

                  (ii)    if the sale occurs on or after the second Payment Date, after giving effect to the
          sale each Interest Coverage Test is satisfied or, if any Interest Coverage Test is not satisfied, the
          extent of compliance with the Interest Coverage Test is not reduced; and

                  (iii)    after giving effect to the sale each Collateral Quality Test is satisfied or, if any
          Collateral Quality Test is not satisfied, the extent of compliance with the Collateral Quality Test is
          not reduced.

  Redemption of the Preference Shares in Connection with Mandatory Redemption of the Notes

         The Preference Shares will be redeemed in whole in accordance with the Priority of Payments
  and the Preference Share Documents on any Payment Date on which a mandatory redemption of the
  Notes described under "—Mandatory Redemption of the Notes" results in the payment in full of the
  Aggregate Outstanding Amount of each Class of Notes.

  Tax Certification

            As a condition to the payment on any Security in accordance with the Priority of Payments
  without the imposition of withholding tax, the Issuer will require certification acceptable to it to enable the
  Issuer, the Trustee, and any paying agent to determine their duties and liabilities with respect to any taxes
  or other charges that they may be required to deduct or withhold from payments in respect of such
  Security under any present or future law or regulation of the United States or other jurisdiction or any
  present or future law or regulation of any political subdivision thereof or taxing authority therein or to
  comply with any reporting or other requirements under any such law or regulation. Without limiting the
  foregoing, as a condition to payments on any Security without U.S. federal back-up withholding, the
  Issuer will require the delivery of properly completed and signed applicable U.S. federal income tax
  certifications (generally, an IRS Form W-9 (or applicable successor form) in the case of a person that is a
  "United States person" as defined in the Code or an appropriate IRS Form W-8 (or applicable successor
  form), together with any required attachments, in the case of a person that is not a "United States person"
  as defined in the Code).



                                                        68
                                                                                                005939
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 177 of 331 PageID 8747

  Priority of Payments

           Collections received on the Collateral during the related Due Period will be segregated into
  Interest Proceeds and Principal Proceeds and applied on each Payment Date in the priority below under
  "—Interest Proceeds" and "—Principal Proceeds," respectively (collectively, the "Priority of Payments").

          Interest Proceeds

           On each Payment Date, Interest Proceeds with respect to the related Due Period (other than
  Interest Proceeds previously used during such Due Period to purchase accrued interest in respect of
  Collateral Obligations or otherwise used as permitted under the Indenture) will be distributed in the
  following order of priority:

          (1)     to the payment of any taxes and registration and filing fees owed by the Co-Issuers
                  (without limit) and then to the payment of Administrative Expenses up to the
                  Administrative Expense Cap as follows:

                      FIRST,     in the following order of priority:

                           (i)         fees, expenses and indemnities of the Trustee; and then

                           (ii)        fees, expenses and indemnities of the Collateral Administrator; and then

                           (iii)       fees, expenses and indemnities of the Preference Shares Paying Agent;

                      SECOND,      in the following order of priority;

                           (i)         fees and expenses of the Administrator; and then;

                           (ii)        fees and expenses of the Co-Issuers (including fees and expenses of
                                       counsel and ongoing surveillance, credit estimate, and other fees owing
                                       to the Rating Agencies) and any other person (except the Servicer) if
                                       specifically provided for in the Indenture, and to the expenses (but not
                                       fees) of the Servicer if payable under the Servicing Agreement;

          (2)     the excess, if any, of the Administrative Expense Cap over the amounts paid pursuant to
                  clause (1) above to deposit into the Expense Reimbursement Account;

          (3)     FIRST, to deposit in the Class II Preference Share Special Payment Account for payment
                  in accordance with "Security for the Notes—The Accounts—Class II Preference Share
                  Special Payment Account" an amount equal to the product of (i) the Class II Preference
                  Share Portion for such Payment Date, if any, and (ii) any accrued and unpaid Senior
                  Servicing Fee then due and payable and SECOND, to the payment to the Servicer of an
                  amount equal to the difference between (i) the accrued and unpaid Senior Servicing Fee
                  as of such Payment Date and (ii) the amount deposited to the Class II Preference Share
                  Special Payment Account in accordance with the preceding clause;

          (4)     to the payment of all amounts due to the Hedge Counterparties under the Hedge
                  Agreements (if any) other than any Defaulted Hedge Termination Payments;

          (5)     to the payment of accrued and unpaid interest on the Class A Notes, and any accrued
                  and unpaid Defaulted Interest on, and any Defaulted Interest Charge with respect to, the
                  Class A Notes;

          (6)     to the payment of accrued and unpaid interest on the Class B Notes, and any accrued
                  and unpaid Defaulted Interest on, and any Defaulted Interest Charge with respect to, the
                  Class B Notes;


                                                            69
                                                                                               005940
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 178 of 331 PageID 8748

        (7)    if the Class A/B Coverage Tests are not satisfied on the related Determination Date, to
               the payment of principal of the Class A Notes and the Class B Notes in the Note Payment
               Sequence, in each case, in the amount necessary so that all of the Class A/B Coverage
               Tests would be met on such Determination Date on a pro forma basis after giving effect
               to any payments in reduction of the principal of Notes made through this clause, or until
               paid in full (Interest Proceeds to be applied pursuant to this clause (7) before the
               application of any Principal Proceeds as described under "—Principal Proceeds" below
               on the current Payment Date);

        (8)    to the payment of accrued and unpaid interest on the Class C Notes (excluding Class C
               Deferred Interest but including interest accrued for the preceding Interest Period on Class
               C Deferred Interest);

        (9)    to the payment of Class C Deferred Interest;

        (10)   if the Class C Coverage Tests are not satisfied on the related Determination Date, to the
               payment of principal of the Class A Notes, the Class B Notes and the Class C Notes in
               the Note Payment Sequence, in each case in the amount necessary so that all of the
               Class C Coverage Tests would be met on such Determination Date on a pro forma basis
               after giving effect to any payments in reduction of the principal of Notes made through
               this clause, or until paid in full (Interest Proceeds to be applied pursuant to this clause
               (10) before the application of any Principal Proceeds as described under "—Principal
               Proceeds" below on the current Payment Date);

        (11)   to the payment of accrued and unpaid interest on the Class D Notes (excluding Class D
               Deferred Interest but including interest accrued for the preceding Interest Period on Class
               D Deferred Interest);

        (12)   to the payment of Class D Deferred Interest;

        (13)   if the Class D Coverage Tests are not satisfied on the related Determination Date, to the
               payment of principal of the Class A Notes, the Class B Notes, the Class C Notes and the
               Class D Notes in the Note Payment Sequence, in each case in the amount necessary so
               that all of the Class D Coverage Tests would be met on such Determination Date on a
               pro forma basis after giving effect to any payments in reduction of the principal of Notes
               made through this clause, or until paid in full (Interest Proceeds to be applied pursuant to
               this clause (13) before the application of any Principal Proceeds as described under "—
               Principal Proceeds" below on the current Payment Date);

        (14)   to the payment of accrued and unpaid interest on the Class E Notes (excluding Class E
               Deferred Interest but including interest accrued for the preceding Interest Period on Class
               E Deferred Interest);

        (15)   to the payment of Class E Deferred Interest;

        (16)   if the Class E Coverage Tests are not satisfied on the related Determination Date, to the
               payment of principal of the Class E Notes in the amount necessary so that all of the
               Class E Coverage Tests would be met on such Determination Date on a pro forma basis
               after giving effect to any payments in reduction of the principal of Notes made through
               this clause, or until paid in full;

        (17)   if a Rating Confirmation Failure exists on the Payment Date, to the payment of principal
               of the Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes and the
               Class E Notes in the Note Payment Sequence, in each case in the amount necessary so
               that a Rating Confirmation is obtained, or until paid in full (Interest Proceeds to be applied
               pursuant to this clause (17) before the application of any Principal Proceeds as described
               under "—Principal Proceeds" below on the current Payment Date);



                                                    70
                                                                                          005941
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 179 of 331 PageID 8749

          (18)    FIRST, to deposit in the Class II Preference Share Special Payment Account for payment
                  in accordance with "Security for the Notes—The Accounts—Class II Preference Share
                  Special Payment Account" an amount equal to the product of (i) the Class II Preference
                  Share Portion for such Payment Date, if any, and (ii) any accrued and unpaid
                  Subordinated Servicing Fee then due and payable and SECOND, to the payment (pro rata
                  according to the amounts payable under clauses (x) and (y) below) to: (x) the Servicer of
                  an amount equal to the difference between (i) the accrued and unpaid Subordinated
                  Servicing Fee as of such Payment Date and (ii) the amount deposited to the Class II
                  Preference Share Special Payment Account in accordance with the preceding clause;
                  and (y) pro rata to each Holder of Securities entitled thereto, the applicable Extension
                  Bonus Payment as described under "—Extension of the Replacement Period, the Stated
                  Maturity and the Scheduled Preference Shares Redemption Date;"

          (19)    during the Replacement Period, if the Retention Overcollateralization Test is not satisfied
                  on the related Determination Date, for deposit to the Collection Account as Principal
                  Proceeds 50% of the remaining Interest Proceeds available after the payments pursuant
                  to clause (18) above (or, if the amount necessary to cause the Retention
                  Overcollateralization Test to be satisfied as of such Determination Date is less than 50%
                  of such remaining Interest Proceeds, such necessary amount);

          (20)    to the payment of any remaining Administrative Expenses not paid under clause (1)
                  above in the respective priorities specified in clause (1);

          (21)    to the payment pari passu of (i) any Defaulted Hedge Termination Payments and (ii) any
                  Defaulted Synthetic Security Termination Payments;

          (22)    to the Preference Shares Paying Agent, on behalf of the Issuer, for deposit into the
                  Preference Shares Distribution Account for payment of dividends pro rata to the Holders
                  of the Preference Shares until the Holders of the Preference Shares have realized a
                  Preference Share Internal Rate of Return of 14.0%;

          (23)    FIRST, to deposit in the Class II Preference Share Special Payment Account for payment
                  in accordance with "Security for the Notes—The Accounts—Class II Preference Share
                  Special Payment Account" of an amount equal to the product of (i) the Class II
                  Preference Share Portion for such Payment Date, if any, and (ii) the Supplemental
                  Servicing Fee, if applicable and SECOND, to the payment to the Servicer of an amount
                  equal to the difference between (i) the accrued and unpaid Supplemental Servicing Fee
                  as of such Payment Date and (ii) the amount deposited to the Class II Preference Share
                  Special Payment Account in accordance with the preceding clause; and

          (24)    any remaining Interest Proceeds, to the Preference Shares Paying Agent, on behalf of
                  the Issuer, for deposit into the Preference Shares Distribution Account for payment pro
                  rata to the Holders of the Preference Shares;

           provided that, in lieu of payment of Interest Proceeds referred to under clauses (22) and (24)
  above, in whole or in part on any Payment Date, the Servicer, on behalf of the Issuer, will have the right
  to direct the Trustee to distribute any Eligible Equity Securities pro rata to the Consenting Holders of the
  Preference Shares with respect to such Payment Date to the extent that the Market Value of such Eligible
  Equity Securities (determined by the Servicer as of the relevant Market Value Determination Date) is
  equal to or lower than the aggregate amount of Interest Proceeds that would otherwise be due and
  payable on such Payment Date to such Consenting Holders of the Preference Shares. Interest Proceeds
  in an amount equal to the Market Value of such Eligible Equity Securities (determined by the Servicer as
  of the relevant Market Value Determination Date) distributed to the Consenting Holders of the Preference
  Shares with respect to any such Payment Date will be treated for all purposes by the Issuer and the
  Servicer as Principal Proceeds available for distribution in accordance with the Priority of Payments on
  the relevant Payment Date. The amount of Interest Proceeds available on the relevant Payment Date will
  be reduced and the amount of Principal Proceeds available on the relevant Payment Date will be
  increased accordingly. Any payments to the Preference Shares Paying Agent shall be released from the


                                                      71
                                                                                            005942
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 180 of 331 PageID 8750

  lien of the Indenture and shall be paid in accordance with the provisions of the Preference Shares Paying
  Agency Agreement.

          Principal Proceeds

          On each Payment Date, Principal Proceeds with respect to the related Due Period other than:

          (A)      Principal Proceeds previously used to purchase Collateral Obligations (including any
                   related deposit into the Revolving Reserve Account or the Delayed Drawdown Reserve
                   Account or the posting by the Issuer of cash collateral with (or for the benefit of) a
                   Synthetic Security Counterparty simultaneously with the Issuer's purchase of or entry into
                   a Synthetic Security) or otherwise used as permitted under the Indenture;

          (B)      Principal Proceeds on deposit in the Revolving Reserve Account, the Delayed Drawdown
                   Reserve Account, the Synthetic Security Collateral Account or the Securities Lending
                   Account; and

          (C)      Principal Proceeds on deposit in the Collection Account in an aggregate amount equal to
                   the agreed Purchase Prices for Collateral Obligations with respect to which the Issuer
                   has entered into a commitment before the end of the Due Period for their purchase, but
                   has not settled the purchase by the end of the Due Period;

  shall be distributed in the following order of priority:

          (1)      (x) FIRST, to the payment of the amounts referred to in clauses (1) through (6) under "—
                   Interest Proceeds" above (and in the same manner and order of priority) to the extent not
                   previously paid in full thereunder and (y) SECOND, to the payment of amounts referred to
                   in clause (7) under "—Interest Proceeds" above to the extent not previously paid in full
                   thereunder and, with respect to the Class A/B Overcollateralization Test, to the extent
                   necessary to cause the Class A/B Overcollateralization Test to be met as of the related
                   Determination Date on a pro forma basis after giving effect to any payments made
                   through this clause (1), or until such amounts are paid in full;

          (2)      to the payment of the amounts referred to in clause (8) under "—Interest Proceeds"
                   above to the extent not previously paid in full thereunder;

          (3)      to the payment of the amounts referred to in clause (9) under "—Interest Proceeds"
                   above to the extent not previously paid in full thereunder;

          (4)      to the payment of the amounts referred to in clause (10) under "—Interest Proceeds"
                   above to the extent not previously paid in full thereunder and, with respect to the Class C
                   Overcollateralization Test, to the extent necessary to cause the Class C
                   Overcollateralization Test to be met as of the related Determination Date on a pro forma
                   basis after giving effect to any payments made through this clause (4), or until such
                   amounts are paid in full;

          (5)      to the payment of the amounts referred to in clause (11) under "—Interest Proceeds"
                   above to the extent not previously paid in full thereunder;

          (6)      to the payment of the amounts referred to in clause (12) under "—Interest Proceeds"
                   above to the extent not previously paid in full thereunder;

          (7)      to the payment of the amounts referred to in clause (13) under "—Interest Proceeds"
                   above to the extent not previously paid in full thereunder and, with respect to the Class D
                   Overcollateralization Test, to the extent necessary to cause the Class D
                   Overcollateralization Test to be met as of the related Determination Date on a pro forma
                   basis after giving effect to any payments made through this clause (7), or until such
                   amounts are paid in full;

                                                             72
                                                                                            005943
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 181 of 331 PageID 8751

        (8)    to the payment of the amounts referred to in clause (14) under "—Interest Proceeds"
               above to the extent not previously paid in full thereunder;

        (9)    to the payment of the amounts referred to in clause (15) under "—Interest Proceeds"
               above to the extent not previously paid in full thereunder;

        (10)   to the payment of the amounts referred to in clause (17) under "—Interest Proceeds"
               above to the extent not previously paid in full thereunder;

        (11)   (A)     if the Payment Date is a Redemption Date in the following order of priority: (i) to
                       the payment in the Note Payment Sequence of the Redemption Prices of all of
                       the Notes to be redeemed, (ii) to the payment of the amounts referred to in
                       clauses (18), (20) and (21) under "—Interest Proceeds" above (and in the same
                       manner and order of priority) to the extent not previously paid in full thereunder ,
                       (iii) the Preference Shares Paying Agent, on behalf of the Issuer, for deposit into
                       the Preference Shares Distribution Account for payment of dividends pro rata to
                       the Holders of Preference Shares until the Holders of the Preference Shares
                       have realized a Preference Share Internal Rate of Return of 14.0%, (iv) FIRST, to
                       deposit in the Class II Preference Share Special Payment Account for payment in
                       accordance with "Security for the Notes—The Accounts—Class II Preference
                       Share Special Payment Account" of an amount equal to the product of (x) the
                       Class II Preference Share Portion for such Payment Date, if any, and (y) the
                       Supplemental Servicing Fee, if applicable and SECOND, to the payment to the
                       Servicer of an amount equal to the difference between (x) the accrued and
                       unpaid Supplemental Servicing Fee as of such Payment Date and (y) the amount
                       deposited to the Class II Preference Share Special Payment Account in
                       accordance with the preceding clause and (v) to the Preference Shares Paying
                       Agent, on behalf of the Issuer, for deposit into the Preference Shares Distribution
                       Account for payment to the Holders of the Preference Shares of the Redemption
                       Price of any Preference Shares to be redeemed; and

               (B)     if the Payment Date is a Special Redemption Date, to the payment in the Note
                       Payment Sequence of principal of the Notes in an aggregate amount equal to the
                       Special Redemption Amount, in each case until paid in full;

        (12)   during the Replacement Period, all remaining Principal Proceeds to the acquisition of
               additional Collateral Obligations in accordance with the Indenture (and, until so applied
               (including any related deposit into the Revolving Reserve Account or the Delayed
               Drawdown Reserve Account or the posting by the Issuer of cash collateral with (or for the
               benefit of) a Synthetic Security Counterparty simultaneously with the Issuer's purchase of
               or entry into a Synthetic Security), to be deposited in the Collection Account as Principal
               Proceeds);

        (13)   after the Replacement Period, (i) FIRST, at the discretion of the Servicer (with respect to
               Unscheduled Principal Payments and Sale Proceeds from the sale of Credit Risk
               Obligations and Credit Improved Obligations) to the purchase or funding of additional or
               replacement Collateral Obligations in accordance with the Eligibility Criteria and the
               applicable provisions of the Indenture when appropriate Collateral Obligations are
               available, and until such time, to the Collection Account for the purchase of Eligible
               Investments; and (ii) SECOND, to the payment in the Note Payment Sequence of principal
               of Notes until paid in full;

        (14)   to the extent not previously paid in full under clause (11) above, after the Replacement
               Period, to the payment of the amounts referred to in clauses (18), (20) and (21) under
               "⎯Interest Proceeds" above (and in the same manner and order of priority) to the extent
               not previously paid in full thereunder;




                                                   73
                                                                                         005944
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 182 of 331 PageID 8752

          (15)    after the Replacement Period, the Preference Shares Paying Agent, on behalf of the
                  Issuer, for deposit into the Preference Shares Distribution Account for payment of
                  dividends pro rata to the Holders of Preference Shares until the Holders of the
                  Preference Shares have realized a Preference Share Internal Rate of Return of 14.0%;

          (16)    after the Replacement Period, FIRST, to deposit in the Class II Preference Share Special
                  Payment Account for payment in accordance with "Security for the Notes—The
                  Accounts—Class II Preference Share Special Payment Account" of an amount equal to
                  the product of (i) the Class II Preference Share Portion for such Payment Date, if any,
                  and (ii) the Supplemental Servicing Fee, if applicable and SECOND, to the payment to the
                  Servicer of an amount equal to the difference between (i) the accrued and unpaid
                  Supplemental Servicing Fee as of such Payment Date and (ii) the amount deposited to
                  the Class II Preference Share Special Payment Account in accordance with the
                  preceding clause; and

          (17)    after the Replacement Period to the Preference Shares Paying Agent, on behalf of the
                  Issuer, for deposit into the Preference Shares Distribution Account for payment pro rata
                  to the Holders of the Preference Shares.

           Notwithstanding the foregoing, on any Payment Date occurring (x) after the occurrence of an
  Event of Default and an acceleration of the Notes that has not been rescinded, or (y) after the occurrence
  of an Event of Default and an acceleration of the Notes that has not been rescinded and the liquidation of
  the Collateral, all Interest Proceeds, Principal Proceeds and any other funds in the Accounts, shall be
  applied in the following order of priority: (1) to the payment of the amounts referred to in clauses (1), (2),
  (3) and (4) of the "Priority of Payments—Interest Proceeds" above (in the priority stated therein); (2) first,
  to the payment, of any accrued and unpaid interest on the Class A Notes and the Aggregate Outstanding
  Amount of the Class A Notes; second, to the payment of any accrued and unpaid interest on the Class B
  Notes and the Aggregate Outstanding Amount of the Class B Notes; third, to the payment of any accrued
  and unpaid interest (including any Deferred Interest) on the Class C Notes and the Aggregate
  Outstanding Amount of the Class C Notes; fourth, to the payment of any accrued and unpaid interest
  (including any Deferred Interest) on the Class D Notes and the Aggregate Outstanding Amount of the
  Class D Notes; fifth, to the payment of any accrued and unpaid interest (including any Deferred Interest)
  on the Class E Notes and the Aggregate Outstanding Amount of the Class E Notes; (3) to the payment of
  the amounts referred to in clauses (18), (20) and (21) of the "Priority of Payments—Interest Proceeds"
  above (in the same order of priority stated above); (4) to the Preference Shares Paying Agent, on behalf
  of the Issuer, for deposit into the Preference Shares Distribution Account for payment of dividends pro
  rata to the Holders of Preference Shares until the Holders of the Preference Shares have realized a
  Preference Share Internal Rate of Return of 14.0%; (5) first, to deposit in the Class II Preference Share
  Special Payment Account for payment in accordance with "Security for the Notes—The Accounts—Class
  II Preference Share Special Payment Account" of an amount equal to the product of (x) the Class II
  Preference Share Portion for such Payment Date, if any, and (y) the Supplemental Servicing Fee, if
  applicable and then, to the payment to the Servicer of an amount equal to the difference between (x) the
  accrued and unpaid Supplemental Servicing Fee as of such Payment Date and (y) the amount deposited
  to the Class II Preference Share Special Payment Account in accordance with the preceding clause; and
  (6) to the Holders of the Preference Shares.

           The calculation on any Coverage Test on any Determination Date shall be made by giving effect
  to all payments to be made pursuant to all subclauses of the Priority of Payments as applicable, payable
  on the Payment Date following such Determination Date. In addition no Principal Proceeds will be used
  to pay a subordinated Class on a Payment Date if, after giving effect to such payment, any Coverage
  Test of a more senior Class of Notes is failing on such Payment Date or would fail as a result of such
  application of the Principal Proceeds on such Payment Date.

          Any payments to the Preference Shares Paying Agent shall be released from the lien of the
  Indenture and shall be paid in accordance with the provisions of the Preference Shares Paying Agency
  Agreement.




                                                       74
                                                                                              005945
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 183 of 331 PageID 8753

          If on any Payment Date the amount available in the Payment Account is insufficient to make the
  full amount of the disbursements required by the Valuation Report, the Trustee shall make the
  disbursements called for in the order and according to the priority under "—Interest Proceeds" and
  "⎯Principal Proceeds," to the extent funds are available therefor.

          The Trustee shall remit funds to pay Administrative Expenses of the Issuer or the Co-Issuer in
  accordance with the Priority of Payments under "—Interest Proceeds" and "—Principal Proceeds" above,
  to the extent available, to the Issuer, the Co-Issuer as directed and designated in an Issuer Order (which
  may be in the form of standing instructions) delivered to the Trustee no later than the Business Day
  before each Payment Date.

  Form, Denomination, Registration and Transfer of the Senior Notes

           The Senior Notes sold in Offshore Transactions may only be sold to non-U.S. Persons in reliance
  on Regulation S. Except as provided below, the Senior Notes sold in reliance on Regulation S will be
  represented by one or more Regulation S Global Notes. The Regulation S Global Notes will be deposited
  with the Trustee as custodian for, and registered in the name of, a nominee of the Depository for the
  respective accounts of the beneficial owners at Euroclear and Clearstream. Beneficial interests in a
  Regulation S Global Note may be held only through Euroclear or Clearstream. Investors may hold their
  interests in a Regulation S Global Note directly through Euroclear or Clearstream, if they are participants
  in such systems, or indirectly through organizations that are participants in such systems. Beneficial
  interests in a Regulation S Global Note may not be held by a U.S. Person at any time. By acquisition of a
  beneficial interest in a Regulation S Global Note, the purchaser thereof will be deemed to represent that it
  is not a U.S. Person and that, if in the future it determines to transfer such beneficial interest, it will
  transfer such interest only to a person whom the seller reasonably believes to be a non-U.S. Person or to
  a person who takes delivery in the form of an interest in a Rule 144A Global Note.

           The Senior Notes initially sold in non-Offshore Transactions or to U.S. Persons in reliance on the
  exemption from registration provided by Rule 144A may only be sold to (i) Qualified Institutional Buyers
  that are also (ii) Qualified Purchasers and, except as provided below, will be represented by one or more
  permanent Rule 144A Global Notes. Investors may hold their interests in the Rule 144A Global Notes
  directly through the Depository if they are the Depository participants, or indirectly through organizations
  that are the Depository participants. The Rule 144A Global Notes will be deposited with the Trustee as
  custodian for the Depository, and registered in the name of a nominee of the Depository.

            Beneficial interests in Senior Notes represented by Global Notes will be subject to certain
  restrictions on transfer set forth therein and in the Indenture and such Global Notes will bear the
  applicable legends regarding the restrictions set forth under "Transfer Restrictions." A beneficial interest
  in a Regulation S Global Note may be transferred to a person who takes delivery in the form of an interest
  in a Rule 144A Global Note only upon receipt by the Trustee of a written certification from (A) the
  transferor (in the form provided in the Indenture) to the effect that the transfer is being made to a person
  whom the transferor reasonably believes is a Qualified Institutional Buyer who is also a Qualified
  Purchaser and in accordance with any applicable securities laws of any state of the United States or any
  other jurisdiction and (B) the transferee (in the form provided in the Indenture) to the effect that, among
  other things, the transferee is both a Qualified Institutional Buyer and a Qualified Purchaser. Beneficial
  interests in the Rule 144A Global Notes may be transferred to a person who takes delivery in the form of
  an interest in a Regulation S Global Note only upon receipt by the Trustee of a written certification from
  (A) the transferor (in the form provided in the Indenture) to the effect that the transfer is being made to a
  non-U.S. Person in an Offshore Transaction in accordance with Regulation S and (B) the transferee (in
  the form provided in the Indenture) to the effect that, among other things, the transferee is a non-U.S.
  Person.

           Any beneficial interest in a Regulation S Global Note that is transferred to a person who takes
  delivery in the form of an interest in a Rule 144A Global Note will, upon transfer, cease to be an interest in
  such Regulation S Global Note and become an interest in the Rule 144A Global Note and, accordingly,
  will thereafter be subject to all transfer restrictions and other procedures applicable to beneficial interests
  in a Rule 144A Global Note for as long as it remains such an interest. Any beneficial interest in a Rule
  144A Global Note that is transferred to a person who takes delivery in the form of an interest in a


                                                        75
                                                                                               005946
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 184 of 331 PageID 8754

  Regulation S Global Note will, upon transfer, cease to be an interest in the Rule 144A Global Note and
  become an interest in the Regulation S Global Note and, accordingly, will thereafter be subject to all
  transfer restrictions and other procedures applicable to beneficial interests in a Regulation S Global Note
  for as long as it remains such an interest. No service charge will be made for any registration of transfer
  or exchange of Senior Notes, but the Issuer or Co-Issuers, as the case may be, or the Trustee may
  require payment of a sum sufficient to cover any tax or other governmental charge payable in connection
  therewith.

            Except in the limited circumstances described in this paragraph, owners of beneficial interests in
  Senior Notes held in the form of Global Notes will not be entitled to receive delivery of certificated Senior
  Notes. The Senior Notes are not issuable in bearer form. A Global Note deposited with the Depository
  pursuant to the Indenture shall be transferred to the beneficial owners thereof only if such transfer
  complies with the Indenture and either (i) the Depository notifies the Co-Issuers that it is unwilling or unable
  to continue as depository for a Global Note or ceases to be a "Clearing Agency" registered under the
  Exchange Act and a successor depository is not appointed by the Issuer within 90 days of such notice or
  (ii) as a result of any amendment to or change in, the laws or regulations of the Cayman Islands or of any
  authority therein or thereof having power to tax or in the interpretation or administration of such laws or
  regulations which become effective on or after the Closing Date, the Issuer or the Trustee becomes
  aware that it is or will be required to make any deduction or withholding from any payment in respect of
  the Senior Notes which would not be required if the Senior Notes were in definitive form. In addition, the
  owner of a beneficial interest in a Global Note will be entitled to receive a certificated Note in exchange
  for such interest if an Event of Default has occurred and is continuing. In the event that certificated
  Senior Notes are not so issued by the Issuer to such beneficial owners of interests in Global Notes, the
  Issuer expressly acknowledges that such beneficial owners shall be entitled to pursue any remedy that
  the Holders of a Global Note would be entitled to pursue in accordance with the Indenture (but only to the
  extent of such beneficial owner's interest in the Global Note) as if certificated Senior Notes had been
  issued. Payments on such certificated Senior Notes will be made by wire transfer in immediately
  available funds to a Dollar-denominated account maintained by the owner or, if a wire transfer cannot be
  effected, by a Dollar check delivered to the owner. See "Settlement and Clearing."

          The Senior Notes will be issued in minimum denominations of U.S.$250,000 and integral
  multiples of U.S.$1,000 in excess thereof for each Class of Senior Notes.

  Form, Denomination, Registration and Transfer of the Class E Notes

           The Class E Notes will be issued in the form of one or more certificated Class E Notes in
  definitive, fully registered form, registered in the name of the owner thereof (the "Certificated Class E
  Notes").

          The Class E Notes may only be sold to persons who are Qualified Institutional Buyers (or, solely
  in the case of certain Holders purchasing Class E Notes on the Closing Date, Institutional Accredited
  Investors) who are also Qualified Purchasers.

            The Class E Notes may be transferred only upon (inter alia) receipt by the Trustee of a written
  certification (in the form provided in the Indenture) from the transferee to the effect that, among other
  things, the transferee is a Qualified Institutional Buyer who is also a Qualified Purchaser, and such
  transfer is being made in accordance with any applicable securities laws of any state of the United States
  or any other jurisdiction. Each initial Holder as well as each transferee of the Class E Notes is also
  required to provide certain tax forms and other tax-related certifications. See "Transfer Restrictions."

          The Class E Notes will be issued in minimum denominations of U.S.$250,000 and integral
  multiples of U.S.$1,000 in excess thereof.

  Form, Denomination, Registration and Transfer of the Preference Shares

         The Preference Shares will be issued in definitive, fully registered form, registered in the name of
  the owner thereof and represented by one or more share certificates (the "Certificated Preference
  Shares").


                                                        76
                                                                                               005947
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 185 of 331 PageID 8755

         Preference Shares may only be sold to persons who are Qualified Institutional Buyers who are
  also Qualified Purchasers.

            Preference Shares may be transferred only upon (inter alia) receipt by the Preference Shares
  Paying Agent of a written certification (in the form provided in the Preference Share Documents) from the
  transferee to the effect that, among other things, the transferee is a Qualified Institutional Buyer who is
  also a Qualified Purchaser, and such transfer is being made in accordance with any applicable securities
  laws of any state of the United States or any other jurisdiction. Each initial Holder as well as each
  transferee of the Preference Shares is also required to provide certain tax forms and other tax-related
  certifications. See "Transfer Restrictions."

           Maples Finance Limited has been appointed and will serve as the registrar with respect to the
  Preference Shares (the "Share Registrar") and will provide for (inter alia) the registration of the
  Preference Shares and the registration of transfers of the Preference Shares in accordance with the
  Preference Share Documents and the Administration Agreement in the register maintained by it. The
  Preference Shares will be issued in minimum numbers of 100 Preference Shares per investor and
  integral multiples of one Preference Share in excess thereof.

  The Indenture

          The following summary describes certain provisions of the Indenture. The summary does not
  purport to be complete and is subject to, and qualified in its entirety by reference to, the provisions of the
  Indenture.

          Events of Default

          "Event of Default" is defined in the Indenture as:

                   (a)     a default for four Business Days in the payment of any interest on the Class A
          Notes or the Class B Notes, or, if no Class A Notes or Class B Notes are Outstanding, a default in
          the payment of any interest on the Controlling Class, in each case, when it becomes payable (or
          in the case of a default in payment due to an administrative error or omission by the Trustee, the
          Irish Paying Agent or the Indenture Registrar, after seven Business Days);

                 (b)    a default in the payment of principal (including Deferred Interest) of any Note
          when the same becomes payable, at its Stated Maturity or on the Redemption Date;

                 (c)     the failure on any Payment Date to disburse amounts available in the Payment
          Account in accordance with the Priority of Payments and the failure continues for three Business
          Days;

                    (d)     on any Measurement Date for so long as any Class A Notes are Outstanding, the
          Overcollateralization Ratio with respect to the Class A Notes (which, for purposes of this clause
          (d), will be calculated without giving effect to clause 5(A) of the definition of "Overcollateralization
          Ratio Numerator") is less than 100%;

                (e)     either of the Co-Issuers or the pool of Collateral becomes an investment
          company under the Investment Company Act;

                   (f)      breach of any other covenant or other agreement of the Issuer or the Co-Issuer
          under the Indenture (other than any failure to satisfy any of the Collateral Quality Tests, any of the
          Concentration Limitations, any of the Coverage Tests, the Retention Overcollateralization Test, or
          other covenants or agreements for which a specific remedy has been provided under the
          Indenture) in any material respect, or the failure of any representation or warranty of the Issuer or
          the Co-Issuer made in the Indenture or in any certificate or other writing delivered pursuant
          thereto, or in connection therewith, to be correct in any material respect when made, and the
          breach or failure continues for 30 days after either of the Co-Issuers has actual knowledge of it or
          after notice to the Issuer, the Co-Issuer and the Servicer by the Trustee or to the Issuer, the Co-

                                                        77
                                                                                               005948
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 186 of 331 PageID 8756

          Issuer, the Servicer and the Trustee by the Holders of at least 25% of the Aggregate Outstanding
          Amount of the Controlling Class by registered or certified mail or overnight courier specifying the
          breach or failure and requiring it to be remedied and stating that the notice is a "Notice of Default"
          under the Indenture;

                  (g)      the entry of a decree or order by a court having competent jurisdiction adjudging
          the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as properly filed a petition
          seeking reorganization, arrangement, adjustment, or composition of the Issuer or the Co-Issuer
          under the Bankruptcy Law or any other applicable law, or appointing a receiver, liquidator,
          assignee, or sequestrator (or other similar official) of the Issuer or the Co-Issuer or of any
          substantial part of its property, or ordering the winding up or liquidation of its affairs, and if the
          decree or order remains unstayed and in effect for 45 consecutive days;

                   (h)      the institution by the shareholders of the Issuer or the Co-Issuer of Proceedings
          to have the Issuer or Co-Issuer, as the case may be, adjudicated as bankrupt or insolvent, or the
          consent by the shareholders of the Issuer or the Co-Issuer to the institution of bankruptcy or
          insolvency Proceedings against the Issuer or Co-Issuer, or the filing by the Issuer or the Co-
          Issuer of a petition or answer or consent seeking reorganization or relief under the Bankruptcy
          Law or any other similar applicable law, or the consent by the Issuer or the Co-Issuer to the filing
          of any such petition or to the appointment of a receiver, liquidator, assignee, trustee, or
          sequestrator (or other similar official) of the Issuer or the Co-Issuer or of any substantial part of its
          property, or the making by the Issuer or the Co-Issuer of an assignment for the benefit of
          creditors, or the admission by the Issuer or the Co-Issuer in writing of its inability to pay its debts
          generally as they become due, or the taking of any action by the Issuer or the Co-Issuer in
          furtherance of any such action; or

                   (i)     one or more final judgments is rendered against the Issuer or the Co-Issuer that
          exceed in the aggregate U.S.$2,000,000 and that remain unstayed, undischarged, and
          unsatisfied for 30 days after the judgments become nonappealable, unless adequate funds have
          been reserved or set aside for their payment.

           Upon the occurrence of an Event of Default, the Trustee must give prompt (and in no event later
  than five Business Days after becoming aware of such event) notice thereof to the Noteholders.

           If an Event of Default is continuing (other than an Event of Default described in clauses (e), (g) or
  (h) under "⎯Events of Default" above), the Trustee may, with consent of the Majority of the Controlling
  Class, and must, upon the written direction of a Majority of the Controlling Class, declare the principal of
  all the Notes to be immediately payable by notice to the Co-Issuers and the Noteholders, and upon that
  declaration the unpaid principal of all the Notes, together with all its accrued and unpaid interest (and any
  applicable Defaulted Interest Charge), and other amounts payable under the Indenture, shall become
  immediately payable. The Replacement Period shall terminate upon a declaration of acceleration
  (subject to re-commencement as described below). If an Event of Default described in clauses (e), (g) or
  (h) above under "⎯Events of Default" occurs, all unpaid principal, together with all its accrued and unpaid
  interest (and any applicable Defaulted Interest Charge), of all the Notes, and other amounts payable
  under the Indenture, shall automatically become payable without any declaration or other act on the part
  of the Trustee or any Noteholder and the Replacement Period shall terminate automatically (subject to re-
  commencement as described below).

           At any time after the declaration of acceleration of maturity has been made and before a
  judgment or decree for payment of the money due has been obtained by the Trustee, a Majority of the
  Controlling Class by written notice to the Issuer, the Trustee and the Preference Shares Paying Agent,
  may rescind the declaration and its consequences if:

          (i)     the Issuer or the Co-Issuer has paid or deposited with the Trustee a sum sufficient to pay:

                  (A)      all unpaid installments of interest and principal on the Notes then due (other than
                           as a result of the acceleration);



                                                        78
                                                                                                005949
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 187 of 331 PageID 8757

                  (B)      to the extent that payment of the interest is lawful, interest on any Deferred
                           Interest and Defaulted Interest at the Applicable Note Interest Rate or Default
                           Interest Rate, as applicable;

                  (C)      all Administrative Expenses of the Co-Issuers and other sums paid or advanced
                           by the Trustee under the Indenture;

                  (D)      all unpaid Senior Servicing Fees; and

                  (E)      all amounts then payable to any Hedge Counterparty; and

          (ii)    the Trustee has determined that all Events of Default, other than the nonpayment of the
                  interest on or principal of the Notes, that have become due solely by the acceleration,
                  have been (A) cured, and a Majority of the Controlling Class by written notice to the
                  Trustee has agreed with that determination, or (B) waived as provided in the Indenture.

          No rescission shall affect any subsequent default or impair any right resulting from the default.
  The Issuer shall not terminate any Hedge Agreement at any time after a declaration of acceleration of the
  Stated Maturity of the Notes has been made, unless such declaration and its consequences may no
  longer be rescinded and annulled in accordance with the Indenture and liquidation of the Collateral has
  begun.

           If an Event of Default is continuing, the Trustee will retain the Collateral, collect, and cause the
  collection of the proceeds of the Collateral and make and apply all payments and deposits and maintain
  all accounts in respect of the Collateral and the Notes and any Hedge Agreements (other than amounts
  received under a Hedge Agreement that are used in putting a replacement hedge in place) in the manner
  described under "—Priority of Payments" and the Indenture unless:

          (i)     the Trustee, in consultation with the Servicer, determines (bid prices having been
                  obtained with respect to each security contained in the Collateral from two nationally
                  recognized dealers (or if there is only one dealer, that dealer and if there is no dealer,
                  from a pricing service), selected and specified by the Servicer to the Trustee in writing, at
                  the time making a market in those securities, and having computed the anticipated
                  proceeds of sale or liquidation on the basis of the lower of the bid prices for each
                  security) that the anticipated net proceeds of a sale or liquidation of the Collateral would
                  (after deduction of the reasonable expenses of the sale or liquidation) be sufficient to
                  discharge in full the amounts then due and unpaid on the Notes for principal and interest
                  (including Defaulted Interest and Deferred Interest and any interest on the Defaulted
                  Interest and the Deferred Interest), all Administrative Expenses, all other amounts (if any)
                  then payable to the Hedge Counterparty by the Issuer (including any applicable
                  termination payments) net of all amounts then payable to the Issuer by the Hedge
                  Counterparty and all other amounts then payable under clause (3) under "—Priority of
                  Payments—Interest Proceeds";

          (ii)    the Holders of a Super Majority of each of the Class A Notes, the Class B Notes, the
                  Class C Notes, the Class D Notes and the Class E Notes direct the sale and liquidation of
                  the Collateral.

           During the continuance of an Event of Default, a Majority of the Controlling Class may institute
  and direct the Trustee in the conduct of any proceedings for any remedy available to the Trustee
  (including the exercise of any remedy specified in the Indenture or otherwise with respect to the
  Collateral) or for the exercise of any right of the Trustee under the Indenture if the direction does not
  conflict with any rule of law or with any express provision of the Indenture and the Trustee has been
  indemnified to its reasonable satisfaction. Any direction to the Trustee to undertake a sale of the
  Collateral shall be by the Holders of Notes representing the requisite percentage of the Aggregate
  Outstanding Amount of the Notes specified in the Indenture. The Trustee need not take any action that it
  determines might involve it in liability or expense unless it has received an indemnity reasonably
  satisfactory to it against the liability or expense.


                                                       79
                                                                                             005950
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 188 of 331 PageID 8758

           A Majority of the Controlling Class may on behalf of the Holders of all the Notes, before the time a
  judgment or decree for the payment of money due has been obtained by the Trustee, waive any past
  Event of Default or event that, with notice or the lapse of time or both, would become an Event of Default
  and its consequences, except such a default:

          (i)      in the payment of principal or Redemption Price of any Note or in the payment of interest
                   (including Defaulted Interest, Deferred Interest, and any interest on Defaulted Interest or
                   Deferred Interest) on the Notes;

          (ii)     with respect to a provision of the Indenture that cannot be modified or amended without
                   the waiver or consent of the Holder of each Outstanding Note adversely affected by the
                   modification or amendment;

          (iii)    in the payment of amounts due to the Servicer, the Trustee, or the Hedge Counterparty,
                   which may only be waived with the consent of the affected party; or

          (iv)     arising as a result of an Event of Default described in clause (e), (g) or (h) under
                   "⎯Events of Default."

         No Holder of any Note may institute any proceeding with respect to the Indenture, or for the
  appointment of a receiver or trustee, or for any other remedy under the Indenture, unless:

          (i)      the Holder has previously given to the Trustee written notice of an Event of Default;

          (ii)     the Holders of not less than 25% of the Aggregate Outstanding Amount of the Controlling
                   Class shall have made written request to the Trustee to institute Proceedings with
                   respect to the Event of Default in its own name as Trustee under the Indenture and the
                   Holders have offered to the Trustee indemnity satisfactory to it against the expenses and
                   liabilities to be incurred in compliance with the request;

          (iii)    the Trustee for 30 days after its receipt of the notice, request, and offer of indemnity has
                   failed to institute a Proceeding; and

          (iv)     no direction inconsistent with the written request has been given to the Trustee during the
                   30 day period by a Majority of the Controlling Class.

           If the Trustee receives conflicting or inconsistent requests and indemnity pursuant to clauses (i)
  through (iv) above, from two or more groups of Holders of the Controlling Class, each representing less
  than a Majority of the Controlling Class, the Trustee shall take the action requested by the Holders of the
  largest percentage in Aggregate Outstanding Amount of the Controlling Class, notwithstanding any other
  provisions of the Indenture but subject to such Holders having offered to the Trustee indemnity
  satisfactory to it against the costs and liabilities that might reasonably be incurred by it in compliance with
  the request as provided in the Indenture.

  Supplemental Indentures

          Without Consent of Holders

           Without the consent of the Holders of any Securities, but with the consent of the parties the
  consent of which is required as described in the following paragraph, the Co-Issuers, in each instance
  when authorized by resolutions of the respective Boards of Directors, and the Trustee, at any time and
  from time to time subject to the requirement provided below with respect to receipt of a Rating
  Confirmation, may, if, with respect to any matters described in clauses (1) through (23) below, the
  interests of the Holders of the Securities (except, in the case of clause (12) below, any Holders of Notes
  subject to the applicable Refinancing) are not materially and adversely affected thereby as provided in
  this section "—Without Consent of Holders", enter into one or more indentures supplemental to the
  Indenture, in form satisfactory to the Trustee, for any of the following purposes:


                                                        80
                                                                                               005951
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 189 of 331 PageID 8759

        (1)    to evidence the succession of another person to the Issuer or the Co-Issuer and the
               assumption by the successor person of the obligations of the Issuer or the Co-Issuer
               under the Indenture and in the Securities;

        (2)    to add to the covenants of the Co-Issuers or the Trustee for the benefit of the
               Noteholders or to surrender any right in the Indenture conferred on the Co-Issuers;

        (3)    to convey, transfer, assign, mortgage, or pledge any property to the Trustee, or add to
               the conditions, limitations or restrictions on the authorized amount, terms and purposes of
               the issue, authentication and delivery of the Notes;

        (4)    to evidence and provide for the acceptance of appointment under the Indenture by a
               successor Trustee and to add to or change any of the provisions of the Indenture
               necessary to facilitate the administration of the trusts under the Indenture by more than
               one Trustee, pursuant to the requirements of the Indenture;

        (5)    to correct or amplify the description of any property at any time subject to the lien of the
               Indenture, or to better assure, convey, and confirm to the Trustee any property subject or
               required to be subject to the lien of the Indenture (including all actions appropriate as a
               result of changes in law) or to subject to the lien of the Indenture any additional property;

        (6)    to cause any provision of the Indenture to conform to, or be consistent with, the
               statements made with respect to such provision in this Offering Memorandum;

        (7)    to modify the restrictions on and procedures for resales and other transfers of the Notes
               to reflect any changes in applicable law (or its interpretation) or to enable the Co-Issuers
               to rely on any less restrictive exemption from registration under the Securities Act
               (including, without limitation, to add provisions for resales and transfers of the Class E
               Notes and/or Preference Shares under Regulation S) or the Investment Company Act or
               to remove restrictions on resale and transfer to the extent not required under the
               Indenture;

        (8)    with the consent of the Servicer, to modify (A) the restrictions on the sales of Collateral
               Obligations described in "Security for the Notes⎯Sale of Collateral Obligations;
               Acquisition of Replacement Collateral Obligations" or (B) the Eligibility Criteria described
               in "Security for the Notes⎯Eligibility Criteria" (and the related definitions);

        (9)    to make appropriate changes for any Class of Senior Notes to be listed on an exchange
               other than the ISE;

        (10)   otherwise to correct any inconsistency or cure any ambiguity or errors in the Indenture;

        (11)   to accommodate the issuance of the Senior Notes in book-entry form through the
               facilities of DTC or otherwise;

        (12)   to accommodate a Refinancing effected pursuant to and in compliance with the terms of
               the Indenture; provided that no Holders of Notes or Preference Shares are materially
               adversely affected thereby, other than Holders of Notes subject to such Refinancing (and
               provided that the mere occurrence of the Refinancing itself shall be deemed not to
               constitute such a material adverse effect);

        (13)   to take any appropriate action to prevent the Issuer, the Holders of Securities or the
               Trustee from becoming subject to withholding or other taxes, fees, or assessments or to
               prevent the Issuer from being treated as being engaged in a U.S. trade or business or
               otherwise being subject to U.S. federal, state or local income tax on a net income basis,
               so long as the action will not cause the Holders of any Securities to be adversely affected
               to any material extent by any change to the timing, character, or source of the income
               from the Securities, as evidenced by an opinion of counsel (which may be supported as

                                                   81
                                                                                          005952
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 190 of 331 PageID 8760

               to factual (including financial and capital markets) matters by any relevant certificates and
               other documents necessary or advisable in the judgment of counsel delivering the
               opinion);

        (14)   to authorize the appointment of any listing agent, transfer agent, paying agent or
               additional registrar for any Class of Notes appropriate in connection with the listing of any
               Class of Senior Notes on the ISE or any other stock exchange, and otherwise to amend
               the Indenture to incorporate any changes required or requested by any governmental
               authority, stock exchange authority, listing agent, transfer agent, paying agent or
               additional registrar for any Class of Notes in connection with its appointment, so long as
               the supplemental indenture would not materially and adversely affect any Noteholders, as
               evidenced by an opinion of counsel (which may be supported as to factual (including
               financial and capital markets) matters by any relevant certificates and other documents
               necessary or advisable in the judgment of counsel delivering the opinion) or a certificate
               of an Authorized Officer of the Servicer, to the effect that the modification would not be
               materially adverse to the Holders of any Class of Notes;

        (15)   to amend, modify, enter into or accommodate the execution of any contract relating to a
               Synthetic Security (including posting collateral under a Synthetic Security Agreement) if
               such particular action is not otherwise permitted under the Indenture;

        (16)   to modify certain representations as to Collateral in the Indenture in order that it may be
               consistent with applicable laws or Rating Agency requirements;

        (17)   to evidence any waiver by any Rating Agency as to any requirement or condition, as
               applicable, of the Rating Agency in the Indenture;

        (18)   to facilitate the issuance of participation notes, combination notes, composite securities
               and other similar securities;

        (19)   to facilitate hedging transactions;

        (20)   to facilitate the ability of the Issuer to lend collateral pursuant to a Securities Lending
               Agreement;

        (21)   to modify any provision to facilitate an A/B Exchange, including to effect any serial
               designation relating to the exchange;

        (22)   with the consent of the Servicer to enter into any additional agreements not expressly
               prohibited by the Indenture as well as any amendment, modification, or waiver if the
               Issuer determines that the amendment, modification, or waiver would not, upon or after
               becoming effective, materially and adversely affect the rights or interest of the Holders of
               any Class of Securities, as evidenced by an opinion of counsel (which may be supported
               as to factual (including financial and capital markets) matters by any relevant certificates
               and other documents necessary or advisable in the judgment of counsel delivering the
               opinion) or a certificate of an officer of the Servicer, to the effect that the modification
               would not be materially adverse to the Holders of any Class of Securities;

        (23)   to provide for the issuance of additional Preference Shares to the extent permitted by the
               Preference Share Documents and to extend to such additional Preference Shares the
               benefits applicable to the Preference Shares under the Indenture and the Preference
               Share Documents; or

        (24)   to prevent the Issuer from becoming an "investment company" as defined in the
               Investment Company Act or to better assure compliance with the requirements of Rule
               3a-7 and/or to remove transfer restrictions and other requirements relating to Section
               3(c)(7); provided that, as a condition to the effectiveness of any such supplemental
               indenture, each of the Issuer, the Trustee and the Servicer shall have received (A) a


                                                     82
                                                                                          005953
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 191 of 331 PageID 8761

                  Rating Confirmation with respect to such supplemental indenture and (B) a customary
                  opinion of counsel (which may be supported as to factual matters by any relevant
                  certificates or other documents necessary or advisable in the judgment of counsel
                  delivering such opinion) from a nationally recognized law firm providing that, after giving
                  effect to such supplemental indenture, the Issuer is exempt from registration as an
                  "investment company" under the Investment Company Act in reliance on the exemption
                  provided by Rule 3a-7.

           Without the consent of the Servicer, no supplemental indenture may be entered into that (x)
  affects the rights, powers, obligations or duties of the Servicer or (y) affects the amount or priority of any
  fees payable to the Servicer under the Indenture. The Trustee is authorized to join in the execution of
  any such supplemental indenture and to make any further appropriate agreements and stipulations that
  may be in the agreements, but the Trustee should not be obligated to enter into any such supplemental
  indenture that affects the Trustee's own rights, duties, liabilities or immunities under the Indenture or
  otherwise, except to the extent required by law. Unless notified in writing by a Majority of any Class of
  Securities that the Class of Securities would be materially and adversely affected, the Trustee will be
  entitled to receive and may rely on a certificate of the Servicer or an opinion of counsel (which may be
  supported as to factual (including financial and capital markets) matters by any relevant certificates and
  other documents necessary or advisable in the judgment of counsel delivering the opinion) as to whether
  the interests of any Holder of Securities would be materially and adversely affected by any such
  supplemental indenture.

          If any Outstanding Notes are rated by a Rating Agency, the Trustee will enter into a supplemental
  indenture without the consent of Holders only if either (1) the Rating Condition with respect to each Rating
  Agency is satisfied with respect to the supplemental indenture or (2) the Servicer and the Holders of
  100% in Aggregate Outstanding Amount of each Class of Notes the ratings on which would be reduced or
  withdrawn consent to the supplemental indenture. Prior to the entry into any supplemental Indenture with
  respect to which a Rating Confirmation for one or more Classes of Notes is not expected to be delivered,
  the Trustee shall provide written notice to each Holder of each Outstanding Note informing them of such
  fact.

          At the cost of the Co-Issuers, the Trustee will mail to the Noteholders, the Preference Shares
  Paying Agent (for forwarding to the Holders of Preference Shares), each Rating Agency (for so long as
  any Notes are Outstanding and rated by a Rating Agency) and each Hedge Counterparty a copy of any
  such proposed supplemental indenture at least 15 Business Days before its execution by the Trustee (or
  60 calendar days before execution in the case of a supplemental indenture for the purpose described in
  clause (8) above, which shall be identified as such in a certificate of the Servicer delivered to the Trustee
  before the date on which such notice is required to be given).

          With Consent of Holders

          If the Rating Condition is satisfied with respect to S&P, with the consent of (a) the Servicer if the
  supplemental indenture would affect the rights, powers, obligations or duties of the Servicer or affect the
  amount or priority of any fees payable to the Servicer under the Indenture, (b) a Majority of each Class of
  Notes adversely affected thereby, by Act of the Holders of each such Class of Notes and (c) a Majority of
  the Preference Shares adversely affected thereby, the Trustee and the Co-Issuers may enter into a
  supplemental indenture to add any provisions to, or change in any manner or eliminate any of the
  provisions of, the Indenture or modify in any manner the rights of the Holders of the Notes under the
  Indenture.

           Any proposed supplemental indenture that would also necessitate a change to the Issuer Charter
  may only be made after a Special Resolution (as defined therein) has been passed to permit the Issuer's
  constitutional documents to be altered to conform with such proposed change to the Indenture as certified
  to the Trustee by the Issuer.

         Notwithstanding anything in the Indenture to the contrary, without the consent of the Holder of
  each Outstanding Note adversely affected thereby and the Holder of each Outstanding Preference Share
  adversely affected thereby, no supplemental indenture shall:


                                                       83
                                                                                              005954
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 192 of 331 PageID 8762

                    (i)      change the Stated Maturity of the principal of or the due date of any installment
          of interest on any Note or of any payment to the Preference Shares Paying Agent for payment to
          the Holders of the Preference Shares (other than in the case of any Maturity Extension in
          connection with an extension of the Replacement Period as descried in "—Extension of the
          Replacement Period, the Stated Maturity and the Scheduled Preference Shares Redemption
          Date"), reduce the principal amount or the rate of interest on any Note, or the Default Interest
          Rate or the Redemption Price with respect to any Note or Preference Share, or change the
          earliest date on which Notes of any Class or Preference Share may be redeemed at the option of
          the Issuer, change the provisions of the Indenture relating to the application of proceeds of any
          Collateral to the payment of principal of or interest on Notes or to payment to the Preference
          Shares Paying Agent for payment to the Holders of the Preference Shares, or change any place
          where, or the coin or currency in which, Notes or their principal or interest are paid or impair the
          right to institute suit for the enforcement of any such payment on or after their Stated Maturity (or,
          in the case of redemption, on or after the applicable Redemption Date);

                  (ii)    reduce the percentage of the Aggregate Outstanding Amount of Holders of Notes
          of each Class or Holders of Preference Shares whose consent is required for the authorization of
          any such supplemental indenture or for any waiver of compliance with certain provisions of the
          Indenture or certain defaults under the Indenture or their consequences provided for in the
          Indenture;

                  (iii)   permit the creation of any lien ranking prior to or on a parity with the lien of the
          Indenture with respect to any part of the Collateral or terminate the lien on any property at any
          time subject hereto or deprive the Holder of any Note of the security afforded by the lien of the
          Indenture;

                   (iv)    reduce the percentage of the Aggregate Outstanding Amount of Holders of Notes
          of each Class whose consent is required to request the Trustee to retain the Collateral pursuant
          to the Indenture or to sell or liquidate the Collateral pursuant to the Indenture;

                   (v)    modify any of the provisions of these clauses (i) through (vii) with respect to
          supplemental indentures or to modify other provisions of the Indenture that expressly provide by
          their terms that they cannot be modified or waived without the consent of the Holder of each
          Outstanding Note and Preference Share affected thereby;

                   (vi)   modify the definition of "Outstanding," "Controlling Class," or "Majority," or the
          Priority of Payments in the Indenture; or

                   (vii)   modify any of the provisions of the Indenture in such a manner as to affect the
          calculation of the amount of any payment of Redemption Price or of interest or principal on any
          Note or any payment to the Preference Shares Paying Agent for the payment of dividends or
          other payments on the Preference Shares on any Payment Date or to affect the rights of the
          Holders of Notes or Preference Shares to the benefit of any provisions for the redemption of the
          Notes or the Preference Shares contained in the Indenture.

          Not later than 15 Business Days prior to the execution of any proposed supplemental indenture
  pursuant to the above provision, the Trustee, at the expense of the Co-Issuers, will mail to the
  Noteholders, the Servicer, the Preference Shares Paying Agent (for forwarding to the Holders of
  Preference Shares) and each Rating Agency (so long as any rated Notes are Outstanding) a copy of
  such proposed supplemental indenture and will request any required consent from the applicable Holders
  of Securities to be given within the Initial Consent Period. Any consent given to a proposed supplemental
  indenture by the Holder of any Securities will be irrevocable and binding on all future Holders or beneficial
  owners of that Security, irrespective of the execution date of the supplemental indenture. If the Holders of
  less than the required percentage of the Aggregate Outstanding Amount of the relevant Securities
  consent to a proposed supplemental indenture within the Initial Consent Period, on the first Business Day
  after the Initial Consent Period, the Trustee will notify the Issuer and the Servicer which Holders of
  Securities have consented to the proposed supplemental indenture and, which Holders (and, to the extent
  such information is reasonably available to the Trustee, which beneficial owners) have not consented to


                                                       84
                                                                                              005955
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 193 of 331 PageID 8763

  the proposed supplemental indenture. If it intends to exercise its Amendment Buy-Out Option, the
  Amendment Buy-Out Purchaser must so notify the Trustee in writing (which notice will designate a date
  for the Amendment Buy-Out to occur no earlier than 10 Business Days after the date of such notice) no
  later than five Business Days after the Servicer is so notified by the Trustee and the Trustee will promptly
  mail such notice to all Noteholders and the Preference Shares Paying Agent (for forwarding to the
  Holders of Preference Shares). Any Non-Consenting Holder may give consent to the related proposed
  supplemental indenture until the 5th Business Day prior to the date of the Amendment Buy-Out designated
  by the Amendment Buy-Out Purchaser, and in such case will cease to be a Non-Consenting Holder for
  purposes of the Amendment Buy-Out. If the Amendment Buy-Out Purchaser exercises its Amendment
  Buy-Out Option and purchases the applicable Securities, the Amendment Buy-Out Purchaser, as Holder
  or beneficial owner of the applicable Securities, may consent to the related proposed supplemental
  indenture within five Business Days of the Amendment Buy-Out.

          It is not necessary for any Act of Noteholders under the above provision to approve the particular
  form of any proposed supplemental indenture, but it shall be sufficient if the Act or consent approves its
  substance.

          The Trustee, at the expense of the Co-Issuers, will mail to the Noteholders, the Servicer, the
  Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares) and each Rating
  Agency a copy of any supplemental indenture promptly after its execution by the Co-Issuers and the
  Trustee.

  Additional Issuance of Preference Shares

            The Preference Share Documents will provide that, at any time during the Replacement Period,
  the Issuer may issue and sell additional Preference Shares and use the proceeds from such issuance
  and sale to purchase additional Collateral Obligations or as otherwise permitted under the Preference
  Share Documents and the Indenture; provided that the following conditions are met: (a) the terms of the
  Preference Shares issued must be identical to the terms of previously issued Preference Shares and (b)
  the net proceeds of any additional Preference Shares are used to purchase additional Collateral
  Obligations. Such additional Preference Shares may be offered and sold at prices that differ from the
  initial offering prices of the outstanding Preference Shares; provided that the initial offering prices of
  additional Preference Shares shall not be below 100% of the face amount thereof. The Issuer must
  cause purchases of additional Preference Shares made pursuant to an additional issuance of Preference
  Shares to comply individually and in the aggregate with the applicable purchase and transfer restrictions
  for the Preference Shares set forth herein in "Transfer Restrictions" and all applicable laws, rules and
  regulations (including, without limitation, any rules, regulations and procedures of any securities
  exchange, self-regulatory organization or clearing agency).

          Any additional Preference Shares issued will, to the extent reasonably practicable, be offered by
  the Issuer first to the existing Holders of the Preference Shares, in such amounts as are necessary to
  preserve their pro rata holdings of the Preference Shares. By its acceptance of the Preference Shares,
  each Holder of a Preference Share agrees that additional Preference Shares can be issued in
  accordance with the Preference Share Documents and the Indenture without consent of any Holder of the
  Securities.

         Except as contemplated in connection with a Refinancing, the Indenture does not permit the
  issuance of additional Class A Notes, Class B Notes, Class C Notes, Class D Notes or Class E Notes or
  other obligations with terms similar to those of such Classes of Notes. See "—Redemption by
  Refinancing."

  Amendment Buy-Out

          In the case of any supplemental indenture that requires the consent of one or more Holders of
  Securities, the Amendment Buy-Out Purchaser shall have the right, but not the obligation, to purchase
  from Non-Consenting Holders all Securities held by such Holders of the Class of Securities whose
  consent was solicited with respect to such supplemental indenture (the "Amendment Buy-Out Option"),
  in each case, for the applicable Amendment Buy-Out Purchase Price; provided, however, that the


                                                      85
                                                                                            005956
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-23 Filed236 06/09/21 Page 194 of 331 PageID 8764

  Amendment Buy-Out Purchaser may not exercise the Amendment Buy-Out Option during the Non-Call
  Period in connection with a proposed amendment to reduce the rate of interest on any Securities or to
  change the earliest date on which Notes of any Class or Preference Shares may be redeemed at the
  option of the Issuer. If such option is exercised, the Amendment Buy-Out Purchaser must purchase all
  such Securities of Non-Consenting Holders for the applicable Amendment Buy-Out Purchase Price,
  regardless of the applicable percentage of the Aggregate Outstanding Amount of the Securities the
  consent of whose Holders is required for such supplemental indenture (an "Amendment Buy-Out");
  provided that if any Non-Consenting Holder holds Class II Preference Shares, such Non-Consenting
  Holder will sell such Class II Preference Shares to the Amendment Buy-Out Purchaser and such
  Preference Shares will be redesignated as Class I Preference Shares. By its acceptance of its Securities
  under the Indenture or the Preference Share Documents, as applicable, each Holder of Securities agrees
  that if the Amendment Buy-Out Option is exercised, any Non-Consenting Holder will be required to sell its
  applicable Securities to the Amendment Buy-Out Purchaser. Neither the Amendment Buy-Out Purchaser
  nor any other Person shall have any liability to any Holder or beneficial owner of Securities as a result of
  an election by the Amendment Buy-Out Purchaser not to exercise the Amendment Buy-Out Option.

           All purchases made pursuant to an Amendment Buy-Out Option individually and in the aggregate
  must comply with the applicable transfer restrictions for the relevant Securities set forth herein in
  "Transfer Restrictions" and all applicable laws, rules and regulations (including, without limitation, any
  rules, regulations and procedures of any securities exchange, self-regulatory organization or clearing
  agency).

  Notices

           Notices to the Holders of the Securities will be given by first-class mail, postage prepaid, to the
  registered Holders of the Notes at their respective addresses appearing in the Indenture Register and the
  Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares). If and for so long
  as any Class of Senior Notes is listed on the ISE and the guidelines of the exchange so require, notice
  will also be given to the Company Announcements Office of the ISE.

          Any Holder or beneficial owner of any Class A Notes may elect to acquire bond insurance, a
  surety bond, a credit default swap or similar credit enhancement supporting the payment of principal
  and/or interest on such Class A Notes on terms and conditions acceptable to such Holder or beneficial
  owner and at the sole expense of such Holder or beneficial owner. On or after any such acquisition, such
  Holder or beneficial owner may deliver notice (and if from a beneficial owner, any such notice shall
  include certification that such owner is a beneficial owner of the Class A Notes) to the Trustee in
  substantially the form set out in the Indenture, specifying the name and contact information of the insurer,
  surety, credit protection seller or enhancer of such Class A Notes (each, an "Insurer"). After receipt of
  any such notice by the Trustee, the Trustee shall copy the related Insurer on all notices, reports or other
  documents delivered to the Noteholders.

  Certain Covenants

            The Indenture contains certain covenants restricting the conduct of the Co-Issuers, including
  (i) restrictions on consolidations, mergers and transfers or conveyances of assets involving either Co-
  Issuer, (ii) restrictions on incurrence of debt other than the Notes and certain obligations incidental to the
  performance by each Co-Issuer of its obligations under the Indenture, (iii) restrictions on the ability of
  either Co-Issuer to conduct activities inconsistent with its special-purpose nature and (iv) certain
  restrictions on amendments of the Collateral Administration Agreement and the Servicing Agreement.

  Certain Additional Issues Relating to Listing of Senior Notes

          Application has been made for the Senior Notes to be admitted to the Official List of the ISE and
  trading on its regulated market. There can be no assurance that any such admission will be granted or
  maintained.

          The Indenture provides that, so long as any Senior Notes remain Outstanding, the Co-Issuers
  shall use all reasonable efforts to obtain and maintain the listing of the Senior Notes on the regulated


                                                       86
                                                                                              005957
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 195 of 331 PageID 8765
                                       Filed

 market of the ISE; provided that the Co-Issuers will not be required to maintain a listing on a stock
 exchange in the European Union if compliance with requirements of the European Commission on a
 member state becomes burdensome in the sole judgment of the Servicer.

 Cancellation

        All Securities that are paid in full or redeemed and surrendered for cancellation will forthwith be
 canceled and may not be reissued or resold.

 No Gross-Up

         All payments made by the Issuer under the Securities will be made without any deduction or
 withholding for or on account of any tax unless the deduction or withholding is required by any applicable
 law, as modified by the practice of any relevant governmental revenue authority, then in effect. If the
 Issuer is so required to deduct or withhold, then the Issuer will not be obligated to pay any additional
 amounts in respect of the withholding or deduction.

 Petitions for Bankruptcy

          The Indenture provides that the Trustee, each Hedge Counterparty, the Servicer and the Holders
 of the Notes may not cause the Issuer or Co-Issuer to petition for bankruptcy before one year and one
 day have elapsed since the final payments to the Holders of all Notes or, if longer, the applicable
 preference period then in effect, including any period established pursuant to the laws of the Cayman
 Islands.

 Standard of Conduct

          The Indenture provides that, in exercising any of its or their voting rights, rights to direct and
 consent or any other rights as a Noteholder under the Indenture, subject to the terms and conditions of
 the Indenture, a Noteholder shall not have any obligation or duty to any Person or to consider or take into
 account the interests of any Person and shall not be liable to any Person for any action taken by it or
 them or at its or their direction or any failure by it or them to act or to direct that an action be taken,
 without regard to whether the action or inaction benefits or adversely affects any Noteholder, the Issuer,
 or any other Person, except for any liability to which the Noteholder may be subject to the extent the
 same results from the Noteholder's taking or directing an action, or failing to take or direct an action, in
 bad faith or in violation of the express terms of the Indenture.

 Satisfaction and Discharge of Indenture

         The Indenture will be discharged with respect to the Collateral upon delivery to the Trustee for
 cancellation of all of the Notes, or, within certain limitations (including the obligation to pay interest on or
 principal of the Notes) upon deposit with the Trustee of funds sufficient for the payment or redemption
 thereof and the payment by the Co-Issuers or the Issuer, as applicable, of all other amounts due under
 the Indenture.

 Trustee

          State Street Bank and Trust Company will be the Trustee under the Indenture. The Co-Issuers,
 the Servicer and their respective Affiliates may maintain other banking relationships in the ordinary course
 of business with the Trustee and its Affiliates. The payment of the fees and expenses of the Trustee
 relating to the Notes is solely the obligation of the Issuer. The payment of the fees and expenses, which
 will be paid in accordance with the Priority of Payments, is secured by a lien on the Collateral which is
 senior to the lien of the Holders of the Notes. The Trustee and its Affiliates may receive compensation in
 connection with the purchase of trust assets in certain Eligible Investments as provided in the Indenture.
 Eligible Investments may include assets for which the Trustee or an Affiliate of the Trustee is the obligor
 or depository institution or provide services. The Indenture contains provisions for the indemnification of
 the Trustee for any loss, liability or expense (including reasonable attorney's fees and costs) incurred



                                                       87
                                                                                              005958
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 196 of 331 PageID 8766
                                       Filed

 without negligence, willful misconduct or bad faith arising out of or in connection with the acceptance or
 administration of the Indenture.

          Pursuant to the Indenture, as security for the payment by the Issuer of the compensation and
 expenses of the Trustee and any sums the Trustee may be entitled to receive as indemnification by the
 Issuer, the Issuer will grant the Trustee a senior lien on the Collateral, which is senior to the lien of the
 holders of the Secured Obligations on the Collateral.

           Pursuant to the Indenture, the Trustee may resign at any time by providing 30 days' written notice
 to the Co-Issuers, the Servicer, the Holders of each Class of Notes, the Preference Shares Paying Agent
 (for forwarding to the Holders of Preference Shares) and each Rating Agency, upon receipt of which the
 Co-Issuers shall by board resolution (or, if an Event of Default shall have occurred and be continuing, at
 the direction of a Majority of the Controlling Class) promptly appoint a successor trustee that meets the
 requirements set forth in the Indenture. If no successor trustee is appointed within 60 days after such
 notice, the resigning Trustee or any Holder of a Class of Notes may petition any court of competent
 jurisdiction for the appointment of such successor. The Trustee may be removed (i) at any time by the
 Co-Issuers as directed by board resolution (or, if an Event of Default has occurred and is continuing, by a
 Majority of the Controlling Class) or (ii) by order of a court of competent jurisdiction. If at any time the
 Trustee ceases to be an eligible trustee under the Indenture and fails to resign after written request by the
 Co-Issuers or a Majority of the Controlling Class, or the Trustee becomes incapable of acting or is
 adjudged bankrupt or insolvent, then (A) the Co-Issuers may, and at the direction of a Majority of the
 Controlling Class shall, remove the Trustee, or (B) any Holder of a Security may petition any court of
 competent jurisdiction for the removal of the Trustee and the appointment of a successor trustee. If the
 Trustee is removed or becomes incapable of acting, or if a vacancy occurs in the office of the Trustee for
 any reason (other than resignation), the Co-Issuers shall promptly appoint a successor trustee. If the Co-
 Issuers fail to appoint a successor trustee within 60 days after the removal or incapability or the
 occurrence of the vacancy, a successor trustee may be appointed by a Majority of the Controlling Class
 by written instrument. If no successor trustee has been so appointed by the Co-Issuers or a Majority of
 the Controlling Class, then the Trustee to be replaced or any Holder of a Security, may petition any court
 of competent jurisdiction for the appointment of a successor trustee. Notwithstanding anything to the
 contrary, no resignation or removal of the Trustee will become effective until the acceptance of
 appointment by a successor trustee pursuant to the terms of the Indenture.

 Governing Law

          The Notes, the Indenture, the Preference Shares Paying Agency Agreement, the Servicing
 Agreement, the Collateral Administration Agreement, the Subscription Agreements, the Securities
 Lending Agreements, and the Hedge Agreements will be governed by the laws of the State of New York.
 The Administration Agreement and the Issuer Charter will be governed by the laws of the Cayman
 Islands.

 Method of Payments

          Payments of principal and interest on any Note or payments on or in respect of the Preference
 Shares (including any Redemption Price paid on the applicable Redemption Date) and of any payments
 on any Notes or Preference Shares will be made to the person in whose name the related Note or
 Preference Share is registered 15 days before the applicable Payment Date (the "Record Date").
 Payments will be made (i) in the case of a Global Note, to the Depository or its designee and to the
 Holder or its nominee with respect to a Definitive Security, by wire transfer in immediately available funds
 to a United States dollar account maintained by the Depository or its nominee with respect to a Global
 Note and to the Holder or its designee with respect to a Definitive Security if the Holder has provided
 written wiring instructions to the Trustee and, if the payment is to be made by the Irish Paying Agent, the
 Irish Paying Agent on or before the related Record Date or, (ii) if appropriate wiring instructions are not
 received by the related Record Date, by check drawn on a U.S. bank mailed to the address of the Holder
 in the Indenture Register (or, in the case of the Preference Shares, the share register). Final payments of
 principal of the Notes or Preference Shares will be made against surrender of the related Notes or
 Preference Shares at the office designated by the Trustee and the Preference Shares Paying Agent.
 None of the Issuer, the Co-Issuer, the Trustee, the Preference Shares Paying Agent, the Servicer, the


                                                      88
                                                                                            005959
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 197 of 331 PageID 8767
                                       Filed

 Initial Purchaser, any paying agent, or any of their respective affiliates will have any responsibility or
 liability for any aspects of the records maintained by the Depository or its nominee or any of its direct or
 indirect participants (including Euroclear or Clearstream or any of their respective direct or indirect
 participants) relating to payments made on account of beneficial interests in a Global Note.

          The Co-Issuers expect that the Depository or its nominee, upon receipt of any payment of
 principal or interest in respect of a Global Note held by the Depository or its nominee, will immediately
 credit participants' accounts with payments in amounts proportionate to their respective beneficial
 interests in the Global Note as shown on the records of the Depository or its nominee. The Co-Issuers
 also expect that payments by participants (i.e., direct participants) to owners of beneficial interests in a
 Global Note held through the participants (i.e., indirect participants) will be governed by standing
 instructions and customary practices, as is now the case with securities held for the accounts of
 customers registered in the names of nominees for the customers. The payments will be the
 responsibility of the participants.

          For so long as any Senior Notes are listed on the ISE and the guidelines of the exchange shall so
 require, the Issuer and the Co-Issuers, as applicable, will have the Irish Paying Agent for the Senior
 Notes in Ireland and payments on the Senior Notes may be effected through the Irish Paying Agent. If
 the Irish Paying Agent is replaced at any time during the period, notice of the appointment of any
 replacement will be given to the Company Announcements Office of the ISE.

 Preference Shares Paying Agency Agreement

         General

          Pursuant to the Preference Shares Paying Agency Agreement, the Preference Shares Paying
 Agent will perform various fiscal services with respect to the Preference Shares on behalf of the Issuer,
 including the maintenance of the Preference Shares Distribution Account and the making of distributions
 on the Preference Shares. The Preference Shares Paying Agent will deliver or request the Trustee to
 deliver all Monthly Reports and Valuation Reports prepared pursuant to the Indenture to the Holders of
 the Preference Shares, and the Preference Shares Paying Agent will deliver, or shall cause the Trustee
 to deliver, a copy of any other notice or information it receives from the Trustee under the Indenture to the
 Holders of the Preference Shares, in each case (i) by first-class mail, postage prepaid, to each Holder of
 a Preference Share at the address appearing in the share register of the Issuer or (ii) with respect to
 delivery of Monthly Reports and Valuation Reports, by making such reports available via its internet
 website, initially located at http://www.cdocalc.com/ibt/cdo/. All information made available on the
 Preference Shares Paying Agent's website will be restricted and the Preference Shares Paying Agent will
 only provide access to such reports to those parties entitled thereto pursuant to the Preference Shares
 Paying Agency Agreement. In connection with providing access to its website, the Preference Shares
 Paying Agent may require registration and the acceptance of a disclaimer. Questions regarding the
 Preference Shares Paying Agent's website can be directed to the Preference Shares Paying Agent's
 customer service desk at (617) 937-4175. The payment of the fees and expenses of the Preference
 Shares Paying Agent is solely the obligation of the Issuer. The Preference Shares Paying Agency
 Agreement contains provisions for the indemnification of the Preference Shares Paying Agent for any
 loss, liability or expense incurred without gross negligence, willful misconduct or bad faith on its part,
 arising out of or in connection with the performance of its function under the Preference Shares Paying
 Agency Agreement.

         Redemption

         On the Scheduled Preference Shares Redemption Date, the Issuer is scheduled to redeem the
 Preference Shares for a redemption price equal to all amounts distributable to the Preference Shares
 Paying Agent for distribution to the Holders of the Preference Shares as provided under "—Priority of
 Payments," unless the Preference Shares have been redeemed earlier through an optional redemption as
 described herein or otherwise.




                                                      89
                                                                                            005960
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 198 of 331 PageID 8768
                                       Filed

         Governing Law

          The Preference Shares Paying Agency Agreement will be governed by, and construed in
 accordance with, the laws of the State of New York. The rights of the Holders of the Preference Shares
 will be governed by, and construed in accordance with, the laws of the Cayman Islands.

         Redesignation of Class I Preference Shares and Class II Preference Shares

          The Share Registrar will record in the register maintained by it which Preference Shares are held
 by HFP or any of its subsidiaries. Such Preference Shares will be designated by the Share Registrar as
 Class II Preference Shares. Any transfer of Class II Preference Shares by HFP or any of its subsidiaries
 to any Person other than HFP or any of its subsidiaries will require redesignation by the Share Registrar
 of such Class II Preference Shares into Class I Preference Shares and any transfer of Class I Preference
 Shares to HFP or any of its subsidiaries will require redesignation by the Share Registrar of such Class I
 Preference Shares into Class II Preference Shares.

         Distribution of Eligible Equity Securities

           If the Servicer, on behalf of the Issuer, desires to make distributions of Eligible Equity Securities
 on any Payment Date in lieu of Interest Proceeds that are otherwise available for distribution to the
 Holders of Preference Shares on such Payment Date pursuant to the Priority of Payments, the Servicer
 will notify the Trustee and the Preference Shares Paying Agent not later than 20 calendar days prior to
 such Payment Date and provide the Trustee, the Preference Shares Paying Agent (for forwarding on the
 Record Date or promptly thereafter, but in any event no later than two Business Days after the Record
 Date, to each Holder of the Preference Shares registered as such on the Record Date for such Payment
 Date) with (i) details of the Eligible Equity Securities to be distributed, (ii) the Market Value of such Eligible
 Equity Securities determined as of the relevant Market Value Determination Date, (iii) any other
 information considered necessary by the Servicer in connection with such proposed distribution and (iv)
 any information as otherwise required by the Trustee and/or the Preference Shares Paying Agent with
 respect to such proposed distribution. The Preference Shares Paying Agent will then mail such materials,
 within two Business Days of its receipt thereof from the Servicer, to each registered Holder of Preference
 Shares on the Record Date for such Payment Date along with a form of notice and consent (in a form
 attached to the Preference Shares Paying Agency Agreement) seeking the written consent of each such
 Holder of Preference Shares to distribute such Eligible Equity Securities to such Holder in lieu of all or a
 portion of the Interest Proceeds available for distribution to such Holder on such Payment Date. Each
 Holder of the Preference Shares wishing to receive such Eligible Equity Securities in lieu of a distribution
 of all or a portion of the Interest Proceeds available for distribution to such Holder on such applicable
 Payment Date (each such Holder with respect to such Payment Date, a "Consenting Holder of the
 Preference Shares") must deliver to the Preference Shares Paying Agent a written consent (which
 consent will be irrevocable) not later than five Business Days prior to such Payment Date. If any Holder
 of Preference Shares does not timely deliver its written consent to the Preference Shares Paying Agent in
 the manner set forth in such notice indicating its consent to the receipt of such Eligible Equity Securities in
 lieu of a distribution of all or a portion of the Interest Proceeds available for distribution to such Holder on
 such Payment Date, such Holder will be deemed to have not given its consent and shall not be a
 Consenting Holder of Preference Shares with respect to such Payment Date. On each applicable
 Payment Date (or as soon thereafter as reasonably practicable), Eligible Equity Securities will be
 distributed pro rata to each Consenting Holder of the Preference Shares with respect to such Payment
 Date. Each Holder of Preference Shares that is not a Consenting Holder of Preference Shares (and, for
 the avoidance of doubt, each Consenting Holder of the Preference Shares to the extent the Market Value
 as of the relevant Market Value Determination Date of the pro rata portion of Eligible Equity Securities
 distributed to it on such Payment Date is less than the pro rata portion of the Interest Proceeds that it
 would have received on such Payment Date had the Eligible Equity Securities not been distributed on
 such Payment Date) on any applicable Payment Date will receive a distribution of Interest Proceeds to
 the extent available in accordance with the Priority of Payments on such Payment Date. See "Description
 of the Securities—Priority of Payments—Interest Proceeds."




                                                        90
                                                                                                005961
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 199 of 331 PageID 8769
                                       Filed

         Amendment

         Without the Consent of Holders. The Preference Shares Paying Agency Agreement may be
 amended by the parties thereto, without the consent of the Holders of any Preference Shares, for the
 purpose of curing any ambiguity, or of curing, correcting or supplementing any defective provision
 contained therein, or in regard to matters or questions arising under the Preference Shares Paying
 Agency Agreement as the Issuer and the Preference Shares Paying Agent may deem necessary or
 desirable and which shall not materially adversely affect the interests of Holders of the Preference
 Shares. In addition, the Preference Shares Paying Agency Agreement may be amended without the
 consent of any Holders of the Preference Shares and without regard to whether or not such amendment
 adversely affects the interest of the Holders of the Preference Shares in order to prevent the Issuer from
 becoming an "investment company" as defined in the Investment Company Act or to better assure
 compliance with the requirements of Rule 3a-7 and/or to remove transfer restrictions and other
 requirements relating to Section 3(c)(7); provided that, as a condition to the effectiveness of any such
 amendment, each of the Issuer, the Trustee, the Preference Shares Paying Agent and the Servicer shall
 have received a customary opinion of counsel (which may be supported as to factual matters by any
 relevant certificates or other documents necessary or advisable in the judgment of counsel delivering
 such opinion) from a nationally recognized law firm providing that, after giving effect to such amendment,
 the Issuer is exempt from registration as an "investment company" under the Investment Company Act in
 reliance on the exemption provided by Rule 3a-7.

         With the Consent of Holders. Unless otherwise set forth in the preceding paragraph, the
 Preference Shares Paying Agency Agreement may be amended with the consent of Holders of a Majority
 of the Preference Shares materially and adversely affected thereby.

          Any amendment to the Preference Shares Paying Agency Agreement must be in writing,
 executed by each party thereto. The Preference Shares Paying Agent is entitled to receive, and (subject
 to the terms of the Preference Shares Paying Agency Agreement) shall be fully protected in relying upon,
 an opinion of counsel, consent or certificate of the Issuer in determining whether or not any proposed
 amendment is permitted under Preference Shares Paying Agency Agreement.

         Any amendment to the Preference Shares Paying Agency Agreement that would also necessitate
 a change to the Issuer Charter may only be made after a Special Resolution (as defined in the Issuer
 Charter) has been passed to permit the Issuer Charter to be altered to conform with such proposed
 amendment.

 The Issuer Charter

         The following summary describes certain provisions of the Issuer Charter relating to the
 Preference Shares that are not referred to elsewhere in this Offering Memorandum.

         Voting Rights

          Other than as provided below, only the holders of the Issuer Ordinary Shares shall have the right
 to receive notice of, attend at and vote as a shareholder of the Issuer at any general meeting of the
 Issuer. Every holder of an Issuer Ordinary Share present at any meeting shall, on a show of hands, be
 entitled to one vote and, on a poll, shall be entitled to one vote per Issuer Ordinary Share held by such
 holder.

          Other than as provided below, the Holders of the Preference Shares shall have the right to
 receive notice of, attend at and vote as a shareholder of the Issuer at any general meeting of the Issuer
 only in respect of a resolution which relates to any circumstance or matter which under the Indenture, the
 Preference Share Documents or the Servicing Agreement can take place or occur only at the direction of
 the Holders of the Preference Shares (a "Preference Share Vote"). Every Holder of Preference Shares
 present shall, on a show of hands, be entitled to one vote and, on a poll, shall be entitled to one vote per
 Preference Share held by such Holder except that, in relation to a Preference Share Vote relating to
 certain matters (as set out in the Indenture) Preference Shares held by certain Holders (as set out in the
 Indenture), shall be ignored.


                                                     91
                                                                                           005962
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 200 of 331 PageID 8770
                                       Filed

         The Class II Preference Shares will have total control with respect to the appointment and
 removal of the directors of the Issuer as long as the aggregate number of Class II Preference Shares
 Outstanding as of the relevant Voting Record Date is higher than the aggregate number of Class I
 Preference Shares Outstanding as of such date. If the aggregate number of Class II Preference Shares
 Outstanding as of the relevant Voting Record Date is lower than or equal to the aggregate number of
 Class I Preference Shares Outstanding as of such date, only the Issuer Ordinary Shares will be entitled to
 vote with respect to the appointment and removal of the directors of the Issuer.

         Liquidation

         In the event of any voluntary or involuntary liquidation, dissolution or winding up of the Issuer:

         (i)      the Holders of the Issuer Ordinary Shares at the time outstanding will be entitled to
 receive out of the assets of the Issuer available for distribution to shareholders, before any distribution of
 assets is made to Holders of the Preference Shares, an amount equal to U.S.$2.00 in respect of each
 Issuer Ordinary Share held by each such holder; and

        (ii)     the Holders of the Preference Shares at the time Outstanding will be entitled to the
 balance of the assets of the Issuer available for distribution to shareholders, after distribution of amounts
 due to holders of Issuer Ordinary Shares under the above subparagraph, pro rata according to the
 number of Preference Shares held by each such holder.

          If the assets available for distribution to holders of the Issuer Ordinary Shares are not sufficient to
 pay to such holders U.S.$2.00 in respect of each Issuer Ordinary Share, the available assets shall be
 distributed to holders of the Issuer Ordinary Shares pro rata according to the number of Issuer Ordinary
 Shares held by each such holder.

         Transfer

           The rights of a Holder of a Preference Share to transfer such Preference Share are subject to
 restrictions set out in the Preference Share Documents and as described in "Transfer Restrictions."

         Petitions for Bankruptcy

          Each Holder of a Preference Share will be required to agree (or be deemed to have agreed) not
 to cause the filing of a petition in bankruptcy or winding up against the Issuer before one year and one
 day have elapsed since the payment in full of the Notes or, if longer, the applicable preference period
 then in effect.

                                             USE OF PROCEEDS

        The Securities will be issued and sold for Cash on the Closing Date. The gross proceeds from
 the issuance of such Securities on the Closing Date are expected to equal approximately
 U.S.$967,587,000 and will be used by the Issuer to:

        •   purchase a portfolio of Collateral Obligations;

        •   fund the Revolving Reserve Account and the Delayed Drawdown Reserve Account to cover
            any future draws on Revolving Loans and Delayed Drawdown Loans;

        •   enter into any Hedge Agreements, as applicable;

        •   enter into Synthetic Security Agreements (and correspondingly to fund the related accounts);

        •   repay amounts owed to the Pre-Closing Parties in connection with the financing of the Issuer's
            pre-closing acquisition of Collateral Obligations;



                                                       92
                                                                                              005963
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 201 of 331 PageID 8771
                                       Filed

        •      fund the Closing Date Expense Account;

        •      pay certain expenses related to the transaction; and

        •      undertake certain related activities.

                                           SECURITY FOR THE NOTES

       The Notes and the Issuer's obligations under any Hedge Agreements and the Servicing
 Agreement will be secured by the following:

         (i)        the Collateral Obligations and all Workout Assets;

         (ii)   the Custodial Account, the Collection Account, the Payment Account, the Revolving
 Reserve Account, the Delayed Drawdown Reserve Account, the Closing Date Expense Account, the
 Expense Reimbursement Account and the Securities Lending Account (such accounts, collectively, the
 "Issuer Accounts"), Eligible Investments purchased with funds on deposit in the Issuer Accounts, and all
 income from funds in the Issuer Accounts;

         (iii)    the Synthetic Security Counterparty Account (and together with the Issuer Accounts, the
 Synthetic Security Collateral Account and the Hedge Counterparty Collateral Account, the "Accounts")
 and assets included therein, subject to the terms of the related Synthetic Security (provided, however,
 that any such rights in any Synthetic Security Counterparty Account shall be held in trust by the Trustee
 (or securities intermediary) first to secure the Issuer's payment obligations to the relevant Synthetic
 Security Counterparty and second for the benefit of the Secured Parties);

        (iv)     the Servicing Agreement, the Synthetic Security Collateral Account, the Securities
 Lending Agreements and all Securities Lending Collateral and the Securities Lending Account, the Hedge
 Agreements as set forth in the Indenture and all Collateral securing the Hedge Counterparty's obligations
 thereunder including, without limitation, the Hedge Counterparty Collateral Account and the Collateral
 Administration Agreement to the extent of any rights of the Issuer therein;

         (v)        all Cash or money delivered to the Trustee (or its bailee); and

         (vi)       all proceeds with respect to the foregoing (collectively, the "Collateral").

         For the avoidance of any doubt, Collateral will exclude (i) amounts released from the Trustee's
 lien in connection with certain Synthetic Securities, Hedge Agreements and Securities Lending
 Agreements in accordance with the Indenture and (ii) the Excluded Property.

 Purchase of Collateral Obligations

          The Indenture will provide that the Servicer will use commercially reasonable efforts to cause the
 Issuer to purchase or enter into binding commitments to purchase Collateral Obligations that meet certain
 minimum amounts and characteristics. The composition of the portfolio of Collateral Obligations will be
 determined by the selections of the Servicer designed to meet the Eligibility Criteria, the Collateral Quality
 Tests, the Coverage Tests and the requirements provided in paragraphs (i) through (ix) in "—Sale of
 Collateral Obligations; Acquisition of Replacement Collateral Obligations." See "—Eligibility Criteria," "—
 The Collateral Quality Tests," "—The Coverage Tests" and "—Sale of Collateral Obligations; Acquisition
 of Replacement Collateral Obligations."

          On the Interim Targets Date, the Servicer, on behalf of the Issuer, shall submit to Moody's (x) a
 statement showing compliance with the Interim Targets, or (y) if the Interim Targets are not satisfied, a
 plan for achieving compliance with such Interim Targets by the Ramp-Up Completion Date.

        The Servicer expects that, by the end of the Ramp-Up Period, the Issuer will have purchased or
 committed to purchase Collateral Obligations having an Aggregate Principal Balance of approximately
 U.S.$992,377,774 (for the avoidance of doubt, without giving effect to any reductions of that amount that

                                                         93
                                                                                                   005964
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 202 of 331 PageID 8772
                                       Filed

 may have resulted from scheduled principal payments, principal prepayments or dispositions made with
 respect to any Collateral Obligations on or before the Ramp-Up Completion Date).

 Eligibility Criteria

          On any date during the Replacement Period (and, in respect of Principal Proceeds constituting
 Unscheduled Principal Payments and Sale Proceeds from Credit Risk Obligations and Credit Improved
 Obligations, on any date after the Replacement Period), so long as no Event of Default is continuing, at
 the direction of the Servicer, the Issuer may direct the Trustee to apply Principal Proceeds (together with
 Interest Proceeds, but only to the extent used to pay for accrued interest on Collateral Obligations) to
 purchase Collateral Obligations (including any related deposit into the Revolving Reserve Account or the
 Delayed Drawdown Reserve Account or the posting by the Issuer of cash collateral with (or for the benefit
 of) a Synthetic Security Counterparty simultaneously with the Issuer's purchase of or entry into a
 Synthetic Security) if the conditions specified in the Indenture are satisfied. No obligations may be
 purchased unless each of the conditions in the following clauses (1) through (12) (the "Eligibility
 Criteria") is satisfied as evidenced by a certificate of the Servicer as of the date the Issuer commits to
 make the purchase, in each case after giving effect to the purchase and all other purchases and sales
 previously or simultaneously committed to:

         (1)      the obligation is a Collateral Obligation;

         (2)      for any date occurring during the Replacement Period:

                  (A)     each Overcollateralization Test is satisfied and, if the commitment is made on or
                          after the second Payment Date, each Interest Coverage Test is satisfied; or

                  (B)     if any such Coverage Test is not satisfied, both:

                          (i)      the extent of satisfaction of the Coverage Test is not reduced; and

                          (ii)     the Collateral Obligation is being purchased with Principal Proceeds
                                   other than:

                                   (x)      Principal Proceeds received in respect of a Defaulted Collateral
                                            Obligation; or

                                   (y)      Principal Proceeds received in respect of a Workout Asset that
                                            has been received in exchange for a Defaulted Collateral
                                            Obligation;

         (3)      for any date occurring during the Replacement Period, the Diversity Test is satisfied or, if
                  not satisfied, the extent of satisfaction is not reduced;

         (4)      for any date occurring during the Replacement Period, the Weighted Average Rating
                  Factor Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

         (5)      for any date occurring during the Replacement Period, each of the limits in the definition
                  of "Concentration Limitations" is satisfied or, if any such limit is not satisfied, the extent of
                  satisfaction is not reduced;

         (6)      for any date occurring during the Replacement Period, the Weighted Average Spread
                  Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

         (7)      for any date occurring during the Replacement Period, the Weighted Average Fixed Rate
                  Coupon Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

         (8)      for any date occurring during the Replacement Period, the Weighted Average Life Test is
                  satisfied or, if not satisfied, the extent of satisfaction is not reduced;

                                                        94
                                                                                                005965
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 203 of 331 PageID 8773
                                       Filed

         (9)     for any date occurring during the Replacement Period, the Weighted Average Moody's
                 Recovery Rate Test is satisfied or, if not satisfied, the extent of satisfaction is not
                 reduced;

         (10)    for any date occurring during the Replacement Period, the Weighted Average S&P
                 Recovery Rate Test is satisfied or, if not satisfied, the extent of satisfaction is not
                 reduced;

         (11)    for any date occurring during the Replacement Period, the S&P CDO Monitor Test is
                 satisfied or, if not satisfied, the extent of satisfaction is not reduced; provided, however,
                 that this Eligibility Criterion (11) shall not apply either to the application of the proceeds
                 from the sale of a Credit Risk Obligation, Non-Performing Collateral Obligation or
                 Workout Asset or to the application of Principal Proceeds in respect of Defaulted
                 Collateral Obligations; and

         (12)    for any date occurring after the Replacement Period:

                 (A)     each Coverage Test is satisfied and the extent of satisfaction is not reduced;

                  (B)     each Collateral Quality Test (other than the Weighted Average Rating Factor
         Test) is maintained or improved and the Weighted Average Rating Factor Test is satisfied;

                 (C)     each Concentration Limitation is maintained or improved and the Aggregate
         Principal Balance of all CCC+/Caa1 Collateral Obligations do not exceed 7.5% of the Maximum
         Amount;

                (D)     the stated maturity of such Collateral Obligation is equal to or earlier than the
         stated maturity of the Collateral Obligation being the source of the Unscheduled Principal
         Payments or the Credit Risk Obligations or Credit Improved Obligation being the source of
         Sale Proceeds, as applicable;

                 (E)     the S&P Rating of such Collateral Obligation is at least equal to the S&P Rating
         of the Collateral Obligation being the source of the Unscheduled Principal Payments or of the
         Credit Risk Obligations or Credit Improved Obligation being the source of Sale Proceeds, as
         applicable;

                 (F)     the Scenario Default Rate for all Outstanding Classes of Notes is no worse
         following such purchase; and

                 (G)    the current Moody's Ratings on the Class A Notes and the Class B Notes are
         no lower than their Initial Rating and the current Moody's Ratings on the Class C Notes and
         the Class D Notes are no lower than one subcategory below their Initial Rating.

         Notwithstanding the foregoing, the Issuer (or the Servicer on its behalf) shall not direct the
 Trustee to purchase any Collateral Obligation following receipt by the Servicer of notice of removal or
 resignation pursuant to the provisions of the Servicing Agreement until a successor servicer is appointed
 pursuant to the provisions of the Servicing Agreement. See "The Servicing Agreement."

         The Issuer may, at the direction of the Servicer, exchange a Collateral Obligation for another
 Collateral Obligation in an A/B Exchange.

           Cash on deposit in the Collection Account may be held in Eligible Investments in accordance with
 this "Eligibility Criteria" section pending the application thereof to purchase Collateral Obligations.

         The Indenture provides that any sale or purchase by the Issuer of a Collateral Obligation shall be
 conducted on an arm's length basis and, if effected with the Servicer or a person Affiliated with the
 Servicer or any fund or account for which the Servicer or an Affiliate of the Servicer acts as investment


                                                      95
                                                                                             005966
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 204 of 331 PageID 8774
                                       Filed

 adviser, shall be effected in accordance with the requirements the Servicing Agreement on terms no less
 favorable to the Issuer than would be the case if the person were not so Affiliated.

 The Collateral Quality Tests

         The Collateral Quality Tests will be used primarily as criteria for purchasing Collateral Obligations.
 See "—Eligibility Criteria" above and "—Sale of Collateral Obligations; Acquisition of Replacement
 Collateral Obligations" below. The Collateral Quality Tests are described below.

        Measurement of the degree of compliance with the Collateral Quality Tests will be required on
 each Measurement Date on and after the Ramp-Up Completion Date.

         The Diversity Test

          The "Diversity Test" is a test that will be satisfied on any Measurement Date if the Diversity
 Score as of the Measurement Date equals or exceeds the Minimum Diversity Score. For the purposes of
 calculating the Diversity Test, any Structured Finance Obligation that is (i) a collateralized loan obligation
 (including any collateralized loan obligation primarily backed by other collateralized loan obligations), (ii)
 any Synthetic Security with respect to which the Reference Obligation is a collateralized loan obligation or
 (iii) any Synthetic Security based upon or relating to a senior secured index providing non-leveraged
 credit exposure to a basket of credit default swaps referencing a diversified group of Reference
 Obligations, with respect to which the principal or notional amount of the credit exposure to any single
 Reference Obligation does not increase over time will be disregarded.

         Weighted Average Life Test

         The "Weighted Average Life Test" is a test that is satisfied on any Measurement Date if the
 Weighted Average Life on that date of all Collateral Obligations is equal to or less than the greater of (a)
 the number of years (including any fraction of a year) between such Measurement Date and August 1,
 2017 or, in the case of a Maturity Extension, the Extended Weighted Average Life Date and (b) 2.5 years.

         Weighted Average Moody's Recovery Rate Test

       The "Weighted Average Moody's Recovery Rate Test" is a test that is satisfied as of any
 Measurement Date if the Moody's Minimum Average Recovery Rate is greater than or equal to 44.50%.

         Weighted Average S&P Recovery Rate Test

         The "Weighted Average S&P Recovery Rate Test" is a test that is satisfied as of any
 Measurement Date if the S&P Recovery Rate for each Class of Notes is greater than or equal to: (i) with
 respect to the Class A Notes, 60%; (ii) with respect to the Class B Notes, 63%; (iii) with respect to the
 Class C Notes, 66%; (iv) with respect to the Class D Notes, 70%; and (v) with respect to the Class E
 Notes, 72%.

         Weighted Average Fixed Rate Coupon Test

       The "Weighted Average Fixed Rate Coupon Test" is a test that is satisfied if, as of any
 Measurement Date, the Weighted Average Fixed Rate Coupon equals or exceeds 7.50%.

         Weighted Average Spread Test

        The "Weighted Average Spread Test" is a test that is satisfied as of any Measurement Date if
 the Weighted Average Spread as of the Measurement Date equals or exceeds the Minimum Weighted
 Average Spread.




                                                      96
                                                                                             005967
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 205 of 331 PageID 8775
                                       Filed

         Weighted Average Rating Factor Test

        The "Weighted Average Rating Factor Test" is a test that is satisfied on any Measurement Date
 if the Weighted Average Moody's Rating Factor of the Collateral Obligations (excluding Eligible
 Investments) as of the Measurement Date is less than or equal to the Maximum Weighted Average
 Moody's Rating Factor.

         S&P CDO Monitor Test

          The "S&P CDO Monitor Test" is a test that is satisfied on any Measurement Date if, after giving
 effect to the sale of a Collateral Obligation or the purchase of a Collateral Obligation, each Note Class
 Loss Differential of the Proposed Portfolio is positive. The S&P CDO Monitor Test shall be considered to
 be improved if each Note Class Loss Differential of the Proposed Portfolio is at least equal to the
 corresponding Note Class Loss Differential of the Current Portfolio. The S&P CDO Monitor Test is not
 required to be satisfied or improved upon the sale of a Credit Risk Obligation and the application of the
 related Sale Proceeds to purchase additional Collateral Obligations. For purposes of the S&P CDO
 Monitor Test:

         (i)       the S&P Rating of any S&P Unrated DIP Loan shall be "CCC;" and

         (ii)      the S&P Industry Classification for a Synthetic Security shall be that of the related
                   Reference Obligation and not the Synthetic Security.

         The "Note Class Loss Differential" with respect to any Measurement Date and any Class of
 Notes that is rated by S&P, the rate calculated by subtracting the Scenario Default Rate for the Class
 from the then-applicable Note Break-Even Loss Rate for the Class of Notes.

         The "Note Break-Even Loss Rate" with respect to each Class of Notes that is rated by S&P, the
 maximum percentage of defaults that the Current Portfolio or Proposed Portfolio can sustain (as
 determined by S&P through application of the S&P CDO Monitor) and nevertheless sufficient funds will
 remain for the payment of principal of the Class of Notes in full by its Stated Maturity and the timely
 payment of interest on the Class A Notes and the Class B Notes and the ultimate payment of interest on
 the Class C Notes, the Class D Notes and the Class E Notes using S&P's assumptions on recoveries,
 defaults, and timing, and taking into account the Priority of Payments.

         On the Ramp-Up Completion Date, S&P shall provide seventeen (17) different S&P CDO
 Monitors to the Issuer, the Servicer, the Collateral Administrator and the Trustee, such S&P CDO
 Monitors corresponding to portfolios with weighted average spreads of 2.20%, 2.25%, 2.30%, 2.35%,
 2.40%, 2.45%, 2.50%, 2.55%, 2.60%, 2.65%, 2.70%, 2.75%, 2.80%, 2.85%, 2.90%, 2.95% and 3.00%,
 respectively. After the Ramp-Up Completion Date, the Servicer, by written notice to the Collateral
 Administrator, the Trustee and S&P, will elect which S&P CDO Monitor shall apply initially and, thereafter,
 on two Business Days written notice prior to the Measurement Date to the Collateral Administrator,
 Trustee and S&P, the Servicer will elect to have a different S&P CDO Monitor apply, such S&P CDO
 Monitor corresponding to a portfolio with a weighted average spread that is equal to or lower than the
 Weighted Average Spread of the Floating Rate Obligations in the Collateral at the time of such election;
 provided, that if the Weighted Average Spread of the Floating Rate Obligations in the Collateral at the
 time of such election is less than 2.20%, then the Servicer on behalf of the Issuer will request S&P to
 provide a different S&P CDO Monitor which has a weighted average spread equal to or lower then the
 Weighted Average Spread of the Floating Rate Obligations in the Collateral. For the avoidance of doubt,
 the selection of an S&P CDO Monitor as described in this paragraph shall be separate and independent
 of any election of the Servicer with respect to the Ratings Matrix.

 The Coverage Tests

         General

       The Coverage Tests will be used to determine, among other things, whether Notes will be
 redeemed in certain circumstances as described under "Description of the Securities—Priority of


                                                     97
                                                                                          005968
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 206 of 331 PageID 8776
                                       Filed

 Payments" and whether additional Collateral Obligations may be acquired as described under "—
 Eligibility Criteria." There will not be any Coverage Test applicable to the Preference Shares.

         The Overcollateralization Tests

         The "Overcollateralization Tests" will consist of the Class A/B Overcollateralization Test, the
 Class C Overcollateralization Test, the Class D Overcollateralization Test and the Class E
 Overcollateralization Test.

         Each Overcollateralization Test will be satisfied with respect to any Class of Notes on any
 Measurement Date if, as of such Measurement Date, the Overcollateralization Ratio for the Class is at
 least equal to the specified required level for the Class indicated in the table in "Summary of Terms—The
 Overcollateralization Tests."

          The Overcollateralization Ratio, with respect to each Class of Notes on any Measurement Date,
 is referred to as an "Overcollateralization Ratio," and is the ratio calculated by dividing:

         (i)     the Overcollateralization Ratio Numerator; by

         (ii)    the Aggregate Outstanding Amount of such Class of Notes and all Notes ranking senior
                 to it (excluding any Deferred Interest on the Notes and all Notes ranking senior to it);
                 provided that the Class A Notes and the Class B Notes shall constitute one Class of
                 Notes for purposes of the Overcollateralization Ratio relating to such Classes of Notes.

         The "Overcollateralization Ratio Numerator" is, on any date, the sum of:

         (1)     the Aggregate Principal Balance of all Collateral Obligations (other than any Excess
                 CCC+/Caa1 Collateral Obligations, any Non-Performing Collateral Obligations, any Deep
                 Discount Obligations and any Collateral Obligations loaned pursuant to a Securities
                 Lending Agreement with respect to which an "event of default" (under and as defined in
                 the Securities Lending Agreement) is continuing); plus

         (2)     unpaid Accrued Interest Purchased With Principal (excluding any unpaid Accrued Interest
                 Purchased With Principal in respect of Non-Performing Collateral Obligations); plus

         (3)     the Aggregate Principal Balance of any Eligible Investments that were purchased with
                 Principal Proceeds and the amount of Principal Proceeds on deposit in the Collection
                 Account; plus

         (4)     the Aggregate Principal Balance of Eligible Investments on deposit in a Securities
                 Lending Account that relate to a Securities Lending Agreement with respect to which an
                 "event of default" (under and as defined in the Securities Lending Agreement) is
                 continuing; plus

         (5)     with respect to Collateral Obligations that are Non-Performing Collateral Obligations,
                 Deep Discount Obligations or Excess CCC+/Caa1 Collateral Obligations, the amount
                 determined by using one of the following methods applicable to such type of Collateral
                 Obligation; provided that if a Collateral Obligation falls within more than one of such
                 types, the Issuer will be required to use the method that results in the smallest amount:

                 (A)     with respect to any Excess CCC+/Caa1 Collateral Obligations, an amount equal
                         to the product of (i) the CCC+/Caa1 Excess Market Value Percentage, multiplied
                         by (ii) the Excess CCC+/Caa1 Collateral Obligations;

                 (B)     with respect to any Non-Performing Collateral Obligations, the aggregate of the
                         Applicable Collateral Obligation Amounts for all included Non-Performing
                         Collateral Obligations (other than Defaulted Collateral Obligations that have been



                                                    98
                                                                                         005969
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 207 of 331 PageID 8777
                                       Filed

                          held by the Issuer for more than three years, which shall be deemed to be zero
                          for purposes of this clause (B)); and

                  (C)     with respect to any Deep Discount Obligations, the Aggregate Purchase Price
                          Amount for all Deep Discount Obligations.

          "Applicable Collateral Obligation Amount" for any Non-Performing Collateral Obligation
 means:

          (1)     the lesser of (x) the Market Value Percentage of the Non-Performing Collateral Obligation
                  and (y) the Applicable Percentage for the Non-Performing Collateral Obligation multiplied
                  by:

          (2)     if the Non-Performing Collateral Obligation is:

                  (A)     any Pledged Obligation other than those in clauses (B) through (D) below, the
                          outstanding principal amount of the Pledged Obligation as of the relevant
                          Measurement Date;

                  (B)     a Synthetic Security, the notional amount specified in the Synthetic Security;

                  (C)     any Revolving Loan or Delayed Drawdown Loan, its Principal Balance including
                          any unfunded amount thereof (regardless of the nature of the contingency
                          relating to the Issuer's obligation to fund the unfunded amount); and

                  (D)     any PIK Security, its Principal Balance.

         As used in the calculation of Market Value Percentage of the Non-Performing Collateral
 Obligation, the Principal Balance of any Defaulted Collateral Obligation shall be, if the Defaulted
 Collateral Obligation is:

          (i)     any Pledged Obligation other than those in clauses (ii) through (iv) below, the outstanding
                  principal amount of the Pledged Obligation as of the relevant Measurement Date;

          (ii)    a Synthetic Security, the notional amount specified in the Synthetic Security;

          (iii)   any Revolving Loan or Delayed Drawdown Loan, its Principal Balance including any
                  unfunded amount thereof (regardless of the nature of the contingency relating to the
                  Issuer's obligation to fund the unfunded amount); and

          (iv)    any PIK Security, its Principal Balance.

          The Interest Coverage Tests

          The Interest Coverage Test in respect of each Class of Notes (each an "Interest Coverage
 Test") is a test the first Measurement Date for which will be on the second Payment Date and that is
 satisfied with respect to any specified Class of Notes if, as of the second Payment Date and any
 Measurement Date thereafter on which any Notes remain Outstanding, the Interest Coverage Ratio
 equals or exceeds the applicable required level specified in the table in "Summary of Terms— The
 Interest Coverage Tests."

       The "Interest Coverage Ratio" with respect to any specified Class of Notes on any
 Measurement Date, the ratio calculated by dividing:

          (i)     the sum of:

                  (A)     the Interest Proceeds received or scheduled to be received with respect to the
                          Due Period in which the Measurement Date occurs; minus

                                                      99
                                                                                            005970
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 208 of 331 PageID 8778
                                       Filed

                 (B)      amounts payable under clauses (1), (2), (3) and (4) of "Description of the
                          Securities—Priority of Payments—Interest Proceeds" on the related Payment
                          Date; by

         (ii)    all accrued and unpaid interest on the specified Class of Notes and all Notes ranking
                 senior to the Class, including any Deferred Interest on the related Payment Date provided
                 that the Class A Notes and the Class B Notes shall constitute one Class of Notes for
                 purposes of the Interest Coverage Ratio relating to such Classes of Notes.

         For purposes of the Interest Coverage Ratio, only the amount of any interest payment (including
 any "gross up" payment) on any Collateral Obligation in excess of any withholding tax or other deductions
 on account of tax of any jurisdiction on any date of determination shall be included in Interest Proceeds.

         Retention Overcollateralization Test

         The "Retention Overcollateralization Test" is a test that is satisfied as of any Measurement
 Date during the Replacement Period on which any Notes remain Outstanding, if the Retention
 Overcollateralization Ratio as of such Measurement Date is at least equal to 105.0%.

 Ramp-Up

         In connection with the Ramp-Up Completion Date, the Issuer shall use its commercially
 reasonable efforts to purchase Collateral Obligations on any Business Day during the Ramp-Up Period or
 enter into commitments to purchase Collateral Obligations on any Business Day during the Ramp-Up
 Period for purchase on or as soon as practicable thereafter (not to exceed 60 days thereafter), in each
 case, for inclusion in the Collateral so that the Overcollateralization Ratio Numerator with respect to the
 Class A Notes and the Class B Notes is at least U.S.$992,377,774.

         No Collateral Obligations may be purchased prior to the Ramp-Up Completion Date unless
 immediately following the purchase of any Collateral Obligation (as certified by the Servicer in writing), the
 remaining funds in the Collection Account, after giving effect to such purchase, are sufficient as of the
 date of determination to purchase Collateral Obligations for inclusion in the Collateral so that the
 Overcollateralization Ratio Numerator with respect to the Class A Notes and the Class B Notes is at least
 U.S.$992,377,774 (taking into account the Collateral Obligations already part of the Collateral (without
 giving effect to any reductions of that amount that may have resulted from scheduled principal payments,
 principal prepayments or dispositions made with respect to any Collateral Obligations on or before the
 Ramp-Up Completion Date)).

         Notwithstanding the foregoing, or any other provision of the Indenture, if the Issuer has previously
 entered into a commitment to purchase a Collateral Obligation to be included in the Collateral, such
 commitment initially not to exceed 60 days, and at the time of the commitment the Collateral Obligation
 complied with the definition of "Collateral Obligation" and the requirements set forth under "—Ramp-Up,"
 the Issuer may consummate the purchase of the Collateral Obligation notwithstanding that the Collateral
 Obligation fails to comply with the definition of "Collateral Obligation" and the requirements set out above
 on the date of settlement.

          The Issuer will use commercially reasonable efforts to purchase, or to enter into binding
 agreements to purchase, Collateral Obligations by the Ramp-Up Completion Date, that, together with the
 Collateral Obligations purchased on or before the Closing Date and then held by the Issuer, will satisfy,
 as of the Ramp-Up Completion Date (without giving effect to any reductions of that amount that may have
 resulted from scheduled principal payments, principal prepayments or dispositions made with respect to
 any Collateral Obligations on or before the Ramp-Up Completion Date), the Collateral Quality Tests, the
 Concentration Limitations, the criteria set forth in the Indenture and the Overcollateralization Tests.

          No later than five Business Days after the Ramp-Up Completion Date, the Issuer or the Servicer
 (on behalf of the Issuer) shall deliver a Ramp-Up Notice to each of the Rating Agencies and request in
 writing that each of S&P and Moody's confirm in writing within 25 days of delivery of such Ramp-Up
 Notice that it has not reduced or withdrawn the Initial Ratings; provided, however, that the Issuer shall not


                                                      100
                                                                                             005971
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 209 of 331 PageID 8779
                                       Filed

 be required to request a Rating Confirmation from Moody's if, as of the Ramp-Up Completion Date
 Moody's has received, as described below, an accountant's certificate confirming (i) the Issuer is in
 compliance with each of the Collateral Quality Tests, the Coverage Tests and the Concentration
 Limitations and (ii) the Aggregate Principal Balance of the Collateral Obligations that the Issuer owns or
 has committed to purchase is at least equal to U.S.$992,377,774. In connection with such request or, in
 the case of Moody's, in lieu of such request, the Issuer shall provide a report to the Rating Agencies
 identifying the Collateral Obligations then included in the Collateral and the Issuer shall obtain and deliver
 to the Trustee and the Rating Agencies, together with the delivery of a report (and, with respect to S&P,
 the Excel Default Model Input File (if applicable)) substantially in the form of a Monthly Report as of the
 Ramp-Up Completion Date, an accountants' certificate:

         (i)     confirming the maturity date, rating, spread and recovery rate for each item of original
 Collateral Obligations owned by the Issuer as of the Ramp-Up Completion Date and the information
 provided by the Issuer with respect to every other asset included in the Collateral, by reference to such
 sources as shall be specified therein;

         (ii)    confirming that as of the Ramp-Up Completion Date:

                 (1)      each of the Coverage Tests are satisfied;

               (2)    the Overcollateralization Ratio Numerator of Collateral Obligations that the Issuer
         owned or committed to purchase as of the Ramp-Up Completion Date is at least equal to the
         Maximum Amount; and

                 (3)     the Collateral Obligations comply with all of the requirements of the Collateral
         Quality Tests and the Concentration Limitations and the criteria set forth in "—Eligibility Criteria;"
         and

          (iii)   specifying the procedures undertaken by them to review data and computations relating
 to the foregoing statements.

         If the Issuer is unable to obtain a requested Rating Confirmation from either S&P or, if required,
 Moody's with respect to any Class of Notes on or prior to the date 25 days after the delivery of the Ramp-
 Up Notice, as described above, a Rating Confirmation Failure will be deemed to have occurred (a "Rating
 Confirmation Failure"). If a Rating Confirmation Failure should occur, the Notes will be redeemed
 pursuant to the Indenture and as described in "Description of the Securities—Mandatory Redemption of
 the Notes—Mandatory Redemption of the Notes upon Rating Confirmation Failure."

 Sale of Collateral Obligations; Acquisition of Replacement Collateral Obligations

         Pursuant to the Indenture and so long as no Event of Default has occurred and is continuing, the
 Issuer may, at the direction of the Servicer, direct the Trustee to sell (and the Trustee will sell) any
 Collateral Obligation or Workout Asset if the sale meets the requirements in paragraphs (i) through (ix)
 below:

         (i)     Credit Risk Obligations. At the direction of the Servicer, the Issuer may direct the Trustee
                 to sell any Credit Risk Obligation at any time during or after the Replacement Period
                 without restriction and the Trustee shall sell the Credit Risk Obligation in accordance with
                 such direction. Following any sale of a Credit Risk Obligation pursuant to the Indenture,
                 at the direction of the Servicer during the Replacement Period, the Issuer shall use
                 commercially reasonable efforts to purchase additional Collateral Obligations (to the
                 extent the purchase is in the best interest of the Issuer) meeting the Eligibility Criteria with
                 an Aggregate Principal Balance at least equal to the Sale Proceeds received by the
                 Issuer with respect to the Collateral Obligation sold. For this purpose, the Principal
                 Balance of any Revolving Loan or Delayed Drawdown Loan shall only include its funded
                 amount.




                                                      101
                                                                                              005972
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 210 of 331 PageID 8780
                                       Filed

       (ii)    Credit Improved Obligations. At the direction of the Servicer, the Issuer may direct the
               Trustee to sell any Credit Improved Obligation if either:

               (1)     during the Replacement Period, the Servicer has identified in writing before the
                       sale one or more specific manners in which it will be able, in compliance with the
                       Eligibility Criteria and the requirements set forth in paragraph (ix) below, to cause
                       the Issuer to use the Sale Proceeds (it being understood that such identification
                       shall not be considered either a requirement or an assurance that any specified
                       purchase will be consummated) to purchase one or more additional Collateral
                       Obligations with an Aggregate Principal Balance at least equal to the Purchase
                       Criteria Adjusted Balance of the Credit Improved Obligation by the end of the
                       immediately succeeding Due Period (for this purpose, the Principal Balance of
                       any Revolving Loan or Delayed Drawdown Loan shall only include its funded
                       amount and Principal Balance shall include the principal balance of Collateral
                       Obligations in which the Trustee does not have a first priority perfected security
                       interest) which in aggregate will result in (i) the Collateral Quality Tests, the
                       Interest Coverage Tests, the Overcollateralization Tests and the Concentration
                       Limitations herein being satisfied or if one or more of such Collateral Quality
                       Tests, Interest Coverage Tests, Overcollateralization Tests or Concentration
                       Limitations are not satisfied, the degree of compliance therewith being improved,
                       (ii) the quality of the total portfolio of Collateral Obligations as measured by such
                       Collateral Quality Tests, Interest Coverage Tests, Overcollateralization Tests and
                       Concentration Limitations being improved on a net basis in the commercially
                       reasonable judgment of the Servicer and (iii) in the case of each of clause (i) and
                       (ii), any other Collateral Quality Tests, Interest Coverage Tests,
                       Overcollateralization Tests or Concentration Limitations not being violated or, in
                       the commercially reasonable judgment of the Servicer, the likelihood of such
                       violation in the future not being significantly increased; and

               (2)     after the Replacement Period, the Sale Proceeds received in respect of the
                       Credit Improved Obligation are at least equal to its Purchase Criteria Adjusted
                       Balance (for this purpose, the Principal Balance of any Revolving Loan or
                       Delayed Drawdown Loan shall only include its funded amount and Principal
                       Balance shall include the principal balance of Collateral Obligations in which the
                       Trustee does not have a first priority perfected security interest);

               and the Trustee shall sell the Credit Improved Obligation in accordance with such
               direction.

       (iii)   Non-Performing Collateral Obligations. At the direction of the Servicer, the Issuer may
               direct the Trustee to sell any Non-Performing Collateral Obligation at any time during or
               after the Replacement Period without restriction and the Trustee shall sell the Non-
               Performing Collateral Obligation in accordance with such direction. Non-Performing
               Collateral Obligations may be sold regardless of price.

       (iv)    Non-qualifying Collateral Obligations. At the direction of the Servicer, the Issuer may
               direct the Trustee to sell any obligation that at the time of acquisition, conversion, or
               exchange does not satisfy the requirements of a Collateral Obligation (the "Non-
               Qualifying Collateral Obligation") at any time during or after the Replacement Period
               without restriction and the Trustee shall sell that obligation in accordance with such
               direction.

       (v)     Withholding Tax Sales. At the direction of the Servicer, the Issuer may direct the Trustee
               to sell any Collateral Obligation subject to withholding tax at any time during or after the
               Replacement Period without restriction and the Trustee shall sell the Collateral Obligation
               in accordance with such direction.




                                                  102
                                                                                          005973
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 211 of 331 PageID 8781
                                       Filed

         (vi)     Optional Redemption. After the Issuer has notified the Trustee of an Optional
                  Redemption of the Notes, at the direction of the Servicer, the Issuer shall direct the
                  Trustee to sell all or a portion of the Collateral Obligations as contemplated therein if
                  (A) the requirements in respect of an Optional Redemption under the Indenture have
                  been satisfied and (B) the independent certified public accountants appointed pursuant to
                  the Indenture have confirmed the calculations contained in any required certificate
                  furnished by the Servicer pursuant to the Indenture's Note redemption procedure
                  provisions. After the Holders of a Majority of the Preference Shares have directed an
                  Optional Redemption of the Preference Shares in accordance with the Indenture, at the
                  direction of the Servicer, the Issuer shall direct the Trustee to sell all of the remaining
                  Collateral Obligations (in the case of an Optional Redemption pursuant to clause (i) under
                  "Description of the Securities—Optional Redemption—Preference Shares") or a portion
                  of the remaining Collateral Obligations in accordance with the unanimous directions of
                  Holders of the Preference Shares (in the case of an Optional Redemption pursuant to
                  clause (ii) under "Description of the Securities—Optional Redemption—Preference
                  Shares") and the Trustee shall sell the remaining Collateral Obligations in accordance
                  with such direction.

         (vii)    Rating Confirmation Failure. After the Servicer has received notice of a Rating
                  Confirmation Failure and if available Interest Proceeds and Principal Proceeds are
                  insufficient to effect the redemption of the Notes at par on any subsequent Payment Date
                  in accordance with the Priority of Payments as and to the extent necessary for each of
                  Moody's and S&P to confirm the Initial Ratings assigned by it on the Closing Date to the
                  Securities, the Issuer may, at the direction of the Servicer, direct the Trustee to sell
                  Collateral Obligations as contemplated in the Indenture and the Trustee shall sell the
                  Collateral Obligations in accordance with such direction.

         (viii)   Workout Assets. At the direction of the Servicer, the Issuer may direct the Trustee to sell
                  any Workout Asset at any time during or after the Replacement Period without restriction
                  and regardless of price and the Trustee shall sell the Workout Assets in accordance with
                  such direction.

         (ix)     Supervening Requirement. Notwithstanding anything herein to the contrary, the Issuer
                  (at the direction of the Servicer or otherwise) will not acquire or dispose of a Collateral
                  Obligation or other eligible asset (as defined in Rule 3a-7) for the primary purpose of
                  recognizing gains or decreasing losses resulting from market value changes. For the
                  avoidance of doubt, the Issuer, at the direction of the Servicer or otherwise, may direct
                  the Trustee to sell any CCC+/Caa1 Collateral Obligation or Deep Discount Obligation
                  only (a) if it constitutes Credit Risk Obligation or Non-Performing Collateral Obligation or
                  (b) in connection with the Optional Redemption as set out in paragraph (vi) above. The
                  Trustee will have no obligation to monitor compliance by the Issuer or the Servicer with
                  respect to the requirement set out in this paragraph.

         Notwithstanding the foregoing, the Issuer (or the Servicer on its behalf) shall not direct the
 Trustee to sell any Collateral Obligation (other than the sale of a Credit Risk Obligation or a Non-
 Performing Collateral Obligation pursuant to a sale that meets the requirements in paragraph (i) or (iii)
 above, as applicable) following receipt by the Servicer of notice of removal pursuant to the provisions of
 the Servicing Agreement until a successor servicer is appointed pursuant to the provisions of the
 Servicing Agreement. See "The Servicing Agreement."

 Certain Determinations Relating to Collateral Obligations

         The Indenture provides that, notwithstanding anything to the contrary contained therein, solely for
 the purpose of calculations in connection with the Eligibility Criteria, the Issuer or the Servicer on behalf of
 the Issuer shall be deemed to have purchased any Collateral Obligations as of the date on which the
 Issuer enters into a contract to purchase, a commitment letter, a confirmation or a due bill for such
 Collateral Obligation, in each case entitling the Issuer (or the Trustee as assignee thereof) to receive such



                                                      103
                                                                                              005974
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 212 of 331 PageID 8782
                                       Filed

 Collateral Obligations and, in such event, the Issuer shall be deemed to have acquired, granted or
 delivered, as the case may be, such Collateral Obligations on such date.

         The Indenture provides that, notwithstanding anything to the contrary contained therein, solely for
 the purpose of calculations in connection with the Eligibility Criteria, the Issuer or the Servicer on behalf of
 the Issuer shall be deemed to have sold any Collateral Obligations as of the date on which the Issuer
 enters into a contract to sell, a commitment letter, a confirmation or a due bill for such Collateral
 Obligation, in each case entitling the Issuer (or the Trustee as assignee thereof) to sell, and requiring the
 purchaser to purchase, such Collateral Obligations and, in such event, the Issuer shall be deemed to
 have sold such Collateral Obligations on such date.

          Under the circumstances described in the two preceding paragraphs, if the transaction
 contemplated by the contract, commitment letter, confirmation or due bill referred to therein does not
 settle on or before the 60th day following the scheduled settlement date (the "Deadline"), the deemed
 purchase or sale shall be deemed not to have occurred; provided, however, that the Servicer shall have
 the right to extend the Deadline for an additional period (not to exceed an additional 60 days) by notice to
 the Trustee, which notice shall include the Servicer's certification to the effect that the Servicer believes
 that the settlement shall occur on or before the extended Deadline.

          Scheduled distributions with respect to any Pledged Obligation shall be determined in accordance
 with the applicable provisions of the Indenture.

 The Accounts

         The Indenture provides that the Trustee will establish separate segregated non-interest bearing
 trust accounts, which will be designated as the Collection Account, the Payment Account, the Custodial
 Account, the Revolving Reserve Account, the Delayed Drawdown Reserve Account, the Synthetic
 Security Collateral Account, the Hedge Counterparty Collateral Account, the Closing Date Expense
 Account, the Expense Reimbursement Account, the Securities Lending Account and the Class II
 Preference Share Special Payment Account. In addition, Synthetic Security Counterparty Accounts may
 also be established. The Preference Shares Paying Agency Agreement provides that the Preference
 Shares Paying Agent will establish a segregated non-interest bearing trust account that shall be
 designated as the Preference Shares Distribution Account. Any account may contain any number of
 subaccounts.

         Collection Account. The Trustee shall deposit into the "Collection Account":

         (i)      any funds transferred from the Closing Date Expense Account pursuant to the Indenture;

         (ii)     all Principal Proceeds (unless (1) simultaneously used to purchase Collateral Obligations
                  in accordance with the Indenture, (2) deposited into the Revolving Reserve Account or
                  the Delayed Drawdown Reserve Account or (3) posted by the Issuer as cash collateral
                  with (or for the benefit of) a Synthetic Security Counterparty simultaneously with the
                  Issuer's purchase of or entry into a Synthetic Security or in Eligible Investments) received
                  by the Trustee;

         (iii)    all Interest Proceeds received by the Trustee (unless simultaneously used to purchase
                  accrued interest in respect of Collateral Obligations in accordance with the Indenture or in
                  Eligible Investments); and

         (iv)     all other funds received by the Trustee from the Collateral and not excluded above.

        The Issuer and the Servicer may, but will not be required to, jointly deposit from time to time any
 monies in the Collection Account it deems, in its sole discretion, to be advisable (and may designate any
 amounts so deposited as Principal Proceeds or Interest Proceeds in its discretion).

         Any Principal Proceeds received during the Replacement Period, and Sale Proceeds from the
 sale of Credit Risk Obligations and Credit Improved Obligations and Unscheduled Principal Payments

                                                      104
                                                                                              005975
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 213 of 331 PageID 8783
                                       Filed

 received after the Replacement Period, which have not been used to purchase additional Collateral
 Obligations on the Business Day of receipt shall be deposited in the Collection Account and shall at the
 direction of the Servicer be applied to the purchase of additional Collateral Obligations in accordance with
 the Eligibility Criteria and the other requirements set forth in the Indenture or the purchase of Eligible
 Investments pending such application or used to enter into additional Hedge Agreements or used in
 connection with a Special Redemption. Principal Proceeds (other than Sale Proceeds from the sale of
 Credit Improved Obligations, Credit Risk Obligations and Unscheduled Principal Payments) received after
 the Replacement Period shall be deposited into the Collection Account and applied to the purchase of
 Eligible Investments.

           The Collection Account shall be maintained for the benefit of the Noteholders, the Trustee, the
 Servicer and each Hedge Counterparty and amounts on deposit in the Collection Account will be
 available for application in the order of priority under "Description of the Securities—Priority of Payments"
 and for the acquisition of Collateral Obligations under the circumstances and pursuant to the
 requirements in the Indenture. Amounts received in the Collection Account during a Due Period and
 amounts received in prior Due Periods and retained in the Collection Account under the circumstances
 stated above in "Description of the Securities—Priority of Payments" will be applied in Eligible
 Investments with Stated Maturities no later than the Business Day before the next Payment Date as
 directed by the Servicer (which may be in the form of standing instructions). All proceeds deposited in the
 Collection Account will be retained therein unless used to purchase Collateral Obligations during the
 Replacement Period (or, in respect of Principal Proceeds constituting Unscheduled Principal Payments
 and Sale Proceeds from Credit Risk Obligations and Credit Improved Obligations, after the Replacement
 Period) in accordance with the Eligibility Criteria, to honor commitments with respect thereto entered into
 during or after the Replacement Period, or used as otherwise permitted under the Indenture. See "—
 Eligibility Criteria."

        The Trustee shall transfer to the Payment Account from the Collection Account for application
 pursuant to the Priority of Payments, no later than the Business Day preceding each Payment Date, the
 amount set forth to be so transferred in the Valuation Report for the Payment Date.

         At any time during or after the Replacement Period, at the direction of the Servicer, the Issuer
 may direct the Trustee to pay from amounts on deposit in the Collection Account on any Business Day
 during any Interest Period from Interest Proceeds only, any Administrative Expenses that require
 payment before the next Payment Date to the extent that the amount of the payments does not exceed
 the aggregate amount that may be paid on the next payment Date under, and at the level of priority
 specified by, "Description of the Securities—Priority of Payments—Interest Proceeds."

          On the Determination Date related to the first Payment Date, and at the option of the Servicer,
 Principal Proceeds in the Collection Account in an amount not to exceed U.S.$4,000,000 may be
 designated as Interest Proceeds for distribution on the first Payment Date in accordance with the Priority
 of Payments to the extent such funds are not required to be applied to cure a Rating Confirmation Failure
 or applied to a Special Redemption.

         Custodial Account. The Trustee will from time to time deposit collateral into the "Custodial
 Account," over which the Trustee will have exclusive control and sole right of withdrawal, in accordance
 with the Indenture. All assets or securities at any time on deposit in or otherwise to the credit of the
 Custodial Account will be held in trust by the Trustee for the benefit of the Noteholders, the Trustee, the
 Servicer and each Hedge Counterparty.

          Revolving Reserve Account and Delayed Drawdown Reserve Account. Upon the purchase of
 any Collateral Obligation that is a Revolving Loan or Delayed Drawdown Loan, at the direction of the
 Servicer, the Trustee shall deposit Principal Proceeds into the Revolving Reserve Account, in the case of
 a Revolving Loan, and the Delayed Drawdown Reserve Account, in the case of a Delayed Drawdown
 Loan, each equal to the unfunded Commitment Amount of the Revolving Loan or Delayed Drawdown
 Loan, respectively, and the Principal Proceeds so deposited shall be considered part of the Purchase
 Price of the Revolving Loan or Delayed Drawdown Loan for purposes of the Indenture. At the direction of
 the Servicer at any time during or after the Replacement Period, the Trustee shall withdraw funds from
 the Revolving Reserve Account or the Delayed Drawdown Reserve Account to fund extensions of credit


                                                     105
                                                                                            005976
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 214 of 331 PageID 8784
                                       Filed

 pursuant to Revolving Loans or Delayed Drawdown Loans, respectively. In addition, to the extent that the
 Issuer receives proceeds of a repayment in respect of a Revolving Loan (except to the extent of any
 concurrent commitment reduction) at any time during or after the Replacement Period, the Trustee shall
 deposit the proceeds into the Revolving Reserve Account.

          Upon the sale of a Revolving Loan or Delayed Drawdown Loan in whole or in part or the
 reduction in part or termination of the Issuer's commitment thereunder, an amount on deposit in the
 Revolving Reserve Account or the Delayed Drawdown Reserve Account, as the case may be, specified
 by the Servicer as being equal to (i) the unfunded amount of the commitment (in the case of a sale in
 whole or a termination of the commitment), (ii) the proportionate amount of the amount on deposit (in the
 case of a sale in part) or (iii) the amount by which the commitment is reduced (in the case of a reduction
 thereof in part), shall be transferred by the Trustee to the Collection Account as Principal Proceeds.

          Amounts on deposit in the Revolving Reserve Account or the Delayed Drawdown Reserve
 Account will be held in Eligible Investments with Stated Maturities as directed by the Servicer (which may
 be in the form of standing instructions) not later than the Business Day after the date of their purchase.
 All interest and other income from amounts in the Revolving Reserve Account and the Delayed
 Drawdown Reserve Account deposited to the Collection Account under the Indenture shall be considered
 Interest Proceeds in the Due Period in which they are so deposited.

          Synthetic Security Collateral Account. On or before the date on which the Issuer enters into a
 Synthetic Security the Trustee shall create a sub-account of the non-interest bearing trust account
 established for Synthetic Security Collateral (the "Synthetic Security Collateral Account") with respect
 to the Synthetic Security. All Synthetic Security Collateral posted by any Synthetic Security Counterparty
 in support of its respective obligation under a Synthetic Security shall be immediately deposited into the
 Synthetic Security Collateral Account and posted to the sub-account related to the Synthetic Security. On
 each day on which amounts are payable to the Issuer out of Synthetic Security Collateral, the Issuer shall
 direct the Trustee to withdraw amounts on deposit in the Synthetic Security Collateral Account in an
 amount sufficient to make the payment (including any total or partial release of Synthetic Security
 Collateral). The only permitted withdrawal from or application of funds on deposit in, or otherwise to the
 credit of, the Synthetic Security Collateral Account shall be:

         (i)     for application to obligations of the relevant Synthetic Security Counterparty to the Issuer
                 under a Synthetic Security if the Synthetic Security becomes subject to early termination
                 or in the exercise of remedies under the Synthetic Security upon any "event of default"
                 under and as defined in the terms of the Synthetic Security, including liquidating the
                 related Synthetic Security Collateral Account; or

         (ii)    to return the Synthetic Security Collateral to the relevant Synthetic Security Counterparty
                 when and as required by the terms of the Synthetic Security, in each case as directed by
                 the Servicer.

 Amounts on deposit in the Synthetic Security Collateral Account will be held in Eligible Investments
 having Stated Maturities not later than one Business Day after their purchase, as directed by the Servicer
 (which may be in the form of standing instructions), and shall not be considered an asset of the Issuer for
 the purposes of the Coverage Tests.

         Hedge Counterparty Collateral Account. The Trustee will deposit all collateral received from a
 Hedge Counterparty under any Hedge Agreement into the "Hedge Counterparty Collateral Account."
 The only permitted withdrawal from or application of funds on deposit in, or otherwise to the credit of, the
 Hedge Counterparty Collateral Account will be (i) for application to obligations of the relevant Hedge
 Counterparty to the Issuer under a Hedge Agreement if the Hedge Agreement becomes subject to early
 termination or (ii) to return collateral to the relevant Hedge Counterparty when and as required by the
 relevant Hedge Agreement, in each case as directed by the Servicer. Amounts on deposit in the Hedge
 Counterparty Collateral Account will be held in Eligible Investments with Stated Maturities no later than
 the Business Day before the next Payment Date as directed by the Servicer (which may be in the form of
 standing instructions) and shall not be considered an asset of the Issuer for the purposes of the Coverage
 Tests.


                                                     106
                                                                                           005977
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 215 of 331 PageID 8785
                                       Filed

          Closing Date Expense Account. Amounts deposited in the "Closing Date Expense Account" on
 the Closing Date will be withdrawn to pay certain administrative expenses of the Co-Issuers. On the
 Payment Date in November 2008 (or, at the discretion of the Servicer, on the Payment Date in August
 2008), the Trustee, at the direction of the Servicer in its sole discretion, shall transfer all funds on deposit
 in the Closing Date Expense Account to the Collection Account as Interest Proceeds (to the extent such
 funds are not required to be applied to cure a Rating Confirmation Failure) or Principal Proceeds and
 close the Closing Date Expense Account. Amounts on deposit in the Closing Date Expense Account
 shall be held in Eligible Investments with Stated Maturities no later than the Business Day before the
 second Payment Date as directed by the Servicer (which may be in the form of standing instructions) and
 shall not be considered an asset of the Issuer for the purposes of the Coverage Tests.

          Expense Reimbursement Account. On any Payment Date and on any date between Payment
 Dates, the Trustee will apply amounts, if any, in the "Expense Reimbursement Account" to the payment
 of expenses and fees that must be paid between Payment Dates or that are due on that Payment Date
 under clause (1) of "Description of the Securities—Priority of Payments—Interest Proceeds" and the
 Trustee shall on any Payment Date transfer to the Expense Reimbursement Account an amount equal to
 the excess, if any of the Administrative Expense Cap over the amounts due under clause (1) of
 "Description of the Securities—Priority of Payments—Interest Proceeds" to the Expense Reimbursement
 Account in accordance with clause (2) of "Description of the Securities—Priority of Payments—Interest
 Proceeds." Amounts on deposit in the Expense Reimbursement Account shall be held in Eligible
 Investments with Stated Maturities as directed by the Servicer (which may be in the form of standing
 instructions), no later than the Business Day before the next Payment Date.

          Securities Lending Account. The Trustee will deposit all Securities Lending Collateral posted by
 any Securities Lending Counterparty in support of its respective obligation under a Securities Lending
 Agreement in a non-interest bearing trust account (the "Securities Lending Account"). The only
 permitted withdrawal from or application of funds on deposit in, or otherwise to the credit of, the Securities
 Lending Account will be (i) for application to obligations of the relevant Securities Lending Counterparty to
 the Issuer under a Securities Lending Agreement if the Securities Lending Agreement becomes subject to
 early termination or in the exercise of remedies under the Securities Lending Agreement upon any "event
 of default" under and as defined in the Securities Lending Agreement, including liquidating the related
 Securities Lending Collateral or (ii) to return collateral to the Securities Lending Counterparty when and
 as required by a Securities Lending Agreement. Amounts on deposit in the Securities Lending Account
 shall be held in Eligible Investments with Stated Maturities as directed by the Servicer (which may be in
 the form of standing instructions) no later than the Business Day before the next Payment Date. Amounts
 on deposit in the Securities Lending Account shall not be considered an asset of the Issuer for the
 purposes of the Coverage Tests, but the loaned security or asset that relates to the Securities Lending
 Account shall be so considered an asset of the Issuer.

          Payment Account. The Trustee will deposit collateral into the "Payment Account," over which
 the Trustee will have exclusive control and sole right of withdrawal, in accordance with the Indenture. All
 assets or securities at any time on deposit in or otherwise to the credit of the Payment Account will be
 held in trust by the Trustee for the benefit of the Noteholders, the Trustee, the Servicer, and each Hedge
 Counterparty. The only permitted withdrawal from or application of funds on deposit in, or otherwise to
 the credit of, the Payment Account shall be to pay amounts due and payable on the Notes and to pay
 Administrative Expenses and other amounts specified in the Indenture, each in accordance with the
 Priority of Payments.

          Class II Preference Share Special Payment Account. On each Payment Date, to the extent of
 available funds in accordance with the Priority of Payments, the Trustee will deposit into the "Class II
 Preference Share Special Payment Account" amounts equal to the Class II Preference Share Special
 Payments. The Servicer has agreed to waive such amounts, which would otherwise be payable to the
 Servicer as Servicing Fees, from the Closing Date to February 3, 2008 and an amount equal to such
 waived amount will be distributed by the Trustee to the Preference Shares Paying Agent, subject to the
 laws of the Cayman Islands, for payment pro rata to the Holders of the Class II Preference Shares as
 Class II Preference Share Special Payments. With respect to any Payment Date after February 3, 2008,
 the Servicer may, in its sole discretion, at any time waive a portion (or all) of the Servicing Fees then due
 and payable, in which event an amount equal to such waived portion will be paid by the Trustee on behalf


                                                      107
                                                                                              005978
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 216 of 331 PageID 8786
                                       Filed

 of the Issuer to the Preference Shares Paying Agent, subject to the laws of the Cayman Islands, for
 payment pro rata to the Holders of the Class II Preference Shares as Class II Preference Share Special
 Payments; provided that with respect to the Payment Date in August 2008 such Class II Preference
 Share Special Payments will, at a minimum, include amounts that would otherwise constitute a portion
 (representing the Class II Preference Share Percentage) of the Servicing Fees that have accrued from
 the Closing Date to February 3, 2008. For purposes of any calculation under the Indenture and the
 Servicing Agreement, the Servicer will be deemed to have received the Servicing Fee in an amount equal
 to the sum of the Servicing Fee actually paid to the Servicer and the amount distributed to the Holders of
 the Class II Preference Shares as Class II Preference Share Special Payments.

          Synthetic Security Counterparty Account. To the extent that any Synthetic Security requires the
 Issuer to secure its obligations to the Synthetic Security Counterparty or to the extent that any Synthetic
 Security has an unfunded amount payable by the Issuer that does not by its terms require collateral, the
 Issuer shall direct the Trustee and the Trustee shall establish a segregated non-interest bearing trust
 account (the "Synthetic Security Counterparty Account") for the Synthetic Security which shall be held
 in trust for the benefit of the related Synthetic Security Counterparty and over which the Trustee shall
 have exclusive control and the sole right of withdrawal in accordance with the applicable Synthetic
 Security as directed by the Servicer. In the alternative, a Synthetic Security Counterparty Account may
 be established with a trustee designated by the Synthetic Security Counterparty that satisfies the
 requirements with respect to being a securities intermediary with respect to the posted collateral if that
 trustee would qualify to be a successor trustee under the Indenture and the account satisfies the other
 requirements of a Synthetic Security Counterparty Account under the Indenture.

         As directed in writing by the Servicer, the Trustee shall deposit (or deliver for deposit) into each
 Synthetic Security Counterparty Account, from funds or Eligible Investments on deposit in the Collection
 Account, all amounts or securities that are required to secure the obligations of the Issuer in accordance
 with the related Synthetic Security and, without duplication, an amount equal to the unfunded amount of a
 Synthetic Security, including the entire notional amount of any Synthetic Security in the form of a credit
 default swap or other similar transaction, in each case as directed by the Servicer. The Servicer shall
 direct any such deposit only during the Replacement Period and only to the extent that monies are
 available for the purchase of Collateral Obligations pursuant to the Indenture. Any income received on
 amounts in the Synthetic Security Counterparty Account shall, after application in accordance with the
 relevant Synthetic Security, be withdrawn from the Synthetic Security Counterparty Account and
 deposited in the Collection Account for distribution as Interest Proceeds.

         As directed by the Servicer in writing and in accordance with the applicable Synthetic Security
 and the Indenture, amounts on deposit in a Synthetic Security Counterparty Account shall be held in
 Synthetic Security Collateral.

         In connection with the occurrence of a credit event or an event of default or a termination event
 (each as defined in the applicable Synthetic Security) under the related Synthetic Security, amounts in
 any Synthetic Security Counterparty Account shall be withdrawn by the Trustee (or the Trustee shall
 request their withdrawal) and applied toward the payment of any amounts payable by the Issuer to the
 related Synthetic Security Counterparty in accordance with the Synthetic Security, as directed by the
 Servicer in writing; provided that any Defaulted Synthetic Security Termination Payments will be paid in
 accordance with the Priority of Payments. Any excess amounts held in a Synthetic Security Counterparty
 Account, or held directly by a Synthetic Security Counterparty, after payment of all amounts owing from
 the Issuer to the related Synthetic Security Counterparty in accordance with the related Synthetic Security
 shall be withdrawn from the Synthetic Security Counterparty Account and deposited in the Collection
 Account for distribution as Principal Proceeds.

         Amounts on deposit in any Synthetic Security Counterparty Account shall not be considered an
 asset of the Issuer for the purposes of the Coverage Tests, but the Synthetic Security that relates to the
 Synthetic Security Counterparty Account shall be so considered an asset of the Issuer (with the notional
 amount as the Principal Balance unless a default exists under the applicable Synthetic Security).




                                                     108
                                                                                           005979
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 217 of 331 PageID 8787
                                       Filed

 Hedge Agreements

         At any time and from time to time on or after the Closing Date, the Issuer, at the direction of the
 Servicer, may enter into the Hedge Agreements and will assign its rights (but none of its obligations)
 under the Hedge Agreements to the Trustee pursuant to the Indenture. The Trustee will, on behalf of the
 Issuer and in accordance with the Valuation Report, pay amounts due to the Hedge Counterparties under
 the Hedge Agreements on any Payment Date in accordance with the Priority of Payments.

        The Issuer will not enter into any Hedge Agreement unless at the time of entering into such
 Hedge Agreement the Hedge Counterparty has the ratings specified in such Hedge Agreement.

        If at any time a Hedge Counterparty does not have the required ratings as set forth in the Hedge
 Agreement, the Hedge Counterparty shall be required to take such actions as are set forth in the relevant
 Hedge Agreement.

        Whenever the Issuer enters into a Hedge Agreement, the Hedge Counterparty thereto shall
 comply with the then currently applicable rating criteria of each Rating Agency from time to time.

         Any payments required to be made under the Hedge Agreements shall be made in accordance
 with the Priority of Payments. Defaulted Hedge Termination Payments shall be subordinate to interest
 and principal payments on the Notes and any other payments required to be made by the Issuer under
 the Hedge Agreements, but senior to distributions to Holders of the Preference Shares pursuant to the
 Indenture.

           Unless the Rating Condition with respect to each Rating Agency is otherwise satisfied, following
 the early termination of a Hedge Agreement (other than on a Redemption Date) the Issuer, at the
 direction of the Servicer, shall promptly (but no later than 60 days after the early termination), and to the
 extent possible through Hedge Termination Receipts, enter into a replacement hedge, unless, in the
 exercise of the Servicer's commercially reasonable judgment, to do so would not be in the best interest of
 the Issuer and the Rating Condition with respect to each Rating Agency is satisfied with respect to not
 entering into a replacement hedge. In addition, a replacement hedge may not be entered into unless the
 Issuer provides the Rating Agencies with at least seven Business Days' prior written notice of its intention
 to enter into a replacement hedge, together with its form and the Rating Condition with respect to each
 Rating Agency is satisfied with respect to the replacement hedge. The Issuer shall use commercially
 reasonable efforts to cause the termination of a Hedge Agreement (other than a termination resulting
 from the bankruptcy, insolvency, or similar event with respect to the Hedge Counterparty) to become
 effective simultaneously with its entering into a replacement hedge. To the extent that (i) the Servicer
 determines not to replace the Hedge Agreement and the Rating Condition with respect to each Rating
 Agency is satisfied with respect to the determination; or (ii) termination is occurring on a Redemption
 Date, the Hedge Termination Receipts shall become part of Principal Proceeds and be distributed in
 accordance with the Priority of Payments on the next following Payment Date (or on the Redemption
 Date, if the Notes are redeemed on the Redemption Date).

         The notional amounts of the Hedge Agreements outstanding at any time may be reduced or
 increased from time to time, by the Issuer, and the Hedge Agreements may be amended, modified, or
 terminated in accordance with the Hedge Agreements if the Rating Condition with respect to each Rating
 Agency is satisfied with respect to the reduction, increase, amendment, modification, or termination, as
 the case may be.

          Each Hedge Agreement may be terminated pursuant to its terms by the Hedge Counterparty
 upon an Optional Redemption of the Notes (but only after the applicable notice of redemption may no
 longer be withdrawn pursuant to the Indenture), an acceleration of maturity of the Notes after an Event of
 Default or the entry into certain amendments to the Indenture without the consent of the Hedge
 Counterparty. The Hedge Agreement will not be permitted to be terminated by the Issuer as the result of
 a default or Event of Default unless any acceleration of maturity of the Notes resulting from the Event of
 Default is no longer permitted to be rescinded pursuant to the Indenture.




                                                     109
                                                                                            005980
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 218 of 331 PageID 8788
                                       Filed

          Except for Hedge Agreements entered into on or before the Closing Date, the Issuer shall not
 enter into any Hedge Agreement unless the Rating Condition with respect to each Rating Agency is
 satisfied.

 Securities Lending

        The Indenture permits the Issuer to engage in a limited number of securities lending transactions
 as described below.

           The Servicer may instruct the Trustee to cause Collateral Obligations that are not Defaulted
 Collateral Obligations to be lent for a term of 90 days or less to banks, broker-dealers, and other financial
 institutions (other than insurance companies) having long-term and short-term senior unsecured debt
 ratings or guarantors with ratings of at least "A1" (and not "A1" but on credit watch with negative
 implications) and "P-1" (and not on credit watch for possible downgrade) from Moody's and a long-term
 senior unsecured debt rating of at least "A" or a short-term senior unsecured debt rating of at least "A-1"
 from S&P (each, a "Securities Lending Counterparty") pursuant to one or more agreements (each, a
 "Securities Lending Agreement"); provided that Collateral Obligations the Market Value of which cannot
 be determined under clause (i), (ii) or (iii) of that definition may not be lent pursuant to a Securities
 Lending Agreement. Upon receipt of an Issuer Order, the Trustee shall release any lent Collateral
 Obligations to a Securities Lending Counterparty as directed by the Servicer. The Securities Lending
 Counterparties may be Affiliates of the Initial Purchaser or Affiliates of the Servicer. The duration of any
 Securities Lending Agreement shall not exceed the Stated Maturity of the Notes. Collateral Obligations
 representing no more than 15% (measured by Aggregate Principal Balance) of the Maximum Amount
 may be loaned pursuant to Securities Lending Agreements at any time.

         Each Securities Lending Agreement shall be on market terms as determined by the Servicer
 (except to the extent specified in the Indenture) and shall:

         (i)      require that the Securities Lending Counterparty return to the Issuer debt obligations that
                  are identical (in terms of issue and class) to the lent Collateral Obligations;

         (ii)     require that the Securities Lending Counterparty pay to the Issuer amounts equivalent to
                  all interest and other payments that the owner of the lent Collateral Obligation is entitled
                  to for the period during which the Collateral Obligation is lent and require that any such
                  payments not be subject to withholding tax imposed by any jurisdiction unless the
                  Securities Lending Counterparty is required under the Securities Lending Agreement to
                  make "gross-up" payments to the Issuer that cover the full amount of the withholding tax
                  on an after-tax basis;

         (iii)    require that the Rating Condition with respect to each Rating Agency shall be satisfied
                  with respect to the execution of the Securities Lending Agreement;

         (iv)     satisfy any other requirements of Section 1058 of the Code and the Treasury Regulations
                  promulgated under it;

         (v)      be governed by the laws of New York;

         (vi)     permit the Issuer to assign its rights under the Securities Lending Agreement to the
                  Trustee pursuant to the Indenture;

         (vii)    provide for early termination and the delivery of any lent Collateral Obligation with no
                  penalty if the Collateral Obligation becomes a Credit Risk Obligation or is subject to
                  redemption in accordance with its terms;

         (viii)   provide for early termination and the delivery of any lent Collateral Obligation with no
                  penalty upon any redemption of the Notes in whole;




                                                     110
                                                                                            005981
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 219 of 331 PageID 8789
                                       Filed

         (ix)     require the Securities Lending Counterparty to post with the Trustee collateral consisting
                  of cash or direct registered debt obligations of the United States of America that have a
                  maturity date no later than the Business Day preceding the stated termination date of the
                  Securities Lending Agreement to secure its obligation to return the Collateral Obligations
                  or in the alternative post that collateral with a custodian for the benefit of the Issuer
                  designated by the Securities Lending Counterparty that satisfies the requirements with
                  respect to being a securities intermediary with respect to the posted collateral if that
                  custodian would qualify to be a successor trustee under the Indenture;

         (x)      provide that the Securities Lending Collateral shall be maintained at all times in an
                  amount equal to at least 102% of the current Ask-Side Market Value (determined daily
                  and monitored by the Servicer) of the lent Collateral Obligations and if securities are
                  delivered to the Trustee as security for the obligations of the Securities Lending
                  Counterparty under the related Securities Lending Agreement, the Servicer on behalf of
                  the Issuer will negotiate with the Securities Lending Counterparty a rate for the loan fee
                  to be paid to the Issuer for lending the lent Collateral Obligations;

         (xi)     the lent Collateral Obligations shall be marked-to-market on a daily basis by the Servicer
                  on the basis of their Market Value;

         (xii)    the Collateral will include the Issuer's rights under the related Securities Lending
                  Agreement rather than the loaned Collateral Obligation;

         (xiii)   provide for early termination within 10 days at the option of the Issuer and the delivery of
                  any lent Collateral Obligation with no penalty if the Securities Lending Counterparty is no
                  longer in compliance with the requirements relating to the credit ratings of the Securities
                  Lending Counterparty and the noncompliance is not cured as provided in the Indenture;
                  and

         (xiv)    contain appropriate limited recourse and non-petition provisions (to the extent the Issuer
                  has contractual payment obligations to the Securities Lending Counterparty) equivalent
                  (mutatis mutandis) to those in the Indenture.

          In addition, each Securities Lending Agreement must provide that if either Moody's or S&P
 downgrades a Securities Lending Counterparty such that the Securities Lending Agreements to which the
 Securities Lending Counterparty is a party are no longer in compliance with the requirements relating to
 the credit ratings of the Securities Lending Counterparty, then the Issuer, within 10 days of the
 downgrade, shall (i) terminate its Securities Lending Agreements with the Securities Lending
 Counterparty unless a guarantor with the required ratings for the Securities Lending Counterparty's
 obligations under the Securities Lending Agreements has been obtained; or (ii) reduce the percentage of
 the Aggregate Principal Balance of the Collateral Obligations lent to the downgraded Securities Lending
 Counterparty so that the Securities Lending Agreements to which the Securities Lending Counterparty is
 a party, together with all other Securities Lending Agreements, are in compliance with the requirements
 relating to the credit ratings of Securities Lending Counterparties; or (iii) take any other steps Moody's or
 S&P may require to cause the Securities Lending Counterparty's obligations under the Securities Lending
 Agreements to which the Securities Lending Counterparty is a party to be treated by Moody's or S&P, as
 the case may be, as if the obligations were owed by a counterparty having a rating at least equivalent to
 the rating that was assigned by Moody's or S&P, as the case may be, to the downgraded Securities
 Lending Counterparty before its being downgraded.

          The Servicer shall instruct the Trustee in writing with respect to the administration of any
 Securities Lending Agreement (including with respect to any default and the exercise of rights under it).
 The Trustee shall not have any responsibility for evaluating the sufficiency, validity, or acceptability of any
 Securities Lending Agreement or for the qualifications or eligibility of any Securities Lending
 Counterparty. Nothing in the Indenture shall be construed to cause the Trustee to have any fiduciary
 duties to any Securities Lending Counterparty.




                                                      111
                                                                                              005982
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 220 of 331 PageID 8790
                                       Filed

          So long as any Collateral Obligation is on loan pursuant to a Securities Lending Agreement,
 (a) the Trustee shall have no liability for any failure or inability on its part to receive any information or
 take any action with respect to the Collateral Obligation because of its being on loan (including any failure
 to take action with respect to a notice of redemption, consent solicitation, exchange or tender offer, or
 similar corporate action) and (b) the loaned Collateral Obligations shall not be disqualified for return to the
 Trustee as a Collateral Obligation by any change in circumstance or status during the time while on loan
 (including any change that would cause the Collateral Obligation to be ineligible for purchase by the
 Issuer under the Indenture if applied to a proposed purchase of it in the open market at the time of its
 return from loan).

                           MATURITY AND PREPAYMENT CONSIDERATIONS

          The Stated Maturity of each Class of Notes will be November 1, 2021 or, upon a Maturity
 Extension (if any), the applicable Extended Stated Maturity Date; however, the principal of each Class of
 the Notes is expected to be paid in full prior to its Stated Maturity (or Extended Stated Maturity Date, as
 applicable). Average life refers to the average amount of time that will elapse from the date of delivery of
 a security until each dollar of the principal of such security will be paid to the investor. The average lives
 of the Notes will be determined by the amount and frequency of principal payments, which are dependent
 upon, among other things, the amount of sinking fund payments and any other payments received at or in
 advance of the scheduled maturity of Collateral Obligations (whether through sale, maturity, redemption,
 default or other liquidation or disposition).

         The actual performance of the Securities will also be affected by the financial condition of the
 obligors on or issuers of the Collateral Obligations and the characteristics of the Collateral Obligations,
 including the interest rate or other rate of distribution, the actual default rate and actual losses sustained,
 the existence and frequency of exercise of any prepayment, optional redemption, or sinking fund features
 and any related premium, the prevailing level of interest rates, any sales of Collateral Obligations, and
 any unique risks of the Collateral Obligations. Any disposition of a Collateral Obligation may change the
 composition and characteristics of the portfolio of Collateral Obligations and their rate of payment, and,
 accordingly, may affect the actual performance of each respective Class of Securities. The ability of the
 Issuer to apply any Interest Proceeds or Principal Proceeds in the manner described under "Security for
 the Notes" will also affect the performance of the Securities. Redemptions will also affect the
 performance of the Securities.

                                               THE SERVICER

         The information appearing in this section has been prepared by the Servicer and has not been
 independently verified by the Co-Issuers or the Initial Purchaser. Accordingly, notwithstanding anything
 to the contrary herein, neither the Co-Issuers nor the Initial Purchaser assume any responsibility for the
 accuracy, completeness or applicability of such information.

 General

         Based in Dallas, Texas, Highland Capital is a registered investment adviser specializing in below
 investment-grade credit and special situation investing. As of October 31, 2007, Highland Capital
 managed or serviced over $38 billion in leveraged loans, high yield bonds, structured products and other
 assets for banks, insurance companies, pension plans, foundations and high net worth individuals.

         Highland Capital manages or services these assets through a variety of fund structures including
 separate accounts, CDOs, hedge funds and mutual funds. As of October 31, 2007, Highland Capital
 invested in, managed or serviced more than 1,000 below investment grade and credit sensitive credit
 positions, and Highland Capital's 130-person credit team followed investment grade and credit sensitive
 credit positions across over 36 industries. Highland Capital or an Affiliate or predecessor thereof has
 been an SEC-registered investment adviser since April 1993.




                                                      112
                                                                                              005983
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 221 of 331 PageID 8791
                                       Filed

 Philosophy and Process

          Highland Capital has a large range and depth of experience. It has expertise in the fields of
 syndicated loans, high yield bonds, and distressed assets. Highland Capital believes it is in a position to
 maximize the spread differential between the yields on underlying collateral and the cost of financing. In
 addition, Highland Capital seeks to construct portfolios to (a) maximize relative value based on its credit
 views and (b) maximize diversification in order to minimize the effect of isolated credit events on the
 overall portfolio, utilizing Highland Capital's infrastructure to minimize defaults of underlying assets and to
 maximize recoveries in the case of defaults. Highland Capital has over $1 billion of firm capital exposure
 to the firm's funds and expects that HFP, an Affiliate of the Servicer, and/or one or more of HFP's
 subsidiaries will on the Closing Date purchase all of the Class II Preference Shares.

           Highland Capital believes that its disciplined selection process minimizes a portfolio's risk and
 that its analysis seeks to maximize yield spread while limiting downside risk. Portfolio managers actively
 follow each credit and several times each year the entire staff reviews all positions during multi-day
 monitoring meetings. Highland Capital diversifies its portfolios with set limits on exposure to any one
 given industry or issuer. Highland Capital believes that this philosophy and selection process has
 resulted in positive returns on its underlying loan portfolio and consistent outperformance relative to its
 indices.

         Highland Capital focuses on a "team" approach that it has used since 1990. It is Highland Capital
 management's belief that this style creates the optimum environment for the exchange of information and
 the development of all asset management professionals. All aspects of the selection, monitoring and
 servicing process are coordinated through the senior asset portfolio managers' direct interaction. A
 committee of senior portfolio managers and analysts, Highland Capital's Chief Investment Officer and its
 Head of Structured Products meets every morning to discuss the status of the credits. Collectively, the
 committee utilizes a selection and monitoring process which is driven by fundamental credit research.
 Each portfolio manager/analyst makes specific credit recommendations based upon industry coverage.
 The credit recommendation is then brought to the committee for consideration. Based upon the
 consensus decision, the portfolio manager with the recommendation will direct Highland Capital traders to
 execute the trade. Highland Capital has also provided its committee with a strong commitment to
 technology. The firm developed Wall Street Office® which is a proprietary software system that allows
 Highland Capital to model, portfolio manage, and trade syndicated loans. This software has been
 licensed to more than 70 financial institutions that acquire syndicated loans.

 Professionals of the Servicer

         Set forth below is information regarding certain persons who are currently employed by the
 Servicer. Such persons may not necessarily continue to be so employed during the entire term of the
 Servicing Agreement.

         James Dondero, CFA, CPA, CMA – Managing Partner, President

          Mr. Dondero is a Founder and President of Highland Capital. He is also Chairman of the
 Board of Directors of Highland Financial Trust. Prior to Highland Capital, Mr. Dondero served as Chief
 Investment Officer of Protective Life's GIC subsidiary, and helped grow the business from concept to
 over $2 billion from 1989 to 1993. His portfolio management experience includes mortgage-backed
 securities, investment grade corporates, leveraged bank loans, emerging markets, derivatives,
 preferred stocks and common stocks. From 1985 to 1989, he managed approximately $1 billion in
 fixed income funds for American Express. Prior to American Express, he completed the financial
 training program at Morgan Guaranty Trust Company. Mr. Dondero is a Beta Gamma Sigma graduate
 of the University of Virginia, 1984 with degrees in Accounting and Finance. Mr. Dondero is a Certified
 Public Accountant and a Certified Management Accountant. He has earned the right to use the
 Chartered Financial Analyst designation.




                                                      113
                                                                                              005984
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 222 of 331 PageID 8792
                                       Filed

         Mark Okada, CFA – Managing Partner, Chief Investment Officer

          Mr. Okada is a Founder and Chief Investment Officer of Highland Capital. He is responsible for
 overseeing Highland Capital's investment activities for its various strategies, and has over 20 years of
 experience in the leveraged finance market. Prior to Highland Capital, Mr. Okada served as Manager
 of Fixed Income for Protective Life's GIC subsidiary from 1990 to 1993. He was primarily responsible
 for the bank loan portfolio and other risk assets. Protective was one of the first non-bank entrants into
 the syndicated loan market. From 1986 to 1990, he served as Vice President for Hibernia National
 Bank, managing over $1 billion of high yield bank loans. Mr. Okada is an honors graduate of the
 University of California Los Angeles with degrees in Economics and Psychology. He completed his
 credit training at Mitsui and has earned the right to use the Chartered Financial Analyst designation.
 Mr. Okada is also Chairman of the Board of Directors of Common Grace Ministries Inc.

         Todd Travers, CFA – Partner, Head of Structured Products, Senior Portfolio Manager

          Mr. Travers is responsible for Highland Capital's CDO business and is the primary Senior
 Portfolio Manager for Highland Capital's CDOs. He is a member of the Credit Committee and heads a
 team that is responsible for structuring new CDO transactions and implementing additional
 opportunities in Highland Capital's core businesses. He is also Chief Executive Officer and Chief
 Investment Officer of Highland Financial Partners, an externally managed company whose primary
 strategy is investing in CDO equity.          Formerly, Mr. Travers served as Industry Portfolio
 Manager/Portfolio Analyst from 1994 to 1998 for Highland Capital. His prior responsibilities included
 managing a portion of Highland Capital's leveraged loan and high yield debt portfolios across a wide
 range of industry sectors. Prior to joining Highland Capital, Mr. Travers was a Finance Manager at
 American Airlines. Mr. Travers is a graduate of Iowa State University with a BS in Industrial
 Engineering. He received his MBA from Southern Methodist University. Mr. Travers has earned the
 right to use the Chartered Financial Analyst designation.

         Patrick H. Daugherty – Partner, Head of Distressed and Special Situations Investments, Co-
         Head of Private Equity

           Mr. Daugherty is Head of Distressed and Special Situations Investing, and a Senior Portfolio
 Manager at Highland Capital. His responsibilities include managing the Distressed Investments Group
 and co-managing the Private Equity Investments Group. He has formerly served as General Counsel to
 Highland Capital. Prior to joining Highland Capital in April 1998, Mr. Daugherty served as Vice President
 in the Corporate Finance Group at Bank of America Capital Markets, Inc (formerly NationsBanc Capital
 Markets, Inc.) where he originated and structured leveraged transactions of mid-cap companies located in
 the Southwest. Prior to joining Bank of America, Mr. Daugherty was an Associate with the law firm of
 Baker, Brown, Sharman and Parker in Houston, Texas, where he worked with banks and financial
 institutions in the liquidation of various RTC portfolios. Mr. Daugherty has over 15 years of experience in
 distressed, high yield and corporate restructuring. He has been involved in over 100 restructurings and
 held steering committee positions in over 40 bankruptcies. Mr. Daugherty currently serves on the Board
 of Directors of Trussway Holdings, Inc. and its affiliates (as Chairman), Home Interiors & Gifts, Inc. and its
 affiliates (as Chairman), Nexpak Corporation and its affiliates (as Chairman), Moll Industries and its
 affiliates (as Chairman), Safety-Kleen Holdco., Inc. and is a former board member of Norse Merchant
 Group and its affiliates, Ferrimorac Holdings Limited and Mariner Health Care, Inc. He received a BBA in
 Finance from The University of Texas at Austin and a Juris Doctorate from The University of Houston
 School of Law. Mr. Daugherty's professional certifications include membership in the Texas Bar
 Association and admittance to the American Bar Association in 1992.

         John Morgan, CFA – Partner, Senior Industry Portfolio Manager, Real Estate

          Mr. Morgan is a Senior Industry Portfolio Manager, and has responsibility for overseeing the
 firm's Real Estate debt investments. The firm's real estate investments include a variety of asset types,
 including Commercial Mortgage Backed Securities ("CMBSs"), mezzanine notes, and real estate bank
 loans. Since joining Highland Capital in March 2000, Mr. Morgan has also covered a variety of other
 industries, including retail, restaurants, and supermarkets. Prior to joining Highland Capital in March
 2000, Mr. Morgan served as Portfolio Analyst for Falcon Fund Management, LTD from August 1995-


                                                      114
                                                                                             005985
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 223 of 331 PageID 8793
                                       Filed

 February 2000. At Falcon, he created comparables to assess the attractiveness of companies within
 industries and across the portfolio. He assisted the Portfolio Manager in the security selection process
 and management of the portfolio. Prior to Falcon, he was an Analyst for a Convertible Arbitrage Fund at
 Q Investments. His primary responsibility included analyzing financial statements and related corporate
 disclosures and performing analysis on potential investment opportunities. He received both a BS in
 Biological Sciences and an MBA from Southern Methodist University, and has earned the right to use the
 Chartered Financial Analyst designation.

         Kurtis S. Plumer, CFA – Partner, Senior Portfolio Manager, Multi-Strategies

         Mr. Plumer is a Senior Portfolio Manager at Highland Capital. Prior to joining Highland Capital in
 July 1999, Mr. Plumer was a distressed High-Yield Bond Trader at Lehman Brothers in New York, where
 he managed a $250 million portfolio invested in global distressed securities. While at Lehman, he also
 traded emerging market sovereign bonds. Prior to joining Lehman Brothers, Mr. Plumer was a Corporate
 Finance Banker at NationsBanc Capital Markets, Inc. (now Bank of America Capital Markets, Inc.) where
 he focused on M&A and financing transactions for the bank's clients. Mr. Plumer has over 14 years of
 experience in distressed, high yield bond and leveraged loan products. Mr. Plumer earned a BBA in
 Economics and Finance from Baylor University, and an MBA in Strategy and Finance from the Kellogg
 School at Northwestern University. Mr. Plumer has earned the right to use the Chartered Financial
 Analyst designation.

         David Walls, CFA – Partner, Senior Industry Portfolio Manager

          Mr. Walls is a Senior Industry Portfolio Manager at Highland Capital. Prior to joining Highland
 Capital in October 2000, Mr. Walls worked for Lend Lease Real Estate Investments as an Associate in
 their Asset Management unit underwriting and structuring acquisitions of bulk portfolios of distressed
 Korean real estate and corporate debt. Before his international responsibilities at Lend Lease, Mr. Walls
 performed loan workouts on a domestic portfolio of sub- and non-performing real estate secured assets.
 Prior to Lend Lease, Mr. Walls worked at U.S. Trust Company of California as an Assistant Vice
 President, Junior Industry Portfolio Manager in their Fixed Income Portfolio Management group and for
 Capital Research & Management Company as a Fixed Income Trader. Mr. Walls has worked in finance
 for the cable, media, satellite, and communication equipment sectors for 14 years. At Highland Capital,
 Mr. Walls is a Senior Industry Portfolio Manager with oversight of the Cable and Satellite sectors. He
 holds a BA in Economics from Northwestern University, and an MBA in Finance and Marketing from the
 Kellogg School of Management at Northwestern University. Mr. Walls is a member of AIMR and DAIA.
 Mr. Walls has earned the right to use the Chartered Financial Analyst designation.

         Brett Pope, CFA – Partner, Senior Industry Portfolio Manager

          Mr. Pope is a Senior Industry Portfolio Manager at Highland Capital. Prior to joining Highland
 Capital in March 2001, Mr. Pope served as a Senior Equities Analyst in Healthcare at Street Advisor.com
 from 1999 to 2001. His experience also includes working as a Senior Research Analyst covering the
 Building Products and Financial Service sectors at Southwest Securities from 1996 to 1999. Prior to
 1996, he served as a Senior Financial Analyst with Associates First Capital Corporation. At Highland
 Capital, Mr. Pope is a Senior Industry Portfolio Manager covering the Healthcare and Information
 Technology sectors. Mr. Pope is a graduate of the University of Texas at Austin where he graduated
 Magna Cum Laude. Mr. Pope has earned the right to use the Chartered Financial Analyst designation.

         Patrick Conner, CFA – Partner, Senior Industry Portfolio Manager

         Mr. Conner is a Senior Industry Portfolio Manager at Highland Capital. Prior to joining Highland
 Capital in February 2002, Mr. Conner worked from 2001-2002 as an Industry Portfolio Manager for an
 equity hedge fund at Enron Corp. Prior to this position, Mr. Conner evaluated business unit strategy,
 mergers, acquisitions, and divestitures as a Director in Enron's Corporate Development group from 1997-
 2001. Prior to joining Enron, Mr. Conner worked as a Corporate Lending Officer at Boatmen's
 Bancshares in middle market banking. Mr. Conner has acquired 14 years of investment experience. He
 holds an MBA in Finance from The Wharton School of Business at the University of Pennsylvania and a



                                                    115
                                                                                         005986
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 224 of 331 PageID 8794
                                       Filed

 BBA in Finance from Wichita State University. Mr. Conner has earned the right to use the Chartered
 Financial Analyst designation.

         Brad Borud – Partner, Senior Trader and Co-Director of Portfolio Management

          Mr. Borud is a Senior Trader and Co-Director of Portfolio Management at Highland Capital. Prior
 to joining Highland Capital in November 1996, Mr. Borud worked as a Global Finance Analyst in the
 Corporate Finance Group at NationsBank from 1995 to 1996 where he was involved in the originating,
 structuring, modeling, and credit analysis of leveraged transactions for large corporate accounts in the
 Southwest portion of the United States. During 1994, Mr. Borud also served at Conseco Capital
 Management as an Analyst Intern in the Fixed Income Research Department, following the
 Transportation and Energy sectors. Prior to his current duties at Highland Capital, Mr. Borud served as a
 Portfolio Analyst from 1996 to 1998. From 1998 to 2003, Mr. Borud was a Industry Portfolio Manager
 covering a wide range of industries, including Wireline Telecommunications, Wireless
 Telecommunications, Telecommunication Equipment Manufacturers, Multi-channel Video, and Media.
 He has a BS in Business Finance from Indiana University.

         Paul Kauffman, CFA, CPA – Partner, Senior Trader and Co-Director of Portfolio Management

          Mr. Kauffman is a Senior Trader and Co-Director of Portfolio Management at Highland Capital.
 Prior to joining Highland Capital in June 1999, Mr. Kauffman spent four years in the public accounting
 industry, including two and a half years at KPMG Peat Marwick. At KPMG, Mr. Kauffman gained audit
 experience in a wide range of industries, with particular focus on the Energy and Cable industries. He
 joined Highland Capital as a Portfolio Analyst, and was a Industry Portfolio Manager prior to moving into
 his current role. At Highland Capital, Mr. Kauffman has followed a variety of industries, including Paper &
 Packaging, General Industrials, Metals, and the Automotive sector. He received a BBA in Accounting
 from Baylor University, and an MBA from Duke University. Mr. Kauffman has earned the right to use the
 Chartered Financial Analyst designation.

         Amit Walia, CFA - Partner, Senior Industry Portfolio Manager

          Mr. Walia is a Partner and Senior Industry Portfolio Manager at Highland Capital Management,
 L.P., covering the Utilities sector. He has a total of 16 years experience in investments, mergers &
 acquisitions and banking. Prior to joining Highland in July 2003, Mr. Walia worked from 1999 to 2002 as
 a Vice President in the corporate development group at Enron Corp where he worked on M&A
 transactions, including the sale of assets post bankruptcy. Prior to this he was a Director of Structured
 and Project Finance within the energy group at ANZ Banking Group Ltd in New York. He received his
 MBA (Finance) from the Simon School of Business, University of Rochester and a degree in Mechanical
 Engineering from the Indian Institute of Technology, Delhi. Mr. Walia has earned the right to use the
 Chartered Financial Analyst designation.

         See "Risk Factors—Relating to the Servicer—The Issuer Will Depend on the Expertise Available
 to the Servicer and Its Key Personnel."

                                       THE SERVICING AGREEMENT

         The following summary describes certain provisions of the Servicing Agreement. The summary
 does not purport to be complete and is subject to, and qualified in its entirety by reference to, the
 Servicing Agreement.

          Pursuant to the terms of the Servicing Agreement, and in accordance with the requirements set
 forth in the Indenture, the Servicer will select the portfolio of Collateral Obligations and will instruct the
 Trustee with respect to any acquisition, disposition or sale of a Collateral Obligation or an Eligible
 Investment. Neither the Initial Purchaser nor its Affiliates will select any of the Collateral Obligations.

         Pursuant to the terms of the Servicing Agreement, the Servicer will monitor the Collateral
 Obligations and provide the Issuer with certain information received from the Collateral Administrator with
 respect to the composition and characteristics of the Collateral Obligations, any disposition or tender of a


                                                      116
                                                                                             005987
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 225 of 331 PageID 8795
                                       Filed

 Collateral Obligation, the application of the proceeds of any such disposition to the purchase of Eligible
 Investments and with respect to the retention of the proceeds of any such disposition or the application
 thereof toward the purchase of additional Collateral Obligations. The Servicer will, and will be authorized
 to, negotiate, on behalf of the Issuer, with respect to all actions to be taken by the Issuer under any
 Hedge Agreements.

            As compensation for the performance of its obligations as Servicer, the Servicer will be entitled to
 receive:

            (i)     a fee (the "Senior Servicing Fee") that accrues from the Closing Date payable to the
                    Servicer in arrears on each Payment Date equal to 0.25% per annum of the Maximum
                    Amount if and to the extent funds are available for that purpose in accordance with the
                    Priority of Payments (with the Senior Servicing Fee being calculated on the basis of a
                    360-day year consisting of twelve 30-day months);

            (ii)    an amount (the "Subordinated Servicing Fee") payable on each Payment Date equal to
                    the sum of (a) a fee that accrues from the Closing Date payable to the Servicer in arrears
                    on each Payment Date equal to 0.30% per annum of the Maximum Amount if and to the
                    extent funds are available for that purpose in accordance with the Priority of Payments
                    and (b) on any Payment Date that any part of the Subordinated Servicing Fee was not
                    paid on the preceding Payment Date, an amount equal to interest on such unpaid amount
                    at a rate of LIBOR for the applicable period plus 3.00% per annum (with the portion of the
                    Subordinated Servicing Fee, in clauses (a) and (b) above, as applicable, being calculated
                    on the basis of a 360-day year consisting of twelve 30-day months); and

            (iii)   a fee (the "Supplemental Servicing Fee" and together with the Senior Servicing Fee
                    and the Subordinated Servicing Fee, the "Servicing Fee"), if any, payable on each
                    Payment Date to the Servicer in an amount equal to: (i) 20% of the remaining Interest
                    Proceeds, if any, available after making the distributions on such Payment Date pursuant
                    to clause (22) under "Description of the Securities—Priority of Payments—Interest
                    Proceeds" and (ii) 20% of the remaining Principal Proceeds, if any, available for payment
                    in respect of the Supplemental Servicing Fee pursuant to clause (11)(A) and, if
                    applicable, clause (16), in each case pursuant to "Description of the Securities—Priority
                    of Payments—Principal Proceeds."

          On each Payment Date, as and to the extent described under "Description of the Securities—
 Priority of Payments," the Trustee will deposit the Class II Preference Share Portion of the Servicing Fees
 into the Class II Preference Share Special Payment Account. The Servicer has agreed to waive such
 amounts, which would otherwise be payable to the Servicer as Servicing Fees, prior to February 3, 2008
 and an amount equal to such waived amounts will be paid by the Trustee on behalf of the Issuer to the
 Preference Shares Paying Agent for payment, subject to the laws of the Cayman Islands, pro rata to the
 Holders of the Class II Preference Shares as Class II Preference Share Special Payments. With respect
 to any Payment Date after February 3, 2008, the Servicer may, in its sole discretion, at any time waive a
 portion (or all) of the Servicing Fees then due and payable, in which event an amount equal to such
 waived portion will be paid by the Trustee on behalf of the Issuer to the Preference Shares Paying Agent
 for payment, subject to the laws of the Cayman Islands, pro rata to the Holders of the Class II Preference
 Shares as Class II Preference Share Special Payments; provided that with respect to the Payment Date
 in August 2008 such Class II Preference Share Special Payments will, at a minimum, include amounts
 that would otherwise constitute a portion (representing the Class II Preference Share Percentage) of the
 Servicing Fees that have accrued from the Closing Date to February 3, 2008. For purposes of any
 calculation under the Indenture and the Servicing Agreement, the Servicer will be deemed to have
 received the Servicing Fee in an amount equal to the sum of the Servicing Fee actually paid to the
 Servicer and the amount distributed to the Holders of the Class II Preference Shares as Class II
 Preference Share Special Payments as described above. See "Security for the Notes—The Accounts—
 Class II Preference Share Special Payment Account."

         In addition, notwithstanding anything set out above, the Servicer may, in its sole discretion waive
 all or any portion of the Subordinated Servicing Fee or Supplemental Servicing Fee, any funds


                                                       117
                                                                                              005988
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 226 of 331 PageID 8796
                                       Filed

 representing the waived Subordinated Servicing Fees or Supplemental Servicing Fees to be retained in
 the Collection Account for distribution as either Interest Proceeds or Principal Proceeds (as determined
 by the Servicer) pursuant to the Priority of Payments.

         In addition, the Servicer will be reimbursed for its reasonable expenses incurred with respect to
 any compliance requirements, including, but not limited to, compliance with the requirements of the
 Sarbanes-Oxley Act solely related to the ownership or holding of any Securities by HFP or any of its
 subsidiaries to the extent funds are available therefor in accordance with and subject to the Priority of
 Payments and other limitations contained in the Indenture.

           The Servicer, its directors, officers, stockholders, partners, agents and employees, and its
 Affiliates and their directors, officers, stockholders, partners, agents and employees, shall not be liable to
 the Issuer, the Co-Issuer, the Trustee, the Preference Shares Paying Agent, the Holders of the Securities
 or any other person for any losses, claims, damages, judgments, assessments, costs or other liabilities
 (collectively "Liabilities") incurred by the Issuer, the Co-Issuer, the Trustee, the Preference Shares
 Paying Agent, the Holders of the Securities or any other person that arise out of or in connection with the
 performance by the Servicer of its duties under the Servicing Agreement and the Indenture, except by
 reason of (i) acts or omissions constituting bad faith, willful misconduct, gross negligence or breach of
 fiduciary duty in the performance, or reckless disregard, of the obligations of the Servicer under the
 Servicing Agreement and under the terms of the Indenture applicable to it or (ii) with respect to any
 information included in this Offering Memorandum in the sections entitled "The Servicer" and "Risk
 Factors—Relating to Certain Conflicts of Interest—The Issuer Will Be Subject to Various Conflicts of
 Interest Involving the Servicer" that contains any untrue statement of material fact or omits to state a
 material fact necessary in order to make the statements therein, in the light of the circumstances under
 which they were made, not misleading (the preceding clauses (i) and (ii) collectively being the "Servicer
 Breaches"). The Servicer will be liable for any non-waivable breaches of applicable securities laws.

         The Issuer will indemnify and hold harmless the Servicer, its directors, officers, stockholders,
 partners, agents and employees (such parties collectively in such case, the "Indemnified Parties") from
 and against any and all Liabilities, and shall reimburse each such Indemnified Party for all reasonable
 fees and expenses (including reasonable fees and expenses of counsel) (collectively, the "Expenses") as
 such Expenses are incurred in investigating, preparing, pursuing or defending any claim, action,
 proceeding or investigation with respect to any pending or threatened litigation (collectively, the
 "Actions"), caused by, or arising out of or in connection with, the issuance of the Securities, the
 transactions contemplated by the Offering Memorandum, the Indenture or the Servicing Agreement,
 and/or any action taken by, or any failure to act by, such Indemnified Party; provided, however, that no
 Indemnified Party shall be indemnified for any Liabilities or Expenses it incurs as a result of any acts or
 omissions by any Indemnified Party constituting Servicer Breaches. Any such indemnification by the
 Issuer will be paid in accordance with, and subject to, the Priority of Payments.

         Pursuant to the terms of the Servicing Agreement, the Servicer will agree that on the Closing
 Date, (i) HFP and/or one or more of its subsidiaries are expected to purchase all of the Class II
 Preference Shares and all of the Class E Notes and (ii) the Servicer or one or more of its Affiliates is
 expected to purchase all of the Class I Preference Shares. No assurance can be given whether HFP or
 the Servicer will retain such Class E Notes, Class I Preference Shares and/or Class II Preference Shares
 for any amount of time.

         The Issuer may, at the request of the Servicer, enter into an amendment or modification of the
 Servicing Agreement from time to time, without the consent of the Holders of the Securities and without
 regard to whether or not the interests of the Holders of the Securities are adversely affected thereby;
 provided that, with respect to any such amendment or modification, (a) a Rating Condition is satisfied and
 (b) a Majority of the Controlling Class of Notes or a Majority of the Holders of the Preference Shares have
 not objected in writing to such amendment or modification prior to the relevant Objection Cut-Off Date (as
 defined below).

          If at any time the Servicer desires to amend or modify the Servicing Agreement, the Servicer will
 notify the Issuer and the Trustee, providing details of such proposed amendment or modification. Not later
 than five Business Days after receipt of such notice, the Trustee will mail such notice to (i) each


                                                      118
                                                                                             005989
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 227 of 331 PageID 8797
                                       Filed

 Noteholder at such Holder's address in the Indenture Register or otherwise in accordance with the rules
 and procedures of the Depository, Euroclear and Clearstream, as applicable, (ii) to the Preference Shares
 Paying Agent (for forwarding to the Holders of Preference Shares) and (iii) to each Rating Agency. If any
 Holder of the Controlling Class of Notes or any Holder of the Preference Shares notifies, by delivering a
 written notice to the Trustee within 35 days after the Trustee has mailed such notice, that it objects to
 such proposed amendment or modification, the Trustee will, within two Business Days after receiving
 such notice of objection, mail a notice of the receipt of such objection to the Issuer, the Servicer and other
 Holders of the Controlling Class of Notes and other Holders of the Preference Shares. Each Holder of
 the Controlling Class of Notes and each Holder of the Preference Shares that also wishes to object to
 such amendment or modification must, by delivering a written notice, so notify the Trustee within seven
 Business Days after the Trustee has mailed such notice of the receipt of such objection (the last day of
 such seven Business Day period, the "Objection Cut-Off Date"). If a Majority of either the Controlling
 Class of Notes or the Preference Shares notifies the Trustee in writing on or before the Objection Cut-Off
 Date that they object to the proposed amendment or modification to the Servicing Agreement, such
 amendment or modification will not be made.

           The Servicing Agreement provides that the Servicer will not direct the Trustee to acquire an
 obligation to be included in the Collateral from the Servicer or any of its Affiliates as principal or to sell an
 obligation to the Servicer or any of its Affiliates as principal unless (i) the Issuer shall have received from
 the Servicer such information relating to such acquisition or sale as it may reasonably require and shall
 have approved such acquisition, which approval shall not be unreasonably withheld, (ii) in the judgment of
 the Servicer, such transaction is on terms no less favorable than would be obtained in a transaction
 conducted on an arm's length basis between third parties unaffiliated with each other and (iii) such
 transaction is permitted by the Advisers Act. The Servicing Agreement also provides that the Servicer will
 not direct the Trustee to acquire an obligation to be included in the Collateral directly from any account or
 portfolio for which the Servicer serves as servicer or investment adviser, or direct the Trustee to sell an
 obligation directly to any account or portfolio for which the Servicer serves as servicer or investment
 adviser unless such acquisition or sale is (i) in the judgment of the Servicer, on terms no less favorable
 than would be obtained in a transaction conducted on an arm's length basis between third parties
 unaffiliated with each other and (ii) permitted by the Advisers Act.

        Subject to the provisions for a successor servicer discussed below, the Servicer may resign, upon
 90 days' written notice to the Issuer (or such shorter notice as is acceptable to the Issuer).

         The Servicing Agreement will be terminated, and the Servicer will be removed, by the Issuer, if
 directed by the Trustee (acting at the direction of a Super Majority of the Controlling Class of Notes
 (excluding any Notes that are not Voting Notes)) or by a Majority of the Voting Preference Shares
 (excluding any Preference Shares that are not Voting Preference Shares), in each case for "cause" upon
 10 days' prior written notice to the Servicer and upon written notice to the Holders of the Securities as set
 forth below. For purposes of determining "cause" with respect to any such termination of the Servicing
 Agreement, such term shall mean any one of the following events:

         (i)      the Servicer willfully breaches in any respect, or takes any action that it knows violates in
                  any respect, any provision of the Servicing Agreement or any terms of the Indenture
                  applicable to it;

         (ii)     the Servicer breaches in any material respect any provision of the Servicing Agreement
                  or any terms of the Indenture or the Collateral Administration Agreement applicable to it,
                  or any representation, warranty, certification or statement given in writing by the Servicer
                  shall prove to have been incorrect in any material respect when made or given, and the
                  Servicer fails to cure such breach or take such action so that the facts (after giving effect
                  to such action) conform in all material respects to such representation, warranty,
                  certificate or statement, in each case within 30 days of becoming aware of, or receiving
                  notice from, the Trustee of, such breach or materially incorrect representation, warranty,
                  certificate or statement;

         (iii)    certain events of bankruptcy or insolvency occur with respect to the Servicer;



                                                       119
                                                                                               005990
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 228 of 331 PageID 8798
                                       Filed

         (iv)     the occurrence of any Event of Default under the Indenture that results from any breach
                  by the Servicer of its duties under the Indenture or the Servicing Agreement, which
                  breach or default is not cured within any applicable cure period; or

         (v)      (x) the occurrence of an act by the Servicer related to its activities in any servicing,
                  securities, financial advisory or other investment business that constitutes fraud, (y) the
                  Servicer being indicted, or any of its principals being convicted, of a felony criminal
                  offense related to its activities in any servicing, securities, financial advisory or other
                  investment business or (z) the Servicer being indicted for, adjudged liable in a civil suit
                  for, or convicted of a violation of the Securities Act or any other United States Federal
                  securities law or any rules or regulations thereunder.

           No removal or resignation of the Servicer will be effective under the Servicing Agreement unless
 (A) (i) at the written direction of a Majority of the Voting Preference Shares, the Issuer appoints a
 successor servicer and such successor servicer has agreed in writing to assume all of the Servicer's
 duties and obligations pursuant to the Servicing Agreement and the Indenture and (ii) the successor
 servicer is not objected to within 30 days after notice of such succession by either (x) a Super Majority of
 the Controlling Class of Notes (excluding any Notes that are not Voting Notes) or (y) a Majority in
 Aggregate Outstanding Amount of the Voting Notes (voting as a single Class) or (B) if a Majority of the
 Voting Preference Shares has nominated two or more successor servicers that have been objected to
 pursuant to the preceding clause (A)(ii) or has failed to appoint a successor servicer that has not been
 objected to pursuant to the preceding clause (A)(ii) within 60 days of the date of notice of such removal or
 resignation of the Servicer, (i) at the written direction of a Super Majority of the Controlling Class of Notes
 (excluding any Notes that are not Voting Notes), the Issuer appoints a successor servicer and such
 successor servicer has agreed in writing to assume all of the Servicer's duties and obligations pursuant to
 the Servicing Agreement and the Indenture and (ii) the successor servicer is not objected to within 30
 days after notice of such succession by either (x) a Majority of the Voting Preference Shares (voting as a
 single class) or (y) a Majority in Aggregate Outstanding Amount of the Voting Notes (voting as a single
 Class); provided that if a Majority of the Voting Preference Shares and a Super Majority of the Controlling
 Class (excluding any Notes that are not Voting Notes) have each nominated two or more successor
 servicers that have been objected to pursuant to the preceding clauses (A)(ii) and (B)(ii) or have
 otherwise failed to appoint a successor servicer that is not objected to pursuant to the preceding clauses
 (A)(ii) or (B)(ii) within 120 days of the date of notice of such removal or resignation of the Servicer, any
 Holder of the Controlling Class of Notes (excluding any Notes that are not Voting Notes), any Holder of
 Voting Preference Shares or the Trustee petitions a court of competent authority to appoint a successor
 servicer. In addition, any successor servicer must be an established institution which (i) has
 demonstrated an ability to professionally and competently perform duties similar to those imposed upon
 the Servicer under the Servicing Agreement, (ii) is legally qualified and has the capacity to act as Servicer
 under the Servicing Agreement, as successor to the Servicer under the Servicing Agreement in the
 assumption of all of the responsibilities, duties and obligations of the Servicer under the Servicing
 Agreement and under the applicable terms of the Indenture, (iii) shall not cause the Issuer or the pool of
 Collateral to become required to register under the provisions of the Investment Company Act, (iv) shall
 perform its duties as successor servicer under the Servicing Agreement and the Indenture without
 causing the Issuer, the Co-Issuer or any Holder of Preference Shares to become subject to tax in any
 jurisdiction where such successor servicer is established as doing business and (v) each Rating Agency
 has confirmed that the appointment of such successor servicer shall not cause its then-current rating of
 any Class of Notes to be reduced or withdrawn. No compensation payable to a successor servicer from
 payments on the Collateral shall be greater than that paid to the Servicer without the prior written consent
 of a Super Majority of the Controlling Class of Notes, a Majority of the Notes and a Majority of the
 Preference Shares.

          The Servicing Agreement, and any obligations or duties of the Servicer under the Servicing
 Agreement, cannot be delegated by the Servicer, in whole or in part, except to any entity that (i)
 is controlled by any of James Dondero, Mark Okada and Todd Travers and (ii) is one in which any of
 James Dondero, Mark Okada and Todd Travers is involved in the day to day management and
 operations (and in any such case pursuant to an instrument of delegation in form and substance
 satisfactory to the Issuer), without the prior written consent of the Issuer, a Super Majority of the
 Controlling Class of Notes (excluding any Notes that are not Voting Notes) and a Majority of the Voting


                                                      120
                                                                                             005991
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 229 of 331 PageID 8799
                                       Filed

 Preference Shares and, notwithstanding any such consent, no delegation of obligations or duties by the
 Servicer (including, without limitation, to an entity described above) shall relieve the Servicer from any
 liability under the Servicing Agreement.

                                              THE CO-ISSUERS

 General

          The Issuer was incorporated as an exempted limited liability company on October 24, 2007 in the
 Cayman Islands under registration number MC-197713. The registered office of the Issuer is at the
 offices of Maples Finance Limited, P.O. Box 1093GT, Queensgate House, South Church Street, George
 Town, Grand Cayman, Cayman Islands. The Issuer's telephone number is (345) 945-7099. The Issuer
 has no prior operating experience (other than in connection with the acquisition of the Collateral
 Obligations during the Accumulation Period) and will not have any material assets other than (i) the
 Collateral pledged to secure the Secured Obligations, and (ii) $500 (of which $250 represents the Issuer's
 issued ordinary share capital and $250 represents a fee for issuing the Securities).

           The Co-Issuer was incorporated on November 6, 2007 in the State of Delaware under the
 General Corporation Law of the State of Delaware with the registration number 4445422. The registered
 office of the Co-Issuer is at 850 Library Avenue, Suite 204, Newark, Delaware 19711. The Co-Issuer's
 telephone number is (302) 738-6680. The Co-Issuer was incorporated as a special purpose vehicle for
 the specific purpose of carrying out the transactions described in this Offering Memorandum, which
 primarily consists of issuing the Senior Notes and performing other activities related thereto, as set forth
 in Article Third of its Certificate of Incorporation. The Co-Issuer has no prior operating history and will not
 have any material assets.

          The Senior Notes are limited recourse debt obligations of the Issuer and non-recourse debt
 obligations of the Co-Issuer. The Class E Notes are limited recourse debt obligations of the Issuer and
 the Preference Shares are equity interests only in the Issuer. The Securities are not obligations of the
 Trustee, the Preference Shares Paying Agent, the Servicer, the Initial Purchaser, the Administrator, the
 Holders of the Preference Shares, Maples Finance Limited, as the share trustee (in such capacity, the
 "Share Trustee"), or any directors or officers of the Co-Issuers or any of their respective Affiliates.

          At the Closing Date, the authorized share capital of the Issuer consists of 250 ordinary shares,
 U.S.$1.00 par value per share (the "Issuer Ordinary Shares"), all of which will have been issued prior to
 the Closing Date, and 80,000 Preference Shares, U.S.$0.01 par value per share, 80,000 of which will be
 issued on or about the Closing Date. The authorized common stock of the Co-Issuer consists of 1,000
 shares of common stock, U.S.$0.01 par value (the "Co-Issuer Common Stock"), all of which shares will
 be issued on or about the Closing Date. All of the outstanding Issuer Ordinary Shares and all of the Co-
 Issuer Common Stock will be held by the Share Trustee. For so long as any of the Securities are
 Outstanding, no transfer of any Issuer Ordinary Shares or Co-Issuer Common Stock to a U.S. Person
 shall be registered.

           The Class I Preference Shares and the Class II Preference Shares will be identical in all respects
 except that the Class II Preference Shares will also be entitled, subject to any restrictions under Cayman
 Islands law, to the Class II Preference Share Special Payments and will have voting rights with respect to
 the directors of the Issuer as described herein. In addition to the Class II Preference Share Special
 Payments payable on the Class II Preference Shares, regular dividends will be payable on the Class II
 Preference Shares and the Class I Preference Shares on each Payment Date in the amounts and in the
 priority described under the Priority of Payments; provided that, if and to the extent sufficient funds to pay
 such regular dividends in accordance with the Priority of Payments and Cayman Islands law are not
 available on any Payment Date, no dividends will be payable on such Payment Date. Class II Preference
 Share Special Payments will be paid to the Holders of the Class II Preference Shares on a pro rata basis
 according to the number of Class II Preference Shares held by each Holder. All other dividends and
 distributions in respect of the Preference Shares will be paid to the Holders of the Preference Shares on a
 pro rata basis according to the number of Preference Shares held by each Holder.




                                                      121
                                                                                              005992
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 230 of 331 PageID 8800
                                       Filed

 Capitalization

           The initial proposed capitalization of the Issuer as of the Closing Date after giving effect to the
 initial issuance of the Securities and the Issuer Ordinary Shares (before deducting expenses of the
 offering) is as set forth below.

                                                                                              Amount (U.S.$)
         Class A Notes ................................................................        $730,000,000
         Class B Notes ................................................................         $60,000,000
         Class C Notes ................................................................         $50,000,000
         Class D Notes ................................................................         $40,000,000
         Class E Notes ................................................................         $40,000,000
              Total Notes ...........................................................          $920,000,000

         Class I Preference Shares .............................................                $20,000,000*
         Class II Preference Shares ............................................                $60,000,000*
         Issuer Ordinary Shares ..................................................                      250
               Total Equity...........................................................          $80,000,250

         Total Capitalization.........................................................        $1,000,000,250

         * The Preference Shares will be issued with a Face Amount of U.S.$1,000 per share.

         The Co-Issuer will be capitalized only to the extent of its common equity of U.S.$10, will have no
 assets other than its equity capital and will have no debt other than as Co-Issuer of the Senior Notes.

 Business

         General

          The Issuer Charter provides that the objects for which the Issuer is established are unlimited,
 although the Indenture restricts the activities of the Issuer as set forth below. Article III of the Co-Issuer's
 Certificate of Incorporation provides that the principal purpose of the Co-Issuer is the issuance of the
 Senior Notes and to engage in any activity and to exercise any powers permitted to corporations
 organized under Delaware Law, which are incidental to, or connected with, the foregoing and necessary,
 suitable or convenient to accomplish the foregoing.

         The Issuer

         The Indenture provides that the activities of the Issuer are limited to the following:

         (i)        acquisition and disposition of Collateral Obligations and Eligible Investments;

         (ii)       entering into, and performing its obligations under, the Indenture, the Preference Share
                    Documents, any Hedge Agreements, the Securities Lending Agreements, the Servicing
                    Agreement, the Collateral Administration Agreement and the Administration Agreement;

         (iii)      the issuance and sale of the Securities and the Issuer Ordinary Shares;

         (iv)       the pledge of the Collateral as security for its obligations in respect of the Notes and any
                    Hedge Agreements;

         (v)        entering into certain pre-closing warehousing arrangements and the agreements relating
                    thereto; and

         (vi)       undertaking certain other activities incidental to the foregoing.




                                                                     122
                                                                                                      005993
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 231 of 331 PageID 8801
                                       Filed

         The Co-Issuer

         The activities of the Co-Issuer are to be limited to the following:

         (i)      the co-issuance and sale of the Senior Notes; and

         (ii)     to engage in any activity and to exercise any powers permitted to corporations organized
                  under Delaware Law, which are incidental to, or connected with, the foregoing and
                  necessary, suitable or convenient to accomplish the foregoing.

 Administration

         Maples Finance Limited ("Maples Finance"), a Cayman Islands company, or any successor
 thereto appointed under the Administration Agreement, will act as the administrator of the Issuer (in such
 capacity, the "Administrator"), the Share Registrar and the Share Trustee. The office of the
 Administrator will serve as the principal office of the Issuer. Through this office and pursuant to the terms
 of an agreement by and between the Administrator and the Issuer (as amended, supplemented and
 modified from time to time) (the "Administration Agreement"), the Administrator will perform various
 administrative functions on behalf of the Issuer, including the provision of certain clerical and other
 services including acting as Share Registrar until termination of the Administration Agreement. In
 consideration of the foregoing, the Administrator will receive various fees and reimbursement of its
 expenses.

          The activities of the Administrator under the Administration Agreement will be subject to the
 overview of the Issuer's Board of Directors. The Administration Agreement may be terminated by the
 Issuer upon 14 days' written notice following the happening of certain events or upon 90 days' written
 notice in all other cases. Upon the earlier of the termination of the Administration Agreement or the
 dissolution of the Issuer, the Administrator shall cease to serve in such capacity. There is no requirement
 in the Administration Agreement that a replacement administrator be appointed prior to the effectiveness
 of any withdrawal or termination of the Administrator. In addition, the Administrator may resign if the
 Holders of the Class II Preference Shares remove one or more of the directors of the Issuer who are
 employees or officers of the Administrator.

        The Administrator's principal office is at P.O. Box 1093GT, Boundary Hall, Cricket Square,
 George Town, Grand Cayman, Cayman Islands.

 Directors

        The Issuer will have two directors, each of whom will initially be an employee or officer of the
 Administrator or an Affiliate of the Administrator.

          The directors of the Issuer are Chris Marett and Steven O'Connor. Holders of the Class II
 Preference Shares may, for so long as the aggregate number of Class II Preference Shares Outstanding
 is greater than the number of Class I Preference Shares Outstanding, vote at any time to remove any or
 all (but, so long as such directors are all associated with Maples Finance, not less than all) of the
 directors and appoint other directors who may be employees, officers or designees of the Servicer.

          Directors of the Issuer may serve as directors of, and provide services to, other special purpose
 entities that issue collateralized obligations and perform other duties for the Administrator and the
 Servicer, as the case may be. They may be contacted at the address of the Administrator.

        The director of the Co-Issuer is Donald Puglisi. Mr. Puglisi is also the President, Secretary and
 Treasurer of the Co-Issuer. Mr. Puglisi is a Professor of Finance at the University of Delaware.
 Mr. Puglisi serves as a director of, and provides services to, a number of special purpose entities. He
 may be contacted at the address of the Co-Issuer.




                                                      123
                                                                                            005994
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 137
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 232 of 331 PageID 8802
                                       Filed

                                       PREVENTION OF MONEY LAUNDERING

          To ensure compliance with applicable statutory requirements relating to anti-money laundering
 and anti-terrorism initiatives, the Share Registrar, on behalf of the Issuer, will require verification of
 identity and source of funds from all prospective purchasers of the Preference Shares. Depending on the
 circumstances of each purchase, it may not always be necessary to obtain full documentary evidence of
 identity and/or source of funds where:

         1.     The purchaser is a licensed entity or financial institution regulated in a country recognized
 as having an adequate anti-money laundering regime1;

        2.      The purchaser is an entity or financial institution listed on the Cayman Islands or other
 approved stock exchange2; or

          3.        The funds have been paid from an account held in the name of the purchaser at a
 financial institution based in a country recognized as having an adequate anti-money laundering regime.

                                            INCOME TAX CONSIDERATIONS
 General

         The following summary describes the principal U.S. federal income tax and Cayman Islands tax
 consequences of the purchase, ownership and disposition of the Notes to investors that acquire the
 Notes at original issuance and for an amount equal to the Issue Price of the relevant Class of Notes (for
 purposes of this section, with respect to each Class of Notes, the first price at which a substantial amount
 of Notes of such Class are sold to the public (excluding bond houses, brokers, underwriters, placement
 agents, and wholesalers) is referred to herein as the "Issue Price"). This summary does not purport to
 be a comprehensive description of all the tax considerations that may be relevant to a particular investor's
 decision to purchase the Notes. In addition, this summary does not describe any tax consequences
 arising under the laws of any state, locality or taxing jurisdiction other than the U.S. federal income tax
 laws and Cayman Islands tax laws. In general, the summary assumes that a beneficial owner of a
 Security holds the Security as a capital asset and not as part of a hedge, straddle or conversion
 transaction, within the meaning of Section 1258 of the U.S. Internal Revenue Code of 1986, as amended
 (the "Code").
                               ______________________________________

         The advice below was not written and is not intended to be used and cannot be used by any
 taxpayer for purposes of avoiding United States federal income tax penalties that may be imposed. The
 advice is written to support the promotion or marketing of the transaction. Each taxpayer should seek
 advice based on the taxpayer's particular circumstances from an independent tax advisor.

          The foregoing disclaimer is provided to satisfy obligations under Circular 230 governing standards
 of practice before the Internal Revenue Service.
                               _______________________________________

          This summary is based on the U.S. and Cayman Islands tax laws, regulations (final, temporary
 and proposed), administrative rulings and practice and judicial decisions in effect or available on the date
 of this Offering Memorandum. All of the foregoing are subject to change or differing interpretation at any
 time, which change or interpretation may apply retroactively and could affect the continued validity of this
 summary.


 1
   The list of acceptable countries is: Argentina, Australia, Austria, Bahamas, Bahrain, Barbados, Belgium, Bermuda, Brazil, British
 Virgin Islands, Canada, Denmark, Finland, France, Germany, Gibraltar, Greece, Guernsey, Hong Kong, Iceland, Ireland, Isle of
 Man, Israel, Italy, Japan, Jersey, Liechtenstein, Luxembourg, Malta, Mexico, Netherlands, New Zealand, Norway, Panama,
 Portugal, Singapore, Spain, Sweden, Switzerland, Turkey, United Arab Emirates, United Kingdom and United States of America.
 2
   A list of approved Stock Exchanges can be found under Appendix H of the Cayman Islands Money Laundering Regulations (as
 amended) which may be accessed on the Cayman Islands Monetary Authority website at www.cimoney.com.ky.



                                                                124
                                                                                                              005995
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 138
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 233 of 331 PageID 8803
                                       Filed

        This summary is included herein for general information only, and there can be no assurance that
 the U.S. Internal Revenue Service (the "IRS") will take a similar view of the U.S. federal income tax
 consequences of an investment in the Notes as described herein. ACCORDINGLY, PROSPECTIVE
 PURCHASERS OF THE SECURITIES SHOULD CONSULT THEIR OWN TAX ADVISORS AS TO U.S.
 FEDERAL INCOME TAX AND CAYMAN ISLANDS TAX CONSEQUENCES OF THE PURCHASE,
 OWNERSHIP AND DISPOSITION OF THE SECURITIES, AND THE POSSIBLE APPLICATION OF
 STATE, LOCAL, FOREIGN OR OTHER TAX LAWS.

          As used in this section, the term "U.S. Holder" includes a beneficial owner of a Security that is,
 for U.S. federal income tax purposes, a citizen or individual resident of the United States of America, an
 entity treated for United States federal income tax purposes as a corporation or a partnership created or
 organized in or under the laws of the United States of America or any state thereof or the District of
 Columbia, an estate the income of which is includable in gross income for U.S. federal income tax
 purposes regardless of its source, or a trust if, in general, a court within the United States of America is
 able to exercise primary supervision over its administration and one or more U.S. persons have the
 authority to control all substantial decisions of such trust and certain eligible trusts that have elected to be
 treated as U.S. persons. This summary also does not address the rules applicable to certain types of
 investors that are subject to special U.S. federal income tax rules which are not discussed herein,
 including but not limited to, dealers in securities or currencies, traders in securities, financial institutions,
 U.S. expatriates, tax-exempt entities (except with respect to specific issues discussed herein), charitable
 remainder trusts and their beneficiaries, persons whose functional currency is not the Dollar, insurance
 companies, persons that own (directly or indirectly) equity interests in beneficial owners of Notes and
 subsequent purchasers of the Notes.

         For U.S. federal income tax purposes, the Issuer, and not the Co-Issuer, will be treated as the
 issuer of the Senior Notes.

 Tax Treatment of the Issuer

         United States Federal Income Tax Consequences. The Code and the U.S. Department of
 Treasury regulations promulgated thereunder ("Treasury Regulations") provide a specific exemption
 from net income-based U.S. federal income tax to non-U.S. corporations that restrict their activities in the
 United States to trading in stocks and securities (and any other activity closely related thereto) for their
 own account, whether such trading (or such other activity) is conducted by the corporation or its
 employees or through a resident broker, commission agent, custodian or other agent. This particular
 exemption does not apply to non-U.S. corporations that are engaged in activities in the United States
 other than trading in stocks and securities (and any other activity closely related thereto) for their own
 accounts or that are dealers in stocks and securities.

          The Issuer intends to rely on the above exemption and does not intend to operate so as to be
 subject to U.S. federal income taxes on its net income. In this regard, on the Closing Date, the Issuer will
 receive an opinion from McKee Nelson LLP, special U.S. tax counsel to the Co-Issuers ("Special U.S.
 Tax Counsel") to the effect that, although no activity closely comparable to that contemplated by the
 Issuer has been the subject of any Treasury Regulation, administrative ruling or judicial decision, under
 current law and assuming compliance with the Memorandum and Articles of Association of the Issuer, the
 Indenture, the Servicing Agreement, and other related documents (the "Documents") by all parties
 thereto, the Issuer's permitted activities will not cause it to be engaged in a trade or business in the United
 States under the Code and, consequently, the Issuer will not be subject to U.S. federal income tax on a
 net income basis (or the branch profits tax described below). The opinion of Special U.S. Tax Counsel
 will be based on the Code, the Treasury Regulations (final, temporary and proposed) thereunder, the
 existing authorities, and Special U.S. Tax Counsel's interpretation thereof and judgment concerning their
 application to the Issuer's permitted activities, and on certain factual assumptions and representations as
 to the Issuer's permitted activities. The Issuer intends to conduct its affairs in accordance with the
 Documents and such assumptions and representations, and the remainder of this summary assumes
 such result. The opinion referred to above will be based on the Servicer complying with certain
 investment restrictions which are intended to prevent the Issuer from engaging in activities which could
 give rise to a trade or business within the United States. Although the Servicer has undertaken to comply
 with these restrictions, it is permitted to depart from them if it obtains an opinion from nationally


                                                       125
                                                                                               005996
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 139
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 234 of 331 PageID 8804
                                       Filed

 recognized tax counsel that the departure will not cause the Issuer to be treated as engaged in a trade or
 business within the United States. In addition, the Servicer is not obligated to monitor (and conform the
 Issuer’s activities) to changes in law, and accordingly, any such changes could adversely affect whether
 the Issuer is treated as engaged in a United States trade or business. In addition, in complying with the
 Documents and such assumptions and representations, the Issuer and the Servicer are entitled to rely
 upon the advice and/or opinions of their selected counsel, and the opinion of Special U.S. Tax Counsel
 will assume that any such advice and/or opinions are correct and complete. However, the opinion of
 Special U.S. Tax Counsel and any such other advice or opinions are not binding on the IRS or the courts,
 and no ruling will be sought from the IRS regarding this, or any other, aspect of the U.S. federal income
 tax treatment of the Issuer. Accordingly, in the absence of authority on point, the U.S. federal income tax
 treatment of the Issuer is not entirely free from doubt, and there can be no assurance that positions
 contrary to those stated in the opinion of Special U.S. Tax Counsel or any such other advice or opinions
 may not be asserted successfully by the IRS.

           If, notwithstanding the Issuer's intention and the aforementioned opinion of Special U.S. Tax
 Counsel or any such other advice or opinions, it were nonetheless determined that the Issuer were
 engaged in a trade or business in the United States (as defined in the Code), and the Issuer had taxable
 income that was effectively connected with such U.S. trade or business, the Issuer would be subject
 under the Code to the regular U.S. corporate income tax on such effectively connected taxable income
 (and possibly to the 30% branch profits tax as well). The imposition of such taxes would materially affect
 the Issuer's financial ability to make payments with respect to the Notes and could materially affect the
 yield of the Notes and the return on the Preference Shares.

          Legislation recently proposed in the U.S. Senate would, for tax years beginning at least two years
 after its enactment, tax a corporation as a U.S. corporation if the equity of that corporation is regularly
 traded on an established securities market and the management and control of the corporation occurs
 primarily within the United States. It is unknown whether this proposal will be enacted in its current form
 and, whether if enacted, the Issuer would be subject to its provisions. However, upon enactment of this
 or similar legislation, the Issuer will be permitted, with an opinion of counsel, to take such action as it
 deems advisable to prevent the Issuer from being subject to such legislation. These actions could include
 removing some classes of Senior Notes from listing on the Irish Stock Exchange.

         With respect to Cayman Islands taxation, see the discussion below in "—Cayman Islands
 Taxation".

          United States Withholding Taxes. Although, based on the foregoing, the Issuer is not expected to
 be subject to U.S. federal income tax on a net income basis, income derived by the Issuer may be subject
 to withholding taxes imposed by the United States or other countries. Generally, U.S. source interest
 income received by a foreign corporation not engaged in a trade or business within the United States is
 subject to U.S. withholding tax at the rate of 30% of the amount thereof. The Code provides an
 exemption (the "portfolio interest exemption") from such withholding tax for interest paid with respect to
 certain debt obligations issued after July 18, 1984, unless the interest constitutes a certain type of
 contingent interest or is paid to a 10% shareholder of the payor, to a controlled foreign corporation related
 to the payor, or to a bank with respect to a loan entered into in the ordinary course of its business. In this
 regard, the Issuer is permitted to acquire a particular Collateral Obligation only if the payments thereon
 are exempt from U.S. withholding taxes at the time of purchase or commitment to purchase (except for
 U.S. withholding taxes which may be payable with respect to commitment fees and other similar fees
 (including, without limitation, certain payments on obligations or securities that include a participation in or
 that support a letter of credit) associated with Collateral Obligations constituting Revolving Loans and
 Delayed Drawdown Loans and fees from a borrower under a synthetic letter of credit) or the obligor is
 required to make "gross-up" payments that offset fully any such tax on any such payments. Any
 commitment fees associated with Collateral Obligations constituting Revolving Loans or Delayed
 Drawdown Loans and fees associated with participations or letters of credit or synthetic letters of credit
 may (and in some cases will) be subject to U.S. withholding tax, which would reduce the Issuer's net
 income from such activities. However, the Issuer does not anticipate that it will otherwise derive material
 amounts of any other items of income that would be subject to U.S. withholding taxes. Accordingly,
 assuming compliance with the foregoing restrictions and subject to the foregoing qualifications, income
 derived by the Issuer will be free of or fully "grossed up" for any material amount of U.S. withholding tax.


                                                      126
                                                                                              005997
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 140
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 235 of 331 PageID 8805
                                       Filed

 It is possible that, as a result of a workout of a defaulted Collateral Obligation, the Issuer could receive an
 asset subject to withholding. However, there can be no assurance that income derived by the Issuer will
 not generally become subject to U.S. withholding tax as a result of a change in U.S. tax law or
 administrative practice, procedure, or interpretations thereof. See "Risk Factors—Relating to the
 Securities—Tax Considerations; No Gross-Up". Any change in U.S. tax law or administrative practice,
 procedure, or interpretations thereof resulting in the income of the Issuer becoming subject to U.S.
 withholding taxes could constitute a Tax Event.              See "Description of the Securities—Optional
 Redemption". It is also anticipated that the Issuer will acquire Collateral Obligations that consist of
 obligations of non-U.S. issuers. In this regard, the Issuer may only acquire a particular Collateral
 Obligation if either the payments thereon are not subject to foreign withholding tax (except for U.S.
 withholding taxes which may be payable with respect to commitment fees and other similar fees
 (including, without limitation, certain payments on obligations or securities that include a participation in or
 that support a letter of credit) associated with Collateral Obligations constituting Revolving Loans and
 Delayed Drawdown Loans and fees from a borrower under a synthetic letter of credit) or the obligor of the
 Collateral Obligation is required to make "gross-up" payments.

           Prospective investors should be aware that, under certain Treasury Regulations, the IRS may
 disregard the participation of an intermediary in a "conduit" financing arrangement and the conclusions
 reached in the immediately preceding paragraph assume that Affected Banks will not, as a result of
 holding Securities, influence the selection of Collateral Obligations and that such Treasury Regulations do
 not apply. Those Treasury Regulations could require withholding of U.S. federal income tax from
 payments to the Issuer of interest on the Collateral Obligations. In order to prevent "conduit"
 classification, each holder and beneficial owner of a Class E Note, a Class I Preference Share or a Class
 II Preference Share that (i) is not a "United States person" (as defined in Section 7701(a)(30) of the Code)
 and (ii) is acquiring, directly or in conjunction with affiliates, more than 33 1/3% of the Aggregate
 Outstanding Amount of such Class of Securities will be deemed to make a representation to the effect
 that it is not an Affected Bank. "Affected Bank" means a "bank" for purposes of Section 881 of the Code
 or an entity affiliated with such a bank that neither (x) meets the definition of a U.S. Holder nor (y) is
 entitled to the benefits of an income tax treaty with the United States under which withholding taxes on
 interest payments made by obligors resident in the United States to such bank are reduced to 0%.

 Tax Treatment of U.S. Holders of the Notes

           Status of the Notes. On the Closing Date, the Issuer will receive an opinion from Special U.S.
 Tax Counsel to the effect that the Senior Notes will be, and the Class E Notes should be, treated as debt
 for U.S. federal income tax purposes when issued, and this summary assumes such treatment. Further,
 the Issuer and each U.S. Holder and beneficial owner of a Note, by acquiring such Note or an interest in
 such Note, will agree to treat such Note as debt for U.S. federal income tax purposes, except (x) as
 otherwise required by applicable law, (y) to the extent a holder makes a protective election to be treated
 as a qualified electing fund, or (z) to the extent that a holder files certain United States tax information
 returns required of only certain equity owners with respect to various reporting requirements under the
 Code. The determination of whether a Note will be treated as debt for United States federal income tax
 purposes is based on the applicable law and facts and circumstances existing at the time the Note is
 issued. However, the opinion of Special U.S. Tax Counsel is based on current law and certain
 representations and assumptions and is not binding on the IRS or the courts, and no ruling will be sought
 from the IRS regarding this, or any other, aspect of the U.S. federal income tax treatment of the Notes.
 Accordingly, there can be no assurance that the IRS will not contend, and that a court will not ultimately
 hold, that one or more Classes of the Notes are properly treated as equity in the Issuer for U.S. federal
 income tax purposes. Recharacterization of a Class of Notes, particularly the Class E Notes because of
 their place in the capital structure, may be more likely if a single investor or a group of investors that holds
 all of the Preference Shares also holds all of the more senior Class of Notes in the same proportion as
 the Preference Shares are held. If a Class of the Notes were treated as equity in, rather than debt of, the
 Issuer for U.S. federal income tax purposes, U.S. Holders of Notes of such Class would be subject to
 taxation under rules substantially the same as those set forth below under"—Tax Treatment of U.S.
 Holders of Preference Shares" which could cause adverse tax consequences for such U.S. Holders upon
 the sale, exchange, redemption, retirement or other taxable disposition of, or the receipt of certain types
 of distributions on, such Notes.



                                                      127
                                                                                              005998
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 141
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 236 of 331 PageID 8806
                                       Filed

          Maturity Extension and Extension Bonus Payment. Because the Stated Maturity of the Notes
 may be extended if certain conditions are met, it is unclear whether the Notes should be treated as
 maturing on November 1, 2021 or November 1, 2037, or on a date between such dates. The Treasury
 regulations do not provide clear guidance on debt instruments with terms similar to the Notes. Absent
 further guidance, the Issuer intends to take the position that the Notes should be treated as maturing on
 November 1, 2021. If the Notes are extended, the Issuer intends to treat each Note, solely for purposes
 of sections 1272 and 1273 of the Code, as retired and reissued for an amount equal to the adjusted issue
 price on the date of the new Extension Effective Date. Prospective investors in the Notes should consult
 their tax advisors regarding whether the Notes should be treated as maturing on a different date and the
 tax consequences if the Notes have a different maturity date than that chosen by the Issuer.

           If the Stated Maturity is extended and the Notes may be sold to an Extension Qualifying
 Purchaser that is related to the Issuer within the meaning of section 267(b) of the Code, the extension of
 the Stated Maturity could, or after the first Maturity Extension would, be treated as a modification of the
 Notes. If such extension constitutes a modification, there is a significant risk that U.S. Holders who
 continue to hold their Notes after such extension will be treated as having exchanged their Notes for new
 Notes ("New Notes") in a deemed exchange for U.S. federal income tax purposes (a "Deemed
 Exchange"). Any such Deemed Exchange would be treated as a taxable exchange, resulting in gain or
 loss, if any. Furthermore, if the Notes are treated as exchanged for New Notes in a Deemed Exchange
 as a result of a Maturity Extension, whether the New Notes would be treated as debt for U.S. federal
 income tax purposes will depend on the facts and circumstances existing at the time of such Deemed
 Exchange. Tax Counsel is unable to opine on whether New Notes treated as received in a Deemed
 Exchange for the Notes will be treated as debt for U.S. federal income tax purposes. In the event of a
 Deemed Exchange, U.S. Holders are strongly urged to consult their tax advisors regarding the tax
 consequences of such Deemed Exchange.

         The tax treatment of the Extension Bonus Payment is unclear. The Issuer intends to take the
 positions that the full amount of the Extension Bonus Payment should be taxable to U.S. Holders as
 ordinary income in accordance with their method of accounting and that neither the Extension Bonus
 Payment nor the Issuer's options to extend the Stated Maturity should cause the Notes to be treated as
 subject to the rules applicable to "contingent payment debt instruments" under Section 1.1275-4 of the
 Treasury regulation. U.S. Holders should consult their tax advisors regarding the taxation of the
 Extension Bonus Payment, and the tax consequences of the Notes if they are treated as contingent
 payment debt instruments.

          Interest or Discount on the Notes. Subject to the discussion below, U.S. Holders of each Class of
 Notes generally will include in gross income payments of stated interest received on such Class of Notes,
 in accordance with their usual method of accounting for U.S. federal income tax purposes as ordinary
 interest income from sources outside the United States.

           If the Issue Price of a Class of Notes is less than the "stated redemption price at maturity" of such
 Class of Notes by more than a de minimis amount, U.S. Holders of Notes of such Class will be
 considered to have purchased such Notes with original issue discount ("OID"). The stated redemption
 price at maturity of a Class of Notes will be the sum of all payments to be received on Notes of such
 Class, other than payments of "qualified stated interest" (i.e., generally, stated interest which is
 unconditionally payable in money at least annually during the entire term of a debt instrument; interest is
 unconditionally payable only if reasonable legal remedies exist to compel timely payment or the debt
 instrument otherwise provides terms and conditions that make the likelihood of late payment or
 nonpayment a remote contingency). Prospective U.S. Holders of the Class C Notes, the Class D Notes
 or the Class E Notes should note that, because interest on these Notes can be deferred, the Issuer
 intends to treat interest on these Classes as not unconditionally payable in money on each Payment Date
 (and, therefore, not "qualified stated interest"), and as a result include all of the stated interest payments
 on these Notes in the stated redemption prices at maturity of these Notes, and must therefore be accrued
 by U.S. Holders pursuant to the OID rules described below. Such OID inclusion on such Notes generally
 will be treated as income from sources outside the United States.

         A U.S. Holder of such Class of Notes issued with OID will be required to accrue and include in
 gross income the sum of the "daily portions" of total OID on such Notes for each day during the taxable


                                                      128
                                                                                              005999
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 142
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 237 of 331 PageID 8807
                                       Filed

 year on which the U.S. Holder held such Notes, generally under a constant yield method, regardless of
 such U.S. Holder's usual method of accounting for U.S. federal income tax purposes. If a Note is issued
 with only a de minimis amount of OID, such discount is not subject to accrual under the OID rules and
 should be included in gross income proportionately as stated principal payments are received. Such de
 minimis OID should be treated as gain from the sale or exchange of property and may be eligible to be
 treated as a capital gain if the Note is a capital asset in the hands of the U.S. Holder.

          In the case of such Class of Notes that provides for a floating rate of interest, the amount of OID
 to be accrued over the term of such Notes will be based initially on the assumption that the floating rate in
 effect for the first accrual period of such Notes will remain constant throughout their term. To the extent
 such rate varies with respect to any accrual period, such variation will be reflected in an increase or
 decrease of the amount of OID accrued for such period. Under the foregoing method, U.S. Holders of the
 Class C Notes, the Class D Notes or the Class E Notes may be required to include in gross income
 increasingly greater amounts of OID and may be required to include OID in advance of the receipt of cash
 attributable to such income.

         The Issuer intends to treat each Class of Notes issued with more than de minimis OID as being
 subject to the rules prescribed by Section 1272(a)(6) of the Code using an assumption as to the
 prepayments on such Class of Notes, as discussed below under "—OID on the Notes". A prepayment
 assumption applies to debt instruments if payments under such debt instruments may be accelerated by
 reason of prepayments of other obligations securing such debt instruments.

         OID on the Notes. The following discussion will apply to a Class of Notes if it is issued with more
 than de minimis OID. Because principal repayments on such Notes are subject to acceleration, the
 method by which OID on such Notes is required to be accrued is uncertain. For purposes of accruing
 OID on these Notes under such circumstances, the Issuer intends to treat these Notes as being subject to
 the "prepayment assumption method". These rules require that the amount and rate of accrual of OID be
 calculated based on a prepayment assumption and the anticipated reinvestment rate, if any, relating to
 the Notes and prescribe a method for adjusting the amount and rate of accrual of the discount where the
 actual prepayment rate differs from the prepayment assumption. Under the Code, the prepayment
 assumption must be determined in the manner prescribed by the Treasury Regulations, which have not
 yet been issued. The legislative history provides, however, that Congress intended the Treasury
 Regulations to require that the prepayment assumption be the prepayment assumption that is used in
 determining the initial offering price of the Notes. Solely for purposes of determining OID, market
 discount and bond premium, the Issuer intends to assume that the Collateral Obligations will either not
 prepay or any prepayments will be reinvested. No representation is made that the Notes will prepay at
 the prepayment assumption or at any other rate.

         It is possible the IRS could contend that another method of accruing OID with respect to these
 Notes is appropriate and, if successful, could apply rules that may result in adverse or more favorable
 U.S. federal income tax consequences to a U.S. Holder of such Notes. One such alternative method of
 accruing OID may be the noncontingent bond method that governs contingent payment debt obligations.
 Such method could affect the amount and character of the gain or loss recognized upon a disposition of a
 Note.

         A purchaser of a Note issued with OID who purchases such Note at a price other than the
 adjusted Issue Price but at a cost less than the remaining stated redemption price at maturity will also be
 required to include in gross income the sum of the daily portions of OID on such Note. In computing the
 daily portions of OID for a purchaser of a Note that purchases at a price higher than the adjusted issue
 price, but less than the stated redemption price at maturity, however, the daily portion is reduced by the
 amount that would be the daily portion for the day (computed in accordance with the rules set forth
 above) multiplied by a fraction, the numerator of which is the amount, if any, by which the price paid by
 the U.S. holder for such Note exceeds the following amount:

         •   The sum of the Issue Price plus the aggregate amount of OID that would have been
             includible in the gross income of an original U.S. Holder (who purchased the Note at the
             Issue Price), less



                                                     129
                                                                                            006000
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 143
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 238 of 331 PageID 8808
                                       Filed

         •   Any prior payments included in the stated redemption price at maturity,

        and the denominator of which is the sum of the daily portions for such Note for all days beginning
 on the date after the purchase date and ending on the maturity date computed under the prepayment
 assumption.

         As a result of the complexity of the OID rules, each U.S. Holder of Notes should consult its own
 tax advisor regarding the impact of the OID rules on its investment in such Notes.

         Premium. A U.S. Holder who pays a premium (an amount in excess of the Note's stated
 redemption price at maturity) for a Note may elect to amortize such premium under a constant yield
 method over the life of such Note. The amortizable amount for any accrual period would offset the
 amount of OID that must be included in the gross income of a U.S. Holder in such accrual period. The
 U.S. Holder's basis in such Note would be reduced by the amount of amortization. It is not clear whether
 the prepayment assumption would be taken into account in determining the life of such Note for this
 purpose.

         Market Discount. If a U.S. Holder acquires a Note at a discount to the adjusted issue price of the
 Note that is greater than a statutorily defined de minimis amount, such discount is treated as market
 discount. Absent an election to accrue into income currently, the amount of accrued market discount on a
 Note is included in income as ordinary income when principal payments are received or the U.S. Holder
 disposes of the Note. Market discount is included ratably unless a U.S. Holder elects to use a constant
 yield method for accrual. For this purpose, the term "ratably" may be based on the term of the Note, or a
 U.S. Holder may be permitted to accrue market discount in proportion to interest on Notes issued without
 OID or in proportion to OID on Notes issued with OID.

          Election to Treat All Interest as OID. The OID rules permit a U.S. Holder of a Note to elect to
 accrue all interest, discount (including de minimis market or original issue discount) and premium in
 income as interest, based on a constant yield method. If an election to treat all interest as OID were to be
 made with respect to a Note with market discount, the U.S. Holder of such Note would be deemed to
 have made an election to include in income currently market discount with respect to all other debt
 instruments having market discount that such U.S. Holder acquires during the year of the election or
 thereafter. Similarly, a U.S. Holder that makes this election for a Note that is acquired at a premium will
 be deemed to have made an election to amortize bond premium with respect to all debt instruments
 having amortizable bond premium that such U.S. Holder owns or acquires. The election to accrue
 interest, discount and premium on a constant yield method with respect to a Note cannot be revoked
 without the consent of the IRS.

          Disposition of the Notes. In general, a U.S. Holder of a Note initially will have a basis in such
 Note equal to the cost of such Note to such U.S. Holder, (i) increased by any amount includable in
 income by such U.S. Holder as OID (or accrued market discount such U.S. Holder previously included in
 income) with respect to such Note, and (ii) reduced by amortized premium and by any payments on such
 Note, other than payments of qualified stated interest on such Note. Upon a sale, exchange, redemption,
 retirement or other taxable disposition of a Note, a U.S. Holder will generally recognize gain or loss equal
 to the difference between the amount realized on the disposition (other than amounts attributable to
 accrued qualified stated interest on such Note, which will be taxable as described above) and the U.S.
 Holder's tax basis in such Note. Except to the extent of accrued interest or market discount not
 previously included in income, gain or loss from the disposition of a Note generally will be long term
 capital gain or loss if the U.S. Holder held the Note for more than one year at the time of disposition,
 provided that such Note is held as a "capital asset" (generally, property held for investment) within the
 meaning of Section 1221 of the Code.

         In certain circumstances, U.S. Holders that are individuals may be entitled to preferential
 treatment for net long-term capital gains; however, the ability of U.S. Holders to offset capital losses
 against ordinary income is limited.




                                                     130
                                                                                           006001
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 144
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 239 of 331 PageID 8809
                                       Filed

          Gain recognized by a U.S. Holder on the sale, exchange, redemption, retirement or other taxable
 disposition of a Note generally will be treated as from sources within the United States and loss so
 recognized generally will offset income from sources in the United States.

         Alternative Characterization of the Notes. Notwithstanding special U.S. tax counsel's opinion,
 U.S. Holders should recognize that there is some uncertainty regarding the appropriate classification of
 instruments such as the Notes. It is possible, for example, that the IRS may contend that a Class of
 Notes should be treated as equity interests (or as part debt, part equity) in the Issuer. Such a
 recharacterization might result in material adverse U.S. federal income tax consequences to U.S.
 Holders. If U.S. Holders of a Class of the Notes were treated as owning equity interests in the Issuer, the
 U.S. federal income tax consequences to U.S. Holders of such recharacterized Notes would be as
 described under "—Tax Treatment of U.S. Holders of Preference Shares" and "—Tax Return Disclosure
 and Investor List Requirements." In order to avoid the application of the PFIC rules, each U.S. Holder of
 a Security should consider making a qualified electing fund election provided in Section 1295 of the Code
 on a "protective" basis (although such protective election may not be respected by the IRS because
 current regulations do not specifically authorize that particular election). Further, U.S. Holders of any
 Class of Notes that may be recharacterized as equity in the Issuer should consult with their own tax
 advisors with respect to whether, if they owned equity in the Issuer, they would be required to file
 information returns in accordance with sections 6038, 6038B, and 6046 of the Code (and, if so, whether
 they should file such returns on a protective basis.

 Tax Treatment of U.S. Holders of Preference Shares

         Based on the capital structure of the Issuer and the terms of the Preference Shares, it is likely the
 Preference Shares will be treated as equity for United States federal income tax purposes. The following
 discussion is based on the Preference Shares being treated as equity of the Issuer.

          Investment in a Passive Foreign Investment Company. The Issuer will constitute a "passive
 foreign investment company" ("PFIC"). Accordingly, U.S. Holders of Preference Shares (other than
 certain U.S. Holders that are subject to the rules pertaining to a "controlled foreign corporation", described
 below) will be considered U.S. shareholders in a PFIC and will be required to file annual information
 returns on IRS Form 8621 with their U.S. federal income tax returns. In general, a U.S. Holder of a PFIC
 may desire to make an election to treat the Issuer as a "qualified electing fund" ("QEF") with respect to
 such U.S. Holder. Generally, a QEF election should be made with the filing of IRS Form 8621 with a U.S.
 Holder's federal income tax return for the first taxable year for which it held Preference Shares. If a timely
 QEF election is made for the Issuer, an electing U.S. Holder generally will be required in each taxable
 year to include in gross income (i) as ordinary income, such holder's pro rata share of the Issuer's
 ordinary earnings and (ii) as long term capital gain, such holder's pro rata share of the Issuer's net capital
 gain, whether or not distributed. A U.S. Holder will not be eligible for the preferential income tax rate on
 "qualified dividend income" (as defined in the Code) or the dividends received deduction with respect to
 any such income or gain. In addition, any losses of the Issuer in a taxable year will not be available to
 such U.S. Holder and may not be carried back or forward in computing the Issuer's ordinary earnings and
 net capital gain in other taxable years. An amount included in an electing U.S. Holder's gross income
 should be treated as income from sources outside the United States for U.S. foreign tax credit limitation
 purposes. However, if U.S. Holders collectively own (directly or constructively) 50% or more (measured
 by vote or value) of the Preference Shares, such amount will be treated as income from sources within
 the United States for such purposes to the extent that such amount is attributable to income of the Issuer
 from sources within the United States. If applicable to a U.S. Holder of Preference Shares, the rules
 pertaining to a "controlled foreign corporation", discussed below, generally override those pertaining to a
 PFIC with respect to which a QEF election is in effect.

          In certain cases in which a QEF does not distribute all of its earnings in a taxable year, U.S.
 shareholders may also be permitted to elect to defer payment of some or all of the taxes on the QEF's
 income subject to an interest charge on the deferred amount. In this respect, prospective purchasers of
 Preference Shares should be aware that it is possible that the Collateral Obligations may be purchased
 by the Issuer with substantial OID, the cash payment of which may be deferred, perhaps for a substantial
 period of time, and the Issuer may use interest and other income from the Collateral Obligations to
 purchase additional Collateral Obligations or to retire Securities. As a result, the Issuer may have in any


                                                     131
                                                                                             006002
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 145
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 240 of 331 PageID 8810
                                       Filed

 given year substantial amounts of earnings for U.S. federal income tax purposes that are not distributed
 on the Preference Shares. Thus, absent an election to defer payment of taxes, U.S. Holders that make a
 QEF election with respect to the Issuer may owe tax on significant "phantom" income.

          In addition, it should be noted that if the Issuer acquires obligations that are not in registered
 form, a U.S. Holder making a QEF election (a) may not be permitted to take a deduction for any loss
 attributable to such obligations when calculating its share of the Issuer's earnings and (b) may be required
 to treat income attributable to such obligations as ordinary income even though the income would
 otherwise constitute capital gains. It is possible that some portion of the assets of the Issuer will
 constitute obligations that are not in registered form.

        The Issuer will provide, upon request, all information and documentation that a U.S. Holder
 making a QEF election is required to obtain for U.S. federal income tax purposes.

            A U.S. Holder of Preference Shares (other than certain U.S. Holders that are subject to the rules
 pertaining to a "controlled foreign corporation", described below) that does not make a timely QEF
 election will be required to report any gain on disposition (including gain recognized upon a redemption)
 of any Preference Shares as if it were an excess distribution, rather than capital gain, and to compute the
 tax liability on such gain and any excess distribution received with respect to the Preference Shares as if
 such items had been earned ratably over each day in the U.S. Holder's holding period (or a certain
 portion thereof) for the Preference Shares. The U.S. Holder will be subject to tax on such items at the
 highest ordinary income tax rate for each taxable year, other than the current year of the U.S. Holder, in
 which the items were treated as having been earned, regardless of the rate otherwise applicable to the
 U.S. Holder. Further, such U.S. Holder will also be liable for an additional tax equal to interest on the tax
 liability attributable to income allocated to prior years as if such liability had been due with respect to each
 such prior year. For purposes of these rules, gifts, exchanges pursuant to corporate reorganizations and
 use of the Preference Shares as security for a loan may be treated as a taxable disposition of such
 Preference Shares. Very generally, an "excess distribution" is the amount by which distributions during a
 taxable year with respect to a Preference Share exceed 125 percent of the average amount of
 distributions in respect thereof during the three preceding taxable years (or, if shorter, the U.S. Holder's
 holding period for the Preference Share). In addition, a stepped-up basis in the Preference Shares upon
 the death of an individual U.S. Holder may not be available.

       In many cases, application of the tax on gain on disposition and receipt of excess distributions will
 be substantially more onerous than the treatment applicable if a timely QEF election is made.
 ACCORDINGLY, U.S. HOLDERS OF PREFERENCE SHARES SHOULD CONSIDER CAREFULLY
 WHETHER TO MAKE A QEF ELECTION WITH RESPECT TO THE PREFERENCE SHARES AND THE
 CONSEQUENCES OF NOT MAKING SUCH AN ELECTION.

          Investment in a Controlled Foreign Corporation. The Issuer may be classified as a controlled
 foreign corporation ("CFC"). In general, a foreign corporation will be classified as a CFC if more than
 50% of the shares of the corporation, measured by reference to combined voting power or value, is
 owned (actually or constructively) by "U.S. Shareholders". A U.S. Shareholder, for this purpose, is any
 U.S. person that possesses (actually or constructively) 10% or more of the combined voting power
 (generally the right to vote for directors of the corporation) of all classes of shares of a corporation.
 Although the Preference Shares do not vote for directors of the Issuer, it is possible that the IRS would
 assert that the Preference Shares are de facto voting securities and that U.S. Holders possessing
 (actually or constructively) 10% or more of the total combined voting power of all classes of stock entitled
 to vote (including the Preference Shares) are U.S. Shareholders. If this argument were successful and
 more than 50% of the Preference Shares (determined with respect to aggregate value or combined voting
 power) are owned (actually or constructively) by such U.S. Shareholders, the Issuer would be treated as
 a CFC.

         If the Issuer were treated as a CFC, a U.S. Shareholder of the Issuer would be treated, subject to
 certain exceptions, as receiving a deemed dividend at the end of the taxable year of the Issuer in an
 amount equal to that person's pro rata share of the "subpart F income" of the Issuer (which may include
 any subpart F income of the Issuer during the warehousing of the Collateral Obligations). Such deemed
 dividend would be treated as income from sources within the United States for U.S. foreign tax credit


                                                      132
                                                                                              006003
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 146
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 241 of 331 PageID 8811
                                       Filed

 limitation purposes to the extent that it is attributable to income of the Issuer from sources within the
 United States. Among other items, and subject to certain exceptions, "subpart F income" includes
 dividends, interest, annuities, gains from the sale or exchange of shares and securities, certain gains from
 commodities transactions, certain types of insurance income and income from certain transactions with
 related parties. It is likely that, if the Issuer were to constitute a CFC, all or most of its income would be
 subpart F income and, in general, if the Issuer's subpart F income exceeds 70% of its gross income for a
 taxable year, the entire amount of the Issuer's income for such taxable year will be treated as subpart F
 income.

         If the Issuer were treated as a CFC, a U.S. Shareholder of the Issuer which made a QEF election
 with respect to the Issuer would be taxable on the subpart F income of the Issuer under rules described in
 the preceding paragraph and not under the QEF rules previously described. As a result, to the extent
 subpart F income of the Issuer includes net capital gains, such gains will be treated as ordinary income of
 the U.S. Shareholder under the CFC rules, notwithstanding the fact that the character of such gains
 generally would otherwise be preserved under the QEF rules.

          Furthermore, if the Issuer were treated as a CFC and a U.S. Holder were treated as a U.S.
 Shareholder therein, the Issuer would not be treated as a PFIC or a QEF with respect to such U.S. Holder
 for the period during which the Issuer remained a CFC and such U.S. Holder remained a U.S.
 Shareholder therein (the "qualified portion" of the U.S. Holder's holding period for the Preference Shares).
 If the qualified portion of such U.S. Holder's holding period for the Preference Shares subsequently
 ceased (either because the Issuer ceased to be a CFC or the U.S. Holder ceased to be a U.S.
 Shareholder), then solely for purposes of the PFIC rules, such U.S. Holder's holding period for the
 Preference Shares would be treated as beginning on the first day following the end of such qualified
 portion, unless the U.S. Holder had owned any Preference Shares for any period of time prior to such
 qualified portion and had not made a QEF election with respect to the Issuer. In that case, the Issuer
 would again be treated as a PFIC which is not a QEF with respect to such U.S. Holder and the beginning
 of such U.S. Holder's holding period for the Preference Shares would continue to be the date upon which
 such U.S. Holder acquired the Preference Shares, unless the U.S. Holder made an election to recognize
 gain with respect to the Preference Shares and a QEF election with respect to the Issuer.

         Indirect Interests in PFICs and CFCs. If the Issuer owns a Collateral Obligation or an Eligible
 Equity Security issued by a non-U.S. corporation that is treated as equity for U.S. federal income tax
 purposes, U.S. Holders of Preference Shares could be treated as owning an indirect equity interest in a
 PFIC or a CFC and could be subject to certain adverse tax consequences.

          In particular, if the Issuer owns equity interests in PFICs ("Lower-Tier PFICs"), a U.S. Holder of
 Preference Shares would be treated as owning directly the U.S. Holder's proportionate amount (by value)
 of the Issuer's equity interests in the Lower-Tier PFICs. A U.S. Holder's QEF election with respect to the
 Issuer would not be effective with respect to such Lower-Tier PFICs. However, a U.S. Holder would be
 able to make QEF elections with respect to such Lower-Tier PFICs if the Lower-Tier PFICs provide
 certain information and documentation to the Issuer in accordance with applicable Treasury Regulations.
 However, there can be no assurance that the Issuer would be able to obtain such information and
 documentation from any Lower-Tier PFIC, and thus there can be no assurance that a U.S. Holder would
 be able to make or maintain a QEF election with respect to any Lower-Tier PFIC. If a U.S. Holder does
 not have a QEF election in effect with respect to a Lower-Tier PFIC, as a general matter, the U.S. Holder
 would be subject to the adverse consequences described above under "—Investment in a Passive
 Foreign Investment Company" with respect to any excess distributions made by such Lower-Tier PFIC to
 the Issuer, any gain on the disposition by the Issuer of its equity interest in such Lower-Tier PFIC treated
 as indirectly realized by such U.S. Holder, and any gain treated as indirectly realized by such U.S. Holder
 on the disposition of its equity in the Issuer (which may arise even if the U.S. Holder realizes a loss on
 such disposition). Such amount would not be reduced by expenses or losses of the Issuer, but any
 income recognized may increase a U.S. Holder's tax basis in its Preference Shares. Moreover, if the U.S.
 Holder has a QEF election in effect with respect to a Lower-Tier PFIC, the U.S. Holder would be required
 to include in income the U.S. Holder's pro rata share of the Lower-Tier PFIC's ordinary earnings and net
 capital gain as if the U.S. Holder's indirect equity interest in the Lower-Tier PFIC were directly owned, and
 it appears that the U.S. Holder would not be permitted to use any losses or other expenses of the Issuer



                                                      133
                                                                                             006004
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 147
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 242 of 331 PageID 8812
                                       Filed

 to offset such ordinary earnings and/or net capital gains, but recognition of such income may increase a
 U.S. Holder's tax basis in its Preference Shares.

          Accordingly, if any of the Collateral Obligations or Eligible Equity Securities are treated as equity
 interests in a PFIC, such U.S. Holders could experience significant amounts of phantom income with
 respect to such interests. Other adverse tax consequences may arise for such U.S. Holders that are
 treated as owning indirect interests in CFCs. U.S. Holders should consult their own tax advisors
 regarding the tax issues associated with such investments in light of their own individual circumstances.

          Distributions on Preference Shares. The treatment of actual distributions of cash on the
 Preference Shares, in very general terms, will vary depending on whether a U.S. Holder has made a
 timely QEF election as described above. See "—Investment in a Passive Foreign Investment Company".
 If a timely QEF election has been made, distributions should be allocated first to amounts previously
 taxed pursuant to the QEF election (or pursuant to the CFC rules, if applicable) and to this extent will not
 be taxable to U.S. Holders. Distributions in excess of amounts previously taxed pursuant to a QEF
 election (or pursuant to the CFC rules, if applicable) will be treated as dividends (but not eligible for the
 reduced tax rate applicable to "qualified dividend income") and taxable to U.S. Holders as ordinary
 income upon receipt to the extent of any remaining amounts of untaxed current and accumulated
 earnings and profits of the Issuer. Distributions in excess of any current and accumulated earnings and
 profits will be treated first as a nontaxable reduction to the U.S. Holder's tax basis for the Preference
 Shares to the extent thereof and then as capital gain.

          In the event that a U.S. Holder does not make a timely QEF election, then except to the extent
 that distributions may be attributable to amounts previously taxed pursuant to the CFC rules, some or all
 of any distributions with respect to the Preference Shares may constitute "excess distributions", taxable
 as previously described. See "—Investment in a Passive Foreign Investment Company". In that event,
 except to the extent that distributions may be attributable to amounts previously taxed to the U.S. Holder
 pursuant to the CFC rules or are treated as "excess distributions", distributions on the Preference Shares
 generally would be treated as dividends to the extent paid out of the Issuer's current or accumulated
 earnings and profits not allocated to any "excess distributions", then as a nontaxable reduction to the U.S.
 Holder's tax basis for the Preference Shares to the extent thereof and then as capital gain. Dividends on
 the Preference Shares would not be "qualified dividend income" and therefore would be taxable to
 individuals, trusts and estates as ordinary income rather than at the 15% net capital gain rate. Dividends
 received from a foreign corporation generally will be treated as income from sources outside the United
 States for U.S. foreign tax credit limitation purposes. However, if U.S. Holders collectively own (directly or
 constructively) 50% or more (measured by vote or value) of the Preference Shares, a percentage of the
 dividend income equal to the proportion of the Issuer's earnings and profits from sources within the United
 States generally will be treated as income from sources within the United States for such purposes.

          Disposition of the Preference Shares. In general, a U.S. Holder of a Preference Share will
 recognize gain or loss upon the sale, exchange, redemption, retirement or other taxable disposition of a
 Preference Share equal to the difference between the amount realized and such U.S. Holder's adjusted
 tax basis in the Preference Share. Except as discussed below, such gain or loss will be long-term capital
 gain or loss if the U.S. Holder held the Preference Share for more than one year at the time of the
 disposition. In certain circumstances, U.S. Holders who are individuals may be entitled to preferential
 treatment for net long-term capital gains; however, the ability of U.S. Holders to offset capital losses
 against ordinary income is limited. Gain recognized by a U.S. Holder on the sale, exchange, redemption,
 retirement or other taxable disposition of a Preference Share (other than, in the case of a U.S. Holder
 treated as a "U.S. Shareholder", any such gain characterized as a dividend, as discussed below)
 generally will be treated as from sources within the United States and loss so recognized generally will
 offset income from sources within the United States.

         Initially, a U.S. Holder's tax basis for a Preference Share will equal the amount paid for the
 Preference Share. Such basis will be increased by amounts taxable to such U.S. Holder by virtue of a
 QEF election, or by virtue of the CFC rules, as applicable, and decreased by actual distributions from the
 Issuer that are deemed to consist of such previously taxed amounts or are treated as a nontaxable
 reduction to the U.S. Holder's tax basis for the Preference Share (as described above).



                                                      134
                                                                                             006005
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 148
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 243 of 331 PageID 8813
                                       Filed

         If a U.S. Holder does not make a timely QEF election as described above, any gain realized on
 the sale, exchange, redemption, retirement or other taxable disposition of a Preference Share (or any
 gain deemed to accrue prior to the time a non-timely QEF election is made) will be taxed as ordinary
 income and subject to an additional tax reflecting a deemed interest charge under the special tax rules
 described above. See "—Investment in a Passive Foreign Investment Company".

         Except for a limited exception applicable to individuals, if the Issuer were treated as a CFC and a
 U.S. Holder were treated as a "U.S. Shareholder" therein, then any gain realized by such U.S. Holder
 upon the disposition of Preference Shares, other than gain constituting an excess distribution under the
 PFIC rules, if applicable, would be treated as a dividend to the extent of the U.S. Holder's share of the
 current or accumulated earnings and profits of the Issuer. In this regard, earnings and profits would not
 include any amounts previously taxed pursuant to a timely QEF election or pursuant to the CFC rules.

 Certain Reporting Requirements

          A U.S. Holder of Preference Shares that owns (actually or constructively) at least 10% by vote or
 value of the Issuer (and each officer or director of the Issuer that is a U.S. citizen or resident) may be
 required to file an information return on IRS Form 5471. A U.S. Holder of Preference Shares generally is
 required to provide additional information regarding the Issuer annually on IRS Form 5471 if it owns
 (actually or constructively) more than 50% by vote or value of the Issuer. U.S. Holders should consult
 their own tax advisors regarding whether they are required to file IRS Form 5471.

           A U.S. person (including a tax exempt entity) that purchases the Preference Shares for cash will
 be required to file an IRS Form 926 or similar form with the IRS if (a) such person owned, directly or by
 attribution, immediately after the transfer at least 10% by vote or value of the Issuer or (b) if the transfer,
 when aggregated with all transfers made by such person (or any related person) within the preceding 12
 month period, exceeds $100,000. In the event a U.S. Holder fails to file any such required form, the U.S.
 Holder could be required to pay a penalty equal to 10% of the gross amount paid for such Preference
 Shares (subject to a maximum penalty of $100,000, except in cases involving intentional disregard). U.S.
 persons should consult their tax advisors with respect to this or any other reporting requirement which
 may apply with respect to their acquisition of the Preference Shares.

 Tax Treatment of Tax-Exempt U.S. Holders of Securities

          U.S. Holders which are tax-exempt entities ("Tax-Exempt U.S. Holders") will not be subject to
 the tax on unrelated business taxable income ("UBTI") with respect to interest and capital gains income
 derived from an investment in the Senior Notes or the Class E Notes (assuming that the Class E Notes
 are treated as debt of the Issuer for U.S. federal income tax purposes). However, a Tax-Exempt U.S.
 Holder that also acquires the Preference Shares (or, if recharacterized as equity in the Issuer for U.S.
 federal income tax purposes, the Class E Notes) should consider whether interest it receives with respect
 to the Securities may be treated as UBTI under rules governing certain payments received from
 controlled entities.

          A Tax-Exempt U.S. Holder generally will not be subject to the tax on UBTI with respect to regular
 distributions or "excess distributions" (defined above under "—Tax Treatment of U.S. Holders of
 Preference Shares —Investment in a Passive Foreign Investment Company") on the Preference Shares.
 A Tax-Exempt U.S. Holder which is not subject to tax on UBTI with respect to "excess distributions" may
 not make a QEF election. In addition, a Tax-Exempt U.S. Holder which is subject to the rules relating to
 "controlled foreign corporations" with respect to the Preference Shares (or, if recharacterized as equity in
 the Issuer for U.S. federal income tax purposes, the Class E Notes) generally should not be subject to the
 tax on UBTI with respect to income from such Preference Shares (or, if recharacterized as equity in the
 Issuer for U.S. federal income tax purposes, the Class E Notes).

         Notwithstanding the discussion in the preceding two paragraphs, a Tax-Exempt U.S. Holder
 which incurs "acquisition indebtedness" (as defined in Section 514(c) of the Code) with respect to the
 Securities may be subject to the tax on UBTI with respect to income from the Securities to the extent that
 the Securities constitute "debt-financed property" (as defined in Section 514(b) of the Code) of the Tax-
 Exempt U.S. Holder. A Tax-Exempt U.S. Holder subject to the tax on UBTI with respect to income from


                                                      135
                                                                                              006006
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 149
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 244 of 331 PageID 8814
                                       Filed

 the Preference Shares (or, if recharacterized as equity in the Issuer for U.S. federal income tax purposes,
 the Class E Notes) will be taxed on "excess distributions" in the manner discussed above under "—Tax
 Treatment of U.S. Holders of Preference Shares—Investment in a Passive Foreign Investment
 Company". Such a Tax-Exempt U.S. Holder will be permitted, and should consider whether, to make a
 QEF election with respect to the Issuer as discussed above.

         Tax-Exempt U.S. Holders should consult their own tax advisors regarding an investment in the
 Securities.

 Tax Return Disclosure and Investor List Requirements

          Any person that files a U.S. federal income tax return or U.S. federal information return and
 participates in a "reportable transaction" in a taxable year is required to disclose certain information on
 IRS Form 8886 (or its successor form) attached to such person's U.S. tax return for such taxable year
 (and also file a copy of such form with the IRS's Office of Tax Shelter Analysis) and to retain certain
 documents related to the transaction. In addition, under these regulations, under certain circumstances,
 certain organizers and sellers and other advisors with respect to a "reportable transaction" will be required
 to file reports with the IRS and maintain lists of participants in the transaction containing identifying
 information, retain certain documents related to the transaction, and furnish those lists and documents to
 the IRS upon request. There are significant penalties for failure to comply with these disclosure and list
 keeping requirements. The definition of "reportable transaction" is highly technical. However, in very
 general terms, a transaction may be a "reportable transaction" if, among other things, it is offered under
 conditions of confidentiality or it results in the claiming of a loss or losses for U.S. federal income tax
 purposes in excess of certain threshold amounts.

          In this regard, in order to prevent the investors' purchase of Securities in this offering from being
 treated as offered under conditions of confidentiality, the Servicer, the Issuer and the holders and
 beneficial owners of the Securities (and each of their respective employees, representatives or other
 agents) may disclose to any and all persons, without limitation of any kind, the U.S. tax treatment and
 U.S. tax structure of the transactions described herein and all materials of any kind (including opinions or
 other tax analyses) that are provided to them relating to such U.S. tax treatment and U.S. tax structure.
 For this purpose, the U.S. tax treatment of a transaction is the purported or claimed U.S. tax treatment of
 the transaction under applicable U.S. federal, state or local tax law, and the U.S. tax structure of a
 transaction is any fact that may be relevant to understanding the purported or claimed U.S. tax treatment
 of the transaction under applicable U.S. federal, state or local tax law.

          If the Issuer participates in a "reportable transaction", a U.S. Holder of Preference Shares that is
 a "reporting shareholder" of the Issuer will be treated as participating in the transaction and will be subject
 to the rules described above. Although most of the Issuer's activities generally are not expected to give
 rise to "reportable transactions", the Issuer nevertheless may participate in certain types of transactions
 that could be treated as "reportable transactions". A U.S. Holder of Preference Shares will be treated as
 a "reporting shareholder" of the Issuer if (i) such U.S. Holder owns 10% or more of the Preference Shares
 and makes a QEF election with respect to the Issuer or (ii) the Issuer is treated as a CFC and such U.S.
 Holder is a "U.S. Shareholder" (as defined above) of the Issuer. The Issuer will make reasonable efforts
 to make such information available.

          Prospective investors in the Securities should consult their own tax advisors concerning any
 possible disclosure obligations under these Treasury Regulations with respect to their ownership or
 disposition of the Securities in light of their particular circumstances.

 Tax Treatment of Non-U.S. Holders of Securities

         In general, payments on the Securities to a Holder that is not, for U.S. federal income tax
 purposes, a U.S. Holder (a "Non-U.S. Holder") and gain realized on the sale, exchange, redemption,
 retirement or other disposition of the Securities by a Non-U.S. Holder, will not be subject to U.S. federal
 income or withholding tax, unless (a) such income is effectively connected with a trade or business
 conducted by such Non-U.S. Holder in the United States, or (b) in the case of gain, such Non-U.S. Holder
 is a nonresident alien individual who holds the Securities as a capital asset and is present in the United


                                                      136
                                                                                              006007
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 150
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 245 of 331 PageID 8815
                                       Filed

 States for more than 182 days in the taxable year of the sale, exchange, redemption, retirement or other
 disposition of the Securities and certain other conditions are satisfied.

 Information Reporting and Backup Withholding

         Under certain circumstances, the Code requires "information reporting", and may require "backup
 withholding", with respect to certain payments made on the Securities and the payment of the proceeds
 from the disposition of the Securities. Backup withholding generally will not apply to corporations, tax-
 exempt organizations, qualified pension and profit sharing trusts, and individual retirement accounts.
 Backup withholding will apply to a U.S. Holder if the U.S. Holder fails to provide certain identifying
 information (such as the U.S. Holder's taxpayer identification number) or otherwise comply with the
 applicable requirements of the backup withholding rules. The application for exemption from backup
 withholding for a U.S. Holder is available by providing a properly completed IRS Form W-9.

           A Non-U.S. Holder of the Securities generally will not be subject to these information reporting
 requirements or backup withholding with respect to payments of interest or distributions on the Securities
 if (a) it certifies to the Trustee its status as a Non-U.S. Holder under penalties of perjury on the
 appropriate IRS Form W-8, and (b) in the case of a Non-U.S. Holder that is a "nonwithholding foreign
 partnership", "foreign simple trust" or "foreign grantor trust" as defined in the applicable U.S. Treasury
 Regulations under the Code, the beneficial owners of such Non-U.S. Holder also certify their status as
 Non-U.S. Holders under penalties of perjury on the appropriate IRS Form W-8.

          The payments of the proceeds from the disposition of a Security by a Non-U.S. Holder to or
 through the U.S. office of a broker generally will not be subject to information reporting and backup
 withholding if the Non-U.S. Holder certifies its status as a Non-U.S. Holder (and, if applicable, its
 beneficial owners also certify their status as Non-U.S. Holders) under penalties of perjury on the
 appropriate IRS Form W-8, satisfies certain documentary evidence requirements for establishing that it is
 a Non-U.S. Holder, or otherwise establishes an exemption. The payment of the proceeds from the
 disposition of a Security by a Non-U.S. Holder to or through a non-U.S. office of a non-U.S. broker will not
 be subject to backup withholding or information reporting unless the non-U.S. broker has certain specific
 types of relationships to the United States, in which case the treatment of such payment for such
 purposes will be as described in the following sentence. The payment of proceeds from the disposition of
 a Security by a Non-U.S. Holder to or through a non-U.S. office of a U.S. broker or to or through a non-
 U.S. broker with certain specific types of relationships to the United States generally will not be subject to
 backup withholding but will be subject to information reporting unless the Non-U.S. Holder certifies its
 status as a Non-U.S. Holder (and, if applicable, its beneficial owners also certify their status as Non-U.S.
 Holders) under penalties of perjury or the broker has certain documentary evidence in its files as to the
 Non-U.S. Holder's foreign status and the broker has no actual knowledge to the contrary.

         Backup withholding is not an additional tax and may be credited against the U.S. Holder's or Non-
 U.S. Holder's U.S. federal income tax liability, and then refunded to the extent of any excess thereon;
 provided that certain required information is furnished to the IRS. The information reporting requirements
 may apply regardless of whether withholding is required.

 Foreign, State and Local Taxes

          Holders of Securities may be liable for foreign, state and local taxes in the country, state, or
 locality in which they are resident or doing business. Since the tax laws of each country, state, and
 locality may differ, each prospective investor should consult its own tax counsel with respect to any taxes
 other than United States federal income taxes that may be payable as a result of an investment in the
 Securities.

 Cayman Islands Taxation

          The following discussion of certain Cayman Islands income tax consequences of an investment in
 the Securities is based on the advice of Maples and Calder as to Cayman Islands law. The discussion is
 a general summary of present law, which is subject to prospective and retroactive change. It assumes
 that the Issuer will conduct its affairs in accordance with assumptions made by and representations made


                                                      137
                                                                                             006008
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 151
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 246 of 331 PageID 8816
                                       Filed

 to, counsel. It is not intended as tax advice, does not consider any investor's particular circumstances,
 and does not consider tax consequences other than those arising under Cayman Islands law.

            Under existing Cayman Islands laws:

 (i)        payments of principal and interest on the Notes and dividends and capital in respect of the
            Preference Shares will not be subject to taxation in the Cayman Islands and no withholding will
            be required on such payments to any Holder of a Security and gains derived from the sale of
            Securities will not be subject to Cayman Islands income or corporation tax. The Cayman Islands
            currently have no income, corporation or capital gains tax and no estate duty, inheritance tax or
            gift tax;

 (ii)       no stamp duty is payable in respect of the issue or transfer of Securities although duty may be
            payable if Notes are executed in or brought into the Cayman Islands; and

 (iii)      certificates evidencing Securities, in registered form, to which title is not transferable by delivery,
            should not attract Cayman Islands stamp duty. However, an instrument transferring title to a Note
            or an agreement to transfer Preference Shares, if brought to or executed in the Cayman Islands,
            would be subject to Cayman Islands stamp duty.

         The Issuer has been incorporated under the laws of the Cayman Islands as an exempted
 company and, as such, has applied for and expects to obtain an undertaking from the Governor in
 Cabinet of the Cayman Islands in substantially the following form:

                                      "THE TAX CONCESSIONS LAW
                                             1999 REVISION
                                  UNDERTAKING AS TO TAX CONCESSIONS

         In accordance with Section 6 of the Tax Concessions Law (1999 Revision) the Governor in
 Cabinet undertakes with Greenbriar CLO, Ltd. "the Company"

           (a)    that no law which is hereafter enacted in the Islands imposing any tax to be levied on
 profits, income, gains or appreciations shall apply to the Company or its operations; and

          (b)     in addition, that no tax to be levied on profits, income, gains or appreciations or which is
 in the nature of estate duty or inheritance tax shall be payable:

                    (i)      on or in respect of the shares, debentures or other obligations of the Company;
            or

                    (ii)     by way of the withholding in whole or part, of any relevant payment as defined in
            Section 6(3) of the Tax Concessions Law (1999 Revision).

        These concessions shall be for a period of TWENTY years from the date on which the
 undertaking is given. GOVERNOR IN CABINET"

            The Cayman Islands does not have an income tax treaty arrangement with the U.S. or any other
 country.

       THE PRECEDING DISCUSSION IS ONLY A SUMMARY OF CERTAIN OF THE TAX
 IMPLICATIONS OF AN INVESTMENT IN THE SECURITIES. PROSPECTIVE INVESTORS ARE
 URGED TO CONSULT WITH THEIR OWN TAX ADVISORS PRIOR TO INVESTING TO DETERMINE
 THE TAX IMPLICATIONS OF SUCH INVESTMENT IN LIGHT OF SUCH INVESTORS'
 CIRCUMSTANCES.




                                                         138
                                                                                                006009
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 152
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 247 of 331 PageID 8817
                                       Filed

                                 CERTAIN ERISA CONSIDERATIONS
                            _________________________________________

         The advice below was not written and is not intended to be used and cannot be used by any
 taxpayer for purposes of avoiding United States federal income tax penalties that may be imposed. The
 advice is written to support the promotion or marketing of the transaction. Each taxpayer should seek
 advice based on the taxpayer's particular circumstances from an independent tax advisor.

          The foregoing disclaimer is provided to satisfy obligations under Circular 230 governing standards
 of practice before the Internal Revenue Service.
                              _________________________________________

          The United States Employee Retirement Income Security Act of 1974, as amended ("ERISA")
 imposes certain requirements on "employee benefit plans" (as defined in Section 3(3) of, and that are
 subject to Title I of ERISA), including entities such as collective investment funds and insurance company
 separate accounts whose underlying assets include the assets of such plans (collectively, "ERISA
 Plans") and on those persons who are fiduciaries with respect to ERISA Plans. Investments by ERISA
 Plans are subject to ERISA's general fiduciary requirements, including the requirement of investment
 prudence and diversification and the requirement that an ERISA Plan's investments be made in
 accordance with the documents governing the ERISA Plan. The prudence of a particular investment
 must be determined by the responsible fiduciary of an ERISA Plan by taking into account the ERISA
 Plan's particular circumstances and all of the facts and circumstances of the investment including, but not
 limited to, the matters discussed above under "Risk Factors" and the fact that in the future there may be
 no market in which such fiduciary will be able to sell or otherwise dispose of the Securities.

          Section 406 of ERISA and Section 4975 of the Code prohibit certain transactions involving the
 assets of an ERISA Plan (as well as those plans that are not subject to ERISA but which are subject to
 Section 4975 of the Code, such as individual retirement accounts (together with ERISA Plans, "Plans"))
 and certain persons (referred to as "parties in interest" or "disqualified persons") having certain
 relationships to such Plans, unless a statutory or administrative exemption is applicable to the
 transaction. A party in interest or disqualified person who engages in a prohibited transaction may be
 subject to excise taxes and other penalties and liabilities under ERISA and Section 4975 of the Code.

         Governmental plans, certain church plans and non-U.S. plans, while not subject to the fiduciary
 responsibility provisions of ERISA or the provisions of Section 4975 of the Code, may nevertheless be
 subject to state, local or other federal and non-U.S. laws that are substantially similar to Section 406 of
 ERISA and Section 4975 of the Code ("Substantially Similar Law"). Fiduciaries of any such plans
 should consult with their counsel before purchasing any Securities.

          The U.S. Department of Labor has promulgated regulations, 29 C.F.R. Section 2510.3-101 (the
 "Plan Asset Regulation"), describing what constitutes the assets of a Plan with respect to the Plan's
 investment in an entity for purposes of certain provisions of ERISA and Section 4975 of the Code,
 including the fiduciary responsibility provisions of Title I of ERISA and Section 4975 of the Code. Under
 the Plan Asset Regulation, if a Plan invests in an "equity interest" of an entity that is neither a "publicly
 offered security" nor a security issued by an investment company registered under the Investment
 Company Act, the Plan's assets include both the equity interest and an undivided interest in each of the
 entity's underlying assets, unless it is established that the entity is an "operating company" or, as further
 discussed below, that equity participation in the entity by "benefit plan investors" is not "significant."

           Prohibited transactions within the meaning of Section 406 of ERISA or Section 4975 of the Code
 may arise if Notes are acquired with the assets of a Plan with respect to which the Issuer, the Co-Issuer,
 the Initial Purchaser, the Trustee, the Servicer, any seller of Collateral Obligations to the Issuer and the
 Co-Issuer or any of their respective Affiliates, is a party in interest or a disqualified person. Certain
 exemptions from the prohibited transaction provisions of Section 406 of ERISA and Section 4975 of the
 Code may be applicable, however, depending in part on the type of Plan fiduciary making the decision to
 acquire a Security and the circumstances under which such decision is made. Included among these
 exemptions are Prohibited Transaction Class Exemption ("PTCE") 91-38 (relating to investments by bank
 collective investment funds), PTCE 84-14 (relating to transactions effected by independent "qualified


                                                     139
                                                                                            006010
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 153
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 248 of 331 PageID 8818
                                       Filed

 professional asset managers"), PTCE 90-1 (relating to investments by insurance company pooled
 separate accounts), PTCE 95-60 (relating to investments by insurance company general accounts), and
 PTCE 96-23 (relating to transactions effected by certain "in-house asset managers") ("Investor-Based
 Exemptions"). There can be no assurance that any of these Investor-Based Exemptions or any other
 exemption will be available with respect to any particular transaction involving the Securities. There is
 also a statutory exemption that may be available under Section 408(b)(17) of ERISA and Section
 4975(d)(20) of the Code to a party in interest that is a service provider to a Plan investing in the Securities
 for adequate consideration, provided such service provider is not (i) the fiduciary with respect to the
 Plan’s assets used to acquire the Securities or an affiliate of such fiduciary or (ii) an affiliate of the
 employer sponsoring the Plan (the "Service Provider Exemption"). Adequate consideration means fair
 market as determined in good faith by the Plan fiduciary pursuant to regulations to be promulgated by the
 U.S. Department of Labor.

          Any Plan fiduciary or other person who proposes to use assets of any Plan to purchase any
 Securities should consult with its counsel regarding the applicability of the fiduciary responsibility and
 prohibited transaction provisions of ERISA and Section 4975 of the Code to such an investment, and to
 confirm that such investment will not constitute or result in a non-exempt prohibited transaction or any
 other violation of an applicable requirement of ERISA.

         The sale of any Security to a Plan, or to a person using assets of any Plan to effect its purchase
 of any Security, is in no respect a representation by the Issuer, the Co-Issuer, the Initial Purchaser or the
 Servicer that such an investment meets all relevant legal requirements with respect to investments by
 Plans generally or any particular Plan, or that such an investment is appropriate for Plans generally or
 any particular Plan.

          Any insurance company proposing to invest assets of its general account in Securities should
 consider the extent to which such investment would be subject to the requirements of Title I of ERISA and
 Section 4975 of the Code in light of the U.S. Supreme Court's decision in John Hancock Mutual Life
 Insurance Co. v. Harris Trust and Savings Bank, 510 U.S. 86 (1993), and the enactment of
 Section 401(c) of ERISA on August 20, 1996. In particular, such an insurance company should consider
 (i) the exemptive relief granted by the U.S. Department of Labor for transactions involving insurance
 company general accounts in PTCE 95-60 and (ii) if such exemptive relief is not available, whether its
 purchase of Securities will be permissible under the final regulations issued under Section 401(c) of
 ERISA. The final regulations provide guidance on which assets held by an insurance company constitute
 "plan assets" for purposes of the fiduciary responsibility provisions of ERISA and Section 4975 of the
 Code. The regulations do not exempt the assets of insurance company general accounts from treatment
 as "plan assets" to the extent they support certain participating annuities issued to Plans after
 December 31, 1998.

 The Senior Notes

           The Plan Asset Regulation define an "equity interest" as any interest in an entity other than an
 instrument that is treated as indebtedness under applicable local law and which has no substantial equity
 features. As noted above in Income Tax Considerations, it is the opinion of tax counsel to the Issuer and
 the Co-Issuer that the Senior Notes will be treated as debt for U.S. income tax purposes. Although there
 is little guidance on the subject, at the time of their issuance, the Senior Notes should be treated as
 indebtedness without substantial equity features for purposes of the Plan Asset Regulation. This
 determination is based in part upon (i) tax counsel's opinion that the Senior Notes will be classified as
 debt for U.S. federal income tax purposes when issued and (ii) the traditional debt features of the Senior
 Notes, including the reasonable expectation of purchasers of the Senior Notes that they will be repaid
 when due, as well as the absence of conversion rights, warrants and other typical equity features. Based
 upon and subject to the foregoing and other considerations, and subject to the considerations described
 below, the Senior Notes may be purchased by a Plan. Nevertheless, without regard to whether the
 Senior Notes are considered equity interests, prohibited transactions within the meaning of Section 406 of
 ERISA or Section 4975 of the Code may arise if the Senior Notes are acquired with the assets of an
 ERISA Plan with respect to which the Issuer, the Co-Issuer, the Initial Purchaser or the Trustee or, in
 certain circumstances, any of their respective Affiliates, is a party in interest or a disqualified person. The



                                                      140
                                                                                              006011
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 154
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 249 of 331 PageID 8819
                                       Filed

 Investor-Based Exemptions or the Service Provider Exemption may be available to cover such prohibited
 transactions.

          By the acquisition of any Senior Notes, each purchaser and subsequent transferee thereof, and
 each fiduciary acting on behalf of the purchaser or subsequent transferee (both in its fiduciary and
 corporate capacity), will be deemed to have represented and warranted at the time of the purchase or
 subsequent transfer and throughout the period such Senior Note is held either that (a) such purchaser or
 subsequent transferee is neither a Plan nor any entity whose underlying assets include "plan assets"
 (within the meaning of the Plan Asset Regulation) by reason of such Plan's investment in the entity, nor a
 governmental, church, non-U.S. or other plan which is subject to any Substantially Similar Law or (b) (i) in
 connection with the acquisition, holding and disposition of such Senior Note, the purchaser's or
 subsequent transferee's fiduciary has determined that such purchaser or subsequent transferee is
 receiving no less, and paying no more, than "adequate consideration" (within the meaning of Section
 408(b)(17)(B) of ERISA and Section 4975(f)(10) of the Code) and (ii) the purchase, holding and
 disposition of a Senior Note by such purchaser or subsequent transferee will not constitute or result in a
 non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of the Code (or, in the
 case of a governmental, church, non-U.S. or other plan, a non-exempt violation of any Substantially
 Similar Law).

          Any Plan fiduciary or other person who proposes to use assets of any Plan to purchase any
 Senior Notes should consult with its counsel regarding the applicability of the fiduciary responsibility and
 prohibited transaction provisions of ERISA and Section 4975 of the Code to such an investment, and to
 confirm that such investment will not constitute or result in a non-exempt prohibited transaction or any
 other violation of an applicable requirement of ERISA.

 The Class E Notes and the Preference Shares

          Equity participation in an issuer of securities by "benefit plan investors" is "significant" and will
 cause the assets of the Issuer to be deemed the assets of an investing Plan (in the absence of another
 applicable Plan Asset Regulation exception) if 25% or more of the value of any class of equity interest in
 the Issuer is held by "benefit plan investors". Recently, the Pension Protection Act of 2006 effectively
 amended, by statute, the definition of "benefit plan investors" in the Plan Asset Regulation. Employee
 benefit plans that are not subject to Title I of ERISA and plans that are not subject to Section 4975 of the
 Code, such as U.S. governmental and most U.S. church plans or non-U.S. plans, are no longer
 considered "benefit plan investors". Accordingly, only employee benefit plans subject to Title I of ERISA
 or Section 4975 of the Code or an entity whose underlying assets include plan assets by reason of such
 plan’s investment in the entity are considered in determining whether investment by "benefit plan
 investors" represents 25% or more of any class of equity of the Issuer. Hence, the term "benefit plan
 investor" includes (a) an employee benefit plan (as defined in Section 3(3) of ERISA) that is subject to the
 fiduciary responsibility provisions of ERISA, (b) a plan as defined in Section 4975(e)(1) of the Code that is
 subject to Section 4975 of the Code, (c) any entity whose underlying assets include "plan assets" by
 reason of any such employee benefit plan's or plan's investment in the entity or (d) as such term is
 otherwise defined in any regulations promulgated by the U.S. Department of Labor under Section 3(42) of
 ERISA (collectively "Benefit Plan Investors"). For purposes of making the 25% determination, the value
 of any equity interests held by a person (other than a Benefit Plan Investor) who has discretionary
 authority or control with respect to the assets of the Issuer or any person who provides investment advice
 for a fee (direct or indirect) with respect to such assets, or any Affiliate of such person (each, a
 "Controlling Person"), is disregarded. Under the Plan Asset Regulation, an "affiliate" of a person
 includes any person, directly or indirectly through one or more intermediaries, controlling, controlled by or
 under common control with the person, and "control" with respect to a person other than an individual,
 means the power to exercise a controlling influence over the management or policies of such person.
 The Preference Shares and the Class E Notes are considered equity investments for the purposes of
 applying Title I of ERISA and Section 4975 of the Code. Accordingly, purchases and transfers of the
 Class E Notes, the Class I Preference Shares and the Class II Preference Shares by Benefit Plan
 Investors from the Initial Purchaser or the Issuer and any subsequent transferee will be limited to less
 than 25% of the value of each of all Outstanding Class E Notes, Class I Preference Shares and Class II
 Preference Shares by requiring each such purchaser and subsequent transferee to make certain
 representations and/or to agree to certain transfer restrictions regarding their status as Benefit Plan


                                                      141
                                                                                             006012
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 155
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 250 of 331 PageID 8820
                                       Filed

 Investors or Controlling Persons (the "25% Limitation"). Class E Notes or Preference Shares either (i)
 held as principal by the Servicer, the Trustee, any of their respective affiliates, employees of the Servicer,
 the Trustee or any of their affiliates and any charitable foundation of any such employees (other than any
 of such interests held as a Benefit Plan Investor) or (ii) held by persons that have represented that they
 are Controlling Persons (to the extent that such a Controlling Person is not a Benefit Plan Investor), will
 be disregarded and will not be treated as Outstanding for purposes of determining compliance with such
 25% Limitation.

           With respect to the Class E Notes, the Class I Preference Shares and the Class II Preference
 Shares, or any beneficial interest therein, a purchaser or subsequent transferee, and each fiduciary acting
 on behalf of such purchaser or subsequent transferee (both in its fiduciary and corporate capacity), will be
 required to represent and warrant, at the time of the acquisition and throughout the period such Class E
 Note, Class I Preference Share or Class II Preference Share is held, (1) whether or not such purchaser or
 subsequent transferee is a Benefit Plan Investor, (2) whether or not such purchaser or subsequent
 transferee is a Controlling Person and (3) (a) if such purchaser or subsequent transferee is a Benefit Plan
 Investor, (i) in connection with the acquisition, holding and disposition of such Class E Note, Class I
 Preference Share or Class II Preference Share, the purchaser's or the subsequent transferee's fiduciary
 has determined that such purchaser or subsequent transferee is receiving no less, and paying no more,
 than "adequate consideration" (within the meaning of Section 408(b)(17)(B) of ERISA and Section
 4975(f)(10) of the Code) and (ii) the purchase, holding and disposition of Class E Notes, Class I
 Preference Shares or Class II Preference Shares by such purchaser or subsequent transferee will not
 constitute or result in a non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
 the Code or (b) if such purchaser or subsequent transferee is a governmental, church, non-U.S. or other
 plan which is subject to any Substantially Similar Law, the purchase, holding and disposition of Class E
 Notes, Class I Preference Shares or Class II Preference Shares by such purchaser or subsequent
 transferee will not constitute or result in non-exempt violation under any such Substantially Similar Law.
 Any purported transfer of the Class E Notes, Class I Preference Shares and Class II Preference Shares,
 or any interest therein, to a purchaser or subsequent transferee that does not comply with the
 requirements of this paragraph will be of no force and effect, shall be null and void ab initio and the Issuer
 will have the right to direct the purchaser to transfer the Class E Notes, Class I Preference Shares and
 Class II Preference Shares, or any interest therein, as applicable, to a person who meets the foregoing
 criteria.

         There can be no assurance that, despite the transfer restrictions relating to purchases by Benefit
 Plan Investors and Controlling Persons and the procedures to be employed by the Issuer to attempt to
 limit ownership by Benefit Plan Investors of the Class E Notes, the Class I Preference Shares and the
 Class II Preference Shares, Benefit Plan Investors will not in actuality own 25% or more of the
 outstanding Class E Notes, Class I Preference Shares or Class II Preference Shares.

          If for any reason the assets of the Issuer are deemed to be "plan assets" of a Plan subject to
 ERISA or Section 4975 of the Code because one or more Plans is an owner of Class E Notes, Class I
 Preference Shares or Class II Preference Shares (or of a Senior Note characterized as an "equity
 interest" in the Issuer), certain transactions that the Servicer might enter into, or may have entered into,
 on behalf of the Issuer in the ordinary course of its business might constitute non-exempt "prohibited
 transactions" under Section 406 of ERISA or Section 4975 of the Code and might have to be rescinded at
 significant cost to the Issuer. The Servicer could be deemed to be an ERISA fiduciary and may be
 prevented from engaging in certain investments (as not being deemed consistent with the ERISA prudent
 investment standards) or engaging in certain transactions or fee arrangements because they might be
 deemed to cause non-exempt prohibited transactions. It also is not clear that Section 403(a) of ERISA,
 which limits delegation of investment management responsibilities by fiduciaries of ERISA Plans, would
 be satisfied.

          Any Plan fiduciary or other person who proposes to use assets of any Plan to purchase any
 Securities should consult with its counsel regarding the applicability of the fiduciary responsibility and
 prohibited transaction provisions of ERISA and Section 4975 of the Code to such an investment, and to
 confirm that such investment will not constitute or result in a non-exempt prohibited transaction or any
 other violation of an applicable requirement of ERISA.



                                                      142
                                                                                             006013
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 156
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 251 of 331 PageID 8821
                                       Filed

          The sale of any Security to a Plan, or to a person using assets of any Plan to effect its purchase,
 is in no respect a representation by the Issuer, the Initial Purchaser or the Servicer that such an
 investment meets all relevant legal requirements with respect to investments by Plans generally or any
 particular Plan, or that such an investment is appropriate for Plans generally or any particular Plan.

                                          PLAN OF DISTRIBUTION

         The Senior Notes are being offered by the Initial Purchaser, pursuant to a purchase agreement
 with the Co-Issuers. Subject to the terms and conditions set forth in the Purchase Agreement, the Co-
 Issuers have agreed to sell, on the Closing Date, and the Initial Purchaser has agreed to purchase, the
 entire Aggregate Outstanding Amount of the Senior Notes. The offering of the Senior Notes by the Initial
 Purchaser is subject to receipt and acceptance and subject to the Initial Purchaser's right to reject any
 order in whole or in part. The Class E Notes and the Preference Shares will be purchased directly from
 the Issuer.

           On the Closing Date, (i) HFP and/or one or more of its subsidiaries are expected to purchase all
 of the Class II Preference Shares and all of the Class E Notes and (ii) the Servicer or one or more of its
 Affiliates is expected to purchase all of the Class I Preference Shares. No assurance can be given
 whether HFP or the Servicer will retain such Class E Notes, Class I Preference Shares and/or Class II
 Preference Shares for any amount of time.

         Under the terms and conditions of the Purchase Agreement, the Initial Purchaser is committed to
 take and pay for all the Senior Notes to be offered by it, if any are taken. Under the terms and conditions
 of the Purchase Agreement, the Initial Purchaser will be entitled to (i) an underwriting discount on the
 Senior Notes, and (ii) a fixed structuring fee based upon the aggregate principal or notional amount, as
 applicable, of the Securities. After the Senior Notes are released for sale, the Initial Purchaser may
 change the offering price and other selling terms. The Initial Purchaser may allow a concession, not in
 excess of their respective underwriting discounts, to certain brokers or dealers.

         The Securities have not been and will not be registered under the Securities Act for offer or sale
 as part of their distribution and may not be offered or sold within the United States or to, or for the account
 or benefit of, a U.S. Person or a U.S. resident (as determined for purposes of the Investment Company
 Act, a "U.S. Resident") except in certain transactions exempt from, or not subject to, the registration
 requirements of the Securities Act.

          The Co-Issuers have been advised by the Initial Purchaser that it proposes to resell the Class A
 Notes, the Class B Notes, the Class C Notes and the Class D Notes, in each case outside the United
 States through its agents to Persons that are not U.S. Persons in offshore transactions in reliance on
 Regulation S and in accordance with applicable law. In addition, the Co-Issuers have been advised by
 Goldman, Sachs & Co. that it proposes to resell the Class A Notes, the Class B Notes, the Class C Notes
 and the Class D Notes to U.S. Persons and in the United States in reliance on Rule 144A under the
 Securities Act, but only to Qualified Institutional Buyers purchasing for their own accounts or for the
 accounts of Qualified Institutional Buyers each of which purchasers or accounts is a Qualified Purchaser.
 The offering price and the Initial Purchaser's underwriting discount will be the same for the Regulation S
 Global Notes and the Rule 144A Global Notes, as applicable, within each Class of Senior Notes. Any
 offer or sale of Rule 144A Global Notes in reliance on Rule 144A or another exemption from the
 registration requirements of the Securities Act will be made by broker-dealers who are registered as such
 under the Exchange Act. After the Senior Notes are released for sale, the offering price and other selling
 terms may from time to time be varied by the Initial Purchaser.

           The Issuer proposes to sell the Class E Notes and the Preference Shares to U.S. Persons and in
 the United States in reliance on Rule 144A under the Securities Act, but only to Qualified Institutional
 Buyers purchasing for their own accounts or for the accounts of Qualified Institutional Buyers each of
 which purchasers or accounts is a Qualified Purchaser (or, solely in the case of certain Holders
 purchasing Class E Notes on the Closing Date, institutional Accredited Investors (as defined in clause (1),
 (2), (3) or (7) of Rule 501(a) under Regulation D under the Securities Act which are Qualified Purchasers).




                                                      143
                                                                                              006014
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 157
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 252 of 331 PageID 8822
                                       Filed

         The Initial Purchaser has acknowledged and agreed that it will not offer, sell or deliver any Senior
 Notes sold pursuant to Regulation S to, or for the account or benefit of, any U.S. Person or a U.S.
 Resident as part of its distribution at any time and that the Initial Purchaser will send to each distributor,
 dealer or person receiving a selling concession, fee or other remuneration to which it sells Senior Notes
 pursuant to Regulation S a confirmation or other notice setting forth the prohibition on offers and sales of
 Senior Notes sold pursuant to Regulation S within the United States or to, or for the account or benefit of,
 any U.S. Person or a U.S. Resident.

          With respect to the Senior Notes initially sold pursuant to Regulation S, until the expiration of 40
 days after the commencement of the distribution of the offering of Senior Notes by the Initial Purchaser,
 an offer or sale of such Senior Notes within the United States by a dealer that is not participating in the
 offering may violate the registration requirements of the Securities Act if such offer or sale is made
 otherwise than in accordance with Rule 144A or pursuant to another exemption from registration under
 the Securities Act.

         In connection with the issue of the Senior Notes, the Initial Purchaser (the "Stabilising
 Manager") (or persons acting on behalf of the Stabilising Manager) may over-allot Senior Notes (provided
 that the aggregate principal amount of Senior Notes allotted does not exceed 105 per cent. of the
 aggregate principal amount of the Senior Notes) or effect transactions with a view to supporting the
 market price of the Senior Notes at a level higher than that which might otherwise prevail. However,
 there is no assurance that the Stabilising Manager (or persons acting on behalf of the Stabilising
 Manager) will undertake stabilisation action. Any stabilisation action may begin on or after the Closing
 Date and, if begun, may be ended at any time, but it must end no later than the earlier of 30 days after the
 issue date of the Senior Notes and 60 days after the date of the allotment of the Senior Notes.

          The Initial Purchaser has agreed that it has not made and will not make any invitation to the
 public in the Cayman Islands to purchase any of the Senior Notes.

         Buyers of Senior Notes pursuant to Regulation S sold by Goldman Sachs International, as the
 agent of Goldman, Sachs & Co., may be required to pay stamp taxes and other charges in accordance
 with the laws and practice of the country of purchase in addition to the offering price set forth on the cover
 page hereof.

          No action has been or will be taken in any jurisdiction that would permit a public offering of the
 Securities, or the possession, circulation or distribution of this Offering Memorandum or any other material
 relating to the Co-Issuers or the Securities, in any jurisdiction where action for such purpose is required.
 Accordingly, the Securities may not be offered or sold, directly or indirectly, and neither this Offering
 Memorandum nor any other offering material or advertisements in connection with the Securities may be
 distributed or published, in or from any country or jurisdiction except under circumstances that will result
 in compliance with any applicable rules and regulations of any such country or jurisdiction.

         The Securities are a new issue of securities with no established trading market. The Co-Issuers
 have been advised by Goldman, Sachs & Co. that Goldman, Sachs & Co. intends to make a market in
 the Senior Notes but Goldman, Sachs & Co. is not obligated to do so and may discontinue market making
 at any time without notice. No assurance can be given as to the liquidity of the trading market for the
 Securities.

        Material portions of certain Classes of Securities may be purchased by other structured vehicles,
 which may result in less liquidity in such Classes in the secondary market.

          Application will be made to the Irish Financial Services Regulatory Authority, as competent
 authority under the Prospectus Directive for this Offering Memorandum to be approved. Application has
 been made for the Senior Notes to be admitted to the Official List of the Irish Stock Exchange and to
 trading on its regulated market. There can be no assurance that such listing will be approved or
 maintained.

         The Co-Issuers have agreed to indemnify the Initial Purchaser, the Administrator and the Trustee
 against certain liabilities, including, but not limited to, liabilities under the Securities Act, or to contribute to


                                                         144
                                                                                                   006015
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 158
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 253 of 331 PageID 8823
                                       Filed

 payments they may be required to make in respect thereof. In addition, the Co-Issuers have agreed to
 reimburse the Initial Purchaser for certain of its expenses.

                                      SETTLEMENT AND CLEARING

 Book Entry Registration of the Global Notes

          So long as the Depository, or its nominee, is the registered owner or Holder of a Global Note, the
 Depository or the nominee, as the case may be, will be considered the sole owner or Holder of the Senior
 Notes represented by a Global Note for all purposes under the Indenture, the Issuer Charter and the
 Global Notes, and members of, or participants in, the Depository as well as any other persons on whose
 behalf the participants may act (including Clearstream and Euroclear and account holders and
 participants therein) will have no rights under the Indenture, the Issuer Charter or a Global Note. Owners
 of beneficial interests in a Global Note will not be considered to be owners or Holders of the related
 Senior Note under the Indenture or the Issuer Charter. Unless the Depository notifies the Co-Issuers that
 it is unwilling or unable to continue as depositary for a Global Note or ceases to be a "clearing agency"
 registered under the Exchange Act, owners of a beneficial interest in a Global Note will not be entitled to
 have any portion of a Global Note registered in their names, will not receive or be entitled to receive
 physical delivery of Senior Notes in certificated form and will not be considered to be the owners or
 Holders of any Senior Notes under the Indenture. In addition, no beneficial owner of an interest in a
 Global Note will be able to transfer that interest except in accordance with the Depository's applicable
 procedures (in addition to those under the Indenture and, if applicable, those of Euroclear and
 Clearstream).

          Investors may hold their interests in a Regulation S Global Note directly through Clearstream or
 Euroclear, if they are participants in Clearstream or Euroclear, or indirectly through organizations that are
 participants in Clearstream or Euroclear. Clearstream and Euroclear will hold interests in the
 Regulation S Global Notes on behalf of their participants through their respective depositories, which in
 turn will hold the interests in Regulation S Global Notes in customers' securities accounts in the
 depositories' names on the books of the Depository. Investors may hold their interests in a Rule 144A
 Global Note directly through the Depository if they are participants in the Depository, or in directly through
 organizations that are participants in the Depository.

          Payments of principal of, or interest or other distributions on a Global Note will be made to the
 Depository or its nominee, as the registered owner thereof. The Co-Issuers, the Trustee, the Preference
 Shares Paying Agent, the paying agents, the Initial Purchaser, the Servicer and their respective Affiliates
 will not have any responsibility or liability for any aspect of the records relating to or payments made on
 account of beneficial ownership interests in a Global Note or for maintaining, supervising or reviewing any
 records relating to the beneficial ownership interests.

         The Co-Issuers expect that the Depository or its nominee, upon receipt of any payment of
 principal, interest, or other distributions in respect of a Global Note representing any Senior Notes, as the
 case may be, held by it or its nominee, will immediately credit participants' accounts with payments in
 amounts proportionate to their respective beneficial interests in the stated aggregate principal amount or
 number of a Global Note for the Senior Notes, as shown on the records of the Depository or its nominee.
 The Co-Issuers also expect that payments by participants to owners of beneficial interests in a Global
 Note held through the participants will be governed by standing instructions and customary practices, as
 is now the case with securities held for the accounts of customers registered in the names of nominees
 for those customers. The payments will be the responsibility of the participants.

 Global Note Settlement Procedures

          Transfers between the participants in the Depository will be effected in the ordinary way in
 accordance with the Depository rules and will be settled in immediately available funds. The laws of
 some states require that certain persons take physical delivery of securities in definitive form.
 Consequently, the ability to transfer beneficial interests in a Global Note to these persons may be limited.
 Because the Depository can only act on behalf of participants, who in turn act on behalf of indirect
 participants and certain banks, the ability of a person holding a beneficial interest in a Global Note to


                                                      145
                                                                                             006016
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 159
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 254 of 331 PageID 8824
                                       Filed

 pledge its interest to persons or entities that do not participate in the Depository system, or otherwise take
 actions in respect of its interest, may be affected by the lack of a physical certificate of the interest.
 Transfers between participants in Euroclear and Clearstream will be effected in the ordinary way in
 accordance with their respective rules and operating procedures.

          Subject to compliance with the transfer restrictions applicable to the Securities described above
 and under "Transfer Restrictions," cross-market transfers between the Depository, on the one hand, and
 directly or indirectly through Euroclear or Clearstream participants, on the other, will be effected in the
 Depository in accordance with the Depository rules on behalf of Euroclear or Clearstream, as the case
 may be, by its respective depositary; however, the cross-market transactions will require delivery of
 instructions to Euroclear or Clearstream, as the case may be, by the counterparty in the system in
 accordance with its rules and procedures and within its established deadlines (Brussels time). Euroclear
 or Clearstream, as the case may be, will if the transaction meets its settlement requirements, deliver
 instructions to its respective depositary to take action to effect final settlement on its behalf by delivering
 or receiving interests in a Senior Note represented by a Regulation S Global Note in the Depository and
 making or receiving payment in accordance with normal procedures for same-day funds settlement
 applicable to the Depository. Clearstream participants and Euroclear participants may not deliver
 instructions directly to the depositories of Clearstream or Euroclear.

          Because of time zone differences, cash received in Euroclear or Clearstream as a result of sales
 of interests in a Regulation S Global Note by or through a Euroclear or Clearstream participant to the
 Depository participant will be received with value on the Depository settlement date but will be available in
 the relevant Euroclear or Clearstream cash account only as of the business day following settlement in
 the Depository.

          The Depository has advised the Issuer that it will take any action permitted to be taken by a
 Holder of Securities (including the presentation of Securities for exchange as described above) only at the
 direction of one or more participants in the Depository to whose account with the Depository interests in
 the Securities are credited and only in respect of the portion of the Aggregate Outstanding Amount of the
 Securities as to which the participant or participants has or have given the direction.

         The Depository has advised the Issuer as follows: The Depository is a limited-purpose trust
 company organized under the New York Banking Law, a "banking organization" within the meaning of the
 New York Banking Law, a member of the Federal Reserve System, a "clearing corporation" within the
 meaning of the UCC and a "Clearing Agency" registered pursuant to the provisions of Section 17A of the
 Exchange Act. The Depository was created to hold securities for its participants and facilitate the
 clearance and settlement of securities transactions between participants through electronic book-entry
 changes in accounts of its participants, thereby eliminating the need for physical movement of certificates.
 Participants in the Depository include securities brokers and dealers, banks, trust companies, and
 clearing corporations and may include certain other organizations. Indirect access to the Depository
 system is available to others such as banks, brokers, dealers, and trust companies that clear through or
 maintain a custodial relationship with a participant, either directly or indirectly.

           Although the Depository, Clearstream and Euroclear have agreed to the foregoing procedures to
 facilitate transfers of interests in Regulation S Global Notes among participants of the Depository,
 Clearstream and Euroclear, they are under no obligation to perform or continue to perform the
 procedures, and the procedures may be discontinued at any time. Neither the Co-Issuers nor the Trustee
 will have any responsibility for the performance by the Depository, Clearstream, or Euroclear or their
 respective participants or indirect participants of their respective obligations under the rules and
 procedures governing their operations.

                                        TRANSFER RESTRICTIONS

         Because of the following restrictions, purchasers are advised to consult legal counsel prior to
 making any offer, resale, pledge or transfer of the Securities. Purchasers of Senior Notes represented by
 an interest in a Regulation S Global Note are advised that such interests are not transferable to U.S.
 Persons at any time except in accordance with the following restrictions.



                                                      146
                                                                                              006017
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 160
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 255 of 331 PageID 8825
                                       Filed

         Each prospective purchaser of Securities that is a U.S. Person or is purchasing the Securities in a
 non-Offshore Transaction (a "U.S. Offeree"), by accepting delivery of this Offering Memorandum, will be
 deemed to have represented and agreed as follows:

                   (1)     The U.S. Offeree acknowledges that this Offering Memorandum is personal to
         the U.S. Offeree and does not constitute an offer to any other person or to the public generally to
         subscribe for or otherwise acquire the Securities other than pursuant to transactions exempt from
         the registration requirements under the Securities Act or in Offshore Transactions in accordance
         with Regulation S. Distribution of this Offering Memorandum to any person other than the U.S.
         Offeree and those persons, if any, retained to advise the U.S. Offeree with respect thereto, and
         other persons that are, (a) in the case of the Senior Notes, Qualified Institutional Buyers or non-
         U.S. Persons or, (b) in the case of the Class E Notes or the Preference Shares, Qualified
         Institutional Buyers, is unauthorized and any disclosure of any of its contents, without the prior
         written consent of the Co-Issuers, is prohibited.

                 (2)       The U.S. Offeree agrees to make no photocopies of this Offering Memorandum
         or any documents referred to herein and, if the U.S. Offeree does not purchase the Securities or
         the offering is terminated, to return this Offering Memorandum and all documents referred to
         herein to the Initial Purchaser at One New York Plaza, New York, New York 10004.

         Under the Indenture (with respect to the Co-Issuers) and the Preference Share Documents (with
 respect to the Issuer), the Co-Issuers or the Issuer will agree to comply with the requirements of Rule
 144A relative to the dissemination of information to prospective purchasers in the secondary market. See
 "Available Information."

         The Securities have not been registered under the Securities Act and, (a) in the case of the
 Senior Notes, may not be offered or sold in non-Offshore Transactions or to, or for the account or benefit
 of, U.S. Persons, except to Qualified Institutional Buyers in transactions exempt from the registration
 requirements of the Securities Act who are also Qualified Purchasers and, (b) in the case of the Class E
 Notes or the Preference Shares, may only be offered or sold to Qualified Institutional Buyers (or, solely in
 the case of certain Holders purchasing Class E Notes on the Closing Date, Institutional Accredited
 Investors) in transactions exempt from the registration requirements of the Securities Act who are also
 Qualified Purchasers.

          Any purported transfer of a Security not in accordance with this section shall be null and void and
 shall not be given effect for any purpose hereunder.

 Transfer Restrictions Applicable to Rule 144A Global Notes

          Each purchaser of a beneficial interest in Senior Notes represented by a Rule 144A Global Note
 will be deemed to represent and agree (on its own behalf, or if the purchaser is acquiring the Senior
 Notes for any account, on behalf of each such account) (and each transferee of a beneficial interest in a
 Rule 144A Global Note will be deemed to represent and agree) (and in the case of paragraph (13), each
 fiduciary acting on behalf of a purchaser or a transferee (both in its fiduciary and corporate capacity) will
 be deemed to represent and agree) as follows (terms used in this paragraph that are defined in Rule
 144A or Regulation S are used herein as defined therein):

                  (1)     (A) The purchaser is a Qualified Institutional Buyer and a Qualified Purchaser,
         (B) the purchaser is purchasing the Senior Notes for its own account or the account of another
         Qualified Purchaser that is also a Qualified Institutional Buyer as to which the purchaser
         exercises sole investment discretion, (C) the purchaser and any such account is acquiring the
         Senior Notes as principal for its own account for investment and not for sale in connection with
         any distribution thereof, (D) the purchaser and any such account was not formed solely for the
         purpose of investing in the Senior Notes (except when each beneficial owner of the purchaser or
         any such account is a Qualified Purchaser), (E) to the extent the purchaser (or any account for
         which it is purchasing the Senior Notes) is a private investment company formed on or before
         April 30, 1996, the purchaser and each such account has received the necessary consent from its
         beneficial owners, (F) the purchaser is not a broker-dealer that owns and invests on a
         discretionary basis less than $25,000,000 in securities of unaffiliated issuers, (G) the purchaser is

                                                     147
                                                                                            006018
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 161
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 256 of 331 PageID 8826
                                       Filed

       not a pension, profit-sharing or other retirement trust fund or plan in which the partners,
       beneficiaries or participants or affiliates may designate the particular investment to be made, (H)
       the purchaser agrees that it and each such account shall not hold such Senior Notes for the
       benefit of any other Person and shall be the sole beneficial owner thereof for all purposes and
       that it shall not sell participation interests in the Senior Notes or enter into any other arrangement
       pursuant to which any other Person shall be entitled to a beneficial interest in the distributions on
       the Senior Notes (except when each beneficial owner of the purchaser or any such account is a
       Qualified Purchaser), (I) the Senior Notes purchased directly or indirectly by the purchaser or any
       account for which it is purchasing the Senior Notes constitute an investment of no more than 40%
       of the purchaser's and each such account's assets (except when each beneficial owner of the
       purchaser or any such account is a Qualified Purchaser), (J) the purchaser and each such
       account is purchasing the Senior Notes in a principal amount of not less than the minimum
       denomination requirement for the purchaser and each such account, (K) the purchaser will
       provide notice of the transfer restrictions set forth in the Indenture (including the exhibits thereto)
       to any transferee of its Senior Notes and (L) the purchaser understands and agrees that any
       purported transfer of the Senior Notes to a purchaser that does not comply with the requirements
       of this paragraph (1) shall be null and void ab initio.

               (2)     The purchaser has such knowledge and experience in financial and business
       matters as to be capable of evaluating the merits and risks of its investment in Senior Notes, and
       the purchaser, and any account for which it is acting, are each able to bear the economic risk of
       the purchaser's or its investment.

                (3)      The purchaser understands that the Senior Notes are being offered only in a
       transaction not involving any public offering in the United States within the meaning of the
       Securities Act, the Senior Notes have not been and will not be registered under the Securities
       Act, and, if in the future the purchaser decides to offer, resell, pledge or otherwise transfer the
       Senior Notes or any beneficial interest therein, such Senior Notes or any beneficial interest
       therein may be offered, resold, pledged or otherwise transferred only in accordance with the
       applicable legend in respect of such Senior Notes set forth in (6) below and the restrictions set
       forth in the Indenture. The purchaser acknowledges that no representation is made by the Co-
       Issuers, the Servicer or the Initial Purchaser as to the availability of any exemption under the
       Securities Act or other applicable laws of any jurisdiction for resale of the Senior Notes.

                (4)      The purchaser is not purchasing the Senior Notes or any beneficial interest
       therein with a view to the resale, distribution or other disposition thereof in violation of the
       Securities Act. The purchaser understands that an investment in the Senior Notes involves
       certain risks, including the risk of loss of its entire investment in the Senior Notes under certain
       circumstances. The purchaser has had access to such financial and other information
       concerning the Co-Issuers, the Senior Notes and the Collateral as it deemed necessary or
       appropriate in order to make an informed investment decision with respect to its purchase of the
       Senior Notes or any beneficial interest therein, including an opportunity to ask questions of and
       request information from the Co-Issuers and the Initial Purchaser.

                (5)      In connection with the purchase of Senior Notes or any beneficial interest therein
       (provided that no such representation is made with respect to the Servicer by any Affiliate of or
       account serviced by the Servicer): (i) none of the Co-Issuers, the Trustee, the Initial Purchaser,
       any Hedge Counterparty, the Preference Shares Paying Agent, the Collateral Administrator or the
       Servicer is acting as a fiduciary or financial or investment adviser for the purchaser, (ii) the
       purchaser is not relying (for purposes of making any investment decision or otherwise) upon any
       advice, counsel or representations (whether written or oral) of the Co-Issuers, the Trustee, the
       Initial Purchaser, any Hedge Counterparty, the Preference Shares Paying Agent, the Collateral
       Administrator or the Servicer or any of their respective Affiliates other than in the Offering
       Memorandum and any representations expressly set forth in a written agreement with such party;
       (iii) none of the Co-Issuers, the Trustee, the Initial Purchaser, any Hedge Counterparty, the
       Preference Shares Paying Agent, the Collateral Administrator or the Servicer or any of their
       respective Affiliates has given to the purchaser (directly or indirectly through any other person)
       any assurance, guarantee, or representation whatsoever as to the expected or projected
       success, profitability, return, performance result, effect, consequence, or benefit (including legal,


                                                    148
                                                                                           006019
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 162
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 257 of 331 PageID 8827
                                       Filed

       regulatory, tax, financial, accounting, or otherwise) of the Senior Notes or an investment therein;
       (iv) the purchaser has consulted with its own legal, regulatory, tax, business, investment, financial
       and accounting advisors to the extent it has deemed necessary, and it has made its own
       investment decisions (including decisions regarding the suitability of any transaction pursuant to
       the Indenture) based upon its own judgment and upon any advice from such advisors as it has
       deemed necessary and not upon any view expressed by the Co-Issuers, the Trustee, the
       Collateral Administrator the Initial Purchaser, any Hedge Counterparty, the Preference Shares
       Paying Agent or the Servicer or any of their respective Affiliates; (v) the purchaser has
       determined that the rates, prices or amounts and other terms of the purchase and sale of the
       Senior Notes or any beneficial interest therein reflect those in relevant market for similar
       transactions; (vi) if the purchaser is acting for the account of another investor, the purchaser
       represents that the investment on behalf of such account is based on a determination that the
       investment is suitable based on the risks referred to in this Offering Memorandum (including,
       without limitation, the "Risk Factors" and the "Transfer Restrictions Applicable to Rule 144A
       Global Notes"), given the investment objectives of the account for which the purchase is being
       made, and that the investment is consistent with any applicable legal requirements; (vii) the
       purchaser is purchasing the Senior Notes or any beneficial interest therein with a full
       understanding of all of the terms, conditions and risks thereof (economic and otherwise), and it is
       capable of assuming and willing to assume (financially and otherwise) those risks; and (viii) the
       purchaser is a sophisticated investor.

                 (6)    (i)     The purchaser understands that the Senior Notes offered to Qualified
       Institutional Buyers in reliance on the exemption from the registration requirements under the
       Securities Act provided by Rule 144A (a) will bear the legend substantially in the form set forth
       below unless the Co-Issuers determine otherwise in accordance with applicable law, (b) will be
       represented by one or more Rule 144A Global Notes, and (c) may not at any time be resold,
       pledged or transferred to U.S. Persons that are not Qualified Institutional Buyers and Qualified
       Purchasers. Before any interest in a Rule 144A Global Note may be offered, resold, pledged or
       otherwise transferred to a Person who takes delivery in the form of an interest in a Regulation S
       Global Note, the transferor will be required to provide the Trustee with a written certification as to
       compliance with the transfer restrictions.

         THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN HAS NOT BEEN AND WILL NOT BE
 REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
 "SECURITIES ACT"), AND THE CO-ISSUERS HAVE NOT BEEN REGISTERED UNDER THE UNITED
 STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE "INVESTMENT COMPANY
 ACT"). THE PURCHASER HEREOF, BY PURCHASING THIS NOTE, AGREES FOR THE BENEFIT OF
 THE CO-ISSUERS THAT THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN MAY BE OFFERED,
 SOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (A)(1) TO A PERSON WHOM THE
 SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
 OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR
 THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER, IN A TRANSACTION MEETING THE
 REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT SO LONG AS THIS NOTE IS
 ELIGIBLE FOR RESALE IN ACCORDANCE WITH RULE 144A OR (2) TO A NON-U.S. PERSON IN AN
 OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S
 UNDER THE SECURITIES ACT AND, IN CASE OF CLAUSE (1), TO A PURCHASER THAT (W) IS A
 QUALIFIED PURCHASER WITHIN THE MEANING OF SECTION 3(c)(7) OF THE INVESTMENT
 COMPANY ACT THAT WAS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUER
 (EXCEPT WITH EACH BENEFICIAL OWNER OF THE PURCHASER IS A QUALIFIED PURCHASER),
 (X) TO THE EXTENT THE PURCHASER (OR ANY ACCOUNT FOR WHICH IT IS PURCHASING THE
 NOTES) IS A PRIVATE INVESTMENT COMPANY FORMED ON OR BEFORE APRIL 30, 1996, HAS
 RECEIVED THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS, (Y) IS NOT A BROKER-
 DEALER THAT OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS THAN $25,000,000 IN
 SECURITIES OF UNAFFILIATED ISSUERS, AND (Z) IS NOT A PENSION, PROFIT-SHARING OR
 OTHER RETIREMENT TRUST FUND OR PLAN IN WHICH THE PARTNERS, BENEFICIARIES OR
 PARTICIPANTS OR AFFILIATES MAY DESIGNATE THE PARTICULAR INVESTMENT TO BE MADE,
 (B) IN A PRINCIPAL AMOUNT OF NOT LESS THAN U.S.$250,000 FOR THE PURCHASER AND FOR
 EACH ACCOUNT FOR WHICH IT IS ACTING AND (C) IN ACCORDANCE WITH ALL APPLICABLE
 SECURITIES LAWS OF THE STATES OF THE UNITED STATES. EACH TRANSFEROR OF THIS

                                                   149
                                                                                           006020
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 163
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 258 of 331 PageID 8828
                                       Filed

 NOTE OR ANY BENEFICIAL INTEREST HEREIN WILL PROVIDE NOTICE OF THE TRANSFER
 RESTRICTIONS AS SET FORTH HEREIN TO ITS TRANSFEREE. EACH PURCHASER OF THIS
 NOTE OR ANY BENEFICIAL INTEREST HEREIN WILL BE DEEMED TO HAVE MADE THE
 APPLICABLE REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE INDENTURE. ANY
 TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT AND WILL
 NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
 INSTRUCTIONS TO THE CONTRARY TO THE CO-ISSUERS, THE TRUSTEE OR ANY
 INTERMEDIARY. IN ADDITION TO THE FOREGOING, THE CO-ISSUERS MAINTAIN THE RIGHT TO
 RESELL NOTES OR ANY BENEFICIAL INTEREST THEREIN PREVIOUSLY TRANSFERRED TO NON-
 PERMITTED U.S. HOLDERS (AS DEFINED IN THE INDENTURE) IN ACCORDANCE WITH AND
 SUBJECT TO THE TERMS OF THE INDENTURE.

       UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
 DEPOSITORY TRUST COMPANY ("DTC") TO THE INDENTURE REGISTRAR FOR REGISTRATION
 OF TRANSFER OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF
 CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
 REPRESENTATIVE OF DTC (AND ANY PAYMENT MADE TO CEDE & CO. OR TO SUCH OTHER
 ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
 PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
 WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
 HEREIN.

       THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT WITH
 THE APPLICABLE U.S. FEDERAL INCOME TAX CERTIFICATIONS (GENERALLY, AN INTERNAL
 REVENUE SERVICE FORM W-9 (OR SUCCESSOR APPLICABLE FORM) IN THE CASE OF A
 PERSON THAT IS A "UNITED STATES PERSON" WITHIN THE MEANING OF SECTION 7701(A)(30)
 OF THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE"), OR AN
 APPLICABLE INTERNAL REVENUE SERVICE FORM W-8 (OR SUCCESSOR APPLICABLE FORM) IN
 THE CASE OF A PERSON THAT IS NOT A "UNITED STATES PERSON" WITHIN THE MEANING OF
 SECTION 7701(A)(30) OF THE CODE) MAY RESULT IN U.S. FEDERAL WITHHOLDING FROM
 PAYMENTS TO THE HOLDER IN RESPECT OF THIS NOTE.

         BY THE ACQUISITION OF A CLASS A NOTE, A CLASS B NOTE, A CLASS C NOTE OR A
 CLASS D NOTE, EACH PURCHASER AND SUBSEQUENT TRANSFEREE, AND EACH FIDUCIARY
 ACTING ON BEHALF OF THE PURCHASER OR SUBSEQUENT TRANSFEREE (BOTH IN ITS
 FIDUCIARY AND CORPORATE CAPACITY), WILL BE DEEMED TO HAVE REPRESENTED,
 WARRANTED AND AGREED, WITH RESPECT TO EACH DAY SUCH PURCHASER OR
 SUBSEQUENT TRANSFEREE HOLDS SUCH NOTE OR ANY BENEFICIAL INTEREST HEREIN,
 EITHER THAT (A) SUCH PURCHASER OR SUBSEQUENT TRANSFEREE IS NOT AN "EMPLOYEE
 BENEFIT PLAN" AS DEFINED IN SECTION 3(3) OF THE UNITED STATES EMPLOYEE RETIREMENT
 INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), THAT IS SUBJECT TO TITLE I OF
 ERISA, A "PLAN" AS DESCRIBED IN SECTION 4975(e)(1) OF THE UNITED STATES INTERNAL
 REVENUE CODE OF 1986, AS AMENDED (THE "CODE") AND SUBJECT TO SECTION 4975 OF THE
 CODE, AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE "PLAN ASSETS" PURSUANT TO 29
 C.F.R. SECTION 2510.3-101 OR OTHERWISE OR A GOVERNMENTAL, CHURCH, NON-U.S. OR
 OTHER PLAN WHICH IS SUBJECT TO ANY FEDERAL, STATE, LOCAL OR NON-U.S. LAW THAT IS
 SUBSTANTIALLY SIMILAR TO THE PROVISIONS OF SECTION 406 OF ERISA OR SECTION 4975 OF
 THE CODE ("SUBSTANTIALLY SIMILAR LAW") OR (B) (1) IN CONNECTION WITH THE
 ACQUISITION, HOLDING AND DISPOSITION OF SUCH NOTE, SUCH PURCHASER'S OR
 SUBSEQUENT TRANSFEREE'S FIDUCIARY HAS DETERMINED THAT SUCH PURCHASER OR
 SUBSEQUENT TRANSFEREE IS RECEIVING NO LESS, AND PAYING NO MORE, THAN "ADEQUATE
 CONSIDERATION" (WITHIN THE MEANING OF SECTION 408(b)(17)(B) OF ERISA AND SECTION
 4975(f)(10) OF THE CODE) AND (2) SUCH PURCHASER'S OR SUBSEQUENT TRANSFEREE'S
 ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE WILL NOT CONSTITUTE OR RESULT
 IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION
 4975 OF THE CODE OR, IN THE CASE OF A GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER
 PLAN, A VIOLATION OF ANY SUBSTANTIALLY SIMILAR LAW. ANY PURPORTED TRANSFER OF



                                        150
                                                                     006021
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 164
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 259 of 331 PageID 8829
                                       Filed

 THIS NOTE TO A PURCHASER OR SUBSEQUENT TRANSFEREE THAT DOES NOT COMPLY WITH
 THE ABOVE REQUIREMENTS SHALL BE NULL AND VOID AB INITIO.

               (ii)     In addition, each Regulation S Global Note representing any Senior Note will
       contain the following additional legend:

       EACH TRANSFEREE OF THE NOTE REPRESENTED HEREBY WILL, IF REQUIRED BY THE
 INDENTURE, BE REQUIRED TO DELIVER A TRANSFEREE CERTIFICATE IN A FORM PRESCRIBED
 IN THE INDENTURE OR WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND
 AGREEMENTS SET FORTH IN THE INDENTURE.

               (7)      The purchaser will provide notice to each person to whom it proposes to transfer
       any interest in the Senior Notes of the transfer restrictions and representations set forth in the
       Indenture, including the exhibits referenced therein.

                 (8)    The purchaser understands that the Indenture permits the Issuer to compel any
       Holder of the Senior Notes or any beneficial interest therein who is a U.S. Person and who is
       determined not to have been both (x) a Qualified Institutional Buyer and (y) a Qualified Purchaser
       at the time of acquisition of the Senior Notes or any beneficial interest therein to sell such interest,
       or to sell such interest on behalf of such purchaser, to a person that is both (x) a Qualified
       Institutional Buyer and (y) a Qualified Purchaser, in a transaction meeting the requirements of
       Rule 144A or to a person that is a non-U.S. Person in an Offshore Transaction meeting the
       requirements of Regulation S.

                (9)      The purchaser understands that in the case of any supplemental indenture to the
       Indenture that requires consent of one or more Holders of the Senior Notes, the Indenture permits
       the Amendment Buy-Out Purchaser to purchase Senior Notes from any Non-Consenting Holder
       thereof at the applicable Amendment Buy-Out Purchase Price; and such Non-Consenting Holder
       will be required to sell such Senior Note to the Amendment Buy-Out Purchaser at such price.

                (10)    The purchaser understands that the Stated Maturity of the Senior Notes is
       subject to multiple extensions of four years each without consent of any Holders of Securities at
       the option of the Issuer, if directed by the Servicer, upon satisfaction of certain conditions.

                (11)    The purchaser acknowledges that no action was taken or is being contemplated
       by the Co-Issuers that would permit a public offering of the Senior Notes in any jurisdiction. The
       purchaser further acknowledges that no action was taken or is being contemplated by the Co-
       Issuers that would permit possession or distribution of the Offering Memorandum or any
       amendment thereof or supplement thereto or any other offering material relating to the Senior
       Notes in any jurisdiction (other than Ireland) where, or in any circumstances in which, action for
       those purposes is required. Nothing contained in the offering memorandum relating to the Senior
       Notes shall constitute an offer to sell or a solicitation of an offer to purchase any Senior Notes in
       any jurisdiction where it is unlawful to do so absent the taking of such action or the availability of
       an exemption therefrom.

               (12)    The purchaser will not, at any time, offer to buy or offer to sell the Senior Notes
       or any beneficial interest therein by any form of general solicitation or advertising, including, but
       not limited to, any advertisement, article, notice or other communication published in any
       newspaper, magazine or similar medium or broadcast over television or radio or seminar or
       meeting whose attendees have been invited by general solicitations or advertising.

                (13)    In the case of the Class A Notes, the Class B Notes, the Class C Notes and the
       Class D Notes, on each day from the date on which such purchaser or transferee acquires such
       purchaser's or transferee's interest in such Notes through and including the date on which such
       purchaser or transferee disposes of such purchaser's or transferee's interest in such Notes either
       that (A) such purchaser or transferee is neither a Plan nor an entity whose underlying assets
       include "plan assets" by reason of such Plan's investment in the entity, nor a governmental,
       church, non-U.S. or other plan which is subject to any Substantially Similar Law or (B) (1) in
       connection with the acquisition, holding and disposition of such Class A Note, Class B Note,
       Class C Note or Class D Note, the purchaser's or transferee's fiduciary has determined that such

                                                    151
                                                                                            006022
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 165
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 260 of 331 PageID 8830
                                       Filed

       purchaser or transferee is receiving no less, and paying no more, than "adequate consideration"
       (within the meaning of Section 408(b)(17)(B) of ERISA and Section 4975(f)(10) of the Code) and
       (2) such purchaser's or transferee's acquisition, holding and disposition of such Notes will not
       constitute or result in a non-exempt prohibited transaction under Section 406 of ERISA or Section
       4975 of the Code (or, in the case of a governmental, church, non-U.S. or other plan, a violation of
       any Substantially Similar Law). Any purported purchase or transfer of the Senior Notes to a
       purchaser or transferee that does not comply with the requirements of this paragraph (13) shall
       be null and void ab initio.

               (14)     The purchaser understands that the Co-Issuers may receive a list of participants
       holding positions in its securities from one or more book-entry depositories.

               (15)      The purchaser agrees that it will not offer or sell, transfer, assign, or otherwise
       dispose of the Senior Notes or any interest therein except (i) pursuant to an exemption from, or in
       a transaction not subject to, the registration requirements of the Securities Act and any applicable
       state securities laws or the applicable laws of any other jurisdiction and (ii) in accordance with the
       Indenture, to which provisions the purchaser hereby agrees it is subject.

               (16)    The purchaser is not a member of the public in the Cayman Islands.

               (17)      The beneficial owner will agree to treat the Senior Notes as unconditional debt of
       the Issuer for tax, accounting and financial reporting purposes.

               (18)     To the extent required, as determined by the Issuer or the Servicer on behalf of
       the Issuer, the Issuer may, upon notice to the Trustee, impose additional transfer restrictions on
       the Senior Notes to comply with the Uniting and Strengthening America by Providing Appropriate
       Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the USA PATRIOT Act) and
       other similar laws or regulations, including, without limitation, requiring each transferee of a
       Senior Note to make representations to the Issuer in connection with such compliance.

               (19)      The purchaser understands that, to the extent required, as determined by the Co-
       Issuers, the Co-Issuers may amend the Indenture and, with respect to the Issuer only, the
       Preference Share Documents, without the consent of any Holders of the Securities and without
       regard to whether or not such amendment adversely affects the interest of the Holders of the
       Securities to (i) remove any restrictions and limitations imposed on the Co-Issuers or the Holders
       of the Securities that solely relate to compliance with Section 3(c)(7) and (ii) add any
       requirements that are necessary for compliance with Rule 3a-7 if, at any time following the
       Closing Date, the Co-Issuers elect to rely on exclusion from the definition of "investment
       company" under Rule 3a-7 in lieu of the exclusion under Section 3(c)(7).

               (20)     The purchaser understands that the Issuer may enter into amendments or
       modifications to the Servicing Agreement without the consent of any Holders of the Securities and
       without regard to whether or not such amendment adversely affects the interest of the Holders of
       the Securities.

                 (21)    The purchaser agrees not to cause the filing of a petition in bankruptcy or
       winding up against the Issuer before one year and one day have elapsed since the payment in
       full of the Notes or, if longer, the applicable preference period in effect.

                (22)   The purchaser acknowledges that the Co-Issuers, the Servicer, the Trustee, the
       Initial Purchaser and others will rely upon the truth and accuracy of the foregoing
       acknowledgments, representations and agreements and agrees that if any of the
       acknowledgments, representations or agreements deemed to have been made by it by its
       purchase of the Senior Notes or any beneficial interest therein are no longer accurate, it shall
       promptly notify the Co-Issuers, the Servicer, the Trustee and the Initial Purchaser. If the
       purchaser is acquiring any Senior Notes or any beneficial interest therein as a fiduciary or agent
       for one or more institutional accounts, it represents that it has sole investment discretion with
       respect to each such account and it has full power to make the foregoing acknowledgments,
       representations and agreements on behalf of such account.


                                                   152
                                                                                           006023
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 166
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 261 of 331 PageID 8831
                                       Filed

 Transfer Restrictions Applicable to Regulation S Global Notes

          Each purchaser of a beneficial interest in a Regulation S Global Note will be further deemed (and
 each transferee of a beneficial interest in a Regulation S Global Note will be required or deemed) (and in
 the case of paragraph (13) above in "—Transfer Restrictions Applicable to Rule 144A Global Notes", each
 fiduciary acting on behalf of a purchaser or a transferee (both in its fiduciary and corporate capacity)), in
 addition to making the representations set forth in paragraphs (3), (4), (5) and (7) through (22) above in
 "—Transfer Restrictions Applicable to Rule 144A Global Notes," to represent and agree as follows:

          The purchaser is aware that the Senior Notes have not been and will not be registered under the
 Securities Act or any other applicable state securities law and the sale of such Senior Notes or any
 beneficial interest therein to it is being made in reliance on the exemption from registration provided by
 Regulation S and understands that the Senior Notes offered in reliance on Regulation S will bear the
 appropriate legend set forth in paragraph (6) above in "—Transfer Restrictions Applicable to Rule 144A
 Global Notes" and will be represented by one or more Regulation S Global Notes. The purchaser
 acknowledges that no representation is made by the Co-Issuers or the Initial Purchaser as to the
 availability of any exemption under the Securities Act or other applicable laws of any other jurisdiction for
 resale of the Senior Notes. The purchaser and each beneficial owner of the Senior Notes or any
 beneficial interest therein that it holds is not, and will not be, a U.S. Person as defined in Regulation S
 and its purchase of the Senior Notes or any beneficial interest therein will comply with all applicable laws
 in any jurisdiction in which it resides or is located and will be in a principal amount of not less than
 U.S.$250,000. The purchaser has such knowledge and experience in financial and business matters as
 to be capable of evaluating the merits and risks of its investment in Senior Notes or any beneficial interest
 therein, and it, and any accounts for which it is acting are each able to bear the economic risk of its
 investment. Before any interest in a Regulation S Global Note may be offered, resold, pledged or
 otherwise transferred to a person who takes delivery in the form of an interest in a Rule 144A Global
 Note, the transferor and the transferee will be required to provide the Trustee with written certifications as
 to compliance with the transfer restrictions.

 Transfer Restrictions Applicable to Class E Notes

           Each purchaser of Class E Notes acquiring such Class E Notes in the initial offering will be
 required to enter into a Subscription Agreement with the Issuer (or otherwise provides the Issuer with a
 certification) pursuant to which each such purchaser will be required to represent and agree (and each
 subsequent transferee will be required to represent and agree) (and in the case of paragraph (23), each
 fiduciary acting on behalf of a purchaser or a subsequent transferee (both in its fiduciary and corporate
 capacity) will be required to represent and agree), on its own behalf as follows (terms used in this
 paragraph that are defined in Rule 144A are used herein as defined therein):

                 (1)      The purchaser is a Qualified Institutional Buyer (or, solely in the case of certain
         purchasers purchasing Class E Notes on the Closing Date, an Institutional Accredited Investor)
         and is aware that the sale of Class E Notes to it is being made in reliance on an exemption from
         the registration requirements provided by Section 4(2) and is acquiring the Class E Notes for its
         own account (and not for the account of any family or other trust, any family member or any other
         person). In addition, the purchaser has such knowledge and experience in financial and business
         matters as to be capable of evaluating the merits and risks of its investment in Class E Notes,
         and the purchaser is able to bear the economic risk of the purchaser's investment.

                   (2)      The purchaser understands that the Class E Notes are being offered only in a
         transaction not involving any public offering in the United States within the meaning of the
         Securities Act, the Class E Notes have not been and will not be registered under the Securities
         Act, and, if in the future the purchaser decides to offer, resell, pledge or otherwise transfer the
         Class E Notes, such Class E Notes may be offered, resold, pledged or otherwise transferred only
         in accordance with the legend in respect of such Class E Notes set forth in (7) below and the
         restrictions set forth in the Indenture. The purchaser acknowledges that no representation is
         made by the Issuer, the Servicer or the Initial Purchaser or any of their respective Affiliates as to
         the availability of any exemption under the Securities Act or other applicable laws of any
         jurisdiction for resale of the Class E Notes.


                                                      153
                                                                                             006024
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 167
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 262 of 331 PageID 8832
                                       Filed

               (3)     The purchaser agrees that it will not offer or sell, transfer, assign, or otherwise
       dispose of the Class E Notes or any interest therein except (i) pursuant to an exemption from, or
       in a transaction not subject to, the registration requirements of the Securities Act and any
       applicable state securities laws or the applicable laws of any other jurisdiction and (ii) in
       accordance with the Indenture, to which provisions the purchaser agrees it is subject.

                (4)      The purchaser is not purchasing the Class E Notes with a view to the resale,
       distribution or other disposition thereof in violation of the Securities Act. The purchaser
       understands that the Class E Notes will be highly illiquid and are not suitable for short-term
       trading. The Class E Notes are a leveraged investment in the Collateral Obligations that may
       expose the Class E Notes to disproportionately large changes in value. Payments in respect of
       the Class E Notes are not guaranteed as they are dependent on the performance of the Issuer's
       portfolio of Collateral Obligations. The purchaser understands that an investment in the Class E
       Notes involves certain risks, including the risk of loss of all or a substantial part of its investment.
       The purchaser has had access to such financial and other information concerning the Issuer, the
       Class E Notes and the Collateral as it deemed necessary or appropriate in order to make an
       informed investment decision with respect to its purchase of the Class E Notes, including an
       opportunity to ask questions of and request information from the Issuer and the Initial Purchaser.

                (5)      In connection with the purchase of Class E Notes (provided that no such
       representation is made with respect to the Servicer by any Affiliate of or account serviced by the
       Servicer): (i) none of the Co-Issuers, the Trustee, the Initial Purchaser, any Hedge Counterparty,
       the Collateral Administrator, the Preference Shares Paying Agent or the Servicer is acting as a
       fiduciary or financial or investment adviser for the purchaser; (ii) the purchaser is not relying (for
       purposes of making any investment decision or otherwise) upon any advice, counsel or
       representations (whether written or oral) of the Co-Issuers, the Trustee, the Initial Purchaser, any
       Hedge Counterparty, the Collateral Administrator, the Preference Shares Paying Agent or the
       Servicer or any of their respective Affiliates other than in the Offering Memorandum and any
       representations expressly set forth in a written agreement with such party; (iii) none of the Co-
       Issuers, the Trustee, the Initial Purchaser, any Hedge Counterparty, the Collateral Administrator,
       the Preference Shares Paying Agent or the Servicer or any of their respective Affiliates has given
       to the purchaser (directly or indirectly through any other Person or documentation for the Class E
       Notes) any assurance, guarantee, or representation whatsoever as to the expected or projected
       success, profitability, return, performance result, effect, consequence, or benefit (including legal,
       regulatory, tax, financial, accounting, or otherwise) of the Class E Notes or an investment therein;
       (iv) the purchaser has consulted with its own legal, regulatory, tax, business, investment, financial
       and accounting advisors to the extent it has deemed necessary, and it has made its own
       investment decisions (including decisions regarding the suitability of any transaction pursuant to
       the documentation for the Class E Notes) based upon its own judgment and upon any advice
       from such advisors as it has deemed necessary and not upon any view expressed by the Co-
       Issuers, the Trustee, the Initial Purchaser, any Hedge Counterparty, the Collateral Administrator,
       the Preference Shares Paying Agent or the Servicer or any of their respective Affiliates; (v) the
       purchaser has determined that the rates, prices or amounts and other terms of the purchase and
       sale of the Class E Notes reflect those in relevant market for similar transactions; (vi) the
       purchaser is purchasing the Class E Notes with a full understanding of all of the terms, conditions
       and risks thereof (economic and otherwise), and it is capable of assuming and willing to assume
       (financially and otherwise) those risks; and (vii) the purchaser is a sophisticated investor.

                 (6)     (A) The purchaser is (a) a Qualified Institutional Buyer (or, solely in the case of
       certain purchasers purchasing Class E Notes on the Closing Date, an Institutional Accredited
       Investor) and (b) a Qualified Purchaser, (B) the purchaser is acquiring the Class E Notes as
       principal for its own account for investment and not for sale in connection with any distribution
       thereof, (C) the purchaser was not formed solely for the purpose of investing in the Class E Notes
       (except when each beneficial owner of the purchaser is a Qualified Purchaser), (D) to the extent
       the purchaser is a private investment company formed before April 30, 1996, the purchaser has
       received the necessary consent from its beneficial owners, (E) the purchaser is not a broker-
       dealer that owns and invests on a discretionary basis less than $25,000,000 in securities of
       unaffiliated issuers, (F) the purchaser is not a pension, profit-sharing or other retirement trust fund


                                                    154
                                                                                            006025
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 168
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 263 of 331 PageID 8833
                                       Filed

       or plan in which the partners, beneficiaries or participants or affiliates may designate the
       particular investment to be made, (G) the purchaser agrees that it shall not hold such Class E
       Notes for the benefit of any other Person and shall be the sole beneficial owner thereof for all
       purposes and that it shall not sell participation interests in the Class E Notes or enter into any
       other arrangement pursuant to which any other Person shall be entitled to a beneficial interest in
       the dividends or other distributions on the Class E Notes (except when each such other Person is
       (a) a Qualified Institutional Buyer and (b) a Qualified Purchaser) and (H) the purchaser
       understands and agrees that any purported transfer of the Class E Notes to a purchaser that
       does not comply with the requirements of this paragraph shall be null and void ab initio.

                 (7)    The purchaser understands that the Class E Notes (A) will be represented by
       either one or more Class E Note certificates which will bear the legend substantially in the form
       set forth below unless the Issuer determines otherwise in accordance with applicable law, and (B)
       may only be resold, pledged or transferred to Persons who are both (i) Qualified Institutional
       Buyers and (ii) Qualified Purchasers. The purchaser understands that before the Class E Notes
       may be offered, resold, pledged or otherwise transferred, the transferee will be required to
       provide the Trustee and the Issuer with a written certification as to compliance with the transfer
       restrictions.

        THE NOTES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
 UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
 AND THE ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT
 COMPANY ACT OF 1940, AS AMENDED (THE "INVESTMENT COMPANY ACT"). THE NOTES
 REPRESENTED HEREBY HAVE NOT BEEN OFFERED, SOLD, PLEDGED OR OTHERWISE
 TRANSFERRED, EXCEPT (A) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
 QUALIFIED INSTITUTIONAL BUYER ("QUALIFIED INSTITUTIONAL BUYER") WITHIN THE MEANING
 OF RULE 144A UNDER THE SECURITIES ACT (OR, SOLELY IN THE CASE OF CERTAIN
 PURCHASERS PURCHASING THE NOTES ON THE CLOSING DATE, AN INSTITUTIONAL INVESTOR
 AS DEFINED IN CLAUSES (1), (2), (3) OR (7) OF RULE 501(a) UNDER REGULATION D OF THE
 SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT (IN A TRANSACTION MEETING THE
 REQUIREMENTS OF RULE 144A SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE IN
 ACCORDANCE WITH RULE 144A) WHO IS ALSO A QUALIFIED PURCHASER ("QUALIFIED
 PURCHASER") WITHIN THE MEANING OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT
 THAT WAS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUER (EXCEPT WHEN
 EACH BENEFICIAL OWNER OF THE PURCHASER IS A QUALIFIED PURCHASER) AND THAT (1)
 HAS RECEIVED THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS WHEN THE
 PURCHASER IS A PRIVATE INVESTMENT COMPANY FORMED ON OR BEFORE APRIL 30, 1996, (2)
 IS NOT A BROKER-DEALER THAT OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS THAN
 $25,000,000 IN SECURITIES OF UNAFFILIATED ISSUERS AND (3) IS NOT A PENSION, PROFIT-
 SHARING OR OTHER RETIREMENT TRUST FUND OR PLAN IN WHICH THE PARTNERS,
 BENEFICIARIES OR PARTICIPANTS OR AFFILIATES MAY DESIGNATE THE PARTICULAR
 INVESTMENT TO BE MADE, (B) IN A PRINCIPAL AMOUNT OF NOT LESS THAN U.S.$250,000 FOR
 THE PURCHASER AND (C) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
 STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.             EACH
 TRANSFEROR OF THE NOTES REPRESENTED HEREBY OR ANY BENEFICIAL INTEREST
 THEREIN WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS AS SET FORTH HEREIN TO
 ITS PURCHASER. EACH PURCHASER OF THE NOTES REPRESENTED HEREBY WILL BE
 REQUIRED TO MAKE THE APPLICABLE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
 THE INDENTURE.     THE NOTES REPRESENTED HEREBY MAY BE PURCHASED BY OR
 TRANSFERRED TO A BENEFIT PLAN INVESTOR OR CONTROLLING PERSON (EACH AS DEFINED
 IN THE INDENTURE) ONLY UPON THE SATISFACTION OF CERTAIN CONDITIONS SET FORTH IN
 THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE
 AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
 THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE
 ISSUER, THE TRUSTEE OR ANY INTERMEDIARY. IN ADDITION TO THE FOREGOING, THE
 ISSUER MAINTAINS THE RIGHT TO RESELL ANY NOTES PREVIOUSLY TRANSFERRED TO NON-
 PERMITTED HOLDERS OR NON-PERMITTED BENEFIT PLAN INVESTORS (AS DEFINED IN THE
 INDENTURE) IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THE INDENTURE.


                                                  155
                                                                                       006026
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 169
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 264 of 331 PageID 8834
                                       Filed

       THE FAILURE TO PROVIDE THE ISSUER AND ANY PAYING AGENT, WHENEVER
 REQUESTED BY THE ISSUER OR THE SERVICER ON BEHALF OF THE ISSUER, WITH THE
 APPLICABLE U.S. FEDERAL INCOME TAX CERTIFICATIONS (GENERALLY, AN INTERNAL
 REVENUE SERVICE FORM W-9 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF A
 PERSON THAT IS A "UNITED STATES PERSON" WITHIN THE MEANING OF SECTION 7701(A)(30)
 OF THE CODE OR AN APPROPRIATE INTERNAL REVENUE SERVICE FORM W-8 (OR APPLICABLE
 SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS NOT A "UNITED STATES PERSON"
 WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE) MAY RESULT IN THE IMPOSITION
 OF U.S. FEDERAL WITHHOLDING FROM PAYMENTS TO THE HOLDER IN RESPECT OF THE
 NOTES REPRESENTED HEREBY.

         EACH PURCHASER AND EACH SUBSEQUENT TRANSFEREE (AND EACH FIDUCIARY
 ACTING ON BEHALF OF SUCH PURCHASER OR SUBSEQUENT TRANSFEREE (BOTH IN ITS
 FIDUCIARY AND CORPORATE CAPACITY) OF THIS CLASS E NOTE WILL BE REQUIRED TO
 REPRESENT, WITH RESPECT TO EACH DAY SUCH PURCHASER OR SUBSEQUENT
 TRANSFEREE HOLDS SUCH CLASS E NOTE OR ANY BENEFICIAL INTEREST HEREIN, (1)
 WHETHER OR NOT SUCH PURCHASER OR SUBSEQUENT TRANSFEREE IS (A) AN "EMPLOYEE
 BENEFIT PLAN" (AS DEFINED IN SECTION 3(3) OF TITLE I OF THE EMPLOYEE RETIREMENT
 INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA")) SUBJECT TO THE FIDUCIARY
 RESPONSIBILITY PROVISIONS OF ERISA, A "PLAN" AS DEFINED IN SECTION 4975(e)(1) OF THE
 INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE") THAT IS SUBJECT TO
 SECTION 4975 OF THE CODE, ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE "PLAN
 ASSETS" BY REASON OF SUCH EMPLOYEE BENEFIT PLAN'S OR PLAN'S INVESTMENT IN THE
 ENTITY OR A "BENEFIT PLAN INVESTOR" AS SUCH TERM IS OTHERWISE DEFINED IN ANY
 REGULATIONS PROMULGATED BY THE U.S. DEPARTMENT OF LABOR UNDER SECTION 3(42) OF
 ERISA (COLLECTIVELY, "BENEFIT PLAN INVESTORS") OR (B) A PERSON (OTHER THAN A
 BENEFIT PLAN INVESTOR) WHO HAS DISCRETIONARY AUTHORITY OR CONTROL WITH
 RESPECT TO THE ASSETS OF THE ISSUER OR ANY PERSON WHO PROVIDES INVESTMENT
 ADVICE FOR A FEE (DIRECT OR INDIRECT) WITH RESPECT TO SUCH ASSETS, OR ANY
 AFFILIATE OF SUCH A PERSON AND (2) (A) (I) IF SUCH PURCHASER OR SUBSEQUENT
 TRANSFEREE IS A BENEFIT PLAN INVESTOR, (1) IN CONNECTION WITH THE ACQUISITION,
 HOLDING AND DISPOSITION OF SUCH CLASS E NOTE, THE PURCHASER'S OR SUBSEQUENT
 TRANSFEREE'S FIDUCIARY HAS DETERMINED THAT SUCH PURCHASER OR SUBSEQUENT
 TRANSFEREE IS RECEIVING NO LESS, AND PAYING NO MORE, THAN "ADEQUATE
 CONSIDERATION" (WITHIN THE MEANING OF SECTION 408(b)(17)(B) OF ERISA AND SECTION
 4975(f)(10) OF THE CODE) AND (II) SUCH PURCHASER’S OR SUBSEQUENT TRANSFEREE’S
 ACQUISITION, HOLDING AND DISPOSITION OF CLASS E NOTES WILL NOT CONSTITUTE OR
 RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
 SECTION 4975 OF THE CODE OR (B) IF SUCH PURCHASER OR SUBSEQUENT TRANSFEREE IS A
 GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN WHICH IS SUBJECT TO ANY FEDERAL,
 STATE, LOCAL OR NON-U.S. LAW THAT IS SUBSTANTIALLY SIMILAR TO THE PROVISIONS OF
 TITLE I OF ERISA OR SECTION 4975 OF THE CODE, SUCH PURCHASER’S OR SUBSEQUENT
 TRANSFEREE’S ACQUISITION, HOLDING AND DISPOSITION OF CLASS E NOTES WILL NOT
 CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION UNDER ANY SUCH SUBSTANTIALLY
 SIMILAR LAW AND (3) SUCH PURCHASER OR SUBSEQUENT TRANSFEREE WILL NOT SELL OR
 OTHERWISE TRANSFER ANY SUCH CLASS E NOTES OR INTERESTS THEREIN TO ANY PERSON
 WHO IS UNABLE TO SATISFY THE SAME FOREGOING REPRESENTATION AND WARRANTIES.
 NO TRANSFER OF ANY INTEREST IN THIS CLASS E NOTE WILL BE EFFECTIVE, AND THE
 TRUSTEE WILL NOT RECOGNIZE ANY SUCH TRANSFER IF IT WOULD RESULT IN 25% OR MORE
 OF THE VALUE OF THE CLASS E NOTES BEING HELD BY BENEFIT PLAN INVESTORS. EACH
 PURCHASER AND EACH SUBSEQUENT TRANSFEREE OF THIS CLASS E NOTE WILL BE
 REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE
 INDENTURE. ANY PURPORTED TRANSFER OF A BENEFICIAL INTEREST IN A CLASS E NOTE IN
 VIOLATION OF THE REQUIREMENTS SET FORTH IN THIS PARAGRAPH WILL BE OF NO FORCE
 AND EFFECT, SHALL BE NULL AND VOID AB INITIO AND THE ISSUER WILL HAVE THE RIGHT TO
 DIRECT THE PURCHASER OR THE SUBSEQUENT TRANSFEREE TO TRANSFER THE CLASS E
 NOTE, OR ANY INTEREST THEREIN, AS APPLICABLE, TO A PERSON WHO MEETS THE
 FOREGOING CRITERIA.


                                         156
                                                                       006027
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 170
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 265 of 331 PageID 8835
                                       Filed

       EACH TRANSFEREE WILL BE REQUIRED TO DELIVER A TRANSFEREE CERTIFICATE IN A
 FORM PRESCRIBED IN THE INDENTURE.

               (8)      The purchaser will provide notice to each Person to whom it proposes to transfer
       any interest in the Class E Notes of the transfer restrictions and representations set forth in the
       Indenture, including the exhibits referenced in the Indenture.

                 (9)    The purchaser understands that the Indenture permits the Issuer to compel any
       Holder of the Class E Notes who is determined not to have been (x) a Qualified Institutional Buyer
       (with the exception of a purchaser purchasing Class E Notes on the Closing Date that is an
       Institutional Accredited Investor) and (y) a Qualified Purchaser, at the time of acquisition of the
       Class E Notes to sell such Class E Notes, or to sell such Class E Notes on behalf of such
       purchaser, to a Person that is both (x) a Qualified Institutional Buyer and (y) a Qualified
       Purchaser, in a transaction exempt from the registration requirements under the Securities Act.

                (10)     The purchaser acknowledges that no action was taken or is being contemplated
       by the Issuer that would permit a public offering of the Class E Notes. The purchaser further
       acknowledges that no action was taken or is being contemplated by the Issuer that would permit
       possession or distribution of the Offering Memorandum or any amendment thereof or supplement
       thereto or any other offering material relating to the Securities in any jurisdiction (other than
       Ireland) where, or in any circumstances in which, action for those purposes is required. Nothing
       contained in the offering memorandum relating to the Class E Notes shall constitute an offer to
       sell or a solicitation of an offer to purchase any Class E Notes in any jurisdiction where it is
       unlawful to do so absent the taking of such action or the availability of an exemption therefrom.

               (11)     The purchaser understands that in the case of any supplemental indenture to the
       Indenture that requires consent of one or more Holders of the Class E Notes, the Indenture
       permits the Amendment Buy-Out Purchaser to purchase Class E Notes from any Non-Consenting
       Holder thereof at the applicable Amendment Buy-Out Purchase Price; and such Non-Consenting
       Holder will be required to sell such Class E Notes to the Amendment Buy-Out Purchaser at such
       price.

                (12)    The purchaser understands that the Stated Maturity of the Class E Notes is
       subject to multiple extensions of four years each without consent of any Holders of Securities at
       the option of the Issuer, if directed by the Servicer, upon satisfaction of certain conditions.

                 (13)    The purchaser will not, at any time, offer to buy or offer to sell the Class E Notes
       by any form of general solicitation or advertising, including, but not limited to, any advertisement,
       article, notice or other communication published in any newspaper, magazine or similar medium
       or broadcast over television or radio or seminar or meeting whose attendees have been invited by
       general solicitations or advertising.

                (14)    The beneficial owner will agree to treat, for U.S. federal income tax purposes,
       (a) the Preference Shares as equity of the Issuer, (b) the Notes as indebtedness of the Issuer and
       (c) the Issuer as a corporation. The beneficial owner will be deemed to have acknowledged that
       the Issuer is not authorized to engage in activities that could cause it to constitute a finance or
       lending business for U.S. federal income tax purposes and agrees that it will report its investment
       in the Notes consistent with such limitation.

                (15)     Each purchaser and each subsequent transferee of Class E Notes that (i) is not a
       "United States person" (as defined in Section 7701(a)(30) of the Code) and (ii) is acquiring,
       directly or in conjunction with affiliates, more than 33 1/3% of the Aggregate Outstanding Amount
       of the Class E Notes will make a representation to the effect that it is not an Affected Bank.

               (16)     To the extent required, as determined by the Issuer or the Servicer on behalf of
       the Issuer, the Issuer may, upon notice to the Trustee and the Indenture Registrar, impose
       additional transfer restrictions on the Class E Notes to comply with the Uniting and Strengthening
       America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001


                                                   157
                                                                                           006028
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 171
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 266 of 331 PageID 8836
                                       Filed

       (the USA PATRIOT Act) and other similar laws or regulations, including, without limitation,
       requiring each transferee of a Class E Note to make representations to the Issuer in connection
       with such compliance.

                 (17)    The purchaser agrees not to cause the filing of a petition in bankruptcy or
       winding up against the Issuer before one year and one day have elapsed since the payment in
       full of the Notes or, if longer, the applicable preference period in effect.

               (18)    The purchaser is not a member of the public in the Cayman Islands.

                (19)     The beneficial owner will agree to treat the Class E Notes as unconditional debt
       of the Issuer for tax, accounting and financial reporting purposes.

               (20)    The purchaser understands that, prior to any sale or other transfer of any interest
       in Class E Notes, it (or the transferee, as applicable) will be required to provide to the Issuer and
       the Trustee a duly executed transfer certificate substantially in the form provided in the Indenture
       and such other certificates and other information as they may reasonably require to confirm that
       the proposed transfer complies with the restrictions in the legend placed on each certificate
       representing the Class E Notes and in the Indenture.

               (21)      The purchaser understands that, to the extent required, as determined by the Co-
       Issuers, the Co-Issuers may amend the Indenture and, with respect to the Issuer only, the
       Preference Share Documents, without the consent of any Holders of the Securities and without
       regard to whether or not such amendment adversely affects the interest of the Holders of the
       Securities to (i) remove any restrictions and limitations imposed on the Co-Issuers or the Holders
       of the Securities that solely relate to compliance with Section 3(c)(7) and (ii) add any
       requirements that are necessary for compliance with Rule 3a-7 if, at any time following the
       Closing Date, the Co-Issuers elect to rely on exclusion from the definition of "investment
       company" under Rule 3a-7 in lieu of the exclusion under Section 3(c)(7).

               (22)     The purchaser understands that the Issuer may enter into amendments or
       modifications to the Servicing Agreement without the consent of any Holders of the Securities and
       without regard to whether or not such amendment adversely affects the interest of the Holders of
       the Securities.

                (23)     (a)    The purchaser or the subsequent transferee is (or is not, as applicable) a
       Benefit Plan Investor or a Controlling Person. No Benefit Plan Investor or Controlling Person will
       be permitted to purchase Class E Notes, unless such purchaser’s or subsequent transferee’s
       acquisition, holding and disposition of such Class E Notes, (x) will not cause participation by
       Benefit Plan Investors to be "significant" within the meaning of the Plan Asset Regulation and (y)
       (1) in connection with the acquisition, holding and disposition of such Class E Note, the
       purchaser's or subsequent transferee's fiduciary has determined that such purchaser or
       subsequent transferee is receiving no less, and paying no more, than "adequate consideration"
       (within the meaning of Section 408(b)(17)(B) of ERISA and Section 4975(f)(10) of the Code) and
       (2) such purchaser's or subsequent transferee's acquisition, holding and disposition of such Class
       E Notes will not constitute or result in a non-exempt prohibited transaction under Section 406 of
       ERISA or Section 4975 of the Code. If the purchaser or the subsequent transferee is a
       governmental, church or other plan that is subject to any Substantially Similar Law, such
       purchaser or subsequent transferee shall represent and warrant that such purchaser’s or
       subsequent transferee’s acquisition, holding and disposition of a Class E Note will not constitute
       or result in a non-exempt violation under any such Substantially Similar Law.

                         (b)     In determining whether participation by Benefit Plan Investors is
       "significant", Class E Notes beneficially held by (1) the Servicer, the Trustee, any of their
       respective Affiliates, employees of the Servicer or any of their respective Affiliates and any
       charitable foundation of any such employees or (2) persons that have represented that they are
       Controlling Persons, will be disregarded and will not be treated as Outstanding for purposes of
       whether participation by Benefit Plan Investors is "significant" to the extent that persons listed in
       (1) or (2) are not Benefit Plan Investors.

                                                   158
                                                                                          006029
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 172
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 267 of 331 PageID 8837
                                       Filed


                         (c)     The purchaser or the subsequent transferee acknowledges that a
         transfer of the Class E Notes will not be permitted, and no such transfer or exchange will be
         registered under the Indenture, to the extent that the transfer or exchange would result in Benefit
         Plan Investors owning 25% or more of the Aggregate Outstanding Amount of the Class E Notes
         immediately after such transfer or exchange (determined in accordance with the Plan Asset
         Regulation and the Indenture).

                  (24)    If any Person shall become the beneficial owner of an interest in a Class E Note,
         a Class I Preference Share or a Class II Preference Share who has made a Benefit Plan Investor
         or Controlling Person representation that is subsequently shown to be false or misleading or
         whose beneficial ownership otherwise causes a violation of the 25% Limitation (any such person
         a "Non-Permitted ERISA Holder"), the Issuer shall, promptly after discovery that such person is
         a Non-Permitted ERISA Holder by the Issuer, the Co-Issuer or the Trustee (and notice by the
         Trustee or the Co-Issuer to the Issuer, if either of them makes the discovery), send notice to such
         Non-Permitted ERISA Holder demanding that such Non-Permitted ERISA Holder transfer its
         interest to a person that is not a Non-Permitted ERISA Holder within 14 days of the date of such
         notice. If such Non-Permitted ERISA Holder fails to so transfer its Class E Notes, Class I
         Preference Shares or Class II Preference Shares, the Issuer shall have the right, without further
         notice to the Non-Permitted ERISA Holder, to sell (and shall sell if directed to do so by the
         Servicer) such Class E Notes, Class I Preference Shares or Class II Preference Shares or
         interest in such Class E Notes, Class I Preference Shares or Class II Preference Shares, to a
         purchaser selected by the Issuer that is not a Non-Permitted ERISA Holder on such terms as the
         Issuer may choose. The Issuer, or the Trustee acting on behalf of the Issuer, may select the
         purchaser by soliciting one or more bids from one or more brokers or other market professionals
         that regularly deal in securities similar to the Class E Notes, the Class I Preference Shares or the
         Class II Preference Shares and selling such Class E Notes, Class I Preference Shares or Class II
         Preference Shares to the highest such bidder. However, the Issuer or the Trustee may select a
         purchaser by any other means determined by it in its sole discretion. The Holder of each Class E
         Note, Class I Preference Share or Class II Preference Share, the Non-Permitted ERISA Holder
         and each other Person in the chain of title from the Holder to the Non-Permitted ERISA Holder,
         by its acceptance of an interest in the Class E Notes, the Class I Preference Shares or the Class
         II Preference Shares, agrees to cooperate with the Issuer and the Trustee to effect such
         transfers. The proceeds of such sale, net of any commissions, expenses and taxes due in
         connection with such sale shall be remitted to the Non-Permitted ERISA Holder. The terms and
         conditions of any sale under this subsection shall be determined in the sole discretion of the
         Issuer, and none of the Issuer, the Servicer or the Trustee shall be liable to any Person having an
         interest in the Class E Notes, the Class I Preference Shares or the Class II Preference Shares
         sold as a result of any such sale or the exercise of such discretion (including for the price of such
         sale).

                (25)     The purchaser acknowledges that the Issuer, the Servicer, the Trustee, the Initial
        Purchaser and others will rely upon the truth and accuracy of the foregoing acknowledgments,
        representations and agreements and agrees that if any of the acknowledgments, representations
        or agreements deemed to have been made by it by its purchase of the Class E Notes are no
        longer accurate, it shall promptly notify the Issuer, the Servicer, the Trustee and the Initial
        Purchaser.

 Transfer Restrictions Applicable to Preference Shares

           Each initial purchaser of Preference Shares acquiring such Preference Shares from the Issuer in
 the initial offering will be required to enter into a Subscription Agreement with the Issuer pursuant to which
 each such initial purchaser will be required to represent and agree (and each subsequent transferee will
 be required to represent and agree) (and in the case of paragraph (23), each fiduciary acting on behalf of
 a purchaser or a subsequent transferee (both in its fiduciary and corporate capacity) will be required to
 represent and agree), on its own behalf as follows (terms used in this paragraph that are defined in Rule
 144A are used herein as defined therein):



                                                      159
                                                                                             006030
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 173
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 268 of 331 PageID 8838
                                       Filed

               (1)      The purchaser is a Qualified Institutional Buyer and is aware that the sale of
       Preference Shares to it is being made in reliance on an exemption from the registration
       requirements provided by Section 4(2) and is acquiring the Preference Shares for its own account
       (and not for the account of any family or other trust, any family member or any other person). In
       addition, the purchaser has such knowledge and experience in financial and business matters as
       to be capable of evaluating the merits and risks of its investment in Preference Shares, and the
       purchaser is able to bear the economic risk of its investment.

                (2)     The purchaser understands that the Preference Shares are being offered only in
       a transaction not involving any public offering in the United States within the meaning of the
       Securities Act, the Preference Shares have not been and will not be registered under the
       Securities Act, and, if in the future the purchaser decides to offer, resell, pledge or otherwise
       transfer the Preference Shares, such Preference Shares may be offered, resold, pledged or
       otherwise transferred only in accordance with the legend in respect of such Preference Shares
       set forth in (7) below and the restrictions set forth in the Preference Share Documents. The
       purchaser acknowledges that no representation is made by the Issuer, the Servicer or the Initial
       Purchaser or any of their respective Affiliates as to the availability of any exemption under the
       Securities Act or other applicable laws of any jurisdiction for resale of the Preference Shares.

                (3)      The purchaser agrees that it will not offer or sell, transfer, assign, or otherwise
       dispose of the Preference Shares or any interest therein except (i) pursuant to an exemption
       from, or in a transaction not subject to, the registration requirements of the Securities Act and any
       applicable state securities laws or the applicable laws of any other jurisdiction and (ii) in
       accordance with the Preference Share Documents, to which provisions the purchaser agrees it is
       subject.

                 (4)     The purchaser is not purchasing the Preference Shares with a view to the resale,
       distribution or other disposition thereof in violation of the Securities Act. The purchaser
       understands that the Preference Shares will be highly illiquid and are not suitable for short-term
       trading. The Preference Shares are a leveraged investment in the Collateral Obligations that may
       expose the Preference Shares to disproportionately large changes in value. Payments in respect
       of the Preference Shares are not guaranteed as they are dependent on the performance of the
       Issuer's portfolio of Collateral Obligations. The purchaser understands that it is possible that, due
       to the structure of the transaction and the performance of the Issuer's portfolio of Collateral
       Obligations, dividends or other distributions in respect of the Preference Shares may be reduced
       or eliminated entirely. Furthermore, the Preference Shares constitute equity in the Issuer, are not
       secured by the Collateral and will rank behind all creditors (secured and unsecured and whether
       known or unknown) of the Issuer, including, without limitation, the Holders of the Notes, and any
       Hedge Counterparties. The Issuer has assets limited to the Collateral for payment of all Classes
       of the Notes and dividends and other distributions on the Preference Shares, and the Preference
       Shares bear, pro rata, the first risk of loss. The purchaser understands that an investment in the
       Preference Shares involves certain risks, including the risk of loss of all or a substantial part of its
       investment. The purchaser has had access to such financial and other information concerning
       the Issuer, the Preference Shares and the Collateral as it deemed necessary or appropriate in
       order to make an informed investment decision with respect to its purchase of the Preference
       Shares, including an opportunity to ask questions of and request information from the Issuer and
       the Initial Purchaser.

                 (5)     In connection with the purchase of Preference Shares (provided that no such
       representation is made with respect to the Servicer by any Affiliate of or account serviced by the
       Servicer): (i) none of the Co-Issuers, the Trustee, the Initial Purchaser, any Hedge Counterparty,
       the Preference Shares Paying Agent, the Collateral Administrator or the Servicer is acting as a
       fiduciary or financial or investment adviser for the purchaser; (ii) the purchaser is not relying (for
       purposes of making any investment decision or otherwise) upon any advice, counsel or
       representations (whether written or oral) of the Co-Issuers, the Trustee, the Initial Purchaser, any
       Hedge Counterparty, the Preference Shares Paying Agent, the Collateral Administrator or the
       Servicer or any of their respective Affiliates other than in the Offering Memorandum for such
       Preference Shares and any representations expressly set forth in a written agreement with such
       party; (iii) none of the Co-Issuers, the Trustee, the Initial Purchaser, any Hedge Counterparty, the

                                                    160
                                                                                            006031
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 174
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 269 of 331 PageID 8839
                                       Filed

       Preference Shares Paying Agent, the Collateral Administrator or the Servicer or any of their
       respective Affiliates has given to the purchaser (directly or indirectly through any other Person or
       documentation for the Preference Shares) any assurance, guarantee, or representation
       whatsoever as to the expected or projected success, profitability, return, performance result,
       effect, consequence, or benefit (including legal, regulatory, tax, financial, accounting, or
       otherwise) of the Preference Shares or an investment therein; (iv) the purchaser has consulted
       with its own legal, regulatory, tax, business, investment, financial and accounting advisors to the
       extent it has deemed necessary, and it has made its own investment decisions (including
       decisions regarding the suitability of any transaction pursuant to the documentation for the
       Preference Shares) based upon its own judgment and upon any advice from such advisors as it
       has deemed necessary and not upon any view expressed by the Co-Issuers, the Trustee, the
       Initial Purchaser, any Hedge Counterparty, the Preference Shares Paying Agent, the Collateral
       Administrator or the Servicer or any of their respective Affiliates; (v) the purchaser has
       determined that the rates, prices or amounts and other terms of the purchase and sale of the
       Preference Shares reflect those in the relevant market for similar transactions; (vi) the purchaser
       is purchasing the Preference Shares with a full understanding of all of the terms, conditions and
       risks thereof (economic and otherwise), and it is capable of assuming and willing to assume
       (financially and otherwise) those risks; and (vii) the purchaser is a sophisticated investor.

                (6)      (A) The purchaser is (a) a Qualified Institutional Buyer and (b) a Qualified
       Purchaser, (B) the purchaser is acquiring the Preference Shares as principal for its own account
       for investment and not for sale in connection with any distribution thereof, (C) the purchaser was
       not formed solely for the purpose of investing in the Preference Shares (except when each
       beneficial owner of the purchaser is a Qualified Purchaser), (D) to the extent the purchaser is a
       private investment company formed before April 30, 1996, the purchaser has received the
       necessary consent from its beneficial owners, (E) the purchaser is not a broker-dealer that owns
       and invests on a discretionary basis less than $25,000,000 in securities of unaffiliated issuers, (F)
       the purchaser is not a pension, profit-sharing or other retirement trust fund or plan in which the
       partners, beneficiaries or participants or affiliates may designate the particular investment to be
       made, (G) the purchaser agrees that it shall not hold such Preference Shares for the benefit of
       any other Person and shall be the sole beneficial owner thereof for all purposes and that it shall
       not sell participation interests in the Preference Shares or enter into any other arrangement
       pursuant to which any other Person shall be entitled to a beneficial interest in the dividends or
       other distributions on the Preference Shares (except when each such other Person is (a) a
       Qualified Institutional Buyer and (b) a Qualified Purchaser) and (H) the purchaser understands
       and agrees that any purported transfer of the Preference Shares to a purchaser that does not
       comply with the requirements of this paragraph shall be null and void ab initio.

                 (7)    The purchaser understands that the Preference Shares (A) will be represented
       by one or more Preference Share certificates which will bear the legend substantially in the form
       set forth below unless the Issuer determines otherwise in accordance with applicable law, and (B)
       may only be resold, pledged or transferred to Qualified Institutional Buyers who are also Qualified
       Purchasers. The purchaser understands that before the Preference Shares may be offered,
       resold, pledged or otherwise transferred, the transferee will be required to provide the Preference
       Shares Paying Agent and the Issuer with a written certification as to compliance with the transfer
       restrictions.

        THE PREFERENCE SHARES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE
 REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
 "SECURITIES ACT"), AND THE ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED
 STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE "INVESTMENT COMPANY
 ACT"). THE PREFERENCE SHARES REPRESENTED HEREBY HAVE NOT BEEN OFFERED, SOLD,
 PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT (A) TO A PERSON WHOM THE SELLER
 REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER ("QUALIFIED INSTITUTIONAL
 BUYER") WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR
 ITS OWN ACCOUNT (IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A SO
 LONG AS THE PREFERENCE SHARES ARE ELIGIBLE FOR RESALE IN ACCORDANCE WITH RULE
 144A) WHO IS ALSO A QUALIFIED PURCHASER ("QUALIFIED PURCHASER") WITHIN THE


                                                   161
                                                                                          006032
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 175
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 270 of 331 PageID 8840
                                       Filed

 MEANING OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT THAT WAS NOT FORMED
 FOR THE PURPOSE OF INVESTING IN THE ISSUER (EXCEPT WHEN EACH BENEFICIAL OWNER
 OF THE PURCHASER IS A QUALIFIED PURCHASER) AND THAT (1) HAS RECEIVED THE
 NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS WHEN THE PURCHASER IS A PRIVATE
 INVESTMENT COMPANY FORMED ON OR BEFORE APRIL 30, 1996, (2) IS NOT A BROKER-
 DEALER THAT OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS THAN $25,000,000 IN
 SECURITIES OF UNAFFILIATED ISSUERS AND (3) IS NOT A PENSION, PROFIT-SHARING OR
 OTHER RETIREMENT TRUST FUND OR PLAN IN WHICH THE PARTNERS, BENEFICIARIES OR
 PARTICIPANTS OR AFFILIATES MAY DESIGNATE THE PARTICULAR INVESTMENT TO BE MADE,
 (B) IN EACH CASE, IN A NUMBER OF NOT LESS THAN 100 PREFERENCE SHARES FOR THE
 PURCHASER AND (C) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
 STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.         EACH
 TRANSFEROR OF THE PREFERENCE SHARES REPRESENTED HEREBY OR ANY BENEFICIAL
 INTEREST THEREIN WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS AS SET FORTH
 HEREIN TO ITS PURCHASER.        EACH PURCHASER OF THE PREFERENCE SHARES
 REPRESENTED HEREBY WILL BE REQUIRED TO MAKE THE APPLICABLE REPRESENTATIONS
 AND AGREEMENTS SET FORTH IN THE PREFERENCE SHARE DOCUMENTS. THE PREFERENCE
 SHARES REPRESENTED HEREBY MAY BE PURCHASED BY OR TRANSFERRED TO A BENEFIT
 PLAN INVESTOR OR CONTROLLING PERSON (EACH AS DEFINED IN THE PREFERENCE SHARE
 DOCUMENTS) ONLY UPON THE SATISFACTION OF CERTAIN CONDITIONS SET FORTH IN THE
 PREFERENCE SHARE DOCUMENTS. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL
 BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO
 TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO
 THE CONTRARY TO THE ISSUER, THE PREFERENCE SHARES PAYING AGENT OR ANY
 INTERMEDIARY. IN ADDITION TO THE FOREGOING, THE ISSUER MAINTAINS THE RIGHT TO
 RESELL ANY PREFERENCE SHARES PREVIOUSLY TRANSFERRED TO NON-PERMITTED
 HOLDERS OR NON-PERMITTED BENEFIT PLAN INVESTORS (AS DEFINED IN THE PREFERENCE
 SHARE DOCUMENTS) IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THE
 PREFERENCE SHARE DOCUMENTS.

       THE FAILURE TO PROVIDE THE ISSUER AND ANY PAYING AGENT, WHENEVER
 REQUESTED BY THE ISSUER OR THE SERVICER ON BEHALF OF THE ISSUER, WITH THE
 APPLICABLE U.S. FEDERAL INCOME TAX CERTIFICATIONS (GENERALLY, AN INTERNAL
 REVENUE SERVICE FORM W-9 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF A
 PERSON THAT IS A "UNITED STATES PERSON" WITHIN THE MEANING OF SECTION 7701(A)(30)
 OF THE CODE OR AN APPROPRIATE INTERNAL REVENUE SERVICE FORM W-8 (OR APPLICABLE
 SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS NOT A "UNITED STATES PERSON"
 WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE) MAY RESULT IN THE IMPOSITION
 OF U.S. FEDERAL WITHHOLDING FROM PAYMENTS TO THE HOLDER IN RESPECT OF THE
 PREFERENCE SHARES REPRESENTED HEREBY.

       EACH PURCHASER AND EACH SUBSEQUENT TRANSFEREE (AND EACH FIDUCIARY
 ACTING ON BEHALF OF SUCH PURCHASER OR SUBSEQUENT TRANSFEREE (BOTH IN ITS
 FIDUCIARY AND CORPORATE CAPACITY) OF THE CLASS I PREFERENCE SHARES OR CLASS II
 PREFERENCE SHARES WILL BE REQUIRED TO REPRESENT, WITH RESPECT TO EACH DAY
 SUCH PURCHASER OR SUBSEQUENT TRANSFEREE HOLDS SUCH CLASS I PREFERENCE
 SHARES OR CLASS II PREFERENCE SHARES OR ANY BENEFICIAL INTEREST HEREIN, (1)
 WHETHER OR NOT SUCH PURCHASER OR SUBSEQUENT TRANSFEREE IS (A) AN "EMPLOYEE
 BENEFIT PLAN" (AS DEFINED IN SECTION 3(3) OF TITLE I OF THE EMPLOYEE RETIREMENT
 INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA")) SUBJECT TO THE FIDUCIARY
 RESPONSIBILITY PROVISIONS OF ERISA, A "PLAN" AS DEFINED IN SECTION 4975(e)(1) OF THE
 INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE") THAT IS SUBJECT TO
 SECTION 4975 OF THE CODE, ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE "PLAN
 ASSETS" BY REASON OF SUCH EMPLOYEE BENEFIT PLAN'S OR PLAN'S INVESTMENT IN THE
 ENTITY OR A "BENEFIT PLAN INVESTOR" AS SUCH TERM IS OTHERWISE DEFINED IN ANY
 REGULATIONS PROMULGATED BY THE U.S. DEPARTMENT OF LABOR UNDER SECTION 3(42) OF
 ERISA (COLLECTIVELY, "BENEFIT PLAN INVESTORS") OR (B) A PERSON (OTHER THAN A
 BENEFIT PLAN INVESTOR) WHO HAS DISCRETIONARY AUTHORITY OR CONTROL WITH


                                         162
                                                                       006033
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 176
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 271 of 331 PageID 8841
                                       Filed

 RESPECT TO THE ASSETS OF THE ISSUER OR ANY PERSON WHO PROVIDES INVESTMENT
 ADVICE FOR A FEE (DIRECT OR INDIRECT) WITH RESPECT TO SUCH ASSETS, OR ANY
 AFFILIATE OF SUCH A PERSON AND (2) (A) IF SUCH PURCHASER OR SUBSEQUENT
 TRANSFEREE IS A BENEFIT PLAN INVESTOR, (I) IN CONNECTION WITH THE ACQUISITION,
 HOLDING AND DISPOSITION OF SUCH CLASS I PREFERENCE SHARES OR CLASS II
 PREFERENCE SHARES, THE PURCHASER'S OR SUBSEQUENT TRANSFEREE'S FIDUCIARY HAS
 DETERMINED THAT SUCH PURCHASER OR SUBSEQUENT TRANSFEREE IS RECEIVING NO
 LESS, AND PAYING NO MORE, THAN "ADEQUATE CONSIDERATION" (WITHIN THE MEANING OF
 SECTION 408(b)(17)(B) OF ERISA AND SECTION 4975(f)(10) OF THE CODE) AND (II) SUCH
 PURCHASER’S OR SUBSEQUENT TRANSFEREE’S ACQUISITION, HOLDING AND DISPOSITION OF
 CLASS I PREFERENCE SHARES OR CLASS II PREFERENCE SHARES WILL NOT CONSTITUTE OR
 RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
 SECTION 4975 OF THE CODE OR (B) IF SUCH PURCHASER OR SUBSEQUENT TRANSFEREE IS A
 GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN WHICH IS SUBJECT TO ANY FEDERAL,
 STATE, LOCAL OR NON-U.S. LAW THAT IS SUBSTANTIALLY SIMILAR TO THE PROVISIONS OF
 TITLE I OF ERISA OR SECTION 4975 OF THE CODE, SUCH PURCHASER’S OR SUBSEQUENT
 TRANSFEREE’S ACQUISITION, HOLDING AND DISPOSITION OF CLASS I PREFERENCE SHARES
 OR CLASS II PREFERENCE SHARES WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
 VIOLATION UNDER ANY SUCH SUBSTANTIALLY SIMILAR LAW AND (3) SUCH PURCHASER OR
 SUBSEQUENT TRANSFEREE WILL NOT SELL OR OTHERWISE TRANSFER ANY SUCH CLASS I
 PREFERENCE SHARES OR CLASS II PREFERENCE SHARES OR INTERESTS THEREIN TO ANY
 PERSON WHO IS UNABLE TO SATISFY THE SAME FOREGOING REPRESENTATION AND
 WARRANTIES. NO TRANSFER OF ANY INTEREST IN THE CLASS I PREFERENCE SHARES OR
 CLASS II PREFERENCE SHARES WILL BE EFFECTIVE, AND THE TRUSTEE WILL NOT RECOGNIZE
 ANY SUCH TRANSFER IF IT WOULD RESULT IN 25% OR MORE OF THE VALUE OF THE CLASS I
 PREFERENCE SHARES OR THE CLASS II PREFERENCE SHARES BEING HELD BY BENEFIT PLAN
 INVESTORS. EACH PURCHASER AND EACH SUBSEQUENT TRANSFEREE OF THE CLASS I
 PREFERENCE SHARES OR CLASS II PREFERENCE SHARES WILL BE REQUIRED TO MAKE THE
 REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE INDENTURE. ANY PURPORTED
 TRANSFER OF A BENEFICIAL INTEREST IN CLASS I PREFERENCE SHARES OR A CLASS II
 PREFERENCE SHARES IN VIOLATION OF THE REQUIREMENTS SET FORTH IN THIS PARAGRAPH
 WILL BE OF NO FORCE AND EFFECT, SHALL BE NULL AND VOID AB INITIO AND THE ISSUER
 WILL HAVE THE RIGHT TO DIRECT THE PURCHASER OR THE SUBSEQUENT TRANSFEREE TO
 TRANSFER THE CLASS I PREFERENCE SHARES OR THE CLASS II PREFERENCE SHARES, OR
 ANY INTEREST THEREIN, AS APPLICABLE, TO A PERSON WHO MEETS THE FOREGOING
 CRITERIA.

       EACH TRANSFEREE WILL BE REQUIRED TO DELIVER A TRANSFEREE CERTIFICATE IN A
 FORM PRESCRIBED IN THE PREFERENCE SHARE DOCUMENTS.

               (8)      The purchaser will provide notice to each Person to whom it proposes to transfer
       any interest in the Preference Shares of the transfer restrictions and representations set forth in
       the Preference Share Documents, including the exhibits referenced in the Preference Share
       Documents.

               (9)      The purchaser understands that the Preference Share Documents permit the
       Issuer to compel any Holder of the Preference Shares who is determined not to have been (x) a
       Qualified Institutional Buyer and (y) a Qualified Purchaser, at the time of acquisition of the
       Preference Shares to sell such Preference Shares, or to sell such Preference Shares on behalf of
       such purchaser, to a Person that is both (x) a Qualified Institutional Buyer and (y) a Qualified
       Purchaser, in a transaction exempt from the registration requirements under the Securities Act.

                (10)    The purchaser acknowledges that no action was taken or is being contemplated
       by the Issuer that would permit a public offering of the Preference Shares. The purchaser further
       acknowledges that no action was taken or is being contemplated by the Issuer that would permit
       possession or distribution of the Offering Memorandum or any amendment thereof or supplement
       thereto or any other offering material relating to the Securities in any jurisdiction (other than
       Ireland) where, or in any circumstances in which, action for those purposes is required. Nothing


                                                  163
                                                                                        006034
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 177
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 272 of 331 PageID 8842
                                       Filed

       contained in the offering memorandum relating to the Preference Shares shall constitute an offer
       to sell or a solicitation of an offer to purchase any Preference Shares in any jurisdiction where it is
       unlawful to do so absent the taking of such action or the availability of an exemption therefrom.

               (11)    The purchaser understands that in the case of any supplemental indenture to the
       Indenture that requires consent of one or more Holders of the Preference Shares, the Indenture
       permits the Amendment Buy-Out Purchaser to purchase Preference Shares from any Non-
       Consenting Holder thereof at the applicable Amendment Buy-Out Purchase Price; and such Non-
       Consenting Holder will be required to sell such Preference Shares to the Amendment Buy-Out
       Purchaser at such price.

                (12)     The purchaser understands that the Scheduled Preference Shares Redemption
       Date of the Preference Shares is subject to multiple extensions of four years each without
       consent of any Holders of Securities at the option of the Issuer, if directed by the Servicer, upon
       satisfaction of certain conditions.

                (13)    The purchaser will not, at any time, offer to buy or offer to sell the Preference
       Shares by any form of general solicitation or advertising, including, but not limited to, any
       advertisement, article, notice or other communication published in any newspaper, magazine or
       similar medium or broadcast over television or radio or seminar or meeting whose attendees have
       been invited by general solicitations or advertising.

               (14)    The beneficial owner will agree to treat, for U.S. federal income tax purposes, (a)
       the Preference Shares as equity of the Issuer, (b) the Notes as indebtedness of the Issuer and (c)
       the Issuer as a corporation. The beneficial owner will be deemed to have acknowledged that the
       Issuer is not authorized to engage in activities that could cause it to constitute a finance or
       lending business for U.S. federal income tax purposes and agrees that it will report its investment
       in Preference Shares consistent with such limitation.

               (15)    Each purchaser and each subsequent transferee of Class I Preference Shares or
       Class II Preference Shares that (i) is not a "United States person" (as defined in Section
       7701(a)(30) of the Code) and (ii) is acquiring, directly or in conjunction with affiliates, more than
       33 1/3% of the Aggregate Outstanding Amount of the Class I Preference Shares or the Class II
       Preference Shares will make a representation to the effect that it is not an Affected Bank.

               (16)     To the extent required, as determined by the Issuer or the Servicer on behalf of
       the Issuer, the Issuer may, upon notice to the Preference Shares Paying Agent and the Share
       Registrar, impose additional transfer restrictions on the Preference Shares to comply with the
       Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and
       Obstruct Terrorism Act of 2001 (the "USA PATRIOT Act") and other similar laws or regulations,
       including, without limitation, requiring each transferee of a Preference Share to make
       representations to the Issuer in connection with such compliance.

                 (17)    The purchaser agrees not to cause the filing of a petition in bankruptcy or
       winding up against the Issuer before one year and one day have elapsed since the payment in
       full of the Notes or, if longer, the applicable preference period in effect.

               (18)     The purchaser is not a member of the public in the Cayman Islands.

                (19)     The purchaser understands that, prior to any sale or other transfer of any interest
       in Preference Shares, it (or the transferee, as applicable) will be required to provide to the Issuer
       and the Preference Shares Paying Agent a duly executed transfer certificate substantially in the
       form provided in the Preference Share Documents and such other certificates and other
       information as they may reasonably require to confirm that the proposed transfer complies with
       the restrictions in the legend placed on each certificate representing the Preference Shares and
       in the Preference Share Documents.




                                                    164
                                                                                           006035
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 178
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 273 of 331 PageID 8843
                                       Filed

               (20)    The purchaser acknowledges that the Issuer has the right pursuant to Section 6
       of the Preference Shares Paying Agency Agreement to issue additional Preference Shares.

               (21)      The purchaser understands that, to the extent required, as determined by the Co-
       Issuers, the Co-Issuers may amend the Indenture and, with respect to the Issuer only, the
       Preference Share Documents without the consent of any Holders of the Securities and without
       regard to whether or not such amendment adversely affects the interest of the Holders of the
       Securities to (i) remove any restrictions and limitations imposed on the Co-Issuers or the Holders
       of the Securities that solely relate to compliance with Section 3(c)(7) and (ii) add any
       requirements that are necessary for compliance with Rule 3a-7 if, at any time following the
       Closing Date, the Co-Issuers elect to rely on exclusion from the definition of "investment
       company" under Rule 3a-7 in lieu of the exclusion under Section 3(c)(7).

               (22)     The purchaser understands that the Issuer may enter into amendments or
       modifications to the Servicing Agreement without the consent of any Holders of the Securities and
       without regard to whether or not such amendment adversely affects the interest of the Holders of
       the Securities.

                 (23)    (a)      The purchaser or the subsequent transferee is (or is not, as applicable) a
       Benefit Plan Investor or a Controlling Person. No Benefit Plan Investor or Controlling Person will
       be permitted to purchase Class I Preference Shares or Class II Preference Shares, unless such
       purchaser’s or subsequent transferee’s acquisition, holding and disposition of such Class I
       Preference Shares or Class II Preference Shares, (x) will not cause participation by Benefit Plan
       Investors to be "significant" within the meaning of the Plan Asset Regulation and (y) (1) in
       connection with the acquisition, holding and disposition of such Class I Preference Shares or
       Class II Preference Shares, the purchaser's or subsequent transferee's fiduciary has determined
       that such purchaser or subsequent transferee is receiving no less, and paying no more, than
       "adequate consideration" (within the meaning of Section 408(b)(17)(B) of ERISA and Section
       4975(f)(10) of the Code) and (2) such purchaser's or subsequent transferee's acquisition, holding
       and disposition of such Class I Preference Shares or Class II Preference Shares will not
       constitute or result in a non-exempt prohibited transaction under Section 406 of ERISA or Section
       4975 of the Code. If the purchaser or the subsequent transferee is a governmental, church or
       other plan that is subject to any Substantially Similar Law, such purchaser or subsequent
       transferee shall represent and warrant that such purchaser’s or subsequent transferee’s
       acquisition, holding and disposition of a Class I Preference Share or a Class II Preference Share
       will not constitute or result in a non-exempt violation under any such Substantially Similar Law.

                         (b)     In determining whether participation by Benefit Plan Investors is
       "significant", Class I Preference Shares or Class II Preference Shares beneficially held by (1) the
       Servicer, the Trustee, any of their respective Affiliates, employees of the Servicer or any of their
       respective Affiliates and any charitable foundation of any such employees or (2) persons that
       have represented that they are Controlling Persons, will be disregarded and will not be treated as
       Outstanding for purposes of whether participation by Benefit Plan Investors is "significant" to the
       extent that persons listed in (1) or (2) are not Benefit Plan Investors.

                        (c)      The purchaser or the subsequent transferee acknowledges that a
       transfer of the Class I Preference Shares or the Class II Preference Shares will not be permitted,
       and no such transfer or exchange will be registered under the Preference Share Paying Agency
       Agreement, to the extent that the transfer or exchange would result in Benefit Plan Investors
       owning 25% or more of the Aggregate Outstanding Amount of the Class I Preference Shares or
       the Class II Preference Shares immediately after such transfer or exchange (determined in
       accordance with the Plan Asset Regulation and the Preference Share Paying Agency
       Agreement).

               (24)    If any Person shall become the beneficial owner of an interest in a Class E Note,
       a Class I Preference Share or a Class II Preference Share who has made a Benefit Plan Investor
       or Controlling Person representation that is subsequently shown to be false or misleading or
       whose beneficial ownership otherwise causes a violation of the 25% Limitation (any such person


                                                   165
                                                                                          006036
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 179
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 274 of 331 PageID 8844
                                       Filed

         a "Non-Permitted ERISA Holder"), the Issuer shall, promptly after discovery that such person is
         a Non-Permitted ERISA Holder by the Issuer, the Co-Issuer or the Trustee (and notice by the
         Trustee or the Co-Issuer to the Issuer, if either of them makes the discovery), send notice to such
         Non-Permitted ERISA Holder demanding that such Non-Permitted ERISA Holder transfer its
         interest to a person that is not a Non-Permitted ERISA Holder within 14 days of the date of such
         notice. If such Non-Permitted ERISA Holder fails to so transfer its Class E Notes, Class I
         Preference Shares or Class II Preference Shares, the Issuer shall have the right, without further
         notice to the Non-Permitted ERISA Holder, to sell (and shall sell if directed to do so by the
         Servicer) such Class E Notes, Class I Preference Shares or Class II Preference Shares or
         interest in such Class E Notes, Class I Preference Shares or Class II Preference Shares, to a
         purchaser selected by the Issuer that is not a Non-Permitted ERISA Holder on such terms as the
         Issuer may choose. The Issuer, or the Trustee acting on behalf of the Issuer, may select the
         purchaser by soliciting one or more bids from one or more brokers or other market professionals
         that regularly deal in securities similar to the Class E Notes, the Class I Preference Shares or the
         Class II Preference Shares and selling such Class E Notes, Class I Preference Shares or Class II
         Preference Shares to the highest such bidder. However, the Issuer or the Trustee may select a
         purchaser by any other means determined by it in its sole discretion. The Holder of each Class E
         Note, Class I Preference Share or Class II Preference Share, the Non-Permitted ERISA Holder
         and each other Person in the chain of title from the Holder to the Non-Permitted ERISA Holder,
         by its acceptance of an interest in the Class E Notes, the Class I Preference Shares or the Class
         II Preference Shares, agrees to cooperate with the Issuer and the Trustee to effect such
         transfers. The proceeds of such sale, net of any commissions, expenses and taxes due in
         connection with such sale shall be remitted to the Non-Permitted ERISA Holder. The terms and
         conditions of any sale under this subsection shall be determined in the sole discretion of the
         Issuer, and none of the Issuer, the Servicer or the Trustee shall be liable to any Person having an
         interest in the Class E Notes, the Class I Preference Shares or the Class II Preference Shares
         sold as a result of any such sale or the exercise of such discretion (including for the price of such
         sale).

                  (25)    The purchaser acknowledges that the Issuer, the Servicer, the Preference
         Shares Paying Agent, the Trustee, the Initial Purchaser and others will rely upon the truth and
         accuracy of the foregoing acknowledgments, representations and agreements and agrees that if
         any of the acknowledgments, representations or agreements deemed to have been made by it by
         its purchase of the Preference Shares are no longer accurate, it shall promptly notify the Issuer,
         the Servicer, the Trustee and the Initial Purchaser.

                                 LISTING AND GENERAL INFORMATION

         1.      The Issuer and the Co-Issuer accept responsibility for the information contained in this
 document. To the best knowledge and belief of the Issuer and the Co-Issuer, the information contained in
 this document is in accordance with the facts and does not omit anything likely to affect the import of such
 information.

         2.      Application has been made for the Senior Notes to be admitted to the Official List of the
 ISE and trading on its regulated market. However, there can be no assurance that any admission will be
 granted or maintained. Prior to the listing, a legal notice relating to the issue of the Senior Notes and
 copies of the Issuer Charter and the Certificate of Incorporation and By-laws of the Co-Issuer will be
 deposited with Custom House Administration & Corporate Services Ltd. and at the principal office of the
 Issuer, where copies thereof may be obtained, free of charge, upon request. The Co-Issuers have been
 advised by Arthur Cox Listing Services Limited that the estimated upfront fees and expenses of the ISE
 for obtaining such listing will be approximately €5,190 and the estimated ongoing expenses for
 maintaining such listing will be approximately €1,500 per annum.

          3.      Arthur Cox Listing Services Limited is acting solely in its capacity as listing agent for the
 Issuer in connection with the Notes and is not itself seeking admission of the Notes to the Official List or
 to trading on the ISE for the purposes of the Prospectus Directive.




                                                      166
                                                                                             006037
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 180
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 275 of 331 PageID 8845
                                       Filed

         4.       As long as any of the Senior Notes are Outstanding and listed on the ISE, copies of the
 Issuer Charter and the Certificate of Incorporation and By-laws of the Co-Issuer, the Administration
 Agreement, the Resolutions, the resolutions of the Board of Directors of the Co-Issuer authorizing the
 issuance of the Senior Notes, the Indenture, the Servicing Agreement, the Collateral Administration
 Agreement, the Preference Shares Paying Agency Agreement and any Hedge Agreement will be
 available for inspection at the office of the Issuer and the Irish Paying Agent in the City of Dublin, where
 copies thereof may be obtained upon request in printed form.

          5.      Copies of the Issuer Charter and the Certificate of Incorporation and By-laws of the Co-
 Issuer, the Administration Agreement, the Resolutions, the resolutions of the Board of Directors of the Co-
 Issuer authorizing the issuance of the Senior Notes, the Indenture, the Servicing Agreement, the
 Collateral Administration Agreement, the Preference Shares Paying Agency Agreement and any Hedge
 Agreement, the Monthly Report prepared by the Servicer on behalf of the Issuer containing information
 relating to the Collateral and the Valuation Report by the Servicer on behalf of the Issuer containing
 information relating to the Collateral and the Notes will be available for inspection so long as any of the
 Securities are Outstanding at the Corporate Trust Office of the Trustee or may be made available on the
 Trustee's password protected website initially located at http://www.cdocalc.com/ibt/cdo/ and providing
 access thereto to the Holders of the Notes and the Preference Shares.

         6.      Each of the Co-Issuers represents that as of the date of this Offering Memorandum, there
 has been no material adverse change in its financial position since its date of incorporation. Since its
 date of incorporation, neither the Issuer nor the Co-Issuer has commenced operations, other than the
 Issuer purchasing certain Collateral Obligations and selling participation interests therein pursuant to a
 master participation agreement preparatory to the offering of the Securities, and no annual reports or
 accounts have been prepared as of the date of this Offering Memorandum.

          7.      The Co-Issuers are not involved in any litigation, arbitration or governmental proceedings
 (including any such proceedings which are pending or threatened of which the Co-Issuers are aware)
 which may have or have had within the last twelve (12) months a significant effect on the financial
 position of the Co-Issuers.

         8.      The issuance of the Securities was authorized and approved by the Board of Directors of
 the Issuer by the Resolutions. The issuance of the Senior Notes was authorized and approved by the
 Board of Directors of the Co-Issuer by resolutions passed on or before the Closing Date.

         9.       Since the date of their incorporation and as of the date of this document, no financial
 statements of the Co-Issuers have been prepared. The Issuer is not required by Cayman Islands law to
 publish financial statements, and does not intend to publish any financial statements. The Issuer is
 required to provide written confirmation to the Trustee, on an annual basis, that no Event of Default or
 other matter that is required to be brought to the Trustee's attention has occurred.

                                             LEGAL MATTERS

          Certain legal matters will be passed upon for the Co-Issuers and the Initial Purchaser by McKee
 Nelson LLP, New York, New York. Certain matters with respect to Cayman Islands corporate law and tax
 law will be passed upon for the Issuer by Maples and Calder, George Town, Grand Cayman, Cayman
 Islands. Certain legal matters will be passed upon for the Servicer by Orrick, Herrington & Sutcliffe LLP,
 Los Angeles, California.




                                                     167
                                                                                           006038
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 181
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 276 of 331 PageID 8846
                                       Filed

                                     GLOSSARY OF DEFINED TERMS

          "A/B Exchange" means an exchange of one security (the "A Security") for another security (the
 "B Security") of the same issuer or issuers, which security shall have the same seniority, maturity and
 interest rate as the A Security except that one or more transfer restrictions applicable to the A Security
 are inapplicable to the B Security.

         "Accrued Interest On Sale" means interest accrued on a Collateral Obligation at the time of sale
 or other disposition to the extent paid to the Issuer as part of the sale or other disposition price of the
 Collateral Obligation after deduction of any amount representing Accrued Interest Purchased With
 Principal of the Collateral Obligation.

          "Accrued Interest Purchased With Principal" means (i) interest accrued on or purchased with a
 Collateral Obligation as part of the price paid by the Issuer to acquire the Collateral Obligation less any
 amount of Interest Proceeds (applied as Interest Proceeds) applied by the Issuer to acquire the accrued
 interest at the time of purchase and (ii) interest accrued on a Loan that constitutes part of the price paid
 by the Issuer to repay amounts owed to the Pre-Closing Parties in connection with the financing of the
 Issuer's pre-closing acquisition of such Loan.

         "Act" means any request, demand, authorization, direction, notice, consent, waiver or other
 action to be given or taken by Noteholders or Holders of Preference Shares under the Indenture
 embodied in and evidenced by one or more instruments (which may be an electronic document,
 including, but not limited to, in the form of e-mail, to the extent permitted by applicable law) of
 substantially similar tenor signed by Noteholders or Holders of Preference Shares in person or by agents
 duly appointed in writing (provided that no signature shall be required on electronic documents, including,
 but not limited to, in the form of e-mail to the extent permitted by law). Except as otherwise expressly
 provided in the Indenture the action shall become effective when the instruments are delivered to the
 Trustee (which instrument or instruments may be delivered through the Preference Shares Paying Agent,
 in the case of the Holders of the Preference Shares) and, if expressly required, to the Issuer. The
 instruments (and the action embodied in them) are referred to as the "Act" of the Noteholders or Holders
 of Preference Shares signing the instruments.

         "Administrative Expense Cap" means, an amount on any Payment Date equal to the excess of:

        (i)     the sum of 0.025% of the Maximum Amount on the related Determination Date plus
 $250,000; over

         (ii)    the sum of the amounts paid for Administrative Expenses in the twelve months preceding
 the current Payment Date.

         "Administrative Expenses" means amounts due or accrued representing:

          (i)     tax preparation, filing, and registration fees or expenses and any other filing and
 registration fees owed by the Co-Issuers (including all filing, registration and annual return fees payable to
 the Cayman Islands government and registered office fees);

        (ii)    fees, indemnities and expenses of the Trustee (including all amounts under Section 6.8
 of the Indenture), the Administrator, the Preference Shares Paying Agent and the Collateral
 Administrator;

         (iii)    fees, indemnities and expenses of the Co-Issuers and of accountants, agents and
 counsel for either of the Co-Issuers;

         (iv)   fees and expenses of the Rating Agencies in connection with any rating of the Collateral
 (requested by the Issuer or the Servicer) or the Notes owed by either Co-Issuer (including fees and
 expenses for ongoing surveillance, credit estimates and other fees owing to the Rating Agencies);




                                                     168
                                                                                             006039
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 182
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 277 of 331 PageID 8847
                                       Filed

         (v)    expenses and indemnities (but not Servicing Fees) of the Servicer if payable under the
 Servicing Agreement;

         (vi)     fees, indemnities and expenses for third-party loan pricing services and accountants; and

         (vii)    amounts due (other than indemnities) to any other Person (except the Servicer) if
 specifically provided for in the Indenture, including fees or expenses in connection with any Securities
 Lending Agreement.

         "Affected Class" means any Class of Notes that, as a result of the occurrence of a Tax Event,
 has received or will receive less than the aggregate amount of principal and interest that would otherwise
 have been payable to such Class on the Payment Date related to the Due Period with respect to which
 such Tax Event occurs.

         "Affiliate" or "Affiliated" means with respect to a Person,

       (i)     any other Person who, directly or indirectly, is in control of, or controlled by, or is under
 common control with, the Person; or

         (ii)    any other Person who is a director, officer or employee (A) of the Person, (B) of any
 subsidiary or parent company of the Person or (C) of any Person described in clause (i) above.

 For the purposes of this definition, control of a Person shall mean the power, direct or indirect:

          (A)     to vote more than 50% of the securities having ordinary voting power for the election of
 directors of the Person; or

         (B)     to direct the corporate management and corporate policies of the Person whether by
 contract or otherwise (this does not include the Servicing Agreement unless it is amended expressly to
 provide those services).

 For the purpose of this definition, the Administrator and its Affiliates are neither Affiliates of nor Affiliated
 with the Co-Issuers and the Co-Issuers are neither Affiliates of nor Affiliated with the Administrator, or any
 of their Affiliates.

         "Aggregate Outstanding Amount" means, when used with respect to any of the Notes as of any
 date, the aggregate principal amount of such Notes on that date. When used with respect to the
 Preference Shares as of any date, means the number of such Preference Shares Outstanding on such
 date.

         Except as otherwise provided herein:

         (i)     the Aggregate Outstanding Amount of the Class A Notes at any time shall include any
 Defaulted Interest in respect thereof and (to the extent not included in any such Defaulted Interest)
 accrued interest on such Defaulted Interest;

         (ii)    the Aggregate Outstanding Amount of the Class B Notes at any time shall include any
 Defaulted Interest in respect thereof and (to the extent not included in any such Defaulted Interest)
 accrued interest on such Defaulted Interest;

        (iii)   the Aggregate Outstanding Amount of the Class C Notes at any time shall include all
 Class C Deferred Interest attributed thereto;

        (iv)    the Aggregate Outstanding Amount of the Class D Notes at any time shall include all
 Class D Deferred Interest attributed thereto; and

         (v)    the Aggregate Outstanding Amount of the Class E Notes at any time shall include all
 Class E Deferred Interest attributed thereto.


                                                       169
                                                                                               006040
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 183
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 278 of 331 PageID 8848
                                       Filed

          "Aggregate Principal Balance" means, when used with respect to the Pledged Obligations, the
 sum of the Principal Balances of all the Pledged Obligations. When used with respect to a portion of the
 Pledged Obligations, the term Aggregate Principal Balance means the sum of the Principal Balances of
 that portion of the Pledged Obligations.

         "Aggregate Purchase Price Amount" means, when used with respect to the Pledged
 Obligations, the sum of the Purchase Price Amounts of all the Pledged Obligations. When used with
 respect to a portion of the Pledged Obligations, the term Aggregate Purchase Price Amount means the
 sum of the Purchase Price Amounts of that portion of the Pledged Obligations.

          "Allocable Principal Balance" means, with respect to a Synthetic Security based upon or
 relating to a senior secured index providing non-leveraged credit exposure to a basket of credit default
 swaps referencing a diversified group of Reference Obligations, with respect to which the principal or
 notional amount of the credit exposure to any single Reference Obligation does not increase over time,
 the portion of the aggregate Principal Balance of such Synthetic Security that is allocable to each
 Reference Obligation comprising such index or indices based upon allocating the Principal Balance of
 such Synthetic Security among such Reference Obligations in the same proportion as each Reference
 Obligation bears to the aggregate Principal Balance of such Synthetic Security.

          "Amendment Buy-Out Purchase Price" means, the purchase price payable by the Amendment
 Buy-Out Purchaser for Securities purchased in an Amendment Buy-Out, if any, in an amount equal to (i)
 in the case of the Notes, the Aggregate Outstanding Amount thereof, plus accrued and unpaid interest
 (including Deferred Interest, if any) as of the date of purchase payable to the Non-Consenting Holder
 (giving effect to any amounts paid to the Holder on such date), plus any unpaid Extension Bonus
 Payment, plus in the case of any Class A Notes, the Redemption Premium, if any, and (ii) in the case of
 the Preference Shares, an amount that, when taken together with all payments and distributions made in
 respect of such Preference Shares since the Closing Date (and any amounts payable, if any, to the Non-
 Consenting Holder on the next succeeding Payment Date) would cause such Preference Shares to have
 received (as of the date of purchase thereof) a Preference Share Internal Rate of Return of 12.0%
 (assuming such purchase date was a Payment Date); provided, however, that in any Amendment Buy-
 Out from and after the date on which the Non-Consenting Holders of Preference Shares have received a
 Preference Share Internal Rate of Return equal to or in excess of 12.0%, the Amendment Buy-Out
 Purchase Price for such Preference Shares shall be zero.

           "Amendment Buy-Out Purchaser" means the Servicer (or any of its Affiliates acting as principal
 or agent); provided that in the event that the Servicer elects not to purchase Securities from Holders
 pursuant to "Description of the Securities—Amendment Buy-Out," "Amendment Buy-Out Purchaser" shall
 mean one or more qualifying purchasers (which may include the Initial Purchaser or any of their Affiliates
 acting as principal or agent) designated by the Servicer; provided, however, none of the Servicer, the
 Initial Purchaser or any of their respective Affiliates shall have any duty to act as an Amendment Buy-Out
 Purchaser.

         "Applicable Note Interest Rate" means, with respect to the Notes of any Class, the Note Interest
 Rate with respect to such Class.

         "Applicable Percentage" means the lesser of the Moody's Priority Category Recovery Rate
 applicable to the Collateral Obligation and the S&P Recovery Rate applicable to the Collateral Obligation
 and the current S&P Rating of the Class A Notes.

         "Approved Pricing Service" means Loan Pricing Corporation, Mark-It-Partners, Inc. or any other
 nationally recognized loan pricing service approved in writing by S&P.

          "Ask-Side Market Value" means, as of any Measurement Date, the market value determined by
 the Servicer and reported to the Trustee as an amount rather than as a percentage or fraction of par
 (expressed in Dollars) of any lent Collateral Obligation based upon the Servicer's commercially
 reasonable judgment and based upon the following order of priority: (i) the average of the ask-side market
 prices obtained by the Servicer from three Independent broker-dealers active in the trading of such
 obligations which are also Independent from the Servicer or (ii) if the foregoing set of prices could not be


                                                     170
                                                                                           006041
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 184
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 279 of 331 PageID 8849
                                       Filed

 obtained, the higher of the ask-side market prices obtained by the Servicer from two Independent broker-
 dealers active in the trading of such obligations which are also Independent from the Servicer or (iii) if the
 foregoing sets of prices could not be obtained, the average of the ask-side prices for the purchase of such
 Collateral Obligation determined by an Approved Pricing Service (Independent from the Servicer) that
 derives valuations by polling broker-dealers (Independent from the Servicer); provided that if the Ask-Side
 Market Value of any lent Collateral Obligation cannot be so determined then such Collateral Obligation
 shall be deemed to have a Market Value equal to the outstanding principal balance thereof.

         "Assigned Moody's Rating" means the monitored publicly available rating or the monitored
 estimated rating expressly assigned to a debt obligation (or facility) by Moody's that addresses the full
 amount of the principal and interest promised.

           "Authorized Officer" means, with respect to the Issuer or the Co-Issuer, as applicable, any
 Officer or agent who is authorized to act for the Issuer or the Co-Issuer in matters relating to, and binding
 on, the Issuer or the Co-Issuer. With respect to the Servicer, any managing member, Officer, manager,
 employee, partner or agent of the Servicer who is authorized to act for the Servicer in matters relating to,
 and binding on, the Servicer with respect to the subject matter of the request, certificate or order in
 question. With respect to the Trustee or any other bank or trust company acting as trustee of an express
 trust or as custodian, a Trust Officer. With respect to the Preference Share Paying Agent, the persons
 constituting Authorized Officers of the Trustee under the Indenture. Each party may receive and accept a
 certification of the authority of any other party as conclusive evidence of the authority of any Person to
 act, and the certification may be considered as in full force and effect until receipt by the other party of
 written notice to the contrary.

          "Average Life" means, as of any Measurement Date with respect to any Collateral Obligation
 (other than any Defaulted Collateral Obligation), the quotient obtained by dividing:

         (i)     the sum of the products of:

                 (A)     the number of years (rounded to the nearest hundredth) from the Measurement
         Date to the respective dates of each successive scheduled payment of principal of the Collateral
         Obligation; and

                 (B)      the respective amounts of the successive scheduled payments of principal of the
         Collateral Obligation; by

         (ii)    the sum of all successive scheduled payments of principal of the Collateral Obligation.

         "Bank" means State Street Bank and Trust Company in its individual capacity and not as
 Trustee.

         "Bankruptcy Code" means the U.S. Bankruptcy Code, Title 11 of the United States Code.

         "Bankruptcy Law" means the Bankruptcy Code, Part V of the Companies Law (2007 Revision)
 of the Cayman Islands and the Bankruptcy Law (1997 Revision) of the Cayman Islands.

         "Board of Directors" means with respect to the Issuer, the directors of the Issuer duly appointed
 from time to time in accordance with the Issuer Charter and, with respect to the Co-Issuer, the directors of
 the Co-Issuer duly appointed by the stockholders of the Co-Issuer; provided, however, that
 notwithstanding the foregoing, if the aggregate number of Class II Preference Shares Outstanding is
 greater than the aggregate number of Class I Preference Shares Outstanding, the Holders of the Class II
 Preference Shares may remove any or all (but, so long as such directors are all associated with Maples
 Finance, not less than all) of the directors of the Issuer and appoint other directors (who may be
 employees, officers or designees of the Servicer) and thereafter (so long as the aggregate number of
 Class II Preference Shares Outstanding is greater than the aggregate number of Class I Preference
 Shares Outstanding) the power to appoint directors of the Issuer shall be exercised by a vote of the
 Holders of the Class II Preference Shares instead of by resolution of the holders of the Issuer Ordinary
 Shares.


                                                      171
                                                                                             006042
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 185
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 280 of 331 PageID 8850
                                       Filed

         "Business Day" means a day on which commercial banks and foreign exchange markets settle
 payments in New York City, and any other city in which the Corporate Trust Office of the Trustee is
 located and, in the case of the final payment of principal of any Note, the place of presentation of the Note
 designated by the Trustee; provided, however that, for purposes of determining LIBOR, "Business Day"
 must also be a day on which dealings in deposits in Dollars are transacted in the London interbank
 market. To the extent action is required of the Irish Listing Agent and Irish Paying Agent, Dublin, Ireland
 shall be considered in determining "Business Day" for purposes of determining when actions by the Irish
 Paying Agent are required.

         "Cash" means such coin or currency of the United States of America as at the time shall be legal
 tender for payment of all public and private debts.

         "CCC+/Caa1 Collateral Obligations" means the Collateral Obligations (excluding any Defaulted
 Collateral Obligations) that on the relevant date have (i) a Moody's Rating below "B3" and/or (ii) an S&P
 Rating below "B-."

         "CCC+/Caa1 Excess Market Value Percentage" means the percentage equivalent of a fraction,
 the numerator of which is the aggregate Market Value of CCC+/Caa1 Collateral Obligations (in order of
 ascending Market Value Percentage, starting with the CCC+/Caa1 Collateral Obligation with the lowest
 Market Value Percentage) with an aggregate Principal Balance equal to Excess CCC+/Caa1 Collateral
 Obligations and the denominator of which is an amount equal to the Excess CCC+/Caa1 Collateral
 Obligations.

         "Class" means all of the Notes having the same priority and the same Stated Maturity and all of
 the Preference Shares.

         "Class A/B Coverage Tests" means the Overcollateralization Test and the Interest Coverage
 Test, each as applied with respect to the Class A Notes and Class B Notes.

        "Class C Coverage Tests" means the Overcollateralization Test and the Interest Coverage Test,
 each as applied with respect to the Class C Notes.

         "Class C Deferred Interest" means Deferred Interest with respect to the Class C Notes.

        "Class D Coverage Tests" means the Overcollateralization Test and the Interest Coverage Test,
 each as applied with respect to the Class D Notes.

         "Class D Deferred Interest" means Deferred Interest with respect to the Class D Notes.

        "Class E Coverage Tests" means the Overcollateralization Test and the Interest Coverage Test,
 each as applied with respect to the Class E Notes.

         "Class E Deferred Interest" means Deferred Interest with respect to the Class E Notes.

          "Clearstream" means Clearstream Banking, société anonyme, a corporation organized under the
 laws of the Duchy of Luxembourg.

        "Collateral Administration Agreement" means the agreement dated as of the Closing Date
 among the Issuer, the Servicer and the Collateral Administrator, as modified, amended, and
 supplemented and in effect from time to time.

         "Collateral Administrator" means the Bank in its capacity as collateral administrator under the
 Collateral Administration Agreement.

         "Commitment Amount" means, with respect to any Revolving Loan or Delayed Drawdown Loan,
 the maximum aggregate outstanding principal amount (whether then funded or unfunded) of advances or
 other extensions of credit that the Issuer could be required to make to the borrower under its Underlying
 Instruments.

                                                     172
                                                                                            006043
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 186
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 281 of 331 PageID 8851
                                       Filed

          "Consenting Holder of the Preference Shares" means, with respect to any Payment Date, a
 Holder of Preference Shares that has consented by delivering an irrevocable written notice to the
 Preference Shares Paying Agent to a distribution of Eligible Equity Securities in lieu of payment of
 Interest Proceeds on such Payment Date, as described in "Description of the Securities—Preference
 Shares Paying Agency Agreement."

         "Controlling Class" means the Class A Notes (voting together as a Class or group), so long as
 any Class A Notes are Outstanding; then the Class B Notes (voting together as a Class or group), so long
 as any Class B Notes are Outstanding; then the Class C Notes (voting together as a Class or group), so
 long as any Class C Notes are Outstanding; then the Class D Notes (voting together as a Class or
 group), so long as any Class D Notes are Outstanding; and then the Class E Notes (voting together as a
 Class or group), so long as any Class E Notes are Outstanding.

          "Corporate Trust Office" means the corporate trust office of the Trustee at which the Trustee
 performs its duties under the Indenture, currently having an address of 200 Clarendon Street, Mail Code:
 EUC 108, Boston, MA 02116 telecopy no. (617) 937-0517, Attention: CDO Services Group, or any other
 address the Trustee designates from time to time by notice to the Noteholders, the Servicer, the
 Preference Shares Paying Agent, the Issuer and each Rating Agency or the principal corporate trust
 office of any successor Trustee.

        "Cov-lite Loan" means a Loan that (i) does not contain any financial covenants or (ii) requires the
 borrower to comply with an Incurrence Covenant, but does not require the borrower to comply with a
 Maintenance Covenant.

           "Credit Improved Obligation" is any Collateral Obligation that (a) is sold pursuant to a Portfolio
 Improvement Exchange or (b) in the commercially reasonable judgment of the Servicer, has improved in
 credit quality; provided that, in forming such judgment, a reduction in credit spread or an increase in
 Market Value of such Collateral Obligation (whether as described in clauses (ii) or (iii) below or otherwise)
 may only be utilized as corroboration of other bases for such judgment; and provided, further, that, if a
 Credit Rating Event is in effect, such Collateral Obligation will be considered a Credit Improved Obligation
 only if in addition to the above:

          (i)      the Collateral Obligation has been upgraded or has been put on credit watch list with the
 potential for developing positive credit implications by either of the Rating Agencies since the date the
 Issuer first acquired the Collateral Obligation under the Indenture;

          (ii)     such Collateral Obligation has experienced a reduction in credit spread of (A) 0.25% or
 more (on an absolute rather than a relative basis) in the case of a Collateral Obligation with a spread
 (prior to such decrease) less than or equal to 2.00%, (B) 0.375% or more (on an absolute rather than a
 relative basis) in the case of a Collateral Obligation with a spread (prior to such decrease) greater than
 2.00% but less than or equal to 4.00% or (C) 0.50% or more (on an absolute rather than a relative basis)
 in the case of a Collateral Obligation with a spread (prior to such decrease) greater than 4.00%, in each
 case compared to the credit spread at the time such Collateral Obligation was acquired by the Issuer,
 determined by reference to an applicable index selected by the Servicer (such index selection subject to
 satisfaction of the Rating Condition with respect to Moody's);

          (iii)  (x) in the case of a Loan, the Market Value of such Collateral Obligation has increased by
 at least 1.00% from the Market Value of such Collateral Obligation as of its date of acquisition, as
 determined by the Servicer (provided that this subclause (iii)(x) will be deemed satisfied if Market Value
 increases to 1.01%), or (y) in the case of a bond, the Market Value of such Collateral Obligation has
 changed since its date of acquisition by a percentage more positive than the percentage change in the
 Merrill Lynch US High Yield Master II Index, Bloomberg ticker H0A0, plus 3.00%, over the same period; or

          (iv)    a Super Majority of the Controlling Class have voted to suspend the limitations on a
 Collateral Obligation being a Credit Improved Obligation set forth in clauses (i) through (iii) above, and for
 each subsequent downgrade by Moody's after a vote to suspend the limitations pursuant to this clause
 (iv) has occurred, a Super Majority of the Controlling Class must again vote to suspend the limitations on



                                                      173
                                                                                             006044
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 187
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 282 of 331 PageID 8852
                                       Filed

 the Collateral Obligation being a Credit Improved Obligation set forth in clauses (i) through (iii) above for
 this clause (iv) to remain applicable.

         A Synthetic Security shall be considered a Credit Improved Obligation if:

         (i)      the Synthetic Security itself is a Credit Improved Obligation; or

         (ii)     the Reference Obligation of the Synthetic Security would, if it were a Collateral
 Obligation, be a Credit Improved Obligation.

         "Credit Rating Event" means an event that is in effect if the rating by Moody's:

         (i)     of the Class A Notes or the Class B Notes has been withdrawn or is one or more rating
 sub-categories below its Initial Rating; or

         (ii)    of the Class C Notes, the Class D Notes or the Class E Notes has been withdrawn or is
 two or more rating sub-categories below its respective Initial Rating.

          For the purposes of this definition, any withdrawal or reduction in rating shall not be effective if
 after the withdrawal or reduction Moody's has upgraded the reduced or withdrawn rating to at least the
 Initial Rating in the case of the Class A Notes, or to only one subcategory below their Initial Rating in the
 case of the Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes.

         "Credit Risk Obligation" means any Collateral Obligation (other than a Defaulted Collateral
 Obligation) that, in the commercially reasonable judgment of the Servicer, has significantly declined in
 credit quality and has a significant risk, with a lapse of time, of becoming a Defaulted Collateral
 Obligation; provided that in forming such judgment an increase in credit spread or a decrease in Market
 Value of such Collateral Obligation (whether as described in clauses (ii) or (iii) below or otherwise) may
 only be utilized as corroboration of other bases for such judgment.

         So long as a Credit Rating Event is in effect, no Collateral Obligation shall be eligible to be a
 Credit Risk Obligation unless in addition to the above, as of the date of determination:

         (i)       the Collateral Obligation has been downgraded or has been put on credit watch list with
 the potential for developing negative credit implications by either of the Rating Agencies since the date
 the Issuer first acquired the Collateral Obligation under the Indenture;

          (ii)     such Collateral Obligation has experienced an increase in credit spread of (A) 0.25% or
 more (on an absolute rather than a relative basis) in the case of a Collateral Obligation with a spread
 (prior to such increase) less than or equal to 2.00% (B) 0.375% or more (on an absolute rather than a
 relative basis) in the case of a Collateral Obligation with a spread (prior to such increase) greater than
 2.00% but less than or equal to 4.00% or (C) 0.50% or more (on an absolute rather than a relative basis)
 in the case of a Collateral Obligation with a spread (prior to such increase) greater than 4.00%, in each
 case compared to the credit spread at the time such Collateral Obligation was acquired by the Issuer,
 determined by reference to an applicable index selected by the Servicer (such index selection subject to
 satisfaction of the Rating Condition with respect to Moody's);

         (iii)   (x) in the case of a Loan, the Market Value of such Collateral Obligation has decreased
 by at least 2.50% from the Market Value of such Collateral Obligation as of its date of acquisition, as
 determined by the Servicer, and (y) in the case of a bond, the Market Value of such Collateral Obligation
 has changed since its date of acquisition by a percentage more negative, or less positive, as the case
 may be, than the percentage change in the Merrill Lynch US High Yield Master II Index, Bloomberg ticker
 H0A0, less 3.00%, over the same period; or

         (iv)     a Super Majority of the Controlling Class have voted to suspend the limitations on a
 Collateral Obligation being a Credit Risk Obligation set forth in clauses (i), (ii) and (iii) above, and for each
 subsequent downgrade by Moody's after a vote to suspend the limitations pursuant to this clause (iv) has
 occurred, a Super Majority of the Controlling Class must again vote to suspend the limitations on the


                                                       174
                                                                                               006045
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 188
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 283 of 331 PageID 8853
                                       Filed

 Collateral Obligation being a Credit Risk Obligation set forth in clauses (i), (ii) and (iii) above for this
 clause (iv) to remain applicable.

         A Synthetic Security shall be considered a Credit Risk Obligation if:

                 (a)      the Synthetic Security itself is a Credit Risk Obligation; or

                 (b)      the Reference Obligation of the Synthetic Security would, if it were a Collateral
         Obligation, be a Credit Risk Obligation.

         "Current-Pay Obligation" means a Collateral Obligation as to which:

         (i)     an insolvency event has occurred with respect to its obligor or as to which its obligor is
 rated "D" or "SD" by S&P or its obligor has previously been rated "CCC-" by S&P and the rating has been
 withdrawn;

          (ii)    no default as to the payment of principal or interest with respect to the Collateral
 Obligation is then continuing and the Servicer has delivered to the Trustee an officer's certificate to the
 effect that the Servicer expects that the obligor will make payments on the Collateral Obligation as they
 become due;

          (iii)    (A) if the rating by Moody's of the Collateral Obligation is at least "Caa1" (and not on
 credit watch with negative implications) the Market Value of the Collateral Obligation is at least equal to
 80% of its Principal Balance or (B) if the rating by Moody's of the Collateral Obligation is less than "Caa1"
 or is "Caa1" and on credit watch with negative implications, the Market Value of the Collateral Obligation
 is at least equal to 85% of its Principal Balance;

         (iv)     if an insolvency event has occurred with respect to the obligor of the Collateral
 Obligation, a bankruptcy court has authorized all payments of principal and interest payable on the
 Collateral Obligation;

          (v)     there is a rating of at least "Caa2" by Moody's (if rated by Moody's) provided that if such
 rating is "Caa2", such rating must not be on watch for possible downgrade by Moody's); and

         (vi)   the Servicer has designated in writing to the Trustee the Collateral Obligation as a
 Current-Pay Obligation.

         If the Aggregate Principal Balance of Collateral Obligations that would otherwise be Current-Pay
 Obligations exceeds 5% of the Maximum Amount, all or a portion of one or more Collateral Obligations
 that would otherwise be Current-Pay Obligations with an Aggregate Principal Balance equal to the
 amount of the excess shall not be Current-Pay Obligations (and will therefore be Defaulted Collateral
 Obligations). The Servicer shall designate in writing to the Trustee the Collateral Obligations that shall
 not be Current-Pay Obligations pursuant to the preceding sentence as the Collateral Obligations (or
 portions thereof) that have the lowest Market Value on any applicable date of determination.

         The Servicer may, with the consent of a Majority of the Controlling Class, by notice to the Issuer,
 the Trustee and the Collateral Administrator, change the definition of "Current-Pay Obligation" or how
 Current-Pay Obligations are treated in the Indenture, subject to the satisfaction of the Rating Condition
 with respect to each Rating Agency.

          "Current Portfolio" means, at any time, the portfolio (measured by Aggregate Principal Balance)
 of Collateral Obligations, Principal Proceeds held as cash on deposit in the Collection Account, and other
 Eligible Investments purchased with Principal Proceeds on deposit in the Collection Account that exists
 before the sale, maturity, or other disposition of a Collateral Obligation or before the acquisition of a
 Collateral Obligation, as the case may be.

         "Deep Discount Obligation" means, until the average Market Value Percentage of the Collateral
 Obligation, as determined daily for any period of 30 consecutive days, equals or exceeds 90%, any

                                                      175
                                                                                            006046
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 189
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 284 of 331 PageID 8854
                                       Filed

 Collateral Obligation acquired by the Issuer for a Purchase Price less than 85% of its Principal Balance.
 For such purpose, the Market Value Percentage of a Collateral Obligation on a day that is not a Business
 Day shall be deemed to be the Market Value Percentage of the Collateral Obligation on the immediately
 preceding Business Day.

         "Defaulted Collateral Obligation" means any Collateral Obligation or other obligation included in
 the Collateral:

          (i)     as to which a default in the payment of principal or interest is continuing beyond the
 lesser of three Business Days and any applicable grace or notice period, unless in the case of a failure of
 the obligor to make required interest payments, the obligor has resumed current Cash payments of
 interest previously scheduled and unpaid and has paid in full any accrued interest due and payable
 thereon, in which case the Collateral Obligation shall cease to be classified as a Defaulted Collateral
 Obligation;

         (ii)    the maturity of all or a portion of the principal amount of such Collateral Obligation has
 been accelerated as a consequence of a default (other than any payment default) under the instruments
 evidencing or relating to such Collateral Obligation; unless such default or event of default has been fully
 cured or waived and is no longer continuing and such acceleration has been rescinded;

          (iii)  with respect to which there has been effected any distressed exchange or other debt
 restructuring where the obligor has offered the holders thereof a new security or instrument or package of
 securities or instruments that, in the commercially reasonable judgment of the Servicer, either (x)
 amounts to a diminished financial obligation or (y) has the sole purpose of enabling the obligor to avoid a
 default;

          (iv)    (1) that is pari passu with or subordinated to other indebtedness for borrowed money
 owing by its obligor ("Other Indebtedness"), (2) the obligor has defaulted in the payment of principal or
 interest (without regard to any applicable grace or notice period and without regard to any waiver of the
 default) on the Other Indebtedness, unless, in the case of a failure of the obligor to make required interest
 payments, the obligor has resumed current Cash payments of interest previously scheduled and unpaid
 on the Other Indebtedness and has paid in full any accrued interest due and payable thereon, in which
 case the Collateral Obligation shall cease to be classified as a Defaulted Collateral Obligation and (3) the
 Servicer, provided that the related Collateral Obligation has not been downgraded after the default on
 such Other Indebtedness has occurred, determines (in its commercially reasonable judgment) that such
 Other Indebtedness is material;

         (v)     (other than a Current-Pay Obligation or a DIP Loan) as to which:

                          (A)     an insolvency event has occurred with respect to its obligor;

                         (B)     the obligation is rated "D", "SD", "C" or "CC" by S&P or was so rated
                 immediately prior to such rating being withdrawn, or has previously been rated "CCC-" or
                 lower by S&P and the rating has been withdrawn; or

                         (C)      the obligation is rated "D" by Moody's or was so rated immediately prior
                 to such rating being withdrawn.

        (vi)     if the Collateral Obligation is a Structured Finance Obligation, it is rated "CC" or below by
 S&P, or it was rated "CC" or below by S&P but the rating has since been withdrawn, or it is rated "Ca" or
 below by Moody's, or it was rated "C" or below by Moody's but the rating has since been withdrawn;

         (vii)    that is a Participation that would, if the underlying Loan were a Collateral Obligation, be a
 Defaulted Collateral Obligation under any of clauses (i) through (v) above or with respect to which the
 Participating Institution has defaulted in the performance of any of its payment obligations under the
 Participation;




                                                      176
                                                                                             006047
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 190
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 285 of 331 PageID 8855
                                       Filed

          (viii)   that is a Synthetic Security referencing a Reference Obligation that would, if the
 Reference Obligation were a Collateral Obligation, be a Defaulted Collateral Obligation under any of
 clauses (i) through (vi) above or with respect to which the Synthetic Security Counterparty has defaulted
 in the performance of any of its payment obligations under the Synthetic Security; provided, however, with
 respect to a Synthetic Security based upon or relating to a senior secured index providing non-leveraged
 credit exposure to a basket of credit default swaps referencing a diversified group of Reference
 Obligations, with respect to which the principal or notional amount of the credit exposure to any single
 Reference Obligation does not increase over time: (x) a determination whether the Reference Obligations
 upon which such Synthetic Security is based would, if such Reference Obligations were Collateral
 Obligations, be a Defaulted Collateral Obligation, shall be determined by treating such Synthetic Security
 as a direct interest of the Issuer in each of the Reference Obligations on which such Synthetic Security is
 based in an amount equal to the Allocable Principal Balance of such Reference Obligation and (y) the
 "Defaulted Collateral Obligation" for purposes of this clause (viii) shall be limited to the Allocable Principal
 Balance of each Reference Obligation that would, if the Reference Obligation were a Collateral
 Obligation, be a Defaulted Collateral Obligation under any of clauses (i) through (vi) above;

         (ix)     that is a Written-Down Obligation;

        (x)      that is a DIP Loan as to which an order has been entered converting the debtor's chapter
 11 case to a case under chapter 7 of the Bankruptcy Code; or

         (xi)     that is declared to be a Defaulted Collateral Obligation by the Servicer.

         Any Collateral Obligation that is classified as a Defaulted Collateral Obligation shall cease to be
 so classified if the Collateral Obligation, at any date thereafter,

                (1)     would not otherwise be classified as a Defaulted Collateral Obligation in
         accordance with this definition; and

                  (2)     otherwise meets the Eligibility Criteria as of that date.

          If any portion of a Collateral Obligation has a maturity later than one year after the Stated Maturity
 of the Notes due to a change in the payment schedule of the Collateral Obligation occurring after its
 acquisition by the Issuer, that portion of the Collateral Obligation shall be considered a Defaulted
 Collateral Obligation.

         "Defaulted Hedge Termination Payment" means any termination payment required to be made
 by the Issuer to a Hedge Counterparty pursuant to a Hedge Agreement upon a termination of the Hedge
 Agreement in respect of which the Hedge Counterparty is the sole Defaulting Party or Affected Party
 (each as defined in the Hedge Agreements).

        "Defaulted Interest" means any interest payable in respect of any Class of Notes that is not
 punctually paid or duly provided for on the applicable Payment Date or at Stated Maturity.

          "Defaulted Interest Charge" means to the extent lawful, interest on any Defaulted Interest at the
 Default Interest Rate.

          "Default Interest Rate" means, with respect to any specified Class of Notes, the per annum
 interest rate equal to the Note Interest Rate payable on the Notes of the Class.

         "Defaulted Synthetic Security Termination Payments" means any termination payment
 required to be made by the Issuer to a Synthetic Security Counterparty pursuant to a Synthetic Security
 upon the occurrence of any "event of default" or "termination event" (each as defined in the applicable
 Synthetic Security) under such Synthetic Security as to which such Synthetic Security Counterparty is the
 Defaulting Party or the sole Affected Party (each as defined in the applicable Synthetic Security).

         "Deferred Interest Notes" means the Class C Notes, the Class D Notes and the Class E Notes.



                                                       177
                                                                                              006048
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 191
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 286 of 331 PageID 8856
                                       Filed

        "Definitive Security" means any Note or Certificated Preference Share that is registered in the
 name of the beneficial owner.

          "Delayed Drawdown Loan" means a Loan or any Synthetic Security with a Reference Obligation
 that:

         (i)     requires the Issuer to make one or more future advances to the borrower under its
 Underlying Instruments;

         (ii)     specifies a maximum amount that can be borrowed on one or more fixed borrowing
 dates; and

          (iii)   does not permit the re-borrowing of any amount previously repaid.

 A Loan or Synthetic Security shall only be considered to be a Delayed Drawdown Loan for so long as its
 unused commitment amount is greater than zero and for purposes of the Concentration Limitations only
 unfunded portions will count as Delayed Drawdown Loans.

          "Depository" or "DTC" means The Depository Trust Company and its nominees.

          "DIP Loan" means any Loan:

          (i)    that has a rating assigned by Moody's (or if the Loan does not have a rating assigned by
 Moody's, the Servicer has commenced the process of having a rating assigned by Moody's within five
 Business Days of the date the Loan is acquired by the Issuer) and a rating assigned by S&P (or if the
 Loan does not have a rating assigned by S&P, the Servicer has commenced the process of having a
 rating assigned by S&P within two Business Days of the date the Loan is acquired by the Issuer);

         (ii)    that is an obligation of a debtor in possession as described in Section 1107 of the
 Bankruptcy Code or a trustee (if appointment of a trustee has been ordered pursuant to Section 1104 of
 the Bankruptcy Code) (a "Debtor") organized under the laws of the United States or any state of the
 United States; and

         (iii)   the terms of which have been approved by a final order of the United States Bankruptcy
 Court, United States District Court, or any other court of competent jurisdiction, the enforceability of which
 order is not subject to any pending contested matter or proceeding (as those terms are defined in the
 Federal Rules of Bankruptcy Procedure) and which order provides that:

                 (A)      the Loan is secured by liens on the Debtor's otherwise unencumbered assets
          pursuant to Section 364(c)(2) of the Bankruptcy Code;

                   (B)      the Loan is secured by liens of equal or senior priority on property of the Debtor's
          estate that is otherwise subject to a lien pursuant to Section 364(d) of the Bankruptcy Code;

                    (C)     the Loan is fully secured (based on a current valuation or appraisal report) by
          junior liens on the Debtor's encumbered assets; or

                   (D)     if any portion of the Loan is unsecured, the repayment of the Loan retains priority
          over all other administrative expenses pursuant to Section 364(c)(1) of the Bankruptcy Code (and
          in the case of this clause (D), before the acquisition of the Loan, the Rating Condition is satisfied
          with respect to each Rating Agency).

         "Diversity Score" is a single number that indicates collateral concentration in terms of both
 issuer and industry concentration, calculated as set forth in Schedule 4 to the Indenture.

           "Domicile" or "Domiciled" means, with respect to each Collateral Obligation, either (i) the
 jurisdiction of incorporation, organization or creation of the related obligor or (ii) in the case of a Collateral
 Obligation with an obligor organized, incorporated or created in a Tax Advantaged Jurisdiction, the

                                                       178
                                                                                                006049
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 192
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 287 of 331 PageID 8857
                                       Filed

 jurisdiction in which, in the commercially reasonable judgment of the Servicer, the related obligor
 conducts substantially all of its business operations and in which the assets primarily responsible for
 generating its revenues are located.

          "Due Period" means, with respect to any Payment Date, for all purposes other than payments
 and receipts under Hedge Agreements, the period from the Business Day after the eighth Business Day
 before the previous Payment Date (or in the case of the first Payment Date, from the Closing Date) up to
 but excluding the Business Day after the eighth Business Day before the Payment Date (or in the case of
 the final Payment Date or any Payment Date that is a Redemption Date, through the Business Day before
 the Payment Date and for payments and receipts under Hedge Agreements the period from the day after
 the previous Payment Date (or in the case of the first Payment Date from the Closing Date) through the
 Payment Date).

        "Eligible Country" means the United States, Canada and any country classified by Moody's as a
 Moody's Group I Country, Moody's Group II Country or Moody's Group III Country and, in each case, has
 an S&P foreign currency rating of at least "AA" and a Moody's foreign currency rating of at least "Aa2."

         "Eligible Equity Security" mean an equity security acquired in connection with the workout or
 restructuring of any Collateral Obligation by, or on behalf of, the Issuer that (i) is publicly traded on an
 Established Securities Market or (ii) the Market Value of which is higher than the Principal Balance of the
 Collateral Obligation with respect to which such equity security has been acquired by the Issuer.

        "Eligible Investments" means any Dollar-denominated obligation or asset that, when it is
 pledged by the Issuer to the Trustee under the Indenture, is one or more of the following:

         (i)     Cash;

          (ii)     direct Registered obligations of, and Registered obligations the timely payment of
 principal and interest on which is fully and expressly guaranteed by, the United States or any agency or
 instrumentality of the United States the obligations of which are expressly backed by the full faith and
 credit of the United States, which in each case are not zero coupon securities;

          (iii)   demand and time deposits in, trust accounts, certificates of deposit payable within 91
 days of issuance of, bankers' acceptances payable within 91 days of issuance issued by, or Federal
 funds sold by any depositary institution or trust company incorporated under the laws of the United States
 or any state thereof and subject to supervision and examination by Federal and/or state banking
 authorities so long as the commercial paper and/or the debt obligations of such depository institution or
 trust company (or, in the case of the principal depository institution in a holding company system, the
 commercial paper or debt obligations of such holding company), at the time of such acquisition or
 contractual commitment providing for such acquisition and throughout the term thereof, have a credit
 rating of not less than "Aaa" by Moody's and "AAA" by S&P and in each case are not on watch for
 downgrade, or "P-1" by Moody's and "A-1+" by S&P in the case of commercial paper and short-term debt
 obligations; provided that in any case, the issuer thereof must have at the time of such acquisition a long-
 term credit rating of not less than "AA-" by S&P and "Aa3" by Moody's and a short-term rating of "A-1+"
 by S&P and "P-1" by Moody's, and if so rated, is not on watch for downgrade;

          (iv)     commercial paper or other short-term obligations with a maturity which, even after giving
 effect to any extendability feature thereof, does not exceed 183 days from the date of issuance and
 having at the time of such acquisition a credit rating of at least "P-1" by Moody's and "A-1+" by S&P;
 provided that, in any case, the issuer thereof must have at the time of such acquisition a long-term credit
 rating of not less than "Aa2" by Moody's and "AA-" by S&P, and if so rated, such rating is not on watch for
 downgrade;

          (v)      unleveraged repurchase obligations with respect to any security described in clause (b)
 above entered into with a U.S. federal or state depository institution or trust company (acting as principal)
 described in clause (iii) above or entered into with a corporation (acting as principal) whose long-term
 credit rating is not less than "Aaa" by Moody's and "AAA" by S&P and in each case are not on watch for
 downgrade or whose short-term credit rating is "P-1" by Moody's and "A-1+" by S&P at the time of such


                                                     179
                                                                                            006050
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 193
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 288 of 331 PageID 8858
                                       Filed

 acquisition and throughout the term thereof; provided that, if such repurchase obligation has a maturity of
 longer than 91 days, the counterparty thereto must also have at the time of such acquisition and
 throughout the term thereof a long-term credit rating of not less than "Aa2" by Moody's and "AAA" by
 S&P, and if so rated, such rating is not on watch for downgrade;

          (vi)    any money market funds (including any fund for which the Trustee or an Affiliate of the
 Trustee serves as an investment adviser, administrator, shareholder servicing agent, custodian or
 subcustodian, notwithstanding that (A) the Trustee or an Affiliate of the Trustee charges and collects fees
 and expenses from such funds for services rendered (provided that such charges, fees and expenses are
 on terms consistent with terms negotiated at arm's length) and (B) the Trustee charges and collects fees
 and expenses for services rendered, pursuant to the Indenture) (i) which funds have at the time of
 acquisition and throughout the term thereof a credit rating of "Aaa" and "MR1+" by Moody's and "AAA" by
 S&P, respectively (and not on credit watch with negative implications) or (ii) that are registered as money
 market funds under Rule 2a-7 under the Investment Company Act and have a credit rating of "Aaa" from
 Moody's and "AAAm" or "AAAmG" from S&P (and not on credit watch with negative implications);

           (vii)    a guaranteed reinvestment agreement from a bank (if treated as a deposit by such bank),
 insurance company or other corporation or entity organized under the laws of the United States or any
 state thereof (if treated as debt by such insurance company or other corporation or entity), providing for
 periodic payments thereunder during each Due Period; provided that each such agreement provides that
 it is terminable by the purchaser, without premium or penalty, in the event that the rating assigned to such
 agreement by either Moody's or S&P is at any time lower than the then current ratings assigned to the
 Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes or the Class E Notes; provided,
 further, that, at the time of acquisition and throughout the term thereof, the issuer of such agreement has
 a senior unsecured long-term debt rating, issuer rating or counterparty rating of at least "Aaa" by Moody's,
 a short-term debt rating of "P-1" by Moody's (and not on watch for downgrade), a short-term debt rating of
 at least "A-1+" by S&P and a long-term debt rating of at least "AAA" by S&P (and not on watch for
 downgrade); and

         (viii)   such other obligations or assets for which Rating Confirmation has been received;

 and, in each case, with a stated maturity (giving effect to any applicable grace period) no later than the
 Business Day before the Payment Date next succeeding the date of acquisition.

        Eligible Investments on deposit in the Revolving Reserve Account, the Delayed Drawdown
 Reserve Account, or the Synthetic Security Collateral Account must have a stated maturity no later than
 one Business Day after the date of their purchase.

         Eligible Investments may not include:

                 (1)     any interest-only security, any security purchased at a price in excess of 100% of
         its par value, any mortgage-backed security or any security whose repayment is subject to
         substantial non-credit related risk as determined in the commercially reasonable judgment of the
         Servicer;

                   (2)      any security whose rating assigned by S&P includes the subscript "r," "t," "p,"
         "pi,", "q" or "f";

                  (3)      any floating rate security whose interest rate is inversely or otherwise not
         proportionately related to an interest rate index or is calculated as other than the sum of an
         interest rate index plus a spread (which spread may be zero);

                  (4)     any security that is subject to an exchange or tender offer; or

                  (5)     any security that has payments subject to foreign or United States withholding
         tax.




                                                     180
                                                                                            006051
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 194
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 289 of 331 PageID 8859
                                       Filed

          Eligible Investments may include Eligible Investments for which the Trustee or an Affiliate of the
 Trustee is the issuer or depository institution or provides services. Eligible Investments may not include
 obligations principally secured by real property.

         "Emerging Market Security" means a security or obligation issued by a sovereign or non-
 sovereign issuer located in a country (excluding the Cayman Islands, Bermuda, the British Virgin Islands,
 the Netherlands Antilles, and the Channel Islands):

         (i)     that is in Latin America, Asia, Africa, Eastern Europe, or the Caribbean; or

         (ii)    the long-term foreign currency debt obligations of which are rated below "Aa2" or "Aa2"
 and on credit watch with negative implications by Moody's or the foreign currency issuer credit rating of
 which is below "AA" by S&P.

         "Euroclear" means Euroclear Bank S.A./N.V., as operator of the Euroclear system.

         "Excel Default Model Input File" means an electronic spreadsheet file in Microsoft excel format
 to be provided to S&P, which file shall include the balance of Cash and Eligible Investments in each
 account and the following information (to the extent such information is not confidential) with respect to
 each Collateral Obligation or Reference Obligation in the case of a Synthetic Security:

          (a)     the name and country of domicile of the issuer thereof and the particular obligation or
 security held by the Issuer,

         (b)     the CUSIP or other applicable identification number associated with such Collateral
 Obligation,

         (c)     the par value of such Collateral Obligation,

         (d)      the type of obligation or security (including, by way of example, whether such Collateral
 Obligation is a bond, loan, Cov-lite Loan or asset-backed security), using such abbreviations as may be
 selected by the Trustee,

        (e)     a description of the index or other applicable benchmark upon which the interest payable
 on such Collateral Obligation is based (including, by way of example, fixed rate, step-up rate, zero
 coupon and LIBOR),

          (f)    the coupon (in the case of a Collateral Obligation which bears interest at a fixed rate) or
 the spread over the applicable index (in the case of a Collateral Obligation which bears interest at a
 floating rate),

         (g)     the S&P Industry Classification for such Collateral Obligation,

         (h)     the stated maturity date of such Collateral Obligation,

         (i)     the S&P Rating of such Collateral Obligation or the issuer thereof, as applicable,

         (j)     the applicable S&P Recovery Rate, and

         (k)     such other information as the Trustee may determine to include in such file.

         "Excess CCC+/Caa1 Collateral Obligations" means the Principal Balance of all CCC+/Caa1
 Collateral Obligations in excess of 7.5% of the Maximum Amount on the relevant Determination Date.

         "Excluded Property" means (i) U.S.$250 (attributable to the issue and allotment of the Issuer
 Ordinary Shares) and a U.S.$250 transaction fee paid to the Issuer, the bank account in which those
 amounts are credited in the Cayman Islands and any interest earned on those amounts; (ii) any amounts


                                                    181
                                                                                           006052
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 195
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 290 of 331 PageID 8860
                                       Filed

 credited to the Class II Preference Share Special Payment Account and the Preference Share Distribution
 Account from time to time and (iii) any Margin Stock.

         "Extension" means an extension of the Replacement Period, the Stated Maturity of the Notes
 and the Weighted Average Life Test in accordance with the Indenture.

          "Extension Bonus Payment" means, with respect to each Maturity Extension, a single payment
 to each applicable beneficial owner set forth in "Description of the Securities—Extension of the
 Replacement Period, the Stated Maturity and the Scheduled Preference Shares Redemption Date" in an
 amount equal to (1) in the case of the Class A Notes, 0.25% of the Aggregate Outstanding Amount
 thereof held by such beneficial owner as of the applicable Extension Effective Date, (2) in the case of the
 Class B Notes, 0.25% of the Aggregate Outstanding Amount thereof held by such beneficial owner as of
 the applicable Extension Effective Date, (3) in the case of the Class C Notes, 0.25% of the Aggregate
 Outstanding Amount thereof held by such beneficial owner as of the applicable Extension Effective Date,
 (4) in the case of the Class D Notes, 0.25% of the Aggregate Outstanding Amount thereof held by such
 beneficial owner as of the applicable Extension Effective Date and (5) in the case of the Class E Notes,
 0.25% of the Aggregate Outstanding Amount thereof held by such beneficial owner as of the applicable
 Extension Effective Date.

          "Extension Bonus Eligibility Certification" means, with respect to each Maturity Extension and
 each beneficial owner of Notes other than Extension Sale Securities, the written certification by such
 beneficial owner acceptable to the Issuer to the effect that it held Notes other than Extension Sale
 Securities on the applicable Extension Effective Date, including the Aggregate Outstanding Amount
 thereof in the case of the Notes and wire transfer instructions for the Extension Bonus Payment and any
 required documentation thereunder.
                                                   th
         "Extension Determination Date" means the 8 Business Day prior to each Extension Effective
 Date.

          "Extension Purchase Price" means the purchase price payable by the Extension Qualifying
 Purchasers for Extension Sale Securities in connection with each Maturity Extension, if any, in an amount
 equal to (i) in the case of the Notes, the Aggregate Outstanding Amount thereof, plus accrued and unpaid
 interest (including Deferred Interest, if any) as of the applicable Extension Effective Date (giving effect to
 any amounts paid to the Holder on such date), and (ii) in the case of the Preference Shares, an amount
 that, when taken together with all payments and distributions made in respect of such Preference Shares
 since the Closing Date would cause such Preference Shares to have received (as of the date of purchase
 thereof) a Preference Share Internal Rate of Return of 12.0% (assuming such purchase date was a
 "Payment Date" under the Indenture); provided, however, that if the applicable Extension Effective Date is
 on or after the date on which such Holders have received a Preference Share Internal Rate of Return
 equal to or in excess of 12.0% the applicable Extension Purchase Price for such Preference Shares shall
 be zero.

           "Extension Qualifying Purchasers" means the Servicer (or any of its Affiliates acting as
 principal or agent); provided that in the event that the Servicer elects not to purchase Extension Sale
 Securities from Holders pursuant to the Extension Conditions set forth in "Description of the Securities—
 Extension of the Replacement Period, the Stated Maturity and the Scheduled Preference Shares
 Redemption Date;" "Extension Qualifying Purchasers" shall mean one or more qualifying purchasers
 (which may include the Initial Purchaser or any of its Affiliates acting as principal or agent) designated by
 the Servicer; provided however, none of the Servicer, the Initial Purchaser or any of their respective
 Affiliates shall have any duty to act as an Extension Qualifying Purchaser.

         "Face Amount" means, with respect to any Preference Share, the amount set forth therein as the
 "face amount" thereof, which "face amount" shall be $1,000 per Preference Share.

         "Finance Lease" means a lease agreement or other agreement entered into in connection with
 and evidencing a Leasing Finance Transaction; provided that such Finance Lease shall have a rating by
 Moody's.



                                                      182
                                                                                             006053
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 196
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 291 of 331 PageID 8861
                                       Filed

         "Fixed Rate Excess" means, as of any Measurement Date, a fraction whose numerator is the
 product of:

       (i)      the greater of zero and the excess of the Weighted Average Fixed Rate Coupon for the
 Measurement Date over the minimum percentage specified to pass the Weighted Average Fixed Rate
 Coupon Test; and

        (ii)     the Aggregate Principal Balance of all Fixed Rate Obligations (excluding any Non-
 Performing Collateral Obligations) held by the Issuer as of the Measurement Date;

 and whose denominator is the Aggregate Principal Balance of all Floating Rate Obligations (excluding
 any Non-Performing Collateral Obligations) held by the Issuer as of the Measurement Date.

        In computing the Fixed Rate Excess on any Measurement Date, the Weighted Average Fixed
 Rate Coupon for the Measurement Date will be computed as if the Spread Excess were equal to zero.

        "Fixed Rate Obligations" means any Collateral Obligation that bears interest at a fixed rate.

        "Floating Rate Notes" means the Class A Notes, the Class B Notes, the Class C Notes, the
 Class D Notes and the Class E Notes.

          "Floating Rate Obligation" means any Collateral Obligation that bears interest based on a
 floating rate index.

        "Form-Approved Synthetic Security" means a Synthetic Security:

        (i)     (A)    each of the Reference Obligations of which satisfy the definition of "Collateral
        Obligation" and could be purchased by the Issuer without any required action by the Rating
        Agencies, without satisfaction of the Rating Condition or which the Rating Agencies have
        otherwise approved; or

                (B)     each of the Reference Obligations of which would satisfy clause (A) above but for
        the currency in which the Reference Obligation is payable and the Synthetic Security is payable
        in Dollars, does not provide for physical settlement, and does not expose the Issuer to Dollar
        currency risk;

         (ii)     the Synthetic Security Agreement of which conforms (but for the amount and timing of
 periodic payments, the name of the Reference Obligation, the notional amount, the effective date, the
 termination date, and other similar necessary changes) to a form that has been expressly identified and
 approved in writing in connection with a request under the Indenture by Moody's and S&P;

          (iii)  a copy of the Synthetic Security Agreement of which has been delivered to the Holders of
 the Class A Notes by the Trustee at the expense of the Co-Issuers and upon being furnished with a copy
 of the same by the Servicer; and

        (iv)    that is with a counterparty with respect to which the Rating Condition has been satisfied
 by each of Moody's and S&P prior to the acquisition of any such Form-Approved Synthetic Security, and
 such approval has not been withdrawn.

        Moody's or S&P may at any time, by notice to the Servicer, withdraw its approval of any such
 form. A withdrawal of approval shall have no effect on any Synthetic Security acquired, entered into, or
 committed to before the date on which the Servicer receives the notice of withdrawal.

         "Funded Amount" means, with respect to any Revolving Loan or Delayed Drawdown Loan at
 any time, the aggregate principal amount of advances or other extensions of credit made thereunder by
 the Issuer that are outstanding and have not been repaid at such time.




                                                   183
                                                                                         006054
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 197
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 292 of 331 PageID 8862
                                       Filed

          "Hedge Agreements" means, collectively, all interest rate cap or interest rate swap agreements
 between the Issuer and any Hedge Counterparty, and any replacement agreement entered into pursuant
 to the Indenture.

         "Hedge Counterparty" means any counterparty, to the extent that when the Issuer enters into
 any Hedge Agreement with such counterparty, such counterparty satisfies the requirements of the
 Indenture, including the satisfaction of the Rating Condition for each Rating Agency.

         "Hedge Termination Receipt" means any termination payment paid by the Hedge Counterparty
 to the Issuer upon any early termination of a Hedge Agreement with respect to which the Hedge
 Counterparty is the sole Defaulting Party or Affected Party (each as defined in the Hedge Agreements).

         "HFP" means Highland Financial Partners, L.P. (an Affiliate of the Servicer).

         "High-Yield Bond" means any debt security, other than a Loan or a Structured Finance
 Obligation, that is either Registered or, if not Registered, (i) it is issued by an obligor that is not resident in
 the United States, (ii) the payments on it are not subject to United States withholding tax and (iii) it is held
 through a financial institution pursuant to the procedures described in Treasury Regulation section 1.165-
 12(c)(3).

          "Holder" means, of any Note, the person whose name appears on the Indenture Register as the
 registered holder of the Note; and of any Preference Share, the person whose name appears in the share
 register of the Issuer related thereto as the registered holder of such Preference Share.

        "Incurrence Covenant" means a covenant by the borrower to comply with one or more financial
 covenants only upon the occurrence of certain actions of the borrower including, but not limited to, a debt
 issuance, dividend payment, share purchase, merger, acquisition or divestiture.

         "Indenture Registrar" means the Bank in its capacity as Indenture registrar as provided in the
 Indenture.

          "Indenture Register" means the register caused to be kept by the Issuer for the purpose of
 registering Notes and transfers of the Notes as provided in the Indenture.

         "Information" means S&P's "Credit Estimate Information Requirements" dated June 2007 and
 any other information S&P reasonably requests in order to produce a credit estimate for a Collateral
 Obligation.

         "Initial Consent Period" means the period of 15 Business Days from but excluding the date on
 which the Trustee mailed notice of a proposed supplemental indenture pursuant to the Indenture to the
 Holders of Securities.

         "Initial Rating" means, the ratings by Moody's and S&P with respect to each Class of Notes
 provided in the table in "Summary of Terms—Principal Terms of the Securities."

           "Interest Period" means, initially, the period from and including the Closing Date to but excluding
 the first Payment Date, and, thereafter, each successive period from and including each Payment Date to
 but excluding the following Payment Date.

         "Interest Proceeds" means, with respect to any Due Period, the sum (without duplication) of all
 amounts received in Cash during the Due Period (or as otherwise specified below) by the Issuer with
 respect to the Collateral that are:

         (i)      payments of interest, fees, and commissions (excluding (A) Accrued Interest Purchased
 With Principal, (B) interest and dividends on Workout Assets, (C) fees and commissions from Defaulted
 Collateral Obligations, and (D) syndication and other up-front fees and any up-front fixed payments
 received in connection with entering into a Synthetic Security);



                                                        184
                                                                                                 006055
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 198
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 293 of 331 PageID 8863
                                       Filed

         (ii)     any portion of the Sale Proceeds of a Collateral Obligation (other than a Defaulted
 Collateral Obligation) representing Accrued Interest On Sale;

          (iii)   all payments of principal on, or disposition proceeds from the sale of, Eligible Investments
 to the extent purchased with Interest Proceeds;

        (iv)    payments with respect to the Hedge Agreements received on or before the related
 Payment Date (other than any amount payable thereunder because of any early termination or notional
 amount reduction), but not any Sale Proceeds from any of these instruments (except to the extent that
 they were purchased with Interest Proceeds);

         (v)     all fees received pursuant to any Securities Lending Agreements;

        (vi)     amounts in the Collection Account designated for distribution as Interest Proceeds
 pursuant to the Priority of Payments;

        (vii)  all earnings on amounts in the Delayed Drawdown Reserve Account and the Revolving
 Reserve Account deposited to the Collection Account in accordance with the Indenture;

        (viii)   amounts in the Expense Reimbursement Account on the Payment Date for the relevant
 Due Period;

         (ix)    any recoveries (including interest) received on a Non-Performing Collateral Obligation in
 excess of the principal balance of such Non-Performing Collateral Obligation (as of the date the related
 Collateral Obligation became a Non-Performing Collateral Obligation and excluding from such principal
 balance any deferred interest on Non-Performing Collateral Obligations that are PIK Securities); and

          (x)    Principal Proceeds designated by the Servicer as Interest Proceeds prior to the
 Determination Date related to the first Payment Date in an aggregate amount not to exceed
 U.S.$4,000,000 in accordance with the last paragraph under "Security for the Notes—The Accounts—
 Collection Account".

          Interest Proceeds shall not include the Excluded Property and Interest Proceeds shall not include
 earnings on amounts on deposit in the Securities Lending Account to the extent the earnings are payable
 by the Issuer to a Securities Lending Counterparty.

         Each reference in the definition of "Interest Proceeds" to a Collateral Obligation shall include a
 Collateral Obligation that has been loaned pursuant to a Securities Lending Agreement and Interest
 Proceeds shall include any amounts referred to in clauses (i) through (iii) above received by the Issuer in
 respect of the Collateral Obligation indirectly from the related Securities Lending Counterparty pursuant to
 the Securities Lending Agreement.

         With respect to any Payment Date, Interest Proceeds in an amount equal to the Interest
 Proceeds due and payable on such Payment Date to the Consenting Holders of the Preference Shares
 with respect to such Payment Date that are distributed to such Holders by way of Eligible Equity
 Securities in lieu of Cash pursuant to "Description of the Securities—Priority of Payments—Interest
 Proceeds" will be treated for all purposes by the Issuer and the Servicer as Principal Proceeds.

         "Interim Targets" means, with respect to the Collateral on the Interim Targets Date, (i) a
 Minimum Diversity Score greater than or equal to 60, (ii) a Maximum Weighted Average Moody's Rating
 Factor less than or equal to 2550, (iii) a Minimum Weighted Average Spread greater than or equal to
 2.45%, (iv) the Collateral Obligations have an Aggregate Principal Balance of greater than or equal to
 U.S.$940,000,000 and (v) a Moody's Minimum Average Recovery Rate equal to or greater than 44.00%.

         "Interim Targets Date" means February 4, 2008.

         "Irish Listing Agent" means Arthur Cox Listing Services Limited.



                                                     185
                                                                                            006056
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 199
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 294 of 331 PageID 8864
                                       Filed

       "Issuer Charter" means the Memorandum and Articles of Association of the Issuer, as may be
 amended and restated before the Closing Date or in accordance with the Indenture.

         "Issuer Order" and "Issuer Request" means a written order or request dated and signed in the
 name of the Issuer or the Co-Issuer by an Authorized Officer of the Issuer or the Co-Issuer, as applicable,
 or by the Servicer by an Authorized Officer of the Servicer, on behalf of the Issuer or the Co-Issuer.

         "Junior Class" means, with respect to a particular Class of Notes, each Class of Notes that is
 subordinated to that Class.

          "Leasing Finance Transaction" means any transaction pursuant to which the obligations of the
 lessee to pay rent or other amounts on a triple net basis under any lease of (or other arrangement
 conveying the right to use) real or personal property, or a combination thereof, are required to be
 classified and accounted for as a capital lease on a balance sheet of such lessee under generally
 accepted accounting principles in the United States of America; but only if (a) such lease or other
 transaction provides for the unconditional obligation of the lessee to pay a stated amount of principal no
 later than a stated maturity date, together with interest thereon, and the payment of such obligation is not
 subject to any material non-credit related risk as determined by the Servicer, (b) the obligations of the
 lessee in respect of such lease or other transaction are fully secured, directly or indirectly, by the property
 that is the subject of such lease and (c) the interest held by the Issuer in respect of such lease or other
 transaction is treated as debt for U.S. federal income tax purposes.

          "Loan" means any interest in a fully committed, senior secured, unsecured, or revolving loan
 (including loans involving credit linked deposits and synthetic letters of credit) that is acquired by
 assignment or by Participation (including any DIP Loan) that is either:

         (i)      Registered; or

         (ii)     issued by an obligor that is not resident in the United States:

                  (A)     whose payments are not subject to United States withholding tax; and

                (B)     that is held through a financial institution pursuant to the procedures described in
         Treasury Regulation section 1.165-12(c)(3).

         "Long-Dated Collateral Obligation" means any Collateral Obligation with a stated maturity later
 than the Stated Maturity of the Notes other than a Collateral Obligation with a stated maturity later than
 the Stated Maturities of the Notes that includes a "put" option to its obligor at a price of at least par
 payable on or before the Stated Maturity of the Notes.

          "Maintenance Covenant" means a covenant by the borrower to comply with one or more
 financial covenants during each reporting period, whether or not it has taken any specified action.

         "Majority" means, with respect to any Class or group of Notes or Preference Shares, the Holders
 of more than 50% of the Aggregate Outstanding Amount of that Class or group of Notes or Preference
 Shares, as the case may be.

         "Margin Stock" means "Margin Stock" as defined under Regulation U issued by the Board of
 Governors of the Federal Reserve System, including any debt security that is by its terms convertible into
 Margin Stock, but does not include any obligation that at the time of acquisition, conversion, or exchange
 does not satisfy the requirements of a Collateral Obligation received pursuant to an offer by an issuer of a
 Defaulted Collateral Obligation.

          "Market Value" means, as of any Measurement Date, the market value determined by the
 Servicer and reported to the Trustee as an amount rather than as a percentage or fraction of par
 (expressed in Dollars) of any Collateral Obligation (or Eligible Equity Security, as applicable) based upon
 the following order of priority: (i) the average of the bid-side market prices obtained by the Servicer from
 three Independent broker-dealers active in the trading of such obligations or (ii) if the foregoing set of

                                                      186
                                                                                              006057
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 200
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 295 of 331 PageID 8865
                                       Filed

 prices were not obtained, the lower of the bid-side market prices obtained by the Servicer from two
 Independent broker-dealers active in the trading of such obligations or (iii) if the foregoing sets of prices
 were not obtained, the average of the bid-side prices for the purchase of the Collateral Obligation (or
 Eligible Equity Security, as applicable) determined by an Approved Pricing Service (Independent from the
 Servicer) that derives valuations by polling broker-dealers (Independent from the Servicer).

         If a Market Value of any Collateral Obligation cannot be so determined in accordance with the
 procedures set out in the previous paragraph for a period of 30 consecutive days then such Collateral
 Obligation shall be deemed to have a Market Value of zero; provided, that during such 30 day period,
 such Collateral Obligation shall be deemed to have a Market Value equal to (a) the higher of (i) the S&P
 Recovery Rate for such Collateral Obligation and the then current S&P Rating of the Class A Notes and
 (ii) 70% of the Principal Balance of such Collateral Obligation or (b) if the Servicer has determined in its
 commercially reasonable judgment that the Market Value of such Collateral Obligation is lower than the
 amount determined pursuant to clause (a), such amount to be determined by the Servicer in its
 commercially reasonable judgment; provided, further, that the maximum amount of Collateral Obligations
 having a Market Value assigned pursuant to the immediately preceding proviso shall be limited to 5.0% of
 the Maximum Amount (and any amount in excess of 5.0% of the Maximum Amount shall be deemed to
 have a Market Value of zero). For the avoidance of doubt, the procedures set out in this paragraph shall
 not apply to determinations of Market Value of any Eligible Equity Securities or Current-Pay Obligations.

          The Servicer is under no obligation to determine the Market Value of the Collateral Obligations
 other than as set forth in the Servicing Agreement or the Indenture or to comply with any of its duties as
 set forth in the Servicing Agreement or in the Indenture.

         "Market Value Determination Date" means, with respect to any distribution of Eligible Equity
 Securities, one Business Day prior to the date of the notice distributed by the Issuer to the Holders of the
 Preference Shares in connection with such distribution.

         "Market Value Percentage" means, for any Collateral Obligation, the ratio obtained by dividing:

         (i)     the Market Value of the Collateral Obligation; by

         (ii)    the Principal Balance of the Collateral Obligation.

         "Maximum Amount" means an amount equal to:

         (i)     on any Measurement Date during the Ramp-Up Period, U.S.$992,377,774; and

         (ii)    on any Measurement Date after the Ramp-Up Completion Date:

                 (A)     the aggregate Principal Balance of all Collateral Obligations plus the aggregate
         outstanding principal amount of any Defaulted Collateral Obligations; plus

                 (B)      cash representing Principal Proceeds on deposit in the Collection Account; plus

                (C)    Eligible Investments (other than cash) purchased by the Issuer with Principal
         Proceeds on deposit in the Collection Account.

         "Maximum Weighted Average Moody's Rating Factor" means, as of any Measurement Date, a
 rate equal to the sum of (i) the number set forth in the column entitled "Maximum Weighted Average
 Moody's Rating Factor" in the Ratings Matrix based upon the applicable "row/column combination"
 chosen by the Servicer (or the interpolation between two adjacent rows and/or two adjacent columns, as
 applicable) plus (ii) the Recovery Rate Modifier.

         "Measurement Date" means any date:

         (i)     on which the Issuer commits to acquire or dispose of any Collateral Obligation;


                                                     187
                                                                                            006058
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 201
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 296 of 331 PageID 8866
                                       Filed

         (ii)    on which a Collateral Obligation becomes a Defaulted Collateral Obligation;

         (iii)   that is a Determination Date;

         (iv)    that is the Ramp-Up Completion Date;

         (v)     that is the date as of which the information in a Monthly Report is calculated pursuant to
 the Indenture; and,

         with respect to any distribution of Eligible Equity Securities only,

         (vi)    that is the Market Value Determination Date.

          "Minimum Diversity Score" means, as of any Measurement Date, a score equal to the number
 set forth in the column entitled "Minimum Diversity Score" in the Ratings Matrix based upon the applicable
 "row/column combination" chosen by the Servicer (or the interpolating between two adjacent rows and/or
 two adjacent columns, as applicable).

         "Minimum Weighted Average Spread" means, as of any Measurement Date, the spread equal
 to the percentage set forth in the row entitled "Minimum Weighted Average Spread" in the Ratings Matrix
 based upon the applicable "row/column combination" chosen by the Servicer (or the interpolating
 between two adjacent rows and/or two adjacent columns, as applicable).

         "Monthly Report" means a monthly report compiled and provided by the Issuer.

           "Moody's Default Probability Rating" means with respect to any Collateral Obligation, as of any
 date of determination, the rating determined in accordance with the following, in the following order of
 priority:

         (i)     with respect to a Moody's Senior Secured Loan:

                  (A)     if the Loan's obligor has a corporate family rating from Moody's, such corporate
         family rating; and

                 (B)      if the preceding clause does not apply, the Moody's Obligation Rating of such
         Loan;

                (C)     if the preceding clauses do not apply, the rating that is one subcategory above
         the Moody's Equivalent Senior Unsecured Rating;

         (ii)   with respect to a Moody's Non Senior Secured Loan or a High-Yield Bond, the Moody's
 Equivalent Senior Unsecured Rating of such Collateral Obligation;

        (iii)   with respect to a Collateral Obligation that is a DIP Loan, the rating that is one rating
 subcategory below the Assigned Moody's Rating thereof;

          (iv)     with respect to a Structured Finance Obligation, the Assigned Moody's Rating thereof (or,
 if the obligation does not have an Assigned Moody's Rating but has a rating by S&P, then the Moody's
 Default Probability Rating shall be:

                (x)     one rating subcategory below the Moody's equivalent of such S&P rating if it is
         "BBB–" or higher, or

                (y)      two rating subcategories below the Moody's equivalent of such S&P rating if it is
         "BB+" or lower; and

         (v)     with respect to a Synthetic Security, the Assigned Moody's Rating thereof.



                                                      188
                                                                                          006059
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 202
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 297 of 331 PageID 8867
                                       Filed

 Notwithstanding the foregoing, if the Moody's rating or ratings used to determine the Moody's Default
 Probability Rating are on watch for downgrade or upgrade by Moody's, such rating or ratings will be
 adjusted down (if on watch for downgrade) (i) with respect to any Collateral Obligation other than
 Structured Finance Obligations, one subcategory and (ii) with respect to any Structured Finance
 Obligation, two subcategories or adjusted up (if on watch for upgrade) (i) with respect to any Collateral
 Obligation other than Structured Finance Obligations, one subcategory and (ii) with respect to any
 Structured Finance Obligation, two subcategories. For purposes of any calculation under the Indenture, if
 a Moody's Default Probability Rating is withdrawn by Moody's with respect to a Collateral Obligation and if
 the Issuer, or the Servicer on behalf of the Issuer, has applied for a rating estimate from Moody's with
 respect to such Collateral Obligation, the Issuer will continue using the latest Moody's Default Probability
 Rating available immediately prior to such withdrawal pending receipt of such rating estimate from
 Moody's; provided, however, that if a Moody's Default Probability Rating is withdrawn and neither the
 Issuer, nor the Servicer on behalf of the Issuer, have applied for a rating estimate, the provisions of
 Schedule 7 to the Indenture with respect to Collateral Obligations whose ratings have been withdrawn will
 be followed.

         "Moody's Equivalent Senior Unsecured Rating" means, with respect to any Collateral
 Obligation that is a Loan or bond and the obligor thereof, as of any date of determination, the rating
 determined in accordance with the following, in the following order of priority:

        (i)    if the obligor has a senior unsecured obligation with an Assigned Moody's Rating, such
 Assigned Moody's Rating;

        (ii)     if the preceding clause does not apply, the Moody's "Issuer Rating" (as defined by
 Moody's) for the obligor;

         (iii) if the preceding clauses do not apply, but the obligor has a subordinated obligation with
 an Assigned Moody's Rating; then

                  (A)    if such Assigned Moody's Rating is at least "B3" (and, if rated "B3," not on watch
         for downgrade), the Moody's Equivalent Senior Unsecured Rating shall be the rating which is one
         rating subcategory higher than such Assigned Moody's Rating; or

                 (B)    if such Assigned Moody's Rating is less than "B3" (or rated "B3" and on watch for
         downgrade), the Moody's Equivalent Senior Unsecured Rating shall be such Assigned Moody's
         Rating;

         (iv)  if the preceding clauses do not apply, but the obligor has a senior secured obligation with
 an Assigned Moody's Rating; then:

                 (A)    if such Assigned Moody's Rating is at least "Caa3" (and, if rated "Caa3," not on
         watch for downgrade), the Moody's Equivalent Senior Unsecured Rating shall be the rating which
         is one subcategory below such Assigned Moody's Rating; or

                 (B)    if such Assigned Moody's Rating is less than "Caa3" (or rated "Caa3" and on
         watch for downgrade), then the Moody's Equivalent Senior Unsecured Rating shall be "C";

         (v)     if the preceding clauses do not apply, but such obligor has a corporate family rating from
 Moody's, the Moody's Equivalent Senior Unsecured Rating shall be one rating subcategory below such
 corporate family rating;

          (vi)    if the preceding clauses do not apply, but the obligor has a senior unsecured obligation
 (other than a bank loan) with a monitored public rating from S&P (without any postscripts, asterisks or
 other qualifying notations, that addresses the full amount of principal and interest promised), then the
 Moody's Equivalent Senior Unsecured Rating shall be:

                (A)     one rating subcategory below the Moody's equivalent of such S&P rating if it is
         "BBB–" or higher;

                                                     189
                                                                                           006060
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 203
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 298 of 331 PageID 8868
                                       Filed

                (B)      two rating subcategories below the Moody's equivalent of such S&P rating if it is
         "BB+" or lower; or

                 (C)      "B3" until the Issuer or the Servicer obtains an estimated rating from Moody's of
         (a) the Servicer certifies to the Trustee that in its commercially reasonable judgment, it believes
         an estimated rating equivalent to a rating no lower than "B3" will be assigned by Moody's and the
         Issuer or the Servicer on its behalf applies for an estimated rating from Moody's within five
         Business Days of the date of the commitment to purchase the Loan or High-Yield Bond, (b) the
         aggregate Principal Balance of Collateral Obligations having an Assigned Moody's Rating
         pursuant to either this clause (vi)(C), or clauses (vii)(C) or (viii)(C) does not exceed 5% of the
         Maximum Amount, and (c) all the Coverage Tests and the Collateral Quality Tests are satisfied;

          (vii)   if the preceding clauses do not apply, but the obligor has a subordinated obligation (other
 than a bank loan) with a monitored public rating from S&P (without any postscripts, asterisks or other
 qualifying notations, that addresses the full amount of principal and interest promised), the Assigned
 Moody's Rating shall be deemed to be:

                (A)     one rating subcategory below the Moody's equivalent of such S&P rating if it is
         "BBB–" or higher;

                (B)      two rating subcategories below the Moody's equivalent of such S&P rating if it is
         "BB+" or lower, and the Moody's Equivalent Senior Unsecured Rating shall be determined
         pursuant to clause (iii) above; or

                 (C)      "B3" until the Issuer or the Servicer obtains an estimated rating from Moody's if
         (a) the Servicer certifies to the Trustee that in its commercially reasonable judgment, it believes
         an estimated rating equivalent to a rating not lower than "B3" will be assigned by Moody's and the
         Issuer or the Servicer on its behalf applies for an estimated rating from Moody's within five
         Business Days of the date of the commitment to purchase the Loan or High-Yield Bond, (b) the
         aggregate Principal Balance of Collateral Obligations having an Assigned Moody's Rating
         pursuant to either this clause (vii)(C), or clauses (vi)(C) or (viii)(C) does not exceed 5% of the
         Maximum Amount, and (c) all the Coverage Tests and the Collateral Quality Tests are satisfied;

        (viii)  if the preceding clauses do not apply, but the obligor has a senior secured obligation with
 a monitored public rating from S&P (without any postscripts, asterisks or other qualifying notations, that
 addresses the full amount of principal and interest promised), the Assigned Moody's Rating shall be
 deemed to be:

                (A)     one rating subcategory below the Moody's equivalent of such S&P rating if it is
         "BBB–" or higher;

                (B)      two rating subcategories below the Moody's equivalent of such S&P rating if it is
         "BB+" or lower, and the Moody's Equivalent Senior Unsecured Rating shall be determined
         pursuant to clause (iv) above; or

                 (C)      "B3" until the Issuer or the Servicer obtains an estimated rating from Moody's if
         (a) the Servicer certifies to the Trustee that in its commercially reasonable judgment, it believes
         an estimated rating equivalent to a rating not lower than "B3" will be assigned by Moody's and the
         Issuer or the Servicer on its behalf applies for an estimated rating from Moody's within two
         Business Days of the date of the commitment to purchase the Loan or High-Yield Bond, (b) the
         aggregate Principal Balance of Collateral Obligations having an Assigned Moody's Rating
         pursuant to either this clause (viii)(C), or clause (vi)(C) or (vii)(C) does not exceed 5% of the
         Maximum Amount, and (c) all the Coverage Tests and the Collateral Quality Tests are satisfied;

          (ix)  if the preceding clauses do not apply and each of the following clauses (A) through (H) do
 apply, the Moody's Equivalent Senior Unsecured Rating will be "Caa1:"




                                                     190
                                                                                           006061
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 204
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 299 of 331 PageID 8869
                                       Filed

                (A)     neither the obligor nor any of its Affiliates is subject to reorganization or
         bankruptcy proceedings;

                 (B)     no debt securities or obligations of the obligor are in default;

                 (C)    neither the obligor nor any of its Affiliates has defaulted on any debt during the
         preceding two years;

                 (D)     the obligor has been in existence for the preceding five years;

                 (E)     the obligor is current on any cumulative dividends;

                  (F)     the fixed-charge ratio for the obligor exceeds 125% for each of the preceding two
         fiscal years and for the most recent quarter;

                  (G)    the obligor had a net profit before tax in the past fiscal year and the most recent
         quarter; and

                 (H)     the annual financial statements of such obligor are unqualified and certified by a
         firm of Independent accountants of international reputation, and quarterly statements are
         unaudited but signed by a corporate officer;

          (x)   if the preceding clauses do not apply but each of the following clauses (A) and (B) do
 apply, the Moody's Equivalent Senior Unsecured Rating will be "Caa3":

                (A)     neither the obligor nor any of its Affiliates is subject to reorganization or
         bankruptcy proceedings; and

                (B)     no debt security or obligation of such obligor has been in default during the past
         two years; and

         (xi)     if the preceding clauses do not apply and a debt security or obligation of the obligor has
 been in default during the past two years, the Moody's Equivalent Senior Unsecured Rating will be "Ca."

 Notwithstanding the foregoing, not more than 10% of the Maximum Amount may consist of Relevant
 Obligations given a Moody's Equivalent Senior Unsecured Rating based on a rating given by S&P as
 provided in clauses (vi), (vii) and (viii) above.

         "Moody's Group I Country" means any of the following countries: Australia, the Netherlands, the
 United Kingdom and any country subsequently determined by Moody's to be a Moody's Group I Country.

         "Moody's Group II Country" means any of the following countries: Germany, Ireland, Sweden,
 Switzerland and any country subsequently determined by Moody's to be a Moody's Group II Country.

         "Moody's Group III Country" means any of the following countries: Austria, Belgium, Denmark,
 Finland, France, Iceland, Liechtenstein, Luxembourg, Norway, Spain and any country subsequently
 determined by Moody's to be a Moody's Group III Country.

          "Moody's Minimum Average Recovery Rate" means, as of any Measurement Date, a rate
 equal to the lesser of (x) 60% and (y) the number obtained by (i) summing the products obtained by
 multiplying the Principal Balance of each Collateral Obligation by its respective Moody's Priority Category
 Recovery Rate, (ii) dividing the sum determined pursuant to clause (i) above by the sum of the Aggregate
 Principal Balance of all Collateral Obligations and (iii) rounding up to the first decimal place.

         "Moody's Non Senior Secured Loan" means any Loan that is not a Moody's Senior Secured
 Loan.




                                                     191
                                                                                            006062
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 205
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 300 of 331 PageID 8870
                                       Filed

        "Moody's Obligation Rating" means, with respect to any Collateral Obligation as of any date of
 determination, the rating determined in accordance with the following, in the following order of priority:

          (i)      With respect to a Moody's Senior Secured Loan:

                   (A)       if it has an Assigned Moody's Rating, such Assigned Moody's Rating; or

                  (B)   if the preceding clause does not apply, the rating that is one rating subcategory
          above the Moody's Equivalent Senior Unsecured Rating; and

          (ii)     With respect to a Moody's Non Senior Secured Loan or a High-Yield Bond:

                   (A)       if it has an Assigned Moody's Rating, such Assigned Moody's Rating; or

                  (B)        if the preceding clause does not apply, the Moody's Equivalent Senior Unsecured
          Rating; and

          (iii)    With respect to a Synthetic Security or a DIP Loan, the Assigned Moody's Rating thereof.

 Notwithstanding the foregoing, if the Moody's rating or ratings used to determine the Moody's Default
 Probability Rating are on watch for downgrade or upgrade by Moody's, such rating or ratings will be
 adjusted down one subcategory (if on watch for downgrade) or up one subcategory (if on watch for
 upgrade).

        "Moody's Priority Category" means each type of Collateral Obligation specified in the definition
 of "Moody's Priority Category Recovery Rate Matrix" as a "Moody's Priority Category."

        "Moody's Priority Category Recovery Rate" means for any Collateral Obligation, the
 percentage specified in the definition of "Moody's Priority Category Recovery Rate Matrix" opposite the
 Moody's Priority Category of the Collateral Obligation.

          "Moody's Priority Category Recovery Rate Matrix" means the table below:

 Moody's Priority                                           Moody's Priority Category
 Category                                                       Recovery Rate
 Synthetic Securities............... In the case of:
                                   (i)   a Form-Approved Synthetic Security, the "Moody's Priority Category
                                   Recovery Rate" given by Moody's to the Form-Approved Synthetic Security
                                   at the time of approval of the Form-Approved Synthetic Security by
                                   Moody's; and
                                          (ii)   any other Synthetic Security, the "Moody's Priority Category
                                          Recovery Rate" given by Moody's to the Synthetic Security at the time of
                                          acquisition of the Synthetic Security.
 Structured Finance                       The Moody's Priority Category Recovery Rate determined in accordance
 Obligations ............................ with the Moody's Structured Finance Obligation Recovery Rates set forth in
                                          Schedule 5 to the Indenture by reference to the type of asset and its then
                                          Moody's Rating (or, with respect to assets to which that schedule does not
                                          apply, on a case-by-case basis in connection with the grant of the relevant
                                          Collateral Obligation).
 unsecured DIP Loans and
 any Collateral Obligations
 not covered above or below .. As determined by Moody's on a case-by-case basis.




                                                        192
                                                                                                  006063
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 206
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 301 of 331 PageID 8871
                                       Filed

 For High-Yield Bonds, Moody's Senior Secured Loans and Moody's Non Senior Secured Loans, the
 relevant Moody's Priority Category Recovery Rate is the rate determined pursuant to the table below
 based on the number of rating subcategories difference between the High-Yield Bond's or Loan's Moody's
 Obligation Rating and its Moody's Default Probability Rating (for purposes of clarification, if the Moody's
 Obligation Rating is higher than the Moody's Default Probability Rating, the rating subcategories
 difference will be positive and if it is lower, negative):

      Number of Moody's Rating Subcategories               Moody's         Moody's
         Difference Between the Moody's                     Senior        Non Senior
        Obligation Rating and the Moody's                  Secured         Secured         High-Yield
             Default Probability Rating                     Loans           Loans            Bonds
                     +2 or more                              60.0%          45.0%            40.0%
                          +1                                 50.0%          42.5%            35.0%
                           0                                 45.0%          40.0%            30.0%
                          -1                                 40.0%          30.0%            15.0%
                          -2                                 30.0%          15.0%            10.0%
                      -3 or less                             20.0%          10.0%             2.0%

 If no Moody's Priority Category Recovery Rate has been specifically assigned with respect to a Loan
 pursuant to the above table, and the Loan is a secured DIP Loan, the relevant Moody's Priority Category
 Recovery Rate is 50.0%.

         "Moody's Rating" means the Moody's Default Probability Rating; provided that, with respect to
 the Collateral Obligations generally, if at any time Moody's or any successor to it ceases to provide rating
 services, references to rating categories of Moody's in the Indenture shall be deemed instead to be
 references to the equivalent categories of any other nationally recognized investment rating agency
 selected by the Servicer, as of the most recent date on which such other rating agency and Moody's
 published ratings for the type of security in respect of which such alternative rating agency is used. If no
 other security or obligation of the Borrower or its Guarantor is rated by S&P or Moody's, then the Servicer
 may apply to Moody's for a Moody's credit rating estimate, which will be its Moody's Rating; provided that,
 on or prior to each one-year anniversary of the acquisition of any such Collateral Obligation, the Issuer
 shall submit to Moody's a request for a Moody's credit rating estimate for such Collateral Obligation,
 which shall be its Moody's Rating, together with all information reasonably required by Moody's to perform
 such estimate.

         "Moody's Rating Factor" means the number in the table below opposite the rating of the
 Collateral Obligation (excluding Synthetic Securities where an Assigned Moody's Rating is not available).

                                          Moody's                           Moody's
                          Moody's          Rating           Moody's          Rating
                           Rating          Factor            Rating          Factor
                           Aaa                1               Ba1             940
                           Aa1                10              Ba2             1,350
                           Aa2                20              Ba3             1,766
                           Aa3                40               B1             2,220
                           A1                 70               B2             2,720
                           A2                120               B3             3,490
                           A3                180             Caa1             4,770
                           Baa1              260             Caa2             6,500
                           Baa2              360             Caa3             8,070
                           Baa3              610           Ca or lower       10,000



                                                     193
                                                                                           006064
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 207
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 302 of 331 PageID 8872
                                       Filed

          The Moody's Rating Factor for Collateral Obligations that are Synthetic Securities shall be
 determined by Moody's and obtained by the Issuer or the Servicer on a case-by-case basis, unless (1)
 there is an Assigned Moody's Rating available for such Collateral Obligation that is a Synthetic Security,
 in which case such Assigned Moody's Rating shall be used to compute the Moody's Rating Factor for
 such Collateral Obligation that is a Synthetic Security, or (2) such Collateral Obligation is a Form-
 Approved Synthetic Security, in which case the Moody's Rating Factor given to such Collateral Obligation
 at the time of approval of the Form-Approved Synthetic Security shall be used to compute the Moody's
 Rating Factor for such Collateral Obligation that is a Synthetic Security.

          The Moody's Rating Factor for any Collateral Obligation that is a Structured Finance Obligation
 shall be equal to: A × 55% ,
                     1− B

 where: "A" means the number determined with respect to such Collateral Obligation pursuant to the table
 above; and

         "B" means the Moody's Priority Category Recovery Rate with respect to such Collateral
 Obligation.

         "Moody's Senior Secured Loan" means:

         (i)     a Loan that:

                 (A)      is not (and cannot by its terms become) subordinate in right of payment to any
         other obligation of the obligor of the Loan;

                 (B)      is secured by a valid first priority perfected security interest or lien in, to or on
         specified collateral securing the obligor's obligations under the Loan; and

                  (C)     the value of the collateral securing the Loan together with other attributes of the
         obligor (including, without limitation, its general financial condition, ability to generate cash flow
         available for debt service and other demands for that cash flow) is adequate (in the commercially
         reasonable judgment of the Servicer) to repay the Loan in accordance with its terms and to repay
         all other loans of equal seniority secured by a first lien or security interest in the same collateral;
         or

         (ii)    a Loan that:

                 (A)       is not (and cannot by its terms become) subordinate in right of payment to any
         other obligation of the obligor of the Loan, other than, with respect to a Loan described in clause
         (i) above, with respect to the liquidation of such obligor or the collateral for such loan;

                 (B)      is secured by a valid second priority perfected security interest or lien in, to or on
         specified collateral securing the obligor's obligations under the Loan;

                  (C)     the value of the collateral securing the Loan together with other attributes of the
         obligor (including, without limitation, its general financial condition, ability to generate cash flow
         available for debt service and other demands for that cash flow) is adequate (in the commercially
         reasonable judgment of the Servicer) to repay the Loan in accordance with its terms and to repay
         all other loans of equal or higher seniority secured by a first or second lien or security interest in
         the same collateral; and

                  (D)      has been assigned a Moody's rating equal to or higher than Moody's corporate
         family rating for such obligor; and

          (iii)   the Loan is not: (A) a DIP Loan, (B) a Loan for which the security interest or lien (or the
 validity or effectiveness thereof) in substantially all of its collateral attaches, becomes effective, or
 otherwise "springs" into existence after the origination thereof, or (C) a type of loan that Moody's has

                                                      194
                                                                                             006065
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 208
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 303 of 331 PageID 8873
                                       Filed

 identified as having unusual terms and with respect to which its Moody's Priority Category Recovery Rate
 has been or is to be determined on a case-by-case basis.

         "Non-Consenting Holder" means with respect to any supplemental indenture pursuant to the
 Indenture that requires the consent of one or more Holders of Securities, any Holder or, in the case of
 Securities represented by Global Notes, any beneficial owner, that either (i) has delivered to the Trustee a
 written notice that it will not consent to such supplemental indenture or (ii) had not consented to such
 supplemental indenture within the applicable Initial Consent Period.

           "Non-Performing Collateral Obligation" means any Defaulted Collateral Obligation and any PIK
 Security as to which its issuer or obligor has previously deferred or capitalized any interest due on it and
 all the interest so deferred or capitalized has not subsequently been paid in full in cash by:

          (i)     if the PIK Security has a Moody's Rating of "Baa3" (and not on credit watch with negative
 implications) or above or an S&P Rating of "BBB-" (and not on credit watch with negative implications) or
 above, the earlier of its second payment date or one year, in each case, following the date of the initial
 deferral or capitalization of interest due on it; or

           (ii)     if the PIK Security has a Moody's Rating of "Baa3" and on credit watch with negative
 implications or below "Baa3," or an S&P Rating of "BBB-" and on credit watch with negative implications
 or below "BBB-," the earlier of its first payment date or six months, in each case, following the date of the
 initial deferral or capitalization of interest due on it.

        "Notes" means the Class the Class A Notes, the Class B Notes, the Class C Notes, the Class D
 Notes and the Class E Notes.

        "Noteholder" means a Holder of the Class A Notes, the Class B Notes, the Class C Notes, the
 Class D Notes or the Class E Notes.

         "Note Payment Sequence" means the application of funds in the following order:

         (1)     to the Class A Notes until the Class A Notes have been fully redeemed;

         (2)     to the Class B Notes until the Class B Notes have been fully redeemed;

         (3)     to the Class C Notes until the Class C Notes have been fully redeemed;

         (4)     to the Class D Notes until the Class D Notes have been fully redeemed;

         (5)     to the Class E Notes until the Class E Notes have been fully redeemed.

        "Offer" means any Collateral Obligation that is subject to a tender offer, voluntary redemption,
 exchange offer, conversion or other similar action.

          "Officer" means, with respect to the Issuer and any corporation, any director, the Chairman of the
 board of directors, the President, any Vice President, the Secretary, an Assistant Secretary, the
 Treasurer, or an Assistant Treasurer of the entity; with respect to the Co-Issuer and any corporation, any
 director, the Chairman of the board of directors, the President, any Vice President, the Secretary, an
 Assistant Secretary, the Treasurer, or an Assistant Treasurer of the entity; with respect to any
 partnership, any of its general partners; and with respect to the Trustee, any Trust Officer.

         "Outstanding" means, with respect to:

         (i)     the Notes or any specified Class, as of any date of determination, all of the Notes or all of
 the Notes of the specified Class, as the case may be, theretofore authenticated and delivered under the
 Indenture, except with respect to Notes:




                                                     195
                                                                                            006066
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 209
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 304 of 331 PageID 8874
                                       Filed

                 (A)       Notes canceled by the Indenture Registrar or delivered to the Indenture Registrar
         for cancellation;

                 (B)     Notes for whose payment or redemption funds in the necessary amount have
         been theretofore irrevocably deposited with the Trustee or any paying agent in trust for their
         Holders pursuant to the Indenture and if the Notes are to be redeemed, notice of redemption has
         been duly given pursuant to the Indenture;

                 (C)     Notes in exchange for or in lieu of which other Notes have been authenticated
         and delivered pursuant to the Indenture; and

                (D)      Notes alleged to have been destroyed, lost, or stolen for which replacement
         Notes have been issued as provided in the Indenture, unless proof satisfactory to the Trustee is
         presented that any such Notes are held by a protected purchaser; and

         (ii)     the Preference Shares, as of any date of determination, all of the Preference Shares
 theretofore issued under the Preference Share Documents and listed in the share register of the Issuer as
 outstanding;

 provided that, in determining whether the Holders of the requisite Aggregate Outstanding Amount of the
 Securities have given any request, demand, authorization, direction, notice, consent or waiver under the
 Indenture, Securities owned or beneficially owned by the Issuer, the Co-Issuer, any Affiliate of either of
 them and, with respect to any matter affecting its status as Servicer or appointment of a replacement
 Servicer or relating to an acceleration of any Class of Notes if the effect of the Servicer's action or inaction
 as a Holder of Securities would effectively prevent acceleration, the Servicer, its Affiliates and any
 account for which the Servicer or its Affiliates have discretionary voting authority (other than, with respect
 to Notes or Class II Preference Shares, HFP or any of its subsidiaries; provided that, with respect to the
 voting authority of Notes or Class II Preference Shares owned by HFP or any of its subsidiaries, such
 vote shall not be excluded only if such vote is determined by a vote of the majority of the "independent
 directors" (determined in accordance with the governing documents of HFP or such subsidiaries and
 certified in writing to the Trustee or the Preference Shares Paying Agent, as applicable, by any of the
 "independent directors" of HFP) of HFP or such subsidiaries) shall be disregarded and not be
 Outstanding, except that, in determining whether the Trustee shall be protected in relying on any request,
 demand, authorization, direction, notice, consent or waiver, only Securities that a Trust Officer of the
 Trustee (or with respect to the Preference Shares, only Preference Shares that an Authorized Officer of
 the Preference Shares Paying Agent) has actual knowledge to be so owned or beneficially owned shall
 be so disregarded. Securities so owned or beneficially owned that have been pledged in good faith may
 be regarded as Outstanding if the pledgee establishes to the satisfaction of the Trustee or the Preference
 Shares Paying Agent, as applicable, the pledgee's right so to act with respect to the Securities and that
 the pledgee is independent from the Issuer, the Co-Issuer, the Servicer, the Trustee and the Preference
 Shares Paying Agent.

          "Participating Institution" means an institution that creates a participation interest and that has
 a long-term senior unsecured rating by Moody's of at least "A3" (and if so rated by Moody's such rating is
 not on watch for possible downgrade) and a short-term credit rating by S&P of at least "A-1" or, if no
 short-term rating exists, a long-term credit rating by S&P of at least "A".

           "Participation" means a Loan acquired as a participation interest created by a Participating
 Institution.

         "Permitted Offer" means a tender offer, voluntary redemption, exchange offer, conversion, or
 other similar action pursuant to which the offeror offers to acquire a debt obligation (including a Collateral
 Obligation) in exchange solely for cash in an amount equal to or greater than the full face amount of the
 debt obligation plus any accrued and unpaid interest and as to which the Servicer has determined in its
 commercially reasonable judgment that the offeror has sufficient access to financing to consummate the
 tender offer, voluntary redemption, exchange offer, conversion, or other similar action.




                                                      196
                                                                                              006067
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 210
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 305 of 331 PageID 8875
                                       Filed

         "PIK Cash-Pay Interest" means, as to any PIK Security, the portion of interest required to be
 paid in cash (and not permitted to be added to the balance of such PIK Security or otherwise deferred
 and accrued) thereon pursuant to the terms of the related Underlying Instruments.

          "PIK Security" means any loan or debt obligation on which any portion of the interest accrued for
 a specified period of time or until the maturity thereof is, or at the option of the obligor may be, added to
 the principal balance of such loan or debt obligation or otherwise deferred rather than being paid in cash;
 provided that such loan or debt obligation shall not be a PIK Security if the portion, if any, of such interest
 required pursuant to the terms of the related Underlying Instruments to be paid in Cash would result in the
 outstanding principal amount of such loan or debt obligation having an effective rate of PIK Cash-Pay
 Interest at least equal to (i) if such loan or debt obligation is a fixed rate loan or debt obligation, 4% per
 annum, or (ii) if such loan or debt obligation is a floating rate loan or debt obligation, LIBOR.

          "Pledged Obligations" means, as of any date of determination, the Collateral Obligations, the
 Workout Assets, the Eligible Investments, and any other securities or obligations that have been granted
 to the Trustee that form part of the Collateral.

         "Person" is an individual, corporation (including a business trust), partnership, limited liability
 company, joint venture, association, joint stock company, trust (including any beneficiary thereof),
 unincorporated association or government or any agency or political subdivision thereof.

          "Portfolio Improvement Exchange" means, the disposition, during the Replacement Period, of a
 Collateral Obligation and corresponding acquisition of one or more Collateral Obligations which in the
 aggregate will result in (i) the Collateral Quality Tests, the Interest Coverage Test, the
 Overcollateralization Tests and the Concentration Limitations herein being satisfied (or bring the total
 portfolio of Collateral Obligations closer to compliance with any such test or limitation) or if one or more of
 such Collateral Quality Tests, Interest Coverage Test, Overcollateralization Test or Concentration
 Limitations are not satisfied, the degree of compliance therewith would be improved and (ii) improving, on
 a net basis, the quality of the total portfolio of Collateral Obligations as measured by such Collateral
 Quality Tests, Interest Coverage Test, Overcollateralization Test and Concentration Limitations and (iii) in
 the case of each of clause (i) and (ii), any other Collateral Quality Tests, Interest Coverage Tests,
 Overcollateralization Tests or Concentration Limitations not being violated or the likelihood of such
 violation in the future not being significantly increased.

          "Preference Share Internal Rate of Return" means, with respect to any Payment Date, the
 internal rate of return (computed using the "XIRR" function in Microsoft® Excel 2002 or an equivalent
 function in another software package), stated on a per annum basis, for the following cash flows,
 assuming all Preference Shares are purchased on the Closing Date at their Face Amount:

         (i)    each distribution of Interest Proceeds made to the Holders of the Preference Shares
 (excluding any Class II Preference Share Special Payment distributed to the Holders of the Class II
 Preference Shares) on any prior Payment Date and, to the extent necessary to reach the applicable
 Preference Share Internal Rate of Return, the current Payment Date; and

         (ii)   each distribution of Principal Proceeds made to the Holders of the Preference Shares
 (excluding any Class II Preference Share Special Payment distributed to the Holders of the Class II
 Preference Shares) on any prior Payment Date and, to the extent necessary to reach the applicable
 Preference Share Internal Rate of Return, the current Payment Date.

         "Preference Shares Distribution Account" means a separate segregated non-interest bearing
 account established by the Preference Shares Paying Agent pursuant to the Preference Shares Paying
 Agency Agreement into which the Preference Shares Paying Agent will deposit all amounts received from
 the Issuer and payable to the Holders of the Preference Shares under the Priority of Payments.

         "Preference Shares Paying Agent" means State Street Bank and Trust Company in its capacity
 as Preference Shares Paying Agent under the Preference Shares Paying Agency Agreement, unless a
 successor Person shall have become the preference shares paying agent pursuant to the applicable



                                                      197
                                                                                              006068
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 211
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 306 of 331 PageID 8876
                                       Filed

 provisions of the Preference Shares Paying Agency Agreement, and thereafter "Preference Shares
 Paying Agent" shall mean such successor person.

         "Principal Balance" means, with respect to:

         (i)     any Pledged Obligation other than those specifically covered in this definition, the
 outstanding principal amount of the Pledged Obligation as of the relevant Measurement Date;

         (ii)    a Synthetic Security, the notional amount specified in the Synthetic Security;

          (iii)    any Pledged Obligation in which the Trustee does not have a first priority perfected
 security interest, zero, except as otherwise expressly specified in the Indenture;

         (iv)    any Defaulted Collateral Obligation, except as otherwise provided, zero;

         (v)     any Collateral Obligation that has been loaned, its Principal Balance shall be reduced by
 the excess of the amount of collateral required over the actual Market Value of the collateral;

         (vi)   any Revolving Loan or Delayed Drawdown Loan, its Principal Balance shall include any
 unfunded amount thereof (regardless of the nature of the contingency relating to the Issuer's obligation to
 fund the unfunded amount), except as otherwise expressly specified in the Indenture;

         (vii)   any PIK Security, its Principal Balance shall not include any principal amount of the PIK
 Security representing previously deferred or capitalized interest; and

        (viii)   any Qualified Equity Security and any obligation or security that at the time of acquisition,
 conversion, or exchange does not satisfy the requirements of a Collateral Obligation, zero.

         "Principal Proceeds" means with respect to any Due Period, all amounts received in Cash
 during the Due Period by the Issuer with respect to the Collateral that are not Interest Proceeds.

          Principal Proceeds shall include any funds transferred from the Closing Date Expense Account
 into the Collection Account pursuant to the Indenture.

        Principal Proceeds do not include the Excluded Property or earnings on amounts on deposit in
 the Securities Lending Account to the extent the earnings are payable by the Issuer to a Securities
 Lending Counterparty.

          At any time when an "event of default" under a Securities Lending Agreement has occurred and
 is continuing, any payments received by the Issuer from the related Securities Lending Collateral shall be
 Principal Proceeds.

         "Priority Class" means, with respect to any specified Class of Notes, each Class of Notes that
 ranks senior to that Class.

        "Proceeding" means any suit in equity, action at law, or other judicial or administrative
 proceeding.

         "Proposed Portfolio" means, as of any Measurement Date, the portfolio (measured by
 Aggregate Principal Balance) of Collateral Obligations and Principal Proceeds held as cash on deposit in
 the Collection Account and other Eligible Investments purchased with Principal Proceeds on deposit in
 the Collection Account resulting from the sale, maturity, or other disposition of a Collateral Obligation or a
 proposed purchase of a Collateral Obligation, as the case may be.

        "Purchase Agreement" means a purchase agreement dated as of November 9, 2007 among the
 Co-Issuers and the Initial Purchaser relating to the purchase of the Senior Notes, as modified, amended
 and supplemented and in effect from time to time.


                                                      198
                                                                                             006069
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 212
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 307 of 331 PageID 8877
                                       Filed

         "Purchase Criteria Adjusted Balance" means, for any Collateral Obligation other than Deep
 Discount Obligations, its Principal Balance; and for any Deep Discount Obligation its Purchase Price;
 provided, however, that if any Excess CCC+/Caa1 Collateral Obligations exist, the Purchase Criteria
 Adjusted Balance for the Excess CCC+/Caa1 Collateral Obligations shall be the lower of (i) the weighted
 average Market Value of all CCC+/Caa1 Collateral Obligations, expressed as a percentage of their
 outstanding principal balances and (ii) the product of (a) 70% and (b) their respective Principal Balance.

         "Purchase Price" means, with respect to the purchase of any Collateral Obligation (other than
 any obligation that at the time of acquisition, conversion, or exchange does not satisfy the requirements of
 a Collateral Obligation), the net purchase price paid by the Issuer for the Collateral Obligation. The net
 purchase price is determined by subtracting from the purchase price the amount of any Accrued Interest
 Purchased With Principal and any syndication and other upfront fees paid to the Issuer and by adding the
 amount of any related transaction costs (including assignment fees) paid by the Issuer to the seller of the
 Collateral Obligation or its agent.

        "Purchase Price Amount" means, respect to any Collateral Obligation on any date of
 determination, the product of (i) the Purchase Price (stated as a percentage) thereof and (ii) the Principal
 Balance thereof on such date.

          "Qualified Equity Security" means any obligation that at the time of acquisition, conversion, or
 exchange does not satisfy the requirements of a Collateral Obligation that is stock or evidence of an
 interest in or a right to buy stock, or any obligation that at the time of acquisition, conversion, or exchange
 does not satisfy the requirements of a Collateral Obligation but whose acquisition otherwise is a
 transaction in stocks or securities within the meaning of Section 864(b)(2)(A)(ii) of the Code and the
 regulations under the Code. Qualified Equity Securities do not include any obligation that at the time of
 acquisition, conversion, or exchange does not satisfy the requirements of a Collateral Obligation and that
 will cause the Issuer to be treated as engaged in or having income from a United States trade or business
 for United States federal income tax purposes by virtue of its ownership or disposition of the obligation
 (without regard to the Issuer's other activities).

       "Ramp-Up Period" means the period from and including the Closing Date to and including the
 Ramp-Up Completion Date.

          "Rating Agency" means, each of Moody's and S&P or, with respect to Pledged Obligations
 generally, if at any time Moody's or S&P ceases to provide rating services with respect to high yield debt
 securities, any other nationally recognized statistical rating organization selected by the Issuer and
 reasonably satisfactory to a Majority of each Class of Notes. If at any time Moody's ceases to be a Rating
 Agency, references to rating categories of Moody's in the Indenture shall instead be references to the
 equivalent categories of the replacement rating agency as of the most recent date on which the
 replacement rating agency and Moody's published ratings for the type of security in respect of which the
 replacement rating agency is used. If at any time S&P ceases to be a Rating Agency, references to
 rating categories of S&P in the Indenture shall instead be references to the equivalent categories of the
 replacement rating agency as of the most recent date on which the replacement rating agency and S&P
 published ratings for the type of security in respect of which the replacement rating agency is used.

         "Rating Condition" means, with respect to any Rating Agency and any action taken or to be
 taken under the Indenture, a condition that is satisfied when the Rating Agency has confirmed to the
 Servicer (as agent for the Issuer) in writing that no withdrawal, reduction, suspension, or other adverse
 action with respect to any then current rating by it (including any private or confidential rating) of any
 Class of Notes will occur as a result of the action. The Rating Condition with respect to any Rating
 Agency shall be satisfied for all purposes of the Indenture at any time when no Outstanding Notes are
 rated by it.

        "Rating Confirmation" means confirmation in writing from each Rating Agency that it has not
 reduced, suspended, or withdrawn the Initial Rating assigned by it to any Class of Notes; provided
 however, that in the case of Refinancing Notes, a Moody's rating will be obtained for such Refinancing
 Notes and a Rating Confirmation with respect to such Refinancing Notes shall mean (i) with respect to
 S&P, confirmation in writing from S&P that the rating of each Class of Refinancing Notes will be no lower


                                                      199
                                                                                             006070
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 213
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 308 of 331 PageID 8878
                                       Filed

 than the rating on each corresponding Class of Notes subject to such Refinancing and (ii) with respect to
 Moody's, that the Moody's rating of each Class of Refinancing Notes will be no lower than the rating on
 each corresponding Class of Notes subject to such Refinancing; provided further that if the terms of such
 Refinancing Notes are the same as the terms of the corresponding Class of Notes subject to Refinancing
 (other than with respect to the coupon thereof), it is expected that the cost of obtaining such rating from
 Moody's shall be no more than the cost of obtaining a Rating Confirmation.

         "Ratings Matrix" means the "row/column combination" of the table below selected by the
 Servicer on the Closing Date to apply initially for purposes of the Diversity Test, the Weighted Average
 Spread Test and the Weighted Average Rating Factor Test. Thereafter, on notice to the Trustee, the
 Servicer may select a different row of the Ratings Matrix to apply, or may interpolate between two
 adjacent rows and/or two adjacent columns, as applicable, on a straight-line basis and round the results
 to two decimal points.

                                                        Minimum Diversity Score
          Minimum Weighted
           Average Spread
                                 50       55      60       65      70      75      80       85      90
                2.20%           2150    2175     2200     2210   2240     2280    2300    2315     2335
                2.25%           2225    2255     2270     2280   2300     2315    2345    2360     2390
                2.30%           2250    2300     2335     2350   2375     2390    2400    2425     2450
                2.35%           2275    2325     2355     2375   2405     2415    2430    2450     2480
                2.40%           2315    2370     2390     2410   2435     2450    2475    2495     2500
                2.45%           2345    2385     2425     2435   2450     2475    2500    2515     2535
                2.50%           2360    2415     2445     2500   2515     2530    2535    2555     2575
                2.55%           2380    2445     2500     2520   2540     2560    2590    2600     2610
                2.60%           2405    2475     2510     2560   2590     2600    2625    2640     2660
                2.65%           2440    2495     2520     2580   2610     2625    2640    2660     2680
                2.70%           2460    2515     2540     2600   2625     2670    2680    2700     2730
                2.75%           2480    2525     2560     2610   2635     2690    2700    2710     2770
                2.80%           2505    2545     2590     2630   2660     2705    2725    2735     2800
                2.85%           2525    2565     2600     2660   2700     2720    2740    2815     2830
                2.90%           2540    2595     2635     2700   2720     2740    2800    2825     2850
                2.95%           2560    2615     2655     2730   2765     2785    2825    2850     2875
                3.00%           2585    2640     2675     2750   2785     2825    2850    2875     2900
                                           Maximum Weighted Average Moody's Rating Factor

         "Recovery Rate Modifier" means as of any Measurement Date, the product of:

                 (i)      (a) the Moody's Minimum Average Recovery Rate minus the minimum
         percentage specified to pass the Weighted Average Moody's Recovery Rate Test (but not less
         than zero) multiplied by (b) 100; and

                 (ii)    55.

        "Redemption Date" means any Payment Date specified for an Optional Redemption or the
 redemption of a Class of Notes in connection with a Refinancing under "Description of the Securities—
 Optional Redemption."

          "Redemption Premium" means, with respect to an optional redemption or an Amendment Buy-
 Out of the Class A Notes that occurs during the period beginning on the first day after the Non-Call Period
 and prior to the first anniversary of such first day after the Non-Call Period (the "Premium Anniversary"),
 an amount equal to the product of (i) the Aggregate Outstanding Amount of such Class A Notes to be
 redeemed, multiplied by (ii) the number of days from (and including) the applicable Redemption Date to
 (but excluding) the Premium Anniversary divided by 360 multiplied by (iii) 0.63%.



                                                    200
                                                                                          006071
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 214
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 309 of 331 PageID 8879
                                       Filed

        "Redemption Price" means, with respect to any Note and any Optional Redemption or
 Refinancing, an amount equal to:

         (i)       the outstanding principal amount of the Note being redeemed; plus

          (ii)     accrued interest on the Note (including any Defaulted Interest and interest on Defaulted
 Interest); plus

         (iii)     in the case of any Deferred Interest Note, the applicable Deferred Interest on the Note;
 plus

         (iv)      any unpaid Extension Bonus Payment in respect of the Note; plus

         (v)       with respect to the Class A Notes, any applicable Redemption Premium.

           With respect to any Preference Share and any Optional Redemption, "Redemption Price" means
 (i) at the direction of a Majority of the Preference Shares of the remaining amount of available funds after
 all prior applications pursuant to the Priority of Payments or (ii) as specified by the unanimous direction of
 the Holders of the Preference Shares, in each case as specified in "Description of the Securities—
 Optional Redemption⎯Preference Shares."

          "Reference Obligation" means an obligation that would otherwise satisfy the definition of
 "Collateral Obligation" and on which a Synthetic Security is based; provided that no Reference Obligation
 shall be a Synthetic Security.

       "Refinancing Price" means, with respect to any Class of Notes that is subject to a Refinancing,
 an amount equal to the Redemption Price therefor.

         "Refinancing Proceeds" means, the proceeds from any refinancing permitted under the
 Indenture.

         "Registered" means, with respect to a Collateral Obligation or Eligible Investment, means that it
 is issued after July 18, 1984 and is in registered form within the meaning of Section 881(c)(2)(B)(i) of the
 Code and the Treasury Regulations promulgated thereunder.

         "Regulation D" means Regulation D under the Securities Act.

        "Relevant Obligation" means, for a Collateral Obligation that is a Synthetic Security, the
 Reference Obligation of the Synthetic Security and otherwise the Collateral Obligation.

          "Required Redemption Percentage" means, with respect to (a) any Optional Redemption
 resulting from a Tax Event, the Holders of at least 66Ҁ% of the Aggregate Outstanding Amount of any
 Affected Class or at least 66Ҁ% of the Aggregate Outstanding Amount of the Preference Shares and
 (b) any other Optional Redemption, a Majority of the Preference Shares.

          "Retention Overcollateralization Ratio" means, as of any Measurement Date, the ratio obtained
 by dividing: (i) the Overcollateralization Ratio Numerator by (ii) the Aggregate Outstanding Amount of the
 Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes,
 excluding any Deferred Interest on any Class of Notes.

          "Revolving Loan" means a Loan or any Synthetic Security with a Reference Obligation (in each
 case excluding any Delayed Drawdown Loan) that requires the Issuer to make future advances to (or for
 the account of) the borrower under its underlying instruments (including any letter of credit for which the
 Issuer is required to reimburse the issuing bank for under it). A Loan or Synthetic Security shall only be
 considered to be a Revolving Loan for so long as its Commitment Amount is greater than zero.

        "S&P CDO Monitor" means a dynamic, analytical computer model developed by S&P (and as
 may be modified by S&P from time to time) and provided to the Servicer and the Collateral Administrator


                                                      201
                                                                                             006072
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 215
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 310 of 331 PageID 8880
                                       Filed

 to be used to calculate the default frequency in terms of the amount of debt assumed to default as a
 percentage of the original principal amount of the Collateral Obligations consistent with a specified
 benchmark rating level based on certain assumptions and S&P's proprietary corporate default studies.
 For the purpose (and only for the purpose) of applying the S&P CDO Monitor to a portfolio of obligations,
 for each obligation in the portfolio, the rating of the obligation shall be its S&P Rating.

        "S&P CRR" means, with respect to any Collateral Obligation, a corporate recovery rate assigned
 by S&P to such Collateral Obligation.

         "S&P Industry Classification" means the S&P Industry Classifications in Schedule 3 of the
 Indenture as modified, amended, and supplemented from time to time by S&P.

          "S&P Rating" means, with respect to any Collateral Obligation, as of any date of determination,
 the rating determined in accordance with the following methodology:

          (i)     If there is an issuer credit rating of the borrower of the Collateral Obligation (the
 "Borrower"), or the guarantor who unconditionally and irrevocably guarantees the Collateral Obligation
 (the "Guarantor") by S&P, the most current issuer credit rating for such Borrower or Guarantor (provided
 that with respect to any private or confidential rating, a consent has been granted by such Borrower or
 Guarantor and a copy of such consent shall be provided to S&P indicating that the issuer can rely on
 such private or confidential rating);

           (ii)    (a) if there is not an issuer credit rating of the Borrower or its Guarantor by S&P, but there
 is a rating by S&P on a senior secured obligation of the Borrower or its Guarantor, then the S&P Rating of
 the Collateral Obligation will be one subcategory below such rating; (b) if there is not a rating by S&P on a
 senior secured obligation of the Borrower or its Guarantor, but there is a rating by S&P on a senior
 unsecured obligation of the Borrower or its Guarantor, then the S&P Rating will be such rating; and (c) if
 there is not a rating by S&P on a senior obligation of the Borrower or its Guarantor, but there is a rating by
 S&P on a subordinated obligation of the Borrower or its Guarantor, then the S&P Rating will be two
 subcategories above such rating if such rating is "BBB-" or higher and will be one subcategory above
 such rating if such rating is "BB+" or lower (provided that with respect to any private or confidential rating,
 a consent has been granted by such Borrower or Guarantor and a copy of such consent shall be provided
 to S&P indicating that the issuer can rely on such private or confidential rating); or

         (iii)   if there is neither an issuer credit rating of the Borrower or its Guarantor by S&P nor a
 rating by S&P on an obligation of the Borrower or its Guarantor, then the S&P Rating may be determined
 using any one of the methods below:

                 (A)       if an obligation of the Borrower or its Guarantor is publicly rated by Moody's, then
         the S&P Rating will be determined in accordance with the methodologies for establishing the
         Moody's Default Probability Rating, except that the S&P Rating of such obligation will be (1) one
         subcategory below the S&P equivalent of the rating assigned by Moody's if such security is rated
         "Baa3" or higher by Moody's and (2) two subcategories below the S&P equivalent of the rating
         assigned by Moody's if such security is rated "Bal" or lower by Moody's; provided that Collateral
         Obligations constituting no more than 10% of the Maximum Amount may be given a S&P Rating
         based on a rating given by Moody's as provided in this subclause (A) (after giving effect to the
         addition of the relevant Collateral Obligation, if applicable); or

                  (B)       if no security or obligation of the issuer or obligor is rated by S&P or Moody's,
         and the Issuer or the Servicer on behalf of the Issuer has applied to S&P for a rating estimate and
         provided all relevant Information to S&P (at Credit_estimates@sandp.com) within 30 days of the
         acquisition (or, if such application is caused as a result of a rating withdrawal by S&P or Moody's,
         as applicable, the withdrawal of the rating by S&P or Moody's, as applicable) of such security or
         obligation, such security or obligation, pending receipt from S&P of such rating estimate, shall
         have an S&P Rating as determined by the Servicer in its commercially reasonable judgment;
         provided that, if the Servicer does not submit all relevant Information within 30 days of such
         acquisition or rating withdrawal, as applicable, of such security or obligation, (x) S&P shall
         endeavor to provide a rating estimate as soon as reasonably practical upon receipt of all relevant


                                                      202
                                                                                              006073
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 216
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 311 of 331 PageID 8881
                                       Filed

         Information, (y) during a period of 90 days (or such longer period as agreed to by S&P pursuant
         to a request made by the Servicer) from the date of such acquisition or rating withdrawal, as
         applicable, and pending receipt from S&P of a rating estimate, such security or obligation shall
         have an S&P Rating as determined by the Servicer in its commercially reasonable judgment and
         (z) if S&P does not provide a rating estimate within 90 days (or such longer period as agreed by
         S&P pursuant to a request made by the Servicer) of the date of such acquisition or rating
         withdrawal, as applicable, of such security or obligation, such security or obligation shall be
         treated as rated "CCC-" by S&P until such time as S&P provides a credit estimate; and

                  (C)      any reference in this definition to an S&P rating estimate or estimated rating must
         be such rating provided by S&P in writing and any such rating shall expire after one year of its
         provision by S&P. The Servicer may re-apply for a credit estimate within 30 days prior to the
         expiration of such credit estimate, subject to the procedures specified in subclause (iii)(B) above;
         provided that, if an obligation identical to a Collateral Obligation is held in another fund managed
         by the Servicer and an estimated rating has been assigned by S&P to such obligation held in
         such other fund (and such estimated rating has not yet expired), such estimated rating, upon
         request by the Servicer to S&P, shall be applicable to the Collateral Obligation held by the
         Trustee under the Indenture;

 provided that, if (i) the relevant Borrower or Guarantor or obligation is placed on any positive "credit
 watch" list by S&P, such rating will be increased by one rating subcategory or (ii) the relevant Borrower or
 Guarantor or obligation is placed on any negative "credit watch" list by S&P, such rating will be decreased
 by one rating subcategory.

         Notwithstanding the foregoing, in the case of a Collateral Obligation that is a DIP Loan, the S&P
 Rating shall be (A) the rating assigned thereto by S&P if the rating is public, (B) the rating assigned by
 S&P if the rating is confidential, but only if all appropriate parties have provided written consent to its
 disclosure and use, (C) the rating assigned by S&P thereto through an estimated rating or (D) the rating
 assigned thereto by S&P in connection with the acquisition thereof upon the request of the Servicer. In
 the case of a Collateral Obligation that is a PIK Security, Structured Finance Obligation or Synthetic
 Securities, the S&P Rating may not be determined pursuant to clause (iii)(A) above.

         S&P Ratings for entities or obligations relevant hereunder other than Borrowers and Collateral
 Obligations shall be determined in a corresponding manner.

          "S&P Recovery Rate" means, as of any date of determination, with respect to any Collateral
 Obligation, the percentage for such Collateral Obligation set forth in (x) the applicable table below, (y) the
 row in such table opposite the S&P CRR (or, if the relevant assets have no S&P CRR, the senior secured
 recovery rating, the U.S. loan recovery rating or the CDO liability rating, as applicable) of such Collateral
 Obligation (or, in the case of a Form-Approved Synthetic Security, the Reference Obligation unless
 otherwise specified by S&P) and (z) the column in such table below the initial S&P Rating of the
 respective Class of Notes; provided, however that (i) with respect to a DIP Loan or a Synthetic Security
 (other than a Form-Approved Synthetic Security that does not reference an index), the S&P Recovery
 Rate shall be the recovery rate assigned by S&P and with respect to a Structured Finance Obligation the
 S&P Recovery Rate shall be the recovery rate determined by reference to Table V or Table VI below, as
 applicable and (ii) the Issuer or the Servicer may request the assignment of a recovery rate from S&P with
 respect to any Collateral Obligation, any such assignment by S&P to be in writing (electronic or
 otherwise); provided, further, that if a Collateral Obligation is a Cov-lite Loan for which there is no S&P
 CRR and therefore Table IV would apply, the recovery rate for such Collateral Obligation shall be equal to
 90% of its recovery rate as of such date of determination, unless otherwise provided by S&P upon
 request by the Issuer or the Servicer on behalf of the Issuer.




                                                      203
                                                                                             006074
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 217
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 312 of 331 PageID 8882
                                       Filed


 Table I (if the Collateral Obligation has a S&P CRR): Recovery Rates For Assets With Corporate
 Recovery Ratings

   Rating of Class of
        Notes*               AAA       AA          A         BBB         BB           B       CCC

 S&P CRR                                                     (%)
 1+                     100            100        100        100         100       100        100
 1                       92            94         96          98         100       100        100
 2                       78            81         84          87         90        90         90
 3                       58            61         64          67         70        70         70
 4                       38            41         44          47         50        50         50
 5                       16            20         24          27         30        30         30
 6                        6             7          8           9         10        10         10
 _______________________
 * As of the Closing Date.


 Table II (if the Collateral Obligation is a Senior Unsecured Loan and has no S&P CRR, but other
 senior secured corporate debt of the same obligor has a S&P CRR): U.S. Recovery Rates of
 Corporate Senior Unsecured Debt If Senior Secured Debt Has A Recovery Rating

   Rating of Class of
        Notes*               AAA          AA            A          BBB           BB        B & CCC

 Senior secured
 recovery ratings                                            (%)
 1+                           53          55            57          59           61           61
 1                            48          50            52          54           56           56
 2                            43          45            47          49           51           51
 3                            39          41            43          45           47           47
 4                            22          24            26          28           30           30
 5                            8           10            12          14           15           15
 6                            4           4             4           4            4            4
 _______________________
 * As of the Closing Date.


 Table III (if the Collateral Obligation is a subordinated obligation and has no S&P CRR, but other
 senior secured corporate debt of the same obligor has a S&P CRR): U.S. Recovery Rates of
 Corporate Subordinated Debt If Senior Secured Debt Has A Recovery Rating

   Rating of Class of
        Notes*               AAA          AA            A          BBB           BB        B & CCC

 Senior secured
 recovery ratings                                            (%)
 1+                           25            25          25          25           25           25
 1                            22            22          22          22           22           22
 2                            20            20          20          20           20           20
 3                            20            20          20          20           20           20
 4                            10            10          10          10           10           10
 5                            5             5           5           5            5            5
 6                            2             2           2           2            2            2
 _______________________
 * As of the Closing Date.




                                                 204
                                                                                      006075
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 218
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 313 of 331 PageID 8883
                                       Filed


 Table IV (if none of Table I, Table II or Table III is applicable): S&P's U.S. Tiered Corporate
 Recovery Rates (for Collateral Obligations that do not have a S&P CRR)

   Rating of Class of
        Notes*                  AAA            AA             A            BBB             BB         B & CCC

 U.S. loan recovery
 rates                                                               (%)
 Senior Secured Loans            56            60             64             67            70            70
 Senior Unsecured
 Loans and Second
 Lien Loans                      40            42             44             46            48            48
 Subordinated Loans              22            22             22             22            22            22
 Senior Secured Notes            48            49             50             51            52            52
 Unsecured Bonds                 38            41             42             44            45            45
 Subordinated Bonds              19            19             19             19            19            19
 _______________________
 * As of the Closing Date.
 ** The Aggregate Principal Balance of all Second Lien Loans without a S&P CRR (excluding any Defaulted Collateral
    Obligations) that, in the aggregate, represent up to 15% of the Maximum Amount will have the S&P Recovery Rate
    specified for Second Lien Loans in the table above. The Aggregate Principal Balance of all Second Lien Loans
    without a S&P CRR (excluding any Defaulted Collateral Obligations) in excess of 15% of the Maximum Amount will
    have the S&P Recovery Rate specified for Subordinated Loans in the table above.



 Table V (if the Structured Finance Obligation is the senior-most tranche of securities issued by
 the issuer of, or obligor on, such Structured Finance Obligation): S&P's Ratings of Collateral
 Obligations at the Date of Issuance

  Rating of Class of Notes*           AAA        AA          A         BBB         BB           B         CCC

   Recovery Rate by S&P's
   Rating of Class of Notes
      on the Applicable
     Measurement Date
 AAA                               80.00%     85.00%      90.00%      90.00%      90.00%     90.00%     90.00%
 AA                                70.00%     75.00%      85.00%      90.00%      90.00%     90.00%     90.00%
 A                                 60.00%     65.00%      75.00%      85.00%      90.00%     90.00%     90.00%
 BBB                               50.00%     55.00%      65.00%      75.00%      85.00%     85.00%     85.00%
 BB                                45.00%     50.00%      55.00%      65.00%      75.00%     75.00%     75.00%
 B                                 25.00%     30.00%      50.00%      55.00%      65.00%     65.00%     50.00%
 CCC                               0.00%      0.00%       0.00%       0.00%       5.00%      10.00%     10.00%
 _______________________
 * As of the Closing Date.




                                                       205
                                                                                                006076
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 219
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 314 of 331 PageID 8884
                                       Filed


 Table VI (if the Structured Finance Obligation is not the senior-most tranche of securities issued
 by the issuer of, or obligor on, such Structured Finance Obligation): S&P's Ratings of Collateral
 Obligations at the Date of Issuance

  Rating of Class of Notes*          AAA         AA           A           BBB          BB        B         CCC

   Recovery Rate by S&P's
   Rating of Class of Notes
      on the Applicable
     Measurement Date
 AAA                               65.00%      70.00%       80.00%    85.00%      85.00%     85.00%      85.00%
 AA                                55.00%      65.00%       75.00%    80.00%      80.00%     80.00%      80.00%
 A                                 40.00%      45.00%       55.00%    65.00%      80.00%     80.00%      80.00%
 BBB                               30.00%      35.00%       40.00%    45.00%      50.00%     60.00%      70.00%
 BB                                10.00%      10.00%       10.00%    25.00%      35.00%     40.00%      50.00%
 B                                  2.50%      5.00%        5.00%     10.00%      10.00%     20.00%      25.00%
 CCC                               0.00%       0.00%        0.00%     0.00%       2.50%      5.00%       5.00%
 _______________________
 * As of the Closing Date.


  Table VII: European Tiered Corporate Recovery Rates (By Asset Class And CDO Liability Rating)

   Rating of Class of Notes*             AAA           AA            A            BBB         BB        B & CCC
 CDO liability rating
 Senior secured loans                                                       (%)
 Group A**                                68           73            78           81          85           85
 Group B**                                56           60            64           67          70           70
 Group C**                                48           51            55           57          60           60
 Mezz./second-lien/senior
 unsecured loans (%)
 Group A                                  45           47            50           52          54           54
 Group B                                  40           42            44           46          48           48
 Group C                                  35           37            39           40          42           42
 Subordinated loans (%)
 Group A                                  20           20            20           20          20           20
 Group B                                  20           20            20           20          20           20
 Group C                                  17           17            17           17          17           17
 Senior secured bonds (%)
 Group A                                  60           61            62           63          64           64
 Group B                                  48           49            50           51          52           52
 Group C                                  43           44            45           46          47           47
 Senior unsecured bonds (%)
 Group A                                  40           42            44           46          48           48
 Group B                                  38           41            42           44          45           45
 Group C                                  32           35            36           38          39           40
 Subordinated bonds (%)
 Group A                                  18           18            18           18          18           18
 Group B                                  18           18            18           18          18           18
 Group C                                  15           15            15           15          15           15
 _______________________

 * As of the Closing Date.
 ** Group A: U.K., Ireland, South Africa, and The Netherlands. Group B: Belgium, Germany, Austria, Spain, Portugal,
    Luxembourg, Denmark, Sweden, Norway, and Finland. Group C: France, Italy, Greece, and Switzerland.




                                                        206
                                                                                                006077
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 220
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 315 of 331 PageID 8885
                                       Filed

 Table VIII: Group A European Recovery If Senior Secured Debt Has A Recovery Rating

    Rating of Class of Notes*     AAA        AA          A        BBB        BB       B & CCC
 CDO liability rating
 Mezz. loans/second-
 lien/senior unsecured loans                Recovery ratings of senior secured (%)
 1+                               65         68        71          73         76        76
 1                                57         60        63          65         68        68
 2                                50         53        55          57         59        59
 3                                42         45        47          49         51        51
 4                                18         18        18          18         18        18
 5                                 8          8          8          8           8        8
 6                                 4          4          4          4           4        4
 Subordinated loans                         Recovery ratings of senior secured (%)
 1+                               22         22        22          22         22        22
 1                                20         20        20          20         20        20
 2                                18         18        18          18         18        18
 3                                18         18        18          18         18        18
 4                                 9          9          9          9           9        9
 5                                 4          4          4          4           4        4
 6                                 2          2          2          2           2        2
 _______________________
 * As of the Closing Date.


 Table IX: Group B European Recovery If Senior Secured Debt Has A Recovery Rating

    Rating of Class of Notes*     AAA        AA          A        BBB        BB       B & CCC
 CDO liability rating
 Mezz. loans/second-
 lien/senior unsecured loans                 Recovery ratings of senior secured (%)
 1+                               53         55         57         59         61        61
 1                                48         50         52         54         56        56
 2                                43         45         47         49         51        51
 3                                39         41         43         45         47        47
 4                                18         18         18         18         18        18
 5                                 8          8          8          8          8         8
 6                                 4          4          4          4          4         4
 Subordinated loans                          Recovery ratings of senior secured (%)
 1+                               22         22         22         22         22        22
 1                                20         20         20         20         20        20
 2                                18         18         18         18         18        18
 3                                18         18         18         18         18        18
 4                                 9          9          9          9          9         9
 5                                 4          4          4          4          4         4
 6                                 2          2          2          2          2         2
 _______________________
 * As of the Closing Date.




                                              207
                                                                               006078
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 221
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 316 of 331 PageID 8886
                                       Filed

 Table X: Group C European Recovery If Senior Secured Debt Has A Recovery Rating


    Rating of Class of Notes*         AAA           AA           A          BBB         BB        B & CCC
 CDO liability rating
 Mezz. loans/second-
 lien/senior unsecured loans                       Recovery ratings of senior secured (%)
 1+                                    45          46         48         49         51               51
 1                                     41          43         44         46         47               48
 2                                     37          39         41         42         44               44
 3                                     33          36         37         39         40               41
 4                                     16          16         16         16         16               16
 5                                      6           6          6          6          6                6
 6                                      3           3          3          3          3                3
 Subordinated loans                                Recovery ratings of senior secured (%)
 1+                                    20          20         20         20         20               20
 1                                     17          17         17         17         17               17
 2                                     15          15         15         15         15               15
 3                                     15          15         15         15         15               15
 4                                      8           8          8          8          8                8
 5                                      3           3          3          3          3                3
 6                                      1           1          1          1          1                1
 _______________________
 * As of the Closing Date.

 In all recovery rate tables above, Note rating categories below "AAA" include rating subcategories (for
 example, the "AA" column also applies to Notes rated "AA+" and "AA-").

        "S&P Unrated DIP Loan" means a DIP Loan acquired by the Issuer that does not have a rating
 assigned by S&P and for which the Servicer has commenced the process of having a rating assigned by
 S&P (as specified in the definition of "DIP Loan").

          "Sale Proceeds" means all proceeds received (including any proceeds received with respect to
 any associated interest rate swap or security providing fixed annuity payments ) with respect to Collateral
 Obligations or other Pledged Obligations as a result of their sales or other dispositions less any
 reasonable expenses expended by the Servicer or the Trustee in connection with the sales or other
 dispositions, which shall be paid from such proceeds notwithstanding their characterization otherwise as
 Administrative Expenses.

         "Scenario Default Rate" means, with respect to any Class of Notes rated by S&P, an estimate of
 the cumulative default rate for the Current Portfolio or the Proposed Portfolio, as applicable, consistent
 with S&P's rating of the Class of Notes on the Closing Date, determined by application of the S&P CDO
 Monitor.

          "Second Lien Loan" means a Loan that (i) is not (and cannot by its terms become) subordinated
 in right of payment to any other obligation of the obligor of the Loan other than a Senior Secured Loan
 with respect to the liquidation of such obligor or the collateral for such Loan, (ii) is secured by a valid
 second priority perfected security interest in or lien on specified collateral securing the obligor's
 obligations under the Loan, which specified collateral does not consist solely of common stock or shares
 issued by the obligor or any of its Affiliates or intangible assets and (iii) if such Loan does not have an
 S&P Recovery Rate assigned as part of a credit estimate, so long as such credit estimate is in effect,
 then, solely for purposes of determining the S&P Recovery Rate for such Loan, in the Servicer's
 commercially reasonable judgment (with such judgment being made in good faith by the Servicer at the
 time of such Loan's purchase), the specified collateral for such Loan has a value not less than the
 outstanding principal amount of all debt senior to such Loan plus the S&P Recovery Rate applicable to
 such Loan multiplied by the outstanding principal amount of such Loan, which value may be derived from,
 among other things, the enterprise value of the issuer of such Loans (provided that the provisions of the



                                                    208
                                                                                          006079
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 222
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 317 of 331 PageID 8887
                                       Filed

 clause (iii) may be amended at any time, subject to Rating Confirmation from S&P, or in order to conform
 to S&P's then-current criteria for such Loans).

        "Secondary Risk Counterparty" means any obligor Domiciled other than in the United States,
 any Participating Institution, any Synthetic Security Counterparty and any Securities Lending
 Counterparty.

         "Secondary Risk Table" means, with respect to Moody's the table below:

                 Long-Term Senior Unsecured Debt                              Aggregate
                     Rating of Secondary Risk             Individual         Counterparty
                           Counterparty                Counterparty Limit       Limit
                                 Aaa                          20.0%              20.0%
                                 Aa1                          10.0%              10.0%
                                 Aa2                          10.0%              10.0%
                                 Aa3                          10.0%              10.0%
                                  A1                          5.0%               10.0%
                             A2 or below                      0.0%               0.0%

          With respect to S&P and solely with respect to Participations and Securities Lending Agreements,
 the table below:

                 Long-Term Senior Unsecured Debt                              Aggregate
                     Rating of Secondary Risk             Individual         Counterparty
                           Counterparty                Counterparty Limit       Limit
                                 AAA                          20.0%              20.0%
                             AA+/AA/AA-                       10.0%              20.0%
                                  A+                          5.0%               20.0%
                              A or below                      0.0%               0.0%

           If any Secondary Risk Counterparty's long-term senior unsecured debt rating or short-term rating
 is on credit watch for possible downgrade by Moody's or S&P, then for the purposes of the table above,
 its rating by the Rating Agency putting its rating on credit watch shall be one rating notch lower for that
 Rating Agency.

         "Secured Loan" means a Loan that is secured by a valid and perfected security interest in
 specified collateral.

        "Secured Parties" means the Noteholders, the Trustee, the Servicer and each Hedge
 Counterparty (and the Collateral Administrator and Preference Shares Paying Agent to the extent of
 Administrative Expenses payable to such parties as provided in the Indenture).

       "Securities Account Control Agreement" means an agreement dated as of the Closing Date by
 and among the Issuer, the Trustee and the Bank, as custodian.

         "Securities Lending Collateral" means Cash or direct registered debt obligations of the United
 States of America that have a maturity date no later than the Business Day preceding the stated
 termination date of the relevant Securities Lending Agreement and that are pledged by a Securities
 Lending Counterparty as collateral pursuant to a Securities Lending Agreement.




                                                    209
                                                                                          006080
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 223
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 318 of 331 PageID 8888
                                       Filed

          "Senior Secured Loan" means a Secured Loan that is not subordinated by its terms to
 indebtedness of the borrower for borrowed money, trade claims, capitalized leases, or other similar
 obligations, with a valid and perfected first priority security interest in collateral that in the opinion of the
 Servicer has value at least equal to the amount of the Loan and that is not a DIP Loan.

          "Senior Unsecured Loan" means a Loan that is not a Senior Secured Loan and is not
 (i) subordinated by its terms to indebtedness of the borrower for borrowed money and (ii) secured by a
 valid and perfected security interest in collateral.

         "Servicing Agreement" means the Servicing Agreement, dated as of the Closing Date, between
 the Issuer and the Servicer, as modified, amended and supplemented and in effect from time to time.

         "Spread Excess" means, as of any Measurement Date, a fraction whose (i) numerator is the
 product of (A) the greater of zero and the excess of the Weighted Average Spread for the Measurement
 Date over the Minimum Weighted Average Spread specified in the applicable row of the Ratings Matrix
 and (B) the Aggregate Principal Balance of all Floating Rate Obligations (excluding any Non-Performing
 Collateral Obligations) held by the Issuer as of the Measurement Date and (ii) denominator is the
 Aggregate Principal Balance of all Fixed Rate Obligations (excluding any Non-Performing Collateral
 Obligations) held by the Issuer as of the Measurement Date. In computing the Spread Excess on any
 Measurement Date, the Weighted Average Spread for the Measurement Date will be computed as if the
 Fixed Rate Excess were equal to zero.

          "Structured Finance Obligation" means any obligation (other than the Notes or any other
 security or obligation issued by the Issuer):

          (i)      secured directly by, referenced to, or representing ownership of, a pool of receivables or
 other assets of U.S. obligors, or obligors organized or incorporated in Moody's Group I Countries,
 Moody's Group II Countries, Moody's Group III Countries or Tax Advantaged Jurisdictions, including
 portfolio credit default swaps and collateralized debt obligations, but excludes:

                  (A)      residential mortgage-backed securities;

                  (B)      collateralized debt obligations backed by Emerging Market Securities;

                  (C)      collateralized debt obligations primarily backed by asset-backed securities;

                  (D)      market value collateralized debt obligations;

                  (E)      securities backed by "future flow" receivables;

                  (F)      securities backed by "trust preferred securities;"

                  (G)      net interest margin securitizations;

                  (H)     collateralized debt obligations a significant portion of which are backed by high-
         yield corporate bonds;

                  (I)     collateralized debt obligations a significant portion of which are backed by other
         collateralized debt obligations, other than collateralized loan obligations a significant portion of
         which are backed primarily by other collateralized loan obligations; and

                  (J)     obligations secured directly by, referenced to, or representing ownership of, a
         pool of receivables or other assets where the obligors with respect to such receivables or other
         assets are non-corporate credit risks; provided that, for the avoidance of doubt, collateralized loan
         obligations shall not be excluded by this clause (J);

         (ii)     that has an S&P Rating;


                                                       210
                                                                                               006081
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 224
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 319 of 331 PageID 8889
                                       Filed

        (iii)    that has a Moody's Rating and a Moody's Priority Category Recovery Rate as specified in
 Moody's Priority Category Recovery Rate Matrix; and

          (iv)    whose ownership or disposition (without regard to the Issuer's other activities) by the
 Issuer will not cause the Issuer to be treated as engaged in a U.S. trade or business for United States
 federal income tax purposes or otherwise subject the Issuer to net income taxes.

        In connection with the purchase of a Structured Finance Obligation, the Servicer shall obtain from
 Moody's the applicable Moody's Priority Category Recovery Rate.

         For purposes of the Diversity Test, multiple Structured Finance Obligations from CDOs serviced
 by the same Servicer or multiple Structured Finance Obligations issued by the same master trust will be
 considered to be obligations of one issuer.

        "Subordinated Lien Loan" means a Secured Loan (other than a Second Lien Loan) secured by
 a second (or lower) priority security interest in the relevant collateral.

         "Subscription Agreement" means a subscription agreement between a purchaser and the
 Issuer entered into on or before the Pricing Date for the subscription of the Class E Notes or the
 Preference Shares, as applicable.

         "Super Majority" means, with respect to any Class or group of Notes or Preference Shares, the
 Holders of more than 66Ҁ% of the Aggregate Outstanding Amount of that Class or group of Notes or
 Preference Shares, as the case may be.

           "Synthetic Letter of Credit" means a facility whereby (i) an agent bank issues or will issue a
 letter of credit for or on behalf of a borrower pursuant to an Underlying Instrument, (ii) the
 lender/participant pre-funds in full its obligations thereunder (provided that for the avoidance of doubt if
 funds are deposited to the Revolving Reserve Account with respect to such Synthetic Letter of Credit,
 such future funding obligations shall be deemed to be pre-funded) and upon such pre-funding, the
 lender/participant has no future funding obligations with respect to such Synthetic Letter of Credit and (iii)
 either (x) in the event that the letter of credit is drawn upon and the borrower does not reimburse the
 agent bank, the amounts pre-funded by the lender/participant are utilized by the agent bank to reimburse
 the agent bank for such amounts not funded by the borrower or (y) the agent bank passes on (in whole or
 in part) the fees it receives for providing the letter of credit to the lender/participant; provided, that, with
 respect to any Synthetic Letter of Credit, either (i) the related agent bank has confirmed to the Issuer that
 it will withhold taxes from fees paid to the Issuer, or (ii) if the Issuer, or the Servicer on behalf of the
 Issuer, determines in its reasonable discretion that it is probable that such Synthetic Letter of Credit will
 be subject to withholding tax, then the Issuer, or the Servicer on behalf of the Issuer, either (x) disposes
 of such Synthetic Letter of Credit or (y) establishes an account with the Trustee into which 30% of all fee
 income from such Synthetic Letter of Credit will be transferred and applied to the payment of any
 withholding tax imposed on the related fees received by the Issuer (it being understood that such
 reserved amounts shall be released and applied as Interest Proceeds at any later date if (A) the Issuer
 has received an Opinion of Counsel to the effect that the Issuer is no longer responsible for any
 withholding tax payments on such Synthetic Letter of Credit or (B) the Rating Condition with respect to
 S&P (so long as any Class of Notes is rated by S&P) is satisfied with respect to such release of the
 reserved amounts).

             "Synthetic Security" means any swap transaction, structured bond, credit linked note, or other
 derivative financial instrument providing non-leveraged credit exposure to a debt instrument (but
 excluding any such instrument relating directly to a basket or portfolio of debt instruments) or an index or
 indices (such as the "SAMI" index published by Credit Suisse Securities (USA) LLC) in connection with a
 basket or portfolio of debt instruments or other similar instruments entered into by the Issuer with a
 Synthetic Security Counterparty that has in the Servicer's commercially reasonable judgment, equivalent
 expected loss characteristics (those characteristics, "credit risk") to those of the related Reference
 Obligations (taking account of those considerations as they relate to the Synthetic Security Counterparty),
 if (i) it is either a Form-Approved Synthetic Security or the Rating Condition for each Rating Agency is



                                                      211
                                                                                              006082
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 225
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 320 of 331 PageID 8890
                                       Filed

 satisfied, and (ii) the Reference Obligations thereof have a Market Value equal to at least 85% of the
 Principal Balance of the Reference Obligation at the time the Synthetic Security is entered into.

        Each Synthetic Security that is a credit default swap the Reference Obligations of which are
 Loans shall require each such Reference Obligation to be denominated and payable in U.S. Dollars.

          The maturity, interest rate, and other non-credit characteristics of a Synthetic Security may be
 different from the Reference Obligations to which the credit risk of the Synthetic Security relates.

          No Synthetic Security shall require the Issuer to make any payment to the Synthetic Security
 Counterparty after its initial purchase other than any payments represented by the release of any cash
 collateral posted by the Issuer from the Collection Account to the Synthetic Security Counterparty
 Account simultaneously with the Issuer's purchase of or entry into the Synthetic Security in an amount not
 exceeding the amount of the posted cash collateral. Collateral may be posted only to a Synthetic
 Security Counterparty Account. No Synthetic Security shall result in the Issuer being a "buyer" of credit
 protection.

         The term Synthetic Security shall not include any Structured Finance Obligation or any
 Participation, but the Reference Obligation of a Synthetic Security may be a Structured Finance
 Obligation.

         Each Synthetic Security Agreement shall contain appropriate limited recourse and non-petition
 provisions (to the extent the Issuer has contractual payment obligations to the Synthetic Security
 Counterparty) equivalent (mutatis mutandis) to those contained in the Indenture.

           The ownership or disposition of any Synthetic Security (without regard to the Issuer's other
 activities) must not cause the Issuer to be treated as engaged in a U.S. trade or business for United
 States federal income tax purposes or otherwise subject the Issuer to net income taxes.

          Unless the Rating Condition is otherwise satisfied, any "deliverable obligation" that may be
 delivered to the Issuer as a result of the occurrence of any "credit event" under any proposed Synthetic
 Security must not provide that its transfer to the Issuer is subject to obtaining any consents and must
 qualify (when the Issuer purchases the related Synthetic Security and when such "deliverable obligation"
 is delivered to the Issuer as a result of the occurrence of any "credit event") as a Collateral Obligation and
 satisfy the Concentration Limitations under the Indenture, except that such "deliverable obligation" may
 constitute a Defaulted Collateral Obligation when delivered upon a "credit event" and if the Reference
 Obligation of the Synthetic Security is a Senior Secured Loan then the "deliverable obligation" under the
 Synthetic Security must also be a Senior Secured Loan.

          No Synthetic Security may provide for any event other than bankruptcy or a failure to pay as a
 "credit event."

          No Synthetic Security may provide for termination by the Synthetic Security Counterparty at any
 time (i) after a declaration of acceleration of Maturity of the Notes has been made upon the occurrence of
 an Event of Default, unless such declaration and its consequences may no longer be rescinded and
 annulled in accordance with the Indenture and liquidation of the Collateral has begun or (ii) upon an
 Optional Redemption, unless the third Business Day before the scheduled Redemption Date has passed
 and no notice of withdrawal has been issued.

         For purposes of the Coverage Tests and the Retention Overcollateralization Test, unless the
 Rating Condition for each Rating Agency is satisfied in respect of any proposed alternative treatment, a
 Synthetic Security shall be included as a Collateral Obligation having the characteristics of the Synthetic
 Security and not of the related Reference Obligations.

          For purposes of the Collateral Quality Tests (other than the Diversity Test and the S&P Industry
 Classification with respect to the S&P CDO Monitor Test), a Synthetic Security shall be included as a
 Collateral Obligation having the characteristics of the Synthetic Security and not of the related Reference
 Obligations.


                                                      212
                                                                                             006083
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 226
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 321 of 331 PageID 8891
                                       Filed

          For purposes of calculating compliance with the Concentration Limitations other than limits
 relating to payment characteristics, and all related definitions, unless otherwise specified in the Indenture
 or by the Rating Agencies, a Synthetic Security shall be included as a Collateral Obligation having the
 characteristics of its Reference Obligations and not the Synthetic Security. For purposes of calculating
 compliance with the Concentration Limitations relating to payment characteristics, and all related
 definitions, unless otherwise specified in the Indenture or by the Rating Agencies, a Synthetic Security
 shall be included as a Collateral Obligation having the characteristics of the Synthetic Security and not its
 Reference Obligation.

          With respect to a Synthetic Security based upon or relating to a senior secured index providing
 non-leveraged credit exposure to a basket of credit default swaps referencing a diversified group of
 Reference Obligations, with respect to which the principal or notional amount of the credit exposure to
 any single Reference Obligation does not increase over time, for purposes of: (i) calculating compliance
 with the Diversity Test, the S&P Industry Classification with respect to the S&P CDO Monitor Test, and
 the Concentration Limitations (other than limits relating to payment characteristics and except for clause
 15, and the exception thereto, of the definition of "Concentration Limitations"), and all related definitions,
 and (ii) any other provision or definition of the Indenture involving a determination with respect to a
 Reference Obligation, the characteristics of such Reference Obligations shall be determined by treating
 such Synthetic Security as a direct interest of the Issuer in each such Reference Obligation in an amount
 equal to the Allocable Principal Balance of such Reference Obligation. In addition, each Reference
 Obligation under such Synthetic Security shall be assigned a Moody's Rating Factor equal to the sum of
 the Moody's Rating Factor of (i) the related Reference Obligor, (ii) the Synthetic Security Counterparty of
 such Synthetic Security and (iii) the Synthetic Security Collateral of such Synthetic Security. In addition,
 the Moody's Priority Category Recovery Rate in respect of a Synthetic Security referencing multiple
 Reference Obligations pursuant to this paragraph shall be the Moody's Priority Category Recovery Rate
 as assigned by Moody's to each Reference Obligation underlying such Synthetic Security. For the
 avoidance of doubt, Reference Obligations upon which a Synthetic Security is based as described in this
 paragraph must meet the definition of "Collateral Obligation" to the extent provided in this definition.

         If the Rating Condition must be satisfied to execute the purchase of any Synthetic Security, the
 Servicer, on behalf of the Issuer, shall give each applicable Rating Agency not less than five days' prior
 notice of the purchase of or entry into any Synthetic Security.

         "Synthetic Security Agreement" means the documentation governing any Synthetic Security.

         "Synthetic Security Collateral" means, respect to any Synthetic Security, amounts posted to the
 Synthetic Security Collateral Account by the Synthetic Security Counterparty in support of its obligations
 under the Synthetic Security, including (i) all Eligible Investments that mature no later than the Stated
 Maturity or (ii) floating rate credit card securitizations that are rated "Aaa" by Moody's and "AAA" by S&P
 that mature no later than the Stated Maturity in the Synthetic Security Collateral Account that are
 purchased with Synthetic Security Collateral; provided that any amounts described in clause (ii) above
 shall be hedged by a guaranteed investment contract or a total return swap which shall be subject to
 Rating Confirmation by S&P.

         "Synthetic Security Counterparty" means any entity required to make payments on a Synthetic
 Security to the extent that a reference obligor makes payments on a related Reference Obligation.

          "Tax Advantaged Jurisdiction" means one of the Cayman Islands, Bermuda, the Netherlands
 Antilles or the tax advantaged jurisdiction of the Channel Islands, or such other jurisdiction that the Rating
 Condition with respect to each Rating Agency is satisfied with respect thereto; provided that any Tax
 Advantaged Jurisdiction that is the jurisdiction of organization of an obligor of a Collateral Obligation other
 than obligors that are special purpose vehicles or issuers of Structured Finance Obligations shall have a
 Moody's foreign currency rating of at least "Aa2" and a S&P foreign currency rating of at least "AA-".

         "Tax Event" means an event that occurs if either:

         (i)    (A) one or more Collateral Obligations that were not subject to withholding tax when the
 Issuer committed to purchase them have become subject to withholding tax or the rate of withholding has


                                                      213
                                                                                              006084
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 227
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 322 of 331 PageID 8892
                                       Filed

 increased on one or more Collateral Obligations that were subject to withholding tax when the Issuer
 committed to purchase them and (B) in any Due Period, the aggregate of the payments subject to
 withholding tax on new withholding tax obligations and the increase in payments subject to withholding
 tax on increased rate withholding tax obligations, in each case to the extent not "grossed-up" (on an after-
 tax basis) by the related obligor, represent 5% or more of Interest Proceeds for the Due Period; or

          (ii)    taxes, fees, assessments, or other similar charges are imposed on the Issuer or the Co-
 Issuer in an aggregate amount in any twelve-month period in excess of U.S.$2,000,000, other than any
 deduction or withholding for or on account of any tax with respect to any payment owing in respect of any
 obligation that at the time of acquisition, conversion, or exchange does not satisfy the requirements of a
 Collateral Obligation.

          "Treasury Regulations" means regulations, including proposed or temporary regulations,
 promulgated under the Code. References herein to specific provisions of proposed or temporary
 regulations shall include analogous provisions of final Treasury Regulations or other successor Treasury
 Regulations.

         "Trust Officer" means, when used with respect to the Trustee, any officer in the Corporate Trust
 Office (or any successor group of the Trustee) including any director, vice president, assistant vice
 president, associate, or any other officer of the Trustee customarily performing functions similar to those
 performed by such officers in the Corporate Trust Office, or to whom any corporate trust matter is referred
 at the Corporate Trust Office because of his knowledge of and familiarity with the particular subject and
 having direct responsibility for the administration of the Indenture.

       "UCC" means the Uniform Commercial Code as in effect in the State of New York, and as
 amended from time to time.

         "Underlying Instrument" means the loan agreement, indenture, credit agreement, or other
 agreement pursuant to which a Pledged Obligation has been issued or created and each other
 agreement that governs the terms of or secures the obligations represented by the Pledged Obligation or
 of which the holders of the Pledged Obligation are the beneficiaries.

         "Unfunded Amount" means, with respect to any Revolving Loan or any Delayed Drawdown
 Loan at any time, the excess, if any, of (a) the Commitment Amount over (b) the Funded Amount thereof.

         "Unscheduled Principal Payments" means any principal payments received with respect to a
 Collateral Obligation as a result of optional redemptions, exchange offers, tender offers, other payments
 or prepayments made at the option of the issuer thereof or that are otherwise not scheduled to be made
 thereunder.

        "Valuation Report" means the accounting report, determined as of the close of business on each
 Determination Date, rendered in accordance with the terms of the Indenture.

         "Voting Record Date" means, with respect to any vote by the Holders of the Class II Preference
 Shares in relation to the appointment or removal of the directors of the Issuer, (a) 15 days prior to the
 relevant shareholders meeting or (b) in the case of any vote by the Holders of the Class II Preference
 Shares exercised by written consent resolution, the date of such resolution.

         "Weighted Average Fixed Rate Coupon" means, as of any Measurement Date, the rate
 obtained by:

          (i)      multiplying the Principal Balance of each Collateral Obligation that is a Fixed Rate
 Obligation held by the Issuer as of the Measurement Date by the current per annum rate at which it pays
 interest (other than, with respect to Collateral Obligations that are not PIK Securities, any interest that is
 not required to be paid in Cash and may be deferred), using only the effective after-tax interest rate
 determined by the Servicer on any Fixed Rate Obligation after taking into account any withholding tax or
 other deductions on account of tax of any jurisdiction and any gross-up paid by the obligor);



                                                      214
                                                                                             006085
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 228
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 323 of 331 PageID 8893
                                       Filed

         (ii)    summing the amounts determined pursuant to clause (i);

        (iii)    dividing the sum by the Aggregate Principal Balance of all Collateral Obligations that are
 Fixed Rate Obligations held by the Issuer as of the Measurement Date; and

          (iv)   if the result obtained in clause (iii) is less than the minimum percentage rate specified to
 satisfy the Weighted Average Fixed Rate Coupon Test, adding to the sum the amount of any Spread
 Excess as of the Measurement Date, but only to the extent required to satisfy the Weighted Average
 Fixed Rate Coupon Test.

         "Weighted Average Life" means, as of any Measurement Date the number obtained by
 (i) summing the products obtained by multiplying (A) the Average Life at that time of each Collateral
 Obligation by (B) the Principal Balance at that time of the Collateral Obligation and (ii) dividing that sum
 by the Aggregate Principal Balance at that time of all Collateral Obligations.

          "Weighted Average Moody's Rating Factor" means the summation of the products obtained by
 multiplying the Principal Balance of each Collateral Obligation (excluding Eligible Investments) by its
 respective Moody's Rating Factor, dividing that sum by the Aggregate Principal Balance of all Collateral
 Obligations (excluding Eligible Investments) and rounding the result up to the nearest whole number.

         "Weighted Average Spread" means, as of any Measurement Date, a rate obtained by:

          (i)      multiplying the Principal Balance of each Collateral Obligation that is a Floating Rate
 Obligation held by the Issuer as of the Measurement Date by the current per annum contract spread at
 which it pays interest (which (w) for PIK Securities for which interest has been deferred or capitalized, will
 be deemed to be zero, (x) for Collateral Obligations that would be PIK Securities but for the proviso in the
 definition thereof, will be deemed to be equal to the effective rate of PIK Cash-Pay Interest applicable
 thereto (y) for any Revolving Loan or Delayed Drawdown Loan, will be the per annum contract spread for
 the Funded Amount thereof and the rate of the commitment fee and such other fees payable to the Issuer
 for any Unfunded Amount thereof and (z) for any synthetic letter of credit, will be the all-in rate (including
 any fees payable to the Issuer by the underlying obligor) minus the applicable LIBOR), determined with
 respect to any Floating Rate Obligation that does not bear interest based on a London interbank offered
 rate, by expressing the current interest rate on the Floating Rate Obligation as a spread above a three
 month London interbank offered rate calculated in a manner consistent with the calculation of LIBOR;

         (ii)    summing the amounts determined pursuant to clause (i);

          (iii)   dividing that sum by the Aggregate Principal Balance of all Floating Rate Obligations held
 by the Issuer as of the Measurement Date; and

         (iv)   if the result obtained in clause (iii) is less than the minimum percentage rate specified to
 pass the Weighted Average Spread Test, adding to that sum the amount of Fixed Rate Excess as of the
 Measurement Date.

         "Workout Assets" means a Loan, High-Yield Bond, or Qualified Equity Security acquired in
 connection with the workout or restructuring of any Collateral Obligation that the Issuer does not advance
 any funds to purchase that does not qualify as a Collateral Obligation.

         "Written-Down Obligation" means as of any date of determination, any Structured Finance
 Obligation as to which the Issuer or the Servicer, on behalf of the Issuer, has been notified by the issuer
 of the Structured Finance Obligation that the Aggregate Principal Balance of the Structured Finance
 Obligation and all other Structured Finance Obligations secured by the same pool of collateral that rank
 pari passu with or senior in priority of payment to the Structured Finance Obligation exceeds the
 aggregate principal balance (including reserved interest or other amounts available for
 overcollateralization) of all collateral securing the Structured Finance Obligation and such other pari
 passu and senior Structured Finance Obligations (excluding defaulted collateral).

        "Zero-Coupon Security" means a security that, at the time of determination, does not make
 periodic payments of interest. A Zero-Coupon Security shall not include a security that is a PIK Security.


                                                      215
                                                                                             006086
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 229
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 324 of 331 PageID 8894
                                       Filed

                                                           INDEX OF DEFINED TERMS
        Following is an index of defined terms used in this Offering Memorandum and the page number
 where each definition appears.

 $ .....................................................................v         Class ...........................................................172
 25% Limitation.............................................142                   Class A Notes .................................................2
 A Security ....................................................168               Class A/B Coverage Tests..........................172
 A/B Exchange .............................................168                    Class A/B Interest Coverage Test ................19
 Accounts........................................................93               Class A/B Overcollateralization Test ............18
 Accrued Interest On Sale ............................168                         Class B Notes .................................................2
 Accrued Interest Purchased With                                                  Class C Coverage Tests.............................172
    Principal ...................................................168              Class C Deferred Interest ...........................172
 Accumulation Period .....................................50                      Class C Interest Coverage Test....................19
 Act ...............................................................168           Class C Notes .................................................2
 Actions.........................................................118              Class C Overcollateralization Test................18
 Administration Agreement...........................123                           Class D Coverage Tests.............................172
 Administrative Expense Cap .......................168                            Class D Deferred Interest ...........................172
 Administrative Expenses.............................168                          Class D Interest Coverage Test....................19
 Administrator ...............................................123                 Class D Notes .................................................2
 Advisers Act ..................................................53                Class D Overcollateralization Test................18
 Affected Bank..............................................127                   Class E Coverage Tests .............................172
 Affected Class .............................................169                  Class E Deferred Interest ...........................172
 Affiliate.........................................................169            Class E Interest Coverage Test....................19
 Affiliated.......................................................169             Class E Notes .................................................2
 Aggregate Outstanding Amount..................169                                Class E Overcollateralization Test................18
 Aggregate Principal Balance.......................170                            Class I Preference Shares..............................2
 Aggregate Purchase Price Amount.............170                                  Class II Preference Share Percentage .........58
 Allocable Principal Balance.........................170                          Class II Preference Share Portion ................58
 Amendment Buy-Out.....................................86                         Class II Preference Share Senior
 Amendment Buy-Out Option .........................85                               Special Payment .......................................58
 Amendment Buy-Out Purchase Price .........170                                    Class II Preference Share Special
 Amendment Buy-Out Purchaser .................170                                   Payment Account ....................................107
 Applicable Collateral Obligation Amount.......99                                 Class II Preference Share Special
 Applicable Note Interest Rate .....................170                             Payments ..................................................57
 Applicable Percentage ................................170                        Class II Preference Share Subordinated
 Approved Pricing Service............................170                            Special Payment .......................................58
 Ask-Side Market Value................................170                         Class II Preference Share Supplemental
 Assigned Moody's Rating............................171                             Special Payment .......................................58
 Authorized Officer .......................................171                    Class II Preference Shares.............................2
 Average Life ................................................171                 Clearstream ................................................172
 B Security ....................................................168               CLOs.............................................................52
 Bank ............................................................171             Closing Date .................................................... i
 Bankruptcy Code.........................................171                      Closing Date Expense Account ..................107
 Bankruptcy Law...........................................171                     CMBSs........................................................114
 Benefit Plan Investor .....................................39                    Code ...........................................................124
 Benefit Plan Investors .................................141                      Co-Issuer ........................................................2
 Board of Directors .......................................171                    Co-Issuer Common Stock...........................121
 Borrower......................................................202                Co-Issuers.......................................................2
 Business Day ..............................................172                   Collateral.......................................................93
 Calculation Agent ..........................................58                   Collateral Administration Agreement ..........172
 Cash ............................................................172             Collateral Administrator ..............................172
 CCC+/Caa1 Collateral Obligations .............172                                Collateral Obligation .....................................12
 CCC+/Caa1 Excess Market Value                                                    Collateral Quality Tests.................................19
    Percentage ..............................................172                  Collection Account ......................................104
 CDOs.............................................................52              Commitment Amount ..................................172
 Certificated Class E Notes ......................25, 76                          Concentration Limitations .............................16
 Certificated Preference Shares ...............25, 76                             Consenting Holder of the Preference
 CFC .............................................................132               Shares ...............................................90, 173

                                                                            216
                                                                                                                                006087
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 230
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 325 of 331 PageID 8895
                                       Filed

 Controlling Class .........................................173                 Extended Replacement Period End
 Controlling Person.......................................141                      Date.............................................................9
 Corporate Trust Office.................................173                     Extended Scheduled Preference Shares
 Coverage Tests.............................................18                     Redemption Date ........................................9
 Cov-lite Loan ...............................................173               Extended Stated Maturity Date.......................9
 Credit Improved Obligation .........................173                        Extended Weighted Average Life Date ..........9
 Credit Rating Event .....................................174                   Extension ....................................................182
 credit risk .....................................................211           Extension Bonus Eligibility Certification......182
 Credit Risk Obligation .................................174                    Extension Bonus Payment..........................182
 Current Portfolio ..........................................175                Extension Conditions ....................................61
 Current-Pay Obligation................................175                      Extension Determination Date ....................182
 Custodial Account .......................................105                   Extension Effective Date.................................9
 Deadline ......................................................104             Extension Notice ...........................................61
 Debtor..........................................................178            Extension Purchase Price...........................182
 Deemed Exchange......................................128                       Extension Qualifying Purchasers................182
 Deep Discount Obligation ...........................175                        Extension Sale Notice...................................62
 Default Interest Rate ...................................177                   Extension Sale Notice Period .......................62
 Defaulted Collateral Obligation ...................176                         Extension Sale Securities .............................61
 Defaulted Hedge Termination Payment......177                                   Face Amount...............................................182
 Defaulted Interest........................................177                  Finance Lease ............................................182
 Defaulted Interest Charge ...........................177                       Fixed Rate Excess ......................................183
 Defaulted Synthetic Security                                                   Fixed Rate Obligations ...............................183
    Termination Payments.............................177                        Floating Rate Notes ....................................183
 Deferred Interest .............................................6               Floating Rate Obligation .............................183
 Deferred Interest Notes...............................177                      Form-Approved Synthetic Security .............183
 Definitive Security .......................................178                 Funded Amount ..........................................183
 Delayed Drawdown Loan ............................178                          Global Notes .................................................24
 Delayed Drawdown Reserve Account ............5                                 Guarantor....................................................202
 Depository ...................................................178              Hedge Agreements .....................................184
 Determination Date .......................................20                   Hedge Counterparty ...................................184
 DIP Loan .....................................................178              Hedge Counterparty Collateral Account .....106
 disqualified persons ....................................139                   Hedge Termination Receipt ........................184
 Diversity Score ............................................178                HFP.............................................................184
 Diversity Test ................................................96              Highland Capital........................................... i, 4
 Documents ..................................................125                High-Yield Bond ..........................................184
 Dollars .............................................................v         Holder .........................................................184
 Domicile.......................................................178             Incurrence Covenant ..................................184
 Domiciled.....................................................178              Indemnified Parties .....................................118
 DTC .............................................................178           Indenture.........................................................2
 Due Period ..................................................179               Indenture Register ......................................184
 Eligibility Criteria............................................94             Indenture Registrar .....................................184
 Eligible Country ...........................................179                Information ..................................................184
 Eligible Equity Security................................179                    Initial Consent Period..................................184
 Eligible Investments ....................................179                   Initial Purchaser ............................................... i
 Emerging Market Security...........................181                         Initial Purchaser Entities ...............................55
 ERISA..........................................................139             Initial Rating ................................................184
 ERISA Equity Notes ......................................39                    Institutional Accredited Investor....................23
 ERISA Plans ...............................................139                 Insurer...........................................................86
 Euroclear .....................................................181             Interest Coverage Ratio................................99
 Event of Default.............................................77                Interest Coverage Test .................................99
 Excel Default Model Input File ....................181                         Interest Period.............................................184
 Excess CCC+/Caa1 Collateral                                                    Interest Proceeds........................................184
    Obligations...............................................181               Interim Targets............................................185
 Exchange Act ............................................... viii              Interim Targets Date ...................................185
 Excluded Property.......................................181                    Investment Company Act................................ v
 Expense Reimbursement Account..............107                                 Investor-Based Exemptions........................140
 Expenses.....................................................118               Irish Listing Agent .......................................185
                                                                                Irish Paying Agent.........................................55


                                                                          217
                                                                                                                              006088
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 231
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 326 of 331 PageID 8896
                                       Filed

 IRS ..............................................................125          Note Class Loss Differential .........................97
 Issue Price...................................................124              Note Interest Rate.........................................57
 Issuer...............................................................2         Note Payment Sequence............................195
 Issuer Accounts.............................................93                 Noteholder ..................................................195
 Issuer Charter .............................................186                Notes.......................................................2, 195
 Issuer Order ................................................186               Objection Cut-Off Date ...............................119
 Issuer Ordinary Shares ...............................121                      Offer ............................................................195
 Issuer Request ............................................186                 Officer .........................................................195
 Junior Class ................................................186               Offshore Transactions ..................................23
 Leasing Finance Transaction ......................186                          OID..............................................................128
 lender liability ................................................48            Optional Redemption ....................................62
 Liabilities......................................................118           Other Debt Funds .........................................41
 LIBOR............................................................59            Other Indebtedness ....................................176
 Loan ............................................................186           Outstanding.................................................195
 Long-Dated Collateral Obligation................186                            Overcollateralization Ratio............................98
 Lower-Tier PFICs ........................................133                   Overcollateralization Ratio Numerator..........98
 Maintenance Covenant ...............................186                        Overcollateralization Tests ...........................98
 Majority........................................................186            Participating Institution................................196
 Maples Finance...........................................123                   Participation ................................................196
 Margin Stock ...............................................186                parties in interest.........................................139
 Market Value ...............................................186                Payment Account........................................107
 Market Value Determination Date...............187                              Payment Date ................................................. ii
 Market Value Percentage............................187                         Permitted Offer............................................196
 Maturity Extension...........................................9                 Person.........................................................197
 Maximum Amount .......................................187                      PFIC............................................................131
 Maximum Weighted Average Moody's                                               PIK Cash-Pay Interest ................................197
   Rating Factor ...........................................187                 PIK Security ................................................197
 Measurement Date......................................187                      Plan Asset Regulation ................................139
 Minimum Diversity Score ............................188                        Plans ...........................................................139
 Minimum Weighted Average Spread ..........188                                  Pledged Obligations....................................197
 Monthly Report............................................188                  Portfolio Improvement Exchange................197
 Moody's ........................................................... ii         Pre-Closing Parties .................................11, 50
 Moody's Default Probability Rating .............188                            Preference Share Documents ......................55
 Moody's Equivalent Senior Unsecured                                            Preference Share Internal Rate of
   Rating ......................................................189               Return......................................................197
 Moody's Group I Country ............................191                        Preference Share Vote .................................91
 Moody's Group II Country ...........................191                        Preference Shares ..........................................2
 Moody's Group III Country ..........................191                        Preference Shares Distribution Account.....197
 Moody's Minimum Average Recovery                                               Preference Shares Paying Agency
   Rate .........................................................191              Agreement...................................................2
 Moody's Non Senior Secured Loan ............191                                Preference Shares Paying Agent ...............197
 Moody's Obligation Rating ..........................192                        Premium Anniversary .................................200
 Moody's Priority Category ...........................192                       Pricing Date ....................................................1
 Moody's Priority Category Recovery                                             Principal Balance ........................................198
   Rate .........................................................192            Principal Proceeds ......................................198
 Moody's Priority Category Recovery                                             Priority Class...............................................198
   Rate Matrix ..............................................192                Priority of Payments......................................69
 Moody's Rating............................................193                  Proceeding..................................................198
 Moody's Rating Factor ................................193                      Proposed Portfolio ......................................198
 Moody's Senior Secured Loan ....................194                            Prospectus ....................................................... i
 New Notes...................................................128                Prospectus Directive ........................................ i
 Non-Call Period.............................................22                 PTCE ..........................................................139
 Non-Consenting Holder...............................195                        Purchase Agreement ..................................198
 Non-Performing Collateral Obligations .......195                               Purchase Criteria Adjusted Balance ...........199
 Non-Permitted ERISA Holder ............ 159, 166                               Purchase Price............................................199
 Non-Qualifying Collateral Obligation...........102                             Purchase Price Amount ..............................199
 Non-U.S. Holder..........................................136                   QEF.............................................................131
 Note Break-Even Loss Rate..........................97                          Qualified Equity Security.............................199


                                                                          218
                                                                                                                              006089
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 232
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 327 of 331 PageID 8897
                                       Filed

 Qualified Institutional Buyer ..........................23                       Section 3(c)(7) ................................................ v
 Qualified Purchaser.........................................v                    Section 4(2)..................................................... v
 qualified stated interest ...............................128                     Secured Loan..............................................209
 Ramp-Up Completion Date ...........................11                            Secured Obligations......................................55
 Ramp-Up Notice............................................21                     Secured Parties ..........................................209
 Ramp-Up Period .........................................199                      Securities ........................................................2
 Rating Agencies .............................................. ii                Securities Account Control Agreement.......209
 Rating Agency.............................................199                    Securities Act .................................................. v
 Rating Condition..........................................199                    Securities Lending Account ........................107
 Rating Confirmation ....................................199                      Securities Lending Agreement....................110
 Rating Confirmation Failure ................. 21, 101                            Securities Lending Collateral ......................209
 Ratings Matrix .............................................200                  Securities Lending Counterparty ................110
 Record Date ..................................................88                 Senior Notes ...................................................2
 Recovery Rate Modifier...............................200                         Senior Secured Loan ..................................210
 Redemption Date ........................................200                      Senior Servicing Fee ..................................117
 Redemption Premium .................................200                          Senior Unsecured Loan ..............................210
 Redemption Price........................................201                      Service Provider Exemption .......................140
 Reference Banks...........................................59                     Servicer........................................................ i, 4
 Reference Obligation ..................................201                       Servicer Breaches.......................................118
 Refinancing ...................................................66                Servicing Agreement ..................................210
 Refinancing Date...........................................66                    Servicing Fee ..............................................117
 Refinancing Notes.........................................66                     Servicing Fee Portion ...................................58
 Refinancing Price ........................................201                    SFA ...............................................................viii
 Refinancing Proceeds .................................201                        Share Registrar.............................................77
 Registered ...................................................201                Share Trustee .............................................121
 Regulation D ...............................................201                  Special Redemption......................................23
 Regulation S..................................................23                 Special Redemption Amount ........................23
 Regulation S Global Note..............................24                         Special Redemption Date .............................23
 Relevant Implementation Date...................... vii                           Special U.S. Tax Counsel...........................125
 Relevant Member State ................................ vii                       Spread Excess............................................210
 Relevant Obligation.....................................201                      Stabilising Manager ....................................144
 Relevant Persons........................................... vi                   Stated Maturity................................................7
 Replacement Period......................................12                       Structured Finance Obligation ....................210
 Required Redemption Percentage..............201                                  Subordinated Lien Loan..............................211
 Resolutions ...................................................55                Subordinated Servicing Fee .......................117
 Retention Overcollateralization Ratio..........201                               Subscription Agreement .............................211
 Retention Overcollateralization Test ...........100                              Substantially Similar Law............................139
 Revolving Loan ...........................................201                    Super Majority.............................................211
 Revolving Reserve Account ............................5                          Supplemental Servicing Fee.......................117
 Rule 144A..................................................... viii              Synthetic Letter of Credit ............................211
 Rule 144A Global Note .................................24                        Synthetic Security .......................................211
 Rule 3a-7.........................................................v              Synthetic Security Agreement ....................213
 S&P ................................................................. ii         Synthetic Security Collateral.......................213
 S&P CDO Monitor .......................................201                       Synthetic Security Collateral Account.........106
 S&P CDO Monitor Test .................................97                         Synthetic Security Counterparty .................213
 S&P CRR ....................................................202                  Synthetic Security Counterparty Account ...108
 S&P Industry Classification .........................202                         Tax Advantaged Jurisdiction.......................213
 S&P Rating..................................................202                  Tax Event....................................................213
 S&P Recovery Rate ....................................203                        Tax-Exempt U.S. Holders ...........................135
 S&P Unrated DIP Loan ...............................208                          Treasury........................................................38
 Sale Proceeds.............................................208                    Treasury Regulations..........................125, 214
 Scenario Default Rate .................................208                       Trust Officer ................................................214
 Scheduled Preference Shares                                                      Trustee............................................................2
   Redemption Date.........................................7                      U.S. Holder .................................................125
 SEC ...............................................................34            U.S. Offeree ................................................147
 Second Lien Loan .......................................208                      U.S. Persons.................................................23
 Secondary Risk Counterparty .....................209                             U.S. Resident..............................................143
 Secondary Risk Table .................................209                        U.S.$ ............................................................... v


                                                                            219
                                                                                                                                  006090
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 233
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 328 of 331 PageID 8898
                                       Filed

 UBTI ............................................................135         Weighted Average Life Test .........................96
 UCC.............................................................214          Weighted Average Moody's Rating
 Underlying Instrument .................................214                     Factor ......................................................215
 Unfunded Amount .......................................214                   Weighted Average Moody's Recovery
 Unscheduled Principal Payments ...............214                              Rate Test...................................................96
 Valuation Report .........................................214                Weighted Average Rating Factor Test .........97
 Voting Note ...................................................54            Weighted Average S&P Recovery Rate
 Voting Preference Share...............................52                       Test ...........................................................96
 Voting Record Date.....................................214                   Weighted Average Spread..........................215
 Weighted Average Fixed Rate Coupon ......214                                 Weighted Average Spread Test....................96
 Weighted Average Fixed Rate Coupon                                           Workout Assets...........................................215
   Test............................................................96         Written-Down Obligation.............................215
 Weighted Average Life................................215                     Zero-Coupon Security.................................215




                                                                        220
                                                                                                                            006091
Case 19-34054-sgj11 Doc 1822-28 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 234
Case 3:21-cv-00538-N Document 26-23 of    23606/09/21 Page 329 of 331 PageID 8899
                                       Filed




                            (This page intentionally left blank)




                                                                   006092
21   Entered 01/22/21
           Case       21:50:07 Page
                3:21-cv-00538-N     235 26-23 Filed 06/09/21
                                Document                               Page 330 of 331 PageID 8900
6

                                     PRINCIPAL OFFICES OF THE CO-ISSUERS


                        Greenbriar CLO, Ltd.                           Greenbriar CLO Corp.
                           P.O. Box 1093GT                              850 Library Avenue
                             Boundary Hall                                  Suite 204
                            Cricket Square                            Newark, Delaware 19711
                      George Town, Grand Cayman
                            Cayman Islands


                                                     SERVICER

                                          Highland Capital Management, L.P.
                                                  Two Galleria Tower
                                              13455 Noel Road, Suite 800
                                                 Dallas, Texas 75240


                TRUSTEE, PREFERENCE SHARES PAYING AGENT, TRANSFER AGENT AND REGISTRAR

                                        State Street Bank and Trust Company
                                                 200 Clarendon Street
                                                  Mail Code EUC 108
                                             Boston, Massachusetts 02116


                       IRISH PAYING AGENT                             IRISH LISTING AGENT

                     Custom House Administration                Arthur Cox Listing Services Limited
                       & Corporate Services Ltd.                          Earlsfort Center
                            25 Eden Quay                                 Earlsfort Terrace
                               Dublin 1                                       Dublin 2
                                Ireland                                       Ireland


                                                  LEGAL ADVISORS


                         To the Co-Issuers                                    To the Issuer

                        As to United States Law                      As to Cayman Islands Law

                         McKee Nelson LLP                               Maples and Calder
                        One Battery Park Plaza                           P.O. Box 1093GT
                       New York, New York 10004                            Ugland House
                                                                        South Church Street
                                                                    George Town, Grand Cayman
                                                                          Cayman Islands


                       To the Initial Purchaser                           To the Servicer

                         McKee Nelson LLP                        Orrick, Herrington & Sutcliffe LLP
                        One Battery Park Plaza                           777 S. Figueroa St.
                       New York, New York 10004                     Los Angeles, California 90017



                                                                                              006093
  Case 3:21-cv-00538-N Document 26-23 Filed 06/09/21 Case
                                                      Page19-34054-sgj11 Doc 1822-28
                                                           331 of 331 PageID  8901 Filed 01
                                                                                          o

      No dealer, salesperson or other person is                         U.S.$730,000,000 Class A Floating Rate
authorized to give any information or to repre-                       Senior Secured Extendable Notes, Due 2021
sent anything not contained in this Offering
Memorandum. You must not rely on any unau-                              U.S.$60,000,000 Class B Floating Rate
thorized information or representations. This                         Senior Secured Extendable Notes, Due 2021
Offering Memorandum is an offer to sell only                            U.S.$50,000,000 Class C Floating Rate
the Securities offered hereby, but only under                             Senior Secured Deferrable Interest
circumstances and in jurisdictions where it is                               Extendable Notes, Due 2021
lawful to do so. The information contained in
this Offering Memorandum is current only as                             U.S.$40,000,000 Class D Floating Rate
of its date.                                                              Senior Secured Deferrable Interest
                                                                             Extendable Notes, Due 2021

                                                                        U.S.$40,000,000 Class E Floating Rate
                                                                          Senior Secured Deferrable Interest
                                                                             Extendable Notes, Due 2021

                                                                           20,000 Class I Preference Shares

                                                                          60,000 Class II Preference Shares




                                                                      GREENBRIAR CLO, LTD.
                                                                      GREENBRIAR CLO CORP.

                  TABLE OF CONTENTS
                                                               Page
Summary of Terms . . . . . . . . . . . . . . . . . . .           1
Risk Factors . . . . . . . . . . . . . . . . . . . . . . . .    27
Description of the Securities . . . . . . . . . . . .           55
Use of Proceeds . . . . . . . . . . . . . . . . . . . . .       92
Security for the Notes . . . . . . . . . . . . . . . . .        93
Maturity and Prepayment Considerations . .                     112
The Servicer . . . . . . . . . . . . . . . . . . . . . . . .   112     OFFERING MEMORANDUM
The Servicing Agreement . . . . . . . . . . . . . .            116
The Co-Issuers . . . . . . . . . . . . . . . . . . . . . .     121
Prevention of Money Laundering. . . . . . . . .                124
Income Tax Considerations . . . . . . . . . . . . .            124
Certain ERISA Considerations . . . . . . . . . .               139
Plan of Distribution . . . . . . . . . . . . . . . . . . .     143
Settlement and Clearing . . . . . . . . . . . . . . .          145
Transfer Restrictions . . . . . . . . . . . . . . . . . .      146
Listing and General Information . . . . . . . . .              166
Legal Matters . . . . . . . . . . . . . . . . . . . . . . .    167
Glossary of Defined Terms . . . . . . . . . . . . .            168
Index of Defined Terms . . . . . . . . . . . . . . . .         216

                                                                      Goldman, Sachs & Co.



                                                                                               006094
